Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5469 Page 1 of 2792




   1   John W. Dillon (SBN 296788)
   2   jdillon@dillonlawgp.com
       DILLON LAW GROUP APC
   3   2647 Gateway Road
   4   Carlsbad, California 92009
       Phone: (760) 642-7150
   5   Fax: (760) 642-7151
   6
       George M. Lee (SBN 172982)
   7
       gml@seilerepstein.com
   8   SEILER EPSTEIN LLP
   9
       275 Battery Street, Suite 1600
       San Francisco, California 94111
  10   Phone: (415) 979-0500
  11   Fax: (415) 979-0511
  12   Attorneys for Plaintiffs
  13
                                    UNITED STATES DISTRICT COURT
  14
  15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  16
       JAMES MILLER, an individual, et al.,                                    Case No. 3:19-cv-01537-BEN-JLB
  17
  18
                                  Plaintiffs,                                  DECLARATION OF JASON DAVIS IN
                                                                               SUPPORT OF PLAINTIFFS’
  19         vs.                                                               SUPPLEMENTAL BRIEF FOR
  20                                                                           PLAINTIFFS’ MOTION FOR
       XAVIER BECERRA, in his official                                         PRELIMINARY INJUNCTION
  21   capacity as Attorney General of
  22   California, et al.,
  23
                                  Defendants.
  24
  25
  26
  27
  28

                                                                       –1–
              Declaration of Jason Davis in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5470 Page 2 of 2792




   1                                  DECLARATION OF JASON DAVIS
   2
       I, Jason Davis, declare as follows:
   3
             1.        I am not a party in the above-titled action. I am over the age of 18,
   4
       have personal knowledge of the facts referred to in this declaration, and am
   5
       competent to testify to the matters stated below. This declaration is executed in
   6
       support of Plaintiffs’ motion for preliminary injunction and supplemental brief.
   7
             2.        I am a licensed attorney in the State of California.
   8
             3.        In September of 2009, I submitted a Public Records Act (PRA)
   9
       request to the California Department of Justice to obtain information on
  10
       registered assault weapons in California.
  11
             4.        On Friday, September 18, 2009, I was emailed a PDF document
  12
       listing all of the firearms that had been registered as “assault weapons” in
  13
       California by Gun make and model.
  14
             5.        This PDF document was 2,786 pages long. I subsequently requested
  15
       that the information be provided in Excel format as this was the format originally
  16
       requested in the PRA request. That same day, I was sent an Excel spreadsheet
  17
       containing the same list of registered assault weapons in California.
  18
             6.        Attached hereto as Exhibit A is a true and correct copy of the PDF
  19
       listing all registered assault weapons in California through 2009 provided by the
  20
       California Department of Justice.
  21
             7.        Attached hereto as Exhibit B is a copy of the email correspondence
  22
       between myself and Alison Merrilees and Steve Buford of the California DOJ
  23
       detailing these requests.
  24
             I declare under penalty of perjury that the foregoing is true and correct.
  25
       Executed within the United States on November 5, 2020.
  26
                                                                                          _______________________
  27
                                                                                          By: Jason Davis
  28

                                                                       –2–
              Declaration of Jason Davis in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5471 Page 3 of 2792




   1                                                      EXHIBIT LIST
   2     Exhibit                                           Description                                                        Page
   3        A            California DOJ, Excel Spreadsheet Listing All
   4                     Registered Assault Weapons in California through                                              00001-02787
                         2009
   5
            B            Copy of Email Correspondence between Jason
   6                     Davis, Alison Merrilees, and Steve Buford of the                                              02788-02789
                         California DOJ detailing these requests
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                      –3–
             Declaration of Jason Davis in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                      CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5472 Page 4 of 2792




               EXHIBIT "A"
                                      00001
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5473 Page 5 of 2792
                                    SB23_Kasler
            GUN MAKE                   GUN MODEL
A.R.SALES CO.                   M1A
A.R.SALES CO.                   MARK III M1A
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARK IV
A.R.SALES CO.                   MARKIV
A.R.SALES CO.                   MARKIV
A.R.SALES CO.                   MARKIV
A.R.SALES CO.                   MK IV M1A
A.R.SALES CO.                   MK1V
AA ARMS CORP
AA ARMS CORP                    1927A1
AA ARMS CORP                    A89
AA ARMS CORP                    AK 47 22
AA ARMS CORP                    AK22
AA ARMS CORP                    AK47 22
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9

                                   Page 1 of 2786

                                      00002
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5474 Page 6 of 2792
                                       SB23_Kasler
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP 9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9

                                   Page 2 of 2786

                                         00003
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5475 Page 7 of 2792
                                      SB23_Kasler
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9

                                   Page 3 of 2786

                                        00004
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5476 Page 8 of 2792
                                      SB23_Kasler
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9

                                   Page 4 of 2786

                                        00005
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5477 Page 9 of 2792
                                      SB23_Kasler
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9
AA ARMS CORP                    AP9

                                   Page 5 of 2786

                                        00006
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5478 Page 10 of
                                    2792
                                    SB23_Kasler
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9

                                 Page 6 of 2786

                                      00007
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5479 Page 11 of
                                    2792
                                    SB23_Kasler
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9

                                 Page 7 of 2786

                                      00008
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5480 Page 12 of
                                    2792
                                  SB23_Kasler
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9
AA ARMS CORP                  AP9 LUGER
AA ARMS CORP                  AR 9
AA ARMS CORP                  AR 9
AA ARMS CORP                  AR 9
AA ARMS CORP                  AR 9
AA ARMS CORP                  AR9
AA ARMS CORP                  AR9
AA ARMS CORP                  AR9
AA ARMS CORP                  ASA15
AA ARMS CORP                  ASA15
AA ARMS CORP                  BEG NM
AA ARMS CORP                  FAL FSL
AA ARMS CORP                  FAL R
AA ARMS CORP                  FM AP
AA ARMS CORP                  FM AP ROSARIO
AA ARMS CORP                  FSL
AA ARMS CORP                  KIMEL
AA ARMS CORP                  KIMEL AP 9
AA ARMS CORP                  KIMEL AP9
AA ARMS CORP                  KIMEL AP9
AA ARMS CORP                  L1A1
AA ARMS CORP                  LSR
AA ARMS CORP                  LSR

                                 Page 8 of 2786

                                    00009
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5481 Page 13 of
                                    2792
                                    SB23_Kasler
AA ARMS CORP                     LSR
AA ARMS CORP                     LSR 5A
AA ARMS CORP                     LSR FAL
AA ARMS CORP                     LSR FAL
AA ARMS CORP                     M 14
AA ARMS CORP                     M14
AA ARMS CORP                     M14
AA ARMS CORP                     M14
AA ARMS CORP                     M14
AA ARMS CORP                     M14
AA ARMS CORP                     M14
AA ARMS CORP                     M14 NM
AA ARMS CORP                     M14NM
AA ARMS CORP                     M14NM
AA ARMS CORP                     M14R
AA ARMS CORP                     M1A
AA ARMS CORP                     M1A
AA ARMS CORP                     M1A
AA ARMS CORP                     M1A
AA ARMS CORP                     M1A
AA ARMS CORP                     M21
AA ARMS CORP                     M21
AA ARMS CORP                     M21
AA ARMS CORP                     MAP9
AA ARMS CORP                     MAVERICK
AA ARMS CORP                     P95
AA ARMS CORP                     SA60
AA ARMS CORP                     SAP
AA ARMS CORP                     SKS FIXED
AA ARMS CORP                     SPORTER
AA ARMS CORP                     SR 41
AA ARMS CORP                     SR 41
AA ARMS CORP                     SR41
AA ARMS CORP                     SR41
AA ARMS CORP                     T 48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     T48
AA ARMS CORP                     TAC 9
AA ARMS CORP                     TECH ARMS CLONE
AA ARMS CORP                     TECH ARMS CLONE
ACCU-MATCH INTERNATIONAL         AW762X51
ACCU-MATCH INTERNATIONAL         SKS FIX
ACCURACY INTERNATIONAL LIMITED   BOYS BOLT ACTION
ACCURACY INTERNATIONAL LIMITED   BWK 92 SPORTER
ACCU-TEC                         320
ACCU-TEC                         320
ACTION 1920 MODEL                329 S

                                   Page 9 of 2786

                                      00010
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5482 Page 14 of
                                    2792
                                    SB23_Kasler
ACTION 1920 MODEL                710S
ACTION 1920 MODEL                A
ADLER WAFFENWERKE                AD74
ADLER WAFFENWERKE                AP74
ADLER WAFFENWERKE                AP74M1622
ADLER WAFFENWERKE                AP80
ADLER WAFFENWERKE                AP8022
ADLER WAFFENWERKE                ITALY MOD
ADLER WAFFENWERKE                JAGER
ADLER WAFFENWERKE                JAGER
ADLER WAFFENWERKE                JAGER AP 80
ADLER WAFFENWERKE                JAGER AP 80
ADLER WAFFENWERKE                JAGER AP 80
ADLER WAFFENWERKE                JAGER AP74
ADLER WAFFENWERKE                JAGER AP74
ADLER WAFFENWERKE                JAGER AP74
ADVANCE ARMAMENTS                M 15
ADVANCE ARMAMENTS                M15
ADVANCE ARMAMENTS                M15
ADVANCED SMALL ARMS INDUSTRIES   A2
ADVANCED SMALL ARMS INDUSTRIES   AR 15
ADVANCED SMALL ARMS INDUSTRIES   AR 15 A2
ADVANCED SMALL ARMS INDUSTRIES   AR15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA 15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   ASA15

                                   Page 10 of 2786

                                       00011
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5483 Page 15 of
                                    2792
                                    SB23_Kasler
ADVANCED SMALL ARMS INDUSTRIES   ASA15
ADVANCED SMALL ARMS INDUSTRIES   CAR 15 SPORTER
ADVANCED SMALL ARMS INDUSTRIES   CARBINE
ALDO UBERTI                      HENRY
AMER ARMS DELTA                  1919A4
AMER ARMS DELTA                  1919A4
AMER ARMS DELTA                  M1919
AMER ARMS DELTA                  M1919
AMER ARMS DELTA                  M1919 A4
AMER ARMS DELTA                  M60
AMER ARMS DELTA                  M60E3
AMER ARMS DELTA                  SA 60
AMER ARMS DELTA                  SA 60
AMER ARMS DELTA                  SA 60
AMER ARMS DELTA                  SA 60
AMER ARMS DELTA                  SA 60 SA
AMER ARMS DELTA                  SA 60 SA
AMER ARMS DELTA                  SA 60 SA
AMER ARMS DELTA                  SA60
AMER ARMS DELTA                  SA60
AMER ARMS DELTA                  SA60E3
AMERICA S.A.                     15
AMERICA S.A.                     15
AMERICA S.A.                     AR15
AMERICAN ARMS                    180M1
AMERICAN ARMS                    AP 9
AMERICAN ARMS                    AP9
AMERICAN ARMS                    AP9
AMERICAN ARMS                    AP9
AMERICAN ARMS                    M 60
AMERICAN ARMS                    M100P
AMERICAN ARMS                    P98
AMERICAN ARMS                    PX
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SA60
AMERICAN ARMS                    SAG0E3
AMERICAN ARMS                    SITESSPECTRE
AMERICAN ARMS                    SPECTRE
AMERICAN ARMS                    VALTRO
AMERICAN ARMS & AMMO             AP9
AMERICAN ARMS CO.                AKM
AMERICAN ARMS CO.                AP 9
AMERICAN ARMS CO.                AP9
AMERICAN ARMS CO.                AP9
AMERICAN ARMS CO.                AR 15
AMERICAN ARMS CO.                ASA15
AMERICAN ARMS CO.                SA60
AMERICAN ARMS INC                AKY 39
AMERICAN ARMS INC                AP 9
AMERICAN ARMS INC                AP9
AMERICAN ARMS INC                AP9

                                   Page 11 of 2786

                                       00012
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5484 Page 16 of
                                     2792
                                     SB23_Kasler
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              AP9
AMERICAN ARMS INC              APS
AMERICAN ARMS INC              ASA15
AMERICAN ARMS INC              CARBINE
AMERICAN ARMS INC              E2
AMERICAN ARMS INC              M15A2
AMERICAN ARMS INC              M15A2
AMERICAN ARMS INC              M15A2
AMERICAN ARMS INC              M15A2 HBAR
AMERICAN ARMS INC              M15A2 HBAR
AMERICAN ARMS INC              M4C
AMERICAN ARMS INC              SA 60E3
AMERICAN ARMS INC              SAR
AMERICAN ARMS INC              SAR
AMERICAN ARMS INC              SITES
AMERICAN ARMS INC              UNKNOWN
AMERICAN ARMS INT              180 M1
AMERICAN ARMS INT              M100
AMERICAN ARMS INT              M100
AMERICAN ARMS INT              M9515
AMERICAN INDUSTRIES (CALICO)                        100
AMERICAN INDUSTRIES (CALICO)   110
AMERICAN INDUSTRIES (CALICO)   110
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)   951
AMERICAN INDUSTRIES (CALICO)                        951

                                  Page 12 of 2786

                                       00013
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5485 Page 17 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)                        951
AMERICAN INDUSTRIES (CALICO)                        951
AMERICAN INDUSTRIES (CALICO)                        951
AMERICAN INDUSTRIES (CALICO)                        951
AMERICAN INDUSTRIES (CALICO)                        951
AMERICAN INDUSTRIES (CALICO)   951 LIBERTY III
AMERICAN INDUSTRIES (CALICO)   951 S
AMERICAN INDUSTRIES (CALICO)   951S
AMERICAN INDUSTRIES (CALICO)   CALICO M100
AMERICAN INDUSTRIES (CALICO)   CARBINE
AMERICAN INDUSTRIES (CALICO)   CARBINE 100
AMERICAN INDUSTRIES (CALICO)   LIBERITY3
AMERICAN INDUSTRIES (CALICO)   LIBERT II
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY

                                  Page 13 of 2786

                                      00014
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5486 Page 18 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 1
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100

                                  Page 14 of 2786

                                      00015
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5487 Page 19 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY 100
AMERICAN INDUSTRIES (CALICO)   LIBERTY 2
AMERICAN INDUSTRIES (CALICO)   LIBERTY 2
AMERICAN INDUSTRIES (CALICO)   LIBERTY 2
AMERICAN INDUSTRIES (CALICO)   LIBERTY 200
AMERICAN INDUSTRIES (CALICO)   LIBERTY 3
AMERICAN INDUSTRIES (CALICO)   LIBERTY 3
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY 9
AMERICAN INDUSTRIES (CALICO)   LIBERTY 951
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I

                                  Page 15 of 2786

                                      00016
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5488 Page 20 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY I
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II

                                  Page 16 of 2786

                                      00017
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5489 Page 21 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY II
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III

                                  Page 17 of 2786

                                      00018
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5490 Page 22 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III

                                  Page 18 of 2786

                                      00019
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5491 Page 23 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY III
AMERICAN INDUSTRIES (CALICO)   LIBERTY SERIES 50
AMERICAN INDUSTRIES (CALICO)   LIBERTY1
AMERICAN INDUSTRIES (CALICO)   LIBERTY1
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY100
AMERICAN INDUSTRIES (CALICO)   LIBERTY3
AMERICAN INDUSTRIES (CALICO)   LIBERTY3
AMERICAN INDUSTRIES (CALICO)   LIBERTY3
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTY50
AMERICAN INDUSTRIES (CALICO)   LIBERTYI
AMERICAN INDUSTRIES (CALICO)   LIBERTYI
AMERICAN INDUSTRIES (CALICO)   LIBERTYI
AMERICAN INDUSTRIES (CALICO)   LIBERTYI
AMERICAN INDUSTRIES (CALICO)   LIBERTYI
AMERICAN INDUSTRIES (CALICO)   LIBERTYII
AMERICAN INDUSTRIES (CALICO)   LIBERTYII
AMERICAN INDUSTRIES (CALICO)   LIBERTYII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII

                                  Page 19 of 2786

                                      00020
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5492 Page 24 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYIII
AMERICAN INDUSTRIES (CALICO)   LIBERTYM803
AMERICAN INDUSTRIES (CALICO)   M
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100P
AMERICAN INDUSTRIES (CALICO)   M 100S
AMERICAN INDUSTRIES (CALICO)   M 105
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 110
AMERICAN INDUSTRIES (CALICO)   M 915
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951

                                  Page 20 of 2786

                                      00021
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5493 Page 25 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M10
AMERICAN INDUSTRIES (CALICO)   M10
AMERICAN INDUSTRIES (CALICO)   M10
AMERICAN INDUSTRIES (CALICO)   M10
AMERICAN INDUSTRIES (CALICO)   M10
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100

                                  Page 21 of 2786

                                       00022
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5494 Page 26 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100 P
AMERICAN INDUSTRIES (CALICO)   M100 P
AMERICAN INDUSTRIES (CALICO)   M1005
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100S
AMERICAN INDUSTRIES (CALICO)   M100S

                                  Page 22 of 2786

                                        00023
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5495 Page 27 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   M100S
AMERICAN INDUSTRIES (CALICO)   M105
AMERICAN INDUSTRIES (CALICO)   M105
AMERICAN INDUSTRIES (CALICO)   M105
AMERICAN INDUSTRIES (CALICO)   M105WS
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M803
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900CARBINE
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951

                                  Page 23 of 2786

                                      00024
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5496 Page 28 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951

                                  Page 24 of 2786

                                      00025
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5497 Page 29 of
                                     2792
                                   SB23_Kasler
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951 S
AMERICAN INDUSTRIES (CALICO)   M951 S TACTICAL
AMERICAN INDUSTRIES (CALICO)   M9512
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951S
AMERICAN INDUSTRIES (CALICO)   M951SZ
AMERICAN INDUSTRIES (CALICO)   M960
AMERICAN INDUSTRIES (CALICO)   M961
AMERICAN INDUSTRIES (CALICO)   P 50
AMERICAN SPIRIT ARMS CORP.                          15
AMERICAN SPIRIT ARMS CORP.
AMERICAN SPIRIT ARMS CORP.
AMERICAN SPIRIT ARMS CORP.
AMERICAN SPIRIT ARMS CORP.     A1
AMERICAN SPIRIT ARMS CORP.     A2 ASA15
AMERICAN SPIRIT ARMS CORP.     AR
AMERICAN SPIRIT ARMS CORP.     AR

                                  Page 25 of 2786

                                      00026
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5498 Page 30 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     AR
AMERICAN SPIRIT ARMS CORP.     AR
AMERICAN SPIRIT ARMS CORP.     AR
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR 15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15
AMERICAN SPIRIT ARMS CORP.     AR15 LOWER
AMERICAN SPIRIT ARMS CORP.     AR15A2
AMERICAN SPIRIT ARMS CORP.     AR15A2
AMERICAN SPIRIT ARMS CORP.     AS 15
AMERICAN SPIRIT ARMS CORP.     AS 15
AMERICAN SPIRIT ARMS CORP.     AS 15
AMERICAN SPIRIT ARMS CORP.     AS A15
AMERICAN SPIRIT ARMS CORP.     AS1
AMERICAN SPIRIT ARMS CORP.     AS1
AMERICAN SPIRIT ARMS CORP.     ASA
AMERICAN SPIRIT ARMS CORP.     ASA
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15

                                  Page 26 of 2786

                                      00027
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5499 Page 31 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15

                                  Page 27 of 2786

                                        00028
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5500 Page 32 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15

                                  Page 28 of 2786

                                        00029
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5501 Page 33 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15
AMERICAN SPIRIT ARMS CORP.     ASA 15 MATCH
AMERICAN SPIRIT ARMS CORP.     ASA 15 SPORTER
AMERICAN SPIRIT ARMS CORP.     ASA A2
AMERICAN SPIRIT ARMS CORP.     ASA CAR
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15

                                  Page 29 of 2786

                                      00030
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5502 Page 34 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15

                                  Page 30 of 2786

                                       00031
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5503 Page 35 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15

                                  Page 31 of 2786

                                       00032
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5504 Page 36 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15

                                  Page 32 of 2786

                                       00033
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5505 Page 37 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15

                                  Page 33 of 2786

                                       00034
 Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5506 Page 38 of
                                     2792
                                   SB23_Kasler
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA15
AMERICAN SPIRIT ARMS CORP.     ASA1S
AMERICAN SPIRIT ARMS CORP.     ASI
AMERICAN SPIRIT ARMS CORP.     CAR15
AMERICAN SPIRIT ARMS CORP.     J15
AMERICAN SPIRIT ARMS CORP.     MAS 15
AMERICAN SPIRIT ARMS CORP.     SAS15
AMERICAN SPIRIT ARMS CORP.     USA
AMERICAN SPIRIT ARMS CORP.     XM15
ANCIENS ESTAB PIEPER           1910 21
ANCIENS ESTAB PIEPER           1910 21
APACHE
APACHE                         A11
APACHE                         SEMI AUTO
APACHE                         SKS FIXED
APACHE                         THOMPSON
ARANA                          SA 93 CARBINE
ARCADIA MACHINE & TOOL         25 22 LIGHTNING
ARCADIA MACHINE & TOOL         25 22 LIGHTNING
ARCADIA MACHINE & TOOL         BACK UP
ARCADIA MACHINE & TOOL         HARDBALLER
ARCADIA MACHINE & TOOL         HARDBALLER
ARCADIA MACHINE & TOOL         HARDBALLER
ARCADIA MACHINE & TOOL         LIGHTING
ARCADIA MACHINE & TOOL         LIGHTNING
ARCADIA MACHINE & TOOL         LIGHTNING
ARCADIA MACHINE & TOOL         UNKNOWN
ARCADIA MACHINE & TOOL         UNKNOWN
ARISAKA                        99
ARMALITE                       223
ARMALITE                                            223
ARMALITE                                            308
ARMALITE                       22340
ARMALITE
ARMALITE
ARMALITE                        MAR 15 A2 H BAR
ARMALITE                       10 A2
ARMALITE                       10A2

                                  Page 34 of 2786

                                       00035
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5507 Page 39 of
                                    2792
                                  SB23_Kasler
ARMALITE                      10A2
ARMALITE                      10A2BS
ARMALITE                      10A4
ARMALITE                      10A4
ARMALITE                      10A4
ARMALITE                      10A42G
ARMALITE                      10A4S
ARMALITE                      10AZ
ARMALITE                      10T
ARMALITE                      10T
ARMALITE                      10TBLU
ARMALITE                      15 A4
ARMALITE                      15 A4
ARMALITE                      15A2
ARMALITE                      15A2
ARMALITE                      15A2
ARMALITE                      15A2C
ARMALITE                      15A2N
ARMALITE                      15A2NM
ARMALITE                      15A4
ARMALITE                      15A4
ARMALITE                      15A4
ARMALITE                      15A4C
ARMALITE                      15AR
ARMALITE                      308AR10B
ARMALITE                      308AR10B
ARMALITE                      329S
ARMALITE                      386 S
ARMALITE                      9R10A2
ARMALITE                      A4
ARMALITE                      A10
ARMALITE                      A10A2
ARMALITE                      A10A4
ARMALITE                      A10T
ARMALITE                      A15A4
ARMALITE                      A2
ARMALITE                      A2
ARMALITE                      A2
ARMALITE                      A2
ARMALITE                      A2NM
ARMALITE                      A4
ARMALITE                      A410A4
ARMALITE                      AB 10B
ARMALITE                      AM TARGET
ARMALITE                      AP9
ARMALITE                      AR
ARMALITE                      AR
ARMALITE                      AR
ARMALITE                      AR
ARMALITE                      AR
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10

                                 Page 35 of 2786

                                     00036
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5508 Page 40 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10

                                 Page 36 of 2786

                                      00037
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5509 Page 41 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10

                                 Page 37 of 2786

                                      00038
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5510 Page 42 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10
ARMALITE                      AR 10 1
ARMALITE                      AR 10 4
ARMALITE                      AR 10 A
ARMALITE                      AR 10 A 2
ARMALITE                      AR 10 A 4
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2
ARMALITE                      AR 10 A2C
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4

                                 Page 38 of 2786

                                     00039
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5511 Page 43 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4
ARMALITE                      AR 10 A4 CARBINE
ARMALITE                      AR 10 A5
ARMALITE                      AR 10 AR CARBINE
ARMALITE                      AR 10 AZ
ARMALITE                      AR 10 AZ
ARMALITE                      AR 10 B
ARMALITE                      AR 10 B
ARMALITE                      AR 10 B
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T

                                 Page 39 of 2786

                                     00040
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5512 Page 44 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 T
ARMALITE                      AR 10 TARGET
ARMALITE                      AR 104A
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2

                                 Page 40 of 2786

                                     00041
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5513 Page 45 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2

                                 Page 41 of 2786

                                     00042
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5514 Page 46 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A2
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4

                                 Page 42 of 2786

                                     00043
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5515 Page 47 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10A4
ARMALITE                      AR 10AZ
ARMALITE                      AR 10AZ
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10B
ARMALITE                      AR 10CT
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T

                                 Page 43 of 2786

                                     00044
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5516 Page 48 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T

                                 Page 44 of 2786

                                       00045
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5517 Page 49 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T
ARMALITE                      AR 10T COMPETITION
ARMALITE                      AR 10TC
ARMALITE                      AR 10TC
ARMALITE                      AR 10TC
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15

                                 Page 45 of 2786

                                     00046
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5518 Page 50 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15
ARMALITE                      AR 15 A2
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15 A2 NM
ARMALITE                      AR 15A2
ARMALITE                      AR 15A2 NM
ARMALITE                      AR 15A4
ARMALITE                      AR 15AZNM
ARMALITE                      AR 180
ARMALITE                      AR 180
ARMALITE                      AR 180
ARMALITE                      AR 180
ARMALITE                      AR 180
ARMALITE                      AR 19
ARMALITE                      AR 1DT
ARMALITE                      AR 7 EXPLORER
ARMALITE                      AR M15 A2
ARMALITE                      AR T10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10

                                 Page 46 of 2786

                                     00047
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5519 Page 51 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10

                                 Page 47 of 2786

                                     00048
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5520 Page 52 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10
ARMALITE                      AR10 10A2
ARMALITE                      AR10 4
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2

                                 Page 48 of 2786

                                     00049
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5521 Page 53 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2
ARMALITE                      AR10 A2C
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4

                                 Page 49 of 2786

                                     00050
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5522 Page 54 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 A4
ARMALITE                      AR10 AZ
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T
ARMALITE                      AR10 T NM
ARMALITE                      AR10 TARGET

                                 Page 50 of 2786

                                     00051
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5523 Page 55 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR101T1
ARMALITE                      AR102
ARMALITE                      AR102
ARMALITE                      AR102A
ARMALITE                      AR104
ARMALITE                      AR104A
ARMALITE                      AR104A
ARMALITE                      AR104A
ARMALITE                      AR104A
ARMALITE                      AR10A
ARMALITE                      AR10A
ARMALITE                      AR10A
ARMALITE                      AR10A 4
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2

                                 Page 51 of 2786

                                     00052
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5524 Page 56 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2

                                 Page 52 of 2786

                                     00053
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5525 Page 57 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2

                                 Page 53 of 2786

                                     00054
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5526 Page 58 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2

                                 Page 54 of 2786

                                     00055
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5527 Page 59 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2
ARMALITE                      AR10A2 CS
ARMALITE                      AR10A2B
ARMALITE                      AR10A2C
ARMALITE                      AR10A2C
ARMALITE                      AR10A2CBS
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4

                                 Page 55 of 2786

                                     00056
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5528 Page 60 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4

                                 Page 56 of 2786

                                     00057
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5529 Page 61 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4

                                 Page 57 of 2786

                                     00058
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5530 Page 62 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4

                                 Page 58 of 2786

                                     00059
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5531 Page 63 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4
ARMALITE                      AR10A4 CARBINE
ARMALITE                      AR10A4 CARBINE
ARMALITE                      AR10A4SS
ARMALITE                      AR10ALI
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10AZ
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B

                                 Page 59 of 2786

                                     00060
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5532 Page 64 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10B
ARMALITE                      AR10C
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T

                                 Page 60 of 2786

                                      00061
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5533 Page 65 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T

                                 Page 61 of 2786

                                      00062
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5534 Page 66 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T

                                 Page 62 of 2786

                                      00063
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5535 Page 67 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T
ARMALITE                      AR10T C
ARMALITE                      AR10T COMPTARGET
ARMALITE                      AR10T LW
ARMALITE                      AR10T LW

                                 Page 63 of 2786

                                     00064
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5536 Page 68 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR10T4
ARMALITE                      AR10TARGET
ARMALITE                      AR10TBN
ARMALITE                      AR10TBN
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TC
ARMALITE                      AR10TMATCHTARGET
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15
ARMALITE                      AR15 A2

                                 Page 64 of 2786

                                     00065
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5537 Page 69 of
                                    2792
                                  SB23_Kasler
ARMALITE                      AR15 A2
ARMALITE                      AR15 A2
ARMALITE                      AR15 A2
ARMALITE                      AR15 AZ
ARMALITE                      AR15 HB
ARMALITE                      AR15 HBAR
ARMALITE                      AR15 M15A2
ARMALITE                      AR15A
ARMALITE                      AR15A2
ARMALITE                      AR15A2
ARMALITE                      AR15A2
ARMALITE                      AR15A2
ARMALITE                      AR15A2
ARMALITE                      AR15A2NM
ARMALITE                      AR15NM
ARMALITE                      AR15NM
ARMALITE                      AR180
ARMALITE                      AR180
ARMALITE                      AR4
ARMALITE                      AR50
ARMALITE                      AR50
ARMALITE                      AR7
ARMALITE                      ARIDA4
ARMALITE                      ARIGA4
ARMALITE                      ARIO
ARMALITE                      ARIOBN
ARMALITE                      ARIOT
ARMALITE                      ARTOT
ARMALITE                      AT10
ARMALITE                      AT10A2
ARMALITE                      AZ10AZ
ARMALITE                      CAR 15
ARMALITE                      CAR CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE
ARMALITE                      CARBINE M4C
ARMALITE                      CARBINE M4C
ARMALITE                      CARBINE M4C
ARMALITE                      DALPHON
ARMALITE                      DCM
ARMALITE                      E15
ARMALITE                      E15
ARMALITE                      E15 A2
ARMALITE                      E15 A2
ARMALITE                      E15 A2
ARMALITE                      EA 15
ARMALITE                      EA 15
ARMALITE                      EA 15
ARMALITE                      EA 15
ARMALITE                      EA 15
ARMALITE                      EA 15

                                 Page 65 of 2786

                                     00066
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5538 Page 70 of
                                    2792
                                  SB23_Kasler
ARMALITE                      EA 15
ARMALITE                      EA 15
ARMALITE                      EA 15 AR 15
ARMALITE                      EA 16
ARMALITE                      EA 9200
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA15
ARMALITE                      EA16
ARMALITE                      EA16
ARMALITE                      EA9052S
ARMALITE                      EA9052S
ARMALITE                      EA9200
ARMALITE                      EAGLE
ARMALITE                      EAGLE
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS
ARMALITE                      EAGLE ARMS LWR
ARMALITE                      EAGLE M15
ARMALITE                      EAGLE M15 A2
ARMALITE                      EAGLE M15A2
ARMALITE                      EAGLE M15A2
ARMALITE                      EAGLE M4C
ARMALITE                      EAGLE M4C
ARMALITE                      EAGLE M4C A4
ARMALITE                      EAGLEARMS
ARMALITE                      EAGLEARMS
ARMALITE                      EAGLEM15A2
ARMALITE                      EAGLEM15A2
ARMALITE                      EAM15A2
ARMALITE                      FLATTOP M15A4
ARMALITE                      GOLD EAGLE
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HADAR II
ARMALITE                      HBAR
ARMALITE                      HBAR
ARMALITE                      HBAR
ARMALITE                      HBARPOSTBAN

                                 Page 66 of 2786

                                     00067
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5539 Page 71 of
                                    2792
                                  SB23_Kasler
ARMALITE                      LEM15A2
ARMALITE                      LIBERTY
ARMALITE                      M 100
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15
ARMALITE                      M 15 A2
ARMALITE                      M 15 A4
ARMALITE                      M 15 A4
ARMALITE                      M 15 A4
ARMALITE                      M 15 AZ
ARMALITE                      M 15A2
ARMALITE                      M 15A2
ARMALITE                      M 15A2
ARMALITE                      M 15A2
ARMALITE                      M 15A2
ARMALITE                      M 15A2
ARMALITE                      M 15A4
ARMALITE                      M 15A4
ARMALITE                      M 15A4
ARMALITE                      M 15A4
ARMALITE                      M 4C
ARMALITE                      M10A4
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15

                                 Page 67 of 2786

                                     00068
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5540 Page 72 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15
ARMALITE                      M15 A 1 HBAR
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2

                                 Page 68 of 2786

                                     00069
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5541 Page 73 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2

                                 Page 69 of 2786

                                       00070
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5542 Page 74 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2
ARMALITE                      M15 A2 HB
ARMALITE                      M15 A2 M4C
ARMALITE                      M15 A2 NATION MATCH
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2 NM
ARMALITE                      M15 A2B
ARMALITE                      M15 A2NM
ARMALITE                      M15 A2NM
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4

                                 Page 70 of 2786

                                     00071
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5543 Page 75 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4
ARMALITE                      M15 A4 CARBINE
ARMALITE                      M15 A4 CARBINE
ARMALITE                      M15 A4 T
ARMALITE                      M15 A4 T
ARMALITE                      M15 AR TC
ARMALITE                      M15 AU
ARMALITE                      M15 AZ
ARMALITE                      M152
ARMALITE                      M1544
ARMALITE                      M154A
ARMALITE                      M154A4
ARMALITE                      M1582
ARMALITE                      M1592
ARMALITE                      M15A
ARMALITE                      M15A
ARMALITE                      M15A1
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 71 of 2786

                                     00072
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5544 Page 76 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 72 of 2786

                                      00073
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5545 Page 77 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 73 of 2786

                                      00074
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5546 Page 78 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 74 of 2786

                                      00075
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5547 Page 79 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 75 of 2786

                                      00076
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5548 Page 80 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 76 of 2786

                                      00077
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5549 Page 81 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 77 of 2786

                                      00078
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5550 Page 82 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 78 of 2786

                                      00079
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5551 Page 83 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 79 of 2786

                                      00080
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5552 Page 84 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 80 of 2786

                                      00081
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5553 Page 85 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 81 of 2786

                                      00082
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5554 Page 86 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2

                                 Page 82 of 2786

                                      00083
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5555 Page 87 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2
ARMALITE                      M15A2 AR15
ARMALITE                      M15A2 CARBINE
ARMALITE                      M15A2 H BAR
ARMALITE                      M15A2 HBAR
ARMALITE                      M15A2 HBAR
ARMALITE                      M15A2 HBAR
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM

                                 Page 83 of 2786

                                     00084
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5556 Page 88 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 NM
ARMALITE                      M15A2 SPORTER
ARMALITE                      M15A2B
ARMALITE                      M15A2HBAR
ARMALITE                      M15A2HBAR
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A2NM
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4

                                 Page 84 of 2786

                                     00085
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5557 Page 89 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4

                                 Page 85 of 2786

                                      00086
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5558 Page 90 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4

                                 Page 86 of 2786

                                      00087
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5559 Page 91 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4

                                 Page 87 of 2786

                                      00088
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5560 Page 92 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4

                                 Page 88 of 2786

                                      00089
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5561 Page 93 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4
ARMALITE                      M15A4 SPR
ARMALITE                      M15A4 CARBINE
ARMALITE                      M15A4 SPORT
ARMALITE                      M15A4 SPR
ARMALITE                      M15A4 T
ARMALITE                      M15A4 T
ARMALITE                      M15A4 T
ARMALITE                      M15A4C
ARMALITE                      M15A4C
ARMALITE                      M15A4CARBINE
ARMALITE                      M15A4N
ARMALITE                      M15A4SP
ARMALITE                      M15A4SPR
ARMALITE                      M15A4SPR
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T
ARMALITE                      M15A4T EAGLE EYE SST

                                 Page 89 of 2786

                                     00090
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5562 Page 94 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M15A4TARGET
ARMALITE                      M15A4TMATCHTARGET
ARMALITE                      M15AA4
ARMALITE                      M15AS
ARMALITE                      M15AT
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15AZ
ARMALITE                      M15M2
ARMALITE                      M15PB16MB
ARMALITE                      M15Q2
ARMALITE                      M15S2
ARMALITE                      M15S2
ARMALITE                      M15T
ARMALITE                      M16
ARMALITE                      M1A2
ARMALITE                      M1SA4
ARMALITE                      M4 A1C
ARMALITE                      M4 A1C
ARMALITE                      M4 AIC
ARMALITE                      M4 C
ARMALITE                      M4 C
ARMALITE                      M4 CB
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4A1C
ARMALITE                      M4AC
ARMALITE                      M4AIC
ARMALITE                      M4AICCARBINE
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C

                                 Page 90 of 2786

                                     00091
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5563 Page 95 of
                                    2792
                                    SB23_Kasler
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C

                                 Page 91 of 2786

                                      00092
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5564 Page 96 of
                                    2792
                                  SB23_Kasler
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C
ARMALITE                      M4C CARBINE
ARMALITE                      M4C CARBINE
ARMALITE                      M4C CARBINE
ARMALITE                      M4C STS
ARMALITE                      M4C STS
ARMALITE                      M4C STS AR15
ARMALITE                      M4C STS EAGLE
ARMALITE                      M4C STS EAGLE
ARMALITE                      M4CARBINE
ARMALITE                      M4CEA15
ARMALITE                      M4CEA15
ARMALITE                      M4CSTS
ARMALITE                      M4K1C
ARMALITE                      MA15A2
ARMALITE                      MAK 90 SPORTER
ARMALITE                      MATCH
ARMALITE                      MATCH
ARMALITE                      MATCH
ARMALITE                      MATCH
ARMALITE                      MC4
ARMALITE                      MC4
ARMALITE                      MC4
ARMALITE                      MC4 EA15
ARMALITE                      MC4AK
ARMALITE                      MI5 A4
ARMALITE                      MI5A2
ARMALITE                      MI5A2
ARMALITE                      MI5A2
ARMALITE                      MI5A2
ARMALITE                      MI5A2
ARMALITE                      MI5A4
ARMALITE                      MISA2
ARMALITE                      MISA2
ARMALITE                      MISA2
ARMALITE                      MISA2
ARMALITE                      MISAR
ARMALITE                      MISAZ
ARMALITE                      N15A2 NM
ARMALITE                      N4C

                                 Page 92 of 2786

                                     00093
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5565 Page 97 of
                                    2792
                                  SB23_Kasler
ARMALITE                      NM
ARMALITE                      POST BAN
ARMALITE                      PREBAN MC4
ARMALITE                      PREBANMC4STLS
ARMALITE                      SKORPION
ARMALITE                      SPCLPTARGET
ARMALITE                      SPORTER
ARMALITE                      SPORTERAR15
ARMALITE                      SPORTEREA15
ARMALITE                      SPR M15 A4
ARMALITE                      TARGET
ARMALITE                      XM10
ARMALITE                      XM15E2S
ARMALITE                      XM15ELS
ARMI JAEGER                   AGM 1
ARMI JAEGER                   AK47
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP 74
ARMI JAEGER                   AP15
ARMI JAEGER                   AP74
ARMI JAEGER                   AP74
ARMI JAEGER                   AP74
ARMI JAEGER                   AP74
ARMI JAEGER                   AP74
ARMI JAEGER                   AP74
ARMI JAEGER                   AP80
ARMITAGE INT                  SCARAB SCORPION
ARMITAGE INT                  SCARAB SKORPION
ARMITAGE INT                  SCARAB SKORPION
ARMITAGE INT                  SCARAB SKORPION
ARMITAGE INT                  SKARAB
ARMITAGE INT                  SKARAB
ARMITAGE INT                  SKORPION
ARMITAGE INT                  SKORPION
ARMITAGE INT                  SKORTION
ARMS CORP OF AMERICA                               1600
ARMS CORP OF AMERICA          308SPORTMATCH
ARMS CORP OF AMERICA          AC15
ARMS CORP OF AMERICA          AC15
ARMS CORP OF AMERICA          AK 47 22
ARMS CORP OF AMERICA          AK22
ARMS CORP OF AMERICA          AK22
ARMS CORP OF AMERICA          AK22
ARMS CORP OF AMERICA          AK22
ARMS CORP OF AMERICA          AKA4722
ARMS CORP OF AMERICA          FAL
ARMS CORP OF AMERICA          FAL
ARMS CORP OF AMERICA          FAL SA
ARMS CORP OF AMERICA          FN FAL
ARMS CORP OF AMERICA          FN LAR
ARMS CORP OF AMERICA          FN LAR

                                 Page 93 of 2786

                                     00094
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5566 Page 98 of
                                    2792
                                  SB23_Kasler
ARMS CORP OF AMERICA          FSL
ARMS CORP OF AMERICA          FSL
ARMS CORP OF AMERICA          FSL
ARMS CORP OF AMERICA          FSL
ARMS CORP OF AMERICA          L1A1A
ARMS CORP OF AMERICA          LSR
ARMS CORP OF AMERICA          LSR
ARMS CORP OF AMERICA          LSR
ARMS CORP OF AMERICA          LSR
ARMS CORP OF AMERICA          LSR FAL
ARMS CORP OF AMERICA          LSR FAL
ARMS CORP OF AMERICA          LSR FAL
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 14
ARMS CORP OF AMERICA          M 21
ARMS CORP OF AMERICA          M1 A
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14
ARMS CORP OF AMERICA          M14 M1A
ARMS CORP OF AMERICA          M14 NM
ARMS CORP OF AMERICA          M14 NM
ARMS CORP OF AMERICA          M14 NM
ARMS CORP OF AMERICA          M14 NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M14NM
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A

                                 Page 94 of 2786

                                     00095
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5567 Page 99 of
                                    2792
                                  SB23_Kasler
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A
ARMS CORP OF AMERICA          M1A1
ARMS CORP OF AMERICA          M1A1
ARMS CORP OF AMERICA          M21
ARMS CORP OF AMERICA          MD
ARMS CORP OF AMERICA          MI4 MATCH TARGET
ARMS CORP OF AMERICA          MIA
ARMS CORP OF AMERICA          NATIONAL MATCH M14
ARMS CORP OF AMERICA          NATIONAL MATCH M14
ARMS CORP OF AMERICA          SKS FIXED
ARMS CORP OF AMERICA          T 48
ARMS CORP OF AMERICA          T 48 MATCH
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48
ARMS CORP OF AMERICA          T48 FAL
ARMS CORP OF AMERICA          T48 MATCH
ARMS CORP OF AMERICA          T48308MATCH
ARMS CORP OF AMERICA          US RIFLE M21
ARMS CORP OF AMERICA          US RIFLE M21
ARMSCOR                       AC 15
ARMSCOR                       AC15
ARMSCOR                       FM LSR
ARMSCOR                       LSR
ARMSCOR                       L1A1
ARMSCOR                       LSR
ARMSCOR                       M 14
ARMSCOR                       M 14
ARMSCOR                       M14
ARMSCOR                       M14
ARMSCOR                       M14
ARMSCOR                       M14
ARMSCOR                       M14
ARMSCOR                       M14 NM
ARMSCOR                       M14 NM
ARMSCOR                       M14 NM
ARMSCOR                       M14 NM
ARMSCOR                       M14 NM
ARMSCOR                       M14 NM
ARMSCOR                       M1600
ARMSCOR                       M1A
ARMSCOR                       M21

                                 Page 95 of 2786

                                     00096
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5568 Page 100 of
                                     2792
                                     SB23_Kasler
ARMSCOR                        M21
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR                        T48
ARMSCOR PRECISION              M14
ARNOLD ARMS CO
ARNOLD ARMS CO                 CARBINE US
ARNOLD ARMS CO                 GARAND TANKER
ARNOLD ARMS CO                 M1
ARNOLD ARMS CO                 M1
ARNOLD ARMS CO                 M1
ARNOLD ARMS CO                 M1 CARBINE
ARNOLD ARMS CO                 M1 CARBINE
ARNOLD ARMS CO                 M1 CARBINE
ARNOLD ARMS CO                 MI CARBINE
ARNOLD ARMS CO                 MICARBINE
ARRIZABALAGA CALIXTO           1927A
ARSENAL COMPANY                5A93
ARSENAL COMPANY                95 MB SLR
ARSENAL COMPANY                AK 47
ARSENAL COMPANY                AK 47
ARSENAL COMPANY                AK 47
ARSENAL COMPANY                AK 47
ARSENAL COMPANY                AK SA 93
ARSENAL COMPANY                AK SLR
ARSENAL COMPANY                AK47
ARSENAL COMPANY                AK47
ARSENAL COMPANY                AK47
ARSENAL COMPANY                AK47
ARSENAL COMPANY                ARSENAL
ARSENAL COMPANY                AS93
ARSENAL COMPANY                BULGARIAN
ARSENAL COMPANY                BULGARIAN
ARSENAL COMPANY                BULGARIAN AK SLR 95
ARSENAL COMPANY                BULGARIANSLR95
ARSENAL COMPANY                BULGARIANSLR95
ARSENAL COMPANY                BULGARIANSLR95
ARSENAL COMPANY                BULSLR95
ARSENAL COMPANY                FLR 95
ARSENAL COMPANY                K101
ARSENAL COMPANY                K101
ARSENAL COMPANY                K101
ARSENAL COMPANY                K101
ARSENAL COMPANY                K101
ARSENAL COMPANY                MAC 90
ARSENAL COMPANY                SA 90
ARSENAL COMPANY                SA 92
ARSENAL COMPANY                SA 92 AK 47
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93

                                 Page 96 of 2786

                                       00097
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5569 Page 101 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93

                                 Page 97 of 2786

                                       00098
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5570 Page 102 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93

                                 Page 98 of 2786

                                       00099
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5571 Page 103 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93

                                 Page 99 of 2786

                                       00100
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5572 Page 104 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93
ARSENAL COMPANY                SA 93 AK
ARSENAL COMPANY                SA 93 CARBINE
ARSENAL COMPANY                SA 93 M
ARSENAL COMPANY                SA 93 MAK 90
ARSENAL COMPANY                SA 93M
ARSENAL COMPANY                SA 95
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93

                                 Page 100 of 2786

                                     00101
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5573 Page 105 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93

                                 Page 101 of 2786

                                      00102
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5574 Page 106 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93

                                 Page 102 of 2786

                                      00103
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5575 Page 107 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93

                                 Page 103 of 2786

                                      00104
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5576 Page 108 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93
ARSENAL COMPANY                SA93 SPORTER
ARSENAL COMPANY                SA930
ARSENAL COMPANY                SA93SPORTER
ARSENAL COMPANY                SA93SPORTER
ARSENAL COMPANY                SA96
ARSENAL COMPANY                SA98
ARSENAL COMPANY                SABM
ARSENAL COMPANY                SAR 95
ARSENAL COMPANY                SCR 95
ARSENAL COMPANY                SCR95
ARSENAL COMPANY                SKS
ARSENAL COMPANY                SL 95
ARSENAL COMPANY                SL49SMB
ARSENAL COMPANY                SLA 93
ARSENAL COMPANY                SLA 93
ARSENAL COMPANY                SLB95
ARSENAL COMPANY                SLG 95
ARSENAL COMPANY                SLP95
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR
ARSENAL COMPANY                SLR

                                 Page 104 of 2786

                                     00105
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5577 Page 109 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100
ARSENAL COMPANY                SLR 100H
ARSENAL COMPANY                SLR 100H
ARSENAL COMPANY                SLR 100H RECEIVER
ARSENAL COMPANY                SLR 45 MB
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 93
ARSENAL COMPANY                SLR 94
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 105 of 2786

                                     00106
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5578 Page 110 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 106 of 2786

                                        00107
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5579 Page 111 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 107 of 2786

                                        00108
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5580 Page 112 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 108 of 2786

                                        00109
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5581 Page 113 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 109 of 2786

                                        00110
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5582 Page 114 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 110 of 2786

                                        00111
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5583 Page 115 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 111 of 2786

                                        00112
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5584 Page 116 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 112 of 2786

                                        00113
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5585 Page 117 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 113 of 2786

                                        00114
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5586 Page 118 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 114 of 2786

                                        00115
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5587 Page 119 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 115 of 2786

                                        00116
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5588 Page 120 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 116 of 2786

                                        00117
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5589 Page 121 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95

                                 Page 117 of 2786

                                        00118
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5590 Page 122 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95
ARSENAL COMPANY                SLR 95 2
ARSENAL COMPANY                SLR 95 AK 47
ARSENAL COMPANY                SLR 95 AK 47
ARSENAL COMPANY                SLR 95 BULGARIAN
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB
ARSENAL COMPANY                SLR 95 MB

                                 Page 118 of 2786

                                     00119
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5591 Page 123 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR 95 RPK
ARSENAL COMPANY                SLR 95 SPORTER
ARSENAL COMPANY                SLR 95 SPORTER
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 95MB
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 96
ARSENAL COMPANY                SLR 97
ARSENAL COMPANY                SLR100
ARSENAL COMPANY                SLR100
ARSENAL COMPANY                SLR100
ARSENAL COMPANY                SLR100
ARSENAL COMPANY                SLR100
ARSENAL COMPANY                SLR93
ARSENAL COMPANY                SLR94MB
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 119 of 2786

                                     00120
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5592 Page 124 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 120 of 2786

                                       00121
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5593 Page 125 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 121 of 2786

                                       00122
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5594 Page 126 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 122 of 2786

                                       00123
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5595 Page 127 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 123 of 2786

                                       00124
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5596 Page 128 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 124 of 2786

                                       00125
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5597 Page 129 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 125 of 2786

                                       00126
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5598 Page 130 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 126 of 2786

                                       00127
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5599 Page 131 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 127 of 2786

                                       00128
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5600 Page 132 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95

                                 Page 128 of 2786

                                       00129
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5601 Page 133 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95
ARSENAL COMPANY                SLR95 MB
ARSENAL COMPANY                SLR95 MB
ARSENAL COMPANY                SLR95AK
ARSENAL COMPANY                SLR95B
ARSENAL COMPANY                SLR95BM
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB

                                 Page 129 of 2786

                                     00130
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5602 Page 134 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MB
ARSENAL COMPANY                SLR95MBSPORTER
ARSENAL COMPANY                SLR95MBSPORTER
ARSENAL COMPANY                SLR95U
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96
ARSENAL COMPANY                SLR96 AK47
ARSENAL COMPANY                SLR96MB
ARSENAL COMPANY                SLR97
ARSENAL COMPANY                SLR99
ARSENAL COMPANY                SLR9S
ARSENAL COMPANY                SPORTER
ARSENAL COMPANY                SR 93
ARSENAL COMPANY                SR 95
ARSENAL COMPANY                SR101H
ARSENAL COMPANY                SR93
ARSENAL COMPANY                SR93
ARSENAL COMPANY                SR93
ARSENAL COMPANY                SR95 SPORTER
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR 99P
ARSENAL COMPANY                SSR90
ARSENAL COMPANY                SSR99

                                 Page 130 of 2786

                                     00131
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5603 Page 135 of
                                     2792
                                   SB23_Kasler
ARSENAL COMPANY                SSR99
ARSENAL COMPANY                SSR99P
ARSENAL COMPANY                SSR99P
ARSENAL COMPANY                SSR99P
ARSENAL COMPANY                SSR99P
ARSENAL COMPANY                SVT
ARSENAL COMPANY                UNKNOWN
ARSENAL COMPANY                XM16
ASTRA                          A100
ASTRA                          A75
ASTRA                          CUB
ASTRA                          MOD A100
AUSTRALIA                       FAL STG 58
AUSTRALIA                      FAL L1A1 SPORTER
AUSTRALIA                      GOVT FAL L1A1A
AUSTRALIA                      L1 A1A
AUSTRALIA                      L1 A1A
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1 A
AUSTRALIA                      L1A1 A
AUSTRALIA                      L1A1 A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      L1L1A SPORTER
AUSTRALIA                      MK5
AUSTRALIA                      MM SA FAL
AUSTRALIA                      SA 58
AUSTRALIA                      SA FAL
AUSTRALIA                      SA FAL
AUSTRALIA                      SA FAL
AUSTRALIA                      SA FAL
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP

                                 Page 131 of 2786

                                     00132
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5604 Page 136 of
                                     2792
                                      SB23_Kasler
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP7
AUSTRALIA                      SAR
AUSTRALIA                      SEMI AUTOMATIC
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS                SAP
AUSTRALIAN ARMS
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAP
AUSTRALIAN AUTO ARMS           SAR
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP             1927
AUTO-ORDNANCE CORP                                  1927
AUTO-ORDNANCE CORP                                  1927
AUTO-ORDNANCE CORP                                  1927
AUTO-ORDNANCE CORP                                  1927

                                 Page 132 of 2786

                                        00133
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5605 Page 137 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP                                  1927
AUTO-ORDNANCE CORP             192741
AUTO-ORDNANCE CORP
AUTO-ORDNANCE CORP              1927 A1
AUTO-ORDNANCE CORP             1920A1
AUTO-ORDNANCE CORP             1921A1
AUTO-ORDNANCE CORP             1921A1
AUTO-ORDNANCE CORP             1926A1
AUTO-ORDNANCE CORP             1927 5
AUTO-ORDNANCE CORP             1927 A 1
AUTO-ORDNANCE CORP             1927 A 5
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1

                                 Page 133 of 2786

                                        00134
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5606 Page 138 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1

                                 Page 134 of 2786

                                     00135
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5607 Page 139 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1

                                 Page 135 of 2786

                                     00136
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5608 Page 140 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1

                                 Page 136 of 2786

                                     00137
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5609 Page 141 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1 DELUXE
AUTO-ORDNANCE CORP             1927 A1 DELUXE
AUTO-ORDNANCE CORP             1927 A1 DELUXE
AUTO-ORDNANCE CORP             1927 A1 LW
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A1 TOMMY
AUTO-ORDNANCE CORP             1927 A1 TOMMY
AUTO-ORDNANCE CORP             1927 A1C
AUTO-ORDNANCE CORP             1927 A1C
AUTO-ORDNANCE CORP             1927 A1C
AUTO-ORDNANCE CORP             1927 A1C
AUTO-ORDNANCE CORP             1927 A1C
AUTO-ORDNANCE CORP             1927 A2
AUTO-ORDNANCE CORP             1927 A3
AUTO-ORDNANCE CORP             1927 A3
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5

                                 Page 137 of 2786

                                     00138
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5610 Page 142 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 AI
AUTO-ORDNANCE CORP             1927 AIC
AUTO-ORDNANCE CORP             1927 CARBINE
AUTO-ORDNANCE CORP             1927 DELUX A
AUTO-ORDNANCE CORP             1927 DELUXE
AUTO-ORDNANCE CORP             1927 DELUXE
AUTO-ORDNANCE CORP             1927 M1
AUTO-ORDNANCE CORP             1927 THOMPSON
AUTO-ORDNANCE CORP             19271A
AUTO-ORDNANCE CORP             1927A
AUTO-ORDNANCE CORP             1927A
AUTO-ORDNANCE CORP             1927A
AUTO-ORDNANCE CORP             1927A 1
AUTO-ORDNANCE CORP             1927A 1
AUTO-ORDNANCE CORP             1927A 1
AUTO-ORDNANCE CORP             1927A 1 45 DELUXE
AUTO-ORDNANCE CORP             1927A 1C
AUTO-ORDNANCE CORP             1927A 1C
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1

                                 Page 138 of 2786

                                     00139
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5611 Page 143 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1

                                 Page 139 of 2786

                                        00140
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5612 Page 144 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1

                                 Page 140 of 2786

                                        00141
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5613 Page 145 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1 DELUXE
AUTO-ORDNANCE CORP             1927A1 DELUXE
AUTO-ORDNANCE CORP             1927A1 DELUXE
AUTO-ORDNANCE CORP             1927A1 DELUXE
AUTO-ORDNANCE CORP             1927A1 DELUXE

                                 Page 141 of 2786

                                     00142
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5614 Page 146 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927A1 DLX THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1 THOMPSON
AUTO-ORDNANCE CORP             1927A1C
AUTO-ORDNANCE CORP             1927A1THOMPSON
AUTO-ORDNANCE CORP             1927A1THOMPSON
AUTO-ORDNANCE CORP             1927A1THOMPSON
AUTO-ORDNANCE CORP             1927A3
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927A5
AUTO-ORDNANCE CORP             1927AIC
AUTO-ORDNANCE CORP             1927AIC
AUTO-ORDNANCE CORP             1927AIC
AUTO-ORDNANCE CORP             1927AIC
AUTO-ORDNANCE CORP             1927AL
AUTO-ORDNANCE CORP             1927C1
AUTO-ORDNANCE CORP             1927CARBINE
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1
AUTO-ORDNANCE CORP             1927M1

                                 Page 142 of 2786

                                     00143
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5615 Page 147 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             1927P
AUTO-ORDNANCE CORP             1928 A1
AUTO-ORDNANCE CORP             1928 A1
AUTO-ORDNANCE CORP             1928A1
AUTO-ORDNANCE CORP             1929A1
AUTO-ORDNANCE CORP             1972A1
AUTO-ORDNANCE CORP             27 A1
AUTO-ORDNANCE CORP             27 A1
AUTO-ORDNANCE CORP             27 A1
AUTO-ORDNANCE CORP             27 A1 THOMPSON
AUTO-ORDNANCE CORP             27A 1 THOMPSON
AUTO-ORDNANCE CORP             27A 3
AUTO-ORDNANCE CORP             27A1
AUTO-ORDNANCE CORP             27A1 THOMPSON
AUTO-ORDNANCE CORP             27A5
AUTO-ORDNANCE CORP             45ACP
AUTO-ORDNANCE CORP             7927A1
AUTO-ORDNANCE CORP             927 A
AUTO-ORDNANCE CORP             A1
AUTO-ORDNANCE CORP             A5
AUTO-ORDNANCE CORP             AIC
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             COMMEMORTIVE VIETNAM
AUTO-ORDNANCE CORP             CORP 1927A 1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M 1927 A1
AUTO-ORDNANCE CORP             M 1927 M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             M1 CARBINE
AUTO-ORDNANCE CORP             M1 CARBINE

                                 Page 143 of 2786

                                     00144
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5616 Page 148 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             M1 CARBINE
AUTO-ORDNANCE CORP             M145
AUTO-ORDNANCE CORP             M145ACP
AUTO-ORDNANCE CORP             M16
AUTO-ORDNANCE CORP             M1927 A1
AUTO-ORDNANCE CORP             M1927 A1
AUTO-ORDNANCE CORP             M1927 A1
AUTO-ORDNANCE CORP             M1927 A1 THOMPSON
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A1
AUTO-ORDNANCE CORP             M1927A2
AUTO-ORDNANCE CORP             M1927THOMPSON
AUTO-ORDNANCE CORP             M1928 A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1A1
AUTO-ORDNANCE CORP             M1CARBINE
AUTO-ORDNANCE CORP             M1CARBINE
AUTO-ORDNANCE CORP             M1THOMPSON
AUTO-ORDNANCE CORP             M27 A1
AUTO-ORDNANCE CORP             MI
AUTO-ORDNANCE CORP             MODEL OF 1927 A1
AUTO-ORDNANCE CORP             OF 1927 A1
AUTO-ORDNANCE CORP             OF1927A1 THOMPSON
AUTO-ORDNANCE CORP             OF1927AL
AUTO-ORDNANCE CORP             SEMI AUTO CARBINE
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON

                                 Page 144 of 2786

                                     00145
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5617 Page 149 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON

                                 Page 145 of 2786

                                     00146
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5618 Page 150 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON 1926 A1
AUTO-ORDNANCE CORP             THOMPSON 1927
AUTO-ORDNANCE CORP             THOMPSON 1927
AUTO-ORDNANCE CORP             THOMPSON 1927
AUTO-ORDNANCE CORP             THOMPSON 1927 A 1
AUTO-ORDNANCE CORP             THOMPSON 1927 A 1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927 A1C
AUTO-ORDNANCE CORP             THOMPSON 1927 A1C
AUTO-ORDNANCE CORP             THOMPSON 1927 A5
AUTO-ORDNANCE CORP             THOMPSON 1927 A5
AUTO-ORDNANCE CORP             THOMPSON 1927 DLX
AUTO-ORDNANCE CORP             THOMPSON 1927A 1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1

                                 Page 146 of 2786

                                     00147
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5619 Page 151 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             THOMPSON 1927A5
AUTO-ORDNANCE CORP             THOMPSON 27 A1
AUTO-ORDNANCE CORP             THOMPSON 27A1
AUTO-ORDNANCE CORP             THOMPSON A1
AUTO-ORDNANCE CORP             THOMPSON A1
AUTO-ORDNANCE CORP             THOMPSON A1
AUTO-ORDNANCE CORP             THOMPSON AUTO ORD
AUTO-ORDNANCE CORP             THOMPSON CAR
AUTO-ORDNANCE CORP             THOMPSON CARB
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON CARBINE
AUTO-ORDNANCE CORP             THOMPSON M 1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1
AUTO-ORDNANCE CORP             THOMPSON M1 CARBINE
AUTO-ORDNANCE CORP             THOMPSON M1 SA
AUTO-ORDNANCE CORP             THOMPSON M1 SA
AUTO-ORDNANCE CORP             THOMPSON M1 SA
AUTO-ORDNANCE CORP             THOMPSON M1927 A1
AUTO-ORDNANCE CORP             THOMPSON M1A
AUTO-ORDNANCE CORP             THOMPSON M1A
AUTO-ORDNANCE CORP             THOMPSON MI
AUTO-ORDNANCE CORP             THOMPSON SEMI AUTO
AUTO-ORDNANCE CORP             THOMPSON WWII COM

                                 Page 147 of 2786

                                     00148
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5620 Page 152 of
                                     2792
                                   SB23_Kasler
AUTO-ORDNANCE CORP             THOMPSON1927
AUTO-ORDNANCE CORP             THOMPSON1927A
AUTO-ORDNANCE CORP             THOMPSON1927A
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1927A1
AUTO-ORDNANCE CORP             THOMPSON1929A1
AUTO-ORDNANCE CORP             THOMPSONA1
AUTO-ORDNANCE CORP             THOMPSONM1
AUTO-ORDNANCE CORP             THOMPSONM1
AUTO-ORDNANCE CORP             THOMPSONM1
AUTO-ORDNANCE CORP             THOMPSONM1
AUTO-ORDNANCE CORP             THOMPSONM1
AUTO-ORDNANCE CORP             THOMPSONMI
AUTO-ORDNANCE CORP             THOMPSONSUB
AUTO-ORDNANCE CORP             THOMPSONSUB
AUTO-ORDNANCE CORP             THOMPSONSUB
AUTO-ORDNANCE CORP             THOMPSONSUB
AUTO-ORDNANCE CORP             THOMPSONTMI
AUTO-ORDNANCE CORP             THOMSON
AUTO-ORDNANCE CORP             TM 1
AUTO-ORDNANCE CORP             TM1
AUTO-ORDNANCE CORP             TOMMYGUN
AUTO-ORDNANCE CORP             TOMPSONCARBINE
AUTO-ORDNANCE CORP             WW 11 COMMEMORATIVE
AUTO-ORDNANCE CORP             WW II COMMEMORATIVE
AUTO-ORDNANCE CORP
AUTO-ORDNANCE CORP
B WEST IMPORTS INC             AK
B WEST IMPORTS INC             AK 47
B WEST IMPORTS INC             AK 47
B WEST IMPORTS INC             AK 47 P
B WEST IMPORTS INC             AK 475
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AK RECEIVER
B WEST IMPORTS INC             AK RECEIVER
B WEST IMPORTS INC             AK47
B WEST IMPORTS INC             AK47P
B WEST IMPORTS INC             AK47P
B WEST IMPORTS INC             AK47P
B WEST IMPORTS INC             AK47P
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S

                                 Page 148 of 2786

                                     00149
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5621 Page 153 of
                                     2792
                                   SB23_Kasler
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AK47S
B WEST IMPORTS INC             AKS
B WEST IMPORTS INC             AKS
B WEST IMPORTS INC             AKSPORTER
B WEST IMPORTS INC             BWK 92
B WEST IMPORTS INC             BWK 92
B WEST IMPORTS INC             BWK92
B WEST IMPORTS INC             COMPACT
B WEST IMPORTS INC             DRAGUNOV
B WEST IMPORTS INC             DRAGUNOV
B WEST IMPORTS INC             DRAGUNOV TIGER
B WEST IMPORTS INC             DRAGUNOV TIGER
B WEST IMPORTS INC             IJ70 17A
B WEST IMPORTS INC             IJ70 17AH
B WEST IMPORTS INC             IJ7017A
B WEST IMPORTS INC             MAK 90
B WEST IMPORTS INC             MAK 90
B WEST IMPORTS INC             MARS
B WEST IMPORTS INC             MARS
B WEST IMPORTS INC             PAK47S
B WEST IMPORTS INC             RUSSIAN SAIGA
B WEST IMPORTS INC             RUSSIAN SAIGA
B WEST IMPORTS INC             RUSSIAN SAIGA
B WEST IMPORTS INC             RUSSIAN SAIGA
B WEST IMPORTS INC             SAIGA
B WEST IMPORTS INC             SAIGA
B WEST IMPORTS INC             SIGA93
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER
B WEST IMPORTS INC             TIGER CARBINE
B WEST IMPORTS INC             TIGER CARBINE
B WEST IMPORTS INC             TU84S
B WEST IMPORTS INC             TU84S
BA                             16
BA                             AR
BA                             M 16 SA
BA                             M16 SA
BA                             M165A
BA                             M16SA
BA                             M16SA

                                 Page 149 of 2786

                                     00150
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5622 Page 154 of
                                     2792
                                   SB23_Kasler
BA                             M16SA
BAIKAL                         IJ70
BAIKAL                         SAIGA
BAIKAL                         TIGER
BAIKAL                         ZH 81
BALLISTICS INC                                      12
BALLISTICS INC                 9MM
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22
BALLISTICS INC                 AT 22 LR
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9

                                 Page 150 of 2786

                                       00151
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5623 Page 155 of
                                     2792
                                   SB23_Kasler
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT22
BALLISTICS INC                 AT5
BALLISTICS INC                 AT8
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9

                                 Page 151 of 2786

                                      00152
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5624 Page 156 of
                                     2792
                                     SB23_Kasler
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9

                                 Page 152 of 2786

                                       00153
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5625 Page 157 of
                                     2792
                                   SB23_Kasler
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 ATX9
BALLISTICS INC                 CARBINE
BALLISTICS INC                 CARBINE
BALLISTICS INC                 CARBINEAT9
BALLISTICS INC                 FEATHER AT 9
BALLISTICS INC                 MINIAT
BALLISTICS INC                 MINIAT
BALLISTICS INC                 RAV
BALLISTICS INC                 RAV
BALLISTICS INC                 RAV 45
BALLISTICS INC                 RAV 9
BALLISTICS INC                 RAV 9
BALLISTICS INC                 RAV9
BALLISTICS INC                 UNKNOWN
BARETT FIREARMS MFG            82
BARETT FIREARMS MFG                                   82
BARETT FIREARMS MFG                                   82
BARETT FIREARMS MFG                                 1201
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 21
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82 A1
BARETT FIREARMS MFG            82A
BARETT FIREARMS MFG            82A1

                                 Page 153 of 2786

                                       00154
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5626 Page 158 of
                                     2792
                                   SB23_Kasler
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1

                                 Page 154 of 2786

                                      00155
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5627 Page 159 of
                                     2792
                                   SB23_Kasler
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1
BARETT FIREARMS MFG            82A1 CAL
BARETT FIREARMS MFG            82A1CAL
BARETT FIREARMS MFG            82A2
BARETT FIREARMS MFG            82AI
BARETT FIREARMS MFG            92FS
BARETT FIREARMS MFG            BM62
BARETT FIREARMS MFG            COUGAR 8040
BARETT FIREARMS MFG            M 82
BARETT FIREARMS MFG            M2A1
BARETT FIREARMS MFG            M82 A1
BARETT FIREARMS MFG            M82 A1
BARETT FIREARMS MFG            M82 A1
BARETT FIREARMS MFG            M82 A1
BARETT FIREARMS MFG            M82 A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            M82A1
BARETT FIREARMS MFG            TOMCAT
BAUER FIREARMS CORP            SA85
BECKER & HOLLANDER             A15
BECKER & HOLLANDER             A15
BECKER & HOLLANDER             AR 15
BENELLI SPA                    90
BENELLI SPA                                          90
BENELLI SPA                                         590
BENELLI SPA                    90M3
BENELLI SPA                    AUTO TACTICAL
BENELLI SPA                    HK M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M 1 SUPER 90
BENELLI SPA                    M 1 SUPER 90
BENELLI SPA                    M 190 TACT
BENELLI SPA                    M 3 SUPER 90
BENELLI SPA                    M 3 SUPER 90
BENELLI SPA                    M 3 SUPER 90
BENELLI SPA                    M 3 SUPER 90

                                 Page 155 of 2786

                                     00156
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5628 Page 160 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M 3 SUPER 90
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1
BENELLI SPA                    M1 90
BENELLI SPA                    M1 90
BENELLI SPA                    M1 90
BENELLI SPA                    M1 S90
BENELLI SPA                    M1 S90
BENELLI SPA                    M1 S90
BENELLI SPA                    M1 SUP 90
BENELLI SPA                    M1 SUPER
BENELLI SPA                    M1 SUPER
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90

                                 Page 156 of 2786

                                     00157
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5629 Page 161 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90 COMBAT
BENELLI SPA                    M1 SUPER 90 TACT
BENELLI SPA                    M1 SUPER 90 TACTICAL

                                 Page 157 of 2786

                                     00158
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5630 Page 162 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M1 SUPER90
BENELLI SPA                    M1 SUPR 90
BENELLI SPA                    M1 TACTICAL
BENELLI SPA                    M1 TACTICAL
BENELLI SPA                    M1590
BENELLI SPA                    M1590
BENELLI SPA                    M1590
BENELLI SPA                    M1590 TAC
BENELLI SPA                    M190 SUPER
BENELLI SPA                    M1DEFENSE
BENELLI SPA                    M1S 90
BENELLI SPA                    M1S 90
BENELLI SPA                    M1S90
BENELLI SPA                    M1S90
BENELLI SPA                    M1S90
BENELLI SPA                    M1S90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M1SUPER90
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3

                                 Page 158 of 2786

                                     00159
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5631 Page 163 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3
BENELLI SPA                    M3 90
BENELLI SPA                    M3 S90
BENELLI SPA                    M3 S90
BENELLI SPA                    M3 S90
BENELLI SPA                    M3 S90
BENELLI SPA                    M3 SPR 90
BENELLI SPA                    M3 SUPER
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90

                                 Page 159 of 2786

                                     00160
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5632 Page 164 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    M3 SUPER 90 FOLDER
BENELLI SPA                    M3 SUPER90
BENELLI SPA                    M3 SUPER90
BENELLI SPA                    M3 SUPER90
BENELLI SPA                    M3 SUPER90
BENELLI SPA                    M35
BENELLI SPA                    M3590
BENELLI SPA                    M3590
BENELLI SPA                    M3590
BENELLI SPA                    M3590
BENELLI SPA                    M3S90
BENELLI SPA                    M3S90
BENELLI SPA                    M3S90
BENELLI SPA                    M3S90
BENELLI SPA                    M3SSUPER90
BENELLI SPA                    M3SUPER
BENELLI SPA                    M3SUPER 90
BENELLI SPA                    M3SUPER 90
BENELLI SPA                    M3SUPER 90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SUPER90
BENELLI SPA                    M3SURER90

                                 Page 160 of 2786

                                     00161
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5633 Page 165 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    M3T
BENELLI SPA                    M3T SUPER 90
BENELLI SPA                    M3T S90
BENELLI SPA                    M590
BENELLI SPA                    M90
BENELLI SPA                    M95E
BENELLI SPA                    M95E
BENELLI SPA                    MA SUPER 90
BENELLI SPA                    ME SUPER 90
BENELLI SPA                    ME SUPER 90
BENELLI SPA                    MI
BENELLI SPA                    MI SUPER 90
BENELLI SPA                    MIS 90 TACTICAL
BENELLI SPA                    MIS90
BENELLI SPA                    MISUPER
BENELLI SPA                    MISUPER90
BENELLI SPA                    MISUPER90
BENELLI SPA                    MISUPER90
BENELLI SPA                    MODM3
BENELLI SPA                    MP 95 E ATLANTA
BENELLI SPA                    MP 95E
BENELLI SPA                    MP 95E
BENELLI SPA                    MP 9SE
BENELLI SPA                    MP3S
BENELLI SPA                    MP3S
BENELLI SPA                    MP59E
BENELLI SPA                    MP90S
BENELLI SPA                    MP95
BENELLI SPA                    MP95
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95E
BENELLI SPA                    MP95EATLANTA
BENELLI SPA                    MP9SE
BENELLI SPA                    MP9SE
BENELLI SPA                    MS SUPER 90
BENELLI SPA                    PM2
BENELLI SPA                    S90
BENELLI SPA                    S90
BENELLI SPA                    S90M3
BENELLI SPA                    SHOTGUN
BENELLI SPA                    SHOTGUN
BENELLI SPA                    SUP90

                                 Page 161 of 2786

                                     00162
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5634 Page 166 of
                                     2792
                                   SB23_Kasler
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90 M 3
BENELLI SPA                    SUPER 90 M 3
BENELLI SPA                    SUPER 90 M 3
BENELLI SPA                    SUPER 90 M1
BENELLI SPA                    SUPER 90 M3
BENELLI SPA                    SUPER 90 M3
BENELLI SPA                    SUPER 90 M3
BENELLI SPA                    SUPER 90 M3
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90
BENELLI SPA                    SUPER90 M1
BENELLI SPA                    SUPER90 M1
BENELLI SPA                    SUPER90M1
BENELLI SPA                    TARGET
BENELLI SPA                    UNKNOWN
BERBEN CORP                    M62
BERETTA                        21
BERETTA                        58
BERETTA                        62
BERETTA                        62
BERETTA                        62

                                 Page 162 of 2786

                                     00163
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5635 Page 167 of
                                     2792
                                      SB23_Kasler
BERETTA                        62
BERETTA                        62
BERETTA                        62
BERETTA                        62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                                                 62
BERETTA                        63
BERETTA                        81
BERETTA                        84
BERETTA                        84
BERETTA                        84
BERETTA                                                 84
BERETTA                        92
BERETTA                                                 92
BERETTA                        96
BERETTA                                                 96
BERETTA                                                 96
BERETTA                        422
BERETTA                        950
BERETTA                        1201
BERETTA                                                1201
BERETTA                        8000
BERETTA                        1200F
BERETTA                        1200F
BERETTA                        1200FP
BERETTA                        1200FP
BERETTA                        1201 FP
BERETTA                        1201 FP
BERETTA                        1201 FP
BERETTA                        1201 FP
BERETTA                        1201 FP 12
BERETTA                        1201 FP 12
BERETTA                        1201 FPS
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        1201FP
BERETTA                        212A
BERETTA                        21A
BERETTA                        70S

                                    Page 163 of 2786

                                        00164
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5636 Page 168 of
                                     2792
                                   SB23_Kasler
BERETTA                        70S
BERETTA                        8000 COUGAR
BERETTA                        8000COUGAR
BERETTA                        82A1
BERETTA                        82A1
BERETTA                        82A1
BERETTA                        84 B
BERETTA                        84 BB
BERETTA                        84 BB
BERETTA                        84B
BERETTA                        84BB
BERETTA                        84BB
BERETTA                        84BB
BERETTA                        84F
BERETTA                        84F
BERETTA                        84F
BERETTA                        84F
BERETTA                        84F
BERETTA                        84FS
BERETTA                        84FW
BERETTA                        84W
BERETTA                        84W
BERETTA                        92 FS
BERETTA                        92 FS
BERETTA                        92 FS
BERETTA                        92 FS
BERETTA                        92 FS CAL
BERETTA                        92 SB
BERETTA                        92 SB
BERETTA                        925B
BERETTA                        92D
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F

                                 Page 164 of 2786

                                     00165
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5637 Page 169 of
                                     2792
                                   SB23_Kasler
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F CENTURION
BERETTA                        92F COMPACT
BERETTA                        92FA
BERETTA                        92FA01
BERETTA                        92FAS
BERETTA                        92FC
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS

                                 Page 165 of 2786

                                     00166
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5638 Page 170 of
                                     2792
                                   SB23_Kasler
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS
BERETTA                        92FS CAL
BERETTA                        92FS CENTURIAN

                                 Page 166 of 2786

                                     00167
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5639 Page 171 of
                                     2792
                                   SB23_Kasler
BERETTA                        92FS CENTURION
BERETTA                        92FS CENTURION
BERETTA                        92FS CENTURION
BERETTA                        92FSC
BERETTA                        92FSEL
BERETTA                        92FW
BERETTA                        92G
BERETTA                        92GS
BERETTA                        92S
BERETTA                        92S
BERETTA                        92S
BERETTA                        92S
BERETTA                        92S
BERETTA                        92S
BERETTA                        92SB
BERETTA                        92SB
BERETTA                        92SB
BERETTA                        92SB
BERETTA                        92SB COMPACT
BERETTA                        92SM
BERETTA                        94F
BERETTA                        950 BS
BERETTA                        950BS
BERETTA                        950BS
BERETTA                        96 COMBAT
BERETTA                        96 COMBAT
BERETTA                        96F
BERETTA                        96FS
BERETTA                        98F
BERETTA                        A300
BERETTA                        A303 CAL
BERETTA                        BM 59
BERETTA                        BM 59
BERETTA                        BM 59 TROUPER
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM 63
BERETTA                        BM 69
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM62

                                 Page 167 of 2786

                                     00168
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5640 Page 172 of
                                     2792
                                   SB23_Kasler
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM69
BERETTA                        BM69
BERETTA                        BM69
BERETTA                        BM69
BERETTA                        BTN62
BERETTA                        FS92
BERETTA                        M 62
BERETTA                        M1201FP
BERETTA                        M21
BERETTA                        M59
BERETTA                        M59 TROOPER
BERETTA                        M59GARAND
BERETTA                        M82A1
BERETTA                        M9
BERETTA                        M92F
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M92FS
BERETTA                        M992F
BERETTA                        RF A2 16
BERETTA                        SANTA FE M59
BERETTA                        SERIES 92
BERETTA                        SERIES 92
BERETTA                        USA92FS
BERETTA
BIG BEAR ARMS                  DRAGONEV TIGER
BIG BEAR ARMS                  SAIGA
BM                             AKS
BOHICA                         AR15
BOHICA                         AR15
BOHICA                         M 16
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA

                                 Page 168 of 2786

                                     00169
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5641 Page 173 of
                                     2792
                                     SB23_Kasler
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M 16 SA
BOHICA                         M16 SA
BOHICA                         M16 SA
BOHICA                         M16 SA
BOHICA                         M16 SA
BOHICA                         M16 SA
BOHICA                         M165A
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         M16SA
BOHICA                         UNKNOWN
BOHICA
BRITARMS OF ENGLAND                                 331
BRITARMS OF ENGLAND            332
BRITARMS OF ENGLAND                                 360
BRITARMS OF ENGLAND            361
BRITARMS OF ENGLAND                                 361
BRITARMS OF ENGLAND                                 361
BRITARMS OF ENGLAND                                 361
BRITARMS OF ENGLAND            371
BRITARMS OF ENGLAND                                 392
BRITARMS OF ENGLAND            392S
BRITARMS OF ENGLAND            45ACP
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            AP 9
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            CZ75
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            HADAR II
BRITARMS OF ENGLAND            HADAR II SA
BRITARMS OF ENGLAND            HADARII
BRITARMS OF ENGLAND            MODEL A UZI
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITISH ENFIELD                1942 NO 4
BRITISH ENFIELD                NO 4 MK 1
BRITISH ENFIELD                NO 5 MK
BRITISH INDN OCN TER           SAS
BROADHEAD ARMORY               M3
BROADHEAD ARMORY               M3C
BROADHEAD ARMORY               M3C
BROADHEAD ARMORY               M3C
BROLIN                         AR15

                                 Page 169 of 2786

                                       00170
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5642 Page 174 of
                                     2792
                                   SB23_Kasler
BROLIN                         AR15
BROLIN                         GRADE 3
BROLIN                         JP15
BROLIN                         JP15
BROLIN                         MAC 91
BROLIN                         MAK 90
BROLIN                         MAK 90 SPORTER
BROLIN                         MAK 91
BROLIN                         MAK90
BROLIN                         NATIONAL MATCH
BROLIN                         SAS 12
BROLIN                         SAS 12
BROLIN                         SAS 12
BROLIN                         SAS 12
BROLIN                         SAS12
BROLIN                         SAS12
BROLIN                         SAS12
BROLIN                         SAS12
BROWNING ARMS CO               14
BROWNING ARMS CO               380
BROWNING ARMS CO               1911
BROWNING ARMS CO               1918
BROWNING ARMS CO
BROWNING ARMS CO
BROWNING ARMS CO               1918 A3
BROWNING ARMS CO               1918 A3
BROWNING ARMS CO               1918 A3
BROWNING ARMS CO               1919 A4
BROWNING ARMS CO               1919A4 A6
BROWNING ARMS CO               1919A4A6
BROWNING ARMS CO               1919A4A6
BROWNING ARMS CO               1919A4A6
BROWNING ARMS CO               1919A4A6
BROWNING ARMS CO               308 TARGET
BROWNING ARMS CO               A5
BROWNING ARMS CO               AK47
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR
BROWNING ARMS CO               BAR MARK II
BROWNING ARMS CO               BAR MARK II SAFARI
BROWNING ARMS CO               BARIISAFARI
BROWNING ARMS CO               BDA
BROWNING ARMS CO               BDA
BROWNING ARMS CO               BDA 380
BROWNING ARMS CO               BDA 380
BROWNING ARMS CO               BDA 380
BROWNING ARMS CO               BDA380
BROWNING ARMS CO               BDA380
BROWNING ARMS CO               BDA380
BROWNING ARMS CO               BDA380
BROWNING ARMS CO               BDM

                                 Page 170 of 2786

                                     00171
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5643 Page 175 of
                                     2792
                                   SB23_Kasler
BROWNING ARMS CO               BDM
BROWNING ARMS CO               BLR
BROWNING ARMS CO               BLR81
BROWNING ARMS CO               BUCK MARK 22
BROWNING ARMS CO               BUCKMARK
BROWNING ARMS CO               BUCKMARK
BROWNING ARMS CO               BUCKMARK
BROWNING ARMS CO               BULLSEYE BUCKMARK
BROWNING ARMS CO               CAL 9 SHORT
BROWNING ARMS CO               FIELD MODEL
BROWNING ARMS CO               FM HI POWER
BROWNING ARMS CO               FN BHP
BROWNING ARMS CO               FNC
BROWNING ARMS CO               FNFAL
BROWNING ARMS CO               GP COMP
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               GP COMPETITION
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER GP
BROWNING ARMS CO               HIGH POWER
BROWNING ARMS CO               HIGH POWER
BROWNING ARMS CO               HIGH POWER
BROWNING ARMS CO               HIGH POWER

                                 Page 171 of 2786

                                     00172
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5644 Page 176 of
                                     2792
                                      SB23_Kasler
BROWNING ARMS CO               HIGH POWER
BROWNING ARMS CO               HIGH POWER
BROWNING ARMS CO               HIGHPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWER
BROWNING ARMS CO               HIPOWERM90
BROWNING ARMS CO               HP
BROWNING ARMS CO               HPCOMP
BROWNING ARMS CO               HPOWER
BROWNING ARMS CO               LIGHT 12
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14
BROWNING ARMS CO               M14NM
BROWNING ARMS CO               M14NM
BROWNING ARMS CO               M14NM
BROWNING ARMS CO               M14NM
BROWNING ARMS CO               M14NM
BROWNING ARMS CO               M1A
BROWNING ARMS CO               M1A
BROWNING ARMS CO               M1A1
BROWNING ARMS CO               M2HB
BROWNING ARMS CO               MEDALIST
BROWNING ARMS CO               MEDALIST
BROWNING ARMS CO               MK 1 JI
BROWNING ARMS CO               P 35 HIGH POWER
BROWNING ARMS CO               P35
BROWNING ARMS CO               PARA
BROWNING ARMS CO               PJK 9HP
BROWNING ARMS CO               POCKET
BROWNING ARMS CO               PRACTICAL
BROWNING ARMS CO               PRACTICAL
BROWNING ARMS CO               RIMFIRE
BROWNING ARMS CO               SAFARI BOSS
BROWNING ARMS CO               SEMI AUTO
BROWNING ARMS CO               SINGLE ACTION
BROWNING ARMS CO               T48FAL
BROWNING ARMS CO               UNKNOWN
BROWNING ARMS CO               USM14
BROWNING ARMS CO
BRYCO ARMS                     38
BRYCO ARMS
BUSHMASTER                     16
BUSHMASTER                     223
BUSHMASTER                     223

                                    Page 172 of 2786

                                        00173
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5645 Page 177 of
                                     2792
                                     SB23_Kasler
BUSHMASTER                     556
BUSHMASTER                                          556
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER                      XM15 E2S
BUSHMASTER                      AR15 A2 M4
BUSHMASTER                      XM15E2S
BUSHMASTER                     14AKXM15
BUSHMASTER                     15A2
BUSHMASTER                     15A2
BUSHMASTER                     15A2
BUSHMASTER                     15A2
BUSHMASTER                     15E2S
BUSHMASTER                     17S
BUSHMASTER                     17S
BUSHMASTER                     17S
BUSHMASTER                     17S
BUSHMASTER                     20THANNV
BUSHMASTER                     223 COMP1
BUSHMASTER                     223LONGGUN
BUSHMASTER                     2EXM15
BUSHMASTER                     2OTH ANNIVERSARY
BUSHMASTER                     A2
BUSHMASTER                     A 2XM 15
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A4
BUSHMASTER                     A1
BUSHMASTER                     A1
BUSHMASTER                     A1
BUSHMASTER                     A1
BUSHMASTER                     A1
BUSHMASTER                     A1 CARB
BUSHMASTER                     A1 CARB
BUSHMASTER                     A1 CARBINE
BUSHMASTER                     A1 CARBINE
BUSHMASTER                     A1 CARBINE
BUSHMASTER                     A1 CARBINE
BUSHMASTER                     A1 CARBINE XM15E2S
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15
BUSHMASTER                     A15CARBINE
BUSHMASTER                     A1CARB

                                 Page 173 of 2786

                                       00174
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5646 Page 178 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2
BUSHMASTER                     A2 CARBINE
BUSHMASTER                     A2 SHORTY
BUSHMASTER                     A2 SHORTY
BUSHMASTER                     A2 TG
BUSHMASTER                     A2 XM15
BUSHMASTER                     A2 XM15
BUSHMASTER                     A2 XM15E2S
BUSHMASTER                     A2 XM15E2S
BUSHMASTER                     A2AK
BUSHMASTER                     A2CARBINE DISSIPATOR
BUSHMASTER                     A2DISSAPATOR
BUSHMASTER                     A2DISSIPATER
BUSHMASTER                     A2M4
BUSHMASTER                     A2SHORTY
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3
BUSHMASTER                     A3 AK
BUSHMASTER                     A3 AK

                                 Page 174 of 2786

                                     00175
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5647 Page 179 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     A3 CARBINE
BUSHMASTER                     A3 L E
BUSHMASTER                     A3 SHORT
BUSHMASTER                     A3 SHORTY
BUSHMASTER                     A3 TARGET
BUSHMASTER                     A3AK
BUSHMASTER                     A3AKAR15
BUSHMASTER                     A3SHORTY
BUSHMASTER                     AI
BUSHMASTER                     AK A2 XM15E2S
BUSHMASTER                     AK A2 XM15E2S
BUSHMASTER                     AK SHORTY
BUSHMASTER                     AK SHORTY
BUSHMASTER                     AK SHORTY
BUSHMASTER                     AKA2
BUSHMASTER                     AKA3
BUSHMASTER                     AKSHORTYXM15
BUSHMASTER                     AM15 E2S
BUSHMASTER                     AM15E2S
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15

                                 Page 175 of 2786

                                     00176
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5648 Page 180 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15

                                 Page 176 of 2786

                                       00177
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5649 Page 181 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15

                                 Page 177 of 2786

                                       00178
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5650 Page 182 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15

                                 Page 178 of 2786

                                       00179
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5651 Page 183 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15

                                 Page 179 of 2786

                                       00180
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5652 Page 184 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15 XM15 E2S
BUSHMASTER                     AR 15 A2
BUSHMASTER                     AR 15 E2S
BUSHMASTER                     AR 15 E2S
BUSHMASTER                     AR 15 SPORTER
BUSHMASTER                     AR 15 SPORTER
BUSHMASTER                     AR 15E2S
BUSHMASTER                     AR CARBINE
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 180 of 2786

                                     00181
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5653 Page 185 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 181 of 2786

                                      00182
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5654 Page 186 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 182 of 2786

                                      00183
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5655 Page 187 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 183 of 2786

                                      00184
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5656 Page 188 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 184 of 2786

                                      00185
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5657 Page 189 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15

                                 Page 185 of 2786

                                      00186
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5658 Page 190 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15 A2
BUSHMASTER                     AR15 AZ
BUSHMASTER                     AR15 COMPLETE
BUSHMASTER                     AR15 E2S
BUSHMASTER                     AR15 SPORTER
BUSHMASTER                     AR15 TARGET
BUSHMASTER                     AR15 XM15E2S
BUSHMASTER                     AR15A2
BUSHMASTER                     AR15A2
BUSHMASTER                     AR15A2
BUSHMASTER                     AR15A2
BUSHMASTER                     AR15A3
BUSHMASTER                     AR15A3
BUSHMASTER                     AR15E2S
BUSHMASTER                     AR15SPORTER
BUSHMASTER                     AR15XM15
BUSHMASTER                     AR15XM15E23
BUSHMASTER                     AR15XM15E2S
BUSHMASTER                     AR3
BUSHMASTER                     ASSAULT RIFLE
BUSHMASTER                     AZ
BUSHMASTER                     AZ
BUSHMASTER                     AZ
BUSHMASTER                     AZAR15
BUSHMASTER                     BARE
BUSHMASTER                     BFI
BUSHMASTER                     BFI
BUSHMASTER                     BFI XM15E2S
BUSHMASTER                     BFIE2S
BUSHMASTER                     BHT
BUSHMASTER                     BMA3TMB
BUSHMASTER                     BME2S
BUSHMASTER                     BMPCWA2516
BUSHMASTER                     BMX15E2S
BUSHMASTER                     BULL POP M17S
BUSHMASTER                     BULL PUP
BUSHMASTER                     BULL PUP CAR
BUSHMASTER                     BULL PUP M175
BUSHMASTER                     BULL PUP M17S
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP

                                 Page 186 of 2786

                                     00187
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5659 Page 191 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP
BUSHMASTER                     BULLPUP 223
BUSHMASTER                     BULLPUP 223
BUSHMASTER                     BULLPUP M175
BUSHMASTER                     BULLPUP M175
BUSHMASTER                     BULLPUP M175
BUSHMASTER                     BULLPUP M178
BUSHMASTER                     BULLPUP M178
BUSHMASTER                     BULLPUP M178
BUSHMASTER                     BULLPUP M178
BUSHMASTER                     BULLPUP M17S
BUSHMASTER                     BULLPUP M17S
BUSHMASTER                     BULLPUP M17S
BUSHMASTER                     BULLPUP M17S
BUSHMASTER                     BULPUP
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHXM15
BUSHMASTER                     CAR
BUSHMASTER                     CAR
BUSHMASTER                     CAR
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15SPORTER
BUSHMASTER                     CAR AR
BUSHMASTER                     CAR AR
BUSHMASTER                     CAR AR

                                 Page 187 of 2786

                                     00188
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5660 Page 192 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     CAR AR
BUSHMASTER                     CAR AR
BUSHMASTER                     CAR XM15E2S
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CARARM16
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE
BUSHMASTER                     CARBINE PCWA2514AK
BUSHMASTER                     CARE2S16
BUSHMASTER                     CM15
BUSHMASTER                     COMMANDO
BUSHMASTER                     COMMANDO SHORTY
BUSHMASTER                     COMP
BUSHMASTER                     COMP
BUSHMASTER                     COMP HBAR
BUSHMASTER                     COMP TARGET
BUSHMASTER                     COMPETITION
BUSHMASTER                     COMPLETE
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM

                                 Page 188 of 2786

                                     00189
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5661 Page 193 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM
BUSHMASTER                     DCM A2UR
BUSHMASTER                     DCM AR15
BUSHMASTER                     DCM AR15
BUSHMASTER                     DCM AR15
BUSHMASTER                     DCM COMP
BUSHMASTER                     DCM COMPETITION
BUSHMASTER                     DCM HBAR
BUSHMASTER                     DCM MATCH
BUSHMASTER                     DCM TARGET
BUSHMASTER                     DCM TARGET
BUSHMASTER                     DCM TARGET
BUSHMASTER                     DCM XM15 E2S
BUSHMASTER                     DCM XM15E2S
BUSHMASTER                     DCM XM15E2S
BUSHMASTER                     DCM XM15E2S
BUSHMASTER                     DCM XM15E2S
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMCOMPETITION
BUSHMASTER                     DCMMATCH
BUSHMASTER                     DCMXM15
BUSHMASTER                     DESAPATER
BUSHMASTER                     DISAPATER
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISAPATOR
BUSHMASTER                     DISIPATOR
BUSHMASTER                     DISSAPATER
BUSHMASTER                     DISSAPATER
BUSHMASTER                     DISSAPATER A3
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR

                                 Page 189 of 2786

                                     00190
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5662 Page 194 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR
BUSHMASTER                     DISSAPATOR AR15
BUSHMASTER                     DISSAPTOR
BUSHMASTER                     DISSAPTOR
BUSHMASTER                     DISSIPATER
BUSHMASTER                     DISSIPATER
BUSHMASTER                     DISSIPATER
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR
BUSHMASTER                     DISSIPATOR A3
BUSHMASTER                     DISSIPATOR XM15E25
BUSHMASTER                     DISSIPATORAR15
BUSHMASTER                     DISSIPATORXM15
BUSHMASTER                     DMC
BUSHMASTER                     DSTCOMPETION
BUSHMASTER                     E 25
BUSHMASTER                     E 25
BUSHMASTER                     E2
BUSHMASTER                     E2
BUSHMASTER                     E2
BUSHMASTER                     E2

                                 Page 190 of 2786

                                     00191
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5663 Page 195 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     E2
BUSHMASTER                     E2
BUSHMASTER                     E2
BUSHMASTER                     E2 CARBINE
BUSHMASTER                     E20S
BUSHMASTER                     E2316
BUSHMASTER                     E25
BUSHMASTER                     E25
BUSHMASTER                     E25
BUSHMASTER                     E2MS
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S

                                 Page 191 of 2786

                                     00192
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5664 Page 196 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S
BUSHMASTER                     E2S 16
BUSHMASTER                     E2S 16
BUSHMASTER                     E2S CARBINE
BUSHMASTER                     E2S CARBINE
BUSHMASTER                     E2S SPORTER
BUSHMASTER                     E2S SPORTER
BUSHMASTER                     E2S16
BUSHMASTER                     E2TARGET
BUSHMASTER                     E2TRGT
BUSHMASTER                     E2TS
BUSHMASTER                     E2TS
BUSHMASTER                     E2TS
BUSHMASTER                     E2TS
BUSHMASTER                     EA 15
BUSHMASTER                     EM15
BUSHMASTER                     EM15
BUSHMASTER                     EM15
BUSHMASTER                     EM15
BUSHMASTER                     EM15 E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     EM15E2S
BUSHMASTER                     ERS
BUSHMASTER                     EX 15
BUSHMASTER                     EX15
BUSHMASTER                     EX15A2
BUSHMASTER                     EX15E2S
BUSHMASTER                     EZS
BUSHMASTER                     FLAT TOP
BUSHMASTER                     FLAT TOP
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN AUTO
BUSHMASTER                     H BAR
BUSHMASTER                     H BAR
BUSHMASTER                     H BAR
BUSHMASTER                     H BAR
BUSHMASTER                     H BAR XM15 E2S
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR

                                 Page 192 of 2786

                                     00193
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5665 Page 197 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR
BUSHMASTER                     HBAR
BUSHMASTER                     HBFLATTOP
BUSHMASTER                     IBUS M17S
BUSHMASTER                     IBUSM17S
BUSHMASTER                     J15
BUSHMASTER                     KM15 E26
BUSHMASTER                     KM15 E2S
BUSHMASTER                     KM15 E2S
BUSHMASTER                     L096259
BUSHMASTER                     L223
BUSHMASTER                     LAWENFORCEMENT
BUSHMASTER                     LOWER
BUSHMASTER                     LOWER RECEIVER
BUSHMASTER                     LOWER RECEIVER
BUSHMASTER                     LOWER RECEIVER
BUSHMASTER                     LOWER RECEIVER
BUSHMASTER                     LOWER RECEIVER
BUSHMASTER                     LOWER RECIEVER
BUSHMASTER                     LOWER RECIEVER
BUSHMASTER                     M 16
BUSHMASTER                     M 16
BUSHMASTER                     M 16
BUSHMASTER                     M 17
BUSHMASTER                     M 17
BUSHMASTER                     M 17
BUSHMASTER                     M 17
BUSHMASTER                     M 17 BULLPUP
BUSHMASTER                     M 17 BULLPUP
BUSHMASTER                     M 17 BULLPUP
BUSHMASTER                     M 175
BUSHMASTER                     M 175
BUSHMASTER                     M 175
BUSHMASTER                     M 17S
BUSHMASTER                     M 17S
BUSHMASTER                     M 17S
BUSHMASTER                     M 17S
BUSHMASTER                     M 17S
BUSHMASTER                     M 17S
BUSHMASTER                     M14S
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15
BUSHMASTER                     M15 E25
BUSHMASTER                     M15 E26
BUSHMASTER                     M15 E2S
BUSHMASTER                     M15 E2S AR 15
BUSHMASTER                     M15A2
BUSHMASTER                     M15E2S SHORTY

                                 Page 193 of 2786

                                     00194
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5666 Page 198 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M16
BUSHMASTER                     M16 SPORTER
BUSHMASTER                     M16A2
BUSHMASTER                     M16A2
BUSHMASTER                     M16A2
BUSHMASTER                     M16A2
BUSHMASTER                     M16AZ M4 CAR
BUSHMASTER                     M17
BUSHMASTER                     M17
BUSHMASTER                     M17
BUSHMASTER                     M17
BUSHMASTER                     M17
BUSHMASTER                     M17
BUSHMASTER                     M17 BULLPUP
BUSHMASTER                     M17 S
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175
BUSHMASTER                     M175 BULLPUP
BUSHMASTER                     M176
BUSHMASTER                     M178
BUSHMASTER                     M178
BUSHMASTER                     M178
BUSHMASTER                     M178
BUSHMASTER                     M17BULLPUP
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S

                                 Page 194 of 2786

                                     00195
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5667 Page 199 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S

                                 Page 195 of 2786

                                      00196
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5668 Page 200 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S

                                 Page 196 of 2786

                                      00197
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5669 Page 201 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S

                                 Page 197 of 2786

                                      00198
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5670 Page 202 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S
BUSHMASTER                     M17S BULL PUP
BUSHMASTER                     M17S BULLPULP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S BULLPUP

                                 Page 198 of 2786

                                     00199
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5671 Page 203 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     M17S BULLPUP
BUSHMASTER                     M17S MINI BULLPUP
BUSHMASTER                     M17SBULLPUP
BUSHMASTER                     M17SBULLPUP
BUSHMASTER                     M17SBULLPUP
BUSHMASTER                     M4
BUSHMASTER                     M4
BUSHMASTER                     M4
BUSHMASTER                     M4
BUSHMASTER                     M4A1
BUSHMASTER                     M4A2
BUSHMASTER                     M4C
BUSHMASTER                     MATCH
BUSHMASTER                     MATCH
BUSHMASTER                     MATCH TARGET
BUSHMASTER                     MATCH TARGET
BUSHMASTER                     MATCH TARGET
BUSHMASTER                     MATCH TARGET
BUSHMASTER                     MATCHXM15E2S
BUSHMASTER                     MI7S
BUSHMASTER                     MI7S
BUSHMASTER                     MI7S
BUSHMASTER                     MI7SBULLPUP
BUSHMASTER                     MM15E25
BUSHMASTER                     MOD X1415E2S
BUSHMASTER                     MX15
BUSHMASTER                     MX15 AR15
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15 E2S
BUSHMASTER                     MX15E2
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15E2S
BUSHMASTER                     MX15ES2
BUSHMASTER                     MXM15
BUSHMASTER                     PCR 98
BUSHMASTER                     PCR 99
BUSHMASTER                     PCW
BUSHMASTER                     PCW A2
BUSHMASTER                     PCW A2S
BUSHMASTER                     PCWA
BUSHMASTER                     PCWA
BUSHMASTER                     PCWA 25
BUSHMASTER                     PCWA 25
BUSHMASTER                     PCWA15
BUSHMASTER                     PCWA1S14AK

                                 Page 199 of 2786

                                     00200
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5672 Page 204 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     PCWA25
BUSHMASTER                     PCWA25
BUSHMASTER                     PCWA25
BUSHMASTER                     PCWA25 TARGET
BUSHMASTER                     PCWA2514AK
BUSHMASTER                     PCWA2516
BUSHMASTER                     PCWA2516
BUSHMASTER                     PCWA2520DCM8
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S
BUSHMASTER                     PCWA2S16
BUSHMASTER                     PCWA2S20
BUSHMASTER                     PCWA35
BUSHMASTER                     PCWA3S
BUSHMASTER                     PCWA3S 20
BUSHMASTER                     PCWAS CARBINE
BUSHMASTER                     PCWAS CARBINE
BUSHMASTER                     PULLPUP M17S
BUSHMASTER                     QUALITY PARTS
BUSHMASTER                     QUALITY PARTS
BUSHMASTER                     QUALITY PARTS
BUSHMASTER                     R
BUSHMASTER                     RECEIVER
BUSHMASTER                     RECEIVER
BUSHMASTER                     RECEIVER ONLY
BUSHMASTER                     RIFLE
BUSHMASTER                     RIFLE
BUSHMASTER                     SA 85
BUSHMASTER                     SAR 15
BUSHMASTER                     SAR 15
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY

                                 Page 200 of 2786

                                     00201
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5673 Page 205 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY
BUSHMASTER                     SHORTY A1
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY AK
BUSHMASTER                     SHORTY CARBINE
BUSHMASTER                     SHORTY CARBINE
BUSHMASTER                     SHORTY CARBINE
BUSHMASTER                     SHORTY CARBINE AR15
BUSHMASTER                     SHORTY H BAR
BUSHMASTER                     SHORTYAK
BUSHMASTER                     SHORTYAK
BUSHMASTER                     SHORTYAKA2
BUSHMASTER                     SM15 E2S
BUSHMASTER                     SM15 E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SM15E2S
BUSHMASTER                     SPORT
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER
BUSHMASTER                     SPORTER XM15
BUSHMASTER                     SPORTER XM15
BUSHMASTER                     SW
BUSHMASTER                     TACTICAL
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET

                                 Page 201 of 2786

                                     00202
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5674 Page 206 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET
BUSHMASTER                     TARGET A2
BUSHMASTER                     TARGET A2
BUSHMASTER                     TARGET AB A1C
BUSHMASTER                     TARGET H BAR
BUSHMASTER                     TARGET V MATCH
BUSHMASTER                     TARGET V MATCH
BUSHMASTER                     TARGET XM15 E2S
BUSHMASTER                     TARGET XM15E2S
BUSHMASTER                     TARGETAR15
BUSHMASTER                     TDXM15
BUSHMASTER                     TGT
BUSHMASTER                     TIGER
BUSHMASTER                     TWENTIETH LIMITED ED
BUSHMASTER                     TWENTIETH LIMITED ED
BUSHMASTER                     UMATCH
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKOWN
BUSHMASTER                     USA
BUSHMASTER                     USR
BUSHMASTER                     V COMP
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH
BUSHMASTER                     V MATCH COMP
BUSHMASTER                     VARMINT XM15E2S

                                 Page 202 of 2786

                                     00203
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5675 Page 207 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     VM15E26
BUSHMASTER                     VMATCH
BUSHMASTER                     VMATCH
BUSHMASTER                     VMATCH
BUSHMASTER                     VMATCH
BUSHMASTER                     VMATCH
BUSHMASTER                     VMATCH AR15
BUSHMASTER                     VMATCH COMMANDO AR15
BUSHMASTER                     VMATCHPOSTBAN
BUSHMASTER                     VMSTD24ALT
BUSHMASTER                     W AK
BUSHMASTER                     W AK
BUSHMASTER                     X M15E2
BUSHMASTER                     X15
BUSHMASTER                     X15
BUSHMASTER                     X15
BUSHMASTER                     X15 E25
BUSHMASTER                     X15 E25
BUSHMASTER                     X15 E2S
BUSHMASTER                     X15A25
BUSHMASTER                     X15AZ
BUSHMASTER                     X15E25
BUSHMASTER                     X15E2ES
BUSHMASTER                     X15E2ES
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2S
BUSHMASTER                     X15E2SV
BUSHMASTER                     X15E2SV
BUSHMASTER                     X715ECS
BUSHMASTER                     XC4 15E2S
BUSHMASTER                     XE 15
BUSHMASTER                     XM
BUSHMASTER                     XM
BUSHMASTER                     XM
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15

                                 Page 203 of 2786

                                     00204
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5676 Page 208 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15

                                 Page 204 of 2786

                                       00205
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5677 Page 209 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 AR 15
BUSHMASTER                     XM 15 E 26
BUSHMASTER                     XM 15 E26 AR 15
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S AR 15
BUSHMASTER                     XM 15 ERS
BUSHMASTER                     XM 15E2
BUSHMASTER                     XM 15E2S
BUSHMASTER                     XM 15ES
BUSHMASTER                     XM115E26
BUSHMASTER                     XM115E2S
BUSHMASTER                     XM12E26
BUSHMASTER                     XM13 E25
BUSHMASTER                     XM13 E2S
BUSHMASTER                     XM13E2S
BUSHMASTER                     XM13E2S
BUSHMASTER                     XM14
BUSHMASTER                     XM14
BUSHMASTER                     XM14
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 205 of 2786

                                     00206
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5678 Page 210 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 206 of 2786

                                      00207
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5679 Page 211 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 207 of 2786

                                      00208
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5680 Page 212 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 208 of 2786

                                      00209
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5681 Page 213 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 209 of 2786

                                      00210
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5682 Page 214 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 210 of 2786

                                      00211
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5683 Page 215 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 211 of 2786

                                      00212
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5684 Page 216 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 212 of 2786

                                      00213
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5685 Page 217 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 213 of 2786

                                      00214
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5686 Page 218 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 214 of 2786

                                      00215
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5687 Page 219 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 215 of 2786

                                      00216
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5688 Page 220 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 216 of 2786

                                      00217
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5689 Page 221 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 217 of 2786

                                      00218
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5690 Page 222 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 218 of 2786

                                      00219
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5691 Page 223 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 219 of 2786

                                      00220
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5692 Page 224 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 220 of 2786

                                      00221
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5693 Page 225 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 221 of 2786

                                      00222
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5694 Page 226 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 222 of 2786

                                      00223
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5695 Page 227 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 223 of 2786

                                      00224
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5696 Page 228 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 224 of 2786

                                      00225
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5697 Page 229 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 225 of 2786

                                      00226
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5698 Page 230 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15

                                 Page 226 of 2786

                                      00227
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5699 Page 231 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 2
BUSHMASTER                     XM15 20
BUSHMASTER                     XM15 20 TH
BUSHMASTER                     XM15 223
BUSHMASTER                     XM15 23S
BUSHMASTER                     XM15 2ES
BUSHMASTER                     XM15 2ES
BUSHMASTER                     XM15 32S
BUSHMASTER                     XM15 A 3
BUSHMASTER                     XM15 A1
BUSHMASTER                     XM15 A1
BUSHMASTER                     XM15 A2
BUSHMASTER                     XM15 A2
BUSHMASTER                     XM15 A2S
BUSHMASTER                     XM15 A3
BUSHMASTER                     XM15 AR 15
BUSHMASTER                     XM15 AR 15
BUSHMASTER                     XM15 AR 15
BUSHMASTER                     XM15 AR15
BUSHMASTER                     XM15 C2S
BUSHMASTER                     XM15 CAR 15
BUSHMASTER                     XM15 CARBINE
BUSHMASTER                     XM15 CARBINE
BUSHMASTER                     XM15 CARBINE
BUSHMASTER                     XM15 DISSAPATOR
BUSHMASTER                     XM15 DISSAPATOR
BUSHMASTER                     XM15 E
BUSHMASTER                     XM15 E 25
BUSHMASTER                     XM15 E 25
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2
BUSHMASTER                     XM15 E2 SPORTER
BUSHMASTER                     XM15 E20S
BUSHMASTER                     XM15 E23
BUSHMASTER                     XM15 E23
BUSHMASTER                     XM15 E23
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25

                                 Page 227 of 2786

                                     00228
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5700 Page 232 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E25
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26

                                 Page 228 of 2786

                                     00229
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5701 Page 233 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E26
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28
BUSHMASTER                     XM15 E28 AR15
BUSHMASTER                     XM15 E2A
BUSHMASTER                     XM15 E2BS
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 229 of 2786

                                     00230
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5702 Page 234 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 230 of 2786

                                     00231
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5703 Page 235 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 231 of 2786

                                     00232
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5704 Page 236 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 232 of 2786

                                     00233
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5705 Page 237 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 233 of 2786

                                     00234
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5706 Page 238 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 234 of 2786

                                     00235
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5707 Page 239 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 235 of 2786

                                     00236
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5708 Page 240 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 236 of 2786

                                     00237
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5709 Page 241 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 237 of 2786

                                     00238
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5710 Page 242 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 238 of 2786

                                     00239
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5711 Page 243 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 239 of 2786

                                     00240
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5712 Page 244 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 240 of 2786

                                     00241
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5713 Page 245 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 241 of 2786

                                     00242
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5714 Page 246 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 242 of 2786

                                     00243
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5715 Page 247 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 243 of 2786

                                     00244
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5716 Page 248 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 244 of 2786

                                     00245
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5717 Page 249 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 245 of 2786

                                     00246
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5718 Page 250 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 246 of 2786

                                     00247
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5719 Page 251 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 247 of 2786

                                     00248
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5720 Page 252 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 248 of 2786

                                     00249
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5721 Page 253 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 249 of 2786

                                     00250
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5722 Page 254 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 250 of 2786

                                     00251
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5723 Page 255 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 251 of 2786

                                     00252
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5724 Page 256 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 252 of 2786

                                     00253
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5725 Page 257 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 253 of 2786

                                     00254
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5726 Page 258 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 254 of 2786

                                     00255
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5727 Page 259 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 255 of 2786

                                     00256
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5728 Page 260 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 256 of 2786

                                     00257
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5729 Page 261 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 257 of 2786

                                     00258
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5730 Page 262 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 258 of 2786

                                     00259
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5731 Page 263 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 259 of 2786

                                     00260
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5732 Page 264 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 260 of 2786

                                     00261
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5733 Page 265 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 261 of 2786

                                     00262
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5734 Page 266 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 262 of 2786

                                     00263
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5735 Page 267 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 263 of 2786

                                     00264
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5736 Page 268 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S

                                 Page 264 of 2786

                                     00265
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5737 Page 269 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S AR 15
BUSHMASTER                     XM15 E2S 16
BUSHMASTER                     XM15 E2S 16S
BUSHMASTER                     XM15 E2S 16S
BUSHMASTER                     XM15 E2S 20T
BUSHMASTER                     XM15 E2S AR 15
BUSHMASTER                     XM15 E2S AR15
BUSHMASTER                     XM15 E2S DISIPATOR
BUSHMASTER                     XM15 E2S SHORTY
BUSHMASTER                     XM15 E2S TARGET
BUSHMASTER                     XM15 E2S16
BUSHMASTER                     XM15 E2SL
BUSHMASTER                     XM15 E2SL
BUSHMASTER                     XM15 E2X
BUSHMASTER                     XM15 ELS
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES2
BUSHMASTER                     XM15 ES23
BUSHMASTER                     XM15 EZS
BUSHMASTER                     XM15 EZS
BUSHMASTER                     XM15 EZS
BUSHMASTER                     XM15 EZS
BUSHMASTER                     XM15 EZS
BUSHMASTER                     XM15 F25
BUSHMASTER                     XM15 F2S
BUSHMASTER                     XM15 F2S
BUSHMASTER                     XM15 H BAR
BUSHMASTER                     XM15 LOWER RECEIVER
BUSHMASTER                     XM15 M25
BUSHMASTER                     XM15 MATCH
BUSHMASTER                     XM15 MATCH
BUSHMASTER                     XM15 RCV
BUSHMASTER                     XM15 S
BUSHMASTER                     XM15 SHORTY
BUSHMASTER                     XM15 SHORTY
BUSHMASTER                     XM15 SHORTY AK
BUSHMASTER                     XM15 SPORTER
BUSHMASTER                     XM15 V MATCH

                                 Page 265 of 2786

                                     00266
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5738 Page 270 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM151E2S
BUSHMASTER                     XM151S
BUSHMASTER                     XM152
BUSHMASTER                     XM1520
BUSHMASTER                     XM1520TH
BUSHMASTER                     XM1520TH
BUSHMASTER                     XM1520TH
BUSHMASTER                     XM1526
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152ES
BUSHMASTER                     XM152S
BUSHMASTER                     XM152S
BUSHMASTER                     XM152S
BUSHMASTER                     XM152S
BUSHMASTER                     XM1532S
BUSHMASTER                     XM1532S
BUSHMASTER                     XM1552S
BUSHMASTER                     XM1562
BUSHMASTER                     XM15A1
BUSHMASTER                     XM15A1
BUSHMASTER                     XM15A1
BUSHMASTER                     XM15A1
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15A25
BUSHMASTER                     XM15A2S
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15A3
BUSHMASTER                     XM15AR15
BUSHMASTER                     XM15C25
BUSHMASTER                     XM15C25
BUSHMASTER                     XM15C25
BUSHMASTER                     XM15C25
BUSHMASTER                     XM15C27
BUSHMASTER                     XM15C2S
BUSHMASTER                     XM15C2S

                                 Page 266 of 2786

                                     00267
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5739 Page 271 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15CARBINE
BUSHMASTER                     XM15E
BUSHMASTER                     XM15E
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2

                                 Page 267 of 2786

                                     00268
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5740 Page 272 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2

                                 Page 268 of 2786

                                     00269
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5741 Page 273 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E23
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25

                                 Page 269 of 2786

                                     00270
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5742 Page 274 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25

                                 Page 270 of 2786

                                     00271
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5743 Page 275 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25

                                 Page 271 of 2786

                                     00272
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5744 Page 276 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25165
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26

                                 Page 272 of 2786

                                     00273
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5745 Page 277 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26

                                 Page 273 of 2786

                                     00274
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5746 Page 278 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E26
BUSHMASTER                     XM15E27
BUSHMASTER                     XM15E27
BUSHMASTER                     XM15E27
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28

                                 Page 274 of 2786

                                     00275
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5747 Page 279 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E28
BUSHMASTER                     XM15E29

                                 Page 275 of 2786

                                     00276
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5748 Page 280 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2A3
BUSHMASTER                     XM15E2E
BUSHMASTER                     XM15E2F
BUSHMASTER                     XM15E2F
BUSHMASTER                     XM15E2F
BUSHMASTER                     XM15E2G
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 276 of 2786

                                     00277
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5749 Page 281 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 277 of 2786

                                     00278
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5750 Page 282 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 278 of 2786

                                     00279
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5751 Page 283 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 279 of 2786

                                     00280
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5752 Page 284 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 280 of 2786

                                     00281
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5753 Page 285 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 281 of 2786

                                     00282
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5754 Page 286 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 282 of 2786

                                     00283
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5755 Page 287 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 283 of 2786

                                     00284
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5756 Page 288 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 284 of 2786

                                     00285
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5757 Page 289 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 285 of 2786

                                     00286
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5758 Page 290 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 286 of 2786

                                     00287
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5759 Page 291 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 287 of 2786

                                     00288
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5760 Page 292 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 288 of 2786

                                     00289
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5761 Page 293 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 289 of 2786

                                     00290
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5762 Page 294 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 290 of 2786

                                     00291
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5763 Page 295 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 291 of 2786

                                     00292
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5764 Page 296 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 292 of 2786

                                     00293
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5765 Page 297 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 293 of 2786

                                     00294
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5766 Page 298 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 294 of 2786

                                     00295
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5767 Page 299 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 295 of 2786

                                     00296
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5768 Page 300 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 296 of 2786

                                     00297
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5769 Page 301 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 297 of 2786

                                     00298
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5770 Page 302 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 298 of 2786

                                     00299
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5771 Page 303 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 299 of 2786

                                     00300
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5772 Page 304 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 300 of 2786

                                     00301
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5773 Page 305 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 301 of 2786

                                     00302
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5774 Page 306 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 302 of 2786

                                     00303
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5775 Page 307 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 303 of 2786

                                     00304
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5776 Page 308 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 304 of 2786

                                     00305
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5777 Page 309 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 305 of 2786

                                     00306
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5778 Page 310 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 306 of 2786

                                     00307
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5779 Page 311 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 307 of 2786

                                     00308
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5780 Page 312 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 308 of 2786

                                     00309
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5781 Page 313 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 309 of 2786

                                     00310
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5782 Page 314 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 310 of 2786

                                     00311
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5783 Page 315 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 311 of 2786

                                     00312
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5784 Page 316 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 312 of 2786

                                     00313
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5785 Page 317 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 313 of 2786

                                     00314
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5786 Page 318 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 314 of 2786

                                     00315
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5787 Page 319 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 315 of 2786

                                     00316
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5788 Page 320 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 316 of 2786

                                     00317
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5789 Page 321 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 317 of 2786

                                     00318
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5790 Page 322 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 318 of 2786

                                     00319
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5791 Page 323 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 319 of 2786

                                     00320
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5792 Page 324 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 320 of 2786

                                     00321
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5793 Page 325 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 321 of 2786

                                     00322
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5794 Page 326 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 322 of 2786

                                     00323
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5795 Page 327 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 323 of 2786

                                     00324
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5796 Page 328 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 324 of 2786

                                     00325
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5797 Page 329 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 325 of 2786

                                     00326
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5798 Page 330 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 326 of 2786

                                     00327
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5799 Page 331 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 327 of 2786

                                     00328
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5800 Page 332 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 328 of 2786

                                     00329
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5801 Page 333 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 329 of 2786

                                     00330
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5802 Page 334 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 330 of 2786

                                     00331
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5803 Page 335 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 331 of 2786

                                     00332
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5804 Page 336 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 332 of 2786

                                     00333
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5805 Page 337 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 333 of 2786

                                     00334
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5806 Page 338 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 334 of 2786

                                     00335
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5807 Page 339 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 335 of 2786

                                     00336
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5808 Page 340 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 336 of 2786

                                     00337
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5809 Page 341 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 337 of 2786

                                     00338
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5810 Page 342 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 338 of 2786

                                     00339
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5811 Page 343 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 339 of 2786

                                     00340
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5812 Page 344 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 340 of 2786

                                     00341
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5813 Page 345 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 341 of 2786

                                     00342
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5814 Page 346 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 342 of 2786

                                     00343
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5815 Page 347 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 343 of 2786

                                     00344
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5816 Page 348 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 344 of 2786

                                     00345
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5817 Page 349 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 345 of 2786

                                     00346
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5818 Page 350 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 346 of 2786

                                     00347
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5819 Page 351 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 347 of 2786

                                     00348
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5820 Page 352 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 348 of 2786

                                     00349
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5821 Page 353 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 349 of 2786

                                     00350
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5822 Page 354 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 350 of 2786

                                     00351
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5823 Page 355 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 351 of 2786

                                     00352
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5824 Page 356 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 352 of 2786

                                     00353
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5825 Page 357 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 353 of 2786

                                     00354
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5826 Page 358 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 354 of 2786

                                     00355
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5827 Page 359 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 355 of 2786

                                     00356
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5828 Page 360 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 356 of 2786

                                     00357
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5829 Page 361 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 357 of 2786

                                     00358
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5830 Page 362 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 358 of 2786

                                     00359
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5831 Page 363 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 359 of 2786

                                     00360
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5832 Page 364 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 360 of 2786

                                     00361
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5833 Page 365 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 361 of 2786

                                     00362
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5834 Page 366 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 362 of 2786

                                     00363
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5835 Page 367 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 363 of 2786

                                     00364
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5836 Page 368 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 364 of 2786

                                     00365
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5837 Page 369 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 365 of 2786

                                     00366
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5838 Page 370 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 366 of 2786

                                     00367
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5839 Page 371 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 367 of 2786

                                     00368
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5840 Page 372 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 368 of 2786

                                     00369
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5841 Page 373 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 369 of 2786

                                     00370
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5842 Page 374 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 370 of 2786

                                     00371
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5843 Page 375 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 371 of 2786

                                     00372
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5844 Page 376 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 372 of 2786

                                     00373
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5845 Page 377 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 373 of 2786

                                     00374
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5846 Page 378 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 374 of 2786

                                     00375
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5847 Page 379 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 375 of 2786

                                     00376
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5848 Page 380 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 376 of 2786

                                     00377
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5849 Page 381 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 377 of 2786

                                     00378
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5850 Page 382 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 378 of 2786

                                     00379
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5851 Page 383 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 379 of 2786

                                     00380
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5852 Page 384 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 380 of 2786

                                     00381
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5853 Page 385 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 381 of 2786

                                     00382
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5854 Page 386 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 382 of 2786

                                     00383
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5855 Page 387 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 383 of 2786

                                     00384
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5856 Page 388 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 384 of 2786

                                     00385
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5857 Page 389 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 385 of 2786

                                     00386
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5858 Page 390 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 386 of 2786

                                     00387
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5859 Page 391 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 387 of 2786

                                     00388
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5860 Page 392 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 388 of 2786

                                     00389
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5861 Page 393 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 389 of 2786

                                     00390
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5862 Page 394 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 390 of 2786

                                     00391
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5863 Page 395 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 391 of 2786

                                     00392
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5864 Page 396 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 392 of 2786

                                     00393
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5865 Page 397 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 393 of 2786

                                     00394
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5866 Page 398 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 394 of 2786

                                     00395
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5867 Page 399 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 395 of 2786

                                     00396
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5868 Page 400 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 396 of 2786

                                     00397
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5869 Page 401 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 397 of 2786

                                     00398
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5870 Page 402 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 398 of 2786

                                     00399
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5871 Page 403 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 399 of 2786

                                     00400
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5872 Page 404 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 400 of 2786

                                     00401
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5873 Page 405 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 401 of 2786

                                     00402
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5874 Page 406 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 402 of 2786

                                     00403
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5875 Page 407 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 403 of 2786

                                     00404
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5876 Page 408 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 404 of 2786

                                     00405
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5877 Page 409 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 405 of 2786

                                     00406
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5878 Page 410 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 406 of 2786

                                     00407
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5879 Page 411 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 407 of 2786

                                     00408
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5880 Page 412 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 408 of 2786

                                     00409
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5881 Page 413 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 409 of 2786

                                     00410
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5882 Page 414 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 410 of 2786

                                     00411
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5883 Page 415 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 411 of 2786

                                     00412
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5884 Page 416 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 412 of 2786

                                     00413
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5885 Page 417 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 413 of 2786

                                     00414
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5886 Page 418 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 414 of 2786

                                     00415
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5887 Page 419 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 415 of 2786

                                     00416
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5888 Page 420 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 416 of 2786

                                     00417
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5889 Page 421 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 417 of 2786

                                     00418
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5890 Page 422 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 418 of 2786

                                     00419
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5891 Page 423 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 419 of 2786

                                     00420
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5892 Page 424 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 420 of 2786

                                     00421
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5893 Page 425 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 421 of 2786

                                     00422
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5894 Page 426 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 422 of 2786

                                     00423
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5895 Page 427 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 423 of 2786

                                     00424
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5896 Page 428 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 424 of 2786

                                     00425
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5897 Page 429 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 425 of 2786

                                     00426
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5898 Page 430 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 426 of 2786

                                     00427
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5899 Page 431 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 427 of 2786

                                     00428
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5900 Page 432 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 428 of 2786

                                     00429
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5901 Page 433 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 429 of 2786

                                     00430
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5902 Page 434 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 430 of 2786

                                     00431
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5903 Page 435 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 431 of 2786

                                     00432
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5904 Page 436 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 432 of 2786

                                     00433
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5905 Page 437 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 433 of 2786

                                     00434
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5906 Page 438 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 434 of 2786

                                     00435
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5907 Page 439 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 435 of 2786

                                     00436
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5908 Page 440 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 436 of 2786

                                     00437
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5909 Page 441 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S

                                 Page 437 of 2786

                                     00438
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5910 Page 442 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S 165
BUSHMASTER                     XM15E2S 16S
BUSHMASTER                     XM15E2S 16S
BUSHMASTER                     XM15E2S 16S
BUSHMASTER                     XM15E2S 20T
BUSHMASTER                     XM15E2S 20T
BUSHMASTER                     XM15E2S 20T
BUSHMASTER                     XM15E2S 2OT
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A2
BUSHMASTER                     XM15E2S A3
BUSHMASTER                     XM15E2S A3
BUSHMASTER                     XM15E2S A3
BUSHMASTER                     XM15E2S AR 15
BUSHMASTER                     XM15E2S AR 15
BUSHMASTER                     XM15E2S AR15
BUSHMASTER                     XM15E2S CARBINE
BUSHMASTER                     XM15E2S DCM
BUSHMASTER                     XM15E2S DCM
BUSHMASTER                     XM15E2S DISSIPATOR
BUSHMASTER                     XM15E2S DISSIPATOR
BUSHMASTER                     XM15E2S DISSIPATOR
BUSHMASTER                     XM15E2S DISSIPATOR
BUSHMASTER                     XM15E2S H BAR
BUSHMASTER                     XM15E2S SAR
BUSHMASTER                     XM15E2S SHORTY
BUSHMASTER                     XM15E2S SHORTY
BUSHMASTER                     XM15E2S SPORTER
BUSHMASTER                     XM15E2S SPORTER
BUSHMASTER                     XM15E2S16
BUSHMASTER                     XM15E2S165
BUSHMASTER                     XM15E2S16S
BUSHMASTER                     XM15E2S16S
BUSHMASTER                     XM15E2S16S
BUSHMASTER                     XM15E2S16S
BUSHMASTER                     XM15E2S20T
BUSHMASTER                     XM15E2SA216
BUSHMASTER                     XM15E2SA3
BUSHMASTER                     XM15E2SA3SHORTY
BUSHMASTER                     XM15E2SAK
BUSHMASTER                     XM15E2SAR15

                                 Page 438 of 2786

                                     00439
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5911 Page 443 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAR15
BUSHMASTER                     XM15E2SAZ
BUSHMASTER                     XM15E2SAZ
BUSHMASTER                     XM15E2SBF1
BUSHMASTER                     XM15E2SDCM
BUSHMASTER                     XM15E2SHBAR
BUSHMASTER                     XM15E2SM16
BUSHMASTER                     XM15E2SSHORTY
BUSHMASTER                     XM15E2SSPORTER
BUSHMASTER                     XM15E2ST
BUSHMASTER                     XM15E2STARGET
BUSHMASTER                     XM15E2SV
BUSHMASTER                     XM15E2SVMATCH
BUSHMASTER                     XM15E2TS
BUSHMASTER                     XM15E2X
BUSHMASTER                     XM15E2Z
BUSHMASTER                     XM15E3
BUSHMASTER                     XM15E3
BUSHMASTER                     XM15E32S
BUSHMASTER                     XM15E32S
BUSHMASTER                     XM15E3S
BUSHMASTER                     XM15E5S
BUSHMASTER                     XM15ELS
BUSHMASTER                     XM15ELS
BUSHMASTER                     XM15ELS
BUSHMASTER                     XM15ELS
BUSHMASTER                     XM15ER
BUSHMASTER                     XM15ES
BUSHMASTER                     XM15ES
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2

                                 Page 439 of 2786

                                     00440
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5912 Page 444 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2
BUSHMASTER                     XM15ES2VMATCH
BUSHMASTER                     XM15ES55
BUSHMASTER                     XM15ETE2S
BUSHMASTER                     XM15EZ
BUSHMASTER                     XM15EZ
BUSHMASTER                     XM15EZ
BUSHMASTER                     XM15EZ8
BUSHMASTER                     XM15EZS
BUSHMASTER                     XM15EZS
BUSHMASTER                     XM15EZS
BUSHMASTER                     XM15EZS
BUSHMASTER                     XM15F2
BUSHMASTER                     XM15F25
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S

                                 Page 440 of 2786

                                     00441
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5913 Page 445 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15F2S
BUSHMASTER                     XM15L2S
BUSHMASTER                     XM15M15 E2S
BUSHMASTER                     XM15M15 E2S
BUSHMASTER                     XM15M15 E2S
BUSHMASTER                     XM15M15 E2S
BUSHMASTER                     XM15MATCH
BUSHMASTER                     XM15R26
BUSHMASTER                     XM15S
BUSHMASTER                     XM15S2
BUSHMASTER                     XM15SPORTING
BUSHMASTER                     XM15TARGETRIFLE
BUSHMASTER                     XM15X2
BUSHMASTER                     XM16E2S
BUSHMASTER                     XM177
BUSHMASTER                     XM177E2
BUSHMASTER                     XM1E2S
BUSHMASTER                     XM1S
BUSHMASTER                     XM1S
BUSHMASTER                     XM215E25
BUSHMASTER                     XM223
BUSHMASTER                     XM25 E2S
BUSHMASTER                     XM26 ES2
BUSHMASTER                     XM4R15
BUSHMASTER                     XM5 E2S
BUSHMASTER                     XM5E2
BUSHMASTER                     XM5E2S
BUSHMASTER                     XMAR15
BUSHMASTER                     XME15E2
BUSHMASTER                     XME15E2S
BUSHMASTER                     XME26
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XME2S
BUSHMASTER                     XMI5 E2S
BUSHMASTER                     XMI5 E2S
BUSHMASTER                     XMI5E2S
BUSHMASTER                     XMI5E2S
BUSHMASTER                     XMI5E2S
BUSHMASTER                     XMI5E2S
BUSHMASTER                     XMI5E2S
BUSHMASTER                     XMIJE25
BUSHMASTER                     XMIS
BUSHMASTER                     XMIS
BUSHMASTER                     XMIS
BUSHMASTER                     XMISE2S
BUSHMASTER                     XMISER

                                 Page 441 of 2786

                                     00442
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5914 Page 446 of
                                     2792
                                   SB23_Kasler
BUSHMASTER                     XMN E2S
BUSHMASTER                     XMR E2S
BUSHMASTER                     XN15E25
BUSHMASTER                     XN15E2S
BUSHMASTER                     XR115E2S
BUSHMASTER                     XR15
BUSHMASTER                     XS15
BUSHMASTER                     XX1470
BUSHMASTER                     Y2K
BUSHMASTER                     Y2K
BUSHMASTER                     Y2K
BUSHMASTER                     Y2K
BUSHMASTER                     Y2K
BUSHMASTER                     Y2K EDITION
BUSHMASTER                     Y2K LIMITED EDITION
BUSHMASTER                     Y2K LIMITED EDITION
BUSHMASTER                     Y2KED
BUSHMASTER                     Y2KEDITION
BUSHMASTER                     YM15
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUSHMASTER
BUTTERFIELD,JESSE S.           HAR15A2
CALIFORNIA ARMS                L1A1
CALIFORNIA ARMS                PCR 98
CALIFORNIA ARMS                SAR 1
CALIFORNIA ARMS                SPORTER
CALIFORNIA ARMS                TIGER
CALIFORNIA ARMS                TIGER
CALIFORNIA ARMS                TIGER
CALIFORNIA ARMS                TIGER
CARL WALTHER                   CAR AR
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP

                                 Page 442 of 2786

                                     00443
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5915 Page 447 of
                                     2792
                                   SB23_Kasler
CARL WALTHER                   GSP
CARL WALTHER                   GSP
CARL WALTHER                   GSP32
CARL WALTHER                   OSP
CARL WALTHER                   P 88
CARL WALTHER                   P38
CARL WALTHER                   P38
CARL WALTHER                   P38SVW45
CARL WALTHER                   P38SVW45
CARL WALTHER                   P4 P38
CARL WALTHER                   P88
CARL WALTHER                   P88
CARL WALTHER                   PP
CARL WALTHER                   PP
CARL WALTHER                   PP SPORT
CARL WALTHER                   PP SPORT
CARL WALTHER                   PP SPORT
CARL WALTHER                   PP SPORT
CARL WALTHER                   PP SPORT
CARL WALTHER                   PPK
CARL WALTHER                   PPK
CARL WALTHER                   PPKS
CARL WALTHER                   PPKS
CARL WALTHER                   PPKS
CARL WALTHER                   PPKS
CARL WALTHER                   PPKS
CARL WALTHER                   PPKS
CARL WALTHER                   PPS LTD
CARL WALTHER                   PPS LTD
CARL WALTHER                   RAPID FIRE
CARL WALTHER                   T88
CARL WALTHER                   TPH
CARL WALTHER                   WALTHER PPK
CASPIAN ARMS LTD               1911
CASPIAN ARMS LTD               1911
CASPIAN ARMS LTD               1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD                                    1911
CASPIAN ARMS LTD               GOVT
CATCO                          SA 2
CATCO                          SA 2
CATCO                          SA 2
CATCO                          SA 2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2
CATCO                          SA2

                                 Page 443 of 2786

                                      00444
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5916 Page 448 of
                                     2792
                                   SB23_Kasler
CATCO                          SA2
CATCO                          SASTEN
CATCO                          STEN
CATCO                          STEN SA 2
CATCO                          STEN SA 2
CATCO                          STEN SA 2
CENTURY                        37
CENTURY                        37
CENTURY                        58
CENTURY                        58
CENTURY                        58
CENTURY                                             58
CENTURY                                             90
CENTURY                        93
CENTURY                        99
CENTURY                        308
CENTURY                        2000
CENTURY                        2000
CENTURY                        2000
CENTURY                        194956
CENTURY                        49 56
CENTURY                        49 56
CENTURY                        49 56
CENTURY                        58 308 BANZ
CENTURY                        58SPORTER
CENTURY                        AK47
CENTURY                        AK47
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM

                                 Page 444 of 2786

                                     00445
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5917 Page 449 of
                                     2792
                                   SB23_Kasler
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM
CENTURY                        AKM MISRCARM
CENTURY                        AKM MISRCARM
CENTURY                        AKM MISRCARM
CENTURY                        AKM MISRCARM
CENTURY                        AKMMISRCARM
CENTURY                        AR 15
CENTURY                        AR SPORTER
CENTURY                        C 99
CENTURY                        C99
CENTURY                        CA1 SPORTER L1A1
CENTURY                        CENTORION 58
CENTURY                        CENTURIAN
CENTURY                        CENTURIAN 58
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION
CENTURY                        CENTURION 58
CENTURY                        CENTURION 58
CENTURY                        CENTURION 58
CENTURY                        CENTURION 58
CENTURY                        CENTURION 99
CENTURY                        CENTURION15 SPORTER
CENTURY                        CENTURION58
CENTURY                        CENTURION58
CENTURY                        CENTURION58
CENTURY                        CENTURION58
CENTURY                        CENTURION58
CENTURY                        CENTURION99
CENTURY                        CENTURION99
CENTURY                        CENTURION99
CENTURY                        CETME
CENTURY                        CJUNGMAN
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTIAN AKM
CENTURY                        EGYPTION
CENTURY                        EGYPTION
CENTURY                        EGYPTION
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTION AKM

                                 Page 445 of 2786

                                     00446
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5918 Page 450 of
                                     2792
                                   SB23_Kasler
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTION AKM
CENTURY                        EGYPTIONAKM
CENTURY                        FA 91
CENTURY                        FA 91
CENTURY                        FA91
CENTURY                        FA91
CENTURY                        FAL
CENTURY                        FAL
CENTURY                        FAL
CENTURY                        FAL
CENTURY                        FAL
CENTURY                        FAL L1A1
CENTURY                        FAL L1A1
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FAL SPORTER
CENTURY                        FALSPORTER
CENTURY                        FALSPORTER
CENTURY                        FN 49
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3
CENTURY                        G3 2000
CENTURY                        HAKIM
CENTURY                        IMBEL LIAI
CENTURY                        L1 A1
CENTURY                        L1 A1 SPORTER
CENTURY                        L1 A1 SPORTER
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1

                                 Page 446 of 2786

                                     00447
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5919 Page 451 of
                                     2792
                                   SB23_Kasler
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1

                                 Page 447 of 2786

                                      00448
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5920 Page 452 of
                                     2792
                                   SB23_Kasler
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1
CENTURY                        L1A1 FAL SPORTER
CENTURY                        L1A1 FAL SPORTER
CENTURY                        L1A1 FAL SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER

                                 Page 448 of 2786

                                     00449
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5921 Page 453 of
                                     2792
                                   SB23_Kasler
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER
CENTURY                        L1A1 SPORTER 308
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        L1A1SPORTER
CENTURY                        LIA1
CENTURY                        LIAI
CENTURY                        LIAI
CENTURY                        LIAI
CENTURY                        LIAI
CENTURY                        LIAI

                                 Page 449 of 2786

                                     00450
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5922 Page 454 of
                                     2792
                                   SB23_Kasler
CENTURY                        LIAI
CENTURY                        LIAI
CENTURY                        LIAI
CENTURY                        LIAI SPORTER
CENTURY                        LIAI SPORTER
CENTURY                        LIAI SPORTER
CENTURY                        LIAI SPORTER
CENTURY                        LIAI SPORTER
CENTURY                        LIAIFAL
CENTURY                        LIAISPORTER
CENTURY                        LIAISTG
CENTURY                        MAADI MISR
CENTURY                        MAS
CENTURY                        MAS 49
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS 49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MAS49 56
CENTURY                        MASS 49 56
CENTURY                        MISR
CENTURY                        MISR
CENTURY                        MISR
CENTURY                        MISR
CENTURY                        MISR 90
CENTURY                        MISR CAR EGYPTIAN
CENTURY                        MISR90
CENTURY                        MISR90
CENTURY                        MISR90
CENTURY                        MISRCARM
CENTURY                        MISRCARM
CENTURY                        MISRCARM
CENTURY                        MISRCARM
CENTURY                        MK II
CENTURY                        MRS90
CENTURY                        PAC 3732
CENTURY                        R1422
CENTURY                        R1669
CENTURY                        R1A1
CENTURY                        R1A1
CENTURY                        R1A1
CENTURY                        R1A1

                                 Page 450 of 2786

                                     00451
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5923 Page 455 of
                                     2792
                                   SB23_Kasler
CENTURY                        R1A1
CENTURY                        R1A1
CENTURY                        R1A1
CENTURY                        R1A1
CENTURY                        R1A1 SPORTER
CENTURY                        R1A1 SPORTER
CENTURY                        R1A1 SPORTER
CENTURY                        R1A1SPORTER
CENTURY                        R1A1SPORTER
CENTURY                        RASHID
CENTURY                        RIAISPORTER
CENTURY                        RIAISPORTER
CENTURY                        RIST58
CENTURY                        ROMAK 3
CENTURY                        ROMANIAN
CENTURY                        SAR 1
CENTURY                        SAR 1
CENTURY                        SAR 1
CENTURY                        SAR 8 COPY
CENTURY                        SAR1
CENTURY                        SAR1
CENTURY                        SAR1
CENTURY                        SAR1
CENTURY                        SAR1
CENTURY                        SAR1W
CENTURY                        SARI
CENTURY                        SKS
CENTURY                        SKS
CENTURY                        SKS FIXED
CENTURY                        SKS FIXED
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER
CENTURY                        SPORTER FAL
CENTURY                        SPORTER FAL
CENTURY                        SPORTER L1A1
CENTURY                        SPORTER L1A1
CENTURY                        SPORTER L1A1
CENTURY                        SPORTER L1A1
CENTURY                        SPORTER LIAI
CENTURY                        SPORTERLIAI
CENTURY                        STG
CENTURY                        STG

                                 Page 451 of 2786

                                     00452
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5924 Page 456 of
                                     2792
                                      SB23_Kasler
CENTURY                        STG
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58
CENTURY                        STG 58 SPORTER
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58
CENTURY                        STG58 SPORTER
CENTURY                        STG58 SPORTER
CENTURY                        STG58SPORTER
CENTURY                        STG58SPORTER
CENTURY                        TYPE03
CENTURY ARMS INC.              15
CENTURY ARMS INC.              15
CENTURY ARMS INC.              58
CENTURY ARMS INC.              58
CENTURY ARMS INC.              58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.                                      58
CENTURY ARMS INC.              63
CENTURY ARMS INC.                                      90
CENTURY ARMS INC.              99
CENTURY ARMS INC.              99
CENTURY ARMS INC.              99
CENTURY ARMS INC.                                      99
CENTURY ARMS INC.                                      99
CENTURY ARMS INC.                                      99
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000

                                    Page 452 of 2786

                                        00453
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5925 Page 457 of
                                     2792
                                      SB23_Kasler
CENTURY ARMS INC.              2000
CENTURY ARMS INC.              2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.                                   2000
CENTURY ARMS INC.              4956
CENTURY ARMS INC.              99308
CENTURY ARMS INC.               MAS 49 56
CENTURY ARMS INC.               MAS 49 56
CENTURY ARMS INC.              15 SPORTER
CENTURY ARMS INC.              15 SPORTER
CENTURY ARMS INC.              15 SPORTER
CENTURY ARMS INC.              2000 G
CENTURY ARMS INC.              2000 HESSE G3
CENTURY ARMS INC.              2000 SPORTER
CENTURY ARMS INC.              2000 SPORTER SA
CENTURY ARMS INC.              2000 SPORTER SA
CENTURY ARMS INC.              2000S1A
CENTURY ARMS INC.              49 56
CENTURY ARMS INC.              49 56
CENTURY ARMS INC.              58 SPORTER
CENTURY ARMS INC.              58 SPORTER
CENTURY ARMS INC.              58 SPORTER
CENTURY ARMS INC.              585 PT
CENTURY ARMS INC.              63
CENTURY ARMS INC.              63
CENTURY ARMS INC.              99 SPORT
CENTURY ARMS INC.              99 SPORTER
CENTURY ARMS INC.              A1 SPORTER
CENTURY ARMS INC.              A1A1 SPORTER
CENTURY ARMS INC.              AK47
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AKM
CENTURY ARMS INC.              AR15
CENTURY ARMS INC.              C 99
CENTURY ARMS INC.              C 99 FA 91
CENTURY ARMS INC.              C1A
CENTURY ARMS INC.              C1A
CENTURY ARMS INC.              C58
CENTURY ARMS INC.              C99
CENTURY ARMS INC.              C99
CENTURY ARMS INC.              C99
CENTURY ARMS INC.              C99
CENTURY ARMS INC.              CA1 SPORTER
CENTURY ARMS INC.              CA1SPORTER

                                 Page 453 of 2786

                                        00454
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5926 Page 458 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              CAI
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI FAL SPORTER
CENTURY ARMS INC.              CAI FAL SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER
CENTURY ARMS INC.              CAI SPORTER FNFAL
CENTURY ARMS INC.              CAL SPORTER
CENTURY ARMS INC.              CALSPORTER
CENTURY ARMS INC.              CENTURIAN
CENTURY ARMS INC.              CENTURIAN
CENTURY ARMS INC.              CENTURIAN 2000
CENTURY ARMS INC.              CENTURIAN 2000
CENTURY ARMS INC.              CENTURIAN 58
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 63
CENTURY ARMS INC.              CENTURIAN 99
CENTURY ARMS INC.              CENTURIAN 99
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15
CENTURY ARMS INC.              CENTURION 15 SPORTER
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000

                                 Page 454 of 2786

                                     00455
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5927 Page 459 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000
CENTURY ARMS INC.              CENTURION 2000 SA
CENTURY ARMS INC.              CENTURION 2000SA
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58
CENTURY ARMS INC.              CENTURION 58 FAL
CENTURY ARMS INC.              CENTURION 6
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION 99
CENTURY ARMS INC.              CENTURION BX1RI048X
CENTURY ARMS INC.              CENTURION G3
CENTURY ARMS INC.              CENTURION SPORTER
CENTURY ARMS INC.              CENTURION SPORTER
CENTURY ARMS INC.              CENTURION15
CENTURY ARMS INC.              CENTURION15
CENTURY ARMS INC.              CENTURION15
CENTURY ARMS INC.              CENTURION2000
CENTURY ARMS INC.              CENTURION2000
CENTURY ARMS INC.              CENTURION2000
CENTURY ARMS INC.              CENTURION58

                                 Page 455 of 2786

                                     00456
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5928 Page 460 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              CENTURION99
CENTURY ARMS INC.              CENTURION99
CENTURY ARMS INC.              CENTURION99
CENTURY ARMS INC.              CENTURION99
CENTURY ARMS INC.              CENTURION99
CENTURY ARMS INC.              CENTURIONG3
CENTURY ARMS INC.              CENTURIONSTG58
CENTURY ARMS INC.              CENTURY 15
CENTURY ARMS INC.              CENTURY 2000
CENTURY ARMS INC.              CENTURY2000
CENTURY ARMS INC.              CIASPORTER
CENTURY ARMS INC.              CN FAL
CENTURY ARMS INC.              CN FAL
CENTURY ARMS INC.              CONTURION58
CENTURY ARMS INC.              EGYPTIAN
CENTURY ARMS INC.              EGYPTIAN AKM
CENTURY ARMS INC.              EGYPTION
CENTURY ARMS INC.              EGYPTION
CENTURY ARMS INC.              EGYPTION AKM
CENTURY ARMS INC.              EGYPTION AKM
CENTURY ARMS INC.              FA 91
CENTURY ARMS INC.              FA 91
CENTURY ARMS INC.              FA 91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91
CENTURY ARMS INC.              FA91 G3
CENTURY ARMS INC.              FA91 SPORTER
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL
CENTURY ARMS INC.              FAL L1A1
CENTURY ARMS INC.              FAL L1A1
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER

                                 Page 456 of 2786

                                     00457
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5929 Page 461 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL SPORTER
CENTURY ARMS INC.              FAL STG58
CENTURY ARMS INC.              FAL1
CENTURY ARMS INC.              FALL1A1
CENTURY ARMS INC.              FALSPORTER
CENTURY ARMS INC.              FALSPORTER
CENTURY ARMS INC.              FALSTG58
CENTURY ARMS INC.              FN FAL
CENTURY ARMS INC.              FN FAL SPORTER
CENTURY ARMS INC.              FN L1A1
CENTURY ARMS INC.              FN SPORTER
CENTURY ARMS INC.              FN SPORTER
CENTURY ARMS INC.              FN SPORTER
CENTURY ARMS INC.              FNFAL
CENTURY ARMS INC.              FNFAL
CENTURY ARMS INC.              FNFALSPORTER
CENTURY ARMS INC.              FNSPORTER
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              FRENCH MAS 49 56
CENTURY ARMS INC.              G 3 MILLENIUM
CENTURY ARMS INC.              G 3 MILLENIUM
CENTURY ARMS INC.              G 3 MILLENIUM
CENTURY ARMS INC.              G 3 MILLENIUM
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3
CENTURY ARMS INC.              G3 FA91
CENTURY ARMS INC.              G3 MILLENIUM
CENTURY ARMS INC.              G3 MILLENIUM SPORTER
CENTURY ARMS INC.              G3 MILLINIUM
CENTURY ARMS INC.              H91
CENTURY ARMS INC.              HAKIM

                                 Page 457 of 2786

                                     00458
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5930 Page 462 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              HAKIM
CENTURY ARMS INC.              HESSEH91
CENTURY ARMS INC.              HK 91
CENTURY ARMS INC.              HUNGARIAN AK
CENTURY ARMS INC.              ISRAEL HB
CENTURY ARMS INC.              JJ
CENTURY ARMS INC.              L1 A1
CENTURY ARMS INC.              L1 A1
CENTURY ARMS INC.              L1 A1
CENTURY ARMS INC.              L1 A1 SPORTER
CENTURY ARMS INC.              L181
CENTURY ARMS INC.              L1A
CENTURY ARMS INC.              L1A SPORTER
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1

                                 Page 458 of 2786

                                     00459
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5931 Page 463 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1

                                 Page 459 of 2786

                                      00460
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5932 Page 464 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1

                                 Page 460 of 2786

                                      00461
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5933 Page 465 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1

                                 Page 461 of 2786

                                      00462
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5934 Page 466 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1
CENTURY ARMS INC.              L1A1 308 WIN SPORTER
CENTURY ARMS INC.              L1A1 58 SPORTER
CENTURY ARMS INC.              L1A1 BELGIUM
CENTURY ARMS INC.              L1A1 BRITISH
CENTURY ARMS INC.              L1A1 CAI SPORTER
CENTURY ARMS INC.              L1A1 FAL
CENTURY ARMS INC.              L1A1 FAL
CENTURY ARMS INC.              L1A1 FAL
CENTURY ARMS INC.              L1A1 FAL
CENTURY ARMS INC.              L1A1 FAL
CENTURY ARMS INC.              L1A1 SPORT
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER

                                 Page 462 of 2786

                                     00463
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5935 Page 467 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER

                                 Page 463 of 2786

                                     00464
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5936 Page 468 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER

                                 Page 464 of 2786

                                     00465
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5937 Page 469 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1 SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER

                                 Page 465 of 2786

                                     00466
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5938 Page 470 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              L1A1SPORTER
CENTURY ARMS INC.              LA1A SPORTER
CENTURY ARMS INC.              LA1A1
CENTURY ARMS INC.              LIA1
CENTURY ARMS INC.              LIA1 SPORTER
CENTURY ARMS INC.              LIA1 SPORTER
CENTURY ARMS INC.              LIA1 SPORTER
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAI SPORTER
CENTURY ARMS INC.              LIAIFALSPORTER
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              LIAISPORTER

                                 Page 466 of 2786

                                     00467
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5939 Page 471 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              LIAISPORTER
CENTURY ARMS INC.              M 14 S
CENTURY ARMS INC.              M1
CENTURY ARMS INC.              M1
CENTURY ARMS INC.              M1 GARAND
CENTURY ARMS INC.              M1 GARAND
CENTURY ARMS INC.              M14
CENTURY ARMS INC.              M14 S
CENTURY ARMS INC.              M14S
CENTURY ARMS INC.              M15RCARM
CENTURY ARMS INC.              M1A
CENTURY ARMS INC.              M1A
CENTURY ARMS INC.              M1A
CENTURY ARMS INC.              M1A
CENTURY ARMS INC.              M1A1
CENTURY ARMS INC.              M1GARAND
CENTURY ARMS INC.              M2000
CENTURY ARMS INC.              M2000
CENTURY ARMS INC.              MAADI AKM
CENTURY ARMS INC.              MAK 90
CENTURY ARMS INC.              MAK 90
CENTURY ARMS INC.              MAK 90
CENTURY ARMS INC.              MAK90
CENTURY ARMS INC.              MAS 1949 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 56
CENTURY ARMS INC.              MAS 49 57
CENTURY ARMS INC.              MAS194956
CENTURY ARMS INC.              MAS194956
CENTURY ARMS INC.              MAS49
CENTURY ARMS INC.              MAS49156
CENTURY ARMS INC.              MAS4956
CENTURY ARMS INC.              MAS4956
CENTURY ARMS INC.              MAS4956
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR
CENTURY ARMS INC.              MISR 90
CENTURY ARMS INC.              MISR 90
CENTURY ARMS INC.              MISR 90
CENTURY ARMS INC.              MISR90
CENTURY ARMS INC.              MISRCARM
CENTURY ARMS INC.              MISRCARM

                                 Page 467 of 2786

                                     00468
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5940 Page 472 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MLSR90
CENTURY ARMS INC.              MSLR 90
CENTURY ARMS INC.              MSLR 90
CENTURY ARMS INC.              MSLR90
CENTURY ARMS INC.              R1422
CENTURY ARMS INC.              R1657L1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1 SPORTER
CENTURY ARMS INC.              R1A1SPORTER
CENTURY ARMS INC.              R1A1SPORTER

                                 Page 468 of 2786

                                     00469
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5941 Page 473 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              R1A1SPORTER
CENTURY ARMS INC.              R1A1SPORTER
CENTURY ARMS INC.              RI939
CENTURY ARMS INC.              RI940 SKS RUSSIAN
CENTURY ARMS INC.              RIAI
CENTURY ARMS INC.              RIAISPORTER
CENTURY ARMS INC.              ROMAINIAN SAR 1
CENTURY ARMS INC.              ROMANIAN SAR 1
CENTURY ARMS INC.              ROMANIAN SAR 1
CENTURY ARMS INC.              ROMANIAN SAR 2
CENTURY ARMS INC.              ROMANIAN SAR 2
CENTURY ARMS INC.              ROMANIANSAR1
CENTURY ARMS INC.              S8
CENTURY ARMS INC.              SAR
CENTURY ARMS INC.              SAR
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 1
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR 2
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1

                                 Page 469 of 2786

                                     00470
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5942 Page 474 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR1
CENTURY ARMS INC.              SAR2
CENTURY ARMS INC.              SAR2
CENTURY ARMS INC.              SG58
CENTURY ARMS INC.              SIG 58
CENTURY ARMS INC.              SKS
CENTURY ARMS INC.              SKS
CENTURY ARMS INC.              SKS
CENTURY ARMS INC.              SKS FIXED SOVIET
CENTURY ARMS INC.              SKS CHINA
CENTURY ARMS INC.              SKS CHINA
CENTURY ARMS INC.              SKS FIXED
CENTURY ARMS INC.              SKS FIXED
CENTURY ARMS INC.              SKS RUSSIAN
CENTURY ARMS INC.              SKS RUSSIAN
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER

                                 Page 470 of 2786

                                     00471
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5943 Page 475 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER
CENTURY ARMS INC.              SPORTER 15
CENTURY ARMS INC.              SPORTER FA 91
CENTURY ARMS INC.              SPORTER FAL
CENTURY ARMS INC.              SPORTER FAL
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER L1A1
CENTURY ARMS INC.              SPORTER99
CENTURY ARMS INC.              SPORTER99
CENTURY ARMS INC.              SPORTER99
CENTURY ARMS INC.              SPORTER99
CENTURY ARMS INC.              SPORTERG3
CENTURY ARMS INC.              SPORTERL1A1
CENTURY ARMS INC.              SPORTERL1A1
CENTURY ARMS INC.              SPORTERL1A1
CENTURY ARMS INC.              SPORTERM14
CENTURY ARMS INC.              ST 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58
CENTURY ARMS INC.              STG 58 FAL
CENTURY ARMS INC.              STG 58 R1A1 SPORTER
CENTURY ARMS INC.              STG 58 SPORTER R1A1
CENTURY ARMS INC.              STG SPORTER
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58

                                 Page 471 of 2786

                                     00472
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5944 Page 476 of
                                     2792
                                   SB23_Kasler
CENTURY ARMS INC.              STG58
CENTURY ARMS INC.              STG58 SPORTER
CENTURY ARMS INC.              STG58 SPORTER
CENTURY ARMS INC.              STG58 SPORTER
CENTURY ARMS INC.              STG58SPORTER
CENTURY ARMS INC.              STG58SPORTER
CENTURY ARMS INC.              STG58SPORTER
CENTURY ARMS INC.              UNKNOWN
CENTURY ARMS INC.              UNKNOWN
CENTURY ARMS INC.              UNKNOWN
CENTURY ARMS INC.              UNKNOWN
CENTURY INT ARMS INC                                15
CENTURY INT ARMS INC           58SPTR
CENTURY INT ARMS INC           AR 15 SPORTER 1967
CENTURY INT ARMS INC           C99
CENTURY INT ARMS INC           C99 CENTURION
CENTURY INT ARMS INC           CENTURIAN
CENTURY INT ARMS INC           CENTURIAN 15
CENTURY INT ARMS INC           CENTURIAN 15 SPORTER
CENTURY INT ARMS INC           CENTURIAN15
CENTURY INT ARMS INC           CENTURIANSTG58SPRTER
CENTURY INT ARMS INC           CENTURION 15
CENTURY INT ARMS INC           CENTURION 15
CENTURY INT ARMS INC           CENTURION 15
CENTURY INT ARMS INC           CENTURION 15 SPORTER
CENTURY INT ARMS INC           CENTURION 15 SPORTER
CENTURY INT ARMS INC           CENTURION 2000
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION 99
CENTURY INT ARMS INC           CENTURION SPORTER
CENTURY INT ARMS INC           CENTURION15
CENTURY INT ARMS INC           CENTURION15
CENTURY INT ARMS INC           CENTURION2000
CENTURY INT ARMS INC           CENTURION58
CENTURY INT ARMS INC           CR 15
CENTURY INT ARMS INC           DALPHON BFD
CENTURY INT ARMS INC           FA91 SPORTER
CENTURY INT ARMS INC           FAL
CENTURY INT ARMS INC           FAL L1A1
CENTURY INT ARMS INC           FAL L1A1 SPORTER
CENTURY INT ARMS INC           FAL SPORTER
CENTURY INT ARMS INC           FAL SPORTER
CENTURY INT ARMS INC           FAL SPORTER
CENTURY INT ARMS INC           FAL SPORTER
CENTURY INT ARMS INC           G3
CENTURY INT ARMS INC           G3
CENTURY INT ARMS INC           G3 MILLENIUM FA91
CENTURY INT ARMS INC           HK 91 SPORTER
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1

                                 Page 472 of 2786

                                     00473
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5945 Page 477 of
                                     2792
                                   SB23_Kasler
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 SPORTER
CENTURY INT ARMS INC           L1A1 STG58 SPORTER
CENTURY INT ARMS INC           LIAI
CENTURY INT ARMS INC           LIAI
CENTURY INT ARMS INC           LIAI
CENTURY INT ARMS INC           LIAISPORTER
CENTURY INT ARMS INC           R1657 L1A1
CENTURY INT ARMS INC           R1A1
CENTURY INT ARMS INC           ROMANIAN SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR 1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SAR1
CENTURY INT ARMS INC           SARJ
CENTURY INT ARMS INC           SPORTER
CENTURY INT ARMS INC           SPORTER
CENTURY INT ARMS INC           SPORTER FAL
CENTURY INT ARMS INC           SPORTER99
CENTURY INT ARMS INC           STG 58 SPORTER

                                 Page 473 of 2786

                                     00474
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5946 Page 478 of
                                     2792
                                   SB23_Kasler
CENTURY INT ARMS INC           STG58
CENTURY INT ARMS INC           STG58 SPORTER
CENTURY INT ARMS INC           STG58SPORTER
CENTURY MFG INC                A1SM
CENTURY MFG INC                L1A1
CENTURY MFG INC                L1A1
CENTURY MFG INC                L1A1
CENTURY MFG INC                SPORTER
CESKA ZBROJOVKA FOX            52
CESKA ZBROJOVKA FOX            75
CESKA ZBROJOVKA FOX            75
CESKA ZBROJOVKA FOX            75
CESKA ZBROJOVKA FOX            85
CESKA ZBROJOVKA FOX            75B
CESKA ZBROJOVKA FOX            CZ52
CESKA ZBROJOVKA FOX            CZ75B
CESKA ZBROJOVKA FOX            CZ75B
CESKA ZBROJOVKA FOX            TAC 1
CHARLES DALY                   1911 A1
CHARTER ARMS CORP              AR 7
CHARTER ARMS CORP              AR 7
CHARTER ARMS CORP              AR 7 EXPLORER
CHARTER ARMS CORP              AR 7 EXPLORER
CHARTER ARMS CORP              AR 7 EXPLORER
CHARTER ARMS CORP              AR 7 EXPLORER
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              EXPII
CHARTER ARMS CORP              EXPII
CHARTER ARMS CORP              EXPII
CHARTER ARMS CORP              EXPLORER
CHARTER ARMS CORP              EXPLORER
CHARTER ARMS CORP              EXPLORER 11
CHARTER ARMS CORP              EXPLORER 11
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II

                                 Page 474 of 2786

                                     00475
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5947 Page 479 of
                                     2792
                                   SB23_Kasler
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORER II
CHARTER ARMS CORP              EXPLORERII
CHARTER ARMS CORP              STG58
CLARIDGE HI-TEC                C9
CLARIDGE HI-TEC                C9
CLARIDGE HI-TEC                C9
CLARIDGE HI-TEC                CARBINE
CLARIDGE HI-TEC                CARBINE
CLARIDGE HI-TEC                HI TEC
CLARIDGE HI-TEC                HI TEC
CLARIDGE HI-TEC                HI TEC
CLARIDGE HI-TEC                HI TEC
CLARIDGE HI-TEC                HI TEC MODS
CLARIDGE HI-TEC                HI TECH
CLARIDGE HI-TEC                HI TEK
CLARIDGE HI-TEC                MS
CLARIDGE HI-TEC                S9
CNADIAN IND LTD(CIL)           L1A1 SPORTER
CNTRL KENTUCKY ARMS            AR 10
CNTRL KENTUCKY ARMS            AR10
CNTRL KENTUCKY ARMS            AR10
CNTRL KENTUCKY ARMS            AR10
COBRA                          M 11
COBRAY FIREARMS                CM 11
COBRAY FIREARMS                CM11
COBRAY FIREARMS                CM11
COBRAY FIREARMS                CM11
COBRAY FIREARMS                M 11
COBRAY FIREARMS                M 11
COBRAY FIREARMS                M11
COBRAY FIREARMS                M11
COBRAY FIREARMS                M11
COBRAY FIREARMS                M11
COBRAY FIREARMS                M11 NINE
COBRAY FIREARMS                M12
COBRAY FIREARMS                M12
COBRAY FIREARMS                M12
COBRAY FIREARMS                M12
COBRAY FIREARMS                M12
COBRAY FIREARMS                M12
COBRAY FIREARMS                M9
COBRAY FIREARMS                MAC 10
COBRAY FIREARMS                MAC 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM 11
COBRAY FIREARMS                PM11
COBRAY FIREARMS                PM12

                                 Page 475 of 2786

                                     00476
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5948 Page 480 of
                                     2792
                                      SB23_Kasler
COBRAY FIREARMS                STREET SWEEPER
COLT                           16
COLT                           22
COLT                           22
COLT                           22
COLT                           223
COLT                           223
COLT                           223
COLT                           1911
COLT                           1911
COLT                           1911
COLT                           1911
COLT                           1911
COLT                           1911
COLT                                                1911
COLT                           6061
COLT                           6061
COLT                                                6274
COLT                           6430
COLT                           6530
COLT                           6530
COLT                           6530
COLT                           6530
COLT                                                6530
COLT                           6551
COLT                           6551
COLT                           6551
COLT                                                6551
COLT                                                6551
COLT                                                6551
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                           6601
COLT                                                6601

                                 Page 476 of 2786

                                        00477
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5949 Page 481 of
                                     2792
                                      SB23_Kasler
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6601
COLT                                                6606
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                           6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                                                6700
COLT                           6701
COLT                           6706
COLT                                                6721
COLT                                                6721
COLT                           6724
COLT                           6724
COLT                           6724
COLT                           6724
COLT                           6724
COLT                           6724
COLT                           6724
COLT                                                6724

                                 Page 477 of 2786

                                        00478
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5950 Page 482 of
                                     2792
                                      SB23_Kasler
COLT                                                6724
COLT                           6731
COLT                           6731
COLT                           6731
COLT                           6731
COLT                           6731
COLT                           6731
COLT                           6731
COLT                           6731
COLT                                                6731
COLT                                                6830
COLT                           6920
COLT                           6920
COLT                                                6920
COLT                                                6920
COLT
COLT
COLT                            HBAR SPORTER
COLT                            MATCH TARGET
COLT                            MATCH TARGET LW
COLT                            R6700 SPORTSTER
COLT                            R6700 SPORTSTER
COLT                            SPORTER
COLT                            SPORTER MATCH H BAR
COLT                            SPORTER MATCH HBAR
COLT                            SPORTER MATCH HBAR
COLT                            SPORTER TARGET
COLT                           1 MATCH TARGET
COLT                           1911 A1
COLT                           1911A1
COLT                           1911A1
COLT                           1911GOVERNMENT
COLT                           1991 A1
COLT                           1991A1
COLT                           38 SUPER
COLT                           38SPECIALAGENT
COLT                           6430 LTW SPORTER
COLT                           6430 LTW SPORTER
COLT                           6430 LW SPORTER
COLT                           6430 SPORTER
COLT                           6530MATCHTARGET
COLT                           6551MATCHTARGET
COLT                           6551MATCHTARGET
COLT                           6601 C
COLT                           6601 C
COLT                           6601 C
COLT                           6601 COMP
COLT                           6601 MATCH H BAR
COLT                           6601 MATCH HBAR
COLT                           6601 MATCH HBAR
COLT                           6601 MATCH TARGET
COLT                           6601 SPORTER
COLT                           6601 SPORTER
COLT                           6601 SPORTER
COLT                           6601 SPORTER

                                 Page 478 of 2786

                                        00479
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5951 Page 483 of
                                     2792
                                   SB23_Kasler
COLT                           6601 SPORTER
COLT                           6601 SPORTER
COLT                           6601A2
COLT                           6601A2
COLT                           6601HB
COLT                           6601MATCH
COLT                           6601SPORTER
COLT                           6601SPRTRMTCHHBAR
COLT                           6700 COMP H BAR
COLT                           6700 MATCH T
COLT                           6700 MATCH TARGET
COLT                           6700 MATCH TARGET
COLT                           6700 SPORTER
COLT                           6700 SPORTER
COLT                           6700 SPORTER
COLT                           6700 SPORTER
COLT                           6700 SPORTER
COLT                           6700 SPORTER H BAR
COLT                           6700MATCHTARGET
COLT                           6700MATCHTARGET
COLT                           6724 ACCURIZED RIFLE
COLT                           6724 CAR A3
COLT                           6724 CARA3 HBARELITE
COLT                           6731 HBAR COMP II
COLT                           6731 MATCHTARGET
COLT                           7600 COM HBAR
COLT                           A2
COLT                           A2
COLT                           A3
COLT                           A3
COLT                           A3
COLT                           A3
COLT                           A3
COLT                           A3
COLT                           A3
COLT                           A3 H BAR
COLT                           A3 HBAR
COLT                           A3 HBAR
COLT                           A3 HBAR ELITE
COLT                           A3 HBAR ELITE
COLT                           A3 LAW ENFORCEMENT
COLT                           A3 TARGET
COLT                           A3 TARGET
COLT                           A3ELITE
COLT                           A3HBARELITE
COLT                           A5
COLT                           ACCURIZED
COLT                           ACCURIZED
COLT                           ACCURIZED
COLT                           ACCURIZED
COLT                           ACCURIZED
COLT                           ACE
COLT                           ACE
COLT                           AGENT
COLT                           ALLAMRCN2000

                                 Page 479 of 2786

                                     00480
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5952 Page 484 of
                                     2792
                                   SB23_Kasler
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 SP1
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER MATCH
COLT                           AR 15 SPORTER MATCH
COLT                           AR 15A2
COLT                           AR 15A3
COLT                           AR 3
COLT                           AR SPORTER
COLT                           AR SPORTER
COLT                           AR SPORTER
COLT                           AR SPORTER
COLT                           AR SPORTER H BAR
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 480 of 2786

                                     00481
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5953 Page 485 of
                                     2792
                                   SB23_Kasler
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15 6601
COLT                           AR15 COMPETITIONHBAR
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A3
COLT                           AR15A4
COLT                           AR15MATCHSPORTER
COLT                           AR15MATCHTARGET
COLT                           AR15MT6700
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR6721
COLT                           ARMATCH15
COLT                           ARMDL 6700
COLT                           AS
COLT                           B2000
COLT                           BUSHMASTER
COLT                           C H BAR
COLT                           C H BAR
COLT                           C H BAR
COLT                           C HBAR
COLT                           C HBAR
COLT                           C HBAR
COLT                           C HBAR MT
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR

                                 Page 481 of 2786

                                     00482
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5954 Page 486 of
                                     2792
                                   SB23_Kasler
COLT                           CAR
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15 6520
COLT                           CAR 3
COLT                           CAR 3
COLT                           CAR A 3
COLT                           CAR A 3 H BAR ELITE
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3

                                 Page 482 of 2786

                                     00483
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5955 Page 487 of
                                     2792
                                   SB23_Kasler
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3

                                 Page 483 of 2786

                                     00484
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5956 Page 488 of
                                     2792
                                   SB23_Kasler
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3
COLT                           CAR A3 CARBINE
COLT                           CAR A3 CR6724
COLT                           CAR A3 ELITE
COLT                           CAR A3 ELITE
COLT                           CAR A3 H BAR
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 H BAR ELITE

                                 Page 484 of 2786

                                     00485
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5957 Page 489 of
                                     2792
                                   SB23_Kasler
COLT                           CAR A3 H BAR ELITE
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3 HBAR ELITE
COLT                           CAR A3H BAR ELITE
COLT                           CAR AR H BAR ELITE
COLT                           CAR AR H BAR ELITE
COLT                           CAR H BAR
COLT                           CAR1
COLT                           CAR3
COLT                           CAR9
COLT                           CARA 3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3

                                 Page 485 of 2786

                                     00486
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5958 Page 490 of
                                     2792
                                   SB23_Kasler
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3
COLT                           CARA3 H BAR ELITE
COLT                           CARA3 H BAR ELITE
COLT                           CARA3 HBAR
COLT                           CARA3 HBAR ELITE
COLT                           CARA3 HBAR ELITE
COLT                           CARA3 HBAR ELITE
COLT                           CARA3 HBARELITE
COLT                           CARA3 HBARELITE
COLT                           CARA3 HBARSS
COLT                           CARA36724
COLT                           CARA3HBAR
COLT                           CARA3HBAR

                                 Page 486 of 2786

                                     00487
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5959 Page 491 of
                                     2792
                                   SB23_Kasler
COLT                           CARA3HBAR
COLT                           CARA3HBAR
COLT                           CARA3HBAR
COLT                           CARA3HBAR
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITE
COLT                           CARA3HBARELITEMATCH
COLT                           CARAR HBAR ELITE
COLT                           CARAR HBAR ELITE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINEM4
COLT                           CARELITECR6724
COLT                           CARHBARELITE
COLT                           CMPTSPRTRHBAR
COLT                           COLT MATCH
COLT                           COLT MT
COLT                           COLT SPORTER
COLT                           COLT SPORTER
COLT                           COLT TARGET MATCH
COLT                           COLTMATCHTARGET
COLT                           COLTSPORTER
COLT                           COM H BAR II
COLT                           COMBAT COMMANDER
COLT                           COMBAT COMMANDER
COLT                           COMBAT COMMANDER
COLT                           COMETITION H BAR
COLT                           COMMANDER
COLT                           COMMANDER
COLT                           COMMANDER
COLT                           COMMANDER 1991A1
COLT                           COMMANDO
COLT                           COMMANDO
COLT                           COMMANDO MARK III

                                 Page 487 of 2786

                                     00488
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5960 Page 492 of
                                     2792
                                   SB23_Kasler
COLT                           COMMERATIVE M 16
COLT                           COMP
COLT                           COMP
COLT                           COMP
COLT                           COMP
COLT                           COMP
COLT                           COMP
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR
COLT                           COMP H BAR 223 RCM
COLT                           COMP H BAR II
COLT                           COMP H BAR II
COLT                           COMP H BAR MT6731
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR

                                 Page 488 of 2786

                                     00489
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5961 Page 493 of
                                     2792
                                   SB23_Kasler
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR
COLT                           COMP HBAR CR6724
COLT                           COMP HBAR FLAT TOP
COLT                           COMP HBAR R6700
COLT                           COMP HBAR R6700
COLT                           COMP HBAR SPORTER
COLT                           COMP HBAR SPORTER
COLT                           COMP HBAR SPORTER
COLT                           COMP MATCH HBAR
COLT                           COMP MATCH HBAR
COLT                           COMP MATCH HBAR
COLT                           COMP MATCH TARGET
COLT                           COMP MATCH TARGET
COLT                           COMP MT 6700
COLT                           COMP MT 6700
COLT                           COMP MT H BAR
COLT                           COMP MT HBAR
COLT                           COMP SPORTER
COLT                           COMP SPORTER
COLT                           COMP SPORTER
COLT                           COMP SPORTER
COLT                           COMP SPORTER
COLT                           COMP SPORTER H BAR
COLT                           COMP SPORTER H BAR
COLT                           COMP SPORTER HBAR
COLT                           COMP SPORTER HBAR
COLT                           COMP SPORTER HBAR

                                 Page 489 of 2786

                                     00490
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5962 Page 494 of
                                     2792
                                   SB23_Kasler
COLT                           COMP SPORTER HBAR
COLT                           COMP TARGET
COLT                           COMP TARGET
COLT                           COMP TARGET HBAR II
COLT                           COMPETION MATCH
COLT                           COMPETITIOMN MATCH
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II

                                 Page 490 of 2786

                                     00491
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5963 Page 495 of
                                     2792
                                   SB23_Kasler
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II
COLT                           COMPETITION H BAR II
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR
COLT                           COMPETITION HBAR II
COLT                           COMPETITION HBAR II
COLT                           COMPETITION HBAR II
COLT                           COMPETITION HBAR II
COLT                           COMPETITION MATCH
COLT                           COMPETITION MATCH TA
COLT                           COMPETITION SPORT
COLT                           COMPETITION SPORTER
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR

                                 Page 491 of 2786

                                     00492
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5964 Page 496 of
                                     2792
                                   SB23_Kasler
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBAR
COLT                           COMPETITIONHBARII
COLT                           COMPETITIONSPORTER
COLT                           COMPETITIONSPORTER
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR
COLT                           COMPHBAR MT6700
COLT                           COMPHBAR MT6700
COLT                           COMPHBARII
COLT                           COMPHBARII
COLT                           COMPHBARREL
COLT                           COMPIISPORTER
COLT                           COMPITITION
COLT                           COMPITITION H BAR
COLT                           COMPITITION H BAR
COLT                           COMPITITION H BAR
COLT                           COMPMATCHTARGET
COLT                           COMPMATCHTARGET
COLT                           COMPOSITION HBAR
COLT                           COMPTN
COLT                           COMT6601
COLT                           CR 6724
COLT                           CR 6724
COLT                           CR6 724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724

                                 Page 492 of 2786

                                     00493
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5965 Page 497 of
                                     2792
                                   SB23_Kasler
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724
COLT                           CR6724 AK A3
COLT                           CR6724 MATCH TARGET
COLT                           CR6724 SPORTER
COLT                           CSL
COLT                           CTM6700
COLT                           CTM6700
COLT                           CTR6601
COLT                           DELTA ELITE
COLT                           DELTA ELITE H BAR
COLT                           DELTA H BAR
COLT                           DELTA H BAR
COLT                           DELTA HBAR
COLT                           DELTA HBAR
COLT                           DELTA HBAR
COLT                           DELTA HBAR SPORTER
COLT                           DELTA HBAR SPORTER
COLT                           DELTA MATCH HBAR
COLT                           DELTA SPORTER
COLT                           DISSIPATOR
COLT                           DOUBLE EAGLE
COLT                           DPMS
COLT                           ELITE
COLT                           ELITE
COLT                           ELITE
COLT                           ELITE
COLT                           ELITE 1X
COLT                           ELITE 1X
COLT                           GOLD CUP
COLT                           GOLD CUP
COLT                           GOLD CUP
COLT                           GOLD CUP
COLT                           GOLD CUP

                                 Page 493 of 2786

                                     00494
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5966 Page 498 of
                                     2792
                                   SB23_Kasler
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP NATL MATCH
COLT                           GOLD CUP SUPER ELITE
COLT                           GOLD CUP SUPER ELITE
COLT                           GOV 1911
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT
COLT                           GOVERNMENT LW
COLT                           GOVERNMENT MODEL
COLT                           GOVT
COLT                           GOVT
COLT                           GOVT CARBINE
COLT                           GOVT MKIV 80
COLT                           GOVT MOD
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR

                                 Page 494 of 2786

                                     00495
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5967 Page 499 of
                                     2792
                                   SB23_Kasler
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR

                                 Page 495 of 2786

                                       00496
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5968 Page 500 of
                                     2792
                                   SB23_Kasler
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR II
COLT                           H BAR 2
COLT                           H BAR 2
COLT                           H BAR 6601
COLT                           H BAR COMP
COLT                           H BAR COMP
COLT                           H BAR COMP
COLT                           H BAR COMP MATCH
COLT                           H BAR CUST
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE
COLT                           H BAR ELITE A3
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II

                                 Page 496 of 2786

                                     00497
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5969 Page 501 of
                                     2792
                                   SB23_Kasler
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II
COLT                           H BAR II MT6731
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH
COLT                           H BAR MATCH COMP
COLT                           H BAR MATCH SPORTER
COLT                           H BAR MATCH SPORTER
COLT                           H BAR MATCH TARGET
COLT                           H BAR MATCH TARGET
COLT                           H BAR MATCH TARGET
COLT                           H BAR MATCH TARGET
COLT                           H BAR MT 6731
COLT                           H BAR R6601
COLT                           H BAR R6601 SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER

                                 Page 497 of 2786

                                     00498
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5970 Page 502 of
                                     2792
                                   SB23_Kasler
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER
COLT                           H BAR SS
COLT                           H BAR TARGET
COLT                           H BAR TARGET
COLT                           H BAR TARGET
COLT                           H BAR TARGET
COLT                           HAMMERLESS SA
COLT                           HB COMP TARGET MATCH
COLT                           HB SPORTER MATCH
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR

                                 Page 498 of 2786

                                     00499
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5971 Page 503 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR

                                 Page 499 of 2786

                                      00500
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5972 Page 504 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR

                                 Page 500 of 2786

                                      00501
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5973 Page 505 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR SPORTER
COLT                           HBAR COMP
COLT                           HBAR COMP
COLT                           HBAR COMP
COLT                           HBAR COMP
COLT                           HBAR COMP
COLT                           HBAR COMP
COLT                           HBAR COMP II
COLT                           HBAR COMPETITION
COLT                           HBAR COMPETITION
COLT                           HBAR COMPETITION
COLT                           HBAR COMPETITION
COLT                           HBAR COMPETITION
COLT                           HBAR COMPT
COLT                           HBAR CUST
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE

                                 Page 501 of 2786

                                     00502
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5974 Page 506 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE
COLT                           HBAR ELITE CAR A3
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II

                                 Page 502 of 2786

                                     00503
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5975 Page 507 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II
COLT                           HBAR II COMP
COLT                           HBAR II COMP
COLT                           HBAR II MT COMP
COLT                           HBAR II MT6731
COLT                           HBAR II TARGET COMP
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH
COLT                           HBAR MATCH MT6601
COLT                           HBAR MATCH SPORTER
COLT                           HBAR MATCH TARGET
COLT                           HBAR MATCH TARGET
COLT                           HBAR MATCH TARGET
COLT                           HBAR MATCH TARGET
COLT                           HBAR MATCH TARGET
COLT                           HBAR MT
COLT                           HBAR MT 6601
COLT                           HBAR MT COMP
COLT                           HBAR MT6551
COLT                           HBAR MT6700
COLT                           HBAR MTCHTARGET
COLT                           HBAR MTCHTARGET
COLT                           HBAR MTCHTARGET
COLT                           HBAR R6601
COLT                           HBAR R6601
COLT                           HBAR R6601
COLT                           HBAR R6601
COLT                           HBAR R6601
COLT                           HBAR R6601
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER

                                 Page 503 of 2786

                                     00504
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5976 Page 508 of
                                     2792
                                   SB23_Kasler
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER COMP
COLT                           HBAR SPORTER COMP
COLT                           HBAR SPORTER MATCH
COLT                           HBAR SPORTER MATCH
COLT                           HBAR SPORTER MATCH
COLT                           HBAR SPORTER TARGET
COLT                           HBAR SPORTSTER
COLT                           HBAR TARGET
COLT                           HBAR TARGET COMP
COLT                           HBAR TARGET COMP
COLT                           HBARA3
COLT                           HBARAR16A2
COLT                           HBARCOMPRITIONTARGET
COLT                           HBARELITE
COLT                           HBARELITE
COLT                           HBARELITE
COLT                           HBARELITE
COLT                           HBARELITE
COLT                           HBARELITE
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII

                                 Page 504 of 2786

                                     00505
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5977 Page 509 of
                                     2792
                                   SB23_Kasler
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII
COLT                           HBARII COMP
COLT                           HBARIICOMPMT6721
COLT                           HBARIIMT6731
COLT                           HBARMATCH
COLT                           HBARMATCH
COLT                           HBARMATCH
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTARGET
COLT                           HBARMATCHTRGET
COLT                           HBARMTCHTARGET
COLT                           HBARMTCHTRGET
COLT                           HBARSPORTCOMPETITION
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HBARTARGET
COLT                           HBARTARGET
COLT                           HBARTARGET
COLT                           HBARTARGETMATCH
COLT                           HBII
COLT                           HBRII
COLT                           HEAVY BARRELL
COLT                           HEAVYBARRELCOMP
COLT                           HIBAR
COLT                           HIBARELITE
COLT                           HTC HBAR
COLT                           L E CARBINE
COLT                           L W MATCH TARGET
COLT                           LAW ENF
COLT                           LAW ENFORCE CARBINE
COLT                           LAW ENFORCE CARBINE
COLT                           LAW ENFORCE6920

                                 Page 505 of 2786

                                     00506
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5978 Page 510 of
                                     2792
                                   SB23_Kasler
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT
COLT                           LAW ENFORCEMENT 6731
COLT                           LAW ENFORCEMENT CARB
COLT                           LAW ENFORCEMENT CARB
COLT                           LAW ENFRCMNT CARBINE
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENT
COLT                           LAWENFORCEMENTCARBIN
COLT                           LAWMAN MK III
COLT                           LE
COLT                           LE
COLT                           LE 6920
COLT                           LE 6920 CARBINE
COLT                           LE CARBINE
COLT                           LE CARBINE
COLT                           LE CARBINE
COLT                           LE CARBINE
COLT                           LE CARBINE
COLT                           LE CARBINE
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920

                                 Page 506 of 2786

                                     00507
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5979 Page 511 of
                                     2792
                                   SB23_Kasler
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920
COLT                           LE6920CAR15
COLT                           LE6920CAR15
COLT                           LE6920CARBINE
COLT                           LE6920LWENFORCEMNT
COLT                           LE6928LAWENFORCEMENT
COLT                           LECARBINE
COLT                           LEM
COLT                           LIGHT SPORTER
COLT                           LIGHT SPORTER
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT
COLT                           LIGHT WEIGHT SPORTER
COLT                           LIGHT WEIGHT SPORTER
COLT                           LIGHT WEIGHT SPORTER
COLT                           LIGHTSPORTER
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT

                                 Page 507 of 2786

                                     00508
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5980 Page 512 of
                                     2792
                                   SB23_Kasler
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT
COLT                           LIGHTWEIGHT CARBINE
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHT SPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPORTER
COLT                           LIGHTWEIGHTSPRTR
COLT                           LIGHTWGT SPORTER
COLT                           LIGHTWTSPORTER
COLT                           LIGHWEIGHT
COLT                           LOWER RECEIVER
COLT                           LOWER RECEIVER

                                 Page 508 of 2786

                                     00509
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5981 Page 513 of
                                     2792
                                   SB23_Kasler
COLT                           LT WT SPORTER
COLT                           LT WT SPORTER
COLT                           LT WT SPORTER
COLT                           LTW SPORTER
COLT                           LTWTMATCHTARGETSPRTR
COLT                           LW COMMANDER
COLT                           LW MATCH TARGET
COLT                           LW MATCH TARGET
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LW SPORTER
COLT                           LWSPORTER
COLT                           LWSPORTER
COLT                           LWT SPORTER
COLT                           LWTM6530
COLT                           M 16 TARGET
COLT                           M 76 731
COLT                           M T COMP HBAR
COLT                           M T COMP HBAR II
COLT                           M T COMPETITION HBAR
COLT                           M T COMPETITION HBAR
COLT                           M T COMPETITION HBAR
COLT                           M T COMPETITION HBAR
COLT                           M TARGET H BAR
COLT                           M15COMPHBMATCH
COLT                           M16
COLT                           M16
COLT                           M16
COLT                           M16
COLT                           M16
COLT                           M16 A2
COLT                           M16 SA
COLT                           M1911A1
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M4
COLT                           M6601
COLT                           M6601
COLT                           M6601
COLT                           M6700
COLT                           M6700
COLT                           M6700

                                 Page 509 of 2786

                                     00510
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5982 Page 514 of
                                     2792
                                   SB23_Kasler
COLT                           M6700 MATCH TARGET
COLT                           MACHTARGET
COLT                           MAK 90 SPORTER
COLT                           MAK 91
COLT                           MAK 91
COLT                           MAK91
COLT                           MAK91
COLT                           MARK III
COLT                           MARTCH TARGET
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 510 of 2786

                                     00511
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5983 Page 515 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH 6601
COLT                           MATCH 6601
COLT                           MATCH AR 15
COLT                           MATCH BAR
COLT                           MATCH BAR
COLT                           MATCH BAR
COLT                           MATCH BAR
COLT                           MATCH BAR SPORTER
COLT                           MATCH BAR SPORTER
COLT                           MATCH COMP
COLT                           MATCH COMP
COLT                           MATCH COMP
COLT                           MATCH COMP
COLT                           MATCH COMP HB II
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP HBAR
COLT                           MATCH COMP SPORTER
COLT                           MATCH COMPETITION
COLT                           MATCH COMPETITION
COLT                           MATCH COMPETITION
COLT                           MATCH COMPETITION
COLT                           MATCH COMPETITION
COLT                           MATCH DELTA H BAR
COLT                           MATCH DELTA HBAR
COLT                           MATCH H BAE
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR

                                 Page 511 of 2786

                                     00512
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5984 Page 516 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR

                                 Page 512 of 2786

                                     00513
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5985 Page 517 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH H BAR R6601
COLT                           MATCH H BAR R6601
COLT                           MATCH H BAR SPORTER
COLT                           MATCH H BAR SPORTER
COLT                           MATCH H BAR SPORTER
COLT                           MATCH H BAR SPORTER

                                 Page 513 of 2786

                                     00514
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5986 Page 518 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH H BAR SPORTER
COLT                           MATCH H BAR TARGET
COLT                           MATCH HB
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR

                                 Page 514 of 2786

                                     00515
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5987 Page 519 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR

                                 Page 515 of 2786

                                     00516
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5988 Page 520 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR

                                 Page 516 of 2786

                                     00517
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5989 Page 521 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR
COLT                           MATCH HBAR 6601
COLT                           MATCH HBAR 6601
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR SPORTER
COLT                           MATCH HBAR TARGET
COLT                           MATCH HBARSPORTER
COLT                           MATCH HBARTARGET
COLT                           MATCH HEAVY BARREL
COLT                           MATCH HEAVY BARREL
COLT                           MATCH HEAVY BARREL
COLT                           MATCH HEAVY BARREL
COLT                           MATCH LIGHT
COLT                           MATCH LIGHT WEIGHT
COLT                           MATCH POINT
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER
COLT                           MATCH SPORTER CR6724
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER HBAR

                                 Page 517 of 2786

                                     00518
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5990 Page 522 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER HBAR
COLT                           MATCH SPORTER MT6700
COLT                           MATCH SPORTER MT6700
COLT                           MATCH TA
COLT                           MATCH TAGER
COLT                           MATCH TARFET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 518 of 2786

                                     00519
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5991 Page 523 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 519 of 2786

                                     00520
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5992 Page 524 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 520 of 2786

                                     00521
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5993 Page 525 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 521 of 2786

                                     00522
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5994 Page 526 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 522 of 2786

                                     00523
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5995 Page 527 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 523 of 2786

                                     00524
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5996 Page 528 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 524 of 2786

                                     00525
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5997 Page 529 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 525 of 2786

                                     00526
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5998 Page 530 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 526 of 2786

                                     00527
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.5999 Page 531 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 527 of 2786

                                     00528
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6000 Page 532 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 528 of 2786

                                     00529
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6001 Page 533 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 529 of 2786

                                     00530
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6002 Page 534 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 530 of 2786

                                     00531
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6003 Page 535 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 531 of 2786

                                     00532
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6004 Page 536 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 532 of 2786

                                     00533
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6005 Page 537 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 533 of 2786

                                     00534
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6006 Page 538 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 534 of 2786

                                     00535
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6007 Page 539 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 535 of 2786

                                     00536
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6008 Page 540 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 536 of 2786

                                     00537
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6009 Page 541 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 537 of 2786

                                     00538
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6010 Page 542 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 538 of 2786

                                     00539
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6011 Page 543 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 539 of 2786

                                     00540
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6012 Page 544 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 540 of 2786

                                     00541
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6013 Page 545 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 541 of 2786

                                     00542
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6014 Page 546 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 542 of 2786

                                     00543
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6015 Page 547 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 543 of 2786

                                     00544
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6016 Page 548 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 544 of 2786

                                     00545
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6017 Page 549 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 545 of 2786

                                     00546
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6018 Page 550 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 546 of 2786

                                     00547
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6019 Page 551 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET

                                 Page 547 of 2786

                                     00548
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6020 Page 552 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET 223
COLT                           MATCH TARGET 6430
COLT                           MATCH TARGET 6551
COLT                           MATCH TARGET 6551
COLT                           MATCH TARGET 6601
COLT                           MATCH TARGET 6601C
COLT                           MATCH TARGET 6731
COLT                           MATCH TARGET 6731
COLT                           MATCH TARGET AR
COLT                           MATCH TARGET AR

                                 Page 548 of 2786

                                     00549
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6021 Page 553 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET AR
COLT                           MATCH TARGET AR 15
COLT                           MATCH TARGET C
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP

                                 Page 549 of 2786

                                     00550
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6022 Page 554 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP

                                 Page 550 of 2786

                                     00551
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6023 Page 555 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB

                                 Page 551 of 2786

                                     00552
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6024 Page 556 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMP HB
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPETI
COLT                           MATCH TARGET COMPTN
COLT                           MATCH TARGET COMPTN
COLT                           MATCH TARGET COMPTN
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR

                                 Page 552 of 2786

                                     00553
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6025 Page 557 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET H BAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR

                                 Page 553 of 2786

                                     00554
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6026 Page 558 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR

                                 Page 554 of 2786

                                     00555
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6027 Page 559 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR
COLT                           MATCH TARGET HBAR AR
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II

                                 Page 555 of 2786

                                     00556
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6028 Page 560 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBAR II
COLT                           MATCH TARGET HBARII
COLT                           MATCH TARGET HBARII
COLT                           MATCH TARGET HBARII
COLT                           MATCH TARGET L W
COLT                           MATCH TARGET L W
COLT                           MATCH TARGET LOWER
COLT                           MATCH TARGET LTW
COLT                           MATCH TARGET LTWT
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LW
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET LWT
COLT                           MATCH TARGET MT6530
COLT                           MATCH TARGET MT6530
COLT                           MATCH TARGET MT6551
COLT                           MATCH TARGET MT6700
COLT                           MATCH TARGET MT6700
COLT                           MATCH TARGET MT6700
COLT                           MATCH TARGET MT6700
COLT                           MATCH TARGET SERIES

                                 Page 556 of 2786

                                     00557
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6029 Page 561 of
                                     2792
                                   SB23_Kasler
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET SPORTER
COLT                           MATCH TARGET TM
COLT                           MATCH TARGETCOMP
COLT                           MATCH TARGETCOMP
COLT                           MATCH TARGETHBAR II
COLT                           MATCH TARGRT
COLT                           MATCH TGT
COLT                           MATCH TGT COMP HBAR
COLT                           MATCH TRAGET
COLT                           MATCH10TARGET
COLT                           MATCHCOMPETITION
COLT                           MATCHCOMPETITION
COLT                           MATCHCOMPETITION
COLT                           MATCHDELTA
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR

                                 Page 557 of 2786

                                     00558
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6030 Page 562 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR
COLT                           MATCHHBAR SPORTER
COLT                           MATCHHBAR TARGET
COLT                           MATCHHBARSPORTER
COLT                           MATCHHBARSPORTER
COLT                           MATCHHBARSPORTER
COLT                           MATCHHBARTARGET
COLT                           MATCHSPORTER
COLT                           MATCHSPORTER HBAR
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 558 of 2786

                                     00559
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6031 Page 563 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 559 of 2786

                                     00560
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6032 Page 564 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 560 of 2786

                                     00561
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6033 Page 565 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 561 of 2786

                                     00562
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6034 Page 566 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 562 of 2786

                                     00563
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6035 Page 567 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 563 of 2786

                                     00564
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6036 Page 568 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET

                                 Page 564 of 2786

                                     00565
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6037 Page 569 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET
COLT                           MATCHTARGET COMP
COLT                           MATCHTARGET COMP
COLT                           MATCHTARGET COMPHBAR
COLT                           MATCHTARGET COMPHBAR
COLT                           MATCHTARGET COMPHBAR
COLT                           MATCHTARGET COMPHBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR

                                 Page 565 of 2786

                                     00566
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6038 Page 570 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR
COLT                           MATCHTARGET HBAR II
COLT                           MATCHTARGET MT6601
COLT                           MATCHTARGET6731
COLT                           MATCHTARGETAR15
COLT                           MATCHTARGETCOMHBARII
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMP
COLT                           MATCHTARGETCOMPETION
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETCOMPHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR

                                 Page 566 of 2786

                                     00567
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6039 Page 571 of
                                     2792
                                   SB23_Kasler
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBAR
COLT                           MATCHTARGETHBARII
COLT                           MATCHTARGETHBARII
COLT                           MATCHTARGETHBARII
COLT                           MATCHTARGETHBARII
COLT                           MATCHTARGETHBARII
COLT                           MATCHTARGETLIGHTWGHT
COLT                           MATCHTARGETLIGHTWGHT
COLT                           MATCHTARGETLIGHTWGHT
COLT                           MATCHTARGETLIGHTWGHT
COLT                           MATCHTARGETMATCHHBAR
COLT                           MATCHTARGETMATCHHBAR
COLT                           MATCHTARGETMATCHHBAR
COLT                           MATCHTARGETMT6001
COLT                           MATCHTARGETMT6551
COLT                           MATCHTARGETMT6551
COLT                           MATCHTARGETMT6700
COLT                           MATCHTARGETRECEIVER
COLT                           MATCHTARGETSPORTER
COLT                           MATCHTARGETSPORTER
COLT                           MATCHTARGETSPORTER
COLT                           MATCHTARGETTACTELITE
COLT                           MATCHTRGET
COLT                           MATCHTRGET HBAR
COLT                           MATCHTRGETCOMPHBARII
COLT                           MATCHTRGETHBAR

                                 Page 567 of 2786

                                     00568
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6040 Page 572 of
                                     2792
                                   SB23_Kasler
COLT                           MATH TARGET HBAR
COLT                           MCHTGTHBAR
COLT                           MECH TECH 1911
COLT                           METCH HBAR
COLT                           MFR
COLT                           MJ6700
COLT                           MK IV
COLT                           MK IV SERIES 70
COLT                           MK IV SERIES 70
COLT                           MK IV SERIES 80
COLT                           MK IV SERIES 80
COLT                           MK1VCOMBAT
COLT                           MKIV
COLT                           MKIV
COLT                           MKIV
COLT                           MKIV SERIES 80
COLT                           MODEL 2000
COLT                           MP6731
COLT                           MR6700
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT
COLT                           MT 6530
COLT                           MT 6530
COLT                           MT 6530
COLT                           MT 6530
COLT                           MT 6530
COLT                           MT 6530
COLT                           MT 6551
COLT                           MT 6551
COLT                           MT 6551
COLT                           MT 6551
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601

                                 Page 568 of 2786

                                     00569
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6041 Page 573 of
                                     2792
                                   SB23_Kasler
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601
COLT                           MT 6601 HBAR
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700
COLT                           MT 6700 C
COLT                           MT 6700 COMPETITION
COLT                           MT 6700 H BAR
COLT                           MT 6721
COLT                           MT 6724
COLT                           MT 6724
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT 6731
COLT                           MT C HBAR
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR

                                 Page 569 of 2786

                                     00570
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6042 Page 574 of
                                     2792
                                   SB23_Kasler
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR
COLT                           MT COMP HBAR II
COLT                           MT COMP HBAR II
COLT                           MT COMP HBARII
COLT                           MT COMPETITION
COLT                           MT COPM HBAR
COLT                           MT H BAR
COLT                           MT H BAR
COLT                           MT H BAR
COLT                           MT H BAR
COLT                           MT H BAR
COLT                           MT H BAR CUST JPTRIG
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR

                                 Page 570 of 2786

                                     00571
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6043 Page 575 of
                                     2792
                                   SB23_Kasler
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR
COLT                           MT HBAR COMP
COLT                           MT HBAR SPORTER
COLT                           MT HBAR SPORTER
COLT                           MT LIGHT
COLT                           MT LIGHTWEIGHT
COLT                           MT LIGHTWEIGHT
COLT                           MT LT WT
COLT                           MT RIFLE
COLT                           MT RIFLE
COLT                           MT RIFLE
COLT                           MT223 HBAR
COLT                           MT600
COLT                           MT6001
COLT                           MT6001
COLT                           MT6001
COLT                           MT6001 C
COLT                           MT6380
COLT                           MT6430
COLT                           MT6520
COLT                           MT6520
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530

                                 Page 571 of 2786

                                     00572
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6044 Page 576 of
                                     2792
                                   SB23_Kasler
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530
COLT                           MT6530 MATCH TARGET
COLT                           MT6530 MATCH TARGET
COLT                           MT6530 MATCH TARGET
COLT                           MT6530 SPORTER
COLT                           MT655
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551

                                 Page 572 of 2786

                                     00573
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6045 Page 577 of
                                     2792
                                   SB23_Kasler
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551
COLT                           MT6551MATCH
COLT                           MT6557
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601

                                 Page 573 of 2786

                                     00574
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6046 Page 578 of
                                     2792
                                   SB23_Kasler
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601

                                 Page 574 of 2786

                                     00575
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6047 Page 579 of
                                     2792
                                   SB23_Kasler
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601
COLT                           MT6601 H BAR
COLT                           MT6601 H BAR
COLT                           MT6601 H BAR
COLT                           MT6601 HBAR
COLT                           MT6601 HBAR
COLT                           MT6601 HBAR
COLT                           MT6601 HBAR
COLT                           MT6601 HBAR
COLT                           MT6601 MATCH HBAR
COLT                           MT6601 MATCH HBAR
COLT                           MT6601 MATCH TARGET
COLT                           MT6601 MATCH TARGET
COLT                           MT6601 MATCH TARGET
COLT                           MT6601 MATCH TARGET
COLT                           MT6601 MATCHTARGET
COLT                           MT6601 MATHC HBAR
COLT                           MT6601 MT HBAR
COLT                           MT6601 MTCHTRGTHBAR
COLT                           MT6601 SPORTER
COLT                           MT6601 TARGET
COLT                           MT6601C
COLT                           MT6601C
COLT                           MT6601HBAR
COLT                           MT6601MATCHTARGET
COLT                           MT6601MTCHTARGET
COLT                           MT660T
COLT                           MT670
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700

                                 Page 575 of 2786

                                     00576
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6048 Page 580 of
                                     2792
                                   SB23_Kasler
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700

                                 Page 576 of 2786

                                     00577
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6049 Page 581 of
                                     2792
                                   SB23_Kasler
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700

                                 Page 577 of 2786

                                     00578
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6050 Page 582 of
                                     2792
                                   SB23_Kasler
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700

                                 Page 578 of 2786

                                     00579
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6051 Page 583 of
                                     2792
                                   SB23_Kasler
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700
COLT                           MT6700 COMP HBAR
COLT                           MT6700 COMP HBAR
COLT                           MT6700 HBAR
COLT                           MT6700 HBAR
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 MATCH TARGET
COLT                           MT6700 TARGET
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C
COLT                           MT6700C COMP
COLT                           MT6700C COMP
COLT                           MT6700C COMP HBAR
COLT                           MT6700C HBAR
COLT                           MT6700C MATCH TARGET

                                 Page 579 of 2786

                                     00580
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6052 Page 584 of
                                     2792
                                   SB23_Kasler
COLT                           MT6700C MATCH TARGET
COLT                           MT6700CMATCHTARGET
COLT                           MT6700CMATCHTARGET
COLT                           MT6700CMATCHTARGET
COLT                           MT6700COMPETITION
COLT                           MT6700EHBAR
COLT                           MT6700HBAR
COLT                           MT6700MATCHTARGET
COLT                           MT6700MATCHTARGET
COLT                           MT670M
COLT                           MT6721
COLT                           MT6721
COLT                           MT6721
COLT                           MT6721 HBAR
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731

                                 Page 580 of 2786

                                     00581
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6053 Page 585 of
                                     2792
                                   SB23_Kasler
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731

                                 Page 581 of 2786

                                     00582
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6054 Page 586 of
                                     2792
                                   SB23_Kasler
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731
COLT                           MT6731 COMP HBAR
COLT                           MT6731 COMP HBAR
COLT                           MT6731 COMPHBARII
COLT                           MT6731 MATCH TARGET
COLT                           MT6731 MATCH TARGET
COLT                           MT6731 MATCH TARGET
COLT                           MT6731 MATCH TARGET
COLT                           MT6731 SPORTER
COLT                           MT6731HBAR11
COLT                           MT6830
COLT                           MT6830
COLT                           MT6830
COLT                           MTC H BAR II
COLT                           MTC700
COLT                           MTCH HBAR SPORTER
COLT                           MTCH HBAR TARGETCOMP
COLT                           MTCH TARGET
COLT                           MTCH TARGET

                                 Page 582 of 2786

                                     00583
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6055 Page 587 of
                                     2792
                                   SB23_Kasler
COLT                           MTCHTARGET COMPHBAR
COLT                           MTCHTARGET COMPHBAR
COLT                           MTCHTARGET HBAR
COLT                           MTCHTARGET HBAR
COLT                           MTCHTARGET HBAR
COLT                           MTCHTARGET HBAR
COLT                           MTCHTARGET HBAR6700
COLT                           MTCHTARGET MT6731
COLT                           MTCHTARGETCOMP
COLT                           MTCHTARGETCOMP
COLT                           MTCHTARGETCOMP
COLT                           MTCHTARGETCOMP
COLT                           MTCHTARGETCOMPHBAR
COLT                           MTCHTARGETCOMPHBARII
COLT                           MTCHTARGETCOMPHBARII
COLT                           MTCHTARGETCOMPHBARII
COLT                           MTCHTARGETCOMPHBARII
COLT                           MTCHTARGETHBAR
COLT                           MTCHTARGETHBAR
COLT                           MTCHTARGETHBAR
COLT                           MTCHTRGETC HBAR
COLT                           MTCHTRGETCOMPHBAR
COLT                           MTCHTRGETCOMPHBAR
COLT                           MTCHTRGETCOMPHBAR
COLT                           MTCHTRGETCOMPHBAR II
COLT                           MTCHTRGETCOMPHBARII
COLT                           MTCHTRGETCOMPHBARII
COLT                           MTCHTRGETHBAR
COLT                           MTCHTRGETLIGHTWEIGHT
COLT                           MTCHTRGT HBAR
COLT                           MTCHTRGTCOMPHBAR
COLT                           MTCHTRGTCOMPHBAR
COLT                           MTCHTRGTCOMPHBARII
COLT                           MTCHTRGTCOMPHBARII
COLT                           MTCHTRGTCOMPHBARII
COLT                           MTCHTRGTCOMPHBARII
COLT                           MTCHTRGTCOMPHBARII
COLT                           MTCHTRGTHBAR
COLT                           MTCHTRGTLGHTWGHT
COLT                           MTCHTRGTLIGHTWEIGHT
COLT                           MTHBAR
COLT                           MTHBAR
COLT                           MTL
COLT                           MUSTANG
COLT                           MUSTANG
COLT                           MUSTANG
COLT                           NATIONAL TARGET
COLT                           NATIONALMATCH
COLT                           NATL MATCH
COLT                           NEW SPORTER
COLT                           NEW SPORTER
COLT                           NEW TARGET
COLT                           NEW TARGET
COLT                           NEW TARGET CARBINE
COLT                           POCKET

                                 Page 583 of 2786

                                     00584
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6056 Page 588 of
                                     2792
                                   SB23_Kasler
COLT                           POLICE POSITIVE SPEC
COLT                           PYTHON
COLT                           PYTHON
COLT                           R 6530 SPORTER
COLT                           R 6700
COLT                           R 6700 SPORTER
COLT                           R 6830
COLT                           R15 R6530
COLT                           R6001SPORTMATCHHBAR
COLT                           R6430
COLT                           R6430
COLT                           R6430
COLT                           R6430
COLT                           R6430
COLT                           R6430
COLT                           R6430
COLT                           R6430 SPORTER
COLT                           R6430 SPORTER
COLT                           R6430 SPORTER
COLT                           R6430SPORTER
COLT                           R6500
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6520
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530

                                 Page 584 of 2786

                                     00585
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6057 Page 589 of
                                     2792
                                   SB23_Kasler
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530
COLT                           R6530 LW
COLT                           R6530 SPORTER
COLT                           R6530 SPORTER
COLT                           R6530 SPORTER
COLT                           R6530 SPORTER
COLT                           R6530 SPORTER LITE
COLT                           R6530SPORTER
COLT                           R6530SPRTRLGHTWGHT
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551
COLT                           R6551 SPORTER
COLT                           R6551 SPORTER
COLT                           R6551 TARGET SPORTER
COLT                           R6551 TARGET SPORTER
COLT                           R6551SPORTER
COLT                           R6551SPORTER
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601

                                 Page 585 of 2786

                                     00586
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6058 Page 590 of
                                     2792
                                   SB23_Kasler
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601
COLT                           R6601

                                 Page 586 of 2786

                                       00587
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6059 Page 591 of
                                     2792
                                   SB23_Kasler
COLT                           R6601
COLT                           R6601 H BAR SPORTER
COLT                           R6601 H BAR SPORTER
COLT                           R6601 MATCH
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER
COLT                           R6601 SPORTER H BAR
COLT                           R6601 SPORTERMATCH
COLT                           R6601A
COLT                           R6601DH
COLT                           R6601H
COLT                           R6601KSPORTERHBAR
COLT                           R6601SPORTER
COLT                           R6601SPORTER
COLT                           R6601SPORTER
COLT                           R6601SPORTER
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700
COLT                           R6700 COMP HBAR
COLT                           R6700 COMPETITION
COLT                           R6700 COMPETITION
COLT                           R6700 HBAR
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER
COLT                           R6700 SPORTER

                                 Page 587 of 2786

                                     00588
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6060 Page 592 of
                                     2792
                                   SB23_Kasler
COLT                           R6700 SPORTER COMP
COLT                           R6700 SPORTER COMP
COLT                           R6700HBAR
COLT                           R6700SPORTER
COLT                           R6701
COLT                           R6701
COLT                           R6701 HBAR SPORTER
COLT                           R6721
COLT                           R6721
COLT                           R6731SPORTER
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830
COLT                           R6830 SPORTER
COLT                           RA15
COLT                           REM
COLT                           RG530
COLT                           RM 1434
COLT                           SERIES 70 GOVT
COLT                           SERIES70
COLT                           SERIES80
COLT                           SERIES80 MKIV
COLT                           SORTER
COLT                           SORTER COMP H BAR
COLT                           SP 1
COLT                           SP0RTER
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1 AR 15
COLT                           SP63339
COLT                           SPORETERMATCHHBAR
COLT                           SPORT
COLT                           SPORT
COLT                           SPORT
COLT                           SPORT
COLT                           SPORT H BAR
COLT                           SPORT H BAR
COLT                           SPORT H BAR
COLT                           SPORT HBAR
COLT                           SPORT LW
COLT                           SPORT LW

                                 Page 588 of 2786

                                     00589
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6061 Page 593 of
                                     2792
                                   SB23_Kasler
COLT                           SPORT MATCH H BAR
COLT                           SPORT MATCH HBAR
COLT                           SPORT TARGET
COLT                           SPORT TARGET MODEL
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 589 of 2786

                                     00590
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6062 Page 594 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 590 of 2786

                                     00591
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6063 Page 595 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 591 of 2786

                                     00592
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6064 Page 596 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 592 of 2786

                                     00593
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6065 Page 597 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 593 of 2786

                                     00594
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6066 Page 598 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 594 of 2786

                                     00595
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6067 Page 599 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 595 of 2786

                                     00596
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6068 Page 600 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 596 of 2786

                                     00597
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6069 Page 601 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 597 of 2786

                                     00598
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6070 Page 602 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 598 of 2786

                                     00599
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6071 Page 603 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 599 of 2786

                                     00600
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6072 Page 604 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 600 of 2786

                                     00601
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6073 Page 605 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 601 of 2786

                                     00602
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6074 Page 606 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 602 of 2786

                                     00603
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6075 Page 607 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 603 of 2786

                                     00604
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6076 Page 608 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 604 of 2786

                                     00605
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6077 Page 609 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 605 of 2786

                                     00606
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6078 Page 610 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 606 of 2786

                                     00607
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6079 Page 611 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 607 of 2786

                                     00608
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6080 Page 612 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 608 of 2786

                                     00609
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6081 Page 613 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 609 of 2786

                                     00610
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6082 Page 614 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 610 of 2786

                                     00611
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6083 Page 615 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 611 of 2786

                                     00612
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6084 Page 616 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 612 of 2786

                                     00613
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6085 Page 617 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 613 of 2786

                                     00614
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6086 Page 618 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 614 of 2786

                                     00615
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6087 Page 619 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 615 of 2786

                                     00616
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6088 Page 620 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 616 of 2786

                                     00617
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6089 Page 621 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 617 of 2786

                                     00618
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6090 Page 622 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 618 of 2786

                                     00619
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6091 Page 623 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 619 of 2786

                                     00620
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6092 Page 624 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 620 of 2786

                                     00621
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6093 Page 625 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 621 of 2786

                                     00622
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6094 Page 626 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 622 of 2786

                                     00623
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6095 Page 627 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 623 of 2786

                                     00624
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6096 Page 628 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 624 of 2786

                                     00625
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6097 Page 629 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 625 of 2786

                                     00626
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6098 Page 630 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 626 of 2786

                                     00627
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6099 Page 631 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 627 of 2786

                                     00628
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6100 Page 632 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 628 of 2786

                                     00629
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6101 Page 633 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 629 of 2786

                                     00630
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6102 Page 634 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 630 of 2786

                                     00631
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6103 Page 635 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 631 of 2786

                                     00632
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6104 Page 636 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 632 of 2786

                                     00633
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6105 Page 637 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 633 of 2786

                                     00634
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6106 Page 638 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 634 of 2786

                                     00635
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6107 Page 639 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 635 of 2786

                                     00636
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6108 Page 640 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 636 of 2786

                                     00637
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6109 Page 641 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 637 of 2786

                                     00638
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6110 Page 642 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 638 of 2786

                                     00639
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6111 Page 643 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 639 of 2786

                                     00640
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6112 Page 644 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 640 of 2786

                                     00641
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6113 Page 645 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 641 of 2786

                                     00642
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6114 Page 646 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 642 of 2786

                                     00643
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6115 Page 647 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 643 of 2786

                                     00644
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6116 Page 648 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 644 of 2786

                                     00645
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6117 Page 649 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 645 of 2786

                                     00646
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6118 Page 650 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 646 of 2786

                                     00647
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6119 Page 651 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 647 of 2786

                                     00648
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6120 Page 652 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 648 of 2786

                                     00649
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6121 Page 653 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 649 of 2786

                                     00650
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6122 Page 654 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 650 of 2786

                                     00651
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6123 Page 655 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 651 of 2786

                                     00652
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6124 Page 656 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 652 of 2786

                                     00653
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6125 Page 657 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 653 of 2786

                                     00654
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6126 Page 658 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 654 of 2786

                                     00655
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6127 Page 659 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 655 of 2786

                                     00656
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6128 Page 660 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 656 of 2786

                                     00657
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6129 Page 661 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 657 of 2786

                                     00658
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6130 Page 662 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER H BAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER HBAR
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LW
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER TARGET
COLT                           SPORTER 1T

                                 Page 658 of 2786

                                     00659
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6131 Page 663 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER 223
COLT                           SPORTER 223
COLT                           SPORTER 6551
COLT                           SPORTER 6601
COLT                           SPORTER 6601
COLT                           SPORTER 6601
COLT                           SPORTER 6700
COLT                           SPORTER 6700
COLT                           SPORTER 6700 HBAR
COLT                           SPORTER 6701
COLT                           SPORTER 6830
COLT                           SPORTER 6830
COLT                           SPORTER A2
COLT                           SPORTER A2
COLT                           SPORTER A2
COLT                           SPORTER A3
COLT                           SPORTER AR
COLT                           SPORTER AR15
COLT                           SPORTER AR15
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP

                                 Page 659 of 2786

                                     00660
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6132 Page 664 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP H BAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR

                                 Page 660 of 2786

                                     00661
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6133 Page 665 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II

                                 Page 661 of 2786

                                     00662
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6134 Page 666 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBAR II
COLT                           SPORTER COMP HBARII
COLT                           SPORTER COMPETION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPETITION
COLT                           SPORTER COMPT HBAR
COLT                           SPORTER COMPTN HBAR
COLT                           SPORTER COMPTN HBAR
COLT                           SPORTER COMPTN HBAR
COLT                           SPORTER DELTA HBAR
COLT                           SPORTER DELTA MATCH
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR

                                 Page 662 of 2786

                                     00663
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6135 Page 667 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR

                                 Page 663 of 2786

                                     00664
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6136 Page 668 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR

                                 Page 664 of 2786

                                     00665
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6137 Page 669 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR COMP
COLT                           SPORTER H BAR COMP
COLT                           SPORTER H BAR COMP
COLT                           SPORTER H BAR COMP
COLT                           SPORTER H BAR II
COLT                           SPORTER H BAR II
COLT                           SPORTER HABR 6601
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR

                                 Page 665 of 2786

                                     00666
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6138 Page 670 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR

                                 Page 666 of 2786

                                     00667
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6139 Page 671 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR

                                 Page 667 of 2786

                                     00668
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6140 Page 672 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR COMP
COLT                           SPORTER HBAR II
COLT                           SPORTER HBAR II
COLT                           SPORTER HBAR II
COLT                           SPORTER HBAR MATCH
COLT                           SPORTER HBAR MATCH
COLT                           SPORTER HBAR MATCH
COLT                           SPORTER HBAR MATCH
COLT                           SPORTER HBAR MT
COLT                           SPORTER HBAR MT
COLT                           SPORTER HBAR MT
COLT                           SPORTER HBAR TARGET
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II

                                 Page 668 of 2786

                                     00669
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6141 Page 673 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER LGHTW
COLT                           SPORTER LGTWHT
COLT                           SPORTER LH
COLT                           SPORTER LIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHT WIEGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT

                                 Page 669 of 2786

                                     00670
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6142 Page 674 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT

                                 Page 670 of 2786

                                     00671
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6143 Page 675 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT

                                 Page 671 of 2786

                                     00672
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6144 Page 676 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWGHT
COLT                           SPORTER LIGHTWGHT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LIGHTWT
COLT                           SPORTER LITEWEIGHT
COLT                           SPORTER LT
COLT                           SPORTER LT
COLT                           SPORTER LT WEIGHT
COLT                           SPORTER LT WEIGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT

                                 Page 672 of 2786

                                     00673
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6145 Page 677 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WGHT
COLT                           SPORTER LT WT
COLT                           SPORTER LT WT
COLT                           SPORTER LT WT
COLT                           SPORTER LT WT
COLT                           SPORTER LT WT
COLT                           SPORTER LTWEIGHT
COLT                           SPORTER LTWHT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LTWT
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW

                                 Page 673 of 2786

                                     00674
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6146 Page 678 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW

                                 Page 674 of 2786

                                     00675
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6147 Page 679 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW

                                 Page 675 of 2786

                                     00676
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6148 Page 680 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER LW 6830
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT
COLT                           SPORTER LWT R6530
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH

                                 Page 676 of 2786

                                     00677
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6149 Page 681 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH

                                 Page 677 of 2786

                                     00678
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6150 Page 682 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH 6601
COLT                           SPORTER MATCH BAR
COLT                           SPORTER MATCH COMP
COLT                           SPORTER MATCH DELTA
COLT                           SPORTER MATCH H
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR

                                 Page 678 of 2786

                                     00679
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6151 Page 683 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR

                                 Page 679 of 2786

                                     00680
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6152 Page 684 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH HB
COLT                           SPORTER MATCH HB
COLT                           SPORTER MATCH HB
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 680 of 2786

                                     00681
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6153 Page 685 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 681 of 2786

                                     00682
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6154 Page 686 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 682 of 2786

                                     00683
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6155 Page 687 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 683 of 2786

                                     00684
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6156 Page 688 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 684 of 2786

                                     00685
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6157 Page 689 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 685 of 2786

                                     00686
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6158 Page 690 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR

                                 Page 686 of 2786

                                     00687
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6159 Page 691 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCH TARGET
COLT                           SPORTER MATCHHBAR
COLT                           SPORTER MATHC HBAR
COLT                           SPORTER MH
COLT                           SPORTER MHB
COLT                           SPORTER MT
COLT                           SPORTER MT
COLT                           SPORTER MT
COLT                           SPORTER MT
COLT                           SPORTER MT 6530
COLT                           SPORTER MT 6530
COLT                           SPORTER MT 6700
COLT                           SPORTER MT 6700
COLT                           SPORTER MT 6700
COLT                           SPORTER MT COMP
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR

                                 Page 687 of 2786

                                     00688
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6160 Page 692 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT HBAR
COLT                           SPORTER MT6700
COLT                           SPORTER R6430
COLT                           SPORTER R6430
COLT                           SPORTER R6430
COLT                           SPORTER R6530
COLT                           SPORTER R6530
COLT                           SPORTER R6530
COLT                           SPORTER R6530
COLT                           SPORTER R6530
COLT                           SPORTER R6530
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6551
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601

                                 Page 688 of 2786

                                     00689
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6161 Page 693 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601
COLT                           SPORTER R6601 HBAR
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6700
COLT                           SPORTER R6830
COLT                           SPORTER R6830
COLT                           SPORTER R6830
COLT                           SPORTER S
COLT                           SPORTER ST
COLT                           SPORTER T
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 689 of 2786

                                     00690
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6162 Page 694 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 690 of 2786

                                     00691
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6163 Page 695 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 691 of 2786

                                     00692
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6164 Page 696 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 692 of 2786

                                     00693
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6165 Page 697 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 693 of 2786

                                     00694
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6166 Page 698 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET

                                 Page 694 of 2786

                                     00695
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6167 Page 699 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET 2
COLT                           SPORTER TARGET FIXED
COLT                           SPORTER TARGET H BAR
COLT                           SPORTER TARGET H BAR
COLT                           SPORTER TARGET H BAR
COLT                           SPORTER TARGET H BAR
COLT                           SPORTER TARGET HBAR
COLT                           SPORTER TARGET LTWT
COLT                           SPORTER TARGET LTWT
COLT                           SPORTER TARGET MATCH
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER TARGET R6551
COLT                           SPORTER TARGET R6555
COLT                           SPORTER VERMINT
COLT                           SPORTER WIGHTWEIGHT
COLT                           SPORTER15HBAR
COLT                           SPORTER223
COLT                           SPORTER6530
COLT                           SPORTER6601
COLT                           SPORTERAR
COLT                           SPORTERAR15
COLT                           SPORTERAR15
COLT                           SPORTERAR15HBAR
COLT                           SPORTERCOMITION
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP

                                 Page 695 of 2786

                                     00696
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6168 Page 700 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP
COLT                           SPORTERCOMP H BAR
COLT                           SPORTERCOMP HBAR
COLT                           SPORTERCOMP HBAR
COLT                           SPORTERCOMP HBAR
COLT                           SPORTERCOMP HBAR
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITION
COLT                           SPORTERCOMPETITIONHB
COLT                           SPORTERCOMPETITIONHB
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBAR
COLT                           SPORTERCOMPHBARII
COLT                           SPORTERCOMPTARGET
COLT                           SPORTERGOVTCARBINE
COLT                           SPORTERH BAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR

                                 Page 696 of 2786

                                     00697
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6169 Page 701 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBARCOMPMATCH
COLT                           SPORTERHBARII
COLT                           SPORTERII
COLT                           SPORTERII
COLT                           SPORTERII
COLT                           SPORTERII
COLT                           SPORTERII
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT

                                 Page 697 of 2786

                                     00698
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6170 Page 702 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT

                                 Page 698 of 2786

                                     00699
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6171 Page 703 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLITEWEIGHT
COLT                           SPORTERLITEWEIGHT
COLT                           SPORTERLITEWEIGHT
COLT                           SPORTERLTWEIGHT
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLW
COLT                           SPORTERLWR6530
COLT                           SPORTERLWT
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR

                                 Page 699 of 2786

                                     00700
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6172 Page 704 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH HBAR
COLT                           SPORTERMATCH TARGET
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR

                                 Page 700 of 2786

                                     00701
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6173 Page 705 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR

                                 Page 701 of 2786

                                     00702
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6174 Page 706 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR M16
COLT                           SPORTERMATCHHBAR M16
COLT                           SPORTERMATCHHBARCOMP
COLT                           SPORTERMATCHHBARCOMP
COLT                           SPORTERMATCHM16
COLT                           SPORTERMATCHTARGET
COLT                           SPORTERMATCHTARGET
COLT                           SPORTERMATCTHBAR
COLT                           SPORTERMT6700
COLT                           SPORTERMT6700
COLT                           SPORTERMTCH HBAR
COLT                           SPORTERMTCH HBAR
COLT                           SPORTERMTCH HBAR
COLT                           SPORTERMTCH HBAR
COLT                           SPORTERR6550
COLT                           SPORTERR6551
COLT                           SPORTERR6551
COLT                           SPORTERR6601
COLT                           SPORTERR6601
COLT                           SPORTERR6601K
COLT                           SPORTERR6700
COLT                           SPORTERR6830
COLT                           SPORTERT
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET

                                 Page 702 of 2786

                                     00703
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6175 Page 707 of
                                     2792
                                   SB23_Kasler
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET
COLT                           SPORTERTARGET6551
COLT                           SPORTERTRAT
COLT                           SPORTERWEIGHT
COLT                           SPORTET LIGHTWEIGHT
COLT                           SPORTET LIGHTWEIGHT
COLT                           SPORTET LTWEIGHT
COLT                           SPORTET MATCH
COLT                           SPORTMATCHHBAR
COLT                           SPORTMATCHHBAR
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER
COLT                           SPORTSTER MATCH HB
COLT                           SPORTSTERCOMPHBAR
COLT                           SPORTSTERCOMPHBAR
COLT                           SPOTER
COLT                           SPOTERCOMETHBAR
COLT                           SPROTER

                                 Page 703 of 2786

                                     00704
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6176 Page 708 of
                                     2792
                                   SB23_Kasler
COLT                           SPRTER MATCH HBAR
COLT                           SPRTERCOMP HBAR
COLT                           SPRTERCOMPHBAR
COLT                           SPRTERCOMPHBARII
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMATCH HBAR
COLT                           SPRTERMTCHTARGETHBAR
COLT                           SPRTERMTCHTRGETHBAR
COLT                           SPRTERTRGET
COLT                           SPRTR HBAR
COLT                           SPRTR LIGHTWEIGHT
COLT                           SPRTRCOMPHBAR
COLT                           SPRTRCOMPHBAR
COLT                           SPRTRLIGHTWEIGHT
COLT                           SPRTRLIGHTWEIGHT
COLT                           SPRTRLIGHTWEIGHT
COLT                           SPRTRLIGHTWEIGHT
COLT                           SPRTRLIGHTWGHT
COLT                           SPRTRLIGHTWGT
COLT                           SPRTRMATCH
COLT                           SPRTRMATCH HBAR
COLT                           SPRTRMATCH HBAR
COLT                           SPRTRMATCH HBAR
COLT                           SPRTRMATCHHBAR
COLT                           SPRTRMATCHHBAR
COLT                           SPRTRMATCHHBAR
COLT                           SPRTRMATCHTARGET
COLT                           SPRTRMTCH HBAR
COLT                           SPRTRMTCH HBAR
COLT                           SPRTRMTCHHBAR
COLT                           SPRTRMTCHHBAR
COLT                           SPRTRMTCHHBAR
COLT                           SPRTRMTCHTARGET
COLT                           SPRTRMTCHTARGET
COLT                           SPRTRTARGET
COLT                           SPTCOMPHBAR
COLT                           SPTMATCHHBAR
COLT                           SPTR LW
COLT                           SPTRHBAR
COLT                           SPTRLTWT
COLT                           SR6551 SPORTERTARGET
COLT                           ST TARGET

                                 Page 704 of 2786

                                     00705
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6177 Page 709 of
                                     2792
                                   SB23_Kasler
COLT                           STARTER TARGET
COLT                           SUPER
COLT                           T6700 MATCH TARGET
COLT                           T6700 MATCH TARGET
COLT                           TAC ELITE
COLT                           TACTIAL ELITE
COLT                           TACTICAL
COLT                           TACTICAL
COLT                           TACTICAL
COLT                           TACTICAL ELITE
COLT                           TACTICAL ELITE
COLT                           TACTICAL ELITE
COLT                           TACTICAL ELITE
COLT                           TACTICAL ELITE
COLT                           TACTICAL ELITE
COLT                           TACTICAL SPORTER
COLT                           TACTICALELITE
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET

                                 Page 705 of 2786

                                     00706
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6178 Page 710 of
                                     2792
                                   SB23_Kasler
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET

                                 Page 706 of 2786

                                     00707
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6179 Page 711 of
                                     2792
                                   SB23_Kasler
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET
COLT                           TARGET CAR H BAR
COLT                           TARGET COMP
COLT                           TARGET COMP HBAR
COLT                           TARGET COMP HBAR
COLT                           TARGET COMP HBAR
COLT                           TARGET COMPETITION
COLT                           TARGET COMPETITION
COLT                           TARGET COMPETITION
COLT                           TARGET H BAR
COLT                           TARGET H BAR II
COLT                           TARGET H BAR II
COLT                           TARGET HBAR
COLT                           TARGET HBAR
COLT                           TARGET HBAR
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH

                                 Page 707 of 2786

                                     00708
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6180 Page 712 of
                                     2792
                                   SB23_Kasler
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH
COLT                           TARGET MATCH H BAR
COLT                           TARGET MATCH H BAR
COLT                           TARGET MATCH HBAR
COLT                           TARGET MATCH HBAR
COLT                           TARGET MATCH HBAR
COLT                           TARGET MATCH HBAR
COLT                           TARGET MATCH HBAR
COLT                           TARGET MATCH TE6700
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL
COLT                           TARGET MODEL SPORTER
COLT                           TARGET MODEL SPORTER
COLT                           TARGET R6551
COLT                           TARGET R6551
COLT                           TARGET R6551
COLT                           TARGET RIFEL
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER

                                 Page 708 of 2786

                                     00709
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6181 Page 713 of
                                     2792
                                   SB23_Kasler
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGET SPORTER
COLT                           TARGETCOMP H BAR
COLT                           TARGETCOMPETITION
COLT                           TARGETHBAR
COLT                           TARGETHBAR
COLT                           TARGETHBAR
COLT                           TARGETHBAR
COLT                           TARGETHBAR
COLT                           TARGETMATCH
COLT                           TARGETMATCH
COLT                           TARGETMATCH
COLT                           TARGETMATCH
COLT                           TARGETMATCH
COLT                           TARGETMATCHHBAR
COLT                           TARGETMODELSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETSPORTER
COLT                           TARGETTM
COLT                           TE 6700
COLT                           TE6700
COLT                           TE6700
COLT                           TE6700 TACT ELITE
COLT                           TE700
COLT                           TE700
COLT                           TE700
COLT                           TMT6530MTCHTRGT
COLT                           TMT6731MTCHTRGT
COLT                           TRGETMATCH HBAR
COLT                           TRGTSPORTER
COLT                           WATCHTARGET
COLT                           WOODSMAN
COLT                           WPORTER
COLT                           XM 15
COLT                           XM15
COLT                           XM15E26
COLT                           XM15E2S
COLT                           XM15E2S
COMPONENT METAL PRODUCTS       CMP45
COMPONENT METAL PRODUCTS       CMP45
COMPONENT METAL PRODUCTS       CMP45
COMPONENT METAL PRODUCTS       CMP45
CONTINENTAL WEAPONS LTD        1911A1
CORRIENTES                     MATCH TARGET

                                 Page 709 of 2786

                                     00710
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6182 Page 714 of
                                     2792
                                   SB23_Kasler
CRESCENT FIREARMS CO           556
CRESCENT FIREARMS CO           1890
CRESCENT FIREARMS CO           FAL
CRESCENT FIREARMS CO           LINDA
CRESCENT FIREARMS CO           LINDA
CRESCENT FIREARMS CO           LINDA
CRESCENT FIREARMS CO           LINDA LUGER
CRESCENT FIREARMS CO           MK5
CRESCENT FIREARMS CO           SINGLE SHOT
CRESCENT FIREARMS CO           TERRY
CROWN CITY ARMS                M1911A1
DAEWOO                         200
DAEWOO                         300
DAEWOO                          DR 200
DAEWOO                         556 MMRZ
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 110C
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR110C
DAEWOO                         DH40
DAEWOO                         DH40
DAEWOO                         DP200
DAEWOO                         DP51
DAEWOO                         DP51
DAEWOO                         DP51
DAEWOO                         DP51
DAEWOO                         DP51
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200

                                 Page 710 of 2786

                                     00711
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6183 Page 715 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200

                                 Page 711 of 2786

                                        00712
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6184 Page 716 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200

                                 Page 712 of 2786

                                        00713
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6185 Page 717 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200
DAEWOO                         DR 200 SPORTER
DAEWOO                         DR 200 SPORTER
DAEWOO                         DR 200 SPORTER
DAEWOO                         DR 2000
DAEWOO                         DR 2000
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR 300
DAEWOO                         DR100
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200

                                 Page 713 of 2786

                                     00714
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6186 Page 718 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200

                                 Page 714 of 2786

                                       00715
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6187 Page 719 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200

                                 Page 715 of 2786

                                       00716
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6188 Page 720 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200

                                 Page 716 of 2786

                                       00717
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6189 Page 721 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200

                                 Page 717 of 2786

                                       00718
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6190 Page 722 of
                                     2792
                                   SB23_Kasler
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200
DAEWOO                         DR200 SPORTER
DAEWOO                         DR200 SPORTER
DAEWOO                         DR2000
DAEWOO                         DR2000
DAEWOO                         DR2000
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         DR300
DAEWOO                         HR200
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         MAX 11
DAEWOO                         R1A1
DAEWOO                         SPORTER
DAEWOO                         SPORTER
DAEWOO                         SR200
DAEWOO                         USAS 12
DAISY (HEDDON)                 L1A1 SPORTER
DAL PHON S A                   AR
DAL PHON S A                   AR
DAL PHON S A                   AR
DAL PHON S A                   AR
DAL PHON S A                   AR
DAL PHON S A                   AR 15
DAL PHON S A                   AR 15
DAL PHON S A                   AR 15
DAL PHON S A                   AR 15
DAL PHON S A                   AR 15
DAL PHON S A                   AR 15 CARBINE
DAL PHON S A                   AR15
DAL PHON S A                   AR15
DAL PHON S A                   AR15
DAL PHON S A                   AR15
DAL PHON S A                   BDF
DAL PHON S A                   BDF
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD

                                 Page 718 of 2786

                                     00719
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6191 Page 723 of
                                     2792
                                     SB23_Kasler
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD

                                 Page 719 of 2786

                                       00720
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6192 Page 724 of
                                     2792
                                     SB23_Kasler
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BFD
DAL PHON S A                   BRD
DAL PHON S A                   BRD
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR
DAL PHON S A                   DCR

                                 Page 720 of 2786

                                       00721
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6193 Page 725 of
                                     2792
                                   SB23_Kasler
DAL PHON S A                   DCR
DAL PHON S A                   GWA
DAL PHON S A                   PCR99
DAL PHON S A                   SPORTER
DAL PHON S A                   SPORTER
DAL PHON S A                   SPORTER
DAL PHON S A                   SPORTER
DAL PHON S A                   UNKNOW
DAVIS INDUSTRIES               P32
DAVIS INDUSTRIES               P380
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             TAC1
DEMRO TAC PRODUCTS             TAC1
DEMRO TAC PRODUCTS             XF 7
DEMRO TAC PRODUCTS             XF 7
DEMRO TAC PRODUCTS             XF7
DESERT EAGLE                   UNKNOWN
D-MAX INDUSTRIES               100C
D-MAX INDUSTRIES               100C
D-MAX INDUSTRIES               100P
D-MAX INDUSTRIES               450 P6
D-MAX INDUSTRIES               450 P8
D-MAX INDUSTRIES               450 P8
D-MAX INDUSTRIES               450C
D-MAX INDUSTRIES               450C
D-MAX INDUSTRIES               450C
D-MAX INDUSTRIES               450C
D-MAX INDUSTRIES               450P
D-MAX INDUSTRIES               90C
D-MAX INDUSTRIES               90C
D-MAX INDUSTRIES               90P8
D-MAX INDUSTRIES               D MAX CARBINE
DPMS INC                                            9576
DPMS INC
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 721 of 2786

                                      00722
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6194 Page 726 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 722 of 2786

                                        00723
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6195 Page 727 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 723 of 2786

                                        00724
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6196 Page 728 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 724 of 2786

                                        00725
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6197 Page 729 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 725 of 2786

                                        00726
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6198 Page 730 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 726 of 2786

                                        00727
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6199 Page 731 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 727 of 2786

                                        00728
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6200 Page 732 of
                                     2792
                                      SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15

                                 Page 728 of 2786

                                        00729
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6201 Page 733 of
                                     2792
                                   SB23_Kasler
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15
DPMS INC                       A 15 CAR
DPMS INC                       A 15 PANTHER
DPMS INC                       A 15 PANTHER
DPMS INC                       A 15 PANTHER
DPMS INC                       A 15 PANTHER CLASSIC
DPMS INC                       A 15 PANTHER CLASSIC
DPMS INC                       A 15 SPORTER
DPMS INC                       A 15 SUPER BULL
DPMS INC                       A14
DPMS INC                       A14
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 729 of 2786

                                     00730
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6202 Page 734 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 730 of 2786

                                       00731
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6203 Page 735 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 731 of 2786

                                       00732
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6204 Page 736 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 732 of 2786

                                       00733
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6205 Page 737 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 733 of 2786

                                       00734
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6206 Page 738 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 734 of 2786

                                       00735
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6207 Page 739 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 735 of 2786

                                       00736
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6208 Page 740 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 736 of 2786

                                       00737
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6209 Page 741 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 737 of 2786

                                       00738
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6210 Page 742 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 738 of 2786

                                       00739
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6211 Page 743 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 739 of 2786

                                       00740
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6212 Page 744 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 740 of 2786

                                       00741
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6213 Page 745 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 741 of 2786

                                       00742
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6214 Page 746 of
                                     2792
                                     SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15

                                 Page 742 of 2786

                                       00743
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6215 Page 747 of
                                     2792
                                   SB23_Kasler
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15
DPMS INC                       A15 AR15
DPMS INC                       A15 AR15
DPMS INC                       A15 AR15
DPMS INC                       A15 BULL SS
DPMS INC                       A15 FLAT TOP
DPMS INC                       A15 P
DPMS INC                       A15 P
DPMS INC                       A15 PANTHER
DPMS INC                       A15 PANTHER
DPMS INC                       A15 PANTHER
DPMS INC                       A15 PANTHER BULL
DPMS INC                       A15 PANTHER BULL
DPMS INC                       A15COUGAR
DPMS INC                       A15JPSUPERMATCH
DPMS INC                       A15PANTHER
DPMS INC                       A15RFAZ
DPMS INC                       A16
DPMS INC                       AR
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15

                                 Page 743 of 2786

                                     00744
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6216 Page 748 of
                                     2792
                                   SB23_Kasler
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15

                                 Page 744 of 2786

                                       00745
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6217 Page 749 of
                                     2792
                                   SB23_Kasler
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15
DPMS INC                       AR 15 LOWER RECIVER
DPMS INC                       AR 15 PANTHER
DPMS INC                       AR SERIES
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15

                                 Page 745 of 2786

                                     00746
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6218 Page 750 of
                                     2792
                                   SB23_Kasler
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15
DPMS INC                       AR15 LOWER RECEIVER
DPMS INC                       AR15 LOWER RECEIVER
DPMS INC                       AR15 LOWER RECEVIER
DPMS INC                       AR15 SPORTER
DPMS INC                       AR15A2
DPMS INC                       AR15A2
DPMS INC                       AR15A2
DPMS INC                       AR15A2
DPMS INC                       AR15LR
DPMS INC                       AR15M20
DPMS INC                       BECKER A15
DPMS INC                       BECKER A15
DPMS INC                       BULLA15
DPMS INC                       CAR 15
DPMS INC                       CAR 15
DPMS INC                       CAR15
DPMS INC                       CAR15PROTOTYPE
DPMS INC                       CARBINE
DPMS INC                       CLASSIC
DPMS INC                       COMMANDO
DPMS INC                       CUSTOM
DPMS INC                       CUSTOM
DPMS INC                       DCM TARGET
DPMS INC                       E15
DPMS INC                       E15
DPMS INC                       ER15
DPMS INC                       HBAR
DPMS INC                       HBAR
DPMS INC                       LR05AS
DPMS INC                       LR05AS
DPMS INC                       LR05B
DPMS INC                       M 15
DPMS INC                       M4
DPMS INC                       MA 15
DPMS INC                       MA 15
DPMS INC                       MATCH TARGET
DPMS INC                       MATCH TARGET

                                 Page 746 of 2786

                                     00747
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6219 Page 751 of
                                     2792
                                   SB23_Kasler
DPMS INC                       MATCH TARGET
DPMS INC                       MATCH TARGET
DPMS INC                       PANTER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER
DPMS INC                       PANTHER A 15
DPMS INC                       PANTHER A15
DPMS INC                       PANTHER A15
DPMS INC                       PANTHER A15
DPMS INC                       PANTHER A15
DPMS INC                       PANTHER CLASIC
DPMS INC                       PANTHER CLASSIC
DPMS INC                       PANTHER DCM
DPMS INC                       PANTHER RF A2 PP
DPMS INC                       PANTHER SUPER BULL24
DPMS INC                       PANTHERA15
DPMS INC                       PANTHERA15
DPMS INC                       PANTHERA15
DPMS INC                       PANTHERBULL
DPMS INC                       PANTHERBULL
DPMS INC                       PANTHERCLASSICA2
DPMS INC                       PCR

                                 Page 747 of 2786

                                     00748
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6220 Page 752 of
                                     2792
                                      SB23_Kasler
DPMS INC                       PONTHER BLL
DPMS INC                       RFA 216
DPMS INC                       RFA 220
DPMS INC                       RFA2 16
DPMS INC                       RFA2 C
DPMS INC                       RFA2 C
DPMS INC                       RFA2B16
DPMS INC                       RFA2BD
DPMS INC                       RFAZ
DPMS INC                       RFAZ 16
DPMS INC                       SA15
DPMS INC                       SB 24
DPMS INC                       SPORTER
DPMS INC                       SPORTER
DPMS INC                       SPORTER
DPMS INC                       SPORTER
DPMS INC                       SPORTER
DPMS INC                       SPORTER
DPMS INC                       SPORTER A15
DPMS INC                       SPR VARMINT
DPMS INC                       TARGET
DPMS INC                       TARGET CUSTOM
DPMS INC                       TITAN ONE
DPMS INC                       TITAN ONE
DPMS INC                       UNKNOWN
DPMS INC                       VARMINTER
DPMS INC                       XM15
DPMS INC
DPMS INC
DPMS INC
DSA INC.                       58
DSA INC.                                               308
DSA INC.
DSA INC.                       550 1SP
DSA INC.                       A10
DSA INC.                       CARBINE
DSA INC.                       CARBINE 308
DSA INC.                       CONGO
DSA INC.                       CONGO
DSA INC.                       DS 58
DSA INC.                       DS58
DSA INC.                       DS58
DSA INC.                       DSA 58
DSA INC.                       DSA FAL
DSA INC.                       DSA58
DSA INC.                       DSATARGET
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL

                                    Page 748 of 2786

                                        00749
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6221 Page 753 of
                                     2792
                                   SB23_Kasler
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL
DSA INC.                       FAL SA 58
DSA INC.                       FAL SA58
DSA INC.                       FAL SA58
DSA INC.                       FN
DSA INC.                       FN FAL
DSA INC.                       FN FAL
DSA INC.                       FNFAL
DSA INC.                       FNFAL
DSA INC.                       FNFAL
DSA INC.                       FSL
DSA INC.                       FSL
DSA INC.                       FSL
DSA INC.                       FZ
DSA INC.                       FZ
DSA INC.                       FZ FAL
DSA INC.                       FZ SA
DSA INC.                       FZSA
DSA INC.                       FZSA 762
DSA INC.                       FZSA STG 58
DSA INC.                       IMBEL
DSA INC.                       IMBEL
DSA INC.                       IMBEL FAL
DSA INC.                       L1A1
DSA INC.                       L1A1
DSA INC.                       LAR
DSA INC.                       LAR
DSA INC.                       LAR
DSA INC.                       LSR
DSA INC.                       LSR
DSA INC.                       MSA58
DSA INC.                       PAC
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58

                                 Page 749 of 2786

                                     00750
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6222 Page 754 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58

                                 Page 750 of 2786

                                       00751
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6223 Page 755 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58

                                 Page 751 of 2786

                                       00752
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6224 Page 756 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58

                                 Page 752 of 2786

                                       00753
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6225 Page 757 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58
DSA INC.                       SA 58 C
DSA INC.                       SA 58 C
DSA INC.                       SA 58 CAR
DSA INC.                       SA 58 CARBINE
DSA INC.                       SA 58 CARBINE
DSA INC.                       SA 58 CARBINE
DSA INC.                       SA 58 CARBINE
DSA INC.                       SA 58 CONGO
DSA INC.                       SA 58 HBAR
DSA INC.                       SA 58 IT
DSA INC.                       SA 58 MWCM
DSA INC.                       SA 58 SPORTER
DSA INC.                       SA 58C
DSA INC.                       SA 58C
DSA INC.                       SA 58C
DSA INC.                       SA 85
DSA INC.                       SA STG 58
DSA INC.                       SA STG 58
DSA INC.                       SA53
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 753 of 2786

                                     00754
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6226 Page 758 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 754 of 2786

                                      00755
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6227 Page 759 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 755 of 2786

                                      00756
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6228 Page 760 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 756 of 2786

                                      00757
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6229 Page 761 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 757 of 2786

                                      00758
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6230 Page 762 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 758 of 2786

                                      00759
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6231 Page 763 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58

                                 Page 759 of 2786

                                      00760
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6232 Page 764 of
                                     2792
                                   SB23_Kasler
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58
DSA INC.                       SA58 FN
DSA INC.                       SA58C
DSA INC.                       SA58C
DSA INC.                       SA58CARBINE
DSA INC.                       SA58CARBINE
DSA INC.                       SA58CARBINE
DSA INC.                       SA58MEDCONTOUR
DSA INC.                       SA58MWCM
DSA INC.                       SA58STANDARD
DSA INC.                       SA58US
DSA INC.                       SA90
DSA INC.                       SAG58
DSA INC.                       SAIMBEL
DSA INC.                       SAIMBEL
DSA INC.                       SAS8
DSA INC.                       SG 550 1 SP SPORTER
DSA INC.                       SG 550 1 SP SPORTER
DSA INC.                       SLR85
DSA INC.                       SPORTER
DSA INC.                       SPORTER
DSA INC.                       SR 58
DSA INC.                       STANDARD

                                 Page 760 of 2786

                                     00761
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6233 Page 765 of
                                     2792
                                     SB23_Kasler
DSA INC.                       STANDARD RIFLE
DSA INC.                       STG 58
DSA INC.                       STG 58
DSA INC.                       STG 58
DSA INC.                       STG 58
DSA INC.                       STG 58
DSA INC.                       STG 58 FAL
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG58
DSA INC.                       STG68
DSA INC.                       STGC
EAGLE ARMS                                          90
EAGLE ARMS                                          90
EAGLE ARMS                     223
EAGLE ARMS                                          223
EAGLE ARMS                     MAR 15
EAGLE ARMS                     MAR 15
EAGLE ARMS                     MAR 15
EAGLE ARMS
EAGLE ARMS
EAGLE ARMS                      M 15A2
EAGLE ARMS                      M15 A2 H BAR
EAGLE ARMS                     15A2
EAGLE ARMS                     9400 EA 15
EAGLE ARMS                     A2
EAGLE ARMS                     A15
EAGLE ARMS                     A15
EAGLE ARMS                     A15
EAGLE ARMS                     A15A2
EAGLE ARMS                     A2
EAGLE ARMS                     A2
EAGLE ARMS                     A2
EAGLE ARMS                     A2
EAGLE ARMS                     A2
EAGLE ARMS                     ACTION MASTER
EAGLE ARMS                     ACTION MASTER
EAGLE ARMS                     ACTION MASTER
EAGLE ARMS                     ACTION MASTER
EAGLE ARMS                     AE 15
EAGLE ARMS                     AE 15
EAGLE ARMS                     AE 15
EAGLE ARMS                     AE15
EAGLE ARMS                     AE15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15

                                 Page 761 of 2786

                                       00762
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6234 Page 766 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15 A2
EAGLE ARMS                     AR 15 A2
EAGLE ARMS                     AR 15 A2
EAGLE ARMS                     AR 15 A2
EAGLE ARMS                     AR 15 H BAR
EAGLE ARMS                     AR 15 M4C
EAGLE ARMS                     AR 15 SPORTER
EAGLE ARMS                     AR 15A2
EAGLE ARMS                     AR 16 CARBINE
EAGLE ARMS                     AR 16 CARBINE
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15

                                 Page 762 of 2786

                                     00763
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6235 Page 767 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15

                                 Page 763 of 2786

                                      00764
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6236 Page 768 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15 A2
EAGLE ARMS                     AR15 A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15A2
EAGLE ARMS                     AR15E1
EAGLE ARMS                     AR15HBAR
EAGLE ARMS                     ARMALITE
EAGLE ARMS                     ARMALITE
EAGLE ARMS                     ARMALITE
EAGLE ARMS                     ARMALITE
EAGLE ARMS                     ARMALITE
EAGLE ARMS                     ARMALITE M 15
EAGLE ARMS                     ARMALITE MI5A2
EAGLE ARMS                     ARMLITE
EAGLE ARMS                     ARMLITE
EAGLE ARMS                     ARMLITE
EAGLE ARMS                     ASSAULT RIFLE
EAGLE ARMS                     BH15A1
EAGLE ARMS                     C15
EAGLE ARMS                     C15
EAGLE ARMS                     CA15
EAGLE ARMS                     CA15
EAGLE ARMS                     CA15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR EA15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CAR15A2
EAGLE ARMS                     CAR15M15A2
EAGLE ARMS                     CAR2
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE

                                 Page 764 of 2786

                                     00765
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6237 Page 769 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     CARBINE
EAGLE ARMS                     COMP TARGET
EAGLE ARMS                     COMPETITION
EAGLE ARMS                     E1
EAGLE ARMS                     E 15
EAGLE ARMS                     E 15
EAGLE ARMS                     E 15
EAGLE ARMS                     E2
EAGLE ARMS                     E 2 CARBINE
EAGLE ARMS                     E 2 HBAR
EAGLE ARMS                     E1
EAGLE ARMS                     E15
EAGLE ARMS                     E15
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E15A2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2
EAGLE ARMS                     E2 CARBINE
EAGLE ARMS                     E2 CARBINE
EAGLE ARMS                     E2 CARBINE
EAGLE ARMS                     E2 CARBINE
EAGLE ARMS                     E2 CARBINE
EAGLE ARMS                     E2 H BAR
EAGLE ARMS                     E2HBAR
EAGLE ARMS                     E2HBAR
EAGLE ARMS                     E2HBAR
EAGLE ARMS                     E2S16
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 765 of 2786

                                     00766
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6238 Page 770 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 766 of 2786

                                       00767
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6239 Page 771 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 767 of 2786

                                       00768
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6240 Page 772 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 768 of 2786

                                       00769
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6241 Page 773 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 769 of 2786

                                       00770
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6242 Page 774 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 770 of 2786

                                       00771
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6243 Page 775 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 771 of 2786

                                       00772
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6244 Page 776 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 772 of 2786

                                       00773
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6245 Page 777 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 773 of 2786

                                       00774
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6246 Page 778 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 774 of 2786

                                       00775
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6247 Page 779 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 775 of 2786

                                       00776
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6248 Page 780 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 776 of 2786

                                       00777
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6249 Page 781 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15

                                 Page 777 of 2786

                                       00778
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6250 Page 782 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15 2
EAGLE ARMS                     EA 15 A2
EAGLE ARMS                     EA 15 A2 HBAR
EAGLE ARMS                     EA 15 COMPETITION
EAGLE ARMS                     EA 15 E2
EAGLE ARMS                     EA 15 H BAR
EAGLE ARMS                     EA 15 H BAR
EAGLE ARMS                     EA 15 H BAR
EAGLE ARMS                     EA 15 HBAR
EAGLE ARMS                     EA 15 HBAR

                                 Page 778 of 2786

                                     00779
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6251 Page 783 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA 15 M46
EAGLE ARMS                     EA 15 M4C
EAGLE ARMS                     EA 15 M4C1A
EAGLE ARMS                     EA 15A2
EAGLE ARMS                     EA 15A2
EAGLE ARMS                     EA 15A2 HBAR
EAGLE ARMS                     EA 15A4
EAGLE ARMS                     EA 15C
EAGLE ARMS                     EA 15C
EAGLE ARMS                     EA 15E2
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 16
EAGLE ARMS                     EA 9400
EAGLE ARMS                     EA 9400
EAGLE ARMS                     EA1
EAGLE ARMS                     EA1
EAGLE ARMS                     EA1
EAGLE ARMS                     EA1
EAGLE ARMS                     EA1
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 779 of 2786

                                     00780
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6252 Page 784 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 780 of 2786

                                      00781
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6253 Page 785 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 781 of 2786

                                      00782
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6254 Page 786 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 782 of 2786

                                      00783
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6255 Page 787 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 783 of 2786

                                      00784
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6256 Page 788 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 784 of 2786

                                      00785
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6257 Page 789 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 785 of 2786

                                      00786
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6258 Page 790 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 786 of 2786

                                      00787
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6259 Page 791 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 787 of 2786

                                      00788
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6260 Page 792 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 788 of 2786

                                      00789
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6261 Page 793 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 789 of 2786

                                      00790
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6262 Page 794 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15 A2
EAGLE ARMS                     EA15 A2 HBAR
EAGLE ARMS                     EA15 CAR15
EAGLE ARMS                     EA15 E2
EAGLE ARMS                     EA15 E2
EAGLE ARMS                     EA15 E2
EAGLE ARMS                     EA15 E2 HBAR
EAGLE ARMS                     EA15 H BAR SS
EAGLE ARMS                     EA15 H BAR SS
EAGLE ARMS                     EA15 HBAR
EAGLE ARMS                     EA15 M4C
EAGLE ARMS                     EA15 M4C CARBINE
EAGLE ARMS                     EA15A2
EAGLE ARMS                     EA15A2
EAGLE ARMS                     EA15A2
EAGLE ARMS                     EA15A2 HBAR
EAGLE ARMS                     EA15A2HB
EAGLE ARMS                     EA15E
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2
EAGLE ARMS                     EA15E2HBAR
EAGLE ARMS                     EA15E2HBAR
EAGLE ARMS                     EA15M4C
EAGLE ARMS                     EA15M4C
EAGLE ARMS                     EA15M4C
EAGLE ARMS                     EA15M4C
EAGLE ARMS                     EA15M4C

                                 Page 790 of 2786

                                     00791
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6263 Page 795 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     EA15MC4
EAGLE ARMS                     EA15W
EAGLE ARMS                     EA15W
EAGLE ARMS                     EA16
EAGLE ARMS                     EA16
EAGLE ARMS                     EA16
EAGLE ARMS                     EA16
EAGLE ARMS                     EA16
EAGLE ARMS                     EA16
EAGLE ARMS                     EA18
EAGLE ARMS                     EA1S
EAGLE ARMS                     EA2
EAGLE ARMS                     EA2 CAR
EAGLE ARMS                     EA90475
EAGLE ARMS                     EA9196
EAGLE ARMS                     EA9400
EAGLE ARMS                     EA9400 EA15
EAGLE ARMS                     EAE15A2
EAGLE ARMS                     EAG
EAGLE ARMS                     EAGLE
EAGLE ARMS                     EAGLE
EAGLE ARMS                     EAGLE 15
EAGLE ARMS                     EAGLE EYE
EAGLE ARMS                     EAGLE EYE
EAGLE ARMS                     EAGLE EYE
EAGLE ARMS                     EAIS
EAGLE ARMS                     EAM15A2
EAGLE ARMS                     EAZ CAR
EAGLE ARMS                     EAZ CAR
EAGLE ARMS                     EC2
EAGLE ARMS                     EM15A2
EAGLE ARMS                     ER 15
EAGLE ARMS                     ER 15
EAGLE ARMS                     ER 15
EAGLE ARMS                     ER15
EAGLE ARMS                     EZ
EAGLE ARMS                     EZ
EAGLE ARMS                     EZ 223 REM
EAGLE ARMS                     EZ CARBINE
EAGLE ARMS                     EZEA15
EAGLE ARMS                     FA15
EAGLE ARMS                     FA15
EAGLE ARMS                     GOLDEN EAGEL
EAGLE ARMS                     GOLDEN EAGLE
EAGLE ARMS                     GOLDEN EAGLE
EAGLE ARMS                     GOLDEN EAGLE
EAGLE ARMS                     GOLDEN EAGLE
EAGLE ARMS                     GOLDEN EYE
EAGLE ARMS                     H BAR
EAGLE ARMS                     H BAR
EAGLE ARMS                     H BAR
EAGLE ARMS                     H BAR
EAGLE ARMS                     HB
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR

                                 Page 791 of 2786

                                     00792
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6264 Page 796 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR
EAGLE ARMS                     HBAR J15 AR SERIES
EAGLE ARMS                     HBAR M15A2
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15 AR15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15

                                 Page 792 of 2786

                                     00793
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6265 Page 797 of
                                     2792
                                     SB23_Kasler
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15

                                 Page 793 of 2786

                                       00794
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6266 Page 798 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15 CAR
EAGLE ARMS                     J45
EAGLE ARMS                     LOWER RECEIVER
EAGLE ARMS                     LOWER RECEIVER
EAGLE ARMS                     LOWER RECEIVER
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15
EAGLE ARMS                     M 15 A2
EAGLE ARMS                     M 15A2
EAGLE ARMS                     M 15A2
EAGLE ARMS                     M 15A2
EAGLE ARMS                     M 15A2

                                 Page 794 of 2786

                                     00795
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6267 Page 799 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M 15A2
EAGLE ARMS                     M 15A2
EAGLE ARMS                     M4
EAGLE ARMS                     M4C
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15
EAGLE ARMS                     M15 82
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2

                                 Page 795 of 2786

                                        00796
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6268 Page 800 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2

                                 Page 796 of 2786

                                        00797
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6269 Page 801 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2

                                 Page 797 of 2786

                                        00798
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6270 Page 802 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2
EAGLE ARMS                     M15 A2 H BAR
EAGLE ARMS                     M15 A2 HBAR
EAGLE ARMS                     M15 A4 M4 AK
EAGLE ARMS                     M15 A4 PRE BAN
EAGLE ARMS                     M15 A5
EAGLE ARMS                     M15 HBAR
EAGLE ARMS                     M15 HBAR NM
EAGLE ARMS                     M15 HBAR NM
EAGLE ARMS                     M15 SPORTER
EAGLE ARMS                     M152A
EAGLE ARMS                     M1582
EAGLE ARMS                     M1582
EAGLE ARMS                     M1582
EAGLE ARMS                     M15A
EAGLE ARMS                     M15A0
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 798 of 2786

                                     00799
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6271 Page 803 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 799 of 2786

                                       00800
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6272 Page 804 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 800 of 2786

                                       00801
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6273 Page 805 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 801 of 2786

                                       00802
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6274 Page 806 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 802 of 2786

                                       00803
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6275 Page 807 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 803 of 2786

                                       00804
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6276 Page 808 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 804 of 2786

                                       00805
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6277 Page 809 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 805 of 2786

                                       00806
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6278 Page 810 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 806 of 2786

                                       00807
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6279 Page 811 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 807 of 2786

                                       00808
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6280 Page 812 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 808 of 2786

                                       00809
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6281 Page 813 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 809 of 2786

                                       00810
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6282 Page 814 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 810 of 2786

                                       00811
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6283 Page 815 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 811 of 2786

                                       00812
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6284 Page 816 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 812 of 2786

                                       00813
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6285 Page 817 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2

                                 Page 813 of 2786

                                       00814
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6286 Page 818 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2
EAGLE ARMS                     M15A2 H BAR
EAGLE ARMS                     M15A2 HBAR
EAGLE ARMS                     M15A2 HBAR
EAGLE ARMS                     M15A2 HBAR
EAGLE ARMS                     M15A2 HBAR
EAGLE ARMS                     M15A2 M4C
EAGLE ARMS                     M15A2 MATCH
EAGLE ARMS                     M15A2 TARGET
EAGLE ARMS                     M15A2B
EAGLE ARMS                     M15A2HB
EAGLE ARMS                     M15A2HBAR
EAGLE ARMS                     M15A2HBAR
EAGLE ARMS                     M15A2M4C
EAGLE ARMS                     M15A4
EAGLE ARMS                     M15A4
EAGLE ARMS                     M15A4
EAGLE ARMS                     M15A4
EAGLE ARMS                     M15A4
EAGLE ARMS                     M15A4 M4A1C
EAGLE ARMS                     M15A4 M4A1C

                                 Page 814 of 2786

                                     00815
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6287 Page 819 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M15A4 M4AK
EAGLE ARMS                     M15A4 M4C STS
EAGLE ARMS                     M15AS
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15AZ
EAGLE ARMS                     M15E15AZ
EAGLE ARMS                     M15HBAR
EAGLE ARMS                     M15S2 HBAR
EAGLE ARMS                     M16A2
EAGLE ARMS                     M1SA2
EAGLE ARMS                     M1SA2
EAGLE ARMS                     M1SA2
EAGLE ARMS                     M1SA2 HBAR
EAGLE ARMS                     M1SAZ
EAGLE ARMS                     M4
EAGLE ARMS                     M4
EAGLE ARMS                     M4
EAGLE ARMS                     M4 A1C
EAGLE ARMS                     M4 A1C
EAGLE ARMS                     M4 C PRE BAN
EAGLE ARMS                     M4 CARBINE
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C
EAGLE ARMS                     M4A1C EA15
EAGLE ARMS                     M4AC
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C

                                 Page 815 of 2786

                                     00816
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6288 Page 820 of
                                     2792
                                     SB23_Kasler
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C

                                 Page 816 of 2786

                                       00817
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6289 Page 821 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C CARBINE
EAGLE ARMS                     M4C EA15
EAGLE ARMS                     M4C EA15
EAGLE ARMS                     M4CCARBINE
EAGLE ARMS                     M4CCARBINE
EAGLE ARMS                     M4CCARBINE
EAGLE ARMS                     M4CEA15
EAGLE ARMS                     M4CEA15
EAGLE ARMS                     M4CEA15
EAGLE ARMS                     M7582
EAGLE ARMS                     MAC
EAGLE ARMS                     MARKII
EAGLE ARMS                     MARKII
EAGLE ARMS                     MARKII CARBINE
EAGLE ARMS                     MATCH
EAGLE ARMS                     MATCH SPORTER
EAGLE ARMS                     MC 4
EAGLE ARMS                     MC4 CARBINE
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5A2
EAGLE ARMS                     MI5AZ
EAGLE ARMS                     MI5AZ
EAGLE ARMS                     MISA2

                                 Page 817 of 2786

                                     00818
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6290 Page 822 of
                                     2792
                                   SB23_Kasler
EAGLE ARMS                     MISA2
EAGLE ARMS                     MISA2
EAGLE ARMS                     MISAZ
EAGLE ARMS                     MRC CAR15
EAGLE ARMS                     MYC
EAGLE ARMS                     NM H15A2
EAGLE ARMS                     P MARK
EAGLE ARMS                     SA
EAGLE ARMS                     SA
EAGLE ARMS                     SA RIFLE
EAGLE ARMS                     SA RIFLE
EAGLE ARMS                     SA RIFLE
EAGLE ARMS                     SA RIFLE
EAGLE ARMS                     SEMI AUTO
EAGLE ARMS                     SPIRIT
EAGLE ARMS                     SPORTER
EAGLE ARMS                     SPORTER
EAGLE ARMS                     SPORTER
EAGLE ARMS                     SPORTER
EAGLE ARMS                     SPORTSTER
EAGLE ARMS                     TARGET SPORTER
EAGLE ARMS                     UNKNOWN
EAGLE ARMS                     UNKNOWN
EAGLE ARMS                     UNKNOWN
EAGLE ARMS                     WITNESS
EAGLE ARMS                     WITNESS
EAGLE ARMS                     WITNESS
EAGLE ARMS                     WITNESS
EAGLE ARMS                     XM15 E2S
EAGLE ARMS
EAGLE ARMS
EAGLE ARMS
EAGLE ARMS
EASTERN ARMS CO.               J15
EASTERN ARMS CO.               J15
ECHAVE Y ARIZMENDI             J15
ECHAVE Y ARIZMENDI             J15
ECHAVE Y ARIZMENDI             J15
ENCOM AMERICA                  MKIV
ENCOM AMERICA                  MP 9
ENCOM AMERICA                  MP45
ENCOM AMERICA                  MP45B
ENFIELD AMERICA                L1A1
ENFIELD AMERICA                M1
ENFIELD AMERICA                MARK 4
ENFIELD AMERICA                MARK 4
ENFIELD AMERICA                MKS
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                NO4 MK2
ENFIELD AMERICA                NO5 MK2
ENFIELD/ENFIELD LOCK           4 MKII

                                 Page 818 of 2786

                                     00819
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6291 Page 823 of
                                     2792
                                   SB23_Kasler
ENFIELD/ENFIELD LOCK           L1A1
ENFIELD/ENFIELD LOCK           L1A1
ENFIELD/ENFIELD LOCK           L1A1
ENFIELD/ENFIELD LOCK           L1A1
ENFIELD/ENFIELD LOCK           L1A1
ENFIELD/ENFIELD LOCK           N04 MKI
ENTERPRISE ARMS INC            01
ENTERPRISE ARMS INC            1
ENTERPRISE ARMS INC            03
ENTERPRISE ARMS INC            03
ENTERPRISE ARMS INC            3
ENTERPRISE ARMS INC            3
ENTERPRISE ARMS INC                                 3
ENTERPRISE ARMS INC            308
ENTERPRISE ARMS INC            1911
ENTERPRISE ARMS INC            47131
ENTERPRISE ARMS INC            03 FAL
ENTERPRISE ARMS INC            762 SPORTER
ENTERPRISE ARMS INC            CA1 SPORTER L1A1
ENTERPRISE ARMS INC            CENTURY
ENTERPRISE ARMS INC            CENTURY
ENTERPRISE ARMS INC            COMMANDO
ENTERPRISE ARMS INC            COMMANDO
ENTERPRISE ARMS INC            COMMANDO
ENTERPRISE ARMS INC            COMMANDO MARK45
ENTERPRISE ARMS INC            COMMANDO MARK45
ENTERPRISE ARMS INC            D1
ENTERPRISE ARMS INC            EA1
ENTERPRISE ARMS INC            EA1
ENTERPRISE ARMS INC            EA1
ENTERPRISE ARMS INC            EA1
ENTERPRISE ARMS INC            EA1
ENTERPRISE ARMS INC            EFAL
ENTERPRISE ARMS INC            ENTERPRISE ARMS 03
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL

                                 Page 819 of 2786

                                     00820
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6292 Page 824 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL
ENTERPRISE ARMS INC            FAL MATCH
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL SPORTER
ENTERPRISE ARMS INC            FAL STG 58
ENTERPRISE ARMS INC            FAL TYPE 3
ENTERPRISE ARMS INC            FALL1A1
ENTERPRISE ARMS INC            FALL1A1
ENTERPRISE ARMS INC            FMAP
ENTERPRISE ARMS INC            FN
ENTERPRISE ARMS INC            FN
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN FAL
ENTERPRISE ARMS INC            FN SPORTER 03
ENTERPRISE ARMS INC            FNHB
ENTERPRISE ARMS INC            FZSA 762 C3A
ENTERPRISE ARMS INC            FZSAC 3A
ENTERPRISE ARMS INC            GOVERNMENT
ENTERPRISE ARMS INC            HBAR
ENTERPRISE ARMS INC            IMBELSA762C3A
ENTERPRISE ARMS INC            ISR MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAEL MATCH
ENTERPRISE ARMS INC            ISRAELI MATCH
ENTERPRISE ARMS INC            ISRAELIMATCH
ENTERPRISE ARMS INC            ISRAELMATCH

                                 Page 820 of 2786

                                     00821
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6293 Page 825 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1

                                 Page 821 of 2786

                                      00822
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6294 Page 826 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1
ENTERPRISE ARMS INC            L1A1 MATCH
ENTERPRISE ARMS INC            L1A1 MATCH
ENTERPRISE ARMS INC            L1A1 MATCH
ENTERPRISE ARMS INC            L1A1 SPORT
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER

                                 Page 822 of 2786

                                     00823
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6295 Page 827 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER
ENTERPRISE ARMS INC            L1A1 SPORTER 308
ENTERPRISE ARMS INC            L1A1A SPORTER
ENTERPRISE ARMS INC            L1A1C
ENTERPRISE ARMS INC            L1A1C
ENTERPRISE ARMS INC            L1A1SPORTER
ENTERPRISE ARMS INC            L1A1SPORTER
ENTERPRISE ARMS INC            L1A1SPORTER
ENTERPRISE ARMS INC            LA1A
ENTERPRISE ARMS INC            LIA1
ENTERPRISE ARMS INC            LIAI
ENTERPRISE ARMS INC            LIAI

                                 Page 823 of 2786

                                     00824
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6296 Page 828 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            LIAI SPORTER
ENTERPRISE ARMS INC            LIAI SPORTER
ENTERPRISE ARMS INC            LIAI SPORTER
ENTERPRISE ARMS INC            LIAI SPORTER
ENTERPRISE ARMS INC            LIAISPORTER
ENTERPRISE ARMS INC            LIAISPORTER
ENTERPRISE ARMS INC            M14A2
ENTERPRISE ARMS INC            M14A2
ENTERPRISE ARMS INC            M14A2
ENTERPRISE ARMS INC            M14A2
ENTERPRISE ARMS INC            M14A2
ENTERPRISE ARMS INC            M1A
ENTERPRISE ARMS INC            MATCH
ENTERPRISE ARMS INC            MATCH
ENTERPRISE ARMS INC            METRIC RECEIVER
ENTERPRISE ARMS INC            METRIC TYPE 01
ENTERPRISE ARMS INC            MK45 COMMANDO
ENTERPRISE ARMS INC            NRA MATCH
ENTERPRISE ARMS INC            RIFLE 762
ENTERPRISE ARMS INC            SA 58
ENTERPRISE ARMS INC            SA58
ENTERPRISE ARMS INC            SCOUT CARBINE
ENTERPRISE ARMS INC            SIG 58 C
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER
ENTERPRISE ARMS INC            SPORTER L1A1
ENTERPRISE ARMS INC            SPORTER L1A1
ENTERPRISE ARMS INC            SPORTER L1A1
ENTERPRISE ARMS INC            SPORTER L1A1
ENTERPRISE ARMS INC            SPORTER L1A1
ENTERPRISE ARMS INC            SPORTER LAR
ENTERPRISE ARMS INC            SPORTER LAR
ENTERPRISE ARMS INC            SPORTER LAR
ENTERPRISE ARMS INC            SPORTER LAR
ENTERPRISE ARMS INC            SPORTER TYPE I
ENTERPRISE ARMS INC            ST658
ENTERPRISE ARMS INC            ST658C
ENTERPRISE ARMS INC            ST658C
ENTERPRISE ARMS INC            ST658C
ENTERPRISE ARMS INC            ST658C
ENTERPRISE ARMS INC            STANDARD
ENTERPRISE ARMS INC            STANDARD
ENTERPRISE ARMS INC            STE58
ENTERPRISE ARMS INC            STE58
ENTERPRISE ARMS INC            STE58
ENTERPRISE ARMS INC            STE58
ENTERPRISE ARMS INC            STE58C
ENTERPRISE ARMS INC            STG 58

                                 Page 824 of 2786

                                     00825
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6297 Page 829 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58
ENTERPRISE ARMS INC            STG 58 6B
ENTERPRISE ARMS INC            STG 58 C
ENTERPRISE ARMS INC            STG 58 RECEIVER
ENTERPRISE ARMS INC            STG 58 RECEIVER
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C

                                 Page 825 of 2786

                                     00826
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6298 Page 830 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58C
ENTERPRISE ARMS INC            STG 58G3
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58
ENTERPRISE ARMS INC            STG58 63
ENTERPRISE ARMS INC            STG58 63
ENTERPRISE ARMS INC            STG58 G3
ENTERPRISE ARMS INC            STG58 G3
ENTERPRISE ARMS INC            STG586
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C

                                 Page 826 of 2786

                                     00827
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6299 Page 831 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C

                                 Page 827 of 2786

                                     00828
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6300 Page 832 of
                                     2792
                                   SB23_Kasler
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C
ENTERPRISE ARMS INC            STG58C FAL
ENTERPRISE ARMS INC            STG58C FAL
ENTERPRISE ARMS INC            STG58C G2
ENTERPRISE ARMS INC            STG58C3
ENTERPRISE ARMS INC            STG58CG
ENTERPRISE ARMS INC            STG85
ENTERPRISE ARMS INC            STGC
ENTERPRISE ARMS INC            T48
ENTERPRISE ARMS INC            TARGET
ENTERPRISE ARMS INC            TYPE 3 METRIC FAL
ENTERPRISE ARMS INC            TYPE 01
ENTERPRISE ARMS INC            TYPE 03
ENTERPRISE ARMS INC            TYPE 03
ENTERPRISE ARMS INC            TYPE 03
ENTERPRISE ARMS INC            TYPE 03
ENTERPRISE ARMS INC            TYPE 03
ENTERPRISE ARMS INC            TYPE 03 FAL
ENTERPRISE ARMS INC            TYPE 03 METRIC
ENTERPRISE ARMS INC            TYPE 1
ENTERPRISE ARMS INC            TYPE 1
ENTERPRISE ARMS INC            TYPE 1 FAL
ENTERPRISE ARMS INC            TYPE 3
ENTERPRISE ARMS INC            TYPE I
ENTERPRISE ARMS INC            TYPE03FN
ENTERPRISE ARMS INC            TYPE3
ENTERPRISE ARMS INC            UNKNOWN
ENTERPRISE ARMS INC            UNKNOWN
ENTERPRISE ARMS INC
ENTERPRISE GUN WORKS           COMMANDO MARK III
ENTERPRISE GUN WORKS           FAL
ENTERPRISE GUN WORKS           L1A1 SPORTER
ENTERPRISE GUN WORKS           L1A1 SPORTER
ENTERPRISE GUN WORKS           STG58C
ENTERPRISE GUN WORKS           STG58C
ENTERPRISE GUN WORKS           STG58C
ERMA/ERMA WERKE                EP652
ERNST THAELMANN                MAKROV
ESSENTIAL ARMS CO                                   515
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15

                                 Page 828 of 2786

                                       00829
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6301 Page 833 of
                                     2792
                                   SB23_Kasler
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              BH15A1
ESSENTIAL ARMS CO              CA
ESSENTIAL ARMS CO              EA15
ESSENTIAL ARMS CO              EA15A2
ESSENTIAL ARMS CO              EA15A2
ESSENTIAL ARMS CO              EA15A2
ESSENTIAL ARMS CO              EA15A2
ESSENTIAL ARMS CO              EAJ 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15

                                 Page 829 of 2786

                                     00830
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6302 Page 834 of
                                     2792
                                   SB23_Kasler
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15 SPORTER
ESSENTIAL ARMS CO              J 1F
ESSENTIAL ARMS CO              J 45
ESSENTIAL ARMS CO              J15

                                 Page 830 of 2786

                                     00831
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6303 Page 835 of
                                     2792
                                     SB23_Kasler
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 831 of 2786

                                       00832
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6304 Page 836 of
                                     2792
                                     SB23_Kasler
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 832 of 2786

                                       00833
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6305 Page 837 of
                                     2792
                                     SB23_Kasler
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 833 of 2786

                                       00834
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6306 Page 838 of
                                     2792
                                     SB23_Kasler
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 834 of 2786

                                       00835
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6307 Page 839 of
                                     2792
                                   SB23_Kasler
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15 COMMANDO
ESSENTIAL ARMS CO              KR SPR LA
ESSENTIAL ARMS CO              KR SPR LA
ESSENTIAL ARMS CO              M 16
ESSENTIAL ARMS CO              SPR LA
ESSENTIAL ARMS CO              XM15
ESSENTIAL ARMS CO              XM15
ESSENTIAL ARMS CO              XM15
ESSENTIAL ARMS CO              XM177
ESSENTIAL ARMS CO
ESSENTIAL ARMS CO
ESSENTIAL ARMS CO
ESSEX ARMS CORP.               COMPETITION
ESSEX ARMS CORP.               COMPETITION

                                 Page 835 of 2786

                                     00836
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6308 Page 840 of
                                     2792
                                    SB23_Kasler
EUROPEAN AMER ARMS              WITNESS
EUROPEAN AMERICAN ARMORY CORP   PM 2 B
EUROPEAN AMERICAN ARMORY CORP   WITNESS
EXCAM                           TIGER
EXEL ARMS OF AMERICA            M1
EXEL ARMS OF AMERICA            M1
EXEL ARMS OF AMERICA            M1 CARBINE
EXEL ARMS OF AMERICA            M1 CARBINE
FAB NAT DARMES D GUE            31
FAB NAT DARMES D GUE            49
FAB NAT DARMES D GUE                                   49
FAB NAT DARMES D GUE                                   49
FAB NAT DARMES D GUE                                 1949
FAB NAT DARMES D GUE            308MATCH
FAB NAT DARMES D GUE            BROWNING HP COMP
FAB NAT DARMES D GUE            BROWNING HP COMP
FAB NAT DARMES D GUE            FAL
FAB NAT DARMES D GUE            FAL
FAB NAT DARMES D GUE            FN
FAB NAT DARMES D GUE            FN 308
FAB NAT DARMES D GUE            FN 49
FAB NAT DARMES D GUE            FN 49
FAB NAT DARMES D GUE            FN49
FAB NAT DARMES D GUE            FN49
FAB NAT DARMES D GUE            FN49
FAB NAT DARMES D GUE            FNC
FAB NAT DARMES D GUE            FNC
FAB NAT DARMES D GUE            FNC PARA
FAB NAT DARMES D GUE            FNFAL
FAB NAT DARMES D GUE            FNFAL
FAB NAT DARMES D GUE            GEW KAL 762
FAB NAT DARMES D GUE            HERSTALL FNC
FAB NAT DARMES D GUE            HP BROWNING COMP
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1
FAB NAT DARMES D GUE            L1A1 SPORTER
FAB NAT DARMES D GUE            L1A1 SPORTER
FAB NAT DARMES D GUE            L1A1 SPORTER
FAB NAT DARMES D GUE            L1A1 SPORTER
FAB NAT DARMES D GUE            L1A1 SPORTER
FAB NAT DARMES D GUE            LIAI

                                  Page 836 of 2786

                                      00837
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6309 Page 841 of
                                     2792
                                   SB23_Kasler
FAB NAT DARMES D GUE           LIAI SPORTER
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           M49
FAB NAT DARMES D GUE           M49
FAB NAT DARMES D GUE           MATCH
FAB NAT DARMES D GUE           PAC
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTSTER
FAB NAT DARMES D GUE           SA 58
FAB NAT DARMES D GUE           SA FAL
FAB NAT DARMES D GUE           SA FAL ONYX ARMS
FAB NAT DARMES D GUE           SA FN 49
FAB NAT DARMES D GUE           SA58
FAB NAT DARMES D GUE           SA58
FAB NAT DARMES D GUE           SA58
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN 49
FAB NAT DARMES D GUE           SAFN49
FAB NAT DARMES D GUE           SLR
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           STG 58
FAB NAT DARMES D GUE           STG 58
FAB NAT DARMES D GUE           STG 58
FAB NAT DARMES D GUE           STG58
FAB NAT DARMES D GUE           STG58C
FAB NAT DARMES D GUE           UNKNOWN
FABICO                         FP6
FABRICA D ARMAS-IWA            LSR
FABRIQUE DARMES                FLN
FABRIQUE DARMES                L1A1
FALCON                         FAL L1A1
FALCON                         FZSA
FALCON                         L1A1
FALCON                         L1A1
FALCON                         L1A1
FALCON                         L1A1

                                 Page 837 of 2786

                                     00838
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6310 Page 842 of
                                     2792
                                   SB23_Kasler
FALCON                         L1A1
FALCON                         L1A1
FALCON                         LIAI
FALCON                         SPORTER
FALCON                         SPORTER
FALCON                         SPORTER
FALCON                         SPORTER
FALCON                         SPORTER
FALCON                         SPORTER 308
FALCON                         STG58
FALKLAND ISLANDS                                    91
FAMAE/FAMAP                    DM
FAMAE/FAMAP                    FSL
FAMAE/FAMAP                    INDUSTRIAARGENTINA
FAMAE/FAMAP                    LSR
FBRC MIL DE ARM PORT           50 63
FBRC MIL DE ARM PORT           DM ROSARIO FSL
FBRC MIL DE ARM PORT           FAL
FBRC MIL DE ARM PORT           FAL
FBRC MIL DE ARM PORT           FAL L1A1
FBRC MIL DE ARM PORT           FMAP LSR
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL
FBRC MIL DE ARM PORT           FSL LSR
FBRC MIL DE ARM PORT           FSL LSR
FBRC MIL DE ARM PORT           FSLII
FBRC MIL DE ARM PORT           G3S
FBRC MIL DE ARM PORT           G3S
FBRC MIL DE ARM PORT           HI POWER 1935
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR

                                 Page 838 of 2786

                                     00839
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6311 Page 843 of
                                     2792
                                   SB23_Kasler
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR 308WN
FBRC MIL DE ARM PORT           ROSARIO
FBRC MIL DE ARM PORT           SLG95
FBRC MIL DE ARM PORT           SLG95
FBRC MIL DE ARM PORT           SLR
FBRC MIL DE ARM PORT           SPORTER
FBRC MIL DE ARM PORT           XG3S
FED ENGINEERING CORP           XC 900
FED ENGINEERING CORP           XC450
FED ENGINEERING CORP           XC450
FED ENGINEERING CORP           XC900
FED ENGINEERING CORP           XC900
FED ENGINEERING CORP           XC900
FED ENGINEERING CORP           XC900
FEDERAL FIREARMS CO            CENTURION99
FEDERAL FIREARMS CO            CENTURIONC99
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FA91
FEDERAL FIREARMS CO            FASI
FEDERAL FIREARMS CO            G3
FEDERAL FIREARMS CO            G3
FEDERAL FIREARMS CO            G3 SPORTER
FEDERAL FIREARMS CO            HK91 G3
FEDERAL FIREARMS CO            M14A
FEDERAL ORDNANCE               713
FEDERAL ORDNANCE               713
FEDERAL ORDNANCE               713
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714
FEDERAL ORDNANCE               714 MAUSER
FEDERAL ORDNANCE               C99
FEDERAL ORDNANCE               C99

                                 Page 839 of 2786

                                     00840
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6312 Page 844 of
                                     2792
                                   SB23_Kasler
FEDERAL ORDNANCE               C99
FEDERAL ORDNANCE               CENTURION99
FEDERAL ORDNANCE               CENTURION99
FEDERAL ORDNANCE               CSA14
FEDERAL ORDNANCE               CSA14
FEDERAL ORDNANCE               CSA14
FEDERAL ORDNANCE               CSAM1
FEDERAL ORDNANCE               CSAM14
FEDERAL ORDNANCE               FA91
FEDERAL ORDNANCE               FA91
FEDERAL ORDNANCE               FASI
FEDERAL ORDNANCE               G3
FEDERAL ORDNANCE               J15
FEDERAL ORDNANCE               J15
FEDERAL ORDNANCE               J15
FEDERAL ORDNANCE               LAS
FEDERAL ORDNANCE               LAS
FEDERAL ORDNANCE               LAS
FEDERAL ORDNANCE               LIGHTAMERICANSPORTER
FEDERAL ORDNANCE               LT AMERICAN SPORTER
FEDERAL ORDNANCE               M 14
FEDERAL ORDNANCE               M 14
FEDERAL ORDNANCE               M 14
FEDERAL ORDNANCE               M 14
FEDERAL ORDNANCE               M 14
FEDERAL ORDNANCE               M 14 SA
FEDERAL ORDNANCE               M 14 SA
FEDERAL ORDNANCE               M 14A
FEDERAL ORDNANCE               M 14A
FEDERAL ORDNANCE               M 14SA
FEDERAL ORDNANCE               M 14SA
FEDERAL ORDNANCE               M 14SA
FEDERAL ORDNANCE               M1
FEDERAL ORDNANCE               M1
FEDERAL ORDNANCE               M1
FEDERAL ORDNANCE               M1
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14

                                 Page 840 of 2786

                                     00841
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6313 Page 845 of
                                     2792
                                   SB23_Kasler
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14 A
FEDERAL ORDNANCE               M14 A
FEDERAL ORDNANCE               M14 A
FEDERAL ORDNANCE               M14 A1
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M14 SA
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A M1A1
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A

                                 Page 841 of 2786

                                     00842
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6314 Page 846 of
                                     2792
                                   SB23_Kasler
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14A1
FEDERAL ORDNANCE               M14A1
FEDERAL ORDNANCE               M14A1
FEDERAL ORDNANCE               M14A1
FEDERAL ORDNANCE               M14S
FEDERAL ORDNANCE               M14S
FEDERAL ORDNANCE               M14S
FEDERAL ORDNANCE               M14S
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA

                                 Page 842 of 2786

                                       00843
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6315 Page 847 of
                                     2792
                                   SB23_Kasler
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M15SA TARGET
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A
FEDERAL ORDNANCE               M1A A
FEDERAL ORDNANCE               M1A M14 COPY
FEDERAL ORDNANCE               M1A1
FEDERAL ORDNANCE               M1A1
FEDERAL ORDNANCE               M1A1
FEDERAL ORDNANCE               M714
FEDERAL ORDNANCE               MIA
FEDERAL ORDNANCE               MIA
FEDERAL ORDNANCE               MIA
FEDERAL ORDNANCE               SA14
FEDERAL ORDNANCE               SPORTER
FEDERAL ORDNANCE               SPORTER
FEDERAL ORDNANCE               SPORTER
FEDERAL ORDNANCE               SPORTER

                                 Page 843 of 2786

                                     00844
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6316 Page 848 of
                                     2792
                                   SB23_Kasler
FEDERAL ORDNANCE               SPORTER
FEDERAL ORDNANCE               SPORTER LIGHT
FEDERAL ORDNANCE               SPORTER LIGHT
FEDERAL ORDNANCE               TYPE 43
FEDERAL ORDNANCE               US RIFE
FEDERAL ORDNANCE               US RIFLE M1A1
FEDERAL ORDNANCE               US RIFLE M1A1
FI INDUSTRIES                  8040F
FIREARMS CO, LTD               FA91
FIREARMS CO, LTD               M1A1
FIREARMS IMP&EXP(FIE           A27
FIREARMS IMP&EXP(FIE           SPAS
FIREARMS IMP&EXP(FIE           SPEC 9
FIREARMS IMP&EXP(FIE           SPECTRE
FIREARMS IMP&EXP(FIE           SPECTRE
FIREARMS IMP&EXP(FIE           SPECTRE
FIREARMS IMP&EXP(FIE           SPECTREHC
FIREARMS IMP&EXP(FIE           T2 75
FIREARMS IMP&EXP(FIE           TIGER
FIREARMS IMP&EXP(FIE           TZ9
FIREARMS INTL CORP             AP 9
FIREARMS INTL CORP             AP 9
FIREARMS INTL CORP             AP 9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9
FIREARMS INTL CORP             AP9N
FRANCHI                        FNC
FRANCHI                        PARA
FRANCHI                        PARA
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS12
FRANCHI                        SPAS15
FRANCHI                        SPAS15
FRANKFORT ARSNAL INC           FA
FRANKFORT ARSNAL INC           FA
FRANKFORT ARSNAL INC           XM 16

                                 Page 844 of 2786

                                     00845
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6317 Page 849 of
                                     2792
                                      SB23_Kasler
FRANKFORT ARSNAL INC           XM17782
FULL METAL JACKET              COBRAY PM11
FULL METAL JACKET              CU 11
FULL METAL JACKET              FM11
FULL METAL JACKET              M11
FULL METAL JACKET              M11
FULL METAL JACKET              M11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM 11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM11
FULL METAL JACKET              PM12
FULL METAL JACKET              PM12
GABLNDO/GABLNDO & C                                     9
GABLNDO/GABLNDO & C            45
GABLNDO/GABLNDO & C            45
GABLNDO/GABLNDO & C            45
GABLNDO/GABLNDO & C                             210200
GABLNDO/GABLNDO & C            111 A
GABLNDO/GABLNDO & C            1XC
GABLNDO/GABLNDO & C            LLAMA
GABLNDO/GABLNDO & C            LLAMA
GABLNDO/GABLNDO & C            LLAMA
GABLNDO/GABLNDO & C            LLAMA
GABLNDO/GABLNDO & C            MAX 1
GABLNDO/GABLNDO & C            WITNESS SILVER TEAM
GABLNDO/GABLNDO & C
GALEF JL & SON                 GM05
GALIL ISRAEL                                           329
GALIL ISRAEL                   332
GALIL ISRAEL                                           332
GALIL ISRAEL                   AP329
GALIL ISRAEL                   AR
GALIL ISRAEL                   ARM
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   SPORTER
GILBERT EQU CO                 USAS
GILBERT EQU CO                 USAS
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12

                                    Page 845 of 2786

                                        00846
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6318 Page 850 of
                                     2792
                                   SB23_Kasler
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 USAS12
GILBERT EQU CO                 USAS12
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                      17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17
GLOCK,INC                                           17

                                 Page 846 of 2786

                                     00847
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6319 Page 851 of
                                     2792
                                      SB23_Kasler
GLOCK,INC                                              17
GLOCK,INC                                              17
GLOCK,INC                                              17
GLOCK,INC                                              17
GLOCK,INC                                              17
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                      19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                                              19
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                      20
GLOCK,INC                                              20
GLOCK,INC                                              20
GLOCK,INC                                              20
GLOCK,INC                                              20
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21

                                    Page 847 of 2786

                                        00848
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6320 Page 852 of
                                     2792
                                      SB23_Kasler
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                      21
GLOCK,INC                                              21
GLOCK,INC                                              21
GLOCK,INC                                              21
GLOCK,INC                                              21
GLOCK,INC                                              21
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                      22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                                              22
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                      23
GLOCK,INC                                              23
GLOCK,INC                      24

                                    Page 848 of 2786

                                        00849
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6321 Page 853 of
                                     2792
                                      SB23_Kasler
GLOCK,INC                      24
GLOCK,INC                      24
GLOCK,INC                                              24
GLOCK,INC                      26
GLOCK,INC                      26
GLOCK,INC                      26
GLOCK,INC                      26
GLOCK,INC                      26
GLOCK,INC                      27
GLOCK,INC                      27
GLOCK,INC                      27
GLOCK,INC                      29
GLOCK,INC                                              29
GLOCK,INC                      30
GLOCK,INC                      34
GLOCK,INC                      34
GLOCK,INC                      34
GLOCK,INC                      36
GLOCK,INC                                              223
GLOCK,INC                      620
GLOCK,INC
GLOCK,INC                      17FS
GLOCK,INC                      17L
GLOCK,INC                      17L
GLOCK,INC                      17L
GLOCK,INC                      21C
GLOCK,INC                      24 L
GLOCK,INC                      G17
GLOCK,INC                      G20
GLOCK,INC                      G26
GLOCK,INC                      G30
GLOCK,INC                      GLOCK21
GLOCK,INC                      M17
GLOCK,INC                      M17
GLOCK,INC                      M17
GLOCK,INC                      M17
GLOCK,INC                      M17
GLOCK,INC                      M17PI
GLOCK,INC                      M19
GLOCK,INC                      M19
GLOCK,INC                      M21
GLOCK,INC                      M21
GLOCK,INC                      MOD17
GLOCK,INC                      PARABELLUM 19
GM                             M1 CARBINE
GM                             M1A1
GOLDEN STATE ARMS              1941SUPREME
GOLDEN STATE ARMS              G3
GOLDEN STATE ARMS              G3
GOLDEN STATE ARMS              HK 41
GOLDEN STATE ARMS              M 59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59

                                    Page 849 of 2786

                                        00850
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6322 Page 854 of
                                     2792
                                   SB23_Kasler
GONCZ                          GA
GRENDEL INC                    P 30
GRENDEL INC                    P 319
GRENDEL INC                    P12
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    P30
GRENDEL INC                    R 31
GROUP INDUSTRIES               9
GROUP INDUSTRIES                                    501072
GROUP INDUSTRIES
GROUP INDUSTRIES               4332S
GROUP INDUSTRIES               A
GROUP INDUSTRIES               ASP 22
GROUP INDUSTRIES               B
GROUP INDUSTRIES               B
GROUP INDUSTRIES               C2245 2
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               CARBINE
GROUP INDUSTRIES               GROUP IND
GROUP INDUSTRIES               HR
GROUP INDUSTRIES               HR 4332
GROUP INDUSTRIES               HR 4332 S CARBINE
GROUP INDUSTRIES               HR 4332 S CARBINE
GROUP INDUSTRIES               HR 43325
GROUP INDUSTRIES               HR 43325
GROUP INDUSTRIES               HR 43325 CARBINE
GROUP INDUSTRIES               HR 4332S
GROUP INDUSTRIES               HR 4332S
GROUP INDUSTRIES               HR 4332S
GROUP INDUSTRIES               HR332S
GROUP INDUSTRIES               HR42235
GROUP INDUSTRIES               HR4232S
GROUP INDUSTRIES               HR4322S
GROUP INDUSTRIES               HR4323S
GROUP INDUSTRIES               HR4323S
GROUP INDUSTRIES               HR4325
GROUP INDUSTRIES               HR4325
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332

                                 Page 850 of 2786

                                       00851
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6323 Page 855 of
                                     2792
                                   SB23_Kasler
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332
GROUP INDUSTRIES               HR4332 SM6
GROUP INDUSTRIES               HR4332 SM6
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR43325
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S

                                 Page 851 of 2786

                                     00852
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6324 Page 856 of
                                     2792
                                   SB23_Kasler
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S

                                 Page 852 of 2786

                                     00853
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6325 Page 857 of
                                     2792
                                   SB23_Kasler
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S

                                 Page 853 of 2786

                                     00854
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6326 Page 858 of
                                     2792
                                   SB23_Kasler
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4332S
GROUP INDUSTRIES               HR4333S
GROUP INDUSTRIES               HR43725
GROUP INDUSTRIES               HR4372S
GROUP INDUSTRIES               HR4372S
GROUP INDUSTRIES               HRA332S
GROUP INDUSTRIES               MODEL B
GROUP INDUSTRIES               MODELB
GROUP INDUSTRIES               SPORTER
GROUP INDUSTRIES               SPORTER
GROUP INDUSTRIES               UNKNOWN
GROUP INDUSTRIES               UNKNOWN
GROUP INDUSTRIES               UNKNOWN
GROUP INDUSTRIES               UR4322S
GROUP INDUSTRIES               USI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI
GROUP INDUSTRIES               UZI CARBINE
GROUP INDUSTRIES               UZI TYPE
GROUP INDUSTRIES               UZITYPE
GROUP INDUSTRIES               UZITYPE
GROUP INDUSTRIES
GUAM                           US CARBINE
GUNSMOKE ENT                   A15
GUNSMOKE ENT                   M95ULTRAVARMINTER
GUNSMOKE ENT                   XM 2319
GUNSMOKE ENT                   XM231 S
GUNSMOKE ENT                   XM2315
GUNSMOKE ENT                   XM2315
GUSTAV, CARL                   1903
GUSTAV, CARL                   AG 42B
GUSTAV, CARL                   AG42B
GUSTAV, CARL                   AG42B
GUSTAV, CARL                   AG42B

                                 Page 854 of 2786

                                     00855
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6327 Page 859 of
                                     2792
                                   SB23_Kasler
GUSTAV, CARL                   AG42B
GUSTAV, CARL                   AG42B
GUSTAV, CARL                   AG42B
H & H ENTERPRISES              AR 10
HAFDASA                        UNKNOWN
HAMMERLI                       280
HAMMERLI                       280
HAMMERLI                       280
HAMMERLI                       SP20
HAMMERLI                       SP20
HAMMERLI                       SP20
HARRINGTON & RICHDSN           GARAND
HARRINGTON & RICHDSN           GARAND
HARRINGTON & RICHDSN           M 14
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1
HARRINGTON & RICHDSN           M1 GARAND
HARRINGTON & RICHDSN           M1 GARAND
HARRINGTON & RICHDSN           M1A
HARRINGTON & RICHDSN           PREMIER
HARRINGTON & RICHDSN           SINGLE SHOTGUN
HAUPTLI                        Z58 AHP
HAUPTLI                        Z58 AHP
HECKLER & KOCH                 21
HECKLER & KOCH                 23
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41

                                 Page 855 of 2786

                                     00856
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6328 Page 860 of
                                     2792
                                      SB23_Kasler
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                                         41
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                                         43
HECKLER & KOCH                 63
HECKLER & KOCH                                         63
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                                         94
HECKLER & KOCH                 99

                                    Page 856 of 2786

                                        00857
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6329 Page 861 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 630
HECKLER & KOCH                 630
HECKLER & KOCH                 630
HECKLER & KOCH                 630
HECKLER & KOCH                 630
HECKLER & KOCH                 630
HECKLER & KOCH                 770
HECKLER & KOCH                 770
HECKLER & KOCH                 770
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                 911

                                 Page 857 of 2786

                                       00858
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6330 Page 862 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 911
HECKLER & KOCH                 911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                         911
HECKLER & KOCH                                       11790
HECKLER & KOCH                                       91141
HECKLER & KOCH
HECKLER & KOCH                  SL8 1
HECKLER & KOCH                  USP TACTICAL
HECKLER & KOCH                 104INC
HECKLER & KOCH                 23 SOCOM
HECKLER & KOCH                 23 SOCOM
HECKLER & KOCH                 41 10
HECKLER & KOCH                 41A3
HECKLER & KOCH                 41U
HECKLER & KOCH                 45 ACP
HECKLER & KOCH                 45 ACP
HECKLER & KOCH                 45 TACTICAL
HECKLER & KOCH                 45 USP TACTICAL
HECKLER & KOCH                 45ACP
HECKLER & KOCH                 45ACP
HECKLER & KOCH                 45USPTACTICAL
HECKLER & KOCH                 63
HECKLER & KOCH                 704501T
HECKLER & KOCH                 911 SPORTER
HECKLER & KOCH                 91A1
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A1
HECKLER & KOCH                 ACP45
HECKLER & KOCH                 AOW
HECKLER & KOCH                 BENELL M3
HECKLER & KOCH                 BENELLI
HECKLER & KOCH                 BENELLI
HECKLER & KOCH                 BENELLI
HECKLER & KOCH                 BENELLI
HECKLER & KOCH                 BENELLI
HECKLER & KOCH                 BENELLI M1
HECKLER & KOCH                 BENELLI M1 SUPER 90
HECKLER & KOCH                 BENELLI M1 SUPER 90
HECKLER & KOCH                 BENELLI M1 SUPER90
HECKLER & KOCH                 BENELLI M3
HECKLER & KOCH                 BENELLI M3
HECKLER & KOCH                 BENELLI MI SUPER 90
HECKLER & KOCH                 BENELLI SUPER 90

                                 Page 858 of 2786

                                       00859
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6331 Page 863 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 BENELLI SUPER 90
HECKLER & KOCH                 BENELLIA SUPER 90
HECKLER & KOCH                 CARBINE
HECKLER & KOCH                 CARBINE
HECKLER & KOCH                 CARBINE
HECKLER & KOCH                 CARBINE
HECKLER & KOCH                 CENTURIAN
HECKLER & KOCH                 CENTURIAN
HECKLER & KOCH                 CENTURION 2000
HECKLER & KOCH                 FA91
HECKLER & KOCH                 FA91
HECKLER & KOCH                 FA91 CENTURION99
HECKLER & KOCH                 FN49
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3 CENTURION
HECKLER & KOCH                 G3S FMP
HECKLER & KOCH                 G3SPORTER
HECKLER & KOCH                 GMBH
HECKLER & KOCH                 GMBH
HECKLER & KOCH                 GMBH USP
HECKLER & KOCH                 GMBHMARK23
HECKLER & KOCH                 HK 21 SA
HECKLER & KOCH                 HK 21 SA
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 911
HECKLER & KOCH                 HK 93

                                 Page 859 of 2786

                                     00860
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6332 Page 864 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 940
HECKLER & KOCH                 HK 940
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK MARK 23
HECKLER & KOCH                 HK MARK 23
HECKLER & KOCH                 HK MARK 23
HECKLER & KOCH                 HK SL8 1
HECKLER & KOCH                 HK SL8 1
HECKLER & KOCH                 HK SP 89
HECKLER & KOCH                 HK SP 89
HECKLER & KOCH                 HK SP89
HECKLER & KOCH                 HK SP89
HECKLER & KOCH                 HK SP89
HECKLER & KOCH                 HK SR 9
HECKLER & KOCH                 HK SR 9
HECKLER & KOCH                 HK TACTICAL
HECKLER & KOCH                 HK USC
HECKLER & KOCH                 HK USC
HECKLER & KOCH                 HK USC 45
HECKLER & KOCH                 HK USC 45
HECKLER & KOCH                 HK USP
HECKLER & KOCH                 HK USP TACTICAL
HECKLER & KOCH                 HK USP TACTICAL
HECKLER & KOCH                 HK4
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41 10
HECKLER & KOCH                 HK4110B
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43

                                 Page 860 of 2786

                                     00861
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6333 Page 865 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK43
HECKLER & KOCH                 HK630
HECKLER & KOCH                 HK630
HECKLER & KOCH                 HK630
HECKLER & KOCH                 HK630
HECKLER & KOCH                 HK630
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91 G3
HECKLER & KOCH                 HK911
HECKLER & KOCH                 HK911
HECKLER & KOCH                 HK91141
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK940
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK99
HECKLER & KOCH                 HKSL8 1
HECKLER & KOCH                 HKSL81
HECKLER & KOCH                 HKSL81
HECKLER & KOCH                 HKSL81
HECKLER & KOCH                 HKSP89
HECKLER & KOCH                 HKSP89
HECKLER & KOCH                 HKSP89
HECKLER & KOCH                 HKUSC CARBINE
HECKLER & KOCH                 M1
HECKLER & KOCH                 M 1 SUPER 90
HECKLER & KOCH                 M 1 TACTICAL
HECKLER & KOCH                 M VP 70
HECKLER & KOCH                 M1
HECKLER & KOCH                 M1 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90

                                 Page 861 of 2786

                                     00862
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6334 Page 866 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1 SUPER 90
HECKLER & KOCH                 M1S 90 TACT
HECKLER & KOCH                 M1S90
HECKLER & KOCH                 M1S90
HECKLER & KOCH                 M1SUPER 90
HECKLER & KOCH                 M1SUPER 90
HECKLER & KOCH                 M1SUPER90
HECKLER & KOCH                 M1SUPER90
HECKLER & KOCH                 M1SUPER90
HECKLER & KOCH                 M1SUPER90
HECKLER & KOCH                 M23
HECKLER & KOCH                 M3
HECKLER & KOCH                 M3
HECKLER & KOCH                 M3
HECKLER & KOCH                 M3
HECKLER & KOCH                 M3
HECKLER & KOCH                 M3 90
HECKLER & KOCH                 M3 BENELLI
HECKLER & KOCH                 M3 S90
HECKLER & KOCH                 M3 SUPER
HECKLER & KOCH                 M3 SUPER
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3 SUPER 90
HECKLER & KOCH                 M3SUP90
HECKLER & KOCH                 M3SUPER 90
HECKLER & KOCH                 M3SUPER90
HECKLER & KOCH                 M3SUPER90
HECKLER & KOCH                 M3SUPER90
HECKLER & KOCH                 M3SUPER90
HECKLER & KOCH                 M3SUPER90
HECKLER & KOCH                 M3T
HECKLER & KOCH                 M43
HECKLER & KOCH                 MAK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23

                                 Page 862 of 2786

                                     00863
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6335 Page 867 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23

                                 Page 863 of 2786

                                     00864
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6336 Page 868 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK 23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23

                                 Page 864 of 2786

                                     00865
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6337 Page 869 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23
HECKLER & KOCH                 MARK23SOCOM
HECKLER & KOCH                 MI SUPER 90
HECKLER & KOCH                 MI SUPER 90
HECKLER & KOCH                 MI SUPER 90
HECKLER & KOCH                 MIS 90
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23
HECKLER & KOCH                 MK 23 MOD O
HECKLER & KOCH                 MK 23 SOCOM
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23

                                 Page 865 of 2786

                                     00866
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6338 Page 870 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MK23
HECKLER & KOCH                 MOD 23
HECKLER & KOCH                 MOD 23
HECKLER & KOCH                 P1 MARK 23
HECKLER & KOCH                 P7 M13
HECKLER & KOCH                 P7 M13
HECKLER & KOCH                 P7 M13
HECKLER & KOCH                 P7 M13
HECKLER & KOCH                 P7 M8
HECKLER & KOCH                 P7 M8
HECKLER & KOCH                 P7K3
HECKLER & KOCH                 P7M10
HECKLER & KOCH                 P7M10
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M13
HECKLER & KOCH                 P7M8
HECKLER & KOCH                 P7M8
HECKLER & KOCH                 P7M8
HECKLER & KOCH                 P7MB
HECKLER & KOCH                 P7PSP
HECKLER & KOCH                 P95
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S

                                 Page 866 of 2786

                                     00867
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6339 Page 871 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S
HECKLER & KOCH                 P9S SPORT
HECKLER & KOCH                 P9S SPORT
HECKLER & KOCH                 PI MARK 23
HECKLER & KOCH                 PI MARK 23
HECKLER & KOCH                 PSG 1
HECKLER & KOCH                 S181
HECKLER & KOCH                 S181
HECKLER & KOCH                 S68 1
HECKLER & KOCH                 S90
HECKLER & KOCH                 SA
HECKLER & KOCH                 SAR 8
HECKLER & KOCH                 SAR 9
HECKLER & KOCH                 SC8 1
HECKLER & KOCH                 SEMI AUTO
HECKLER & KOCH                 SEMI AUTO
HECKLER & KOCH                 SL 6
HECKLER & KOCH                 SL 7
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8

                                 Page 867 of 2786

                                     00868
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6340 Page 872 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8
HECKLER & KOCH                 SL 8 1
HECKLER & KOCH                 SL 8 1
HECKLER & KOCH                 SL 8 1
HECKLER & KOCH                 SL 8 1
HECKLER & KOCH                 SL 8 1
HECKLER & KOCH                 SL 81
HECKLER & KOCH                 SL 81
HECKLER & KOCH                 SL 81
HECKLER & KOCH                 SL 9
HECKLER & KOCH                 SL7
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8

                                 Page 868 of 2786

                                        00869
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6341 Page 873 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1

                                 Page 869 of 2786

                                       00870
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6342 Page 874 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1

                                 Page 870 of 2786

                                       00871
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6343 Page 875 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1

                                 Page 871 of 2786

                                       00872
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6344 Page 876 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1
HECKLER & KOCH                 SL8 1 SPORT
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81

                                 Page 872 of 2786

                                     00873
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6345 Page 877 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81

                                 Page 873 of 2786

                                      00874
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6346 Page 878 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SL81
HECKLER & KOCH                 SLG 8
HECKLER & KOCH                 SLG95
HECKLER & KOCH                 SLI 1
HECKLER & KOCH                 SLI 1
HECKLER & KOCH                 SLR 8
HECKLER & KOCH                 SLR8
HECKLER & KOCH                 SO COM
HECKLER & KOCH                 SOCOM
HECKLER & KOCH                 SOCOM
HECKLER & KOCH                 SOCOM MARK 23
HECKLER & KOCH                 SOCOM MK 23
HECKLER & KOCH                 SOCOM MK23
HECKLER & KOCH                 SP
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89

                                 Page 874 of 2786

                                     00875
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6347 Page 879 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89

                                 Page 875 of 2786

                                       00876
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6348 Page 880 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89

                                 Page 876 of 2786

                                       00877
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6349 Page 881 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP 9TC
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 877 of 2786

                                        00878
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6350 Page 882 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 878 of 2786

                                      00879
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6351 Page 883 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 879 of 2786

                                      00880
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6352 Page 884 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 880 of 2786

                                      00881
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6353 Page 885 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 881 of 2786

                                      00882
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6354 Page 886 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 882 of 2786

                                      00883
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6355 Page 887 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 883 of 2786

                                      00884
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6356 Page 888 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 884 of 2786

                                      00885
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6357 Page 889 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 885 of 2786

                                      00886
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6358 Page 890 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 886 of 2786

                                      00887
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6359 Page 891 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 887 of 2786

                                      00888
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6360 Page 892 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 888 of 2786

                                      00889
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6361 Page 893 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP98
HECKLER & KOCH                 SP9T
HECKLER & KOCH                 SPG 3
HECKLER & KOCH                 SPS9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9

                                 Page 889 of 2786

                                       00890
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6362 Page 894 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9
HECKLER & KOCH                 SR 9 COMPETITION
HECKLER & KOCH                 SR 9 SPORTER
HECKLER & KOCH                 SR 9 SPORTER
HECKLER & KOCH                 SR 9 SPORTER
HECKLER & KOCH                 SR 9 TC

                                 Page 890 of 2786

                                     00891
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6363 Page 895 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SR 9 TC
HECKLER & KOCH                 SR 9 TC
HECKLER & KOCH                 SR 9 TC
HECKLER & KOCH                 SR 9 TC
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR 9T
HECKLER & KOCH                 SR PT
HECKLER & KOCH                 SR25K
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9

                                 Page 891 of 2786

                                     00892
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6364 Page 896 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9

                                 Page 892 of 2786

                                       00893
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6365 Page 897 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9

                                 Page 893 of 2786

                                       00894
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6366 Page 898 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9
HECKLER & KOCH                 SR9 1
HECKLER & KOCH                 SR9 ORION SPORTER
HECKLER & KOCH                 SR9 SPORTING RIFLE
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 T
HECKLER & KOCH                 SR9 TARGET SPORTER
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR9 TC
HECKLER & KOCH                 SR91
HECKLER & KOCH                 SR91
HECKLER & KOCH                 SR95C
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T

                                 Page 894 of 2786

                                     00895
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6367 Page 899 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T

                                 Page 895 of 2786

                                      00896
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6368 Page 900 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9T
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC
HECKLER & KOCH                 SR9TC46
HECKLER & KOCH                 SRPTC
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90 BENELLI
HECKLER & KOCH                 SUPER 90 BENELLI
HECKLER & KOCH                 SUPER 90 BENELLI

                                 Page 896 of 2786

                                     00897
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6369 Page 901 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 SUPER 90 M3
HECKLER & KOCH                 SUPER 90M1
HECKLER & KOCH                 SUPER 90M1
HECKLER & KOCH                 SUPER90 M3
HECKLER & KOCH                 SUPER90M1
HECKLER & KOCH                 SUPER90MI
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL
HECKLER & KOCH                 TACTICAL 1911
HECKLER & KOCH                 TACTICAL 45 USP
HECKLER & KOCH                 TACTICAL USP45
HECKLER & KOCH                 TACTICAL USP45
HECKLER & KOCH                 TACTICAL USP45
HECKLER & KOCH                 TACTICAL USP45
HECKLER & KOCH                 TACTICALUSP
HECKLER & KOCH                 TATICAL PISTOL
HECKLER & KOCH                 UNIVERSAL USC
HECKLER & KOCH                 UNKNOWN
HECKLER & KOCH                 US CARBINE
HECKLER & KOCH                 US CARBINE
HECKLER & KOCH                 US TACTICAL
HECKLER & KOCH                 USA
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 897 of 2786

                                     00898
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6370 Page 902 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 898 of 2786

                                       00899
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6371 Page 903 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 899 of 2786

                                       00900
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6372 Page 904 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 900 of 2786

                                       00901
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6373 Page 905 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 901 of 2786

                                       00902
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6374 Page 906 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC

                                 Page 902 of 2786

                                       00903
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6375 Page 907 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45

                                 Page 903 of 2786

                                        00904
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6376 Page 908 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45
HECKLER & KOCH                 USC 45 ACP
HECKLER & KOCH                 USC 45 ACP CARBINE
HECKLER & KOCH                 USC 45 CARBINE
HECKLER & KOCH                 USC 45CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC CARBINE
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USC45
HECKLER & KOCH                 USCACP45
HECKLER & KOCH                 USCCARBINE
HECKLER & KOCH                 USCCARBINE
HECKLER & KOCH                 USCCARBINE
HECKLER & KOCH                 USCCARBINE
HECKLER & KOCH                 USL
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP

                                 Page 904 of 2786

                                     00905
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6377 Page 909 of
                                     2792
                                     SB23_Kasler
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP

                                 Page 905 of 2786

                                       00906
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6378 Page 910 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP
HECKLER & KOCH                 USP 357 COMPACT
HECKLER & KOCH                 USP 40
HECKLER & KOCH                 USP 40
HECKLER & KOCH                 USP 40
HECKLER & KOCH                 USP 40
HECKLER & KOCH                 USP 40
HECKLER & KOCH                 USP 40 COMPACT
HECKLER & KOCH                 USP 45
HECKLER & KOCH                 USP 45
HECKLER & KOCH                 USP 45
HECKLER & KOCH                 USP 45
HECKLER & KOCH                 USP 45
HECKLER & KOCH                 USP 45 COMPACT
HECKLER & KOCH                 USP 45 EXPERT
HECKLER & KOCH                 USP 45 MATCH
HECKLER & KOCH                 USP 45 TACT
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TACTICAL
HECKLER & KOCH                 USP 45 TATICAL
HECKLER & KOCH                 USP 45T
HECKLER & KOCH                 USP 9
HECKLER & KOCH                 USP 9
HECKLER & KOCH                 USP 9
HECKLER & KOCH                 USP 9 COMPACT
HECKLER & KOCH                 USP COMPACT
HECKLER & KOCH                 USP MARK 23 SOCOM
HECKLER & KOCH                 USP MARK23 SOCOM
HECKLER & KOCH                 USP TAC
HECKLER & KOCH                 USP TAC 45
HECKLER & KOCH                 USP TACITAL
HECKLER & KOCH                 USP TACT
HECKLER & KOCH                 USP TACT
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL

                                 Page 906 of 2786

                                     00907
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6379 Page 911 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL

                                 Page 907 of 2786

                                     00908
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6380 Page 912 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL
HECKLER & KOCH                 USP TACTICAL 45
HECKLER & KOCH                 USP TATICAL
HECKLER & KOCH                 USP TATICAL
HECKLER & KOCH                 USP TATICAL
HECKLER & KOCH                 USP TICTICAL
HECKLER & KOCH                 USP US TACTICAL
HECKLER & KOCH                 USP40
HECKLER & KOCH                 USP45
HECKLER & KOCH                 USP45
HECKLER & KOCH                 USP45 TACTICAL
HECKLER & KOCH                 USP45 TACTICAL
HECKLER & KOCH                 USP45 TACTICAL
HECKLER & KOCH                 USP45TACTICAL
HECKLER & KOCH                 USP9
HECKLER & KOCH                 USPT
HECKLER & KOCH                 USPTACTIAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL

                                 Page 908 of 2786

                                     00909
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6381 Page 913 of
                                     2792
                                   SB23_Kasler
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTACTICAL
HECKLER & KOCH                 USPTATICAL
HECKLER & KOCH                 VP702
HECKLER & KOCH                 VP702
HECKLER & KOCH                 VP702
HECKLER & KOCH                 VP702
HECKLER & KOCH                 VP70Z
HECKLER & KOCH                 VP70Z
HECKLER & KOCH                 VP70Z
HECKLER & KOCH                 VP70Z
HECKLER & KOCH                 VP70Z
HELLENIC ARMS INDUSTRY         SAR 8
HENRY GUN CO.                  H002
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                       47

                                 Page 909 of 2786

                                     00910
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6382 Page 914 of
                                     2792
                                     SB23_Kasler
HESSE LTD                       47
HESSE LTD                       47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                      47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           47
HESSE LTD                                           58
HESSE LTD                      91
HESSE LTD                      91
HESSE LTD                      2000SPORTER
HESSE LTD                      83993 R1A1
HESSE LTD                      A15
HESSE LTD                      AK
HESSE LTD                      AK 47
HESSE LTD                      AK47
HESSE LTD                      AR 15
HESSE LTD                      AR 15
HESSE LTD                      AR15
HESSE LTD                      CARBINE
HESSE LTD                      CENTURIAN 2000SA
HESSE LTD                      CENTURIAN 2000SA
HESSE LTD                      CENTURIAN 2000SA
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURION 2000
HESSE LTD                      CENTURY
HESSE LTD                      CENTURY 2000
HESSE LTD                      CENTURY 2000
HESSE LTD                      CONGO
HESSE LTD                      CONGO
HESSE LTD                      FAL
HESSE LTD                      FAL

                                 Page 910 of 2786

                                       00911
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6383 Page 915 of
                                     2792
                                   SB23_Kasler
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL
HESSE LTD                      FAL CONGO
HESSE LTD                      FAL CONGO
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H
HESSE LTD                      FAL H CONGO
HESSE LTD                      FAL H L1A1
HESSE LTD                      FAL H SPORTER
HESSE LTD                      FALH
HESSE LTD                      FALH
HESSE LTD                      FALH
HESSE LTD                      FALH
HESSE LTD                      FALH L1A1
HESSE LTD                      FALHCONGO
HESSE LTD                      FALO CONGO
HESSE LTD                      FALOCONGO
HESSE LTD                      FALOHEAVYBARREL
HESSE LTD                      FNFAL
HESSE LTD                      FNHSR
HESSE LTD                      G3
HESSE LTD                      G3
HESSE LTD                      G3H91
HESSE LTD                      G58
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H 91
HESSE LTD                      H91
HESSE LTD                      H91

                                 Page 911 of 2786

                                     00912
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6384 Page 916 of
                                     2792
                                     SB23_Kasler
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91
HESSE LTD                      H91

                                 Page 912 of 2786

                                       00913
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6385 Page 917 of
                                     2792
                                   SB23_Kasler
HESSE LTD                      H91 SPORTER
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15 A2
HESSE LTD                      HAR 15A
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR 15A2
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR SPORTER
HESSE LTD                      HAR15
HESSE LTD                      HAR15
HESSE LTD                      HAR15
HESSE LTD                      HAR15

                                 Page 913 of 2786

                                     00914
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6386 Page 918 of
                                     2792
                                   SB23_Kasler
HESSE LTD                      HAR15 A2
HESSE LTD                      HAR15 A2
HESSE LTD                      HAR15 A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15A2
HESSE LTD                      HAR15AZ
HESSE LTD                      HAR15AZ
HESSE LTD                      HAR48L1A1
HESSE LTD                      HESSE FAL CONGO
HESSE LTD                      L1 A1
HESSE LTD                      L1 A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      L1A1 SPORTER
HESSE LTD                      M 47
HESSE LTD                      MISR 90
HESSE LTD                      MISR 90
HESSE LTD                      MODEL 46
HESSE LTD                      MODEL 47
HESSE LTD                      MODEL 47
HESSE LTD                      MODEL 47 AMD 63
HESSE LTD                      MODEL H91
HESSE LTD                      NM FALH

                                 Page 914 of 2786

                                     00915
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6387 Page 919 of
                                     2792
                                   SB23_Kasler
HESSE LTD                      NM FALH
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1
HESSE LTD                      R1A1 58
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER
HESSE LTD                      R1A1 SPORTER FAL
HESSE LTD                      R1A1 SPORTER FAL
HESSE LTD                      R1A1SPORTER
HESSE LTD                      RIAI SPORTER

                                 Page 915 of 2786

                                     00916
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6388 Page 920 of
                                     2792
                                      SB23_Kasler
HESSE LTD                      RIAI SPORTER
HESSE LTD                      RIAISPORTER
HESSE LTD                      SPORTER R1A1
HESSE LTD                      STG
HESSE LTD                      STG
HESSE LTD                      STG 58
HESSE LTD                      STG 58 SPORTER
HESSE LTD                      STG58
HESSE LTD                      STG58
HESSE LTD                      STG58
HESSE LTD                      UNKNOWN
HI STANDARD                    10
HI STANDARD                    10
HI STANDARD                                          10
HI STANDARD                                          10
HI STANDARD                                          10
HI STANDARD                    102
HI STANDARD                    220
HI STANDARD                    1013
HI STANDARD                                         9248
HI STANDARD                    10 POLICE
HI STANDARD                    10B
HI STANDARD                    10B
HI STANDARD                    10B
HI STANDARD                    10B
HI STANDARD                    K 120
HI STANDARD                    K 120
HI STANDARD                    M10
HI STANDARD                    M10
HI STANDARD                    M10 B
HI STANDARD                    MIDA
HI STANDARD                    REVOLVER
HI STANDARD                    SA 93
HI STANDARD                    SA93
HI STANDARD                    SA93
HI STANDARD                    SP 89
HI STANDARD                    SPORT
HI STANDARD                    SPORT KING M
HI STANDARD                    SUPERMATIC TROPHY
HI STANDARD                    TEN
HI STANDARD                    TEN SERIES B
HI STANDARD                    VICTOR
HIGGINS, J. C.                 20 12GA
HIGH POINT                     955
HIGH POINT                     955
HIGH POINT                                          955
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995

                                 Page 916 of 2786

                                        00917
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6389 Page 921 of
                                     2792
                                     SB23_Kasler
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995

                                 Page 917 of 2786

                                       00918
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6390 Page 922 of
                                     2792
                                     SB23_Kasler
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995

                                 Page 918 of 2786

                                       00919
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6391 Page 923 of
                                     2792
                                     SB23_Kasler
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995

                                 Page 919 of 2786

                                       00920
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6392 Page 924 of
                                     2792
                                     SB23_Kasler
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                     995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995

                                 Page 920 of 2786

                                       00921
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6393 Page 925 of
                                     2792
                                   SB23_Kasler
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                                          995
HIGH POINT                     996
HIGH POINT                     995 B
HIGH POINT                     995 BEEMILLER
HIGH POINT                     995 BEEMILLER
HIGH POINT                     995 C
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 CARBINE
HIGH POINT                     995 SEMI
HIGH POINT                     995C
HIGH POINT                     995C
HIGH POINT                     995CARBINE
HIGH POINT                     99S
HIGH POINT                     99S
HIGH POINT                     99S
HIGH POINT                     99S
HIGH POINT                     9HPC
HIGH POINT                     9HPC
HIGH POINT                     9HPC 3
HIGH POINT                     9HPC 3
HIGH POINT                     9HPC B
HIGH POINT                     9HPC B
HIGH POINT                     9HPC B
HIGH POINT                     9HPC BL
HIGH POINT                     9HPC995
HIGH POINT                     9HPCB
HIGH POINT                     9HPLB
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE

                                 Page 921 of 2786

                                     00922
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6394 Page 926 of
                                     2792
                                   SB23_Kasler
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE
HIGH POINT                     CARBINE 995
HIGH POINT                     M 995
HIGH POINT                     M995
HIGH POINT                     M995
HIGH POINT                     M995
HIGH POINT                     M995
HIGH POINT                     UNKNOWN
HOOD FIREARMS CO.              2011
HOWA/HOWA LTD.                 AR 180
HOWA/HOWA LTD.                 AR 180
HOWA/HOWA LTD.                 AR180
HOWA/HOWA LTD.                 M1
HUNGARIAN ARMS WORK             SPORTER
HUNGARIAN ARMS WORK            2000M
HUNGARIAN ARMS WORK            2000M
HUNGARIAN ARMS WORK            85 M
HUNGARIAN ARMS WORK            85M
HUNGARIAN ARMS WORK            85M
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK47
HUNGARIAN ARMS WORK            AK47SA85M
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKSTYLE
HUNGARIAN ARMS WORK            CARBINE
HUNGARIAN ARMS WORK            CS72
HUNGARIAN ARMS WORK            FEG2000M
HUNGARIAN ARMS WORK            FP9
HUNGARIAN ARMS WORK            KBI SA85M SPORTER
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M90
HUNGARIAN ARMS WORK            MAC 90
HUNGARIAN ARMS WORK            MAK 22
HUNGARIAN ARMS WORK            MAK 90
HUNGARIAN ARMS WORK            MAK 90
HUNGARIAN ARMS WORK            MAK 90
HUNGARIAN ARMS WORK            MAK90
HUNGARIAN ARMS WORK            MAK90 SA85
HUNGARIAN ARMS WORK            P9R
HUNGARIAN ARMS WORK            P9R
HUNGARIAN ARMS WORK            P9R
HUNGARIAN ARMS WORK            P9R

                                 Page 922 of 2786

                                     00923
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6395 Page 927 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            PARABELLUM
HUNGARIAN ARMS WORK            PJK 9HP
HUNGARIAN ARMS WORK            PJK 9HP
HUNGARIAN ARMS WORK            PJK 9HP
HUNGARIAN ARMS WORK            S85M
HUNGARIAN ARMS WORK            S85M
HUNGARIAN ARMS WORK            SA 2000
HUNGARIAN ARMS WORK            SA 2000
HUNGARIAN ARMS WORK            SA 2000 M
HUNGARIAN ARMS WORK            SA 2000 M
HUNGARIAN ARMS WORK            SA 2000 M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 2000M
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M

                                 Page 923 of 2786

                                     00924
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6396 Page 928 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M
HUNGARIAN ARMS WORK            SA 85 M SPORTER
HUNGARIAN ARMS WORK            SA 85 M SPORTER
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M

                                 Page 924 of 2786

                                     00925
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6397 Page 929 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M

                                 Page 925 of 2786

                                        00926
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6398 Page 930 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M

                                 Page 926 of 2786

                                        00927
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6399 Page 931 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M

                                 Page 927 of 2786

                                        00928
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6400 Page 932 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M SPORTER
HUNGARIAN ARMS WORK            SA 85M SPORTER
HUNGARIAN ARMS WORK            SA 95 M
HUNGARIAN ARMS WORK            SA E5M
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000
HUNGARIAN ARMS WORK            SA2000 M
HUNGARIAN ARMS WORK            SA2000M

                                 Page 928 of 2786

                                     00929
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6401 Page 933 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M

                                 Page 929 of 2786

                                     00930
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6402 Page 934 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA2000M
HUNGARIAN ARMS WORK            SA200M
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85
HUNGARIAN ARMS WORK            SA85A
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 930 of 2786

                                     00931
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6403 Page 935 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 931 of 2786

                                       00932
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6404 Page 936 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 932 of 2786

                                       00933
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6405 Page 937 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 933 of 2786

                                       00934
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6406 Page 938 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 934 of 2786

                                       00935
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6407 Page 939 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 935 of 2786

                                       00936
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6408 Page 940 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 936 of 2786

                                       00937
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6409 Page 941 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M

                                 Page 937 of 2786

                                       00938
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6410 Page 942 of
                                     2792
                                   SB23_Kasler
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M CARBINE
HUNGARIAN ARMS WORK            SA85M MAK 90
HUNGARIAN ARMS WORK            SA85M SPORTER
HUNGARIAN ARMS WORK            SA85M SPORTER
HUNGARIAN ARMS WORK            SA85M SPORTER
HUNGARIAN ARMS WORK            SA85M SPORTER
HUNGARIAN ARMS WORK            SA85MSPORTER
HUNGARIAN ARMS WORK            SA85SM
HUNGARIAN ARMS WORK            SAR 85M
HUNGARIAN ARMS WORK            SAR85M
HUNGARIAN ARMS WORK            SAZ000M
HUNGARIAN ARMS WORK            SKS
HUNGARIAN ARMS WORK            SKS
HUNGARIAN ARMS WORK            SKS45
HUNGARIAN ARMS WORK            SLR95
HUNGARIAN ARMS WORK            SM 85M
HUNGARIAN ARMS WORK            SM 85M
HUNGARIAN ARMS WORK            SM 85M
HUNGARIAN ARMS WORK            SM 85M
HUNGARIAN ARMS WORK            SPORTER
HUNGARIAN ARMS WORK            SPORTER

                                 Page 938 of 2786

                                     00939
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6411 Page 943 of
                                     2792
                                     SB23_Kasler
HUNGARIAN ARMS WORK            SPORTER
HUNGARIAN ARMS WORK            SPORTER
HUNGARIAN ARMS WORK            SPORTER
I.A.I.                         HADAR
I.A.I.                         M1 CARBINE
I.A.I.                         M888
IMBEL                          3
IMBEL                                                308
IMBEL                                                308
IMBEL                          314
IMBEL                                               21398
IMBEL
IMBEL                          AIBVT
IMBEL                          BRAZIL L1A1 SPORTER
IMBEL                          C1A1SPORTER
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3A
IMBEL                          C3AFN
IMBEL                          C3AFN
IMBEL                          C3AXFAL
IMBEL                          C3AXFAL
IMBEL                          CAI L1A1
IMBEL                          CARBINE
IMBEL                          CAT 3
IMBEL                          CENTURIAN 58
IMBEL                          CENTURION
IMBEL                          CENTURION
IMBEL                          CENTURION
IMBEL                          CENTURION 58
IMBEL                          CENTURION 58
IMBEL                          CENTURION 58
IMBEL                          CENTURION 58
IMBEL                          CENTURY CENTURION
IMBEL                          CENTURY L1A1
IMBEL                          CENTURY L1A1 SPORTER
IMBEL                          CENTURYL1A1
IMBEL                          EZSA
IMBEL                          F2
IMBEL                          F22A
IMBEL                          F22A
IMBEL                          F22A

                                 Page 939 of 2786

                                       00940
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6412 Page 944 of
                                     2792
                                   SB23_Kasler
IMBEL                          F22A
IMBEL                          F25A
IMBEL                          F25A
IMBEL                          F2762
IMBEL                          F2SA
IMBEL                          F2SA
IMBEL                          FAI
IMBEL                          FAI STG58
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL

                                 Page 940 of 2786

                                     00941
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6413 Page 945 of
                                     2792
                                   SB23_Kasler
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          FAL C3A BRAZIL
IMBEL                          FAL FN
IMBEL                          FAL FN
IMBEL                          FAL FZ
IMBEL                          FAL L1A1
IMBEL                          FAL L1A1 SPORTER
IMBEL                          FAL R1A1
IMBEL                          FAL SA58
IMBEL                          FAL SA58
IMBEL                          FAL SPORTER
IMBEL                          FAL SPORTER
IMBEL                          FAL STG 58
IMBEL                          FAL STG 58
IMBEL                          FAL STG 58
IMBEL                          FAL STG 58
IMBEL                          FALH
IMBEL                          FALSPORTER
IMBEL                          FMFAL
IMBEL                          FN
IMBEL                          FN
IMBEL                          FN
IMBEL                          FN
IMBEL                          FN
IMBEL                          FN A2
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL

                                 Page 941 of 2786

                                     00942
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6414 Page 946 of
                                     2792
                                   SB23_Kasler
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL
IMBEL                          FN FAL 3
IMBEL                          FN SPORTER
IMBEL                          FN SPORTER
IMBEL                          FNFAL
IMBEL                          FNFAL
IMBEL                          FNFAL
IMBEL                          FNFAL
IMBEL                          FNSTG58
IMBEL                          FZ
IMBEL                          FZ
IMBEL                          FZ
IMBEL                          FZ
IMBEL                          FZ
IMBEL                          FZ SA
IMBEL                          FZ SA
IMBEL                          FZ SA
IMBEL                          FZ SA
IMBEL                          FZ SA
IMBEL                          FZ SA
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA 762
IMBEL                          FZ SA C3A
IMBEL                          FZ762
IMBEL                          FZ76SSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA

                                 Page 942 of 2786

                                     00943
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6415 Page 947 of
                                     2792
                                   SB23_Kasler
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA

                                 Page 943 of 2786

                                      00944
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6416 Page 948 of
                                     2792
                                   SB23_Kasler
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA

                                 Page 944 of 2786

                                      00945
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6417 Page 949 of
                                     2792
                                   SB23_Kasler
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA
IMBEL                          FZSA 7 62
IMBEL                          FZSA 7 62
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762
IMBEL                          FZSA 762 C3A
IMBEL                          FZSA 762 C3A
IMBEL                          FZSA 762 C3A
IMBEL                          FZSA 762 C3A
IMBEL                          FZSA 762 C3A
IMBEL                          FZSA 762 STG 58
IMBEL                          FZSA 762 STG 58
IMBEL                          FZSA C3A
IMBEL                          FZSA C3A
IMBEL                          FZSA C3W
IMBEL                          FZSA L1A1
IMBEL                          FZSA L1A1
IMBEL                          FZSA58
IMBEL                          FZSA58
IMBEL                          FZSA7
IMBEL                          FZSA762

                                 Page 945 of 2786

                                     00946
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6418 Page 950 of
                                     2792
                                   SB23_Kasler
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762
IMBEL                          FZSA762L1A1
IMBEL                          HESSEARMSFAL
IMBEL                          IMB
IMBEL                          IMBEL
IMBEL                          L1 A1
IMBEL                          L1 A1 SPORTER
IMBEL                          L191
IMBEL                          L1A SPORTER
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1

                                 Page 946 of 2786

                                     00947
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6419 Page 951 of
                                     2792
                                   SB23_Kasler
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1

                                 Page 947 of 2786

                                      00948
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6420 Page 952 of
                                     2792
                                   SB23_Kasler
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1
IMBEL                          L1A1 BRAZIL SPORTER
IMBEL                          L1A1 FAL
IMBEL                          L1A1 L2A1
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER

                                 Page 948 of 2786

                                     00949
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6421 Page 953 of
                                     2792
                                   SB23_Kasler
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1 SPORTER
IMBEL                          L1A1SPORTE
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER

                                 Page 949 of 2786

                                     00950
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6422 Page 954 of
                                     2792
                                   SB23_Kasler
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L1A1SPORTER
IMBEL                          L2 SPORTER
IMBEL                          LA1A SPORTER
IMBEL                          LAR
IMBEL                          LIA1
IMBEL                          LIA1 SPORTER
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI
IMBEL                          LIAI SPORTER
IMBEL                          LIAI SPORTER
IMBEL                          LIAI SPORTER
IMBEL                          LIAI SPORTER
IMBEL                          LIAI SPORTER
IMBEL                          LIAISPORTER
IMBEL                          LIAISPORTER
IMBEL                          METRIC RECEIVER
IMBEL                          METRICSPORTER
IMBEL                          METRICSPORTER
IMBEL                          MIA
IMBEL                          MN FALH
IMBEL                          PAC
IMBEL                          PAC
IMBEL                          PAC FAL
IMBEL                          PAC FAL
IMBEL                          PAC FAL
IMBEL                          PAC0744
IMBEL                          PACIFIC ARMAMENT
IMBEL                          PACIFIC ARMAMENT
IMBEL                          PACIFIC ARMT CORP
IMBEL                          PACIFIC ARMT CORP
IMBEL                          R1A1 SPORTER
IMBEL                          R1A1 SPORTER
IMBEL                          R1A1 SPORTER
IMBEL                          R1A1 SPORTER
IMBEL                          R1A1 SPORTER
IMBEL                          R1A1 SPORTER
IMBEL                          RIAI SPORTER
IMBEL                          SA 58
IMBEL                          SA 58
IMBEL                          SA 762
IMBEL                          SA58
IMBEL                          SA58
IMBEL                          SA58
IMBEL                          SA58

                                 Page 950 of 2786

                                     00951
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6423 Page 955 of
                                     2792
                                   SB23_Kasler
IMBEL                          SA58
IMBEL                          SA58
IMBEL                          SA58
IMBEL                          SA58
IMBEL                          SA762
IMBEL                          SA762
IMBEL                          SAR 4800
IMBEL                          SIG58
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER
IMBEL                          SPORTER L1A1
IMBEL                          SPORTER L1A1
IMBEL                          SPORTER L1A1
IMBEL                          SPORTER L1A1
IMBEL                          SPORTER L1A1
IMBEL                          SPORTER L1A1
IMBEL                          SPORTERFAL
IMBEL                          SPORTERLIAI
IMBEL                          ST658
IMBEL                          STA 58
IMBEL                          STG
IMBEL                          STG 38
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58

                                 Page 951 of 2786

                                     00952
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6424 Page 956 of
                                     2792
                                   SB23_Kasler
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58
IMBEL                          STG 58 SPORTER
IMBEL                          STG 58 SPORTER
IMBEL                          STG 58 SPORTER
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58
IMBEL                          STG58C
IMBEL                          STG58C
IMBEL                          STG58FAL
IMBEL                          STG58FAL
IMBEL                          STG5G
IMBEL                          T482000
IMBEL                          TZSA
IMBEL                          UA1SPORTER
IMBEL                          UNKNOWN
IMBEL                          UNKNOWN
IMBEL                          XFAL
IMBEL                          XFAL
IMBEL                          XFAL

                                 Page 952 of 2786

                                     00953
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6425 Page 957 of
                                     2792
                                   SB23_Kasler
IMBEL                          XFAL
IMBEL                          XFAL
IMBEL                          XFAL
IMBEL                          XFAL C3A
IMBEL                          XFAL C3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMBEL                          XFALC3A
IMEZ                           1J70 18A
IMEZ                           CAHRA
IMEZ                           MAKAROV 1J 70
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA
IMEZ                           SAIGA 308 1
IMEZ                           SAIGA 410
IMEZ                           SVD
IMEZ                           TIGER
IMEZ                           TIGER
IMEZ                           TIGER
IMEZ                           TIGER
IMEZ                           TIGER
IMI                            331
IMI                            331
IMI                            331
IMI                            332
IMI                            332
IMI                            332
IMI                            332
IMI                                                 332
IMI                            361
IMI                            361
IMI                            361
IMI                            372
IMI                            372
IMI                            386
IMI                            397S
IMI                            397S
IMI                            FAL
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II

                                 Page 953 of 2786

                                     00954
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6426 Page 958 of
                                     2792
                                   SB23_Kasler
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II
IMI                            HADAR II SPORT
IMI                            HADAR II SPORTER
IMI                            HADARIISA
IMI                            HARDAR II
IMI                            HARDAR II
IMI                            HARDER II
IMI                            HARDER II
IMI                            ISRAEL 361
IMI                            M331
IMI                            M331
IMI                            M332
IMI                            M332
IMI                            M332
IMI                            M372
IMI                            MODEL 332
IMI                            MODEL 45
IMI                            SA SPORTER FAL
IMI                            SA SPORTER FAL
IMI                            UZI
IMI                            UZI
IMI                            UZI
INDUST ARMI GALESI             M1
INDUSTRIA ARGENTINA            85 86
INDUSTRIA ARGENTINA            DM ROSARIO
INDUSTRIA ARGENTINA            FMAP
INDUSTRIA ARGENTINA            FN BROWNING
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL
INDUSTRIA ARGENTINA            FSL FN
INDUSTRIA ARGENTINA            FSLLSR
INDUSTRIA ARGENTINA            LSR
INGRAM                         M10
INGRAM                         M10 A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10 A1
INGRAM                         MAC10A1

                                 Page 954 of 2786

                                     00955
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6427 Page 959 of
                                     2792
                                   SB23_Kasler
INGRAM                         SM11 SAP
INTERDYNAMIC                   K6 99
INTERDYNAMIC                   K6 99
INTERDYNAMIC                   K699
INTERDYNAMIC                   K699
INTERDYNAMIC                   K699
INTERDYNAMIC                   K699
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99 MINI
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99

                                 Page 955 of 2786

                                     00956
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6428 Page 960 of
                                     2792
                                   SB23_Kasler
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99K
INTERDYNAMIC                   LUGER
INTERDYNAMIC                   M11
INTERDYNAMIC                   MINI KG99
INTERDYNAMIC                   MINIK699
INTERNATNL ARMEMENT            1911 A1 SILVER CUP
INTERNATNL ARMEMENT            FALTYPE03
INTERNATNL ARMEMENT            MAK 90
INTERNATNL ARMEMENT            MARK X
INTERNATNL ARMEMENT            ROMANIA RO
INTERNATNL ARMEMENT            STEYR
INTERNATNL ARMEMENT            TEC22
INTERNATNL ARMEMENT            VALMET
INTERNATNL ARMEMENT            WUM1
INTERNATNL HARVESTER           GARAND
INTERNATNL HARVESTER           GARAND
INTERNATNL HARVESTER           M1 CARBINE
INTERORD                       12
INTERORD                       556 97
INTERORD                       AK47
INTERORD                       FMP
INTERORD                       GILBERT USAS 12
INTERORD                       MAC 90
INTERORD                       SLG 95
INTERORD                       SLG 95
INTERORD                       SLG 95
INTERORD                       SLG 95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SLG95
INTERORD                       SR 41
INTERORD                       SSG97
INTERORD                       UNKNOWN

                                 Page 956 of 2786

                                     00957
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6429 Page 961 of
                                     2792
                                   SB23_Kasler
INTERORD                       US9S 12
INTERORD                       USA512
INTERORD                       USAS
INTERORD                       USAS
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS 12
INTERORD                       USAS12
INTERORD                       USAS12
INTERORD                       USAS12
INTERORD                       USAS12
INTERORD                       USAS12
INTERORD                       USAS12
INTERORD                       WUM 1
INTERORD                       WUM 1
INTERORD                       WUM1
INTERORD                       WUM1
INTERORD                       WUM1
INTERORD                       WUM1
INTERORD                       WUM1
INTERORD                       WUM1
INTERSTATE ARMS CO             90
INTERSTATE ARMS CO             386
INTERSTATE ARMS CO                                  386
INTERSTATE ARMS CO             AB10
INTERSTATE ARMS CO             AK HUNTER
INTERSTATE ARMS CO             AK SPORTER
INTERSTATE ARMS CO             MAC 90
INTERSTATE ARMS CO             MAC 90
INTERSTATE ARMS CO             MAC 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90
INTERSTATE ARMS CO             MAK 90 SPORTER
INTERSTATE ARMS CO             MAK 90 SPORTER
INTERSTATE ARMS CO             MAK90
INTERSTATE ARMS CO             MAK90 SPORTER

                                 Page 957 of 2786

                                     00958
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6430 Page 962 of
                                     2792
                                   SB23_Kasler
INTERSTATE ARMS CO             NHM 90
INTERSTATE ARMS CO             NHM 90
INTERSTATE ARMS CO             NHM 90
INTERSTATE ARMS CO             NHM90
INTERSTATE ARMS CO             NHM90
INTERSTATE ARMS CO             SEMI AUTO
INTERSTATE ARMS CO             SKS
INTERSTATE ARMS CO             SKS
INTERSTATE ARMS CO             SKS
INTERSTATE ARMS CO             SKS
INTERSTATE ARMS CO             SKS FIXED
INTERSTATE ARMS CO             SPORTER
INTERSTATE ARMS CO             SPORTER
INTERSTATE ARMS CO             SPORTER
INTERSTATE ARMS CO             SPORTING SKS FIXED
INTERSTATE ARMS CO             SPPORTER
INTRATEC
INTRATEC                       1AB 10
INTRATEC                       22 SCORPION
INTRATEC                       22 SCORPION
INTRATEC                       22 SPORT
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10

                                 Page 958 of 2786

                                     00959
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6431 Page 963 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10

                                 Page 959 of 2786

                                       00960
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6432 Page 964 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10

                                 Page 960 of 2786

                                       00961
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6433 Page 965 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10

                                 Page 961 of 2786

                                       00962
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6434 Page 966 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10
INTRATEC                       AB 10 DC 9
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 962 of 2786

                                     00963
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6435 Page 967 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 963 of 2786

                                      00964
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6436 Page 968 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 964 of 2786

                                      00965
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6437 Page 969 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 965 of 2786

                                      00966
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6438 Page 970 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 966 of 2786

                                      00967
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6439 Page 971 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 967 of 2786

                                      00968
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6440 Page 972 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 968 of 2786

                                      00969
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6441 Page 973 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10

                                 Page 969 of 2786

                                      00970
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6442 Page 974 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10
INTRATEC                       AB10 LUGER
INTRATEC                       AB10 SS
INTRATEC                       AB10SS
INTRATEC                       AB1511
INTRATEC                       AB19
INTRATEC                       AK
INTRATEC                       AK 47
INTRATEC                       AK 47
INTRATEC                       AK 47
INTRATEC                       AK 47
INTRATEC                       AK 74
INTRATEC                       AK 74
INTRATEC                       AK 74
INTRATEC                       AK SPORTER
INTRATEC                       AK47
INTRATEC                       AK47
INTRATEC                       AK74
INTRATEC                       AK74
INTRATEC                       AK74
INTRATEC                       AKM
INTRATEC                       AKM

                                 Page 970 of 2786

                                     00971
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6443 Page 975 of
                                     2792
                                   SB23_Kasler
INTRATEC                       AKM
INTRATEC                       AKS
INTRATEC                       BATMIL
INTRATEC                       BB10
INTRATEC                       BULGARIAN
INTRATEC                       BWK 92 SPORTER
INTRATEC                       C U R 2 AK74
INTRATEC                       C9
INTRATEC                       CD9
INTRATEC                       CUAZ
INTRATEC                       CUR
INTRATEC                       CUR
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR 2
INTRATEC                       CUR II
INTRATEC                       CUR2
INTRATEC                       CUR2
INTRATEC                       CUR2
INTRATEC                       CUR2AK47
INTRATEC                       CVR 7
INTRATEC                       DC9
INTRATEC                       DC
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 9

                                 Page 971 of 2786

                                     00972
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6444 Page 976 of
                                     2792
                                   SB23_Kasler
INTRATEC                       DC 9
INTRATEC                       DC 9
INTRATEC                       DC 91
INTRATEC                       DC 95
INTRATEC                       DC 95
INTRATEC                       DC TEC 9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9

                                 Page 972 of 2786

                                     00973
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6445 Page 977 of
                                     2792
                                   SB23_Kasler
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9
INTRATEC                       DC9M
INTRATEC                       DC9M
INTRATEC                       DC9M
INTRATEC                       DC9MS
INTRATEC                       DCP MS
INTRATEC                       DCP MS
INTRATEC                       DE
INTRATEC                       INC
INTRATEC                       INTRAC MK11
INTRATEC                       J22
INTRATEC                       LUGER
INTRATEC                       LUGER
INTRATEC                       LUGER
INTRATEC                       LUGER AB10
INTRATEC                       LUGER AB10
INTRATEC                       MAC 90
INTRATEC                       MAC 90
INTRATEC                       MAIS 74
INTRATEC                       MAK 90
INTRATEC                       MAK 90
INTRATEC                       MAK 90
INTRATEC                       MAK 90
INTRATEC                       MAK 90
INTRATEC                       MAK SPORTER
INTRATEC                       MAK90 SPORTER
INTRATEC                       MARK 1
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II
INTRATEC                       MK II

                                 Page 973 of 2786

                                     00974
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6446 Page 978 of
                                     2792
                                   SB23_Kasler
INTRATEC                       MK II AK74
INTRATEC                       MK III
INTRATEC                       MK11
INTRATEC                       MK11
INTRATEC                       MK11
INTRATEC                       MK11RATMIL
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MKII
INTRATEC                       MOD AB 10
INTRATEC                       PC 9
INTRATEC                       PROTEC 25
INTRATEC                       ROM WUM 1
INTRATEC                       ROMAK
INTRATEC                       ROMAK
INTRATEC                       ROMAK
INTRATEC                       ROMAKII
INTRATEC                       ROMANIAN
INTRATEC                       ROMANIAN
INTRATEC                       ROMANIAN
INTRATEC                       ROMANIANAK
INTRATEC                       SAR1
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION

                                 Page 974 of 2786

                                     00975
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6447 Page 979 of
                                     2792
                                   SB23_Kasler
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       SCORPION 22 LR
INTRATEC                       SCORPION 22 LR
INTRATEC                       SCORPION TEC 22
INTRATEC                       SEMI AUTO RIFLE
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22
INTRATEC                       SPORT 22 L4
INTRATEC                       SPORT22
INTRATEC                       SPORTER
INTRATEC                       SPORTER 22
INTRATEC                       T 22
INTRATEC                       T 22
INTRATEC                       T22
INTRATEC                       T22
INTRATEC                       T22
INTRATEC                       T22T
INTRATEC                       TBC DC9
INTRATEC                       TCC DC 9

                                 Page 975 of 2786

                                     00976
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6448 Page 980 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC
INTRATEC                       TEC 069
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22

                                 Page 976 of 2786

                                     00977
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6449 Page 981 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22

                                 Page 977 of 2786

                                        00978
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6450 Page 982 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22

                                 Page 978 of 2786

                                        00979
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6451 Page 983 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22 SCORPION
INTRATEC                       TEC 22 SCORPION
INTRATEC                       TEC 22 SCORPION
INTRATEC                       TEC 22 T
INTRATEC                       TEC 22 T
INTRATEC                       TEC 22T
INTRATEC                       TEC 22T
INTRATEC                       TEC 22T
INTRATEC                       TEC 22T
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9 AB10
INTRATEC                       TEC 99
INTRATEC                       TEC DC
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9

                                 Page 979 of 2786

                                     00980
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6452 Page 984 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9
INTRATEC                       TEC DC 9 MINI
INTRATEC                       TEC DC 9M
INTRATEC                       TEC DC 9M
INTRATEC                       TEC DC0
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9

                                 Page 980 of 2786

                                     00981
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6453 Page 985 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9

                                 Page 981 of 2786

                                     00982
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6454 Page 986 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9
INTRATEC                       TEC DC9 AB10
INTRATEC                       TEC DC9 AB10
INTRATEC                       TEC DC95
INTRATEC                       TEC DC9K
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9M
INTRATEC                       TEC DC9S

                                 Page 982 of 2786

                                     00983
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6455 Page 987 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC DEC 9
INTRATEC                       TEC ZZ
INTRATEC                       TEC ZZ
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22

                                 Page 983 of 2786

                                     00984
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6456 Page 988 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22 SCORPION
INTRATEC                       TEC22 SCORPION
INTRATEC                       TEC22SCORPION
INTRATEC                       TEC22SCORPION
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T

                                 Page 984 of 2786

                                     00985
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6457 Page 989 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T
INTRATEC                       TEC22T SCORPION
INTRATEC                       TEC22T SCORPION
INTRATEC                       TEC9
INTRATEC                       TECAB10
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9

                                 Page 985 of 2786

                                     00986
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6458 Page 990 of
                                     2792
                                   SB23_Kasler
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECDC9
INTRATEC                       TECH 22
INTRATEC                       TECK 22
INTRATEC                       USA
INTRATEC                       USAS12
INTRATEC                       WUH I
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1
INTRATEC                       WUM 1 MAK 90
INTRATEC                       WUM 1 MAK 90
INTRATEC                       WUM 90
INTRATEC                       WUM I
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUM1
INTRATEC                       WUMII545
INTRATEC                       WUN 1
INTRATEC                       WVM1
INTRCNTNENTAL ARMS             KG99
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC22
IRWIN-PEDERSEN ARMS            M1
IRWIN-PEDERSEN ARMS            US CARBINE
ISRAEL ARMS INTERNATIONAL      B UZI
ISRAEL ARMS INTERNATIONAL      B UZI
ISRAEL ARMS INTERNATIONAL      CARBINE 30
ISRAEL ARMS INTERNATIONAL      MINI B UZI
ISRAEL ARMS LTD                6000
IVER JOHNSON                    US CARBINE

                                 Page 986 of 2786

                                     00987
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6459 Page 991 of
                                     2792
                                   SB23_Kasler
IVER JOHNSON                    US CARBINE
IVER JOHNSON                   30 CARBINE
IVER JOHNSON                   30M1CARBINE
IVER JOHNSON                   CARBINE
IVER JOHNSON                   CARBINE
IVER JOHNSON                   CARBINE
IVER JOHNSON                   CARBINE
IVER JOHNSON                   CARBINE 30
IVER JOHNSON                   DDAYCOMMRTIVE
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   ENFORCER
IVER JOHNSON                   INFORCER
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1

                                 Page 987 of 2786

                                     00988
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6460 Page 992 of
                                     2792
                                   SB23_Kasler
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1 30 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1CARBINE
IVER JOHNSON                   M1CARBINE
IVER JOHNSON                   MICARBINE
IVER JOHNSON                   PARATROOPER CAR
IVER JOHNSON                   PM30G
IVER JOHNSON                   PP
IVER JOHNSON                   PP 30 ENFORCER
IVER JOHNSON                   PP30
IVER JOHNSON                   PP30SUPERENFORCER
IVER JOHNSON                   SSM1
IVER JOHNSON                   SUPER ENFORCER
IVER JOHNSON                   SUPERINFORCER
IVER JOHNSON                   UNKNOWN
IVER JOHNSON                   UNKNOWN
IVER JOHNSON                   US CARBINE
IVER JOHNSON                   US CARBINE
IVER JOHNSON                   US CARBINE
IVER JOHNSON                   US CARBINE
IVER JOHNSON                   USCARBINE
IVER JOHNSON                   USCARBINE
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80

                                 Page 988 of 2786

                                     00989
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6461 Page 993 of
                                     2792
                                   SB23_Kasler
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
JAGER/JAGER & CO.              AP80 AK22
JAGER/JAGER & CO.              AP
JAGER/JAGER & CO.              AP 74
JAGER/JAGER & CO.              AP 85
JAGER/JAGER & CO.              AP15
JAGER/JAGER & CO.              AP74
JAGER/JAGER & CO.              AP74
JAGER/JAGER & CO.              AP74
JAGER/JAGER & CO.              AP74
JAGER/JAGER & CO.              AP74
JAGER/JAGER & CO.              AP80
JAGER/JAGER & CO.              AP80
JAGER/JAGER & CO.              AP8022LR
JAGER/JAGER & CO.              AR 15
JAGER/JAGER & CO.              M 16
JAGER/JAGER & CO.
JENNINGS FIREARMS CO           BRYCO 59
JENNINGS FIREARMS CO           J22
JENNINGS FIREARMS CO           J22
JENNINGS FIREARMS CO           J22
JENNINGS FIREARMS CO           NINE
JLD ENTERPRISES                PTR 91
JOHNSON ARMS                   1941
JOHNSON ARMS                   1941
JOHNSON ARMS                                        1941
JOHNSON ARMS                                        1941
JOHNSON ARMS                                        1941
JOHNSON ARMS                   M1 A1
JOHNSON ARMS                   M96
KAHOUT & SPOL                                        63
KAHOUT & SPOL                  AK
KAHOUT & SPOL                  AK RPK
KAHOUT & SPOL                  AKM3A4
KAHOUT & SPOL                  MARS SPORT
KAHR ARMS                      1927 A1
KAHR ARMS                      1927 THOMPSON
KAHR ARMS                      1927A1
KAHR ARMS                      1927A1
KAHR ARMS                      1927A1
KAHR ARMS                      1DELUXE1927A
KAHR ARMS                      M1
KAHR ARMS                      M1927 A1
KAHR ARMS                      THOMPSON
KAHR ARMS                      THOMPSON
KAHR ARMS                      THOMPSON 1927 A 1
KAHR ARMS                      THOMPSON 1927A1
KAHR ARMS                      THOMPSON1927A1
KAHR ARMS                      THOMPSONCOMMANDO
KALASHNIKOV                    SAIGA
KASSNAR-FIAS IMPORTS           85
KASSNAR-FIAS IMPORTS                                213
KASSNAR-FIAS IMPORTS
KASSNAR-FIAS IMPORTS           116 MK

                                 Page 989 of 2786

                                        00990
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6462 Page 994 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           2000 M
KASSNAR-FIAS IMPORTS           2000M
KASSNAR-FIAS IMPORTS           2000M
KASSNAR-FIAS IMPORTS           2000M
KASSNAR-FIAS IMPORTS           2000MSPORTER
KASSNAR-FIAS IMPORTS           386CS
KASSNAR-FIAS IMPORTS           85M
KASSNAR-FIAS IMPORTS           85M
KASSNAR-FIAS IMPORTS           85M
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK 22
KASSNAR-FIAS IMPORTS           AK 22
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47M
KASSNAR-FIAS IMPORTS           AK90
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           BWK 92
KASSNAR-FIAS IMPORTS           BWK 92 SPORTER
KASSNAR-FIAS IMPORTS           FEG
KASSNAR-FIAS IMPORTS           FEG
KASSNAR-FIAS IMPORTS           FEG
KASSNAR-FIAS IMPORTS           FEG 85
KASSNAR-FIAS IMPORTS           FEG SA 2000M
KASSNAR-FIAS IMPORTS           FEG SA2000M
KASSNAR-FIAS IMPORTS           FIXED MAGAZINE
KASSNAR-FIAS IMPORTS           GA9200
KASSNAR-FIAS IMPORTS           GKK 92C
KASSNAR-FIAS IMPORTS           HUNGARIAN SA85M
KASSNAR-FIAS IMPORTS           HUNGARIAN SPORTER
KASSNAR-FIAS IMPORTS           K SPORTS MAK 90
KASSNAR-FIAS IMPORTS           M AK 22
KASSNAR-FIAS IMPORTS           M K116
KASSNAR-FIAS IMPORTS           M16
KASSNAR-FIAS IMPORTS           M16
KASSNAR-FIAS IMPORTS           M1622
KASSNAR-FIAS IMPORTS           M16R
KASSNAR-FIAS IMPORTS           MAC
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC 90
KASSNAR-FIAS IMPORTS           MAC90

                                 Page 990 of 2786

                                     00991
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6463 Page 995 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           MAC90
KASSNAR-FIAS IMPORTS           MAC90
KASSNAR-FIAS IMPORTS           MAK 50 TARGET
KASSNAR-FIAS IMPORTS           MAK 50 TARGET
KASSNAR-FIAS IMPORTS           MAK 50 TARGET
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 90 SPORTER
KASSNAR-FIAS IMPORTS           MAK 91
KASSNAR-FIAS IMPORTS           MAK 92

                                 Page 991 of 2786

                                     00992
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6464 Page 996 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90
KASSNAR-FIAS IMPORTS           MAK90 SPORTER
KASSNAR-FIAS IMPORTS           MAK90SPORTER
KASSNAR-FIAS IMPORTS           RH200854
KASSNAR-FIAS IMPORTS           RUSSIA SKS 45
KASSNAR-FIAS IMPORTS           RUSSIAN SKS
KASSNAR-FIAS IMPORTS           RUSSIANSKS
KASSNAR-FIAS IMPORTS           RUSSIASKS45
KASSNAR-FIAS IMPORTS           S85 M
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000
KASSNAR-FIAS IMPORTS           SA 2000 M
KASSNAR-FIAS IMPORTS           SA 2000 M SPORTER
KASSNAR-FIAS IMPORTS           SA 2000 M SPORTER
KASSNAR-FIAS IMPORTS           SA 2000 M SPORTER
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M

                                 Page 992 of 2786

                                     00993
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6465 Page 997 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M
KASSNAR-FIAS IMPORTS           SA 2000M SPORTER
KASSNAR-FIAS IMPORTS           SA 2000M SPORTER
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M

                                 Page 993 of 2786

                                     00994
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6466 Page 998 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA 85 SPORTER
KASSNAR-FIAS IMPORTS           SA 85 SPORTER
KASSNAR-FIAS IMPORTS           SA 85 SPORTER
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M

                                 Page 994 of 2786

                                     00995
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6467 Page 999 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M

                                 Page 995 of 2786

                                        00996
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6468 Page 1000 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M

                                 Page 996 of 2786

                                        00997
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6469 Page 1001 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M AK
KASSNAR-FIAS IMPORTS           SA 85M L
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M SPORTER
KASSNAR-FIAS IMPORTS           SA B5M
KASSNAR-FIAS IMPORTS           SA09216
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000
KASSNAR-FIAS IMPORTS           SA2000 SPORTER
KASSNAR-FIAS IMPORTS           SA20000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M

                                 Page 997 of 2786

                                     00998
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6470 Page 1002 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M

                                 Page 998 of 2786

                                     00999
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6471 Page 1003 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M
KASSNAR-FIAS IMPORTS           SA2000M SPORTER
KASSNAR-FIAS IMPORTS           SA2000MSPORTER
KASSNAR-FIAS IMPORTS           SA200M
KASSNAR-FIAS IMPORTS           SA200M
KASSNAR-FIAS IMPORTS           SA200M
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85

                                 Page 999 of 2786

                                     01000
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6472 Page 1004 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85
KASSNAR-FIAS IMPORTS           SA85 M
KASSNAR-FIAS IMPORTS           SA85 M
KASSNAR-FIAS IMPORTS           SA85 M SPORTER
KASSNAR-FIAS IMPORTS           SA85 SPORTER
KASSNAR-FIAS IMPORTS           SA85 SPORTSTER
KASSNAR-FIAS IMPORTS           SA85A
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1000 of 2786

                                      01001
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6473 Page 1005 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1001 of 2786

                                       01002
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6474 Page 1006 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1002 of 2786

                                       01003
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6475 Page 1007 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1003 of 2786

                                       01004
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6476 Page 1008 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1004 of 2786

                                       01005
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6477 Page 1009 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1005 of 2786

                                       01006
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6478 Page 1010 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M

                                 Page 1006 of 2786

                                       01007
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6479 Page 1011 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85M SPORTER
KASSNAR-FIAS IMPORTS           SA85MSPORTER
KASSNAR-FIAS IMPORTS           SA85MSPORTER
KASSNAR-FIAS IMPORTS           SA85MSPORTER
KASSNAR-FIAS IMPORTS           SA85MSPORTER
KASSNAR-FIAS IMPORTS           SA8SM
KASSNAR-FIAS IMPORTS           SA93
KASSNAR-FIAS IMPORTS           SAB5M
KASSNAR-FIAS IMPORTS           SAM 85
KASSNAR-FIAS IMPORTS           SAR 85M
KASSNAR-FIAS IMPORTS           SAR85M
KASSNAR-FIAS IMPORTS           SBA85M
KASSNAR-FIAS IMPORTS           SBA85M
KASSNAR-FIAS IMPORTS           SEMI AUTO CARBINE
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45
KASSNAR-FIAS IMPORTS           SKS 45
KASSNAR-FIAS IMPORTS           SKS 45
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED

                                 Page 1007 of 2786

                                      01008
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6480 Page 1012 of
                                     2792
                                   SB23_Kasler
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 FIXED
KASSNAR-FIAS IMPORTS           SKS 45 RUSSIA
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS FIXED
KASSNAR-FIAS IMPORTS           SKS45
KASSNAR-FIAS IMPORTS           SKS45
KASSNAR-FIAS IMPORTS           SKS45
KASSNAR-FIAS IMPORTS           SLR 95
KASSNAR-FIAS IMPORTS           SLR 95
KASSNAR-FIAS IMPORTS           SLR 95
KASSNAR-FIAS IMPORTS           SM 85 AK 47
KASSNAR-FIAS IMPORTS           SM 85 AK 47
KASSNAR-FIAS IMPORTS           SM85
KASSNAR-FIAS IMPORTS           SM85M
KASSNAR-FIAS IMPORTS           SM85M
KASSNAR-FIAS IMPORTS           SMI
KASSNAR-FIAS IMPORTS           SPORT SA85M
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER
KASSNAR-FIAS IMPORTS           SPORTER SA85
KASSNAR-FIAS IMPORTS           SPORTER SA85M
KASSNAR-FIAS IMPORTS           SPORTERMAK90
KASSNAR-FIAS IMPORTS           SPORTERMAK90
KASSNAR-FIAS IMPORTS           SQUIRES BINGHAM 16
KEL TEC                        9
KEL TEC                                              12
KEL TEC                        KELTEC9
KEL TEC                        P 11
KEL TEC                        P11SL89
KEL TEC                        SLB9
KEL TEC                        SOB
KEL TEC                        SUB
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40
KEL TEC                        SUB 40

                                 Page 1008 of 2786

                                      01009
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6481 Page 1013 of
                                     2792
                                   SB23_Kasler
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9
KEL TEC                        SUB 9 40SW
KEL TEC                        SUB 9 40SW
KEL TEC                        SUB40
KEL TEC                        SUB40
KEL TEC                        SUB40
KEL TEC                        SUB40
KEL TEC                        SUB9
KEL TEC                        SUB9

                                 Page 1009 of 2786

                                      01010
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6482 Page 1014 of
                                     2792
                                   SB23_Kasler
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9
KEL TEC                        SUB9MM
KEL TEC                        SUB9MMCARBINE
KEL TEC                        SUBNINE
KEL TEC                        TEC 9
KEL TEC
KIMBALL ARMS CO.               AP9
KIMBALL ARMS CO.               GOLDMATCH
KIMBER                         1911 CUSTOM
KIMBER                         AP9
KIMBER                         CLASSIC CUSTOM
KIMBER                         CUSTOM ROYAL
KIMBER                         DR200
KIMBER                         DR200
KIMEL/KIMEL IND.               AP
KIMEL/KIMEL IND.               AP
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9

                                 Page 1010 of 2786

                                      01011
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6483 Page 1015 of
                                     2792
                                   SB23_Kasler
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9
KIMEL/KIMEL IND.               AP 9 BLUE
KIMEL/KIMEL IND.               AP 9 MINI
KIMEL/KIMEL IND.               AP 9 MINI
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9

                                 Page 1011 of 2786

                                      01012
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6484 Page 1016 of
                                     2792
                                     SB23_Kasler
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9

                                 Page 1012 of 2786

                                       01013
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6485 Page 1017 of
                                     2792
                                     SB23_Kasler
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9

                                 Page 1013 of 2786

                                       01014
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6486 Page 1018 of
                                     2792
                                   SB23_Kasler
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9
KIMEL/KIMEL IND.               AP9 LUGAR
KIMEL/KIMEL IND.               AP9 LUGER
KIMEL/KIMEL IND.               AP96
KIMEL/KIMEL IND.               AP9N
KIMEL/KIMEL IND.               AP9NI
KIMEL/KIMEL IND.               APS
KIMEL/KIMEL IND.               AR9
KIMEL/KIMEL IND.               AR9
KIMEL/KIMEL IND.               KIMMEL
KIMEL/KIMEL IND.               KPR 12
KIMEL/KIMEL IND.               PP9
KIMEL/KIMEL IND.               PP9
KINTREK, INC                   BULLPUP
KLEIN GUENTHER
KNIGHTS ARMAMENT               SAR 15 M4
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4

                                 Page 1014 of 2786

                                      01015
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6487 Page 1019 of
                                     2792
                                   SB23_Kasler
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M4
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 M5
KNIGHTS ARMAMENT               SR 15 MA
KNIGHTS ARMAMENT               SR 15A4
KNIGHTS ARMAMENT               SR 15A4
KNIGHTS ARMAMENT               SR 2 5
KNIGHTS ARMAMENT               SR 2 5
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25

                                 Page 1015 of 2786

                                      01016
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6488 Page 1020 of
                                     2792
                                   SB23_Kasler
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25
KNIGHTS ARMAMENT               SR 25 LM
KNIGHTS ARMAMENT               SR 25 LW MATCH
KNIGHTS ARMAMENT               SR 25 MATCH
KNIGHTS ARMAMENT               SR 25 MATCH
KNIGHTS ARMAMENT               SR 25 MATCH
KNIGHTS ARMAMENT               SR 25 MATCH
KNIGHTS ARMAMENT               SR 25 MATCH
KNIGHTS ARMAMENT               SR 25C
KNIGHTS ARMAMENT               SR 25C
KNIGHTS ARMAMENT               SR 25K
KNIGHTS ARMAMENT               SR 25K
KNIGHTS ARMAMENT               SR 25K
KNIGHTS ARMAMENT               SR 25K
KNIGHTS ARMAMENT               SR 25LWM
KNIGHTS ARMAMENT               SR 25M
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15 M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4
KNIGHTS ARMAMENT               SR15M4

                                 Page 1016 of 2786

                                      01017
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6489 Page 1021 of
                                     2792
                                   SB23_Kasler
KNIGHTS ARMAMENT               SR15M5
KNIGHTS ARMAMENT               SR15M5
KNIGHTS ARMAMENT               SR15M5
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25

                                 Page 1017 of 2786

                                      01018
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6490 Page 1022 of
                                     2792
                                   SB23_Kasler
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25
KNIGHTS ARMAMENT               SR25 MATCH
KNIGHTS ARMAMENT               SR25 MATCH
KNIGHTS ARMAMENT               SR25MATCH
KNIGHTS ARMAMENT               SR25MATCH
KNIGHTS ARMAMENT               SR25MATCH
KNIGHTS ARMAMENT               STONER
KNIGHTS ARMAMENT               STONER
KNIGHTS ARMAMENT               STONER
KNIGHTS ARMAMENT               STONER
KNIGHTS ARMAMENT               STONER
KNIGHTS ARMAMENT               STONER SR 15
KNIGHTS ARMAMENT               STONER SR 15
KNIGHTS ARMAMENT               STONER SR 15
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR 25
KNIGHTS ARMAMENT               STONER SR25
KNIGHTS ARMAMENT               STONER SR25
KNIGHTS ARMAMENT               STONER SR25
KNIGHTS ARMAMENT               STONER SR25
KNIGHTS ARMAMENT               STONER SR25
KODIAK MFG. CO.                SR 25
KODIAK MFG. CO.                SR25
LA FRANCE SPECIALTES           M14K

                                 Page 1018 of 2786

                                      01019
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6491 Page 1023 of
                                     2792
                                   SB23_Kasler
LAR                            BIGBOAR50
LAR                            GRIZZLY
LAR                            GRIZZLY BIG BOAR
LAR                            MARK 1
LAR                            MARK I
LAR                            MARK I
LAURONA                        15
LAURONA                        15
LAURONA                        58
LAURONA                        58
LAURONA                        99
LAURONA                        99
LAURONA                        99
LAURONA                        99
LAURONA                                               99
LAURONA                        2000
LAURONA                        2000
LAURONA                        2000
LAURONA                        2000
LAURONA                        2000 SA
LAURONA                        2000 SA
LAURONA                        2000 SPORTER
LAURONA                        2000SA
LAURONA                        99 SPORTER
LAURONA                        99HK91
LAURONA                        99HK91
LAURONA                        AR15
LAURONA                        C99
LAURONA                        C99
LAURONA                        C99
LAURONA                        C99
LAURONA                        CENTURION 15 SPORTER
LAURONA                        CENTURION 2000 G3
LAURONA                        FA91
LAURONA                        HK G3
LAURONA                        HK91
LAURONA                        R1048X C99
LAURONA                        SPORTER
LAURONA                        SPORTER
LAURONA                        SPORTER
LAURONA                        SPORTER
LAURONA                        SPORTER
LAURONA                        SPORTER 15
LEADER DYNAMIS                 72MK 5
LEADER DYNAMIS                 72MK 5
LEADER DYNAMIS                 MK 5
LEADER DYNAMIS                 MK 5
LEADER DYNAMIS                 T2
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2MK 5

                                 Page 1019 of 2786

                                      01020
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6492 Page 1024 of
                                     2792
                                   SB23_Kasler
LEADER DYNAMIS                 T2MK 5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MK5
LEADER DYNAMIS                 T2MKS
LEINAD                         CM 11NINE
LEINAD                         CM11
LEINAD                         CM11
LEINAD                         CM11
LEINAD                         CM11
LEINAD                         M11
LEINAD                         M11
LEINAD                         M11
LEINAD                         M119
LEINAD                         PM 11
LEINAD                         PM 11
LEINAD                         PM11
LEINAD                         PM11
LEINAD                         PM11NINE
LH GUN CO.                     M1A
LH GUN CO.                     M1A
LIBERTY                                              100
LIBERTY ARMS CO.               ARMALIKE
LIBERTY ARMS CO.               CALICO
LIBERTY ARMS CO.               ENFORCER
LIBERTY ARMS CO.               LAW
LIBERTY ARMS CO.               LAW
LIBERTY ARMS CO.               LAW ENFORCER
LIBERTY ARMS WORKS             ENFORCER
LIBERTY ARMS WORKS             ENFORCER
LIBERTY ARMS WORKS             ENFORCER
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1
LITHGOW                        L1A1 A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A

                                 Page 1020 of 2786

                                      01021
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6493 Page 1025 of
                                     2792
                                    SB23_Kasler
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1AL
LITHGOW                        LIA1A
LJUNGMAN                       1945
LJUNGMAN                       AG42
LJUNGMAN                       AG428
LJUNGMAN                       AG42B
LJUNGMAN                       AG42B
LJUNGMAN                       HAKIM MADEL
LJUNGMAN                       M42B
LJUNGMAN                       M42B
LJUNGMAN                       M42B
LORCIN ENGINEERING             L380
LORCIN ENGINEERING             L380
LORCIN ENGINEERING             L9MM
LUGER                           DWM ARTILLERY
LUGER                          AB10
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          AP9
LUGER                          APS
LUGER                          M 1914
LUGER                          SPORTER
LUGER                          SPORTER
LUGER                          SPORTER
LUGER                          SPORTER
LUGER                          TEC DC9
LUGER                          TEC DC9
M D'ARMES ST ETIENNE           39
M D'ARMES ST ETIENNE                                 39
M D'ARMES ST ETIENNE                                 48
M D'ARMES ST ETIENNE           49
M D'ARMES ST ETIENNE           49
M D'ARMES ST ETIENNE           49
M D'ARMES ST ETIENNE           49
M D'ARMES ST ETIENNE           49
M D'ARMES ST ETIENNE                                 49
M D'ARMES ST ETIENNE           56

                                 Page 1021 of 2786

                                      01022
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6494 Page 1026 of
                                     2792
                                      SB23_Kasler
M D'ARMES ST ETIENNE                                  56
M D'ARMES ST ETIENNE                                  56
M D'ARMES ST ETIENNE           90
M D'ARMES ST ETIENNE           1949
M D'ARMES ST ETIENNE           1949
M D'ARMES ST ETIENNE           1949
M D'ARMES ST ETIENNE           1949
M D'ARMES ST ETIENNE                                 1949
M D'ARMES ST ETIENNE                                 1949
M D'ARMES ST ETIENNE                                 1949
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE           4956
M D'ARMES ST ETIENNE                                 4956
M D'ARMES ST ETIENNE           14956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956

                                 Page 1022 of 2786

                                        01023
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6495 Page 1027 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE           194956
M D'ARMES ST ETIENNE                                 194956
M D'ARMES ST ETIENNE                                 194956
M D'ARMES ST ETIENNE                                 194956
M D'ARMES ST ETIENNE           1936 MAS MILITARY
M D'ARMES ST ETIENNE           1936MASMILITARY
M D'ARMES ST ETIENNE           1945 56
M D'ARMES ST ETIENNE           1946 56
M D'ARMES ST ETIENNE           1946 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56

                                 Page 1023 of 2786

                                        01024
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6496 Page 1028 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1949 56
M D'ARMES ST ETIENNE           1959 56
M D'ARMES ST ETIENNE           46 59
M D'ARMES ST ETIENNE           46 59
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56

                                 Page 1024 of 2786

                                      01025
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6497 Page 1029 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56

                                 Page 1025 of 2786

                                       01026
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6498 Page 1030 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           49 56
M D'ARMES ST ETIENNE           99 56
M D'ARMES ST ETIENNE           CR75
M D'ARMES ST ETIENNE           FRANCE 49 56
M D'ARMES ST ETIENNE           FRENCH
M D'ARMES ST ETIENNE           FRENCH 1949 56
M D'ARMES ST ETIENNE           FRENCH 49 56
M D'ARMES ST ETIENNE           FRENCH 49 56
M D'ARMES ST ETIENNE           FRENCH 49 56
M D'ARMES ST ETIENNE           M1949
M D'ARMES ST ETIENNE           M1949
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M1949 56
M D'ARMES ST ETIENNE           M194956
M D'ARMES ST ETIENNE           M4 1949 56
M D'ARMES ST ETIENNE           M49 56
M D'ARMES ST ETIENNE           M49 56
M D'ARMES ST ETIENNE           M49 56

                                 Page 1026 of 2786

                                      01027
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6499 Page 1031 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           M56
M D'ARMES ST ETIENNE           M56
M D'ARMES ST ETIENNE           MAS 1949 56
M D'ARMES ST ETIENNE           MAS 49
M D'ARMES ST ETIENNE           MAS 49
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS 49 56
M D'ARMES ST ETIENNE           MAS49
M D'ARMES ST ETIENNE           MAS49
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MAS4956
M D'ARMES ST ETIENNE           MASP77
M D'ARMES ST ETIENNE           MILITARY
M D'ARMES ST ETIENNE           MLC 1949 56
M D'ARMES ST ETIENNE           MLE
M D'ARMES ST ETIENNE           MLE
M D'ARMES ST ETIENNE           MLE 1949
M D'ARMES ST ETIENNE           MLE 1949
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56

                                 Page 1027 of 2786

                                      01028
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6500 Page 1032 of
                                     2792
                                   SB23_Kasler
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 1949 56
M D'ARMES ST ETIENNE           MLE 194956
M D'ARMES ST ETIENNE           MLE 194956
M D'ARMES ST ETIENNE           MLE1949 56
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE194956
M D'ARMES ST ETIENNE           MLE195956
M. A. T.                       1919 A4 A6
M. A. T.                       1919A4
MAADI                          93
MAADI                          94
MAADI
MAADI
MAADI
MAADI
MAADI
MAADI
MAADI
MAADI                          12101 94
MAADI                          3A ARM
MAADI                          A K SPORT
MAADI                          ACC
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47 MAK 90
MAADI                          AK M
MAADI                          AK MISR
MAADI                          AK RML
MAADI                          AK SPORTER
MAADI                          AK SPORTER
MAADI                          AK TYPE

                                 Page 1028 of 2786

                                      01029
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6501 Page 1033 of
                                     2792
                                   SB23_Kasler
MAADI                          AK47
MAADI                          AK47
MAADI                          AK47
MAADI                          AK47
MAADI                          AK47
MAADI                          AK47S
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM

                                 Page 1029 of 2786

                                       01030
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6502 Page 1034 of
                                     2792
                                   SB23_Kasler
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM 47
MAADI                          AKM 90
MAADI                          AKM EGYPT
MAADI                          AKM EGYPT
MAADI                          AKM MISR
MAADI                          AKM MISRCARM
MAADI                          AKM SPORTER
MAADI                          AKM SPORTER
MAADI                          AKM SPORTER
MAADI                          AKMISR
MAADI                          AKMMISRCARM
MAADI                          AKU94
MAADI                          AKVARRIANT
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM SEMI AUTO RIFLE
MAADI                          CENTURY EGYPTION

                                 Page 1030 of 2786

                                      01031
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6503 Page 1035 of
                                     2792
                                   SB23_Kasler
MAADI                          DMSTG 58
MAADI                          EGYPT
MAADI                          EGYPT
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR
MAADI                          EGYPT MISR 90
MAADI                          EGYPT MISR SA
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN
MAADI                          EGYPTIAN AK
MAADI                          EGYPTIAN AKM
MAADI                          EGYPTIAN AKM
MAADI                          EGYPTION
MAADI                          EGYPTMISR
MAADI                          EGYPYIANMISR
MAADI                          ESH
MAADI                          GU1366
MAADI                          H15R
MAADI                          HAKIM
MAADI                          M1 5R 51A1AKM1
MAADI                          M15R
MAADI                          M15R
MAADI                          M15R
MAADI                          M15R
MAADI                          M15R
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR
MAADI                          M1SR 90
MAADI                          M1SR SA
MAADI                          M1SR SIA
MAADI                          M1SR10
MAADI                          M1SR10
MAADI                          M1SR90
MAADI                          M1SR90
MAADI                          M1SR90

                                 Page 1031 of 2786

                                      01032
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6504 Page 1036 of
                                     2792
                                   SB23_Kasler
MAADI                          M1SRS
MAADI                          M1SRSA
MAADI                          M90
MAADI                          MAADI
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90
MAADI                          MAC 90 SPORTER
MAADI                          MAC90
MAADI                          MAC90
MAADI                          MADI
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90

                                 Page 1032 of 2786

                                      01033
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6505 Page 1037 of
                                     2792
                                   SB23_Kasler
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90
MAADI                          MAK 90 MISR
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MAK90
MAADI                          MASR
MAADI                          MG6
MAADI                          MI SR 90
MAADI                          MIRS
MAADI                          MIS90
MAADI                          MISA
MAADI                          MISA
MAADI                          MISA
MAADI                          MISA SA
MAADI                          MISA SA
MAADI                          MISER
MAADI                          MISH
MAADI                          MISP
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1033 of 2786

                                      01034
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6506 Page 1038 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1034 of 2786

                                      01035
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6507 Page 1039 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1035 of 2786

                                      01036
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6508 Page 1040 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1036 of 2786

                                      01037
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6509 Page 1041 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1037 of 2786

                                      01038
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6510 Page 1042 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1038 of 2786

                                      01039
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6511 Page 1043 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1039 of 2786

                                      01040
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6512 Page 1044 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1040 of 2786

                                      01041
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6513 Page 1045 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1041 of 2786

                                      01042
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6514 Page 1046 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1042 of 2786

                                      01043
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6515 Page 1047 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR

                                 Page 1043 of 2786

                                      01044
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6516 Page 1048 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10

                                 Page 1044 of 2786

                                      01045
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6517 Page 1049 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10
MAADI                          MISR 10 SA
MAADI                          MISR 1A
MAADI                          MISR 3A
MAADI                          MISR 5 4
MAADI                          MISR 5 A
MAADI                          MISR 51A
MAADI                          MISR 51A
MAADI                          MISR 51A
MAADI                          MISR 51A AKM
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR 90
MAADI                          MISR AK
MAADI                          MISR AK
MAADI                          MISR AK 47
MAADI                          MISR AK 47
MAADI                          MISR AK 47
MAADI                          MISR AK47
MAADI                          MISR AKM
MAADI                          MISR AKM
MAADI                          MISR AKM
MAADI                          MISR AKM
MAADI                          MISR CARM
MAADI                          MISR EGYPT
MAADI                          MISR EGYPT
MAADI                          MISR EGYPT
MAADI                          MISR EGYPT
MAADI                          MISR EGYPT
MAADI                          MISR MAC 90
MAADI                          MISR R1043
MAADI                          MISR S A
MAADI                          MISR S A

                                 Page 1045 of 2786

                                      01046
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6518 Page 1050 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR S1A
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA

                                 Page 1046 of 2786

                                      01047
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6519 Page 1051 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA
MAADI                          MISR SA AKM
MAADI                          MISR SA AKM
MAADI                          MISR SA AKM
MAADI                          MISR SA AKM
MAADI                          MISR SA R1043
MAADI                          MISR SA R1043
MAADI                          MISR SEMI
MAADI                          MISR SIA
MAADI                          MISR SIA
MAADI                          MISR SIA
MAADI                          MISR SPORTER
MAADI                          MISR SPORTER
MAADI                          MISR US PARTS
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10
MAADI                          MISR10AKM
MAADI                          MISR30
MAADI                          MISR5A
MAADI                          MISR5A
MAADI                          MISR5RDD61STACK
MAADI                          MISR5RDD61STACK
MAADI                          MISR7
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90

                                 Page 1047 of 2786

                                      01048
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6520 Page 1052 of
                                     2792
                                   SB23_Kasler
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90
MAADI                          MISR90SPORTER
MAADI                          MISRAK47
MAADI                          MISRAKM
MAADI                          MISRCARM
MAADI                          MISRCARM
MAADI                          MISRS
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSA
MAADI                          MISRSAAK47
MAADI                          MISRSEMI
MAADI                          MISRSIA
MAADI                          MISRSM
MAADI                          MISRSM
MAADI                          MISRWUS
MAADI                          MLSR 10
MAADI                          MLSR10
MAADI                          MLSR10
MAADI                          MLSR10
MAADI                          MSR
MAADI                          MSR
MAADI                          MSR
MAADI                          MSR 90
MAADI                          MSR SA
MAADI                          NHSH SA
MAADI                          O F RML
MAADI                          PM11
MAADI                          R PM
MAADI                          R1043
MAADI                          R1043 MISR
MAADI                          R1043 MISR
MAADI                          R1043 MISR
MAADI                          R16692
MAADI                          RCM
MAADI                          RI
MAADI                          RLM
MAADI                          RLM
MAADI                          RLM
MAADI                          RLM
MAADI                          RLM
MAADI                          RLM HB
MAADI                          RM1
MAADI                          RMC
MAADI                          RMC
MAADI                          RMC

                                 Page 1048 of 2786

                                      01049
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6521 Page 1053 of
                                     2792
                                     SB23_Kasler
MAADI                          RMI
MAADI                          RMI
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML

                                 Page 1049 of 2786

                                       01050
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6522 Page 1054 of
                                     2792
                                     SB23_Kasler
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML

                                 Page 1050 of 2786

                                       01051
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6523 Page 1055 of
                                     2792
                                   SB23_Kasler
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML
MAADI                          RML MB
MAADI                          RML SAR
MAADI                          RML SEMI AUTO
MAADI                          RML SPORTER
MAADI                          RML03231

                                 Page 1051 of 2786

                                      01052
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6524 Page 1056 of
                                     2792
                                   SB23_Kasler
MAADI                          RMLS
MAADI                          RMLS
MAADI                          RMLS
MAADI                          RMLS
MAADI                          RMLSAK47
MAADI                          RMS
MAADI                          RPK SNIPER
MAADI                          RPL
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM

                                 Page 1052 of 2786

                                      01053
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6525 Page 1057 of
                                     2792
                                   SB23_Kasler
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM
MAADI                          RPM MAK90
MAADI                          RPM SPORTER
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          RPMS
MAADI                          SAR

                                 Page 1053 of 2786

                                      01054
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6526 Page 1058 of
                                     2792
                                   SB23_Kasler
MAADI                          SAR1
MAADI                          SAR1
MAADI                          SAR1
MAADI                          SEMI AUTO
MAADI                          SEMIAUTOMATIC
MAADI                          SLR
MAADI                          SLR
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER
MAADI                          SPORTER RML
MAADI                          SPORTER RMP
MAADI                          UNKNOWN
MAADI                          UNKNOWN
MAADI                          UNKNOWN
MAADI
MAADI
MAADI
MAADI
MAADI
MAADI
MADE IN ARGENTINA                                    1306
MADE IN ARGENTINA              1919A4
MADE IN ARGENTINA              DM ROSARIO
MADE IN ARGENTINA              DM ROSARIO
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL FSL
MADE IN ARGENTINA              FAL S
MADE IN ARGENTINA              FAL SPORTER
MADE IN ARGENTINA              FAL SPORTER SA
MADE IN ARGENTINA              FLS SPORTER
MADE IN ARGENTINA              FLS SPORTER
MADE IN ARGENTINA              FLS SPORTER
MADE IN ARGENTINA              FM FAL
MADE IN ARGENTINA              FM HIGH POWER
MADE IN ARGENTINA              FM LSR
MADE IN ARGENTINA              FM LSR

                                 Page 1054 of 2786

                                      01055
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6527 Page 1059 of
                                     2792
                                   SB23_Kasler
MADE IN ARGENTINA              FM LSR
MADE IN ARGENTINA              FM LSR
MADE IN ARGENTINA              FMAP
MADE IN ARGENTINA              FMAP
MADE IN ARGENTINA              FMAP
MADE IN ARGENTINA              FMAP
MADE IN ARGENTINA              FMAP
MADE IN ARGENTINA              FMLSR
MADE IN ARGENTINA              FMP DELTA
MADE IN ARGENTINA              FN FAL
MADE IN ARGENTINA              FN FAL
MADE IN ARGENTINA              FN FAL
MADE IN ARGENTINA              FN FAL
MADE IN ARGENTINA              FN FM AP
MADE IN ARGENTINA              FN FM AP
MADE IN ARGENTINA              FN FMAP
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL

                                 Page 1055 of 2786

                                      01056
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6528 Page 1060 of
                                     2792
                                   SB23_Kasler
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL
MADE IN ARGENTINA              FSL DM ROSARIO
MADE IN ARGENTINA              FSL FAL
MADE IN ARGENTINA              FSL LSR
MADE IN ARGENTINA              FSLFAL
MADE IN ARGENTINA              G3
MADE IN ARGENTINA              G3
MADE IN ARGENTINA              G3 TYPE
MADE IN ARGENTINA              G3S
MADE IN ARGENTINA              G3S
MADE IN ARGENTINA              GMW 1
MADE IN ARGENTINA              H BARRELL
MADE IN ARGENTINA              H BARRELL
MADE IN ARGENTINA              HK 91
MADE IN ARGENTINA              HK 91
MADE IN ARGENTINA              J15
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              L1A1
MADE IN ARGENTINA              LAR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR

                                 Page 1056 of 2786

                                      01057
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6529 Page 1061 of
                                     2792
                                   SB23_Kasler
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR 308 WIN
MADE IN ARGENTINA              LSR 308 WIN
MADE IN ARGENTINA              LSR 308 WIN
MADE IN ARGENTINA              LSR 308 WIN
MADE IN ARGENTINA              LSR FAL
MADE IN ARGENTINA              LSR LW SEMIAUTO
MADE IN ARGENTINA              LSR308
MADE IN ARGENTINA              NATO FAL
MADE IN ARGENTINA              SLG 95
MADE IN ARGENTINA              SLG 95
MADE IN ARGENTINA              SLG 95
MADE IN ARGENTINA              SLG 95
MADE IN ARGENTINA              SLR
MADE IN ARGENTINA              SLR
MADE IN ARGENTINA              SLR
MADE IN ARGENTINA              SPORTER
MADE IN ARGENTINA              STD
MADE IN ARGENTINA              STG 58 SPORTER
MADE IN ARGENTINA              STG58
MADE IN ARGENTINA              UNKNOWN
MADE IN ARGENTINA              XG3S
MADE IN ARGENTINA              XG3S
MADE IN ARGENTINA              XG3S
MADE IN ARGENTINA              XG3S
MADE IN ARGENTINA              XG3S
MADE IN AUSTRIA                FAL L1A1 SPORTER
MADE IN AUSTRIA                GLOCK19
MADE IN AUSTRIA                ST648

                                 Page 1057 of 2786

                                      01058
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6530 Page 1062 of
                                     2792
                                   SB23_Kasler
MADE IN AUSTRIA                ST658
MADE IN AUSTRIA                STG 58C SPORTER
MADE IN AUSTRIA                STG 58C SPORTER
MADE IN AUSTRIA                STG58
MADE IN AUSTRIA                STG58C
MADE IN AUSTRIA                USR
MADE IN BELGIUM                                      191021
MADE IN BELGIUM                FAL
MADE IN BELGIUM                FAL
MADE IN BELGIUM                FN 49
MADE IN BELGIUM                FN 49
MADE IN BELGIUM                FN49
MADE IN BELGIUM                FSL
MADE IN BELGIUM                L1A1
MADE IN BELGIUM                L1A1
MADE IN BELGIUM                LUGER
MADE IN BELGIUM                M96
MADE IN BELGIUM                P35
MADE IN BELGIUM                SAFN 49
MADE IN BELGIUM                STG 58 G3
MADE IN BELGIUM                STG58
MADE IN BRAZIL                                         151
MADE IN BRAZIL                 FAL L1A1
MADE IN BRAZIL                 FSL
MADE IN BRAZIL                 FZSA
MADE IN BRAZIL                 FZSA767
MADE IN BRAZIL                 IMBEL
MADE IN BRAZIL                 L1A1
MADE IN BRAZIL                 L1A1
MADE IN BRAZIL                 L1A1 SPORTER
MADE IN BRAZIL                 L1A1 SPORTER
MADE IN BRAZIL                 L1A1 SPORTER
MADE IN BRAZIL                 L1A1SPORTER
MADE IN BRAZIL                 L1A1SPORTER
MADE IN BRAZIL                 L1A1SPORTER
MADE IN BRAZIL                 SA58
MADE IN BRAZIL                 STG 58
MADE IN BRAZIL                 TAURUS
MADE IN BULGARIA               AK
MADE IN BULGARIA               AK
MADE IN BULGARIA               AK 47
MADE IN BULGARIA               AK 47
MADE IN BULGARIA               AK SPORTER
MADE IN BULGARIA               AK47
MADE IN BULGARIA               AK47
MADE IN BULGARIA               AK47
MADE IN BULGARIA               AK47 SA93
MADE IN BULGARIA               CUGIR
MADE IN BULGARIA               MAK
MADE IN BULGARIA               MAK 90
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93

                                 Page 1058 of 2786

                                      01059
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6531 Page 1063 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93
MADE IN BULGARIA               SA 93 SPORTER
MADE IN BULGARIA               SA 93M
MADE IN BULGARIA               SA 93M
MADE IN BULGARIA               SA39
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93

                                 Page 1059 of 2786

                                      01060
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6532 Page 1064 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SA93
MADE IN BULGARIA               SAL95
MADE IN BULGARIA               SLK96
MADE IN BULGARIA               SLR
MADE IN BULGARIA               SLR
MADE IN BULGARIA               SLR
MADE IN BULGARIA               SLR
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 100
MADE IN BULGARIA               SLR 85
MADE IN BULGARIA               SLR 85M
MADE IN BULGARIA               SLR 85M
MADE IN BULGARIA               SLR 92
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95

                                 Page 1060 of 2786

                                      01061
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6533 Page 1065 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95

                                 Page 1061 of 2786

                                        01062
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6534 Page 1066 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95
MADE IN BULGARIA               SLR 95 AK
MADE IN BULGARIA               SLR 95 MB
MADE IN BULGARIA               SLR 95 MB
MADE IN BULGARIA               SLR 95 MB
MADE IN BULGARIA               SLR 95 SPORTER
MADE IN BULGARIA               SLR 95 SPORTER
MADE IN BULGARIA               SLR 95MB
MADE IN BULGARIA               SLR 96
MADE IN BULGARIA               SLR 96
MADE IN BULGARIA               SLR 96
MADE IN BULGARIA               SLR 96
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95

                                 Page 1062 of 2786

                                      01063
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6535 Page 1067 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95

                                 Page 1063 of 2786

                                       01064
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6536 Page 1068 of
                                     2792
                                   SB23_Kasler
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR95
MADE IN BULGARIA               SLR950
MADE IN BULGARIA               SLR95AK
MADE IN BULGARIA               SLR95M
MADE IN BULGARIA               SLR95MB
MADE IN BULGARIA               SLR95MB
MADE IN BULGARIA               SLR95MB
MADE IN BULGARIA               SLR95MB
MADE IN BULGARIA               SLR95MB
MADE IN BULGARIA               SLR95SPORTING
MADE IN BULGARIA               SLR96
MADE IN BULGARIA               SLR96
MADE IN BULGARIA               SLR96
MADE IN BULGARIA               SPORTER
MADE IN BULGARIA               SPORTER
MADE IN BULGARIA               SSR99P
MADE IN BULGARIA               SSR99P
MADE IN BULGARIA               VA93
MADE IN CANADA                 C2694
MADE IN CANADA                 CAABON15
MADE IN CANADA                 CARBON15
MADE IN CANADA                 CARBON15
MADE IN CANADA                 CARBON1597
MADE IN CANADA                 FAL L1A1
MADE IN CANADA                 L1A1

                                 Page 1064 of 2786

                                      01065
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6537 Page 1069 of
                                     2792
                                   SB23_Kasler
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1 SPORTER
MADE IN CANADA                 L1A1SPORTER
MADE IN CANADA                 LA1A SPORTER
MADE IN CANADA                 LSR
MADE IN CANADA                 SPORTER
MADE IN CANADA                 SPORTER
MADE IN CANADA                 SPORTER
MADE IN CANADA                 SPORTER
MADE IN CANADA                 SPORTER
MADE IN CHINA                  320
MADE IN CHINA                  386
MADE IN CHINA                                        386
MADE IN CHINA                                        386
MADE IN CHINA                                        386
MADE IN CHINA                  762
MADE IN CHINA                  762
MADE IN CHINA                   92 SPORTER
MADE IN CHINA                  1985 DRAGUNOV
MADE IN CHINA                  56S
MADE IN CHINA                  AK SPORTER
MADE IN CHINA                  AK47
MADE IN CHINA                  AK47
MADE IN CHINA                  AK47
MADE IN CHINA                  AK47
MADE IN CHINA                  AKM 47S
MADE IN CHINA                  AKS

                                 Page 1065 of 2786

                                      01066
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6538 Page 1070 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  AKS
MADE IN CHINA                  AKS 762
MADE IN CHINA                  BKW 92
MADE IN CHINA                  BLOOMHANDLE
MADE IN CHINA                  BOX CANNON 700
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BROOMHANDLE
MADE IN CHINA                  BWK92
MADE IN CHINA                  C 96
MADE IN CHINA                  C 96
MADE IN CHINA                  DELUXE
MADE IN CHINA                  DRAGANOV
MADE IN CHINA                  DRAGUNOV
MADE IN CHINA                  FIXED MAGAZINE
MADE IN CHINA                  HDM 86
MADE IN CHINA                  M14
MADE IN CHINA                  M14 S
MADE IN CHINA                  M1JINGAN
MADE IN CHINA                  M21 FIXED
MADE IN CHINA                  M90
MADE IN CHINA                  MAC 90
MADE IN CHINA                  MAC 90
MADE IN CHINA                  MAC 90 SPORTER
MADE IN CHINA                  MAC90
MADE IN CHINA                  MAC90 SPORTER
MADE IN CHINA                  MAK 9
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90

                                 Page 1066 of 2786

                                      01067
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6539 Page 1071 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 90 SPORTER
MADE IN CHINA                  MAK 91
MADE IN CHINA                  MAK 91
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90
MADE IN CHINA                  MAK90 SPORTER
MADE IN CHINA                  MAK90 SPORTER
MADE IN CHINA                  MAK90 SPORTER

                                 Page 1067 of 2786

                                      01068
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6540 Page 1072 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  MAK90SPORTER
MADE IN CHINA                  MAK90SPORTER
MADE IN CHINA                  MAK90SPORTER
MADE IN CHINA                  MAK90SPORTER
MADE IN CHINA                  MAK91
MADE IN CHINA                  MAMIYO
MADE IN CHINA                  MANH
MADE IN CHINA                  MANH
MADE IN CHINA                  MANH
MADE IN CHINA                  MK90
MADE IN CHINA                  NDM 86
MADE IN CHINA                  NDM 86
MADE IN CHINA                  NDM 86
MADE IN CHINA                  NDM86
MADE IN CHINA                  NDM86
MADE IN CHINA                  NHM 90
MADE IN CHINA                  NHM 90
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM 91
MADE IN CHINA                  NHM90
MADE IN CHINA                  NHM91
MADE IN CHINA                  NHM91
MADE IN CHINA                  NHM91
MADE IN CHINA                  NHM91
MADE IN CHINA                  NHM91
MADE IN CHINA                  PARATROOPER
MADE IN CHINA                  SA85
MADE IN CHINA                  SAS 12
MADE IN CHINA                  SAS12
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS

                                 Page 1068 of 2786

                                      01069
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6541 Page 1073 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS
MADE IN CHINA                  SKS 45 FIXED
MADE IN CHINA                  SKS 47 FIXED
MADE IN CHINA                  SKS 50 FIXED
MADE IN CHINA                  SKS 56
MADE IN CHINA                  SKS 56 FIXED
MADE IN CHINA                  SKS 762
MADE IN CHINA                  SKS FIX
MADE IN CHINA                  SKS FIX
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED

                                 Page 1069 of 2786

                                      01070
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6542 Page 1074 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED

                                 Page 1070 of 2786

                                      01071
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6543 Page 1075 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED
MADE IN CHINA                  SKS FIXED CN52
MADE IN CHINA                  SKS FIXED COWBOY
MADE IN CHINA                  SKS FIXED MAGAZINE
MADE IN CHINA                  SKS SPORTER
MADE IN CHINA                  SKS TYPE 56
MADE IN CHINA                  SKS TYPE 56
MADE IN CHINA                  SKSPARATROOPER
MADE IN CHINA                  SPORTER
MADE IN CHINA                  SPORTER
MADE IN CHINA                  SPORTER
MADE IN CHINA                  SPORTER
MADE IN CHINA                  SPORTER 386
MADE IN CHINA                  SPORTER 386
MADE IN CHINA                  SPORTER 386
MADE IN CHINA                  SPORTER 90
MADE IN CHINA                  SPORTS NHM 91
MADE IN CHINA                  SPORTSNHM91
MADE IN CHINA                  SPS 12
MADE IN CHINA                  TOKAROV
MADE IN CHINA                  TU711
MADE IN CHINA                  TU711
MADE IN CHINA                  TYPE56SKS

                                 Page 1071 of 2786

                                      01072
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6544 Page 1076 of
                                     2792
                                   SB23_Kasler
MADE IN CHINA                  UNKNOWN
MADE IN CZECHSLOVKIA           CZ52
MADE IN CZECHSLOVKIA           CZ52
MADE IN CZECHSLOVKIA           CZ52
MADE IN CZECHSLOVKIA           CZ75B
MADE IN CZECHSLOVKIA           CZM52
MADE IN CZECHSLOVKIA           SHE 52
MADE IN CZECHSLOVKIA           SHE VZ52
MADE IN CZECHSLOVKIA           VZ 52
MADE IN CZECHSLOVKIA           VZ 52 57
MADE IN DOMINICA               FSL
MADE IN DOMINICA               FSL
MADE IN DOMINICA               FSL
MADE IN DOMINICA               FSL
MADE IN EGYPT                  AK 47
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM
MADE IN EGYPT                  AKM MISCRCARM
MADE IN EGYPT                  AKMM1SR
MADE IN EGYPT                  CARBINE
MADE IN EGYPT                  FN 1949
MADE IN EGYPT                  FN49
MADE IN EGYPT                  FN49
MADE IN EGYPT                  HAKEM
MADE IN EGYPT                  HAKIAM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM

                                 Page 1072 of 2786

                                      01073
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6545 Page 1077 of
                                     2792
                                   SB23_Kasler
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  HAKIM
MADE IN EGYPT                  M15R
MADE IN EGYPT                  M1SR
MADE IN EGYPT                  M1SR
MADE IN EGYPT                  M1SR SA
MADE IN EGYPT                  MAADI
MADE IN EGYPT                  MAADI
MADE IN EGYPT                  MAK 90
MADE IN EGYPT                  MAK 90
MADE IN EGYPT                  MAK90
MADE IN EGYPT                  MATTIE
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR

                                 Page 1073 of 2786

                                      01074
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6546 Page 1078 of
                                     2792
                                   SB23_Kasler
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR
MADE IN EGYPT                  MISR 10
MADE IN EGYPT                  MISR 10
MADE IN EGYPT                  MISR 10 SEMI
MADE IN EGYPT                  MISR 90
MADE IN EGYPT                  MISR 90
MADE IN EGYPT                  MISR 90
MADE IN EGYPT                  MISR AK SPORTER
MADE IN EGYPT                  MISR R104 1N
MADE IN EGYPT                  MISR SA
MADE IN EGYPT                  MISR7
MADE IN EGYPT                  MISR7
MADE IN EGYPT                  MISR90
MADE IN EGYPT                  MISR90
MADE IN EGYPT                  MISR90
MADE IN EGYPT                  MISR90
MADE IN EGYPT                  MISRCARM
MADE IN EGYPT                  MISRCARM
MADE IN EGYPT                  MISRSPORTER
MADE IN EGYPT                  MSR 90
MADE IN EGYPT                  MSR 90
MADE IN EGYPT                  RASHEED
MADE IN EGYPT                  RASHID
MADE IN EGYPT                  RASHID
MADE IN EGYPT                  RIFLE SEM AUTO
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML
MADE IN EGYPT                  RML AK47
MADE IN EGYPT                  RML MAADI
MADE IN EGYPT                  RPM

                                 Page 1074 of 2786

                                      01075
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6547 Page 1079 of
                                     2792
                                   SB23_Kasler
MADE IN EGYPT                  RPM
MADE IN EGYPT                  S1A
MADE IN EGYPT                  SB23
MADE IN EGYPT                  SEMI AUTO
MADE IN EGYPT                  SPORTER
MADE IN EGYPT                  SPORTER
MADE IN EGYPT
MADE IN EGYPT
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1
MADE IN ENGLAND                L1A1 SPORTER
MADE IN ENGLAND                MK1
MADE IN ENGLAND                SLR
MADE IN FINLAND                BKT39
MADE IN FINLAND                BKT39
MADE IN FINLAND                VALMET 76
MADE IN FRANCE                 15
MADE IN FRANCE                 49
MADE IN FRANCE                                       49
MADE IN FRANCE                                       49
MADE IN FRANCE                                       49
MADE IN FRANCE                 4956
MADE IN FRANCE                 4956
MADE IN FRANCE                 4956
MADE IN FRANCE                 4956
MADE IN FRANCE                 49156
MADE IN FRANCE                 194956
MADE IN FRANCE                 1949 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 49 56
MADE IN FRANCE                 AZ
MADE IN FRANCE                 CMH2
MADE IN FRANCE                 CMH2
MADE IN FRANCE                 FAL
MADE IN FRANCE                 FAL
MADE IN FRANCE                 FN49
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1

                                 Page 1075 of 2786

                                      01076
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6548 Page 1080 of
                                     2792
                                   SB23_Kasler
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1
MADE IN FRANCE                 L1A1 CAI SPORTER
MADE IN FRANCE                 M14K
MADE IN FRANCE                 M1949
MADE IN FRANCE                 M1949 56
MADE IN FRANCE                 M1949 56
MADE IN FRANCE                 M194956
MADE IN FRANCE                 M194956
MADE IN FRANCE                 M49
MADE IN FRANCE                 M49
MADE IN FRANCE                 M49
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS
MADE IN FRANCE                 MAS 1945 56
MADE IN FRANCE                 MAS 1949 56
MADE IN FRANCE                 MAS 1949 56
MADE IN FRANCE                 MAS 1949 56
MADE IN FRANCE                 MAS 1949 56
MADE IN FRANCE                 MAS 1962
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 49 56
MADE IN FRANCE                 MAS 4956
MADE IN FRANCE                 MAS 4956
MADE IN FRANCE                 MAS 4956
MADE IN FRANCE                 MAS MLE
MADE IN FRANCE                 MAS194956
MADE IN FRANCE                 MAS194956
MADE IN FRANCE                 MAS49
MADE IN FRANCE                 MAS49
MADE IN FRANCE                 MAS49 56

                                 Page 1076 of 2786

                                      01077
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6549 Page 1081 of
                                     2792
                                   SB23_Kasler
MADE IN FRANCE                 MAS4956
MADE IN FRANCE                 MAS4956
MADE IN FRANCE                 MAS4956
MADE IN FRANCE                 MAUSER
MADE IN FRANCE                 MAUSER36
MADE IN FRANCE                 MLE 1949 56
MADE IN FRANCE                 MLE 1949 56
MADE IN FRANCE                 MLE 1949 56
MADE IN FRANCE                 MLE1949 56
MADE IN FRANCE                 PARA
MADE IN FRANCE                 PARA
MADE IN FRANCE                 PARA
MADE IN FRANCE                 PARA
MADE IN FRANCE                 R1A1 SPORTER
MADE IN FRANCE                 SA58
MADE IN FRANCE                 SPORTER L1A1
MADE IN FRANCE                 STG 58
MADE IN FRANCE                 STG 58C
MADE IN FRANCE                 VARMINTER
MADE IN FRENCH POLY            MAS
MADE IN GERMANY                98
MADE IN GERMANY                1930
MADE IN GERMANY                K43
MADE IN GERMANY                PM 27
MADE IN GREECE                 OLYMPIAN
MADE IN GREECE                 SAR 8 SPORTER
MADE IN HONG KONG              BENELLI SUPER 90 M3
MADE IN HONG KONG              SR9
MADE IN HONG KONG              USC CARBINE
MADE IN HUNGARY                 SA 85M
MADE IN HUNGARY                85M
MADE IN HUNGARY                85M
MADE IN HUNGARY                85M
MADE IN HUNGARY                95M
MADE IN HUNGARY                AK
MADE IN HUNGARY                AK
MADE IN HUNGARY                AK 47
MADE IN HUNGARY                AK 47
MADE IN HUNGARY                AK 47 SA85M
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AK47
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKS
MADE IN HUNGARY                AKS
MADE IN HUNGARY                B SPROTER
MADE IN HUNGARY                FEG
MADE IN HUNGARY                FEG
MADE IN HUNGARY                GA 9200 AK 47
MADE IN HUNGARY                KBI SA 85M

                                 Page 1077 of 2786

                                      01078
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6550 Page 1082 of
                                     2792
                                   SB23_Kasler
MADE IN HUNGARY                KBI SA 85M
MADE IN HUNGARY                MAC 90
MADE IN HUNGARY                PJK 9HP
MADE IN HUNGARY                RIFLE
MADE IN HUNGARY                SA
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 2000M
MADE IN HUNGARY                SA 200M
MADE IN HUNGARY                SA 58M
MADE IN HUNGARY                SA 83
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85
MADE IN HUNGARY                SA 85 M
MADE IN HUNGARY                SA 85 SPORTER
MADE IN HUNGARY                SA 85 SPORTER
MADE IN HUNGARY                SA 85 SPORTER
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M

                                 Page 1078 of 2786

                                      01079
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6551 Page 1083 of
                                     2792
                                   SB23_Kasler
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA2000
MADE IN HUNGARY                SA2000
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA2000M
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85
MADE IN HUNGARY                SA85 KBI SPORTER
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M

                                 Page 1079 of 2786

                                      01080
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6552 Page 1084 of
                                     2792
                                   SB23_Kasler
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M

                                 Page 1080 of 2786

                                       01081
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6553 Page 1085 of
                                     2792
                                   SB23_Kasler
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M
MADE IN HUNGARY                SA85M MAK 90
MADE IN HUNGARY                SA85M SPORTER
MADE IN HUNGARY                SA85M SPORTER
MADE IN HUNGARY                SA85M SPORTER
MADE IN HUNGARY                SA85M SPORTER
MADE IN HUNGARY                SA85M SPORTER
MADE IN HUNGARY                SA85MSPORTER
MADE IN HUNGARY                SA85SPORTER
MADE IN HUNGARY                SH85
MADE IN HUNGARY                SPORTER
MADE IN HUNGARY                SPORTER
MADE IN HUNGARY                SPORTER
MADE IN HUNGARY
MADE IN INDIA                  CARBINE
MADE IN ISRAEL                                       941
MADE IN ISRAEL                                       941
MADE IN ISRAEL                 DESERT EAGLE 41 44
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FAL
MADE IN ISRAEL                 FALO FAL
MADE IN ISRAEL                 FNFAL
MADE IN ISRAEL                 L1A1 SPORTER
MADE IN ISRAEL                 L1A1 SPORTER
MADE IN ISRAEL                 L1A1 SPORTER
MADE IN ISRAEL                 M1 CARBINE
MADE IN ISRAEL                 M888
MADE IN ISRAEL                 M888
MADE IN ISRAEL                 MATCH
MADE IN ISRAEL                 SA FAL

                                 Page 1081 of 2786

                                      01082
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6554 Page 1086 of
                                     2792
                                   SB23_Kasler
MADE IN ISRAEL                 SA FAL
MADE IN ISRAEL                 SA FAL
MADE IN ISRAEL                 TYPE 3 METRIC
MADE IN ITALY                  AGM1
MADE IN ITALY                  AGM1
MADE IN ITALY                  AGM1
MADE IN ITALY                  AP 80
MADE IN ITALY                  AP74
MADE IN ITALY                  AP80
MADE IN ITALY                  BULLPUP
MADE IN ITALY                  JAGER AP 80 221
MADE IN ITALY                  JAGER AP80
MADE IN ITALY                  JAGERAP84
MADE IN ITALY                  M1
MADE IN ITALY                  PMSA02
MADE IN ITALY                  PMSA02
MADE IN ITALY                  PPS 50
MADE IN ITALY                  ROSA
MADE IN ITALY                  SAS 12
MADE IN JAPAN                   WW 2 ARMY
MADE IN JORDAN                 M1 CARBINE
MADE IN PHILIPPINES                                  1600
MADE IN PHILIPPINES                                  1600
MADE IN PHILIPPINES                                  1600
MADE IN PHILIPPINES                                  1600
MADE IN PHILIPPINES            AK 47 22
MADE IN PHILIPPINES            M 16
MADE IN PHILIPPINES            M1600
MADE IN PHILIPPINES            MK IV 116
MADE IN POLAND                 SKS FIXED
MADE IN POLAND                 VEPR
MADE IN PORTUGAL               91
MADE IN PORTUGAL               91
MADE IN PORTUGAL               91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL                                      91
MADE IN PORTUGAL               DELTA 91
MADE IN PORTUGAL               DELTA 91
MADE IN PORTUGAL               DELTA 97
MADE IN PORTUGAL               FAL
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP

                                 Page 1082 of 2786

                                      01083
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6555 Page 1087 of
                                     2792
                                   SB23_Kasler
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP
MADE IN PORTUGAL               FMP G3
MADE IN PORTUGAL               FSL
MADE IN PORTUGAL               FSL 308
MADE IN PORTUGAL               G3
MADE IN PORTUGAL               G3
MADE IN PORTUGAL               G3
MADE IN PORTUGAL               G3
MADE IN PORTUGAL               G3 TYPE
MADE IN PORTUGAL               G35
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3S
MADE IN PORTUGAL               G3SFMP
MADE IN PORTUGAL               G3SFMP
MADE IN PORTUGAL               PARIS INT G3
MADE IN PORTUGAL               RML
MADE IN PORTUGAL               SLG 95
MADE IN PORTUGAL               SLG 95
MADE IN PORTUGAL               SLG95
MADE IN PORTUGAL               SLG95
MADE IN PORTUGAL               SLG95
MADE IN PORTUGAL               SW3
MADE IN PORTUGAL               SW3 91
MADE IN PORTUGAL               SW3 91
MADE IN PORTUGAL               UG3S
MADE IN PORTUGAL               UNKNOWN
MADE IN PORTUGAL               UT91
MADE IN PORTUGAL               UT91
MADE IN PORTUGAL               XFAL
MADE IN PORTUGAL               XG3
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35
MADE IN PORTUGAL               XG35 FMP
MADE IN PORTUGAL               XG3S

                                 Page 1083 of 2786

                                      01084
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6556 Page 1088 of
                                     2792
                                   SB23_Kasler
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3S
MADE IN PORTUGAL               XG3SFMP
MADE IN PORTUGAL               YG3S
MADE IN SIERRE LEONE           85M
MADE IN SIERRE LEONE           85M
MADE IN SIERRE LEONE           M1A
MADE IN SIERRE LEONE           SAR 8 SPORTER
MADE IN SPAIN                  M1
MADE IN SPAIN                  MOD 30M
MADE IN SPAIN                  SAR 8
MADE IN SWEDEN                 42
MADE IN SWEDEN                 AG42B
MADE IN SWEDEN                 AG42B
MADE IN SWEDEN                 LJUNGMAN
MADE IN SWEDEN                 LJUNGMAN 42B
MADE IN SWEDEN                 LYUNGMAN
MADE IN SWEDEN                 TARGETPRO
MADE IN SWITZERLAND            PE
MADE IN YUGOSLAVIA                                   7
MADE IN YUGOSLAVIA             AK 47
MADE IN YUGOSLAVIA             AK 47
MADE IN YUGOSLAVIA             AK47
MADE IN YUGOSLAVIA             M 77 WS
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M 90
MADE IN YUGOSLAVIA             M40
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90

                                 Page 1084 of 2786

                                      01085
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6557 Page 1089 of
                                     2792
                                     SB23_Kasler
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             M90 RPK
MADE IN YUGOSLAVIA             MAK 90
MADE IN YUGOSLAVIA             MITCHELLARMS
MADE IN YUGOSLAVIA             PPK 47
MADE IN YUGOSLAVIA             RM 90
MADE IN YUGOSLAVIA             RM 90
MADE IN YUGOSLAVIA             RPK
MADE IN YUGOSLAVIA             RPK 47
MADE IN YUGOSLAVIA             RPK M90
MADE IN YUGOSLAVIA             RPK47
MADE IN YUGOSLAVIA             SLR 95
MADE IN ZAMBIA                 LR 300
MADE IN ZAMBIA                 LR 300
MAGNUM RESEARCH                331
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                                      332
MAGNUM RESEARCH                                      332
MAGNUM RESEARCH                                      332
MAGNUM RESEARCH                                      332
MAGNUM RESEARCH                361
MAGNUM RESEARCH                361
MAGNUM RESEARCH                361
MAGNUM RESEARCH                361
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372

                                 Page 1085 of 2786

                                       01086
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6558 Page 1090 of
                                     2792
                                     SB23_Kasler
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                                      372
MAGNUM RESEARCH                                      372
MAGNUM RESEARCH                0T0
MAGNUM RESEARCH                332ARM
MAGNUM RESEARCH                332ARM
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                DESERT EAGLE
MAGNUM RESEARCH                DESERT EAGLE
MAGNUM RESEARCH                DESERT EAGLE
MAGNUM RESEARCH                MOUNTAIN EAGLE
MAGNUM RESEARCH                MR
MAGNUM RESEARCH                MR361
MAGNUM RESEARCH                MTN EAGLE
MAKAROV                        1J70
MAKAROV                        IJ 70
MAKAROV                        IJ70
MAKAROV                        IJ70
MAKAROV                        M11
MANCHESTER ARMS                45R01212
MANCHESTER ARMS                COMMANDO
MANCHESTER ARMS                COMMANDO
MANCHESTER ARMS                COMMANDO
MANCHESTER ARMS                COMMANDO MARK
MANCHESTER ARMS                COMMANDO MARK 45
MANCHESTER ARMS                COMMANDO MARK 45
MANCHESTER ARMS                COMMANDO MARK 45
MANCHESTER ARMS                COMMANDOMARK45
MANCHESTER ARMS                MARK 45
MANCHESTER ARMS                MARK45
MANHURIN, S.A.                 PP
MANNLICHER/CARCANO             M10A1
MANNLICHER/CARCANO             M10A1S
MANNLICHER/CARCANO             M10A1S
MANNLICHER/CARCANO             MAC 10
MARIANA ISLANDS                                      760
MARKWELL ARMS CO               90
MARKWELL ARMS CO               SPORTER 90
MARKWELL ARMS CO               SPORTER 90
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.                                   9
MARLIN FIREARMS CO.                                   9
MARLIN FIREARMS CO.                                   9
MARLIN FIREARMS CO.                                   9

                                 Page 1086 of 2786

                                       01087
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6559 Page 1091 of
                                     2792
                                     SB23_Kasler
MARLIN FIREARMS CO.                                   9
MARLIN FIREARMS CO.            25
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.                                  45
MARLIN FIREARMS CO.                                  45
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.                                  60
MARLIN FIREARMS CO.                                  60
MARLIN FIREARMS CO.                                  60
MARLIN FIREARMS CO.            80
MARLIN FIREARMS CO.                                  600
MARLIN FIREARMS CO.            700
MARLIN FIREARMS CO.            700
MARLIN FIREARMS CO.                                995
MARLIN FIREARMS CO.            3000
MARLIN FIREARMS CO.            30 AS
MARLIN FIREARMS CO.            45 CAMP GUN
MARLIN FIREARMS CO.            70HC
MARLIN FIREARMS CO.            9 CAMP
MARLIN FIREARMS CO.            9 MIRCO GROVE BARREL
MARLIN FIREARMS CO.            A15
MARLIN FIREARMS CO.            AK47P
MARLIN FIREARMS CO.            BULLPUP
MARLIN FIREARMS CO.            CAMP
MARLIN FIREARMS CO.            CAMP
MARLIN FIREARMS CO.            CAMP 45
MARLIN FIREARMS CO.            CAMP 45
MARLIN FIREARMS CO.            CAMP 45
MARLIN FIREARMS CO.            CAMP 45
MARLIN FIREARMS CO.            CAMP 45
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP 9
MARLIN FIREARMS CO.            CAMP CARBINE
MARLIN FIREARMS CO.            CAMP NINE
MARLIN FIREARMS CO.            CAMP RIFLE
MARLIN FIREARMS CO.            CAMP45

                                 Page 1087 of 2786

                                       01088
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6560 Page 1092 of
                                     2792
                                      SB23_Kasler
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMP9
MARLIN FIREARMS CO.            CAMPCARBINE
MARLIN FIREARMS CO.            CAMPCARBINE
MARLIN FIREARMS CO.            CAMPFIRE
MARLIN FIREARMS CO.            CAMPGUN
MARLIN FIREARMS CO.            COMP CARBINE
MARLIN FIREARMS CO.            GLEUFIELD 60
MARLIN FIREARMS CO.            LAMP 9
MARLIN FIREARMS CO.            LAMP 9
MARLIN FIREARMS CO.            M9
MARLIN FIREARMS CO.            M0025
MARLIN FIREARMS CO.            M45
MARLIN FIREARMS CO.            M60
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            MODEL 9
MARLIN FIREARMS CO.            SS60
MARLIN FIREARMS CO.            UNKNOWN
MARLIN FIREARMS CO.            WINFIELD 60
MARS (PISTOLS)                                       308
MARS (PISTOLS)                 AK
MARS (PISTOLS)                 AK
MARS (PISTOLS)                 PISTOL
MARS (PISTOLS)                 SAP
MARS (PISTOLS)                 SAP
MARS (PISTOLS)                 SAP 033
MARS (PISTOLS)                 SAP018
MARS (PISTOLS)                 SAP073
MATHIEU ARMS & DEV             C96
MAUSER                         34
MAUSER                         42
MAUSER                         71
MAUSER                         714
MAUSER                         714
MAUSER                                               714
MAUSER                                               714
MAUSER                         1896
MAUSER                         1896
MAUSER                         1896
MAUSER                         1896
MAUSER                                               1896
MAUSER                                               1930
MAUSER                         1896 REPROD
MAUSER                         643 DUV 44
MAUSER                         ARGENTINE1908
MAUSER                         BOLO

                                 Page 1088 of 2786

                                        01089
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6561 Page 1093 of
                                     2792
                                   SB23_Kasler
MAUSER                         BROOM HANDLE
MAUSER                         BROOMHANDLE
MAUSER                         BROOMHANDLE
MAUSER                         BROOMHANDLE
MAUSER                         BROOMHANDLE
MAUSER                         BROOMHANDLE
MAUSER                         BROOMHANDLE C 96
MAUSER                         C 96
MAUSER                         C1896
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         C96
MAUSER                         COMMEM
MAUSER                         HSC SUPER 380
MAUSER                         HSSUPER
MAUSER                         IAR C96
MAUSER                         M 96
MAUSER                         M96
MAUSER                         RED 9
MAUSER                         TYPE 43
MAVERICK ARMS                  88
MAVERICK ARMS                  88
MAVERICK ARMS                  88
MAVERICK ARMS                  88
MAVERICK ARMS                  88
MAVERICK ARMS                                        88
MAVERICK ARMS                                        88
MAVERICK ARMS                                        88
MAVERICK ARMS                  BULLPUP
MAVERICK ARMS                  BULLPUP
MAVERICK ARMS                  BULLPUP
MAVERICK ARMS                  BULLPUP
MAVERICK ARMS                  BULLPUP
MAVERICK ARMS                  BULLPUP MODEL 88
MAXWELL ARMS                   XM207SA
MAXWELL ARMS                   XM207SA
MERIDIAN FIREARMS CO           63
MERIDIAN FIREARMS CO           91
MERIDIAN FIREARMS CO                                 91
MERIDIAN FIREARMS CO                                 91
MERIDIAN FIREARMS CO                                 91
MERIDIAN FIREARMS CO           308
MERIDIAN FIREARMS CO           63
MERIDIAN FIREARMS CO           99 CENTURION
MERIDIAN FIREARMS CO           99 CENTURION

                                 Page 1089 of 2786

                                      01090
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6562 Page 1094 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           99 SPORTER
MERIDIAN FIREARMS CO           C 99
MERIDIAN FIREARMS CO           C 99 CENTURION
MERIDIAN FIREARMS CO           C99
MERIDIAN FIREARMS CO           C99
MERIDIAN FIREARMS CO           C99 SPORTER
MERIDIAN FIREARMS CO           C99CENTURION SPORTER
MERIDIAN FIREARMS CO           C99CENTURION SPORTER
MERIDIAN FIREARMS CO           C99CENTURION SPORTER
MERIDIAN FIREARMS CO           C99CENTURION SPORTER
MERIDIAN FIREARMS CO           CENTURIAN 99
MERIDIAN FIREARMS CO           CENTURIAN 99
MERIDIAN FIREARMS CO           CENTURION
MERIDIAN FIREARMS CO           CENTURION
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION 99
MERIDIAN FIREARMS CO           CENTURION99
MERIDIAN FIREARMS CO           CENTURION99
MERIDIAN FIREARMS CO           CENTURION99 FA91
MERIDIAN FIREARMS CO           CENTURIONG3SPORTER
MERIDIAN FIREARMS CO           CENTURIONSPORTER C99
MERIDIAN FIREARMS CO           CENTURY 2000
MERIDIAN FIREARMS CO           CENTURY ARMS SPORTER
MERIDIAN FIREARMS CO           CENTURY G3
MERIDIAN FIREARMS CO           CENTURYC99
MERIDIAN FIREARMS CO           CETME
MERIDIAN FIREARMS CO           F 91
MERIDIAN FIREARMS CO           F491
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91

                                 Page 1090 of 2786

                                      01091
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6563 Page 1095 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91
MERIDIAN FIREARMS CO           FA 91 CENTURION 99
MERIDIAN FIREARMS CO           FA SI
MERIDIAN FIREARMS CO           FA SI
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91

                                 Page 1091 of 2786

                                      01092
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6564 Page 1096 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91

                                 Page 1092 of 2786

                                      01093
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6565 Page 1097 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91

                                 Page 1093 of 2786

                                      01094
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6566 Page 1098 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91

                                 Page 1094 of 2786

                                      01095
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6567 Page 1099 of
                                     2792
                                   SB23_Kasler
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91
MERIDIAN FIREARMS CO           FA91 CARBINE
MERIDIAN FIREARMS CO           FA91 G3
MERIDIAN FIREARMS CO           FA91 G3
MERIDIAN FIREARMS CO           FA91 G3
MERIDIAN FIREARMS CO           FA9163
MERIDIAN FIREARMS CO           FA91G3
MERIDIAN FIREARMS CO           FAB 308
MERIDIAN FIREARMS CO           FAB 308
MERIDIAN FIREARMS CO           FAG1
MERIDIAN FIREARMS CO           FAS1
MERIDIAN FIREARMS CO           FAS1
MERIDIAN FIREARMS CO           FASI
MERIDIAN FIREARMS CO           FASI
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G 3 SPORTER
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3
MERIDIAN FIREARMS CO           G3 FA91
MERIDIAN FIREARMS CO           G3 MILLENINM SPORTER
MERIDIAN FIREARMS CO           G3 RECIEVER
MERIDIAN FIREARMS CO           G3 SPORTER
MERIDIAN FIREARMS CO           G3 SPORTER
MERIDIAN FIREARMS CO           G36
MERIDIAN FIREARMS CO           G3MILLENIUM
MERIDIAN FIREARMS CO           G3SPORTER
MERIDIAN FIREARMS CO           GS
MERIDIAN FIREARMS CO           HK 91
MERIDIAN FIREARMS CO           HK 91
MERIDIAN FIREARMS CO           HK 91
MERIDIAN FIREARMS CO           HK 91 G3

                                 Page 1095 of 2786

                                      01096
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6568 Page 1100 of
                                     2792
                                    SB23_Kasler
MERIDIAN FIREARMS CO           HK 91 G3
MERIDIAN FIREARMS CO           HK 91 G3
MERIDIAN FIREARMS CO           HK 91 G3
MERIDIAN FIREARMS CO           HK 91 G3
MERIDIAN FIREARMS CO           HK G3
MERIDIAN FIREARMS CO           HK91
MERIDIAN FIREARMS CO           HKG 3
MERIDIAN FIREARMS CO           HKG 3
MERIDIAN FIREARMS CO           HKG3
MERIDIAN FIREARMS CO           MILLENIUM
MERIDIAN FIREARMS CO           R1048X
MERIDIAN FIREARMS CO           RA 4822
MERIDIAN FIREARMS CO           SA91
MERIDIAN FIREARMS CO           SEMI AUTO
MERIDIAN FIREARMS CO           SPORTER
MERIDIAN FIREARMS CO           SPORTER RIO48X
MERIDIAN FIREARMS CO           UNKNOWN
MERIDIAN FIREARMS CO
METEOR RIFLES                  FA 91
MFG AUTO. D. BAYONNE           P15
MFG AUTO. D. BAYONNE           PA15
MIKKENGER ARMS                 760
MIKKENGER ARMS                 M760
MIKKENGER ARMS                 MK 760
MIKKENGER ARMS                 MK 760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760
MIKKENGER ARMS                 MK760 CARBINE
MIKKENGER ARMS                 SAM 60
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A15
MIL. ARM. CORP.(MAC)           M10A1S
MIL. ARM. CORP.(MAC)           M10A1S
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MITCHELL ARMS                                        47
MITCHELL ARMS                  77
MITCHELL ARMS                  77
MITCHELL ARMS                  90
MITCHELL ARMS                                        90
MITCHELL ARMS                  16A3CAR

                                 Page 1096 of 2786

                                      01097
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6569 Page 1101 of
                                     2792
                                   SB23_Kasler
MITCHELL ARMS                  308 NATO
MITCHELL ARMS                  308 NATO
MITCHELL ARMS                  70S
MITCHELL ARMS                  ADLERJAGERAP74
MITCHELL ARMS                  ADLERJAGERAP74
MITCHELL ARMS                  AK
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47 RPK
MITCHELL ARMS                  AK22
MITCHELL ARMS                  AK22
MITCHELL ARMS                  AK22
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47 22
MITCHELL ARMS                  AP 74
MITCHELL ARMS                  AP 74
MITCHELL ARMS                  AP 80
MITCHELL ARMS                  AP 80
MITCHELL ARMS                  AP74
MITCHELL ARMS                  AP74
MITCHELL ARMS                  AP80
MITCHELL ARMS                  AR15
MITCHELL ARMS                  CAR 15 22
MITCHELL ARMS                  GALIL22
MITCHELL ARMS                  GOLD SERIES 95
MITCHELL ARMS                  JAGER
MITCHELL ARMS                  JAGER AP 84
MITCHELL ARMS                  JAGER AP74
MITCHELL ARMS                  JAPERAP80
MITCHELL ARMS                  LINDA
MITCHELL ARMS                  M 70
MITCHELL ARMS                  M 70
MITCHELL ARMS                  M 70
MITCHELL ARMS                  M 70
MITCHELL ARMS                  M 77 WS
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90

                                 Page 1097 of 2786

                                      01098
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6570 Page 1102 of
                                     2792
                                      SB23_Kasler
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90

                                 Page 1098 of 2786

                                        01099
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6571 Page 1103 of
                                     2792
                                   SB23_Kasler
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90 AK 47
MITCHELL ARMS                  M 96
MITCHELL ARMS                  M16A1
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70
MITCHELL ARMS                  M70FS
MITCHELL ARMS                  M70WS
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77
MITCHELL ARMS                  M77B1
MITCHELL ARMS                  M77B1
MITCHELL ARMS                  M77WS
MITCHELL ARMS                  M77WS
MITCHELL ARMS                  M9
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90

                                 Page 1099 of 2786

                                      01100
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6572 Page 1104 of
                                     2792
                                     SB23_Kasler
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90

                                 Page 1100 of 2786

                                       01101
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6573 Page 1105 of
                                     2792
                                     SB23_Kasler
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90

                                 Page 1101 of 2786

                                       01102
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6574 Page 1106 of
                                     2792
                                     SB23_Kasler
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90

                                 Page 1102 of 2786

                                       01103
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6575 Page 1107 of
                                     2792
                                   SB23_Kasler
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90 RPK
MITCHELL ARMS                  M90FOLDINGSTOCK
MITCHELL ARMS                  M90FS
MITCHELL ARMS                  M98
MITCHELL ARMS                  MAC 90
MITCHELL ARMS                  MAK 90
MITCHELL ARMS                  MAK 90
MITCHELL ARMS                  MAK 90
MITCHELL ARMS                  MK 76
MITCHELL ARMS                  PPS 50
MITCHELL ARMS                  PPS50
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK

                                 Page 1103 of 2786

                                      01104
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6576 Page 1108 of
                                     2792
                                     SB23_Kasler
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 762
MITCHELL ARMS                  RPK 90
MITCHELL ARMS                  RPK47
MITCHELL ARMS                  SPORTER
MITCHELL ARMS                  SPORTER
MITCHELL ARMS                  SPORTER
MITCHELL ARMS                  SPORTER
MITRAILLEUSE FRAN DA           POLICEMAN
MK ARMS INC                    760
MK ARMS INC                    760
MK ARMS INC                    760
MK ARMS INC                    760
MK ARMS INC                                          760
MK ARMS INC                                          760
MK ARMS INC                                          760
MK ARMS INC                                          760
MK ARMS INC                    CARBINE
MK ARMS INC                    M10
MK ARMS INC                    MK 760
MK ARMS INC                    MK 760
MK ARMS INC                    MK 760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    MKA 760
MK ARMS INC                    PROTOTYPE
MK ARMS INC                    PROTOTYPE
MK ARMS INC                    PROTOTYPE
MKS SUPPLY, INC                M14A
MKS SUPPLY, INC                MI4A
MODELE D'ORDONNANCE            CARBON 15
MOSIN-NAGANT                   POLISH M44
MOSSBERG, OF & SONS                                   88
MOSSBERG, OF & SONS                                   88
MOSSBERG, OF & SONS                                  152
MOSSBERG, OF & SONS                                  410
MOSSBERG, OF & SONS            490
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500

                                 Page 1104 of 2786

                                       01105
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6577 Page 1109 of
                                     2792
                                      SB23_Kasler
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS                                  500
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS                                  590
MOSSBERG, OF & SONS            5500
MOSSBERG, OF & SONS            5500
MOSSBERG, OF & SONS            5500
MOSSBERG, OF & SONS                                  5500
MOSSBERG, OF & SONS                                  5500
MOSSBERG, OF & SONS                                  5500
MOSSBERG, OF & SONS            9200
MOSSBERG, OF & SONS            50482
MOSSBERG, OF & SONS            50668
MOSSBERG, OF & SONS
MOSSBERG, OF & SONS
MOSSBERG, OF & SONS
MOSSBERG, OF & SONS            200D
MOSSBERG, OF & SONS            200D
MOSSBERG, OF & SONS            22S AUTO
MOSSBERG, OF & SONS            500 A
MOSSBERG, OF & SONS            500 A
MOSSBERG, OF & SONS            500 AG
MOSSBERG, OF & SONS            500 ATP
MOSSBERG, OF & SONS            500 ATP
MOSSBERG, OF & SONS            500 BULLPUB
MOSSBERG, OF & SONS            500 BULLPUP
MOSSBERG, OF & SONS            500 CAMPER
MOSSBERG, OF & SONS            500 COMBO

                                 Page 1105 of 2786

                                        01106
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6578 Page 1110 of
                                     2792
                                   SB23_Kasler
MOSSBERG, OF & SONS            500 CRUISER GRIPPER
MOSSBERG, OF & SONS            500 PERSUADER
MOSSBERG, OF & SONS            500 PERSUADER
MOSSBERG, OF & SONS            500 PUMP
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500ATP
MOSSBERG, OF & SONS            500ATP
MOSSBERG, OF & SONS            500ATV
MOSSBERG, OF & SONS            500BULLPUP
MOSSBERG, OF & SONS            500C
MOSSBERG, OF & SONS            500C
MOSSBERG, OF & SONS            500E
MOSSBERG, OF & SONS            500E
MOSSBERG, OF & SONS            500PUMP
MOSSBERG, OF & SONS            50DE
MOSSBERG, OF & SONS            590 PUMP
MOSSBERG, OF & SONS            590 PUMP ACTION
MOSSBERG, OF & SONS            590A1
MOSSBERG, OF & SONS            590M
MOSSBERG, OF & SONS            600A
MOSSBERG, OF & SONS            600AT
MOSSBERG, OF & SONS            9200A1
MOSSBERG, OF & SONS            BULL DOG
MOSSBERG, OF & SONS            BULL PUP
MOSSBERG, OF & SONS            BULL PUP
MOSSBERG, OF & SONS            BULL PUP
MOSSBERG, OF & SONS            BULL PUP MAVERICK
MOSSBERG, OF & SONS            BULL PUP MAVERICK
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULLPUP

                                 Page 1106 of 2786

                                      01107
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6579 Page 1111 of
                                     2792
                                   SB23_Kasler
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            CRUISE
MOSSBERG, OF & SONS            CRUISER 500A
MOSSBERG, OF & SONS            CRUISER 500A
MOSSBERG, OF & SONS            CRUSER
MOSSBERG, OF & SONS            HS410
MOSSBERG, OF & SONS            M590
MOSSBERG, OF & SONS            M590A1
MOSSBERG, OF & SONS            M9200A1
MOSSBERG, OF & SONS            M9200A1
MOSSBERG, OF & SONS            M9200A1
MOSSBERG, OF & SONS            MARINER
MOSSBERG, OF & SONS            MARINER
MOSSBERG, OF & SONS            MAXI COMBO
MOSSBERG, OF & SONS            MSBG 590
MOSSBERG, OF & SONS            NEW HEAVEN
MOSSBERG, OF & SONS            PERSUADER
MOSSBERG, OF & SONS            PUMP
MOSSBERG, OF & SONS            PUMP
MOSSBERG, OF & SONS            S00
MOSSBERG, OF & SONS            S90
MOSSBERG, OF & SONS            SHOTGUN
MOSSBERG, OF & SONS            SHOTGUN
MOSSBERG, OF & SONS
MOSSBERG, OF & SONS
NAT. ORDNANCE, INC.            59
NAT. ORDNANCE, INC.            A15
NAT. ORDNANCE, INC.            A15
NAT. ORDNANCE, INC.            A15
NAT. ORDNANCE, INC.            A15
NAT. ORDNANCE, INC.            BM59
NAT. ORDNANCE, INC.            CARBINE
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            MICARBINE
NAT. ORDNANCE, INC.            UNKNOWN
NAT. ORDNANCE, INC.            US CARBINE
NAT. ORDNANCE, INC.            US CARBINE
NAVY ARMS CO.                  C96
NAVY ARMS CO.                  HENRY
NAVY ARMS CO.                  TU711
NEW ENGLAND ARMS CO.
NHM/N. H. MAYER                NHM90
NIGHTHAWK FIREARMS             M10
NIGHTHAWK FIREARMS             ST1
NIGHTHAWK FIREARMS             ST1
NIGHTHAWK FIREARMS             ST1

                                 Page 1107 of 2786

                                       01108
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6580 Page 1112 of
                                     2792
                                     SB23_Kasler
NIGHTHAWK FIREARMS             XM10
NIGHTHAWK FIREARMS             XM10 45
NIGHTHAWK FIREARMS             XM10 45
NOBLE                          M15A2
NOBLE                          M15A2
NORINCO                        66
NORINCO                        86
NORINCO                        86
NORINCO                                              86
NORINCO                        90
NORINCO                        90
NORINCO                        90
NORINCO                                              90
NORINCO                        213
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320

                                 Page 1108 of 2786

                                       01109
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6581 Page 1113 of
                                     2792
                                     SB23_Kasler
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320

                                 Page 1109 of 2786

                                       01110
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6582 Page 1114 of
                                     2792
                                     SB23_Kasler
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                        320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320

                                 Page 1110 of 2786

                                       01111
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6583 Page 1115 of
                                     2792
                                      SB23_Kasler
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                                              320
NORINCO                        386
NORINCO                                              386
NORINCO                        1956
NORINCO
NORINCO
NORINCO                         BWK 92 SPORTER
NORINCO                         BWK 92 SPORTER
NORINCO                         MAK 90
NORINCO                         MAK 90 SPORTER

                                 Page 1111 of 2786

                                        01112
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6584 Page 1116 of
                                     2792
                                   SB23_Kasler
NORINCO                         MAK 91
NORINCO                        1911A1
NORINCO                        1911A1
NORINCO                        320 B SPORTER
NORINCO                        320 CARBINE
NORINCO                        320 CARBINE
NORINCO                        320 MODEL B
NORINCO                        320 SPORTER
NORINCO                        320 SPORTER
NORINCO                        320 SPORTER
NORINCO                        320 SPORTER
NORINCO                        320 UZI
NORINCO                        320B
NORINCO                        320B
NORINCO                        320B SPORTER
NORINCO                        320BSPORTER95
NORINCO                        320SEMI AUTO CARBINE
NORINCO                        320UZI
NORINCO                        386 HUNTER
NORINCO                        386 SPORTMAN
NORINCO                        5651NHM90
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        73 SPORTER
NORINCO                        756 S7
NORINCO                        756S7
NORINCO                        81S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S 1
NORINCO                        84S1
NORINCO                        86S
NORINCO                        90SPORTER
NORINCO                        90SPORTSTER
NORINCO                        91 M
NORINCO                        91 M
NORINCO                        92 SPORTER
NORINCO                        ACT III
NORINCO                        AHM90
NORINCO                        AK
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 1112 of 2786

                                      01113
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6585 Page 1117 of
                                     2792
                                   SB23_Kasler
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47 MAK 90
NORINCO                        AK 47 NAM 90 SPORTER
NORINCO                        AK 47S
NORINCO                        AK HUNTER
NORINCO                        AK HUNTER
NORINCO                        AK HUNTER
NORINCO                        AK HUNTER SPORTER
NORINCO                        AK MAK 90
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK386
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK4756S
NORINCO                        AK47MAC90
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK56

                                 Page 1113 of 2786

                                      01114
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6586 Page 1118 of
                                     2792
                                   SB23_Kasler
NORINCO                        AKHUNTER
NORINCO                        AKHUNTER
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM84S1
NORINCO                        AKNHM90
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS 47
NORINCO                        AKS 762
NORINCO                        AKS SPORTER
NORINCO                        AKSPORT
NORINCO                        AKSPORTER
NORINCO                        AKSPORTER
NORINCO                        AKSWOOD
NORINCO                        AKT
NORINCO                        AKTF
NORINCO                        ATD 22
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B
NORINCO                        B 320
NORINCO                        B 320
NORINCO                        B SPORTER
NORINCO                        B SPORTER
NORINCO                        B SPORTER
NORINCO                        B SPORTER
NORINCO                        B SPORTER 320
NORINCO                        B SPORTER 320
NORINCO                        B UZI CARBINE
NORINCO                        B UZI CARBINE
NORINCO                        B320

                                 Page 1114 of 2786

                                      01115
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6587 Page 1119 of
                                     2792
                                   SB23_Kasler
NORINCO                        B320
NORINCO                        B320
NORINCO                        BKW 92
NORINCO                        BKW 92 SPORTER
NORINCO                        BKW 92 SPORTER
NORINCO                        BSPORTER
NORINCO                        BSPORTER
NORINCO                        BSPORTER
NORINCO                        BSPORTER
NORINCO                        BULLPUP
NORINCO                        BW992
NORINCO                        BWK
NORINCO                        BWK 90
NORINCO                        BWK 90
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92
NORINCO                        BWK 92 AK 47
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK 92 SPORTER
NORINCO                        BWK SPORTER
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92

                                 Page 1115 of 2786

                                      01116
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6588 Page 1120 of
                                     2792
                                   SB23_Kasler
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92 SPORTER
NORINCO                        BWK92SPORTER
NORINCO                        BWK92SPORTER
NORINCO                        BWK92SPORTER
NORINCO                        BWK92SPORTER
NORINCO                        CABINE
NORINCO                        CHINA
NORINCO                        COWBOY COMPANION
NORINCO                        CS1
NORINCO                        CSI MAK 90
NORINCO                        DM86 DRAGUNOV
NORINCO                        DRAGANOV
NORINCO                        DRAGONOFF
NORINCO                        DRAGONOFF
NORINCO                        DRAGONOU
NORINCO                        DRAGONOV
NORINCO                        DRAGONOV
NORINCO                        DRAGONOV
NORINCO                        DRAGONOV NDM86
NORINCO                        DRAGONUV
NORINCO                        DRAGUNOV
NORINCO                        DRAGUNOV
NORINCO                        DRAGUNOV
NORINCO                        EM352
NORINCO                        FIX SEMI AUTO
NORINCO                        FIXED
NORINCO                        FIXED MAG SKS
NORINCO                        FIXED SKS
NORINCO                        FIXED SKS
NORINCO                        FOLDER MAK 90
NORINCO                        GRD C
NORINCO                        HDM86
NORINCO                        HHM 91
NORINCO                        HHM 91
NORINCO                        HM91

                                 Page 1116 of 2786

                                      01117
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6589 Page 1121 of
                                     2792
                                   SB23_Kasler
NORINCO                        HNM 90
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        HUNTER 90
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER SPORTER
NORINCO                        HUNTER386
NORINCO                        HUNTERRIFLE
NORINCO                        K SPORT
NORINCO                        K SPORT
NORINCO                        K SPORT
NORINCO                        K SPORT
NORINCO                        K SPORT KSI
NORINCO                        K SPORT KSI
NORINCO                        K SPORT MAK 90
NORINCO                        K SPORT MAK 90
NORINCO                        K SPORT MAK 90
NORINCO                        K SPORTS
NORINCO                        K SPORTS MAK 90
NORINCO                        KR090NLMAK90
NORINCO                        KRO90NMAC90
NORINCO                        KS90
NORINCO                        KS93
NORINCO                        KS97
NORINCO                        KSI MAK 90
NORINCO                        KSPORT
NORINCO                        KSPORT
NORINCO                        KSPORT
NORINCO                        KSPORT
NORINCO                        L1A1 SPORTER
NORINCO                        M 14
NORINCO                        M 14

                                 Page 1117 of 2786

                                      01118
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6590 Page 1122 of
                                     2792
                                   SB23_Kasler
NORINCO                        M 14
NORINCO                        M 14S
NORINCO                        M 320
NORINCO                        M 90
NORINCO                        M 90
NORINCO                        M 90 SPORTER
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14
NORINCO                        M14 SPORTER
NORINCO                        M14 SPORTER
NORINCO                        M14 SPORTER
NORINCO                        M14 SPORTER
NORINCO                        M14 SPORTER
NORINCO                        M14 SPORTER
NORINCO                        M14S
NORINCO                        M14SA
NORINCO                        M156S1
NORINCO                        M1A
NORINCO                        M1A
NORINCO                        M1A
NORINCO                        M1A
NORINCO                        M1D
NORINCO                        M21
NORINCO                        M320
NORINCO                        M320
NORINCO                        M320 B SPORTER
NORINCO                        M320B SPORTER
NORINCO                        M90
NORINCO                        M90 SPORT
NORINCO                        M90 SPORTER
NORINCO                        M91
NORINCO                        M96
NORINCO                        MAC 10
NORINCO                        MAC 12
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90

                                 Page 1118 of 2786

                                      01119
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6591 Page 1123 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90

                                 Page 1119 of 2786

                                      01120
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6592 Page 1124 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90

                                 Page 1120 of 2786

                                      01121
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6593 Page 1125 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90

                                 Page 1121 of 2786

                                      01122
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6594 Page 1126 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90
NORINCO                        MAC 90 SPORSTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER
NORINCO                        MAC 90 SPORTER

                                 Page 1122 of 2786

                                      01123
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6595 Page 1127 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC 91
NORINCO                        MAC 91
NORINCO                        MAC 91
NORINCO                        MAC 91
NORINCO                        MAC 91
NORINCO                        MAC 91
NORINCO                        MAC 9O
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90

                                 Page 1123 of 2786

                                      01124
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6596 Page 1128 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90
NORINCO                        MAC90 SPORTER
NORINCO                        MAC90 SPORTER
NORINCO                        MAC90 SPORTER
NORINCO                        MAC90 SPORTER
NORINCO                        MAC90 SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC90SPORTER
NORINCO                        MAC91
NORINCO                        MAC91
NORINCO                        MACH 90
NORINCO                        MACK 90
NORINCO                        MACK 90
NORINCO                        MACK 90
NORINCO                        MACK 91
NORINCO                        MACK9
NORINCO                        MACK90
NORINCO                        MACK90
NORINCO                        MAGAZINE FIXED
NORINCO                        MAK
NORINCO                        MAK
NORINCO                        MAK 50
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1124 of 2786

                                      01125
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6597 Page 1129 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1125 of 2786

                                        01126
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6598 Page 1130 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1126 of 2786

                                        01127
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6599 Page 1131 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1127 of 2786

                                        01128
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6600 Page 1132 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1128 of 2786

                                        01129
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6601 Page 1133 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1129 of 2786

                                        01130
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6602 Page 1134 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1130 of 2786

                                        01131
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6603 Page 1135 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1131 of 2786

                                        01132
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6604 Page 1136 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1132 of 2786

                                        01133
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6605 Page 1137 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1133 of 2786

                                        01134
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6606 Page 1138 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1134 of 2786

                                        01135
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6607 Page 1139 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1135 of 2786

                                        01136
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6608 Page 1140 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1136 of 2786

                                        01137
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6609 Page 1141 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1137 of 2786

                                        01138
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6610 Page 1142 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1138 of 2786

                                        01139
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6611 Page 1143 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1139 of 2786

                                        01140
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6612 Page 1144 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1140 of 2786

                                        01141
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6613 Page 1145 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1141 of 2786

                                        01142
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6614 Page 1146 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1142 of 2786

                                        01143
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6615 Page 1147 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1143 of 2786

                                        01144
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6616 Page 1148 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1144 of 2786

                                        01145
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6617 Page 1149 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1145 of 2786

                                        01146
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6618 Page 1150 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1146 of 2786

                                        01147
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6619 Page 1151 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1147 of 2786

                                        01148
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6620 Page 1152 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1148 of 2786

                                        01149
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6621 Page 1153 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1149 of 2786

                                        01150
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6622 Page 1154 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1150 of 2786

                                        01151
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6623 Page 1155 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1151 of 2786

                                        01152
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6624 Page 1156 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1152 of 2786

                                        01153
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6625 Page 1157 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1153 of 2786

                                        01154
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6626 Page 1158 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1154 of 2786

                                        01155
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6627 Page 1159 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1155 of 2786

                                        01156
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6628 Page 1160 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1156 of 2786

                                        01157
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6629 Page 1161 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1157 of 2786

                                        01158
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6630 Page 1162 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1158 of 2786

                                        01159
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6631 Page 1163 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1159 of 2786

                                        01160
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6632 Page 1164 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1160 of 2786

                                        01161
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6633 Page 1165 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1161 of 2786

                                        01162
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6634 Page 1166 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1162 of 2786

                                        01163
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6635 Page 1167 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1163 of 2786

                                        01164
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6636 Page 1168 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1164 of 2786

                                        01165
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6637 Page 1169 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1165 of 2786

                                        01166
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6638 Page 1170 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1166 of 2786

                                        01167
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6639 Page 1171 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1167 of 2786

                                        01168
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6640 Page 1172 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1168 of 2786

                                        01169
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6641 Page 1173 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1169 of 2786

                                        01170
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6642 Page 1174 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1170 of 2786

                                        01171
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6643 Page 1175 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1171 of 2786

                                        01172
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6644 Page 1176 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1172 of 2786

                                        01173
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6645 Page 1177 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1173 of 2786

                                        01174
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6646 Page 1178 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1174 of 2786

                                        01175
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6647 Page 1179 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1175 of 2786

                                        01176
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6648 Page 1180 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1176 of 2786

                                        01177
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6649 Page 1181 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1177 of 2786

                                        01178
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6650 Page 1182 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1178 of 2786

                                        01179
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6651 Page 1183 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1179 of 2786

                                        01180
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6652 Page 1184 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 1180 of 2786

                                        01181
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6653 Page 1185 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 15810
NORINCO                        MAK 90 762
NORINCO                        MAK 90 AK 47
NORINCO                        MAK 90 AS93
NORINCO                        MAK 90 BWK 92
NORINCO                        MAK 90 BWK 92
NORINCO                        MAK 90 FIX
NORINCO                        MAK 90 K SPORTS
NORINCO                        MAK 90 NHM
NORINCO                        MAK 90 NHM 91
NORINCO                        MAK 90 NM
NORINCO                        MAK 90 SEMI AUTO SPT
NORINCO                        MAK 90 SM 85
NORINCO                        MAK 90 SORTER
NORINCO                        MAK 90 SP
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1181 of 2786

                                      01182
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6654 Page 1186 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1182 of 2786

                                      01183
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6655 Page 1187 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1183 of 2786

                                      01184
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6656 Page 1188 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1184 of 2786

                                      01185
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6657 Page 1189 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1185 of 2786

                                      01186
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6658 Page 1190 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1186 of 2786

                                      01187
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6659 Page 1191 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1187 of 2786

                                      01188
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6660 Page 1192 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1188 of 2786

                                      01189
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6661 Page 1193 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1189 of 2786

                                      01190
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6662 Page 1194 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER

                                 Page 1190 of 2786

                                      01191
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6663 Page 1195 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTSTER
NORINCO                        MAK 90S
NORINCO                        MAK 90S
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91

                                 Page 1191 of 2786

                                      01192
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6664 Page 1196 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91

                                 Page 1192 of 2786

                                        01193
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6665 Page 1197 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91
NORINCO                        MAK 91NM
NORINCO                        MAK 96
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1193 of 2786

                                      01194
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6666 Page 1198 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1194 of 2786

                                       01195
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6667 Page 1199 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1195 of 2786

                                       01196
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6668 Page 1200 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1196 of 2786

                                       01197
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6669 Page 1201 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1197 of 2786

                                       01198
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6670 Page 1202 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1198 of 2786

                                       01199
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6671 Page 1203 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1199 of 2786

                                       01200
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6672 Page 1204 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1200 of 2786

                                       01201
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6673 Page 1205 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1201 of 2786

                                       01202
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6674 Page 1206 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1202 of 2786

                                       01203
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6675 Page 1207 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1203 of 2786

                                       01204
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6676 Page 1208 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1204 of 2786

                                       01205
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6677 Page 1209 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1205 of 2786

                                       01206
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6678 Page 1210 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1206 of 2786

                                       01207
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6679 Page 1211 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1207 of 2786

                                       01208
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6680 Page 1212 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1208 of 2786

                                       01209
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6681 Page 1213 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1209 of 2786

                                       01210
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6682 Page 1214 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1210 of 2786

                                       01211
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6683 Page 1215 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1211 of 2786

                                       01212
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6684 Page 1216 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1212 of 2786

                                       01213
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6685 Page 1217 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90

                                 Page 1213 of 2786

                                       01214
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6686 Page 1218 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 2
NORINCO                        MAK90 KSPORT
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER

                                 Page 1214 of 2786

                                      01215
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6687 Page 1219 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER

                                 Page 1215 of 2786

                                      01216
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6688 Page 1220 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90 SPORTER
NORINCO                        MAK90386
NORINCO                        MAK90BWK92SPORTER
NORINCO                        MAK90S
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER

                                 Page 1216 of 2786

                                      01217
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6689 Page 1221 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER

                                 Page 1217 of 2786

                                      01218
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6690 Page 1222 of
                                     2792
                                   SB23_Kasler
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTER
NORINCO                        MAK90SPORTSTER
NORINCO                        MAK90SPT
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91
NORINCO                        MAK91 386NM
NORINCO                        MAK91 386NM
NORINCO                        MAK91 NATIONAL MATCH
NORINCO                        MAK91 NATIONAL MATCH
NORINCO                        MAK91 NM
NORINCO                        MAK91NM
NORINCO                        MARK 90
NORINCO                        MAS UZI
NORINCO                        MATTIE
NORINCO                        MAX 90
NORINCO                        MAX 90
NORINCO                        MC 90
NORINCO                        MD SPORTER 320
NORINCO                        MDB320
NORINCO                        MDL B
NORINCO                        MDL B 320 SPORTER

                                 Page 1218 of 2786

                                      01219
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6691 Page 1223 of
                                     2792
                                   SB23_Kasler
NORINCO                        MDL B 320 SPORTER
NORINCO                        MH91
NORINCO                        MHM90
NORINCO                        MHM90
NORINCO                        MHM91
NORINCO                        MHM91
NORINCO                        MHM91
NORINCO                        MHN91
NORINCO                        MK
NORINCO                        MK 90
NORINCO                        MK 90
NORINCO                        MK 90
NORINCO                        MK 90
NORINCO                        MK 90
NORINCO                        MK 90 SPORTER
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90
NORINCO                        MK90 SPORTER
NORINCO                        MKA 90
NORINCO                        MOD A
NORINCO                        MOD B
NORINCO                        MOD B
NORINCO                        MOD B SPORTER
NORINCO                        MODEL 320
NORINCO                        MODEL 320
NORINCO                        MODEL 90
NORINCO                        MODEL B
NORINCO                        MODEL B
NORINCO                        MODEL B
NORINCO                        MODEL B
NORINCO                        MODEL B CARBINE
NORINCO                        MODEL B CARBINE
NORINCO                        MODEL B SPORTER
NORINCO                        MODEL B320
NORINCO                        MODEL1386
NORINCO                        MSA UZI
NORINCO                        N4H91
NORINCO                        N4M90
NORINCO                        NAK 90
NORINCO                        NAK 90
NORINCO                        NAM 91
NORINCO                        NAM91
NORINCO                        NAM91
NORINCO                        NAM91
NORINCO                        NATIONAL MATCH
NORINCO                        NATL MATCH MAK 91
NORINCO                        NATNL MATCH MAK 91
NORINCO                        NATNL MATCH MAK 91
NORINCO                        NATNL MATCH MAK 91
NORINCO                        NATNL MATCH MAK 91

                                 Page 1219 of 2786

                                      01220
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6692 Page 1224 of
                                     2792
                                   SB23_Kasler
NORINCO                        NDM
NORINCO                        NDM
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86

                                 Page 1220 of 2786

                                      01221
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6693 Page 1225 of
                                     2792
                                   SB23_Kasler
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM 88
NORINCO                        NDM 88
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86
NORINCO                        NDM86 DRAGONOV
NORINCO                        NDM86 DRAGONOV
NORINCO                        NDM86 DRAGONOV
NORINCO                        NDM86 DRAGONOV
NORINCO                        NDM86 DRAGUNOV
NORINCO                        NDM86 DRAGUNOV
NORINCO                        NDM86 DRAGUNOV
NORINCO                        NDM86 DRAGUNOV

                                 Page 1221 of 2786

                                      01222
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6694 Page 1226 of
                                     2792
                                   SB23_Kasler
NORINCO                        NDM86DRAGUNOV
NORINCO                        NDM88
NORINCO                        NDM89
NORINCO                        NDV 96
NORINCO                        NH91
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 70
NORINCO                        NHM 9
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90

                                 Page 1222 of 2786

                                      01223
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6695 Page 1227 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90

                                 Page 1223 of 2786

                                      01224
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6696 Page 1228 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90

                                 Page 1224 of 2786

                                      01225
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6697 Page 1229 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90

                                 Page 1225 of 2786

                                      01226
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6698 Page 1230 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90 FIXED
NORINCO                        NHM 90 SPORTER
NORINCO                        NHM 90 SPORTSTER
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1226 of 2786

                                      01227
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6699 Page 1231 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1227 of 2786

                                      01228
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6700 Page 1232 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1228 of 2786

                                      01229
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6701 Page 1233 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1229 of 2786

                                      01230
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6702 Page 1234 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1230 of 2786

                                      01231
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6703 Page 1235 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1231 of 2786

                                      01232
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6704 Page 1236 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1232 of 2786

                                      01233
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6705 Page 1237 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91

                                 Page 1233 of 2786

                                      01234
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6706 Page 1238 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91
NORINCO                        NHM 91 AK COPY
NORINCO                        NHM 91 MAK
NORINCO                        NHM 91 MATCH
NORINCO                        NHM 91 S
NORINCO                        NHM 91 SPORT
NORINCO                        NHM MAK 91
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90

                                 Page 1234 of 2786

                                      01235
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6707 Page 1239 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90

                                 Page 1235 of 2786

                                       01236
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6708 Page 1240 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90

                                 Page 1236 of 2786

                                       01237
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6709 Page 1241 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90MAK90
NORINCO                        NHM90SPORTER
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91

                                 Page 1237 of 2786

                                      01238
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6710 Page 1242 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91

                                 Page 1238 of 2786

                                       01239
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6711 Page 1243 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91

                                 Page 1239 of 2786

                                       01240
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6712 Page 1244 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91

                                 Page 1240 of 2786

                                       01241
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6713 Page 1245 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91

                                 Page 1241 of 2786

                                       01242
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6714 Page 1246 of
                                     2792
                                   SB23_Kasler
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91
NORINCO                        NHM91 MAK91
NORINCO                        NHM91 MATCH
NORINCO                        NHM91 SPORT
NORINCO                        NHM91SPORT
NORINCO                        NHM91SPORTER
NORINCO                        NHMD 86
NORINCO                        NHMD86
NORINCO                        NHN 91
NORINCO                        NHN 91
NORINCO                        NMH 90
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH 91
NORINCO                        NMH90
NORINCO                        NMH90
NORINCO                        NMH90

                                 Page 1242 of 2786

                                      01243
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6715 Page 1247 of
                                     2792
                                   SB23_Kasler
NORINCO                        NMH91
NORINCO                        NMH91
NORINCO                        NPM86
NORINCO                        PARATROOPER
NORINCO                        PARATROOPER
NORINCO                        PARATROOPER
NORINCO                        PARATROOPER SKS FIX
NORINCO                        PS 01
NORINCO                        PS01
NORINCO                        ROMANIAN
NORINCO                        RPK
NORINCO                        SA 85M
NORINCO                        SEMI AUTO
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 1243 of 2786

                                      01244
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6716 Page 1248 of
                                     2792
                                     SB23_Kasler
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 1244 of 2786

                                       01245
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6717 Page 1249 of
                                     2792
                                     SB23_Kasler
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 1245 of 2786

                                       01246
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6718 Page 1250 of
                                     2792
                                   SB23_Kasler
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS 10 ROUND FIX MAG
NORINCO                        SKS 118E FIXED
NORINCO                        SKS 47
NORINCO                        SKS 47
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS CARBINE
NORINCO                        SKS CARBINE
NORINCO                        SKS CARBINE
NORINCO                        SKS CHINESE
NORINCO                        SKS FIX
NORINCO                        SKS FIX
NORINCO                        SKS FIX
NORINCO                        SKS FIX
NORINCO                        SKS FIX
NORINCO                        SKS FIX
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED

                                 Page 1246 of 2786

                                      01247
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6719 Page 1251 of
                                     2792
                                   SB23_Kasler
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED

                                 Page 1247 of 2786

                                      01248
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6720 Page 1252 of
                                     2792
                                   SB23_Kasler
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED

                                 Page 1248 of 2786

                                      01249
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6721 Page 1253 of
                                     2792
                                   SB23_Kasler
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED

                                 Page 1249 of 2786

                                      01250
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6722 Page 1254 of
                                     2792
                                   SB23_Kasler
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED
NORINCO                        SKS FIXED 56
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED MAGAZINE
NORINCO                        SKS FIXED RI112A
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED SPORTER
NORINCO                        SKS FIXED TYPE 56
NORINCO                        SKS M21
NORINCO                        SKS PARATROOPER
NORINCO                        SKS PARATROOPER
NORINCO                        SKS PARATROPPER
NORINCO                        SKS SPORTER
NORINCO                        SKS SPORTER
NORINCO                        SKS SPORTER
NORINCO                        SKS SPORTER
NORINCO                        SKS47
NORINCO                        SKS47
NORINCO                        SKS56
NORINCO                        SKSM
NORINCO                        SL8
NORINCO                        SLR 95
NORINCO                        SPORSTER
NORINCO                        SPORT
NORINCO                        SPORT STOCK
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER

                                 Page 1250 of 2786

                                      01251
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6723 Page 1255 of
                                     2792
                                   SB23_Kasler
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER

                                 Page 1251 of 2786

                                      01252
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6724 Page 1256 of
                                     2792
                                   SB23_Kasler
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER 320
NORINCO                        SPORTER B320
NORINCO                        SPORTER BWK 92
NORINCO                        SPORTER BWK92
NORINCO                        SPORTER I
NORINCO                        SPORTER II
NORINCO                        SPORTER M14
NORINCO                        SPORTER MAC 90
NORINCO                        SPORTER MAC 90
NORINCO                        SPORTER MAC 90
NORINCO                        SPORTER MAC 90
NORINCO                        SPORTER MAC 90
NORINCO                        SPORTER MACH 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90

                                 Page 1252 of 2786

                                      01253
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6725 Page 1257 of
                                     2792
                                   SB23_Kasler
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER MAK 90
NORINCO                        SPORTER NHM 90
NORINCO                        SPORTER SKS
NORINCO                        SPORTER SKS
NORINCO                        SPORTERMAK90
NORINCO                        SPORTERMAK90
NORINCO                        SPORTERMAK90
NORINCO                        SPORTERMAK90
NORINCO                        SPORTERMAK90
NORINCO                        SPORTERMAK90
NORINCO                        SPORTING
NORINCO                        SPORTING
NORINCO                        SPORTSTER
NORINCO                        SPORTSTER
NORINCO                        STANDARD SKS
NORINCO                        SVD
NORINCO                        SVD
NORINCO                        SVD
NORINCO                        TIGER
NORINCO                        UNKNOWN
NORINCO                        USS1 B SPORTER
NORINCO                        UZI
NORINCO                        UZI MODEL B
NORINCO                        VALLEY HUNTER
NORINCO                        WH790
NORINCO                        WHM90
NORINCO                        XM15E2S
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS SPORTER
NORTH CHINA IND                NORINCO SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS 1950
NORTH CHINA IND                SKS FIXED
NORTH CHINA IND                SPORTER
NORTH CHINA IND                SPORTER
NORTH CHINA IND                SPORTER
NORTH CHINA IND
NORTH CHINA IND
NOWLIN CUSTOM MFG.             1911 COMP
NUARMCO                        M15
OLYMPIA PISTOLE                CAR AR

                                 Page 1253 of 2786

                                      01254
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6726 Page 1258 of
                                     2792
                                   SB23_Kasler
OLYMPIA PISTOLE                PCR 00
OLYMPIA PISTOLE                PCR 00
OLYMPIC                        096
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                        356
OLYMPIC                                              356
OLYMPIC                                              356
OLYMPIC                                              356
OLYMPIC                                              356
OLYMPIC                                              356
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC                         CARAR
OLYMPIC                         MCQ CAR AR
OLYMPIC                        0A PST
OLYMPIC                        0A9399
OLYMPIC                        0A9399
OLYMPIC                        0A9399
OLYMPIC                        0A96
OLYMPIC                        16 MUZZLEBRAKE
OLYMPIC                        1CR 98
OLYMPIC                        1CR98
OLYMPIC                        1CR98
OLYMPIC                        1CR98
OLYMPIC                        223 CARBINE
OLYMPIC                        56W
OLYMPIC                        93AR
OLYMPIC                        93AR
OLYMPIC                        A093
OLYMPIC                        A15
OLYMPIC                        A2
OLYMPIC                        A2
OLYMPIC                        A2 MFR
OLYMPIC                        A2 MULTIMATCH
OLYMPIC                        ABC
OLYMPIC                        ACB
OLYMPIC                        ACB
OLYMPIC                        ACB
OLYMPIC                        ACB

                                 Page 1254 of 2786

                                        01255
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6727 Page 1259 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        ACB
OLYMPIC                        AK
OLYMPIC                        AK47S
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15

                                 Page 1255 of 2786

                                       01256
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6728 Page 1260 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15

                                 Page 1256 of 2786

                                       01257
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6729 Page 1261 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15

                                 Page 1257 of 2786

                                       01258
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6730 Page 1262 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15 HBAR
OLYMPIC                        AR 15 45
OLYMPIC                        AR 15 A2
OLYMPIC                        AR 15 A2 HB
OLYMPIC                        AR 15 M4
OLYMPIC                        AR 15 MFR
OLYMPIC                        AR 15 MFR
OLYMPIC                        AR 15 MFR
OLYMPIC                        AR 15 PCR 99
OLYMPIC                        AR 15 RECEIVER
OLYMPIC                        AR 15A2
OLYMPIC                        AR 16
OLYMPIC                        AR K3B
OLYMPIC                        AR LOWER ONLY
OLYMPIC                        AR PCR 1
OLYMPIC                        AR PCR 9
OLYMPIC                        AR SM1

                                 Page 1258 of 2786

                                      01259
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6731 Page 1263 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR SPORTER
OLYMPIC                        AR UM1
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15

                                 Page 1259 of 2786

                                      01260
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6732 Page 1264 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15

                                 Page 1260 of 2786

                                      01261
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6733 Page 1265 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15

                                 Page 1261 of 2786

                                      01262
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6734 Page 1266 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15 A2

                                 Page 1262 of 2786

                                      01263
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6735 Page 1267 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        AR15 CAR15
OLYMPIC                        AR15 E2
OLYMPIC                        AR15 LOWER RECEIVER
OLYMPIC                        AR15 LOWER RECEIVE
OLYMPIC                        AR15 LOWER RECEIVER
OLYMPIC                        AR15 LOWER RECEIVER
OLYMPIC                        AR15 M16
OLYMPIC                        AR15 NFR
OLYMPIC                        AR15 SPORTER
OLYMPIC                        AR15A2
OLYMPIC                        AR15A2
OLYMPIC                        AR15A2
OLYMPIC                        AR15MFR
OLYMPIC                        AR15MFR
OLYMPIC                        AR15NFR
OLYMPIC                        AR15PCR98
OLYMPIC                        AR15SPORTER
OLYMPIC                        ARCAR
OLYMPIC                        ARE2
OLYMPIC                        ARM CAR
OLYMPIC                        ARMS PCR
OLYMPIC                        ARPCR
OLYMPIC                        ASA AR15
OLYMPIC                        ASA15
OLYMPIC                        ASA15
OLYMPIC                        BH15A1
OLYMPIC                        BH15A1
OLYMPIC                        C15TG7
OLYMPIC                        C1A AR15
OLYMPIC                        CA 15
OLYMPIC                        CA0665
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR 10MM
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15

                                 Page 1263 of 2786

                                      01264
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6736 Page 1268 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15

                                 Page 1264 of 2786

                                        01265
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6737 Page 1269 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15 E2
OLYMPIC                        CAR 15 SGW
OLYMPIC                        CAR 16
OLYMPIC                        CAR 16
OLYMPIC                        CAR 18
OLYMPIC                        CAR 45
OLYMPIC                        CAR 45
OLYMPIC                        CAR 45
OLYMPIC                        CAR 9
OLYMPIC                        CAR 9
OLYMPIC                        CAR 9

                                 Page 1265 of 2786

                                      01266
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6738 Page 1270 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR 97
OLYMPIC                        CAR 97
OLYMPIC                        CAR 97
OLYMPIC                        CAR 97
OLYMPIC                        CAR 97 MFR
OLYMPIC                        CAR 97 PCR 97
OLYMPIC                        CAR 99
OLYMPIC                        CAR A5
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1266 of 2786

                                      01267
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6739 Page 1271 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1267 of 2786

                                      01268
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6740 Page 1272 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1268 of 2786

                                      01269
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6741 Page 1273 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1269 of 2786

                                      01270
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6742 Page 1274 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1270 of 2786

                                      01271
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6743 Page 1275 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1271 of 2786

                                      01272
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6744 Page 1276 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1272 of 2786

                                      01273
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6745 Page 1277 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 1273 of 2786

                                      01274
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6746 Page 1278 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR AR 15
OLYMPIC                        CAR AR AR15
OLYMPIC                        CAR AR SGW
OLYMPIC                        CAR AR SPORTER
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR45
OLYMPIC                        CAR SPORTER
OLYMPIC                        CAR13
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15

                                 Page 1274 of 2786

                                      01275
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6747 Page 1279 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR9
OLYMPIC                        CAR9
OLYMPIC                        CAR97
OLYMPIC                        CAR97
OLYMPIC                        CAR97
OLYMPIC                        CAR97
OLYMPIC                        CAR97
OLYMPIC                        CAR97 AR15

                                 Page 1275 of 2786

                                      01276
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6748 Page 1280 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CARA2
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR

                                 Page 1276 of 2786

                                       01277
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6749 Page 1281 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR

                                 Page 1277 of 2786

                                       01278
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6750 Page 1282 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR15
OLYMPIC                        CARAR16
OLYMPIC                        CARB
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE
OLYMPIC                        CARBINE 15
OLYMPIC                        CARBINE A2
OLYMPIC                        CARBINE A2
OLYMPIC                        CARBINE A2
OLYMPIC                        CARBINE MFR
OLYMPIC                        CARBINE SA
OLYMPIC                        CARBINEAR
OLYMPIC                        CARRR
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST
OLYMPIC                        CAST 98
OLYMPIC                        CAST AR 15
OLYMPIC                        CAST98
OLYMPIC                        CAST98
OLYMPIC                        CENTURIAN
OLYMPIC                        CENTURIAN 15
OLYMPIC                        CENTURIAN 15
OLYMPIC                        CENTURIAN 15
OLYMPIC                        CENTURIAN 15
OLYMPIC                        CENTURION
OLYMPIC                        CENTURION
OLYMPIC                        CENTURION
OLYMPIC                        CENTURION
OLYMPIC                        CENTURION 15

                                 Page 1278 of 2786

                                      01279
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6751 Page 1283 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15
OLYMPIC                        CENTURION 15 SPORTER
OLYMPIC                        CENTURION 15 SPORTER
OLYMPIC                        CENTURION 15 SPORTER
OLYMPIC                        CENTURION 15 SPORTER
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15
OLYMPIC                        CENTURION15SPORTER
OLYMPIC                        CENTURION15SPORTER
OLYMPIC                        CENTURION5
OLYMPIC                        CENYURION 15
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO

                                 Page 1279 of 2786

                                      01280
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6752 Page 1284 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        CUSTOM
OLYMPIC                        CUSTOM
OLYMPIC                        CUSTOM DCM
OLYMPIC                        CUSTOM DCM
OLYMPIC                        CUSTOM DCM
OLYMPIC                        CUSTOM MATCH
OLYMPIC                        CUSTOM MATCH
OLYMPIC                        CUSTOM MATCH
OLYMPIC                        D C R OO
OLYMPIC                        DA 93
OLYMPIC                        DCM SERVICE MATCH
OLYMPIC                        DCR 98
OLYMPIC                        DCR 98
OLYMPIC                        DMFR
OLYMPIC                        E2
OLYMPIC                        ELIMINATOR
OLYMPIC                        ELIMINATOR
OLYMPIC                        ELIMINOTOR
OLYMPIC                        FCR
OLYMPIC                        FCR 99
OLYMPIC                        FCR 99
OLYMPIC                        FCR98
OLYMPIC                        FCR99
OLYMPIC                        FLAT TOP ULTRA MATCH
OLYMPIC                        GAR AR
OLYMPIC                        H BAR
OLYMPIC                        H BAR
OLYMPIC                        H BAR
OLYMPIC                        H BAR A2
OLYMPIC                        HB
OLYMPIC                        HBAR
OLYMPIC                        HBAR STS
OLYMPIC                        HBAR STS
OLYMPIC                        HBR
OLYMPIC                        HFR
OLYMPIC                        HFR
OLYMPIC                        HFR
OLYMPIC                        HFR
OLYMPIC                        HFR
OLYMPIC                        HFR
OLYMPIC                        HR M F R
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR

                                 Page 1280 of 2786

                                      01281
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6753 Page 1285 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        I C R 98
OLYMPIC                        I C R 98
OLYMPIC                        I C R 98
OLYMPIC                        I C R 98
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR
OLYMPIC                        ICR CAR15
OLYMPIC                        ICR98
OLYMPIC                        IM1
OLYMPIC                        J15
OLYMPIC                        K3
OLYMPIC                        K3 AR15
OLYMPIC                        K3 CAR 15
OLYMPIC                        K38
OLYMPIC                        K3B
OLYMPIC                        K3B
OLYMPIC                        K3B
OLYMPIC                        K3B
OLYMPIC                        K3B CAR 15
OLYMPIC                        K3B CAR 15
OLYMPIC                        K3B CAR15
OLYMPIC                        K3B LE
OLYMPIC                        K3B LE
OLYMPIC                        K3BI
OLYMPIC                        K4B
OLYMPIC                        K4B
OLYMPIC                        K4BA2
OLYMPIC                        K5PCR
OLYMPIC                        K9B
OLYMPIC                        LIAI SPORTER
OLYMPIC                        LIGHTWEIGHT
OLYMPIC                        LOWER RECEIVER
OLYMPIC                        LOWER RECEIVER
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        M00 CAR AR
OLYMPIC                        M0356
OLYMPIC                        M0356
OLYMPIC                        M15A2
OLYMPIC                        M15A2
OLYMPIC                        M16
OLYMPIC                        M16

                                 Page 1281 of 2786

                                      01282
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6754 Page 1286 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        M21
OLYMPIC                        M7R
OLYMPIC                        MATCH
OLYMPIC                        MATCH
OLYMPIC                        MATCH AR 15
OLYMPIC                        MATCH HBAR
OLYMPIC                        MER
OLYMPIC                        MER
OLYMPIC                        MF12
OLYMPIC                        MF12
OLYMPIC                        MFB 97
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1282 of 2786

                                      01283
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6755 Page 1287 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1283 of 2786

                                       01284
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6756 Page 1288 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1284 of 2786

                                       01285
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6757 Page 1289 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1285 of 2786

                                       01286
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6758 Page 1290 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1286 of 2786

                                       01287
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6759 Page 1291 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1287 of 2786

                                       01288
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6760 Page 1292 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1288 of 2786

                                       01289
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6761 Page 1293 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR

                                 Page 1289 of 2786

                                       01290
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6762 Page 1294 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR
OLYMPIC                        MFR AR15
OLYMPIC                        MFR AR15
OLYMPIC                        MFR 97
OLYMPIC                        MFR 97
OLYMPIC                        MFR A2
OLYMPIC                        MFR AR 15
OLYMPIC                        MFR AR 15
OLYMPIC                        MFR AR 15 M4
OLYMPIC                        MFR AR15
OLYMPIC                        MFR AR15
OLYMPIC                        MFR AR15
OLYMPIC                        MFR AR15
OLYMPIC                        MFR CAR 15
OLYMPIC                        MFR CAR 15
OLYMPIC                        MFR CAR 15
OLYMPIC                        MFR CAR 15
OLYMPIC                        MFR CAR 97
OLYMPIC                        MFR CAR 97
OLYMPIC                        MFR COMP
OLYMPIC                        MFR K4B
OLYMPIC                        MFR K4B
OLYMPIC                        MFR OA 15
OLYMPIC                        MFR SERVICE MATCH
OLYMPIC                        MFR SPORTER
OLYMPIC                        MFR SPORTER
OLYMPIC                        MFR ULTRAMATCH
OLYMPIC                        MFR ULTRAMATCH
OLYMPIC                        MFR95
OLYMPIC                        MFR96
OLYMPIC                        MFR97
OLYMPIC                        MFR97
OLYMPIC                        MFR97
OLYMPIC                        MFR97
OLYMPIC                        MFR97
OLYMPIC                        MFRK3B
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML 1
OLYMPIC                        ML Z
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML1

                                 Page 1290 of 2786

                                      01291
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6763 Page 1295 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        ML1
OLYMPIC                        ML1
OLYMPIC                        ML2
OLYMPIC                        ML2
OLYMPIC                        MOD MFR
OLYMPIC                        MOD PCR 99
OLYMPIC                        MODCARAR
OLYMPIC                        MP15
OLYMPIC                        MPR
OLYMPIC                        MPR PCW
OLYMPIC                        MQ 356
OLYMPIC                        MQ 356
OLYMPIC                        MQ 356
OLYMPIC                        MQ 356
OLYMPIC                        MQ 356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MQ356
OLYMPIC                        MRF
OLYMPIC                        MRF 223
OLYMPIC                        MT COMP
OLYMPIC                        MULTIMATCH
OLYMPIC                        N0356
OLYMPIC                        NATIONAL MATCH
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR

                                 Page 1291 of 2786

                                      01292
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6764 Page 1296 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR
OLYMPIC                        NFR A15
OLYMPIC                        NFR A15
OLYMPIC                        NQ356
OLYMPIC                        NQ356
OLYMPIC                        OA
OLYMPIC                        OA
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93

                                 Page 1292 of 2786

                                      01293
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6765 Page 1297 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93
OLYMPIC                        OA 93 99
OLYMPIC                        OA 93 99
OLYMPIC                        OA 96
OLYMPIC                        OA 98
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93
OLYMPIC                        OA93 99
OLYMPIC                        OA93 99
OLYMPIC                        OA93 CARBINE
OLYMPIC                        OA9399
OLYMPIC                        OA9399
OLYMPIC                        OA9399

                                 Page 1293 of 2786

                                      01294
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6766 Page 1298 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        OA9399
OLYMPIC                        OA9399
OLYMPIC                        OA9399
OLYMPIC                        OA9399
OLYMPIC                        OA9399PCR4
OLYMPIC                        OA93MT
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OA96
OLYMPIC                        OM 15
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        P C R 99
OLYMPIC                        P C R 99
OLYMPIC                        P C R 98
OLYMPIC                        P C R 98
OLYMPIC                        P C R 98
OLYMPIC                        P C R 98
OLYMPIC                        P C R 99
OLYMPIC                        P C R 99
OLYMPIC                        P C R 99
OLYMPIC                        P C R 99
OLYMPIC                        PAR
OLYMPIC                        PC 99
OLYMPIC                        PC R 99
OLYMPIC                        PC R99
OLYMPIC                        PC5
OLYMPIC                        PCE 97
OLYMPIC                        PCK1
OLYMPIC                        PCK99
OLYMPIC                        PCP 99
OLYMPIC                        PCP00
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR

                                 Page 1294 of 2786

                                      01295
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6767 Page 1299 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR

                                 Page 1295 of 2786

                                       01296
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6768 Page 1300 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR

                                 Page 1296 of 2786

                                       01297
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6769 Page 1301 of
                                     2792
                                     SB23_Kasler
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR

                                 Page 1297 of 2786

                                       01298
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6770 Page 1302 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 00
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1
OLYMPIC                        PCR 1 ULTRA MATCH
OLYMPIC                        PCR 10
OLYMPIC                        PCR 15
OLYMPIC                        PCR 15
OLYMPIC                        PCR 15
OLYMPIC                        PCR 15
OLYMPIC                        PCR 200
OLYMPIC                        PCR 223
OLYMPIC                        PCR 3
OLYMPIC                        PCR 3
OLYMPIC                        PCR 3 99
OLYMPIC                        PCR 3 99
OLYMPIC                        PCR 3 99
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4
OLYMPIC                        PCR 4 W BRAKE

                                 Page 1298 of 2786

                                      01299
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6771 Page 1303 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 4 W BRAKE
OLYMPIC                        PCR 4 98
OLYMPIC                        PCR 4 AR 15
OLYMPIC                        PCR 45
OLYMPIC                        PCR 45
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 5
OLYMPIC                        PCR 57 AR15
OLYMPIC                        PCR 5M
OLYMPIC                        PCR 9
OLYMPIC                        PCR 9
OLYMPIC                        PCR 90
OLYMPIC                        PCR 93
OLYMPIC                        PCR 95
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97
OLYMPIC                        PCR 97 DCM
OLYMPIC                        PCR 97223
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98

                                 Page 1299 of 2786

                                      01300
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6772 Page 1304 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98

                                 Page 1300 of 2786

                                        01301
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6773 Page 1305 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98
OLYMPIC                        PCR 98 DCM
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99

                                 Page 1301 of 2786

                                      01302
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6774 Page 1306 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99

                                 Page 1302 of 2786

                                        01303
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6775 Page 1307 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99

                                 Page 1303 of 2786

                                        01304
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6776 Page 1308 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99

                                 Page 1304 of 2786

                                        01305
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6777 Page 1309 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99

                                 Page 1305 of 2786

                                        01306
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6778 Page 1310 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99
OLYMPIC                        PCR 99 CAR15
OLYMPIC                        PCR A2 SPORTER
OLYMPIC                        PCR A2 SPORTER
OLYMPIC                        PCR MATCH
OLYMPIC                        PCR SM
OLYMPIC                        PCR ULTRA MATCH
OLYMPIC                        PCR UM
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00

                                 Page 1306 of 2786

                                      01307
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6779 Page 1311 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR00
OLYMPIC                        PCR000
OLYMPIC                        PCR1
OLYMPIC                        PCR1
OLYMPIC                        PCR1
OLYMPIC                        PCR16
OLYMPIC                        PCR2
OLYMPIC                        PCR2
OLYMPIC                        PCR2000 SA
OLYMPIC                        PCR3
OLYMPIC                        PCR3
OLYMPIC                        PCR30
OLYMPIC                        PCR4
OLYMPIC                        PCR4
OLYMPIC                        PCR4
OLYMPIC                        PCR4
OLYMPIC                        PCR4
OLYMPIC                        PCR4
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5

                                 Page 1307 of 2786

                                      01308
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6780 Page 1312 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR5
OLYMPIC                        PCR5
OLYMPIC                        PCR5R
OLYMPIC                        PCR6
OLYMPIC                        PCR6
OLYMPIC                        PCR6
OLYMPIC                        PCR6
OLYMPIC                        PCR9
OLYMPIC                        PCR90
OLYMPIC                        PCR94
OLYMPIC                        PCR94
OLYMPIC                        PCR94
OLYMPIC                        PCR94
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97
OLYMPIC                        PCR97CAR15
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98

                                 Page 1308 of 2786

                                      01309
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6781 Page 1313 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98

                                 Page 1309 of 2786

                                       01310
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6782 Page 1314 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98
OLYMPIC                        PCR98 ULTRA MATCH
OLYMPIC                        PCR98AR15
OLYMPIC                        PCR98CARBINE
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99

                                 Page 1310 of 2786

                                      01311
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6783 Page 1315 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99

                                 Page 1311 of 2786

                                       01312
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6784 Page 1316 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99

                                 Page 1312 of 2786

                                       01313
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6785 Page 1317 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99

                                 Page 1313 of 2786

                                       01314
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6786 Page 1318 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99
OLYMPIC                        PCR99 SPORTER
OLYMPIC                        PCR99AR15
OLYMPIC                        PCR99AR15
OLYMPIC                        PCRAR15
OLYMPIC                        PCRLONGGUN
OLYMPIC                        PCROO
OLYMPIC                        PCRS
OLYMPIC                        PCRSM
OLYMPIC                        PCRY 223
OLYMPIC                        PCW 97
OLYMPIC                        PER
OLYMPIC                        PER
OLYMPIC                        PER99
OLYMPIC                        PGR 98
OLYMPIC                        PGR98
OLYMPIC                        PLR 99
OLYMPIC                        PLR5AR15
OLYMPIC                        PLR98
OLYMPIC                        PLR98
OLYMPIC                        POR99
OLYMPIC                        PRC 00
OLYMPIC                        PRC 00
OLYMPIC                        PRC 99
OLYMPIC                        PRC99
OLYMPIC                        PRC99
OLYMPIC                        PRC99
OLYMPIC                        PREBANCARAR
OLYMPIC                        QA93
OLYMPIC                        RCR 99
OLYMPIC                        S G W AR15
OLYMPIC                        S G W CAR AR
OLYMPIC                        SCW
OLYMPIC                        SCW
OLYMPIC                        SERVICE MATCH
OLYMPIC                        SERVICE MATCH
OLYMPIC                        SERVICE MATCH RIFLE

                                 Page 1314 of 2786

                                      01315
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6787 Page 1319 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        SERVICEMATCH
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW
OLYMPIC                        SGW CAR
OLYMPIC                        SGW CAR AR
OLYMPIC                        SGW CAR AR
OLYMPIC                        SGW CAR AR
OLYMPIC                        SGW CAR AR
OLYMPIC                        SGW ULTRA MATCH
OLYMPIC                        SGWMQ356
OLYMPIC                        SHORTY
OLYMPIC                        SHORTY
OLYMPIC                        SHORTY
OLYMPIC                        SM1
OLYMPIC                        SPORT
OLYMPIC                        SPORT
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER

                                 Page 1315 of 2786

                                      01316
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6788 Page 1320 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER
OLYMPIC                        SPORTER CAR 15
OLYMPIC                        SPORTER CAR 15
OLYMPIC                        SPORTER L1A1
OLYMPIC                        SPORTER15 CENTURION
OLYMPIC                        SSOP
OLYMPIC                        SSOP AR15
OLYMPIC                        STRIPPED LOWER REC
OLYMPIC                        T3
OLYMPIC                        T3
OLYMPIC                        TARGETCARAR
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH
OLYMPIC                        ULTRA MATCH AR 15
OLYMPIC                        ULTRA MATCH TARGET
OLYMPIC                        ULTRAMATCH

                                 Page 1316 of 2786

                                      01317
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6789 Page 1321 of
                                     2792
                                   SB23_Kasler
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCH
OLYMPIC                        UM1
OLYMPIC                        UNKNOWN
OLYMPIC                        UNKNOWN
OLYMPIC                        UNKNOWN
OLYMPIC                        USA AR
OLYMPIC                        VARIATION
OLYMPIC                        WOLF
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
OLYMPIC                        XM177
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OLYMPIC
OMEGA (RIFLES)                 SPS 12
OMEGA (RIFLES)                 SPS 12
OMEGA DEFENSIVE IND            SPS 12
OMEGA DEFENSIVE IND            SPS 12
OMEGA DEFENSIVE IND            SPS 12
OMEGA DEFENSIVE IND            SPS 12
ORDNANCE DESIGN CO.            AR15
ORDNANCE DESIGN CO.            AR15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15

                                 Page 1317 of 2786

                                        01318
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6790 Page 1322 of
                                     2792
                                   SB23_Kasler
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE MFG. (OMC)            M1919
PAC(PACIFIC ARMS CO)           CENTURIAN 58
PAC(PACIFIC ARMS CO)           CENTURION
PAC(PACIFIC ARMS CO)           CENTURION
PAC(PACIFIC ARMS CO)           CENTURIOU 58 SPORTER
PAC(PACIFIC ARMS CO)           F25A
PAC(PACIFIC ARMS CO)           FAL
PAC(PACIFIC ARMS CO)           FAL H
PAC(PACIFIC ARMS CO)           FN FAL
PAC(PACIFIC ARMS CO)           FN FAL
PAC(PACIFIC ARMS CO)           FN FAL
PAC(PACIFIC ARMS CO)           FZ5A7
PAC(PACIFIC ARMS CO)           FZSA
PAC(PACIFIC ARMS CO)           FZSA
PAC(PACIFIC ARMS CO)           FZSA
PAC(PACIFIC ARMS CO)           FZSA
PAC(PACIFIC ARMS CO)           IMBEL
PAC(PACIFIC ARMS CO)           IMBEL
PAC(PACIFIC ARMS CO)           IMBEL
PAC(PACIFIC ARMS CO)           L1A1
PAC(PACIFIC ARMS CO)           L1A1 SPORTER
PAC(PACIFIC ARMS CO)           SAR 80
PAC(PACIFIC ARMS CO)           SPORTER
PAC(PACIFIC ARMS CO)           STG 58
PAC(PACIFIC ARMS CO)           STG 58 FAL SPORTER
PAC(PACIFIC ARMS CO)           STG58

                                 Page 1318 of 2786

                                      01319
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6791 Page 1323 of
                                     2792
                                   SB23_Kasler
PACHMAYR GUN WORKS             45 ACP
PACK WEST ARMS                 15
PACK WEST ARMS                 14E2
PACK WEST ARMS                                        6601
PACK WEST ARMS                                       21209
PACK WEST ARMS
PACK WEST ARMS
PACK WEST ARMS
PACK WEST ARMS                  COMMANDO
PACK WEST ARMS                  COMMANDO AR15
PACK WEST ARMS                 20 HBAR
PACK WEST ARMS                 A 15
PACK WEST ARMS                 A 15
PACK WEST ARMS                 A15
PACK WEST ARMS                 A2
PACK WEST ARMS                 A2 COMMANDO
PACK WEST ARMS                 A2AR
PACK WEST ARMS                 AK 47
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15

                                 Page 1319 of 2786

                                        01320
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6792 Page 1324 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15

                                 Page 1320 of 2786

                                       01321
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6793 Page 1325 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 SPORTER
PACK WEST ARMS                 AR 15A2
PACK WEST ARMS                 AR COMMANDO
PACK WEST ARMS                 AR COMMANDO
PACK WEST ARMS                 AR TYPE
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15

                                 Page 1321 of 2786

                                      01322
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6794 Page 1326 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15

                                 Page 1322 of 2786

                                      01323
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6795 Page 1327 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15

                                 Page 1323 of 2786

                                      01324
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6796 Page 1328 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15 A1HB
PACK WEST ARMS                 AR15 COMMANDO

                                 Page 1324 of 2786

                                      01325
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6797 Page 1329 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15 LOWER RECEIVER
PACK WEST ARMS                 AR15HB
PACK WEST ARMS                 AR15LOWER
PACK WEST ARMS                 ASA CAR
PACK WEST ARMS                 C 1S
PACK WEST ARMS                 CAR
PACK WEST ARMS                 CAMMANDO
PACK WEST ARMS                 CAMMANDO
PACK WEST ARMS                 CAR
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15 COMMANDO
PACK WEST ARMS                 CAR AR
PACK WEST ARMS                 CAR AR
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CARB
PACK WEST ARMS                 CARB
PACK WEST ARMS                 CARB
PACK WEST ARMS                 CARBIN
PACK WEST ARMS                 CARBINE
PACK WEST ARMS                 CARBINE
PACK WEST ARMS                 CARBINE
PACK WEST ARMS                 CARBINE
PACK WEST ARMS                 CARBINE AR15
PACK WEST ARMS                 CARCOMMANDO
PACK WEST ARMS                 COM AR
PACK WEST ARMS                 COM AR
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMAR
PACK WEST ARMS                 COMAR
PACK WEST ARMS                 COMAR

                                 Page 1325 of 2786

                                      01326
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6798 Page 1330 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMM
PACK WEST ARMS                 COMMADNO
PACK WEST ARMS                 COMMADNO
PACK WEST ARMS                 COMMAND
PACK WEST ARMS                 COMMAND
PACK WEST ARMS                 COMMAND
PACK WEST ARMS                 COMMAND
PACK WEST ARMS                 COMMANDER
PACK WEST ARMS                 COMMANDER
PACK WEST ARMS                 COMMANDER
PACK WEST ARMS                 COMMANDER
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1326 of 2786

                                      01327
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6799 Page 1331 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1327 of 2786

                                      01328
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6800 Page 1332 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1328 of 2786

                                      01329
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6801 Page 1333 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1329 of 2786

                                      01330
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6802 Page 1334 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1330 of 2786

                                      01331
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6803 Page 1335 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1331 of 2786

                                      01332
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6804 Page 1336 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1332 of 2786

                                      01333
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6805 Page 1337 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1333 of 2786

                                      01334
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6806 Page 1338 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1334 of 2786

                                      01335
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6807 Page 1339 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1335 of 2786

                                      01336
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6808 Page 1340 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1336 of 2786

                                      01337
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6809 Page 1341 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1337 of 2786

                                      01338
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6810 Page 1342 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1338 of 2786

                                      01339
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6811 Page 1343 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1339 of 2786

                                      01340
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6812 Page 1344 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1340 of 2786

                                      01341
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6813 Page 1345 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1341 of 2786

                                      01342
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6814 Page 1346 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1342 of 2786

                                      01343
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6815 Page 1347 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1343 of 2786

                                      01344
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6816 Page 1348 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1344 of 2786

                                      01345
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6817 Page 1349 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1345 of 2786

                                      01346
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6818 Page 1350 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1346 of 2786

                                      01347
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6819 Page 1351 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1347 of 2786

                                      01348
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6820 Page 1352 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1348 of 2786

                                      01349
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6821 Page 1353 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1349 of 2786

                                      01350
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6822 Page 1354 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1350 of 2786

                                      01351
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6823 Page 1355 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1351 of 2786

                                      01352
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6824 Page 1356 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1352 of 2786

                                      01353
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6825 Page 1357 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1353 of 2786

                                      01354
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6826 Page 1358 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1354 of 2786

                                      01355
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6827 Page 1359 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 1355 of 2786

                                      01356
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6828 Page 1360 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO 387489 PB
PACK WEST ARMS                 COMMANDO A 1
PACK WEST ARMS                 COMMANDO A2
PACK WEST ARMS                 COMMANDO AR
PACK WEST ARMS                 COMMANDO AR 15
PACK WEST ARMS                 COMMANDO AR 15
PACK WEST ARMS                 COMMANDO AR 15
PACK WEST ARMS                 COMMANDO AR 15
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO CAR
PACK WEST ARMS                 COMMANDO CAR 15
PACK WEST ARMS                 COMMANDO FROME
PACK WEST ARMS                 COMMANDO FROME
PACK WEST ARMS                 COMMANDO H BAR
PACK WEST ARMS                 COMMANDO H BAR
PACK WEST ARMS                 COMMANDO M16A2
PACK WEST ARMS                 COMMANDO MK 45
PACK WEST ARMS                 COMMANDO MK 45
PACK WEST ARMS                 COMMANDO PISTOL
PACK WEST ARMS                 COMMANDO PISTOL
PACK WEST ARMS                 COMMANDO SHORTY
PACK WEST ARMS                 COMMANDOAR15
PACK WEST ARMS                 COMMANDOAR15
PACK WEST ARMS                 COMMANDOAR15
PACK WEST ARMS                 COMMANDOMATCHTARGET
PACK WEST ARMS                 COMMANO
PACK WEST ARMS                 COMPLETE LOWER
PACK WEST ARMS                 COMPLETE LOWER REC
PACK WEST ARMS                 DESERT STORM
PACK WEST ARMS                 EVOLUTION
PACK WEST ARMS                 FLATOP TARGET

                                 Page 1356 of 2786

                                      01357
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6829 Page 1361 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 H BAR COMMANDO
PACK WEST ARMS                 HBAR
PACK WEST ARMS                 HBAR
PACK WEST ARMS                 LOWER RECEIVER
PACK WEST ARMS                 LWR
PACK WEST ARMS                 M15
PACK WEST ARMS                 M15
PACK WEST ARMS                 M15
PACK WEST ARMS                 M15
PACK WEST ARMS                 M15
PACK WEST ARMS                 M15 A2
PACK WEST ARMS                 M16 A2
PACK WEST ARMS                 M16 A2
PACK WEST ARMS                 M16A2
PACK WEST ARMS                 M4
PACK WEST ARMS                 M4 COMMANDO
PACK WEST ARMS                 MAK 90
PACK WEST ARMS                 MARK 45
PACK WEST ARMS                 MARK 45
PACK WEST ARMS                 MATCH TARGET
PACK WEST ARMS                 MILAN CAMMANDO
PACK WEST ARMS                 PAC WEST
PACK WEST ARMS                 PAC WEST
PACK WEST ARMS                 PEACE MAKER
PACK WEST ARMS                 PISTOL
PACK WEST ARMS                 PISTOL
PACK WEST ARMS                 PWA
PACK WEST ARMS                 PWA
PACK WEST ARMS                 RECEIVER AR 15
PACK WEST ARMS                 RIFLE
PACK WEST ARMS                 ROCKRIVERARMS
PACK WEST ARMS                 SA763
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 STANDARD A2
PACK WEST ARMS                 STRIPPED LOWER REC
PACK WEST ARMS                 STRIPPED LOWER REC
PACK WEST ARMS                 TARGET
PACK WEST ARMS                 TARGET AR 15
PACK WEST ARMS                 UNKNOWN
PACK WEST ARMS                 UT15
PACK WEST ARMS                 XM 15
PACK WEST ARMS                 XM 15
PACK WEST ARMS                 XM 177
PACK WEST ARMS                 XM 231 S
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15
PACK WEST ARMS                 XM15

                                 Page 1357 of 2786

                                      01358
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6830 Page 1362 of
                                     2792
                                   SB23_Kasler
PACK WEST ARMS                 XM15E2S
PACK WEST ARMS                 XM231 S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS                 XM231S COMMANDO
PACK WEST ARMS
PACK WEST ARMS
PACK WEST ARMS
PACK WEST ARMS
PACK WEST ARMS
PALMETTO
PALMETTO                       5H15A1
PALMETTO                       B851A1
PALMETTO                       BH 15 A1
PALMETTO                       BH 15 A1
PALMETTO                       BH 15A1
PALMETTO                       BH 15A1
PALMETTO                       BH 15A1
PALMETTO                       BH 15A1
PALMETTO                       BH1541
PALMETTO                       BH15A
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1

                                 Page 1358 of 2786

                                      01359
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6831 Page 1363 of
                                     2792
                                   SB23_Kasler
PALMETTO                       BH15A1
PALMETTO                       BH15A1 CAR15
PALMETTO                       BH51A1
PALMETTO                       BHISA1
PALMETTO                       CARBINE
PALMETTO                       M15
PALMETTO                       M15
PALMETTO                       M15
PALMETTO                       SGW
PALMETTO                       SGW
PALMETTO ARMORY                15A1
PALMETTO ARMORY                15A1
PALMETTO ARMORY                15A1
PALMETTO ARMORY                8H15A1
PALMETTO ARMORY                AR 15
PALMETTO ARMORY                AR15
PALMETTO ARMORY                ARMORY
PALMETTO ARMORY                B415A1
PALMETTO ARMORY                B415A1
PALMETTO ARMORY                BH
PALMETTO ARMORY                BH 15 A1
PALMETTO ARMORY                BH 15 A1
PALMETTO ARMORY                BH 15 AI
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15AP
PALMETTO ARMORY                BH51A1
PALMETTO ARMORY                BR15A1
PAR & CASE                     G3S
PAR & CASE                     XG35
PAR & CASE                     XG3S
PARA ORDNANCE                  1911
PARA ORDNANCE                                        1911
PARA ORDNANCE
PARA ORDNANCE
PARA ORDNANCE                  1911 TARGET
PARA ORDNANCE                  1911A1
PARA ORDNANCE                  2138 P14
PARA ORDNANCE                  C 15
PARA ORDNANCE                  C 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15

                                 Page 1359 of 2786

                                      01360
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6832 Page 1364 of
                                     2792
                                   SB23_Kasler
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CARBON 15
PARA ORDNANCE                  CUSTOM
PARA ORDNANCE                  F1445
PARA ORDNANCE                  F1838C
PARA ORDNANCE                  F2138C
PARA ORDNANCE                  FRAME ONLY
PARA ORDNANCE                  FZ138C
PARA ORDNANCE                  P 13
PARA ORDNANCE                  P 14
PARA ORDNANCE                  P 14
PARA ORDNANCE                  P 14
PARA ORDNANCE                  P 16
PARA ORDNANCE                  P10
PARA ORDNANCE                  P12
PARA ORDNANCE                  P12
PARA ORDNANCE                  P12 45
PARA ORDNANCE                  P13
PARA ORDNANCE                  P13
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14
PARA ORDNANCE                  P14 45
PARA ORDNANCE                  P14 45 LIMITED
PARA ORDNANCE                  P1445
PARA ORDNANCE                  P1445
PARA ORDNANCE                  P14LIMITED
PARA ORDNANCE                  P1640
PARA ORDNANCE                  P1640
PARA ORDNANCE                  UNKNOWN
PARA ORDNANCE                  UNKNOWN
PARA ORDNANCE
PARDINI                        GPO
PARDINI                        SP
PARDINI                        SP
PARDINI                        SPE
PARDINI                        SPE
PARKER/PARKER BROS.            XG35 FMP
PATRIOT                        AR15
PATRIOT                        PATROL
PATRIOT                        UNKNOWN
PAUL JAEGER                    JP15
PEOPLES REPBLC CHINA           700

                                 Page 1360 of 2786

                                      01361
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6833 Page 1365 of
                                     2792
                                   SB23_Kasler
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47 NHM 91
PEOPLES REPBLC CHINA           GSAD MANH
PEOPLES REPBLC CHINA           MAC90
PEOPLES REPBLC CHINA           MAK 90
PEOPLES REPBLC CHINA           MAK 90
PEOPLES REPBLC CHINA           MAK90
PEOPLES REPBLC CHINA           MAK90
PEOPLES REPBLC CHINA           MAK90
PEOPLES REPBLC CHINA           MAK90
PEOPLES REPBLC CHINA           MAK90KSPORTS
PEOPLES REPBLC CHINA           MAK90SPORTER
PEOPLES REPBLC CHINA           MAUSER
PEOPLES REPBLC CHINA           NHM
PEOPLES REPBLC CHINA           NHM91
PEOPLES REPBLC CHINA           NHM91
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS 56
PEOPLES REPBLC CHINA           SKS FIXED
PEOPLES REPBLC CHINA           SKS FIXED
PEOPLES REPBLC CHINA           SKSSC8A
PEOPLES REPBLC CHINA           SKSSPORTER
PLAINFIELD MACHNE CO           30
PLAINFIELD MACHNE CO
PLAINFIELD MACHNE CO           BACKPACKER
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1

                                 Page 1361 of 2786

                                      01362
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6834 Page 1366 of
                                     2792
                                   SB23_Kasler
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1A
PLAINFIELD MACHNE CO           M1A1
PLAINFIELD MACHNE CO           M1CARBINE
PLAINFIELD MACHNE CO           M1CARBINE
PLAINFIELD MACHNE CO           M1CARBINE
PLAINFIELD MACHNE CO           PP30
PLAINFIELD MACHNE CO           PP30
PLAINFIELD MACHNE CO           PP30M1
PLAINFIELD MACHNE CO           PP30M1
POLICE AUTO WEAP SER           2X6
POLICE AUTO WEAP SER           2X6 A1
POLICE AUTO WEAP SER           2X8
POLICE AUTO WEAP SER           AZX10A1
POLICE AUTO WEAP SER           CARBINE
POLICE AUTO WEAP SER           COMMANDO
POLICE AUTO WEAP SER           FLD STK
POLICE AUTO WEAP SER           PAWS PISTOL
POLICE AUTO WEAP SER           SX 6
POLICE AUTO WEAP SER           Z8
POLICE AUTO WEAP SER           ZX 6
POLICE AUTO WEAP SER           ZX1041
POLICE AUTO WEAP SER           ZX10A1
POLICE AUTO WEAP SER           ZX10A1
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6
POLICE AUTO WEAP SER           ZX6 A1
POLICE AUTO WEAP SER           ZX6 A1
POLICE AUTO WEAP SER           ZX7
POLICE AUTO WEAP SER           ZX8
POLICE AUTO WEAP SER           ZX8
POLICE AUTO WEAP SER           ZX8
POLICE AUTO WEAP SER           ZX8
POLICE AUTO WEAP SER           ZX8

                                 Page 1362 of 2786

                                      01363
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6835 Page 1367 of
                                     2792
                                   SB23_Kasler
POLICE AUTO WEAP SER           ZX9A1
POLICE AUTO WEAP SER           ZX9A1
POLICE ORDNANCE CO.            CARBON 15
POLYTECHNOLOGIES                                       386
POLYTECHNOLOGIES                                     45308
POLYTECHNOLOGIES                AKS 762SP
POLYTECHNOLOGIES               762 SP
POLYTECHNOLOGIES               762 SP
POLYTECHNOLOGIES               762SP
POLYTECHNOLOGIES               762SP
POLYTECHNOLOGIES               762SP
POLYTECHNOLOGIES               ADS 223
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47S LEGEND
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47SS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 762 SP
POLYTECHNOLOGIES               AKS 7622 SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS 762SP
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762SP
POLYTECHNOLOGIES               AKS762SP
POLYTECHNOLOGIES               AKS762SP
POLYTECHNOLOGIES               KFS
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               M 14
POLYTECHNOLOGIES               M 14
POLYTECHNOLOGIES               M 14
POLYTECHNOLOGIES               M 14

                                 Page 1363 of 2786

                                      01364
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6836 Page 1368 of
                                     2792
                                   SB23_Kasler
POLYTECHNOLOGIES               M 14 S
POLYTECHNOLOGIES               M 145
POLYTECHNOLOGIES               M 14S
POLYTECHNOLOGIES               M 14S
POLYTECHNOLOGIES               M 14S
POLYTECHNOLOGIES               M 14S
POLYTECHNOLOGIES               M 14S
POLYTECHNOLOGIES               M1 A
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M14 S
POLYTECHNOLOGIES               M145
POLYTECHNOLOGIES               M145
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S

                                 Page 1364 of 2786

                                        01365
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6837 Page 1369 of
                                     2792
                                   SB23_Kasler
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S
POLYTECHNOLOGIES               M14S308
POLYTECHNOLOGIES               M14S308
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A
POLYTECHNOLOGIES               M1A1
POLYTECHNOLOGIES               MAC 90
POLYTECHNOLOGIES               MAC 90
POLYTECHNOLOGIES               MAC90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90

                                 Page 1365 of 2786

                                      01366
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6838 Page 1370 of
                                     2792
                                    SB23_Kasler
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90
POLYTECHNOLOGIES               MAK 90 SPORT
POLYTECHNOLOGIES               MAK 90 SPORTER
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               MAK90
POLYTECHNOLOGIES               SKS FIXED
POLYTECHNOLOGIES               SKS FIXED
POLYTECHNOLOGIES               SKS FIXED
POLYTECHNOLOGIES               SPORTER
POLYTECHNOLOGIES               VEPR
PROFESSIONAL ORDNANCE          15
PROFESSIONAL ORDNANCE          15
PROFESSIONAL ORDNANCE          15
PROFESSIONAL ORDNANCE          15
PROFESSIONAL ORDNANCE          15
PROFESSIONAL ORDNANCE          20
PROFESSIONAL ORDNANCE          20
PROFESSIONAL ORDNANCE                                20
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE          97

                                 Page 1366 of 2786

                                      01367
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6839 Page 1371 of
                                     2792
                                    SB23_Kasler
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE          97
PROFESSIONAL ORDNANCE                                97
PROFESSIONAL ORDNANCE          97 CARBON 15
PROFESSIONAL ORDNANCE          97 CARBON 15
PROFESSIONAL ORDNANCE          97S
PROFESSIONAL ORDNANCE          97S
PROFESSIONAL ORDNANCE          AR 15
PROFESSIONAL ORDNANCE          AR 15
PROFESSIONAL ORDNANCE          AR15
PROFESSIONAL ORDNANCE          AR15
PROFESSIONAL ORDNANCE          C 15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15
PROFESSIONAL ORDNANCE          C15R20
PROFESSIONAL ORDNANCE          CABON 15
PROFESSIONAL ORDNANCE          CABRON 15
PROFESSIONAL ORDNANCE          CAR 15
PROFESSIONAL ORDNANCE          CAR 15
PROFESSIONAL ORDNANCE          CARBINE
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBINE 15
PROFESSIONAL ORDNANCE          CARBON
PROFESSIONAL ORDNANCE          CARBON
PROFESSIONAL ORDNANCE          CARBON
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1367 of 2786

                                      01368
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6840 Page 1372 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1368 of 2786

                                      01369
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6841 Page 1373 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1369 of 2786

                                      01370
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6842 Page 1374 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1370 of 2786

                                      01371
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6843 Page 1375 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1371 of 2786

                                      01372
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6844 Page 1376 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1372 of 2786

                                      01373
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6845 Page 1377 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15

                                 Page 1373 of 2786

                                      01374
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6846 Page 1378 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15
PROFESSIONAL ORDNANCE          CARBON 15 97
PROFESSIONAL ORDNANCE          CARBON 15 P
PROFESSIONAL ORDNANCE          CARBON 15 P
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 20
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON 15P
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15

                                 Page 1374 of 2786

                                      01375
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6847 Page 1379 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15

                                 Page 1375 of 2786

                                      01376
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6848 Page 1380 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15
PROFESSIONAL ORDNANCE          CARBON15 TYPE 97
PROFESSIONAL ORDNANCE          CARBON1597
PROFESSIONAL ORDNANCE          CARBON1597
PROFESSIONAL ORDNANCE          CARBON1597
PROFESSIONAL ORDNANCE          CARBON15P
PROFESSIONAL ORDNANCE          CARBON15R97
PROFESSIONAL ORDNANCE          CARBON16

                                 Page 1376 of 2786

                                      01377
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6849 Page 1381 of
                                     2792
                                   SB23_Kasler
PROFESSIONAL ORDNANCE          CARBVON 15
PROFESSIONAL ORDNANCE          CARON 15
PROFESSIONAL ORDNANCE          CARSON 15
PROFESSIONAL ORDNANCE          CORBAN15
PROFESSIONAL ORDNANCE          CORBON15
PROFESSIONAL ORDNANCE          CRBON 15
PROFESSIONAL ORDNANCE          M15
PROFESSIONAL ORDNANCE          M97
PROFESSIONAL ORDNANCE          MAK 91
PROFESSIONAL ORDNANCE          T97
PROFESSIONAL ORDNANCE          T97
PROFESSIONAL ORDNANCE          TYPE 97
PROFESSIONAL ORDNANCE          TYPE 97 CARBON 15
PROFESSIONAL ORDNANCE          TYPE97
QUALITY FIREARMS INC           AR 15
QUALITY FIREARMS INC           M1
QUALITY FIREARMS INC           M1
QUALITY FIREARMS INC           M1 US CARBINE
QUALITY FIREARMS INC           M1A1
QUALITY FIREARMS INC           M1A1
QUALITY FIREARMS INC           XM15
QUALITY FIREARMS INC           XM15
RANDALL MFG CO                 AR15
RANDALL MFG CO                 RAIDER
RANDALL MFG CO                 THE EDGE
RATMIL                         AK
RATMIL                         AK 47
RATMIL                         AK 74
RATMIL                         AK 74
RATMIL                         AK 74
RATMIL                         AK 74
RATMIL                         AK SPORTER
RATMIL                         AK47
RATMIL                         AK47
RATMIL                         AK47
RATMIL                         AK74
RATMIL                         COGIR
RATMIL                         CUGARAK74
RATMIL                         CUGIR
RATMIL                         CUGIR
RATMIL                         CUGIR
RATMIL                         CUGIR
RATMIL                         CUGIR
RATMIL                         CUGIR
RATMIL                         CUGIR ROMAK
RATMIL                         CUGIRROMAK3
RATMIL                         CUR
RATMIL                         CUR 1
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2

                                 Page 1377 of 2786

                                      01378
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6850 Page 1382 of
                                     2792
                                   SB23_Kasler
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2
RATMIL                         CUR 2 KLASH
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CUR2
RATMIL                         CURI
RATMIL                         CURZ
RATMIL                         CURZ
RATMIL                         DRAGUNOV ROMAK 3
RATMIL                         INTRAC
RATMIL                         INTRAC MK II
RATMIL                         INTRAC MK II AK74
RATMIL                         INTRAC MKII
RATMIL                         INTRAC MKII
RATMIL                         INTRAC MKII
RATMIL                         INTRAL ARMS
RATMIL                         MAK 90
RATMIL                         MK II
RATMIL                         MKII
RATMIL                         ROMAC 3
RATMIL                         ROMAC1
RATMIL                         ROMAC2
RATMIL                         ROMACK 90
RATMIL                         ROMAIC
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1

                                 Page 1378 of 2786

                                      01379
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6851 Page 1383 of
                                     2792
                                   SB23_Kasler
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 1
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 2
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3

                                 Page 1379 of 2786

                                      01380
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6852 Page 1384 of
                                     2792
                                   SB23_Kasler
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3
RATMIL                         ROMAK 3 SVD
RATMIL                         ROMAK I
RATMIL                         ROMAK I
RATMIL                         ROMAK I
RATMIL                         ROMAK I
RATMIL                         ROMAK II
RATMIL                         ROMAK II
RATMIL                         ROMAK II
RATMIL                         ROMAK II
RATMIL                         ROMAK II
RATMIL                         ROMAK WUM1
RATMIL                         ROMAK WUM2
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1
RATMIL                         ROMAK1AK
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK2
RATMIL                         ROMAK3
RATMIL                         ROMAK3
RATMIL                         ROMAK3DRAGONOV
RATMIL                         ROMAKI
RATMIL                         ROMAKII
RATMIL                         ROMANIA
RATMIL                         ROMANIA WUMI
RATMIL                         ROMAX II
RATMIL                         ROMK 2

                                 Page 1380 of 2786

                                      01381
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6853 Page 1385 of
                                     2792
                                     SB23_Kasler
RATMIL                         ROMOK 3
RATMIL                         RUMAK 1
RATMIL                         SAR 2
RATMIL                         SAR 74
RATMIL                         SPORTER
RATMIL                         WUM
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM 1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RATMIL                         WUM1
RAVEN ARMS CO.                 MP25
RAVEN ARMS CO.                 P25
RAVEN ARMS CO.                 RAV9STD
REMNGTN ARMS CO.,INC           34
REMNGTN ARMS CO.,INC                                  72
REMNGTN ARMS CO.,INC                                 522
REMNGTN ARMS CO.,INC                                 552
REMNGTN ARMS CO.,INC           700
REMNGTN ARMS CO.,INC                                 700
REMNGTN ARMS CO.,INC                                 720
REMNGTN ARMS CO.,INC                                 740
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC                                 742
REMNGTN ARMS CO.,INC                                 742
REMNGTN ARMS CO.,INC                                 760
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870

                                 Page 1381 of 2786

                                       01382
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6854 Page 1386 of
                                     2792
                                      SB23_Kasler
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC                                 870
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC                                 1100
REMNGTN ARMS CO.,INC                                 1100
REMNGTN ARMS CO.,INC                                 1100
REMNGTN ARMS CO.,INC                                 1100
REMNGTN ARMS CO.,INC           1187
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC                                 7400
REMNGTN ARMS CO.,INC           11000
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           11 87
REMNGTN ARMS CO.,INC           1100 TRAP

                                 Page 1382 of 2786

                                        01383
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6855 Page 1387 of
                                     2792
                                   SB23_Kasler
REMNGTN ARMS CO.,INC           1187LC
REMNGTN ARMS CO.,INC           1187P
REMNGTN ARMS CO.,INC           1L 87 POLICE
REMNGTN ARMS CO.,INC           700 POLICE DM
REMNGTN ARMS CO.,INC           742 BDC
REMNGTN ARMS CO.,INC           742 CARBINE
REMNGTN ARMS CO.,INC           742 WOODMASTER
REMNGTN ARMS CO.,INC           870 EXP
REMNGTN ARMS CO.,INC           870 EXPRESS
REMNGTN ARMS CO.,INC           870 EXPRESS
REMNGTN ARMS CO.,INC           870 MAGNUM
REMNGTN ARMS CO.,INC           870 MAGNUM
REMNGTN ARMS CO.,INC           870 MAGNUM PUMP
REMNGTN ARMS CO.,INC           870 MARINE
REMNGTN ARMS CO.,INC           870 POLICE
REMNGTN ARMS CO.,INC           870 POLICE
REMNGTN ARMS CO.,INC           870 POLICE
REMNGTN ARMS CO.,INC           870 POLICE
REMNGTN ARMS CO.,INC           870 POLICE MAGNUM
REMNGTN ARMS CO.,INC           870 PUMP
REMNGTN ARMS CO.,INC           870 VANG COMP
REMNGTN ARMS CO.,INC           870 WINGMASTER
REMNGTN ARMS CO.,INC           870M
REMNGTN ARMS CO.,INC           870R
REMNGTN ARMS CO.,INC           870WM
REMNGTN ARMS CO.,INC           M1
REMNGTN ARMS CO.,INC           M10A
REMNGTN ARMS CO.,INC           M11
REMNGTN ARMS CO.,INC           M11
REMNGTN ARMS CO.,INC           MODEL 700
REMNGTN ARMS CO.,INC           PSS100
REMNGTN ARMS CO.,INC           PUMP
REMNGTN ARMS CO.,INC           SPEEDMASTER 552
REMNGTN ARMS CO.,INC           SPORTS MEN
REMNGTN ARMS CO.,INC           WINGMASTER
REMNGTN ARMS CO.,INC           WINGMASTER
REMNGTN ARMS CO.,INC           WOODMASTER 740
REMNGTN ARMS CO.,INC           WOODS MASTER 740
REMNGTN ARMS CO.,INC           WOODSMASTER
REMNGTN ARMS CO.,INC
REPLICA ARMS                   M96
REPLICA ARMS                   M96
REPLICA ARMS                   M96
RETOLAZA BROS                  M90
RICHARDS, W.                   CAR 15
RICHARDS, W.                   XM15
RICHARDS, W.                   XM15
ROBERTS FIREARM MFG            M96
ROBINSON ARMAMENT CO           96
ROBINSON ARMAMENT CO                                 96
ROBINSON ARMAMENT CO           EXPEDITION M 96
ROBINSON ARMAMENT CO           EXPEDITIONARY
ROBINSON ARMAMENT CO           EXPEDITIONARY M 96
ROBINSON ARMAMENT CO           EXPEDITIONARY M96
ROBINSON ARMAMENT CO           M 96

                                 Page 1383 of 2786

                                        01384
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6856 Page 1388 of
                                     2792
                                   SB23_Kasler
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96
ROBINSON ARMAMENT CO           M 96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M 96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96

                                 Page 1384 of 2786

                                      01385
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6857 Page 1389 of
                                     2792
                                     SB23_Kasler
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96

                                 Page 1385 of 2786

                                       01386
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6858 Page 1390 of
                                     2792
                                   SB23_Kasler
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96
ROBINSON ARMAMENT CO           M96 ESPEDITIONERY
ROBINSON ARMAMENT CO           M96 EXPED
ROBINSON ARMAMENT CO           M96 EXPED
ROBINSON ARMAMENT CO           M96 EXPEDIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITION
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY

                                 Page 1386 of 2786

                                      01387
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6859 Page 1391 of
                                     2792
                                   SB23_Kasler
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONARY
ROBINSON ARMAMENT CO           M96 EXPEDITIONY
ROBINSON ARMAMENT CO           M96EXPEDITIONARY
ROBINSON ARMAMENT CO           M96EXPEDITIONARY
ROBINSON ARMAMENT CO           VEPR
ROBINSON ARMAMENT CO           VEPR
ROCK ISLAND ARMORY             BARRINGTON
ROCK ISLAND ARMORY             BARRINGTON
ROCK ISLAND ARMORY             BARRINGTON
ROCK ISLAND ARMORY             BARRINGTON
ROCK ISLAND ARMORY             M 15AL
ROCK ISLAND ARMORY             M15
ROCK ISLAND ARMORY             M15A1
ROCK ISLAND ARMORY             M15A1
ROCK ISLAND ARMORY             M15A1
ROCK ISLAND ARMORY             M15A1
ROCK ISLAND ARMORY             SA1
ROCK ISLAND ARMORY             XM 15
ROCK ISLAND ARMORY             XM 15A1
ROCK RIVER ARMS                AR 15
ROCK RIVER ARMS                AR 15
ROCK RIVER ARMS                AR15 SPORTER
ROCK RIVER ARMS                AR15 SPORTER
ROCK RIVER ARMS                COMMANDO
ROCK RIVER ARMS                LAR 15
ROCK RIVER ARMS                LAR 15
ROCK RIVER ARMS                NM
ROCK RIVER ARMS                NMA2DCM
ROCK RIVER ARMS
ROCKY MN ARMS CORP
ROCKY MN ARMS CORP             22K
ROCKY MN ARMS CORP             AR 15
ROCKY MN ARMS CORP             KOMRADE
ROCKY MN ARMS CORP             M1 CARBINE
ROCKY MN ARMS CORP             P
ROCKY MN ARMS CORP             P
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT

                                 Page 1387 of 2786

                                      01388
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6860 Page 1392 of
                                     2792
                                   SB23_Kasler
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT

                                 Page 1388 of 2786

                                      01389
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6861 Page 1393 of
                                     2792
                                     SB23_Kasler
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT
ROCKY MN ARMS CORP             PATRIOT 223
ROCKY MN ARMS CORP             PATRIOT PISTOL
ROCKY MN ARMS CORP             PISTOL
ROCKY MN ARMS CORP             SEMI AUTO
ROCKY MN ARMS CORP             SEMI AUTO
ROCKY MN ARMS CORP             VARMINTER
ROCKY MN ARMS CORP             XM15A1
ROCKY MN ARMS CORP             XM15A1
ROGER                          MARK II
ROHM                           66
ROHM                           88
ROHM                           88
ROHM                           88
ROHM                           SAR 1
ROHM                           SAR1
ROMAK ROMARM CUGIR             1
ROMAK ROMARM CUGIR             2
ROMAK ROMARM CUGIR                                   17
ROMAK ROMARM CUGIR             99
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991

                                 Page 1389 of 2786

                                       01390
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6862 Page 1394 of
                                     2792
                                     SB23_Kasler
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR             991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                    991
ROMAK ROMARM CUGIR                                   2000
ROMAK ROMARM CUGIR                                   9594
ROMAK ROMARM CUGIR             9976239
ROMAK ROMARM CUGIR
ROMAK ROMARM CUGIR
ROMAK ROMARM CUGIR
ROMAK ROMARM CUGIR              SAR1
ROMAK ROMARM CUGIR             47 SPORTER
ROMAK ROMARM CUGIR             90 SPORTER
ROMAK ROMARM CUGIR             98 1
ROMAK ROMARM CUGIR             99 1
ROMAK ROMARM CUGIR             99 1
ROMAK ROMARM CUGIR             99 1 SKS
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 47
ROMAK ROMARM CUGIR             AK 74
ROMAK ROMARM CUGIR             AK 74
ROMAK ROMARM CUGIR             AK 74
ROMAK ROMARM CUGIR             AK 74
ROMAK ROMARM CUGIR             AK2
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47

                                 Page 1390 of 2786

                                       01391
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6863 Page 1395 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47
ROMAK ROMARM CUGIR             AK47 ROMANIA
ROMAK ROMARM CUGIR             AK74
ROMAK ROMARM CUGIR             AK74
ROMAK ROMARM CUGIR             AK74
ROMAK ROMARM CUGIR             AK991
ROMAK ROMARM CUGIR             AKM
ROMAK ROMARM CUGIR             CA1 SAR1
ROMAK ROMARM CUGIR             CA1 SAR1
ROMAK ROMARM CUGIR             CA1 SAR1
ROMAK ROMARM CUGIR             CA1 SAR1
ROMAK ROMARM CUGIR             COUGAR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUGIR
ROMAK ROMARM CUGIR             CUR1
ROMAK ROMARM CUGIR             DRAGANON
ROMAK ROMARM CUGIR             DRAGONUV AK
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAGUNOV
ROMAK ROMARM CUGIR             DRAUGONOV
ROMAK ROMARM CUGIR             FPK
ROMAK ROMARM CUGIR             FPK PSC
ROMAK ROMARM CUGIR             GOVT WUM1
ROMAK ROMARM CUGIR             INTRAC ARMS
ROMAK ROMARM CUGIR             INTRAC ARMS
ROMAK ROMARM CUGIR             INTRAC MK11
ROMAK ROMARM CUGIR             LEGEND
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991

                                 Page 1391 of 2786

                                      01392
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6864 Page 1396 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M991
ROMAK ROMARM CUGIR             M992
ROMAK ROMARM CUGIR             MAC 90
ROMAK ROMARM CUGIR             MAC90
ROMAK ROMARM CUGIR             MAK 90
ROMAK ROMARM CUGIR             PSL
ROMAK ROMARM CUGIR             PSL SNIPER
ROMAK ROMARM CUGIR             R1045N
ROMAK ROMARM CUGIR             RATMI 2
ROMAK ROMARM CUGIR             RATMIL CUGIR
ROMAK ROMARM CUGIR             ROMAC WUM II
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 1
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 2
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3

                                 Page 1392 of 2786

                                      01393
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6865 Page 1397 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 3
ROMAK ROMARM CUGIR             ROMAK 91
ROMAK ROMARM CUGIR             ROMAK 99
ROMAK ROMARM CUGIR             ROMAK 99
ROMAK ROMARM CUGIR             ROMAK 99 1
ROMAK ROMARM CUGIR             ROMAK 99 1
ROMAK ROMARM CUGIR             ROMAK 99 1
ROMAK ROMARM CUGIR             ROMAK 99 1
ROMAK ROMARM CUGIR             ROMAK 99 1
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK 991
ROMAK ROMARM CUGIR             ROMAK II
ROMAK ROMARM CUGIR             ROMAK II
ROMAK ROMARM CUGIR             ROMAK II M991
ROMAK ROMARM CUGIR             ROMAK II M991
ROMAK ROMARM CUGIR             ROMAK II M991
ROMAK ROMARM CUGIR             ROMAK III
ROMAK ROMARM CUGIR             ROMAK1
ROMAK ROMARM CUGIR             ROMAK1
ROMAK ROMARM CUGIR             ROMAK1
ROMAK ROMARM CUGIR             ROMAK3
ROMAK ROMARM CUGIR             ROMAK3
ROMAK ROMARM CUGIR             ROMAK891
ROMAK ROMARM CUGIR             ROMAK99 1
ROMAK ROMARM CUGIR             ROMAK99 1
ROMAK ROMARM CUGIR             ROMAK992
ROMAK ROMARM CUGIR             ROMAK992
ROMAK ROMARM CUGIR             ROMAK992
ROMAK ROMARM CUGIR             ROMAKII
ROMAK ROMARM CUGIR             ROMANIAN
ROMAK ROMARM CUGIR             ROMARM
ROMAK ROMARM CUGIR             ROMARM
ROMAK ROMARM CUGIR             SA 93
ROMAK ROMARM CUGIR             SAK47

                                 Page 1393 of 2786

                                      01394
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6866 Page 1398 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1

                                 Page 1394 of 2786

                                       01395
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6867 Page 1399 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1

                                 Page 1395 of 2786

                                       01396
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6868 Page 1400 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1
ROMAK ROMARM CUGIR             SAR 1 RI045N
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 2
ROMAK ROMARM CUGIR             SAR 3
ROMAK ROMARM CUGIR             SAR II
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1

                                 Page 1396 of 2786

                                      01397
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6869 Page 1401 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1

                                 Page 1397 of 2786

                                      01398
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6870 Page 1402 of
                                     2792
                                   SB23_Kasler
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1
ROMAK ROMARM CUGIR             SAR1 AK
ROMAK ROMARM CUGIR             SAR2
ROMAK ROMARM CUGIR             SAR2
ROMAK ROMARM CUGIR             SAR2
ROMAK ROMARM CUGIR             SAR2
ROMAK ROMARM CUGIR             SAR2
ROMAK ROMARM CUGIR             SAR3
ROMAK ROMARM CUGIR             SARI
ROMAK ROMARM CUGIR             SARI
ROMAK ROMARM CUGIR             SARI
ROMAK ROMARM CUGIR             SKS
ROMAK ROMARM CUGIR             SKS
ROMAK ROMARM CUGIR             SKS FIXED
ROMAK ROMARM CUGIR             SPORTER
ROMAK ROMARM CUGIR             SPORTER
ROMAK ROMARM CUGIR             SPORTER
ROMAK ROMARM CUGIR             SPORTERAK
ROMAK ROMARM CUGIR             SR 1
ROMAK ROMARM CUGIR             SR 1
ROMAK ROMARM CUGIR             UAK 90
ROMAK ROMARM CUGIR             UNKNOWN
ROMAK ROMARM CUGIR             VEPER1
ROMAK ROMARM CUGIR             WOM 1
ROMAK ROMARM CUGIR             WU 1
ROMAK ROMARM CUGIR             WUM
ROMAK ROMARM CUGIR             WUM
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 1
ROMAK ROMARM CUGIR             WUM 2

                                 Page 1398 of 2786

                                      01399
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6871 Page 1403 of
                                     2792
                                     SB23_Kasler
ROMAK ROMARM CUGIR             WUM II
ROMAK ROMARM CUGIR             WUM1
ROMAK ROMARM CUGIR             WUM1
ROMAK ROMARM CUGIR             WUM1 MAK90
ROMAK ROMARM CUGIR             WUM1 MAK90
ROMAK ROMARM CUGIR             WUM1 MAK90
ROMAK ROMARM CUGIR             WUM1 ROMAK
ROMAK ROMARM CUGIR             WUM1 ROMAK
ROMAK ROMARM CUGIR             WUMI ROMAK
ROMAK ROMARM CUGIR             WUMI ROMAK
ROMAK ROMARM CUGIR             WUMI ROMAK
ROMAK ROMARM CUGIR             WUN 1
ROMANIA/RUMANIA                1
ROMANIA/RUMANIA                                          1
ROMANIA/RUMANIA                2
ROMANIA/RUMANIA                2
ROMANIA/RUMANIA                2
ROMANIA/RUMANIA                                          2
ROMANIA/RUMANIA                51
ROMANIA/RUMANIA                                         74
ROMANIA/RUMANIA                                         99
ROMANIA/RUMANIA                762
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                991
ROMANIA/RUMANIA                                         991
ROMANIA/RUMANIA                                        2000
ROMANIA/RUMANIA                10 ROUND AK
ROMANIA/RUMANIA                1954RSKS
ROMANIA/RUMANIA                AB 10
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK

                                   Page 1399 of 2786

                                        01400
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6872 Page 1404 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK
ROMANIA/RUMANIA                AK 2
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47
ROMANIA/RUMANIA                AK 47 DRAGONOV
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74
ROMANIA/RUMANIA                AK 74 MKII
ROMANIA/RUMANIA                AK 99
ROMANIA/RUMANIA                AK 99
ROMANIA/RUMANIA                AK ROMAK 991
ROMANIA/RUMANIA                AK SPORTER
ROMANIA/RUMANIA                AK SPORTER
ROMANIA/RUMANIA                AK SPORTER
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47

                                 Page 1400 of 2786

                                      01401
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6873 Page 1405 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47
ROMANIA/RUMANIA                AK47 SPORTER
ROMANIA/RUMANIA                AK47SPORT
ROMANIA/RUMANIA                AK49
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74
ROMANIA/RUMANIA                AK74CARBINE
ROMANIA/RUMANIA                AK74S
ROMANIA/RUMANIA                AK74SAR2
ROMANIA/RUMANIA                AK74SPORTER
ROMANIA/RUMANIA                AK99
ROMANIA/RUMANIA                AK99
ROMANIA/RUMANIA                AKDRAGANOV
ROMANIA/RUMANIA                AKM
ROMANIA/RUMANIA                AKM 74
ROMANIA/RUMANIA                AKM 74
ROMANIA/RUMANIA                AKM 74
ROMANIA/RUMANIA                AKM 74
ROMANIA/RUMANIA                AKM 74
ROMANIA/RUMANIA                AKM47
ROMANIA/RUMANIA                AKSDRAGONOV
ROMANIA/RUMANIA                AKSPORTER
ROMANIA/RUMANIA                AKSPORTER
ROMANIA/RUMANIA                AKSPORTER
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUBIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR
ROMANIA/RUMANIA                CUGIR 99 1
ROMANIA/RUMANIA                CUGIR SAR 1
ROMANIA/RUMANIA                CUGIR SAR 1
ROMANIA/RUMANIA                CUGIRROMAKII
ROMANIA/RUMANIA                CUGIRROMAKII
ROMANIA/RUMANIA                CUGIRSAR1
ROMANIA/RUMANIA                CUR
ROMANIA/RUMANIA                CUR
ROMANIA/RUMANIA                CUR

                                 Page 1401 of 2786

                                      01402
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6874 Page 1406 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                CUR 1
ROMANIA/RUMANIA                CUR 1
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2
ROMANIA/RUMANIA                CUR 2 AK
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CUR2
ROMANIA/RUMANIA                CURZ
ROMANIA/RUMANIA                CURZ
ROMANIA/RUMANIA                DOM 991
ROMANIA/RUMANIA                DRAG
ROMANIA/RUMANIA                DRAGANOV
ROMANIA/RUMANIA                DRAGNOV ROMAK3
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV
ROMANIA/RUMANIA                DRAGUNOV ROMAK 3
ROMANIA/RUMANIA                DROGUNOV
ROMANIA/RUMANIA                DRUGANOV
ROMANIA/RUMANIA                EUM 1
ROMANIA/RUMANIA                IK47
ROMANIA/RUMANIA                INTRAC
ROMANIA/RUMANIA                INTRAC MK II
ROMANIA/RUMANIA                INTRAC MK II
ROMANIA/RUMANIA                INTRAC MK II
ROMANIA/RUMANIA                INTRAK MK II
ROMANIA/RUMANIA                INTRAK MK II
ROMANIA/RUMANIA                INTRAK MKII
ROMANIA/RUMANIA                INTRAK MKII
ROMANIA/RUMANIA                INTRAK MKII

                                 Page 1402 of 2786

                                      01403
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6875 Page 1407 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                INTRAK MKII
ROMANIA/RUMANIA                JAR1
ROMANIA/RUMANIA                JR88
ROMANIA/RUMANIA                KALASHNINOV
ROMANIA/RUMANIA                KALASNIKOV SPORTER
ROMANIA/RUMANIA                KUGIR
ROMANIA/RUMANIA                LONG RIFLE
ROMANIA/RUMANIA                M47SPAK
ROMANIA/RUMANIA                M74
ROMANIA/RUMANIA                M90
ROMANIA/RUMANIA                M90
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991
ROMANIA/RUMANIA                M991ROMAK II
ROMANIA/RUMANIA                MAC
ROMANIA/RUMANIA                MAC 90
ROMANIA/RUMANIA                MAC 90
ROMANIA/RUMANIA                MAC 90
ROMANIA/RUMANIA                MAC90
ROMANIA/RUMANIA                MACK 90
ROMANIA/RUMANIA                MAK 90
ROMANIA/RUMANIA                MAK 90
ROMANIA/RUMANIA                MAK 90
ROMANIA/RUMANIA                MAK 90
ROMANIA/RUMANIA                MAK 90
ROMANIA/RUMANIA                MAK 90 WUM 1
ROMANIA/RUMANIA                MAK90
ROMANIA/RUMANIA                MAK90
ROMANIA/RUMANIA                MAK90
ROMANIA/RUMANIA                MAK90
ROMANIA/RUMANIA                MISR
ROMANIA/RUMANIA                MISR SAR
ROMANIA/RUMANIA                MK 11
ROMANIA/RUMANIA                MK II
ROMANIA/RUMANIA                MK II
ROMANIA/RUMANIA                MK II
ROMANIA/RUMANIA                MK11
ROMANIA/RUMANIA                MKII
ROMANIA/RUMANIA                MWUM 1
ROMANIA/RUMANIA                PSL
ROMANIA/RUMANIA                R1045
ROMANIA/RUMANIA                R1045N
ROMANIA/RUMANIA                R1045N
ROMANIA/RUMANIA                R1045N AK47
ROMANIA/RUMANIA                RAT MIL
ROMANIA/RUMANIA                RATMIL
ROMANIA/RUMANIA                RATMIL WUMI CUR
ROMANIA/RUMANIA                RATMILCUGIR
ROMANIA/RUMANIA                RATMILWUM1
ROMANIA/RUMANIA                RHEMILCUGIR

                                 Page 1403 of 2786

                                      01404
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6876 Page 1408 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                RI045 AK 47
ROMANIA/RUMANIA                RIO 45 AK 47
ROMANIA/RUMANIA                RMAK
ROMANIA/RUMANIA                ROM
ROMANIA/RUMANIA                ROM 1
ROMANIA/RUMANIA                ROM 47P
ROMANIA/RUMANIA                ROM 47SP
ROMANIA/RUMANIA                ROM 47SP
ROMANIA/RUMANIA                ROM 47SP
ROMANIA/RUMANIA                ROM 991
ROMANIA/RUMANIA                ROM AK
ROMANIA/RUMANIA                ROM AK
ROMANIA/RUMANIA                ROM AK
ROMANIA/RUMANIA                ROMAC 1
ROMANIA/RUMANIA                ROMAK
ROMANIA/RUMANIA                ROMAK
ROMANIA/RUMANIA                ROMAK
ROMANIA/RUMANIA                ROMAK
ROMANIA/RUMANIA                ROMAK
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 1
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 2
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3

                                 Page 1404 of 2786

                                      01405
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6877 Page 1409 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3
ROMANIA/RUMANIA                ROMAK 3 DRAGUNOV
ROMANIA/RUMANIA                ROMAK 99
ROMANIA/RUMANIA                ROMAK 99
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 99 1
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK 991
ROMANIA/RUMANIA                ROMAK I
ROMANIA/RUMANIA                ROMAK II
ROMANIA/RUMANIA                ROMAK II
ROMANIA/RUMANIA                ROMAK II
ROMANIA/RUMANIA                ROMAK II
ROMANIA/RUMANIA                ROMAK II
ROMANIA/RUMANIA                ROMAK II M 991
ROMANIA/RUMANIA                ROMAK III
ROMANIA/RUMANIA                ROMAK TWO
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK1
ROMANIA/RUMANIA                ROMAK11
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK2
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3

                                 Page 1405 of 2786

                                      01406
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6878 Page 1410 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK3
ROMANIA/RUMANIA                ROMAK47
ROMANIA/RUMANIA                ROMAK99
ROMANIA/RUMANIA                ROMAK99
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAK991
ROMANIA/RUMANIA                ROMAKI
ROMANIA/RUMANIA                ROMAKII
ROMANIA/RUMANIA                ROMAKM991
ROMANIA/RUMANIA                ROMANIAN CUGIR
ROMANIA/RUMANIA                ROMANIAN SAR 1
ROMANIA/RUMANIA                ROUND AK
ROMANIA/RUMANIA                RPM
ROMANIA/RUMANIA                SA
ROMANIA/RUMANIA                SA 1
ROMANIA/RUMANIA                SA 1
ROMANIA/RUMANIA                SA CUCIR SAR1
ROMANIA/RUMANIA                SA CUGIR
ROMANIA/RUMANIA                SA CUGIR SAR 1
ROMANIA/RUMANIA                SA1 GA12
ROMANIA/RUMANIA                SA85
ROMANIA/RUMANIA                SAIGA
ROMANIA/RUMANIA                SAIGA 410
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR
ROMANIA/RUMANIA                SAR 1

                                 Page 1406 of 2786

                                      01407
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6879 Page 1411 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1

                                 Page 1407 of 2786

                                       01408
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6880 Page 1412 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1

                                 Page 1408 of 2786

                                       01409
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6881 Page 1413 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1

                                 Page 1409 of 2786

                                       01410
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6882 Page 1414 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1

                                 Page 1410 of 2786

                                       01411
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6883 Page 1415 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1
ROMANIA/RUMANIA                SAR 1 7
ROMANIA/RUMANIA                SAR 1 AK
ROMANIA/RUMANIA                SAR 1 AK47
ROMANIA/RUMANIA                SAR 17
ROMANIA/RUMANIA                SAR 1T
ROMANIA/RUMANIA                SAR 2
ROMANIA/RUMANIA                SAR 2
ROMANIA/RUMANIA                SAR 2
ROMANIA/RUMANIA                SAR 2
ROMANIA/RUMANIA                SAR 3
ROMANIA/RUMANIA                SAR AK 47
ROMANIA/RUMANIA                SAR MK I
ROMANIA/RUMANIA                SAR SPORTER
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1

                                 Page 1411 of 2786

                                      01412
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6884 Page 1416 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1

                                 Page 1412 of 2786

                                      01413
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6885 Page 1417 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1

                                 Page 1413 of 2786

                                      01414
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6886 Page 1418 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1

                                 Page 1414 of 2786

                                      01415
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6887 Page 1419 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR1
ROMANIA/RUMANIA                SAR17
ROMANIA/RUMANIA                SAR17
ROMANIA/RUMANIA                SAR1AK
ROMANIA/RUMANIA                SAR1LONG RIFLE
ROMANIA/RUMANIA                SAR1R1045N
ROMANIA/RUMANIA                SAR1R1045N
ROMANIA/RUMANIA                SAR2
ROMANIA/RUMANIA                SAR2
ROMANIA/RUMANIA                SAR2
ROMANIA/RUMANIA                SAR2
ROMANIA/RUMANIA                SAR2
ROMANIA/RUMANIA                SAR3
ROMANIA/RUMANIA                SAR7
ROMANIA/RUMANIA                SARI
ROMANIA/RUMANIA                SARI
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS
ROMANIA/RUMANIA                SKS FIXED
ROMANIA/RUMANIA                SKS FIXED
ROMANIA/RUMANIA                SKS FIXED
ROMANIA/RUMANIA                SLR 95
ROMANIA/RUMANIA                SPORTER
ROMANIA/RUMANIA                SPORTER
ROMANIA/RUMANIA                SPORTER
ROMANIA/RUMANIA                SPORTER TARGET
ROMANIA/RUMANIA                SPORTING RIFLE
ROMANIA/RUMANIA                SPR1
ROMANIA/RUMANIA                SR 1
ROMANIA/RUMANIA                SR1
ROMANIA/RUMANIA                SR1
ROMANIA/RUMANIA                SSG 97
ROMANIA/RUMANIA                SUL
ROMANIA/RUMANIA                UNKNOWN

                                 Page 1415 of 2786

                                      01416
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6888 Page 1420 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                UUM 1 MAK 90
ROMANIA/RUMANIA                VEPER
ROMANIA/RUMANIA                VVUM1
ROMANIA/RUMANIA                WM 1
ROMANIA/RUMANIA                WM1
ROMANIA/RUMANIA                WUH 1
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1

                                 Page 1416 of 2786

                                      01417
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6889 Page 1421 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1
ROMANIA/RUMANIA                WUM 1 MAK 90
ROMANIA/RUMANIA                WUM I
ROMANIA/RUMANIA                WUM II
ROMANIA/RUMANIA                WUM II
ROMANIA/RUMANIA                WUM II
ROMANIA/RUMANIA                WUM MAK 90
ROMANIA/RUMANIA                WUM MAK 90
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1
ROMANIA/RUMANIA                WUM1 AK47
ROMANIA/RUMANIA                WUM1 CUR
ROMANIA/RUMANIA                WUM1 MAK90

                                 Page 1417 of 2786

                                      01418
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6890 Page 1422 of
                                     2792
                                   SB23_Kasler
ROMANIA/RUMANIA                WUM1 RATMIL
ROMANIA/RUMANIA                WUM1 SPORTER
ROMANIA/RUMANIA                WUM1 SPORTER
ROMANIA/RUMANIA                WUM1AK
ROMANIA/RUMANIA                WUM2
ROMANIA/RUMANIA                WUM2
ROMANIA/RUMANIA                WUMI
ROMANIA/RUMANIA                WUMI
ROMANIA/RUMANIA                WUMI
ROMANIA/RUMANIA                WUMI
ROMANIA/RUMANIA                WUW 1
ROMER/ROMERWERK                ROMAK 99 1
ROMER/ROMERWERK                ROMAK 99 1
ROMTEHNICA
ROMTEHNICA                     CUGIR
ROMTEHNICA                     ROMANIAN AK SPORTER
ROMTEHNICA                     WUM 1
ROMTEHNICA                     WUM1
ROMTEHNICA                     WUM1
ROMTEHNICA                     WUM1
ROMTEHNICA                     WUM1
ROSSI, AMADEO, & CO.           M971
ROY WEATHERBY                  XX11
RPB INDUSTRIES                 CB10M
RPB INDUSTRIES                 CBM10
RPB INDUSTRIES                 M1
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 S M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M11
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1

                                 Page 1418 of 2786

                                      01419
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6891 Page 1423 of
                                     2792
                                     SB23_Kasler
RPB INDUSTRIES                 SM11A1
RUSSIA                         12
RUSSIA                         12
RUSSIA                         12
RUSSIA                         12
RUSSIA                         12
RUSSIA                                                12
RUSSIA                         20
RUSSIA                                               308
RUSSIA                                               308
RUSSIA                         410
RUSSIA                         410
RUSSIA                         410
RUSSIA                         410
RUSSIA                                                762
RUSSIA                                               1939
RUSSIA                                               1941
RUSSIA
RUSSIA                          HUNTING CARBINE
RUSSIA                         1941 TOKAREU
RUSSIA                         1954 SKS FIXED
RUSSIA                         1997 VERP
RUSSIA                         308 1
RUSSIA                         308 1
RUSSIA                         308 WIN
RUSSIA                         40 128 FIXED
RUSSIA                         410 SAIGA
RUSSIA                         A12
RUSSIA                         A15
RUSSIA                         A15
RUSSIA                         AK
RUSSIA                         AK
RUSSIA                         AK 20 GA
RUSSIA                         AK 47
RUSSIA                         AK 47
RUSSIA                         AK SPORTER
RUSSIA                         AK VEPR
RUSSIA                         AK VEPR
RUSSIA                         AK12
RUSSIA                         AK47
RUSSIA                         AK47
RUSSIA                         AK47
RUSSIA                         BROWNING M1919
RUSSIA                         BW TIGER
RUSSIA                         BW TIGER DRAGUNOV
RUSSIA                         CAHRA
RUSSIA                         CANRA 12
RUSSIA                         CANTA
RUSSIA                         CANTA 12
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE

                                 Page 1419 of 2786

                                       01420
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6892 Page 1424 of
                                     2792
                                   SB23_Kasler
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE
RUSSIA                         CARBINE 308
RUSSIA                         CARBINE 45
RUSSIA                         CARBINE HUNTING
RUSSIA                         CAUTA 12
RUSSIA                         CCCP16008
RUSSIA                         CURZ
RUSSIA                         DRAGANOV
RUSSIA                         DRAGANOV TIGER
RUSSIA                         DRAGINOV
RUSSIA                         DRAGNOV TIGER
RUSSIA                         DRAGUNOV
RUSSIA                         DRAGUNOV
RUSSIA                         DRAGUNOV SPORTER
RUSSIA                         DRAGUNOV ROMAK3
RUSSIA                         DRAGUNOV ROMAK3
RUSSIA                         DRAGUNOV SA
RUSSIA                         DRAGUNOV TIGER
RUSSIA                         DRAGUNOV TIGER
RUSSIA                         DRAGUNOV TIGER
RUSSIA                         DRAGUNOV TIGER
RUSSIA                         DRAGUNOV TIGER
RUSSIA                         DRAGVNOV
RUSSIA                         DSC ROM
RUSSIA                         FIXED CCCP 91572
RUSSIA                         FIXED SKS
RUSSIA                         HUNTER
RUSSIA                         HUNTER
RUSSIA                         HUNTER
RUSSIA                         HUNTING
RUSSIA                         HUNTING
RUSSIA                         HUNTING
RUSSIA                         HUNTING
RUSSIA                         HUNTING
RUSSIA                         HUNTING CARBINE VEPR
RUSSIA                         IJ7018AH
RUSSIA                         IZHMASH SAIGA
RUSSIA                         M TIGER
RUSSIA                         M1
RUSSIA                         M1940 SVT
RUSSIA                         M1940 SVT
RUSSIA                         M1940 TOKAREV
RUSSIA                         M3A1
RUSSIA                         M40
RUSSIA                         M59
RUSSIA                         M90
RUSSIA                         M90
RUSSIA                         M90

                                 Page 1420 of 2786

                                      01421
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6893 Page 1425 of
                                     2792
                                   SB23_Kasler
RUSSIA                         M90
RUSSIA                         M90
RUSSIA                         M90
RUSSIA                         M90
RUSSIA                         MAK90
RUSSIA                         NDM 86
RUSSIA                         POLY
RUSSIA                         POLYAMY
RUSSIA                         PPSH 41
RUSSIA                         R1940 SKS FIXED
RUSSIA                         RUSSIAN DRAGONOV
RUSSIA                         RUSSIAN TIGER
RUSSIA                         RUSSIAN TIGER
RUSSIA                         RUSSIANTIGER
RUSSIA                         SAGIA HUNTER
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA

                                 Page 1421 of 2786

                                      01422
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6894 Page 1426 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA

                                 Page 1422 of 2786

                                       01423
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6895 Page 1427 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA

                                 Page 1423 of 2786

                                       01424
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6896 Page 1428 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 12
RUSSIA                         SAIGA 20
RUSSIA                         SAIGA 20
RUSSIA                         SAIGA 308
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 308 1
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410

                                 Page 1424 of 2786

                                      01425
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6897 Page 1429 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 410
RUSSIA                         SAIGA 762
RUSSIA                         SAIGA 95
RUSSIA                         SAIGA A12
RUSSIA                         SAIGA CANRA
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CARBINE
RUSSIA                         SAIGA CAURA
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTER
RUSSIA                         SAIGA HUNTING
RUSSIA                         SAIGA RANCH
RUSSIA                         SAIGA SPORTER
RUSSIA                         SAIGA SPORTER
RUSSIA                         SAIGA12
RUSSIA                         SAIGA12
RUSSIA                         SAIGA20
RUSSIA                         SAIGA410
RUSSIA                         SAIGA410
RUSSIA                         SAIGA410
RUSSIA                         SAIGAHUNTER
RUSSIA                         SAOI
RUSSIA                         SEMI AUTO
RUSSIA                         SEMI AUTO LOADER
RUSSIA                         SEMI AUTO LOADER
RUSSIA                         SG 12
RUSSIA                         SG 12
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA
RUSSIA                         SIAGA SPORTER
RUSSIA                         SIMONOV
RUSSIA                         SIMONOV
RUSSIA                         SK 45 FIXED MAGAZINE
RUSSIA                         SK47
RUSSIA                         SKS

                                 Page 1425 of 2786

                                      01426
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6898 Page 1430 of
                                     2792
                                     SB23_Kasler
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS

                                 Page 1426 of 2786

                                       01427
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6899 Page 1431 of
                                     2792
                                     SB23_Kasler
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS

                                 Page 1427 of 2786

                                       01428
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6900 Page 1432 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIX
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED

                                 Page 1428 of 2786

                                      01429
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6901 Page 1433 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 45 FIXED
RUSSIA                         SKS 47
RUSSIA                         SKS FIX
RUSSIA                         SKS FIX
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED

                                 Page 1429 of 2786

                                      01430
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6902 Page 1434 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED

                                 Page 1430 of 2786

                                      01431
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6903 Page 1435 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED

                                 Page 1431 of 2786

                                      01432
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6904 Page 1436 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED
RUSSIA                         SKS FIXED 45
RUSSIA                         SKS FIXED CARBINE
RUSSIA                         SKS FIXED MAG
RUSSIA                         SKS FIXED MAG
RUSSIA                         SKS FIXED MAG
RUSSIA                         SKS FIXED MAG
RUSSIA                         SKS FIXED MAGAZINE
RUSSIA                         SKS FIXED MAGAZINE
RUSSIA                         SKS FIXED MAGAZINE
RUSSIA                         SKS FIXED MAGAZINE
RUSSIA                         SKS FIXED SPORTER
RUSSIA                         SKS RUSSIAN
RUSSIA                         SKS1951R
RUSSIA                         SKS45
RUSSIA                         SKSSN38761
RUSSIA                         SLR 95
RUSSIA                         SNIPER
RUSSIA                         SPORTER
RUSSIA                         SPORTER
RUSSIA                         SPORTER
RUSSIA                         SPORTER
RUSSIA                         SPORTERIZED
RUSSIA                         SPORTERIZED
RUSSIA                         SPORTSTER
RUSSIA                         STU 40
RUSSIA                         SUT 40
RUSSIA                         SV 40
RUSSIA                         SV 40
RUSSIA                         SVD
RUSSIA                         SVD
RUSSIA                         SVD
RUSSIA                         SVD
RUSSIA                         SVD MEDVED TIGER
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT
RUSSIA                         SVT

                                 Page 1432 of 2786

                                      01433
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6905 Page 1437 of
                                     2792
                                   SB23_Kasler
RUSSIA                         SVT 1940
RUSSIA                         SVT 1940
RUSSIA                         SVT 1940
RUSSIA                         SVT 1940
RUSSIA                         SVT 1940
RUSSIA                         SVT 38
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT 40
RUSSIA                         SVT1940
RUSSIA                         SVT1940
RUSSIA                         SVT1940
RUSSIA                         SVT1940
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         SVT40
RUSSIA                         TAKERAV 1941
RUSSIA                         TARGET DRUGUNOV
RUSSIA                         TARKOV
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER

                                 Page 1433 of 2786

                                      01434
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6906 Page 1438 of
                                     2792
                                   SB23_Kasler
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER
RUSSIA                         TIGER CARBINE
RUSSIA                         TIGER CARBINE
RUSSIA                         TIGER CARBINE
RUSSIA                         TIGER DRAGUNOV
RUSSIA                         TIGER DRAGUNOV
RUSSIA                         TIGER DRAGUNOV
RUSSIA                         TIGER DRUGUNOV
RUSSIA                         TIGER SVD
RUSSIA                         TOKAREV

                                 Page 1434 of 2786

                                      01435
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6907 Page 1439 of
                                     2792
                                   SB23_Kasler
RUSSIA                         TOKAREV
RUSSIA                         TOKAREV
RUSSIA                         TOKAREV
RUSSIA                         TOKAREV
RUSSIA                         TOKAREV
RUSSIA                         TOKAREV 38
RUSSIA                         TOKAREV SVT1940
RUSSIA                         TOKAREV SVT1940
RUSSIA                         TOKAREV1940SVT
RUSSIA                         TOKAREVSVT
RUSSIA                         TOKARIVE
RUSSIA                         TOKAROV
RUSSIA                         TOKROTT
RUSSIA                         VEPER
RUSSIA                         VEPER
RUSSIA                         VEPER
RUSSIA                         VEPER
RUSSIA                         VEPER SINGLE ACTION
RUSSIA                         VEPER SINGLE ACTION
RUSSIA                         VEPOR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR

                                 Page 1435 of 2786

                                      01436
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6908 Page 1440 of
                                     2792
                                   SB23_Kasler
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR

                                 Page 1436 of 2786

                                      01437
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6909 Page 1441 of
                                     2792
                                   SB23_Kasler
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR
RUSSIA                         VEPR 308
RUSSIA                         VEPR 308
RUSSIA                         VEPR CARBINE
RUSSIA                         VEPR CARBINE
RUSSIA                         VEPR HUNTING
RUSSIA                         VEPR SINGLE ACTION
RUSSIA                         VEPR SINGLE ACTION
RUSSIA                         VEPR SINGLE ACTION
RUSSIA                         VEPR SINGLE ACTION
RUSSIA                         VEPR SPORTER
RUSSIA                         VEPR308WIN
RUSSIA                         VEPT
RUSSIA                         VERPR
RUSSIA                         VPR
RUSSIA                         VYATSKIE POLYANY VER
RUSSIA                         WUM 1
S. A. C. M.                    SLR
S. M. L. E.                    4MKI

                                 Page 1437 of 2786

                                      01438
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6910 Page 1442 of
                                     2792
                                     SB23_Kasler
S. M. L. E.                    4MKII
SABLE                          MM5A
SABLE                          SA FAL
SABLE                          SA FAL
SABLE                          SA FAL
SACO DEFENSE                   HK43
SACO DEFENSE                   MK 93
SAKO                           FN
SAKO                           TRIACE
SAKO                           TRIACE
SALAVERRIA, IRAOLA
SALAVERRIA, IRAOLA             4800 SPORTER
SALAVERRIA, IRAOLA             SAR 1
SALAVERRIA, IRAOLA             SAR 1
SALAVERRIA, IRAOLA             SAR 1
SALAVERRIA, IRAOLA             SAR1
SALAVERRIA, IRAOLA             SARI
SANGENHAU                      USCARBINE
SANSHO LTD                     KCK X10
SANSHO LTD                     XM11
SARMCO                         SKS
SAUER, J. P., & SONS           28
SAUER, J. P., & SONS                                 90
SAUER, J. P., & SONS           226
SAUER, J. P., & SONS           226
SAUER, J. P., & SONS                                 226
SAUER, J. P., & SONS           228
SAUER, J. P., & SONS           239
SAUER, J. P., & SONS           239
SAUER, J. P., & SONS           239
SAUER, J. P., & SONS           P 226
SAUER, J. P., & SONS           P 226
SAUER, J. P., & SONS           P 226
SAUER, J. P., & SONS           P 226
SAUER, J. P., & SONS           P 229
SAUER, J. P., & SONS           P220
SAUER, J. P., & SONS           P220
SAUER, J. P., & SONS           P220
SAUER, J. P., & SONS           P220
SAUER, J. P., & SONS           P220
SAUER, J. P., & SONS           P225
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226

                                 Page 1438 of 2786

                                       01439
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6911 Page 1443 of
                                     2792
                                   SB23_Kasler
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228

                                 Page 1439 of 2786

                                      01440
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6912 Page 1444 of
                                     2792
                                   SB23_Kasler
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P228
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229
SAUER, J. P., & SONS           P229 SPORT
SAUER, J. P., & SONS           P229S
SAUER, J. P., & SONS           P229S
SAUER, J. P., & SONS           P230
SAUER, J. P., & SONS           P239
SAUER, J. P., & SONS           PE
SAUER, J. P., & SONS           PE
SAUER, J. P., & SONS           PE 90
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           SG 551 2SP
SAUER, J. P., & SONS           SG550 2SP
SAUER, J. P., & SONS           SG550 2SP
SAUER, J. P., & SONS           SG5501SP
SAUER, J. P., & SONS           SG5501SP
SAUER, J. P., & SONS           SG5501SP
SAUER, J. P., & SONS           SG5501SP
SAUER, J. P., & SONS           SG551 25P
SAVAGE ARMS CORP               DOUBLE BARREL
SAVAGE ARMS CORP               SPORTING
SAVAGE ARMS CORP               TYPE56
SCHMIDT-RUBIN                                        1891
SCORPION                       SCARAB
SEARS ROEBUCK & CO.            3T
SEECAMP LW                     32 AUTO
SEECAMP LW                     32 AUTO
SENDRA CORP                    AR 10
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR10
SENDRA CORP                    AR15
SENDRA CORP                    AR15
SENDRA CORP                    AR15
SENDRA CORP                    CARBINE
SENDRA CORP                    CARBINE
SENDRA CORP                    CARBINE
SENDRA CORP                    M15
SENDRA CORP                    M15
SENDRA CORP                    M15 A1

                                 Page 1440 of 2786

                                      01441
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6913 Page 1445 of
                                     2792
                                   SB23_Kasler
SENDRA CORP                    M15 A1
SENDRA CORP                    M15 A1
SENDRA CORP                    M15 A1 CARBINE
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    M15A1
SENDRA CORP                    MIS A1
SENDRA CORP                    XM 15 E2
SENDRA CORP                    XM 15 E2 CAR
SENDRA CORP                    XM15
SENDRA CORP                    XM15
SENDRA CORP                    XM15
SENDRA CORP                    XM15
SENDRA CORP                    XM15
SENDRA CORP                    XM15 A1
SENDRA CORP                    XM15 A1
SENDRA CORP                    XM15 E2
SENDRA CORP                    XM15 E2
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2

                                 Page 1441 of 2786

                                      01442
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6914 Page 1446 of
                                     2792
                                   SB23_Kasler
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93
SENTINAL ARMS                  SA 93M
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93
SENTINAL ARMS                  SA93 AK
SENTINAL ARMS                  SA98
SERBU FIREARMS INC             BFG50
SERBU FIREARMS INC             BFG50
SERBU FIREARMS INC             BFG50
SERBU FIREARMS INC             BFG50
SERBU FIREARMS INC             BFG50
SGW ENTERPRISES                                      223
SGW ENTERPRISES                                      223
SGW ENTERPRISES                 CAR AR
SGW ENTERPRISES                 CAR AR
SGW ENTERPRISES                15A1

                                 Page 1442 of 2786

                                      01443
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6915 Page 1447 of
                                     2792
                                   SB23_Kasler
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR 15
SGW   ENTERPRISES              AR LOWER RECEIVER
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15 MATCH
SGW   ENTERPRISES              AR15A2
SGW   ENTERPRISES              BH 15
SGW   ENTERPRISES              BH15A
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH51A1
SGW   ENTERPRISES              CAR
SGW   ENTERPRISES              CAR
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR

                                 Page 1443 of 2786

                                      01444
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6916 Page 1448 of
                                     2792
                                   SB23_Kasler
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR

                                 Page 1444 of 2786

                                      01445
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6917 Page 1449 of
                                     2792
                                   SB23_Kasler
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR 15
SGW   ENTERPRISES              CAR AR TARGET
SGW   ENTERPRISES              CAR AR TARGET
SGW   ENTERPRISES              CAR AR XM15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARBINE
SGW   ENTERPRISES              CARBINE
SGW   ENTERPRISES              CR AR
SGW   ENTERPRISES              MFR
SGW   ENTERPRISES              OLYMPIC
SGW   ENTERPRISES              OLYMPIC
SGW   ENTERPRISES              OLYMPIC
SGW   ENTERPRISES              OLYMPIC
SGW   ENTERPRISES              OLYMPICARMSCARAR
SGW   ENTERPRISES              PCR
SGW   ENTERPRISES              PCR
SGW   ENTERPRISES              PH15A1PALMETTO

                                 Page 1445 of 2786

                                      01446
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6918 Page 1450 of
                                     2792
                                   SB23_Kasler
SGW   ENTERPRISES              SERVICE MATCH
SGW   ENTERPRISES              SPORTER
SGW   ENTERPRISES              ULTRA MATCH CAR AR
SGW   ENTERPRISES              UM CAR AR
SGW   ENTERPRISES              USA XM15A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM CAR 15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15 A1
SGW   ENTERPRISES              XM15 A1
SGW   ENTERPRISES              XM15 A1
SGW   ENTERPRISES              XM15 A1 CARBINE
SGW   ENTERPRISES              XM1541
SGW   ENTERPRISES              XM1581
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1

                                 Page 1446 of 2786

                                      01447
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6919 Page 1451 of
                                     2792
                                   SB23_Kasler
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15E1
SGW ENTERPRISES                XM1SA1
SGW ENTERPRISES                ZM15
SGW ENTERPRISES                ZM15
SGW ENTERPRISES
SILAH MAKINA KLIP SAN
SILAH MAKINA KLIP SAN           PARATROOPER FIXED
SILAH MAKINA KLIP SAN          0221 FIXED
SILAH MAKINA KLIP SAN          15 ROUND FIXED
SILAH MAKINA KLIP SAN          1951 SKS FIXED
SILAH MAKINA KLIP SAN          74 SKS FIXED
SILAH MAKINA KLIP SAN          92 FIXED
SILAH MAKINA KLIP SAN          CARBINE SKS FIXED
SILAH MAKINA KLIP SAN          CHINESE
SILAH MAKINA KLIP SAN          FIXED MAGAZINE
SILAH MAKINA KLIP SAN          FIXED SEMI AUTOMATIC
SILAH MAKINA KLIP SAN          NHM
SILAH MAKINA KLIP SAN          NON DETACHABLE CLIP
SILAH MAKINA KLIP SAN          PARATROOPER
SILAH MAKINA KLIP SAN          PARATROOPER
SILAH MAKINA KLIP SAN          PARATROOPER FIXED
SILAH MAKINA KLIP SAN          SKS
SILAH MAKINA KLIP SAN          SKS
SILAH MAKINA KLIP SAN          SKS
SILAH MAKINA KLIP SAN          SKS 45 FIXED
SILAH MAKINA KLIP SAN          SKS 56
SILAH MAKINA KLIP SAN          SKS FIX
SILAH MAKINA KLIP SAN          SKS FIX
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SKS FIXED
SILAH MAKINA KLIP SAN          SPORTER SKS FIXED
SILE DSTRBUTRS, INC.           56S 1
SILE DSTRBUTRS, INC.           56S 1
SIMONOV                        RUSSIANSKS
SIMONOV                        SKS
SIMONOV                        SKS
SIMONOV                        SKS 45

                                 Page 1447 of 2786

                                      01448
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6920 Page 1452 of
                                     2792
                                     SB23_Kasler
SIMONOV                        SKS 45
SIMONOV                        SKS 45 FIXED
SIMONOV                        SKS 45 RUSSIAN
SIMONOV                        SKS FIXED
SIMONOV                        SKS FIXED
SIMONOV                        SKS FIXED
SIMONOV                        SKS45
SINGER                         M1CARBINE
SITES SPECTRE                  SPECTRE P
SITES SPECTRE                  SPECTRE PISTOL
SLLR                           95
SLLR                           95
SLLR                           95B
SMITH AND WESSON                                      5
SMITH AND WESSON                                     41
SMITH AND WESSON                                     57
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON                                     59
SMITH AND WESSON                                     59
SMITH AND WESSON                                     59
SMITH AND WESSON                                     59
SMITH AND WESSON                                     59
SMITH AND WESSON                                     59
SMITH AND WESSON               65
SMITH AND WESSON                                     66
SMITH AND WESSON               411
SMITH AND WESSON               422
SMITH AND WESSON               422
SMITH AND WESSON               422
SMITH AND WESSON               457
SMITH AND WESSON               459
SMITH AND WESSON               459
SMITH AND WESSON                                     459
SMITH AND WESSON                                     459
SMITH AND WESSON               469
SMITH AND WESSON                                     469
SMITH AND WESSON                                     469
SMITH AND WESSON               586
SMITH AND WESSON               590
SMITH AND WESSON               622
SMITH AND WESSON                                     626
SMITH AND WESSON               645
SMITH AND WESSON               659
SMITH AND WESSON               659
SMITH AND WESSON               659
SMITH AND WESSON               659

                                 Page 1448 of 2786

                                       01449
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6921 Page 1453 of
                                     2792
                                      SB23_Kasler
SMITH AND WESSON                                     659
SMITH AND WESSON               669
SMITH AND WESSON               669
SMITH AND WESSON                                     669
SMITH AND WESSON                                     669
SMITH AND WESSON               0908
SMITH AND WESSON               910
SMITH AND WESSON               910
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON               915
SMITH AND WESSON                                      915
SMITH AND WESSON                                      915
SMITH AND WESSON                                      915
SMITH AND WESSON                                     1940
SMITH AND WESSON               3000
SMITH AND WESSON                                     3000
SMITH AND WESSON                                     3000
SMITH AND WESSON                                     3913
SMITH AND WESSON               4006
SMITH AND WESSON               4006
SMITH AND WESSON               4006
SMITH AND WESSON               4006
SMITH AND WESSON               4006
SMITH AND WESSON               4006
SMITH AND WESSON                                     4006
SMITH AND WESSON               4013
SMITH AND WESSON               4506
SMITH AND WESSON               4516
SMITH AND WESSON               5904
SMITH AND WESSON               5904
SMITH AND WESSON               5904
SMITH AND WESSON               5906
SMITH AND WESSON               5906
SMITH AND WESSON               5906
SMITH AND WESSON               5906
SMITH AND WESSON               5906
SMITH AND WESSON               5906
SMITH AND WESSON                                     5906
SMITH AND WESSON                                     5906
SMITH AND WESSON                                     5906
SMITH AND WESSON                                     5926
SMITH AND WESSON               6863
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6904
SMITH AND WESSON               6906

                                 Page 1449 of 2786

                                        01450
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6922 Page 1454 of
                                     2792
                                      SB23_Kasler
SMITH AND WESSON               6906
SMITH AND WESSON               6906
SMITH AND WESSON               6906
SMITH AND WESSON               6906
SMITH AND WESSON               6906
SMITH AND WESSON               6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6906
SMITH AND WESSON                                     6926
SMITH AND WESSON               6946
SMITH AND WESSON               10 5
SMITH AND WESSON               14 3
SMITH AND WESSON               17 3
SMITH AND WESSON               36RV
SMITH AND WESSON               38 SPECIAL
SMITH AND WESSON               39 2
SMITH AND WESSON               39 2
SMITH AND WESSON               40 OV LTD
SMITH AND WESSON               40VE
SMITH AND WESSON               411 4006
SMITH AND WESSON               586 2
SMITH AND WESSON               590G
SMITH AND WESSON               CAR AR
SMITH AND WESSON               K 22
SMITH AND WESSON               M1045
SMITH AND WESSON               M12
SMITH AND WESSON               M14 SA
SMITH AND WESSON               M3000
SMITH AND WESSON               M59
SMITH AND WESSON               M910
SMITH AND WESSON               MOD 39
SMITH AND WESSON               MPA45
SMITH AND WESSON               S9
SMITH AND WESSON               SEMI AUTO
SMITH AND WESSON               SEMI AUTO
SMITH AND WESSON               SEMI AUTO
SMITH AND WESSON               SIGMA
SMITH AND WESSON               SIGMA
SMITH AND WESSON               SIGMA
SMITH AND WESSON               SIGMA
SMITH AND WESSON               SIGMA 40V
SMITH AND WESSON               SIGMA SW9VE
SMITH AND WESSON               SIGMASW40F
SMITH AND WESSON               SW 40F
SMITH AND WESSON               SW 910
SMITH AND WESSON               SW3
SMITH AND WESSON               SW380
SMITH AND WESSON               SW40F
SMITH AND WESSON               SW40F
SMITH AND WESSON               SW40F
SMITH AND WESSON               SW40F

                                 Page 1450 of 2786

                                        01451
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6923 Page 1455 of
                                     2792
                                   SB23_Kasler
SMITH AND WESSON               SW40F
SMITH AND WESSON               SW40V
SMITH AND WESSON               SW40V
SMITH AND WESSON               SW40V
SMITH AND WESSON               SW9C
SMITH AND WESSON               SW9VE
SMITH AND WESSON               VICTORY
SMITH ENTERPRISES              M 14
SMITH ENTERPRISES              M 14
SMITH ENTERPRISES              M 14
SMITH ENTERPRISES              M 14
SMITH ENTERPRISES              M14
SMITH ENTERPRISES              M14
SMITH ENTERPRISES              M14NM
SMITH ENTERPRISES              M1A
SMITH ENTERPRISES              M1A
SMITH ENTERPRISES              M1A
SMITH LC GUN CO
SMITH(NOT SMTH/WSSN)           M14
SMITH(NOT SMTH/WSSN)           M14
SMITH(NOT SMTH/WSSN)           M14 SA
SMITH(NOT SMTH/WSSN)           M145
SMITH(NOT SMTH/WSSN)           M14NM
SMITH(NOT SMTH/WSSN)           M14NM
SMITH(NOT SMTH/WSSN)           M1A
SMITH(NOT SMTH/WSSN)           M1A
SMITH(NOT SMTH/WSSN)           M1A
SMITH(NOT SMTH/WSSN)           M1A
SMITH(NOT SMTH/WSSN)           M1A
SMITH(NOT SMTH/WSSN)           M1ANM
SMITH(NOT SMTH/WSSN)           MATCH M14
SOLOTHURN                      SPHINX
SOUTHWEST MANUFACTURING        G56A1
SOUTHWEST MANUFACTURING        G56A1
SOUTHWEST MANUFACTURING        G56A1
SOVIET UNION (USSR)            12
SOVIET UNION (USSR)            308
SOVIET UNION (USSR)            762
SOVIET UNION (USSR)            1955
SOVIET UNION (USSR)            3081
SOVIET UNION (USSR)
SOVIET UNION (USSR)
SOVIET UNION (USSR)            308 1
SOVIET UNION (USSR)            308 1
SOVIET UNION (USSR)            308 HUNTER
SOVIET UNION (USSR)            410 SPORTER
SOVIET UNION (USSR)            410 SPORTER
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AKAKU94

                                 Page 1451 of 2786

                                      01452
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6924 Page 1456 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            CANRA
SOVIET UNION (USSR)            CANRA CARBINE
SOVIET UNION (USSR)            CARA
SOVIET UNION (USSR)            CARBINE
SOVIET UNION (USSR)            CARBINE
SOVIET UNION (USSR)            CK 308 1
SOVIET UNION (USSR)            COK AK SAIGA
SOVIET UNION (USSR)            DRAGANOV TIGER
SOVIET UNION (USSR)            DRAGONOV
SOVIET UNION (USSR)            DRAGONOV TIGER
SOVIET UNION (USSR)            DSC ROM
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER
SOVIET UNION (USSR)            HUNTER SAIGA
SOVIET UNION (USSR)            HUNTER SAIGA
SOVIET UNION (USSR)            HUNTER SAIGA
SOVIET UNION (USSR)            KLASNIKOV
SOVIET UNION (USSR)            M 90
SOVIET UNION (USSR)            M1940
SOVIET UNION (USSR)            M90
SOVIET UNION (USSR)            MAKAROV
SOVIET UNION (USSR)            MAKAROV
SOVIET UNION (USSR)            MOLOT VEPR
SOVIET UNION (USSR)            R
SOVIET UNION (USSR)            SA161
SOVIET UNION (USSR)            SA1GA
SOVIET UNION (USSR)            SA85
SOVIET UNION (USSR)            SA85MSPORTER
SOVIET UNION (USSR)            SAGIA
SOVIET UNION (USSR)            SAGIA HUNTER
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA

                                 Page 1452 of 2786

                                      01453
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6925 Page 1457 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA

                                 Page 1453 of 2786

                                       01454
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6926 Page 1458 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA

                                 Page 1454 of 2786

                                       01455
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6927 Page 1459 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA

                                 Page 1455 of 2786

                                       01456
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6928 Page 1460 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA

                                 Page 1456 of 2786

                                       01457
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6929 Page 1461 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 12
SOVIET UNION (USSR)            SAIGA 20
SOVIET UNION (USSR)            SAIGA 308
SOVIET UNION (USSR)            SAIGA 308 1
SOVIET UNION (USSR)            SAIGA 308 1
SOVIET UNION (USSR)            SAIGA 308 1
SOVIET UNION (USSR)            SAIGA 40
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 410
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA 762
SOVIET UNION (USSR)            SAIGA AK47
SOVIET UNION (USSR)            SAIGA AK47
SOVIET UNION (USSR)            SAIGA AK47
SOVIET UNION (USSR)            SAIGA CAMTA
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE

                                 Page 1457 of 2786

                                      01458
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6930 Page 1462 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA CARBINE
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTER
SOVIET UNION (USSR)            SAIGA HUNTING
SOVIET UNION (USSR)            SAIGA HUNTINGCARBINE
SOVIET UNION (USSR)            SAIGA SPORT
SOVIET UNION (USSR)            SAIGA VEPR
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA12
SOVIET UNION (USSR)            SAIGA20
SOVIET UNION (USSR)            SAIGA308
SOVIET UNION (USSR)            SAIGA308 1
SOVIET UNION (USSR)            SAIGA3081
SOVIET UNION (USSR)            SAIGA3081
SOVIET UNION (USSR)            SAIGA410
SOVIET UNION (USSR)            SAIGA410
SOVIET UNION (USSR)            SAIGA762
SOVIET UNION (USSR)            SAIGACANTA12
SOVIET UNION (USSR)            SAIGACARBINE
SOVIET UNION (USSR)            SAIGACARBINE
SOVIET UNION (USSR)            SAR 1
SOVIET UNION (USSR)            SEGA
SOVIET UNION (USSR)            SIAGA
SOVIET UNION (USSR)            SIAGA
SOVIET UNION (USSR)            SIAGA 12
SOVIET UNION (USSR)            SIAGA12
SOVIET UNION (USSR)            SIMONOV45SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS

                                 Page 1458 of 2786

                                      01459
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6931 Page 1463 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS FIXED
SOVIET UNION (USSR)            SKS FIXED
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKS45
SOVIET UNION (USSR)            SKSCARBINE
SOVIET UNION (USSR)            SPORTER
SOVIET UNION (USSR)            SPORTING
SOVIET UNION (USSR)            SPORTING
SOVIET UNION (USSR)            SVT1940
SOVIET UNION (USSR)            SVT40
SOVIET UNION (USSR)            SVT40
SOVIET UNION (USSR)            SVT40
SOVIET UNION (USSR)            SVT40
SOVIET UNION (USSR)            SVT40 TOKAREV
SOVIET UNION (USSR)            SVT40 TOKAREV
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER
SOVIET UNION (USSR)            TIGER CARBINE
SOVIET UNION (USSR)            TIGER CARBINE
SOVIET UNION (USSR)            TIGER SVD
SOVIET UNION (USSR)            TIGERCARBINE
SOVIET UNION (USSR)            TIGERDRAGANOV
SOVIET UNION (USSR)            TOKAREV SVT 40
SOVIET UNION (USSR)            USA
SOVIET UNION (USSR)            USA HUNTER
SOVIET UNION (USSR)            USA SAIGA
SOVIET UNION (USSR)            USA SAIGA
SOVIET UNION (USSR)            USA SAIGA
SOVIET UNION (USSR)            VEPER
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR

                                 Page 1459 of 2786

                                      01460
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6932 Page 1464 of
                                     2792
                                   SB23_Kasler
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR
SOVIET UNION (USSR)            VEPR1
SOVIET UNION (USSR)            VEPR308
SOVIET UNION (USSR)            VEPRHUNTER
SOVIET UNION (USSR)            VEPRMOLOT
SOVIET UNION (USSR)            WUM
SOVIET UNION (USSR)            WUM 1
SOVIET UNION (USSR)            WUM1
SOVIET UNION (USSR)            WUM1
SOVIET UNION (USSR)            ZDF
SOVIET UNION (USSR)            ZDF
SPANISH SAHARA                 SLR95
SPEC WEAPONS SYSTEMS           FMP
SPEC WEAPONS SYSTEMS           FMP
SPEC WEAPONS SYSTEMS           FMP SW3
SPEC WEAPONS SYSTEMS           LLC SW3
SPEC WEAPONS SYSTEMS           LLC SW3
SPEC WEAPONS SYSTEMS           LLC SW3
SPEC WEAPONS SYSTEMS           LLC SW3
SPEC WEAPONS SYSTEMS           SAR
SPEC WEAPONS SYSTEMS           SAR
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 3
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5
SPEC WEAPONS SYSTEMS           SW 5FS
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3

                                 Page 1460 of 2786

                                      01461
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6933 Page 1465 of
                                     2792
                                   SB23_Kasler
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW3
SPEC WEAPONS SYSTEMS           SW45
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5

                                 Page 1461 of 2786

                                      01462
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6934 Page 1466 of
                                     2792
                                     SB23_Kasler
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5

                                 Page 1462 of 2786

                                       01463
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6935 Page 1467 of
                                     2792
                                     SB23_Kasler
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5

                                 Page 1463 of 2786

                                       01464
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6936 Page 1468 of
                                     2792
                                     SB23_Kasler
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5

                                 Page 1464 of 2786

                                       01465
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6937 Page 1469 of
                                     2792
                                   SB23_Kasler
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5
SPEC WEAPONS SYSTEMS           SW5 CARBINE
SPEC WEAPONS SYSTEMS           SWS
SPEC WEAPONS SYSTEMS           SWS
SPEC WEAPONS SYSTEMS           SWS
SPEC WEAPONS SYSTEMS           SWS
SPEC WEAPONS SYSTEMS           SWS
SPEC WEAPONS SYSTEMS           SWS
SPECIAL WEAPONS LLC            SW 3
SPECIAL WEAPONS LLC            SW 3
SPECIAL WEAPONS LLC            SW 3
SPECIAL WEAPONS LLC            SW 5
SPECIAL WEAPONS LLC            SW 5
SPECIAL WEAPONS LLC            SW 5
SPECIAL WEAPONS LLC            SW 5
SPECIAL WEAPONS LLC            SW S
SPECIAL WEAPONS LLC            SW3
SPECIAL WEAPONS LLC            SW3
SPECIAL WEAPONS LLC            SW3
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5
SPECIAL WEAPONS LLC            SW5 PDW
SPECIALTY ARMS                 AR 10
SPECIALTY ARMS                 AR10
SPECIALTY ARMS                 XM10
SPESCO CORP.                   AK
SPORTARMS                      AR 15
SPORTARMS                      AR 15
SPORTARMS                      AR 15
SPORTARMS                      AR 15
SPORTARMS                      MAK 90
SPORTSMAN                      A15
SPRINGFIELD ARMORY                                   45

                                 Page 1465 of 2786

                                      01466
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6938 Page 1470 of
                                     2792
                                      SB23_Kasler
SPRINGFIELD ARMORY                                    63
SPRINGFIELD ARMORY             329
SPRINGFIELD ARMORY                                   329
SPRINGFIELD ARMORY             386
SPRINGFIELD ARMORY             1911
SPRINGFIELD ARMORY                                   1911
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY             4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY                                   4800
SPRINGFIELD ARMORY
SPRINGFIELD ARMORY              SAR 4800
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA L8
SPRINGFIELD ARMORY             1005 SA48
SPRINGFIELD ARMORY             1005SA48MATCH
SPRINGFIELD ARMORY             1005SA48MATCH
SPRINGFIELD ARMORY             100S SA 48
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 COMP
SPRINGFIELD ARMORY             1911 COMP
SPRINGFIELD ARMORY             1911A1
SPRINGFIELD ARMORY             1911A1
SPRINGFIELD ARMORY             1911A1
SPRINGFIELD ARMORY             1911A1
SPRINGFIELD ARMORY             1918A3 SLR
SPRINGFIELD ARMORY             1991A1 DUO COMP
SPRINGFIELD ARMORY             30M1
SPRINGFIELD ARMORY             A 303
SPRINGFIELD ARMORY             ARMORY
SPRINGFIELD ARMORY             ARMORY
SPRINGFIELD ARMORY             ARMORY
SPRINGFIELD ARMORY             ARMORY
SPRINGFIELD ARMORY             ARMORY M1 A1
SPRINGFIELD ARMORY             BAR 8 SPORTER
SPRINGFIELD ARMORY             BUSHSPORTER
SPRINGFIELD ARMORY             CARBINE
SPRINGFIELD ARMORY             COMPETITION
SPRINGFIELD ARMORY             FAL

                                 Page 1466 of 2786

                                        01467
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6939 Page 1471 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             FAL
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G39101
SPRINGFIELD ARMORY             GARAND NATO
SPRINGFIELD ARMORY             IDF M14
SPRINGFIELD ARMORY             L1A1
SPRINGFIELD ARMORY             LIAI
SPRINGFIELD ARMORY             M
SPRINGFIELD ARMORY             M 1 GARAND
SPRINGFIELD ARMORY             M 1 GARAND
SPRINGFIELD ARMORY             M 1 TANKER
SPRINGFIELD ARMORY             M 1 TANKER
SPRINGFIELD ARMORY             M 14
SPRINGFIELD ARMORY             M 14
SPRINGFIELD ARMORY             M 14
SPRINGFIELD ARMORY             M 14
SPRINGFIELD ARMORY             M 14
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A A1
SPRINGFIELD ARMORY             M 1ANM
SPRINGFIELD ARMORY             M 21
SPRINGFIELD ARMORY             M IA
SPRINGFIELD ARMORY             M IA
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1

                                 Page 1467 of 2786

                                      01468
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6940 Page 1472 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1 0
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A BUSH
SPRINGFIELD ARMORY             M1 A NM
SPRINGFIELD ARMORY             M1 A SUPER MATCH
SPRINGFIELD ARMORY             M1 A1
SPRINGFIELD ARMORY             M1 A1
SPRINGFIELD ARMORY             M1 A1
SPRINGFIELD ARMORY             M1 A1
SPRINGFIELD ARMORY             M1 CARBINE
SPRINGFIELD ARMORY             M1 GARAND

                                 Page 1468 of 2786

                                      01469
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6941 Page 1473 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GRAND
SPRINGFIELD ARMORY             M1 GRAND
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14 A1
SPRINGFIELD ARMORY             M14 A1
SPRINGFIELD ARMORY             M14 A1
SPRINGFIELD ARMORY             M14 A1
SPRINGFIELD ARMORY             M14 M1A
SPRINGFIELD ARMORY             M14 M1A
SPRINGFIELD ARMORY             M14 SA
SPRINGFIELD ARMORY             M14 VIETNAM COMM
SPRINGFIELD ARMORY             M14 XM21
SPRINGFIELD ARMORY             M1A

                                 Page 1469 of 2786

                                      01470
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6942 Page 1474 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1470 of 2786

                                       01471
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6943 Page 1475 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1471 of 2786

                                       01472
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6944 Page 1476 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1472 of 2786

                                       01473
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6945 Page 1477 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1473 of 2786

                                       01474
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6946 Page 1478 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1474 of 2786

                                       01475
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6947 Page 1479 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1475 of 2786

                                       01476
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6948 Page 1480 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1476 of 2786

                                       01477
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6949 Page 1481 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1477 of 2786

                                       01478
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6950 Page 1482 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1478 of 2786

                                       01479
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6951 Page 1483 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1479 of 2786

                                       01480
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6952 Page 1484 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1480 of 2786

                                       01481
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6953 Page 1485 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1481 of 2786

                                       01482
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6954 Page 1486 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1482 of 2786

                                       01483
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6955 Page 1487 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1483 of 2786

                                       01484
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6956 Page 1488 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1484 of 2786

                                       01485
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6957 Page 1489 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1485 of 2786

                                       01486
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6958 Page 1490 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1486 of 2786

                                       01487
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6959 Page 1491 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1487 of 2786

                                       01488
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6960 Page 1492 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1488 of 2786

                                       01489
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6961 Page 1493 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1489 of 2786

                                       01490
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6962 Page 1494 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1490 of 2786

                                       01491
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6963 Page 1495 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1491 of 2786

                                       01492
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6964 Page 1496 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1492 of 2786

                                       01493
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6965 Page 1497 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1493 of 2786

                                       01494
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6966 Page 1498 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1494 of 2786

                                       01495
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6967 Page 1499 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1495 of 2786

                                       01496
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6968 Page 1500 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1496 of 2786

                                       01497
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6969 Page 1501 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1497 of 2786

                                       01498
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6970 Page 1502 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1498 of 2786

                                       01499
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6971 Page 1503 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1499 of 2786

                                       01500
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6972 Page 1504 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1500 of 2786

                                       01501
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6973 Page 1505 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1501 of 2786

                                       01502
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6974 Page 1506 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1502 of 2786

                                       01503
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6975 Page 1507 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 1503 of 2786

                                       01504
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6976 Page 1508 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A 14
SPRINGFIELD ARMORY             M1A 308 MATCH
SPRINGFIELD ARMORY             M1A 5A
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A A1
SPRINGFIELD ARMORY             M1A BUSH
SPRINGFIELD ARMORY             M1A BUSH
SPRINGFIELD ARMORY             M1A BUSH
SPRINGFIELD ARMORY             M1A BUSH RIFLE
SPRINGFIELD ARMORY             M1A COLLECTOR
SPRINGFIELD ARMORY             M1A DELUXE

                                 Page 1504 of 2786

                                      01505
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6977 Page 1509 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1A E2
SPRINGFIELD ARMORY             M1A E2
SPRINGFIELD ARMORY             M1A E2
SPRINGFIELD ARMORY             M1A E2
SPRINGFIELD ARMORY             M1A FS
SPRINGFIELD ARMORY             M1A FS
SPRINGFIELD ARMORY             M1A M21
SPRINGFIELD ARMORY             M1A M21
SPRINGFIELD ARMORY             M1A M21 TACTICAL
SPRINGFIELD ARMORY             M1A MA9822
SPRINGFIELD ARMORY             M1A MA9826
SPRINGFIELD ARMORY             M1A MATCH
SPRINGFIELD ARMORY             M1A MATCH
SPRINGFIELD ARMORY             M1A MATCH
SPRINGFIELD ARMORY             M1A NATIONAL MATCH
SPRINGFIELD ARMORY             M1A NATIONAL MATCH
SPRINGFIELD ARMORY             M1A NATIONAL MATCH
SPRINGFIELD ARMORY             M1A NATIONAL MATCH
SPRINGFIELD ARMORY             M1A NATIONAL MATCH
SPRINGFIELD ARMORY             M1A NATL MATCH
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A NM
SPRINGFIELD ARMORY             M1A SCOUT
SPRINGFIELD ARMORY             M1A SCOUT
SPRINGFIELD ARMORY             M1A SPORTER
SPRINGFIELD ARMORY             M1A SPORTER
SPRINGFIELD ARMORY             M1A STD
SPRINGFIELD ARMORY             M1A SUPER
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPER MATCH
SPRINGFIELD ARMORY             M1A SUPERMATCH
SPRINGFIELD ARMORY             M1A SUPERMATCH
SPRINGFIELD ARMORY             M1A SUPERMATCH
SPRINGFIELD ARMORY             M1A SUPERMATCH
SPRINGFIELD ARMORY             M1A SUPERMATCH
SPRINGFIELD ARMORY             M1A ULTA
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1

                                 Page 1505 of 2786

                                      01506
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6978 Page 1510 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1

                                 Page 1506 of 2786

                                      01507
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6979 Page 1511 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1 M14
SPRINGFIELD ARMORY             M1A1 M14
SPRINGFIELD ARMORY             M1A1 NM
SPRINGFIELD ARMORY             M1A1 NM
SPRINGFIELD ARMORY             M1A1SUPERMATCH
SPRINGFIELD ARMORY             M1A2
SPRINGFIELD ARMORY             M1A762
SPRINGFIELD ARMORY             M1AA1
SPRINGFIELD ARMORY             M1AA1
SPRINGFIELD ARMORY             M1AA1
SPRINGFIELD ARMORY             M1AA1
SPRINGFIELD ARMORY             M1AM14
SPRINGFIELD ARMORY             M1AM14
SPRINGFIELD ARMORY             M1AM21
SPRINGFIELD ARMORY             M1AMA9222
SPRINGFIELD ARMORY             M1AMATCHTARGET
SPRINGFIELD ARMORY             M1ANATIONALMATCH
SPRINGFIELD ARMORY             M1ANATIONALMATCH
SPRINGFIELD ARMORY             M1ANM
SPRINGFIELD ARMORY             M1AS S
SPRINGFIELD ARMORY             M1ASCOUT
SPRINGFIELD ARMORY             M1ASTD

                                 Page 1507 of 2786

                                      01508
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6980 Page 1512 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             M1ASTD
SPRINGFIELD ARMORY             M1ASUPERMATCH
SPRINGFIELD ARMORY             M1CARBINE
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GARAND
SPRINGFIELD ARMORY             M1GEVAND
SPRINGFIELD ARMORY             M1GEVAND
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21
SPRINGFIELD ARMORY             M21TACTICAL
SPRINGFIELD ARMORY             M25E3
SPRINGFIELD ARMORY             M6
SPRINGFIELD ARMORY             M60
SPRINGFIELD ARMORY             M8C
SPRINGFIELD ARMORY             MA1
SPRINGFIELD ARMORY             MA1
SPRINGFIELD ARMORY             MA1 A1
SPRINGFIELD ARMORY             MA1A
SPRINGFIELD ARMORY             MA9101 M1A
SPRINGFIELD ARMORY             MA9106
SPRINGFIELD ARMORY             MA9822
SPRINGFIELD ARMORY             MATCH M1A
SPRINGFIELD ARMORY             MATCHM1A
SPRINGFIELD ARMORY             MATCHM1A
SPRINGFIELD ARMORY             MI
SPRINGFIELD ARMORY             MI A
SPRINGFIELD ARMORY             MI A
SPRINGFIELD ARMORY             MI A
SPRINGFIELD ARMORY             MI AI
SPRINGFIELD ARMORY             MI AI
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA

                                 Page 1508 of 2786

                                      01509
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6981 Page 1513 of
                                     2792
                                     SB23_Kasler
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA

                                 Page 1509 of 2786

                                       01510
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6982 Page 1514 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA
SPRINGFIELD ARMORY             MIA GI STOCK
SPRINGFIELD ARMORY             MIA NAT MATCH
SPRINGFIELD ARMORY             MIA NM
SPRINGFIELD ARMORY             MIA SUPERMATCH
SPRINGFIELD ARMORY             MIA1
SPRINGFIELD ARMORY             MIA1
SPRINGFIELD ARMORY             MIAA1
SPRINGFIELD ARMORY             MIAAIBUSH
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAI
SPRINGFIELD ARMORY             MIAM21

                                 Page 1510 of 2786

                                      01511
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6983 Page 1515 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             MIANM
SPRINGFIELD ARMORY             MIGARANO
SPRINGFIELD ARMORY             MK 2
SPRINGFIELD ARMORY             MK2
SPRINGFIELD ARMORY             MZ1 A1
SPRINGFIELD ARMORY             N1A
SPRINGFIELD ARMORY             NAT MATCH M1A
SPRINGFIELD ARMORY             NATIONAL MATCH M1A
SPRINGFIELD ARMORY             NATIONAL MATCH M1A
SPRINGFIELD ARMORY             NATIONALMATCH
SPRINGFIELD ARMORY             NATIONALMATCH
SPRINGFIELD ARMORY             NATOGARAND
SPRINGFIELD ARMORY             NM 308
SPRINGFIELD ARMORY             P9
SPRINGFIELD ARMORY             P9
SPRINGFIELD ARMORY             P9 FACTORY COMP
SPRINGFIELD ARMORY             SA 1
SPRINGFIELD ARMORY             SA 1
SPRINGFIELD ARMORY             SA 1
SPRINGFIELD ARMORY             SA 1
SPRINGFIELD ARMORY             SA 4800
SPRINGFIELD ARMORY             SA M1A
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA1
SPRINGFIELD ARMORY             SA48
SPRINGFIELD ARMORY             SA48
SPRINGFIELD ARMORY             SA4800
SPRINGFIELD ARMORY             SA85M
SPRINGFIELD ARMORY             SAI M60
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 08
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 4800

                                 Page 1511 of 2786

                                      01512
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6984 Page 1516 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800

                                 Page 1512 of 2786

                                      01513
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6985 Page 1517 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800

                                 Page 1513 of 2786

                                      01514
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6986 Page 1518 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1514 of 2786

                                      01515
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6987 Page 1519 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1515 of 2786

                                       01516
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6988 Page 1520 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1516 of 2786

                                       01517
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6989 Page 1521 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1517 of 2786

                                       01518
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6990 Page 1522 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1518 of 2786

                                       01519
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6991 Page 1523 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1519 of 2786

                                       01520
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6992 Page 1524 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1520 of 2786

                                       01521
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6993 Page 1525 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8

                                 Page 1521 of 2786

                                       01522
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6994 Page 1526 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8 HBCS
SPRINGFIELD ARMORY             SAR 8 HBCSR
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER

                                 Page 1522 of 2786

                                      01523
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6995 Page 1527 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 85
SPRINGFIELD ARMORY             SAR G3
SPRINGFIELD ARMORY             SAR08
SPRINGFIELD ARMORY             SAR3
SPRINGFIELD ARMORY             SAR3
SPRINGFIELD ARMORY             SAR3
SPRINGFIELD ARMORY             SAR3
SPRINGFIELD ARMORY             SAR3
SPRINGFIELD ARMORY             SAR3G3
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR4800

                                 Page 1523 of 2786

                                      01524
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6996 Page 1528 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800

                                 Page 1524 of 2786

                                      01525
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6997 Page 1529 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800 SPORTER
SPRINGFIELD ARMORY             SAR4800MATCH
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SPORTER
SPRINGFIELD ARMORY             SAR4800SR9148

                                 Page 1525 of 2786

                                      01526
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6998 Page 1530 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR5
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8

                                 Page 1526 of 2786

                                      01527
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.6999 Page 1531 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8

                                 Page 1527 of 2786

                                      01528
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7000 Page 1532 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8

                                 Page 1528 of 2786

                                      01529
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7001 Page 1533 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8

                                 Page 1529 of 2786

                                      01530
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7002 Page 1534 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER

                                 Page 1530 of 2786

                                      01531
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7003 Page 1535 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR8 SPORTER
SPRINGFIELD ARMORY             SAR80
SPRINGFIELD ARMORY             SAR8CS
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR8SPORTER
SPRINGFIELD ARMORY             SAR9
SPRINGFIELD ARMORY             SLR
SPRINGFIELD ARMORY             SLR
SPRINGFIELD ARMORY             SLR
SPRINGFIELD ARMORY             SLR
SPRINGFIELD ARMORY             SMMIA
SPRINGFIELD ARMORY             SPORTER
SPRINGFIELD ARMORY             SPORTER
SPRINGFIELD ARMORY             SPORTER
SPRINGFIELD ARMORY             SPORTER
SPRINGFIELD ARMORY             SPORTER
SPRINGFIELD ARMORY             SPORTER 4800
SPRINGFIELD ARMORY             SPORTER 8
SPRINGFIELD ARMORY             SPORTER SAR 4800
SPRINGFIELD ARMORY             SPORTER SAR 4800
SPRINGFIELD ARMORY             SPORTER SAR8
SPRINGFIELD ARMORY             SPORTER4800
SPRINGFIELD ARMORY             SPORTERSAR8
SPRINGFIELD ARMORY             SPRING M1A
SPRINGFIELD ARMORY             SR 8
SPRINGFIELD ARMORY             SR 8
SPRINGFIELD ARMORY             SR4800
SPRINGFIELD ARMORY             SR8
SPRINGFIELD ARMORY             SR8
SPRINGFIELD ARMORY             SR8 SPORTER
SPRINGFIELD ARMORY             SR8 SPORTER
SPRINGFIELD ARMORY             SR8 SPORTER
SPRINGFIELD ARMORY             STANDARD M1A
SPRINGFIELD ARMORY             STANDARD M1A

                                 Page 1531 of 2786

                                      01532
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7004 Page 1536 of
                                     2792
                                   SB23_Kasler
SPRINGFIELD ARMORY             STANDARDM1A
SPRINGFIELD ARMORY             STANDARDMIA
SPRINGFIELD ARMORY             STDM1A
SPRINGFIELD ARMORY             STDM1A
SPRINGFIELD ARMORY             SUPER MATCH
SPRINGFIELD ARMORY             SUPER MATCH
SPRINGFIELD ARMORY             SUPER MATCH M1A
SPRINGFIELD ARMORY             SUPER MATCH M1A
SPRINGFIELD ARMORY             SUPER MATCH MIA
SPRINGFIELD ARMORY             SUPERMATCH
SPRINGFIELD ARMORY             SUPERMATCH M1A
SPRINGFIELD ARMORY             SURPLUSM14
SPRINGFIELD ARMORY             US M1A
SPRINGFIELD ARMORY             US M1A
SPRINGFIELD ARMORY             US M1A
SPRINGFIELD ARMORY             US RIFLE
SPRINGFIELD ARMORY             US RIFLE M 1
SPRINGFIELD ARMORY             US RIFLE M1A
SPRINGFIELD ARMORY             US RIFLE M1A
SPRINGFIELD ARMORY             US RIFLE M1A
SPRINGFIELD ARMORY             USM1A
SPRINGFIELD ARMORY
SPRINGFIELD ARMS CO.           1911 A1
SPRINGFIELD ARMS CO.           M 1A
SPRINGFIELD ARMS CO.           M1 A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           M1A
SPRINGFIELD ARMS CO.           MIA
SPRINGFIELD ARMS CO.           SAR 4800 SPROTER
SPRINGFIELD ARMS CO.           SAR 8
SPRINGFIELD ARMS CO.           SAR 8
SPRINGFIELD ARMS CO.           SAR 8 SPORTER
SPRINGFIELD ARMS CO.           SAR8
SPRINGFIELD ARMS CO.           SAR8
SPRINGFIELD ARMS CO.           SLR
SPRINGFIELD ARMS CO.           SPORTER
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16

                                 Page 1532 of 2786

                                      01533
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7005 Page 1537 of
                                     2792
                                   SB23_Kasler
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                                      16
SQUIRES-BINGHAM                AK 22
SQUIRES-BINGHAM                AK22
SQUIRES-BINGHAM                M15
SQUIRES-BINGHAM                M16
SQUIRES-BINGHAM                MODEL 16
SQUIRES-BINGHAM                MODEL16
SQUIRES-BINGHAM                PP 5 50
SQUIRES-BINGHAM                PPS 50
SQUIRES-BINGHAM                PPS 50
SQUIRES-BINGHAM                PPS 50
ST. LOUIS ARMS CO.             MIA
STANDARD ARMS CO.              M 1 CARBINE
STANDARD ARMS CO.              M1
STANDARD PROD. CO.             M 1 CARBINE
STANDARD PROD. CO.             M 1 CARBINE
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1
STANDARD PROD. CO.             M1 CARBINE
STAR                           30 M
STAR                           30M
STAR                           30M
STAR                           30M
STAR                           30M1
STAR                           30MI
STAR                           30PK
STAR                           B
STAR                           BM
STAR                           FIRESTAR
STAR                           FIRESTAR PLUS
STAR                           MEGA STAR
STAR                           MEGASTAR
STAR                           MOD 30 M1
STAR                           SA
STAR
STEEN,C,ARM.CO(SARCO           SAR 60
STEEN,C,ARM.CO(SARCO           WUM
STEN                           MKI
STEN                           SA 2
STERLING                       400
STERLING                       DA
STERLING                       SPORTER
STERLING ARMS                                        180
STERLING ARMS                  AR 18 SA
STERLING ARMS                  AR 18 SA

                                 Page 1533 of 2786

                                      01534
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7006 Page 1538 of
                                     2792
                                   SB23_Kasler
STERLING ARMS                  MK45
STEYR                          910
STEYR                          910
STEYR                          9B
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUGSA
STEYR                          AUGUSR
STEYR                          AUGUSR
STEYR                          AUS
STEYR                          DSC USA 223
STEYR                          GB
STEYR                          GB
STEYR                          GB
STEYR                          GB
STEYR                          GS1UNIVERSAL
STEYR                          GS1UNIVERSAL
STEYR                          GSI
STEYR                          L1A1A
STEYR                          M40
STEYR                          MANCICHER
STEYR                          MANNCLICHERSPP
STEYR                          MANNLICHER
STEYR                          MANNLICHER SPP
STEYR                          MANNLICHER SPP
STEYR                          MANNLICHER USR
STEYR                          MT6700
STEYR                          R1A1SPORTER
STEYR                          SA 58
STEYR                          SA 58
STEYR                          SEMI AUTO
STEYR                          SIG 58
STEYR                          SP9
STEYR                          SPECIAL PURPOSE
STEYR                          SPECIAL RECEIVER
STEYR                          SPORTER
STEYR                          SPORTER
STEYR                          SPORTER USR
STEYR                          SPORTING
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP

                                 Page 1534 of 2786

                                      01535
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7007 Page 1539 of
                                     2792
                                     SB23_Kasler
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP

                                 Page 1535 of 2786

                                       01536
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7008 Page 1540 of
                                     2792
                                     SB23_Kasler
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP

                                 Page 1536 of 2786

                                       01537
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7009 Page 1541 of
                                     2792
                                     SB23_Kasler
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP

                                 Page 1537 of 2786

                                       01538
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7010 Page 1542 of
                                     2792
                                   SB23_Kasler
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP
STEYR                          SPP9
STEYR                          SPP9
STEYR                          SSP
STEYR                          SSP
STEYR                          SSP
STEYR                          SSP
STEYR                          SSP
STEYR                          SSP
STEYR                          STEYRUSR
STEYR                          STG 58
STEYR                          STG 58A
STEYR                          STG58
STEYR                          STG58
STEYR                          STG58
STEYR                          STG58
STEYR                          STG58 G3
STEYR                          STG58C
STEYR                          TMP
STEYR                          UNIVERSAL
STEYR                          UNIVERSAL
STEYR                          UNIVERSAL SPORT
STEYR                          UNIVERSAL SPORTING
STEYR                          UNIVERSALSPORTING
STEYR                          UNIVERSALSPORTING
STEYR                          USF CARBINE
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1538 of 2786

                                      01539
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7011 Page 1543 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1539 of 2786

                                       01540
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7012 Page 1544 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1540 of 2786

                                       01541
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7013 Page 1545 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1541 of 2786

                                       01542
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7014 Page 1546 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1542 of 2786

                                       01543
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7015 Page 1547 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1543 of 2786

                                       01544
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7016 Page 1548 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1544 of 2786

                                       01545
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7017 Page 1549 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1545 of 2786

                                       01546
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7018 Page 1550 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1546 of 2786

                                       01547
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7019 Page 1551 of
                                     2792
                                     SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR

                                 Page 1547 of 2786

                                       01548
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7020 Page 1552 of
                                     2792
                                   SB23_Kasler
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR
STEYR                          USR 223
STEYR                          USR 223
STEYR                          USR AUG
STEYR                          USR AUG
STEYR                          USR AUG
STEYR                          USR SPORTER
STEYR                          USR223
STEYR                          USR223
STEYR                          UST
STEYR
STONER, EUGENE                 25
STONER, EUGENE                 MATCH SR25
STONER, EUGENE                 MATCH SR25
STONER, EUGENE                 SR 15
STONER, EUGENE                 SR 15
STONER, EUGENE                 SR 15
STONER, EUGENE                 SR 15 M4
STONER, EUGENE                 SR 15 M4
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25

                                 Page 1548 of 2786

                                      01549
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7021 Page 1553 of
                                     2792
                                   SB23_Kasler
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25
STONER, EUGENE                 SR 25 MATCH
STONER, EUGENE                 SR 25 NM
STONER, EUGENE                 SR15
STONER, EUGENE                 SR15
STONER, EUGENE                 SR15 M5
STONER, EUGENE                 SR15 M5
STONER, EUGENE                 SR15M4
STONER, EUGENE                 SR15M4
STONER, EUGENE                 SR15M5
STONER, EUGENE                 SR15M5
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25
STONER, EUGENE                 SR25 MATCH
STRAYER TRIPP, INTERNATIONAL   2011
STRAYER TRIPP, INTERNATIONAL   2011
STRAYER TRIPP, INTERNATIONAL   2011
STRAYER TRIPP, INTERNATIONAL   2011
STRAYER TRIPP, INTERNATIONAL                         2011
STRAYER TRIPP, INTERNATIONAL                         2011
STRAYER TRIPP, INTERNATIONAL                         2011
STRAYER TRIPP, INTERNATIONAL                         2011
STRAYER TRIPP, INTERNATIONAL                         2011

                                 Page 1549 of 2786

                                      01550
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7022 Page 1554 of
                                     2792
                                      SB23_Kasler
STRAYER TRIPP, INTERNATIONAL                         2011
STRAYER TRIPP, INTERNATIONAL   EAGLE 5 1
STRAYER-VOIGHT                 1911
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 CUSTOM
STRAYER-VOIGHT                 INFINITY
STRAYER-VOIGHT                 INFINITY
STRAYER-VOIGHT                 INFINITY
STRAYER-VOIGHT                 INFINITY
STRAYER-VOIGHT                 SP
STRIKER 12                                             12
STRIKER 12                                           1911
STRIKER 12                     2011
STRIKER 12                                           2011
STRIKER 12                     2011 CONVERSION
STRLNGWRTH/A H FOX             FOX CARBINE
STRLNGWRTH/A H FOX             TAC 1
STRLNGWRTH/A H FOX             TAC 1
STRLNGWRTH/A H FOX             TAC 1
STRLNGWRTH/A H FOX             TAC 1
STURM, RUGER & CO              14
STURM, RUGER & CO              14
STURM, RUGER & CO              14
STURM, RUGER & CO              30
STURM, RUGER & CO              223
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022

                                 Page 1550 of 2786

                                        01551
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7023 Page 1555 of
                                     2792
                                      SB23_Kasler
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO              1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO                                    1022
STURM, RUGER & CO              1835
STURM, RUGER & CO              1844
STURM, RUGER & CO              1844
STURM, RUGER & CO              01860
STURM, RUGER & CO              01860
STURM, RUGER & CO              10122
STURM, RUGER & CO              10122
STURM, RUGER & CO
STURM, RUGER & CO              10 22
STURM, RUGER & CO               MINI 14 F
STURM, RUGER & CO              01860 MINI 14
STURM, RUGER & CO              10 20
STURM, RUGER & CO              10 20
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22

                                 Page 1551 of 2786

                                        01552
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7024 Page 1556 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22

                                 Page 1552 of 2786

                                       01553
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7025 Page 1557 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22RR
STURM, RUGER & CO              1022 CARBINE
STURM, RUGER & CO              1022CARBINE
STURM, RUGER & CO              14 20 GB
STURM, RUGER & CO              1806MINI4
STURM, RUGER & CO              1811M14
STURM, RUGER & CO              1829 MINI 30
STURM, RUGER & CO              182GB
STURM, RUGER & CO              18546137 MINI 14
STURM, RUGER & CO              18620878 MINI 14
STURM, RUGER & CO              22 45
STURM, RUGER & CO              22 45
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB
STURM, RUGER & CO              GB MINI 14
STURM, RUGER & CO              GB MINI 14
STURM, RUGER & CO              GB MINI 14
STURM, RUGER & CO              GBMINI14
STURM, RUGER & CO              GBMINI14
STURM, RUGER & CO              GOVT
STURM, RUGER & CO              GOVT MINI 14
STURM, RUGER & CO              GP100
STURM, RUGER & CO              K 10 22 T
STURM, RUGER & CO              K MINI
STURM, RUGER & CO              K MINI 14 20 GBF
STURM, RUGER & CO              K MINI 14 20 GBF
STURM, RUGER & CO              K MINI 14 20 GBF
STURM, RUGER & CO              K MINI 14 5LS
STURM, RUGER & CO              K MINI 14 5R
STURM, RUGER & CO              K MINI 14 5R
STURM, RUGER & CO              K MINI 14 5R

                                 Page 1553 of 2786

                                      01554
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7026 Page 1558 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              K MINI 14 5RF
STURM, RUGER & CO              K MINI 14 A
STURM, RUGER & CO              K MINI 14 F
STURM, RUGER & CO              K MINI 14 F
STURM, RUGER & CO              K MINI 14 GB
STURM, RUGER & CO              K MINI 14 GB
STURM, RUGER & CO              K MINI 14 GB
STURM, RUGER & CO              K MINI 14 GB FS
STURM, RUGER & CO              K MINI 14 GB FS
STURM, RUGER & CO              K MINI 14 GBF
STURM, RUGER & CO              K MINI 14 SLS
STURM, RUGER & CO              K MINI 14R
STURM, RUGER & CO              K10 22
STURM, RUGER & CO              K10 22
STURM, RUGER & CO              KM 14 GB
STURM, RUGER & CO              KM14 5R
STURM, RUGER & CO              KM14 5R
STURM, RUGER & CO              KMINI
STURM, RUGER & CO              KMINI 145R
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMINI14
STURM, RUGER & CO              KMK4
STURM, RUGER & CO              KMK512
STURM, RUGER & CO              KMK678G
STURM, RUGER & CO              KP85C
STURM, RUGER & CO              KP89
STURM, RUGER & CO              KP90 DC
STURM, RUGER & CO              KP90D
STURM, RUGER & CO              KP91D
STURM, RUGER & CO              KP94
STURM, RUGER & CO              KP95D
STURM, RUGER & CO              KP95D
STURM, RUGER & CO              KSRH7 L1A1
STURM, RUGER & CO              LR
STURM, RUGER & CO              M 14
STURM, RUGER & CO              M 14
STURM, RUGER & CO              M 14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14 206B
STURM, RUGER & CO              M14 RANCH
STURM, RUGER & CO              M1A
STURM, RUGER & CO              MAGNUM
STURM, RUGER & CO              MARK 1
STURM, RUGER & CO              MARK 1
STURM, RUGER & CO              MARK I
STURM, RUGER & CO              MARK I

                                 Page 1554 of 2786

                                      01555
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7027 Page 1559 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MARK II
STURM, RUGER & CO              MARK II
STURM, RUGER & CO              MARK II
STURM, RUGER & CO              MARK II
STURM, RUGER & CO              MARK II
STURM, RUGER & CO              MI4
STURM, RUGER & CO              MIM 14
STURM, RUGER & CO              MIN 14
STURM, RUGER & CO              MIN 14
STURM, RUGER & CO              MIN 14
STURM, RUGER & CO              MIN 30
STURM, RUGER & CO              MIN14
STURM, RUGER & CO              MINE 14
STURM, RUGER & CO              MINE 14
STURM, RUGER & CO              MINE 14
STURM, RUGER & CO              MINE 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1555 of 2786

                                      01556
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7028 Page 1560 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1556 of 2786

                                         01557
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7029 Page 1561 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1557 of 2786

                                         01558
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7030 Page 1562 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1558 of 2786

                                         01559
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7031 Page 1563 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1559 of 2786

                                         01560
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7032 Page 1564 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1560 of 2786

                                         01561
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7033 Page 1565 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1561 of 2786

                                         01562
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7034 Page 1566 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1562 of 2786

                                         01563
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7035 Page 1567 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1563 of 2786

                                         01564
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7036 Page 1568 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1564 of 2786

                                         01565
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7037 Page 1569 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1565 of 2786

                                         01566
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7038 Page 1570 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1566 of 2786

                                         01567
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7039 Page 1571 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1567 of 2786

                                         01568
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7040 Page 1572 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1568 of 2786

                                         01569
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7041 Page 1573 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1569 of 2786

                                         01570
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7042 Page 1574 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1570 of 2786

                                         01571
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7043 Page 1575 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1571 of 2786

                                         01572
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7044 Page 1576 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1572 of 2786

                                         01573
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7045 Page 1577 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1573 of 2786

                                         01574
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7046 Page 1578 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1574 of 2786

                                         01575
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7047 Page 1579 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1575 of 2786

                                         01576
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7048 Page 1580 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 1576 of 2786

                                         01577
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7049 Page 1581 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14 5F
STURM, RUGER & CO              MINI 14 5F
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 20 GBF
STURM, RUGER & CO              MINI 14 200TH YR
STURM, RUGER & CO              MINI 14 5
STURM, RUGER & CO              MINI 14 5
STURM, RUGER & CO              MINI 14 6B

                                 Page 1577 of 2786

                                      01578
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7050 Page 1582 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14 6B
STURM, RUGER & CO              MINI 14 6B
STURM, RUGER & CO              MINI 14 BLUE
STURM, RUGER & CO              MINI 14 BLUE RANCH
STURM, RUGER & CO              MINI 14 F
STURM, RUGER & CO              MINI 14 F
STURM, RUGER & CO              MINI 14 F
STURM, RUGER & CO              MINI 14 F
STURM, RUGER & CO              MINI 14 F
STURM, RUGER & CO              MINI 14 FGB
STURM, RUGER & CO              MINI 14 FOLDING
STURM, RUGER & CO              MINI 14 FOLDING
STURM, RUGER & CO              MINI 14 FOLDING
STURM, RUGER & CO              MINI 14 FOLDING
STURM, RUGER & CO              MINI 14 FOLDING STK
STURM, RUGER & CO              MINI 14 FR
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 GB F
STURM, RUGER & CO              MINI 14 GBF

                                 Page 1578 of 2786

                                      01579
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7051 Page 1583 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14 GBK F
STURM, RUGER & CO              MINI 14 GOVT
STURM, RUGER & CO              MINI 14 K RANCH
STURM, RUGER & CO              MINI 14 K RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14 RANCH RIFLE
STURM, RUGER & CO              MINI 14 RANCH RIFLE
STURM, RUGER & CO              MINI 14 RANCH RIFLE
STURM, RUGER & CO              MINI 14 RANCH RIFLE
STURM, RUGER & CO              MINI 14 RANCH RIFLE
STURM, RUGER & CO              MINI 14 RANCHER
STURM, RUGER & CO              MINI 14 RANCHER
STURM, RUGER & CO              MINI 14 S
STURM, RUGER & CO              MINI 14 S S
STURM, RUGER & CO              MINI 14 SR
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 14 SS
STURM, RUGER & CO              MINI 145
STURM, RUGER & CO              MINI 14F
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB

                                 Page 1579 of 2786

                                      01580
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7052 Page 1584 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14GB
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 14R
STURM, RUGER & CO              MINI 15 GB
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30

                                 Page 1580 of 2786

                                      01581
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7053 Page 1585 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30 RANCH
STURM, RUGER & CO              MINI 30 SPORTER
STURM, RUGER & CO              MINI RANCH
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY

                                 Page 1581 of 2786

                                      01582
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7054 Page 1586 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY
STURM, RUGER & CO              MINI THIRTY M1
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1582 of 2786

                                      01583
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7055 Page 1587 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1583 of 2786

                                        01584
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7056 Page 1588 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1584 of 2786

                                        01585
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7057 Page 1589 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1585 of 2786

                                        01586
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7058 Page 1590 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1586 of 2786

                                        01587
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7059 Page 1591 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1587 of 2786

                                        01588
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7060 Page 1592 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14

                                 Page 1588 of 2786

                                        01589
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7061 Page 1593 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14
STURM, RUGER & CO              MINI14 6B
STURM, RUGER & CO              MINI14 CARBINE
STURM, RUGER & CO              MINI14 GB
STURM, RUGER & CO              MINI14 RANCH
STURM, RUGER & CO              MINI14 RANCH

                                 Page 1589 of 2786

                                      01590
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7062 Page 1594 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI14 RANCH
STURM, RUGER & CO              MINI14 RANCH
STURM, RUGER & CO              MINI14 RANCH
STURM, RUGER & CO              MINI1420GB
STURM, RUGER & CO              MINI1420GB
STURM, RUGER & CO              MINI145
STURM, RUGER & CO              MINI145RF
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14F
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14GB
STURM, RUGER & CO              MINI14RANCH
STURM, RUGER & CO              MINI14RANCH
STURM, RUGER & CO              MINI14RANCHRIFLE
STURM, RUGER & CO              MINI14RANCHRIFLE
STURM, RUGER & CO              MINI14RNCH
STURM, RUGER & CO              MINI14S
STURM, RUGER & CO              MINI14STS
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30

                                 Page 1590 of 2786

                                      01591
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7063 Page 1595 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30
STURM, RUGER & CO              MINI30 RANCH
STURM, RUGER & CO              MINI4
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MINITHIRTY
STURM, RUGER & CO              MIWI 14
STURM, RUGER & CO              MK 512
STURM, RUGER & CO              MK II
STURM, RUGER & CO              MK II
STURM, RUGER & CO              MK II
STURM, RUGER & CO              MK II
STURM, RUGER & CO              MK II
STURM, RUGER & CO              MK11
STURM, RUGER & CO              MKII
STURM, RUGER & CO              MNI 14
STURM, RUGER & CO              NINI 14
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 85
STURM, RUGER & CO              P 89
STURM, RUGER & CO              P 89
STURM, RUGER & CO              P 89
STURM, RUGER & CO              P 89
STURM, RUGER & CO              P 89
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85 MK II

                                 Page 1591 of 2786

                                      01592
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7064 Page 1596 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              P85 MKII
STURM, RUGER & CO              P85MKII
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89
STURM, RUGER & CO              P89 DC
STURM, RUGER & CO              P89 DC
STURM, RUGER & CO              P89 DC
STURM, RUGER & CO              P89DC
STURM, RUGER & CO              P89DC
STURM, RUGER & CO              P89DC
STURM, RUGER & CO              P89DC
STURM, RUGER & CO              P90
STURM, RUGER & CO              P91DC
STURM, RUGER & CO              P91DC
STURM, RUGER & CO              P94
STURM, RUGER & CO              P95
STURM, RUGER & CO              P95
STURM, RUGER & CO              P95DC
STURM, RUGER & CO              P95DC
STURM, RUGER & CO              P95DC
STURM, RUGER & CO              P97
STURM, RUGER & CO              P9SDC
STURM, RUGER & CO              PC 9
STURM, RUGER & CO              PC 9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              PC9
STURM, RUGER & CO              POLICE CARBINE
STURM, RUGER & CO              POLICE CARBINE
STURM, RUGER & CO              POLICECARBINE
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH

                                 Page 1592 of 2786

                                      01593
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7065 Page 1597 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH
STURM, RUGER & CO              RANCH 30
STURM, RUGER & CO              RANCH K MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14

                                 Page 1593 of 2786

                                      01594
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7066 Page 1598 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI 14
STURM, RUGER & CO              RANCH MINI30
STURM, RUGER & CO              RANCH RIFEL
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE MINI 14

                                 Page 1594 of 2786

                                      01595
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7067 Page 1599 of
                                     2792
                                   SB23_Kasler
STURM, RUGER & CO              RANCH RIFLE MINI 30
STURM, RUGER & CO              RANCH TARGET
STURM, RUGER & CO              RANCH TARGET
STURM, RUGER & CO              RANCHMINI14
STURM, RUGER & CO              RANCHMINI14
STURM, RUGER & CO              RANCHMINI14
STURM, RUGER & CO              RANCHMINI14
STURM, RUGER & CO              RANCHMINI14
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRIFLE
STURM, RUGER & CO              RANCHRILFE
STURM, RUGER & CO              RUGER CARBINE
STURM, RUGER & CO              RUGER CARBINE
STURM, RUGER & CO              RUGER RANCH
STURM, RUGER & CO              RUGER RANCH
STURM, RUGER & CO              RUGER RANCH
STURM, RUGER & CO              SEMI AUTO
STURM, RUGER & CO              SEMI AUTO
STURM, RUGER & CO              SPORTER
STURM, RUGER & CO              STANDARD
STURM, RUGER & CO              STORM M 14
STURM, RUGER & CO              STS MINI 14
STURM, RUGER & CO              STURM
STURM, RUGER & CO              UNKNOWN
STURM, RUGER & CO              UNKNOWN
STURM, RUGER & CO
STURM, RUGER & CO
STURM, RUGER & CO
SUNDANCE INDUSTRIES            A25
SURVIVAL ARMS                  AR 7 EXPLORER
SWD INC                        12
SWD INC                        CAM 11
SWD INC                        CARBINE 9
SWD INC                        CARBINE M 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11
SWD INC                        CM 11 9
SWD INC                        CM 11 CARBINE
SWD INC                        CM 11 NINE
SWD INC                        CM 11 NINE
SWD INC                        CM 11 NINE MM
SWD INC                        CM II
SWD INC                        CM11
SWD INC                        CM11

                                 Page 1595 of 2786

                                      01596
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7068 Page 1600 of
                                     2792
                                   SB23_Kasler
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11
SWD INC                        CM11 NINE
SWD INC                        CM11 NINE
SWD INC                        CM11 NINE
SWD INC                        CM11 NINE
SWD INC                        CM11 NINE MM
SWD INC                        COBRAY
SWD INC                        COBRAY M11 9
SWD INC                        COBRAY PM11
SWD INC                        COBRAYM11NINE
SWD INC                        COBRAYM12
SWD INC                        COBRAYPM11
SWD INC                        FMCPM 11
SWD INC                        FMJPM12
SWD INC                        LEINADPM11
SWD INC                        LHC
SWD INC                        LHC
SWD INC                        LHC
SWD INC                        M 10
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11

                                 Page 1596 of 2786

                                      01597
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7069 Page 1601 of
                                     2792
                                   SB23_Kasler
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11 CARBINE
SWD INC                        M 119
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12
SWD INC                        M 12 380
SWD INC                        M10
SWD INC                        M10
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 1597 of 2786

                                      01598
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7070 Page 1602 of
                                     2792
                                   SB23_Kasler
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9MM
SWD INC                        M11 CARBINE
SWD INC                        M11 CARBINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE

                                 Page 1598 of 2786

                                      01599
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7071 Page 1603 of
                                     2792
                                   SB23_Kasler
SWD INC                        M119
SWD INC                        M119
SWD INC                        M11NINE
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12

                                 Page 1599 of 2786

                                      01600
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7072 Page 1604 of
                                     2792
                                     SB23_Kasler
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12

                                 Page 1600 of 2786

                                       01601
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7073 Page 1605 of
                                     2792
                                     SB23_Kasler
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12

                                 Page 1601 of 2786

                                       01602
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7074 Page 1606 of
                                     2792
                                   SB23_Kasler
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M12
SWD INC                        M203LAUNCHERFLARE
SWD INC                        M9
SWD INC                        M911
SWD INC                        MAC
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 12
SWD INC                        MAC 9
SWD INC                        MAC10
SWD INC                        MAC10
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC119
SWD INC                        MAC12
SWD INC                        MAC12
SWD INC                        MP11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11

                                 Page 1602 of 2786

                                      01603
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7075 Page 1607 of
                                     2792
                                   SB23_Kasler
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11
SWD INC                        PM 11 9
SWD INC                        PM 11 9
SWD INC                        PM 11 NINE
SWD INC                        PM 12
SWD INC                        PM 12
SWD INC                        PM 12
SWD INC                        PM 12
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11

                                 Page 1603 of 2786

                                      01604
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7076 Page 1608 of
                                     2792
                                   SB23_Kasler
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11

                                 Page 1604 of 2786

                                      01605
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7077 Page 1609 of
                                     2792
                                   SB23_Kasler
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11
SWD INC                        PM11 9
SWD INC                        PM11 9
SWD INC                        PM11 9
SWD INC                        PM11 9
SWD INC                        PM11 NINE
SWD INC                        PM11 NINE
SWD INC                        PM119
SWD INC                        PM11M
SWD INC                        PM11NINE
SWD INC                        PM11NINE
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PM12
SWD INC                        PMH
SWD INC                        SEMI AUTO
SWD INC                        SS
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        TERMINATOR
SWD INC                        TM 11 NINE
SWISS IND GESELLSHFT           220
SWISS IND GESELLSHFT           226
SWISS IND GESELLSHFT           550SP
SWISS IND GESELLSHFT           P226
SWISS IND GESELLSHFT           P226
SWISS IND GESELLSHFT           P228
SWISS IND GESELLSHFT           P228
SWISS IND GESELLSHFT           P228
SWISS IND GESELLSHFT           P228
SWISS IND GESELLSHFT           P228

                                 Page 1605 of 2786

                                      01606
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7078 Page 1610 of
                                     2792
                                   SB23_Kasler
SWISS IND GESELLSHFT           P228
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P229
SWISS IND GESELLSHFT           P230
SWISS IND GESELLSHFT           P230
SWISS IND GESELLSHFT           SP 5501
TANFOLGLIO,F(TARGA)            WITNESS
TANFOLGLIO,F(TARGA)            WITNESS
TAURUS FORJAS                                        38
TAURUS FORJAS                                        38
TAURUS FORJAS                  8T92
TAURUS FORJAS                  BRASIL
TAURUS FORJAS                  MAGNUM
TAURUS FORJAS                  PT 101 AF D
TAURUS FORJAS                  PT 585
TAURUS FORJAS                  PT 92
TAURUS FORJAS                  PT 92 AF D
TAURUS FORJAS                  PT 92C
TAURUS FORJAS                  PT 99
TAURUS FORJAS                  PT 99AF
TAURUS FORJAS                  PT100AFS
TAURUS FORJAS                  PT101AFD
TAURUS FORJAS                  PT22
TAURUS FORJAS                  PT58S
TAURUS FORJAS                  PT58S
TAURUS FORJAS                  PT88AF
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT99
TAURUS FORJAS                  PT99
TAURUS FORJAS                  PT99
TAURUS FORJAS                  PT99 AFS
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AF

                                 Page 1606 of 2786

                                      01607
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7079 Page 1611 of
                                     2792
                                   SB23_Kasler
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AF
TAURUS FORJAS                  PT99AFS
TEHDAS                         20PST KIV 39
THEODORE BERGMANN              1910 21
THEODORE BERGMANN              1910 21
THEODORE BERGMANN              1910 21
THEODORE BERGMANN              M19
THOMAS ARMS CO.                1927A1
THOMPSON CENTER ARMS           192
THOMPSON CENTER ARMS           192
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS                                 1927
THOMPSON CENTER ARMS                                 1927
THOMPSON CENTER ARMS                                 1927
THOMPSON CENTER ARMS                                 1927
THOMPSON CENTER ARMS                                 1927
THOMPSON CENTER ARMS
THOMPSON CENTER ARMS
THOMPSON CENTER ARMS           1027 A1C
THOMPSON CENTER ARMS           1925 A5
THOMPSON CENTER ARMS           1926 A1
THOMPSON CENTER ARMS           1927 41
THOMPSON CENTER ARMS           1927 A
THOMPSON CENTER ARMS           1927 A 1
THOMPSON CENTER ARMS           1927 A C
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1

                                 Page 1607 of 2786

                                      01608
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7080 Page 1612 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1

                                 Page 1608 of 2786

                                      01609
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7081 Page 1613 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1 C
THOMPSON CENTER ARMS           1927 A1 CARBINE
THOMPSON CENTER ARMS           1927 A1 CARBINE
THOMPSON CENTER ARMS           1927 A1 CARBINE
THOMPSON CENTER ARMS           1927 A1 DELUXE
THOMPSON CENTER ARMS           1927 A1 DELUXE
THOMPSON CENTER ARMS           1927 A1 LW
THOMPSON CENTER ARMS           1927 A1 TT
THOMPSON CENTER ARMS           1927 A1C
THOMPSON CENTER ARMS           1927 A1C
THOMPSON CENTER ARMS           1927 A3
THOMPSON CENTER ARMS           1927 A3 CARBINE
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927 AI
THOMPSON CENTER ARMS           1927 AIC
THOMPSON CENTER ARMS           1927 AIC
THOMPSON CENTER ARMS           1927 AIC
THOMPSON CENTER ARMS           1927 AL
THOMPSON CENTER ARMS           1927 AL CARBINE
THOMPSON CENTER ARMS           1927 AR
THOMPSON CENTER ARMS           1927 CARBINE
THOMPSON CENTER ARMS           1927 M1
THOMPSON CENTER ARMS           1927 MI
THOMPSON CENTER ARMS           1927A
THOMPSON CENTER ARMS           1927A

                                 Page 1609 of 2786

                                      01610
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7082 Page 1614 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           1927A
THOMPSON CENTER ARMS           1927A
THOMPSON CENTER ARMS           1927A 1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1

                                 Page 1610 of 2786

                                      01611
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7083 Page 1615 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927A1 CARBINE
THOMPSON CENTER ARMS           1927A1 CARBINE

                                 Page 1611 of 2786

                                      01612
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7084 Page 1616 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           1927A1 DELUXE
THOMPSON CENTER ARMS           1927A1 DELUXE
THOMPSON CENTER ARMS           1927A1C
THOMPSON CENTER ARMS           1927A1C
THOMPSON CENTER ARMS           1927A1C
THOMPSON CENTER ARMS           1927A1CARBINE
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A5
THOMPSON CENTER ARMS           1927A7
THOMPSON CENTER ARMS           1927AC
THOMPSON CENTER ARMS           1927M1
THOMPSON CENTER ARMS           1928 A1
THOMPSON CENTER ARMS           1928A1
THOMPSON CENTER ARMS           27 A1
THOMPSON CENTER ARMS           27 A1
THOMPSON CENTER ARMS           A5
THOMPSON CENTER ARMS           A1
THOMPSON CENTER ARMS           A5
THOMPSON CENTER ARMS           ANNIVERSARY LIMITED
THOMPSON CENTER ARMS           AUTO ORDIANCE
THOMPSON CENTER ARMS           AUTO ORDNANCE
THOMPSON CENTER ARMS           AUTOORDNANCE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           CARBINE
THOMPSON CENTER ARMS           COMMANDO
THOMPSON CENTER ARMS           COMMANDO
THOMPSON CENTER ARMS           COMMENORATIVE
THOMPSON CENTER ARMS           DELUXE
THOMPSON CENTER ARMS           DELUXE 1927 A1
THOMPSON CENTER ARMS           DELUXE CARBINE
THOMPSON CENTER ARMS           KOREAN WAR COMMEM
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1
THOMPSON CENTER ARMS           M1 SEMI AUTO
THOMPSON CENTER ARMS           M1927

                                 Page 1612 of 2786

                                      01613
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7085 Page 1617 of
                                     2792
                                   SB23_Kasler
THOMPSON CENTER ARMS           M1927A1
THOMPSON CENTER ARMS           M1927A1
THOMPSON CENTER ARMS           M1927A1
THOMPSON CENTER ARMS           M192A1
THOMPSON CENTER ARMS           M1A1
THOMPSON CENTER ARMS           M1A1
THOMPSON CENTER ARMS           M1A1
THOMPSON CENTER ARMS           M1A1
THOMPSON CENTER ARMS           M1A2
THOMPSON CENTER ARMS           OF 1927 A
THOMPSON CENTER ARMS           OF 1927A1
THOMPSON CENTER ARMS           OF1927A1
THOMPSON CENTER ARMS           OF1927A1
THOMPSON CENTER ARMS           POLICE COMEM
THOMPSON CENTER ARMS           RIFLE
THOMPSON CENTER ARMS           RPK 47
THOMPSON CENTER ARMS           SA CARBINE
THOMPSON CENTER ARMS           SEMI AUTO
THOMPSON CENTER ARMS           SEMI AUTO CARBINE
THOMPSON CENTER ARMS           SHOWCASE EDITION
THOMPSON CENTER ARMS           SHOWCASE EDITION
THOMPSON CENTER ARMS           TM1
THOMPSON CENTER ARMS           VIETNAM
THOMPSON CENTER ARMS
TNW TECHNETWORK                1919
TNW TECHNETWORK                1919A4
TNW TECHNETWORK                1919A6
TNW TECHNETWORK                HB M2
TNW TECHNETWORK                HBM2
TNW TECHNETWORK                HBM2
TNW TECHNETWORK                HBM2
TNW TECHNETWORK                M1919A4A6
TNW TECHNETWORK                M2
TNW TECHNETWORK                M2 HB
TNW TECHNETWORK                MG34
TRADE                          SKS FIXED
TRADE                          SKS FIXED
TRADE                          SPG3
TRADEWINDS                     M 14M
TRADEWINDS                     M14
TRADEWINDS                     M14
TRADEWINDS                     M14
TRADEWINDS                     M14
TRADEWINDS                     M1A
TRESSITU                       TZ99
TRESSITU                       TZ99
TRI-C-CORP                     FOX
TRIPP RESEARCH                 BSBFA
TRIPP RESEARCH                 BSBFA
TRIPP RESEARCH                 GUN RACER
TULSKI-KOROVIN                 1940
TULSKI-KOROVIN                 1940
TULSKI-KOROVIN                 1940
TULSKI-KOROVIN                                       1941
TULSKI-KOROVIN

                                 Page 1613 of 2786

                                      01614
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7086 Page 1618 of
                                     2792
                                   SB23_Kasler
TULSKI-KOROVIN                 1940SUT
TULSKI-KOROVIN                 5 VT 40
TULSKI-KOROVIN                 DRAGUNUV TIGER
TULSKI-KOROVIN                 M1940
TULSKI-KOROVIN                 M1940
TULSKI-KOROVIN                 M1940
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 M40
TULSKI-KOROVIN                 MILITARY SEMI AUTO
TULSKI-KOROVIN                 MK303
TULSKI-KOROVIN                 RIFLE
TULSKI-KOROVIN                 RUSSIAN 1940
TULSKI-KOROVIN                 S1R95
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SA93
TULSKI-KOROVIN                 SKS FIXED
TULSKI-KOROVIN                 SLR25
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95

                                 Page 1614 of 2786

                                      01615
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7087 Page 1619 of
                                     2792
                                   SB23_Kasler
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95
TULSKI-KOROVIN                 SLR95AK47
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SLR95MB
TULSKI-KOROVIN                 SRL95
TULSKI-KOROVIN                 SRL95
TULSKI-KOROVIN                 STV
TULSKI-KOROVIN                 STV 40
TULSKI-KOROVIN                 STV1940
TULSKI-KOROVIN                 SUT
TULSKI-KOROVIN                 SUT40
TULSKI-KOROVIN                 SUT40
TULSKI-KOROVIN                 SVT
TULSKI-KOROVIN                 SVT
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 1940
TULSKI-KOROVIN                 SVT 38
TULSKI-KOROVIN                 SVT 38
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40
TULSKI-KOROVIN                 SVT 40

                                 Page 1615 of 2786

                                      01616
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7088 Page 1620 of
                                     2792
                                     SB23_Kasler
TULSKI-KOROVIN                 SVT M1940
TULSKI-KOROVIN                 SVT M1940
TULSKI-KOROVIN                 SVT M40
TULSKI-KOROVIN                 SVT1940
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 SVT40
TULSKI-KOROVIN                 T33
TULSKI-KOROVIN                 TOKAREV
TULSKI-KOROVIN                 TOKAREV SVT 40
TULSKI-KOROVIN
U S Ordinance                                        60
U S Ordinance                  1919
U S Ordinance                  1919A4
U S Ordinance                  1919A4
U S Ordinance                  M1919
U S Ordinance                  M1919
U S Ordinance                  M1919
U S Ordinance                  M1919 A4
U S Ordinance                  M60
U S Ordinance                  M60 SA
U S Ordinance                  M60 SA
U S Ordinance                  M60E3
U S Ordinance                  M60E3
U S Ordinance                  M60E3
U S Ordinance                  M60E3
U S Ordinance                  SA60E3
U S Ordinance                  VICKERS
UNIQUE                         UA15
UNIQUE                         UA15
UNITED SPORTING ARMS           USP 45 TACTICAL
UNITED STATES                                         7
UNITED STATES                  16
UNITED STATES                  17
UNITED STATES                                        45
UNITED STATES                  60
UNITED STATES                  96
UNITED STATES                  96
UNITED STATES                  111
UNITED STATES                  111
UNITED STATES                                        180
UNITED STATES                  400
UNITED STATES                  800

                                 Page 1616 of 2786

                                       01617
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7089 Page 1621 of
                                     2792
                                      SB23_Kasler
UNITED STATES                                         800
UNITED STATES                                         800
UNITED STATES                                        1917
UNITED STATES                  1919
UNITED STATES                  1919
UNITED STATES                  1927
UNITED STATES                                        1941
UNITED STATES                  1991
UNITED STATES                  1991
UNITED STATES                  2011
UNITED STATES                  2011
UNITED STATES                  2011
UNITED STATES
UNITED STATES                   30 CARBINE
UNITED STATES                   M1 CARBINE
UNITED STATES                  1 CUR
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3
UNITED STATES                  1918 A3 SLR
UNITED STATES                  1918 A3 SLR
UNITED STATES                  1918 A3 SLR
UNITED STATES                  1918A 3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3
UNITED STATES                  1918A3 BAR
UNITED STATES                  1918A3 OHIO ORD
UNITED STATES                  1918A3 OHIO ORD
UNITED STATES                  1919 A4
UNITED STATES                  1919 A4
UNITED STATES                  1919 A4
UNITED STATES                  1919 A4 A6
UNITED STATES                  1919 A4 A6
UNITED STATES                  1919 A7
UNITED STATES                  1919A4
UNITED STATES                  1919A4
UNITED STATES                  1927A1

                                 Page 1617 of 2786

                                        01618
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7090 Page 1622 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A1
UNITED STATES                  1927A2
UNITED STATES                  30 CARBINE
UNITED STATES                  30 CARBINE
UNITED STATES                  30 M1 CARBINE
UNITED STATES                  30M1
UNITED STATES                  38 SPECIAL
UNITED STATES                  58C
UNITED STATES                  58C
UNITED STATES                  5A93
UNITED STATES                  9220AR7
UNITED STATES                  A 1918 BAR
UNITED STATES                  A15
UNITED STATES                  A15 SIERRA PREC
UNITED STATES                  A1918
UNITED STATES                  A1918
UNITED STATES                  A3
UNITED STATES                  ACP
UNITED STATES                  AK
UNITED STATES                  AK
UNITED STATES                  AK 74
UNITED STATES                  AK 74
UNITED STATES                  AK BLUNTER
UNITED STATES                  AK47
UNITED STATES                  AK47
UNITED STATES                  AK47S
UNITED STATES                  ALPINE
UNITED STATES                  AP 9
UNITED STATES                  AP9
UNITED STATES                  AP9
UNITED STATES                  AP9
UNITED STATES                  AR
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 7
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15

                                 Page 1618 of 2786

                                      01619
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7091 Page 1623 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15
UNITED STATES                  AR15A4
UNITED STATES                  ARC
UNITED STATES                  ARC
UNITED STATES                  ARMY M1
UNITED STATES                  ASA15
UNITED STATES                  ASA15
UNITED STATES                  AT 22
UNITED STATES                  AT 9
UNITED STATES                  AT 9
UNITED STATES                  AT22
UNITED STATES                  AT9
UNITED STATES                  AT9
UNITED STATES                  AT9
UNITED STATES                  AT9
UNITED STATES                  AT9
UNITED STATES                  AT9
UNITED STATES                  AVENGER
UNITED STATES                  BFD
UNITED STATES                  BAR
UNITED STATES                  BAR
UNITED STATES                  BAR
UNITED STATES                  BED
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD

                                 Page 1619 of 2786

                                      01620
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7092 Page 1624 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFD
UNITED STATES                  BFP
UNITED STATES                  BM59
UNITED STATES                  BULL PUP
UNITED STATES                  BULL PUP
UNITED STATES                  BULL PUP
UNITED STATES                  C
UNITED STATES                  C1A1
UNITED STATES                  CAR AR
UNITED STATES                  CAR15
UNITED STATES                  CARABIN
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE M 1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1

                                 Page 1620 of 2786

                                      01621
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7093 Page 1625 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1
UNITED STATES                  CARBINE M1A
UNITED STATES                  CARBINEM1
UNITED STATES                  CARBON 15
UNITED STATES                  CARBON 15
UNITED STATES                  CARBON 15
UNITED STATES                  CDB
UNITED STATES                  CDB
UNITED STATES                  CDB
UNITED STATES                  CDB
UNITED STATES                  CENTURIAN 58
UNITED STATES                  CENTURIAN 68
UNITED STATES                  CENTURION 99
UNITED STATES                  CM 11
UNITED STATES                  COBRAY M11 CARBINE
UNITED STATES                  COMMANDO
UNITED STATES                  COMMANDO
UNITED STATES                  COMMEM
UNITED STATES                  COMMEM
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE
UNITED STATES                  COMMEMORATIVE AR 15
UNITED STATES                  COMMEMORNTIVE
UNITED STATES                  COMMEMRATIVE
UNITED STATES                  COMMERATIVE
UNITED STATES                  COMMORATIVE
UNITED STATES                  COMPETITION MATCH
UNITED STATES                  CUSTOM
UNITED STATES                  D9501
UNITED STATES                  DCR
UNITED STATES                  DCR
UNITED STATES                  DCR
UNITED STATES                  DESERT STORM
UNITED STATES                  DRAGONOV
UNITED STATES                  DRAGUNOV

                                 Page 1621 of 2786

                                      01622
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7094 Page 1626 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  EA 15
UNITED STATES                  EA 15
UNITED STATES                  EA15
UNITED STATES                  EA15
UNITED STATES                  EA15
UNITED STATES                  EA15
UNITED STATES                  EDGE
UNITED STATES                  EDGE
UNITED STATES                  EFAL
UNITED STATES                  ER15
UNITED STATES                  ER15
UNITED STATES                  ER15
UNITED STATES                  ER15
UNITED STATES                  EXPEDITIONARY
UNITED STATES                  EXPEDITIONARY
UNITED STATES                  F2SA
UNITED STATES                  FA91
UNITED STATES                  FA91
UNITED STATES                  FALH
UNITED STATES                  FASI
UNITED STATES                  FMP
UNITED STATES                  FMP
UNITED STATES                  FNFAL
UNITED STATES                  FOX CARBINE
UNITED STATES                  FOX CARBINE
UNITED STATES                  FZSA 762
UNITED STATES                  G3S
UNITED STATES                  GAR 15
UNITED STATES                  GARANDTANKER
UNITED STATES                  GRADE 2
UNITED STATES                  GRC 15
UNITED STATES                  GRC 15
UNITED STATES                  GRC 15
UNITED STATES                  INDUSTRIES
UNITED STATES                  IWO JIMA
UNITED STATES                  J15
UNITED STATES                  JP 15
UNITED STATES                  JP15
UNITED STATES                  JP15
UNITED STATES                  K59TROOPER
UNITED STATES                  KAR 15
UNITED STATES                  KBI SA85M
UNITED STATES                  KR090N
UNITED STATES                  KRO9ON
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1
UNITED STATES                  L1A1 FAL SPORTER
UNITED STATES                  L1A1 SPORTER
UNITED STATES                  L1A1 SPORTER
UNITED STATES                  L9MM

                                 Page 1622 of 2786

                                      01623
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7095 Page 1627 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  LAW ENFORCEMENT
UNITED STATES                  LHC
UNITED STATES                  LINDA
UNITED STATES                  LINDACARBINE
UNITED STATES                  LUGER
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M 14SA
UNITED STATES                  M 96
UNITED STATES                  M 96
UNITED STATES                  M 96
UNITED STATES                  M 96
UNITED STATES                  M 96
UNITED STATES                  M 96 EXPEDITIONARY
UNITED STATES                  M 96 EXPEDITIONARY
UNITED STATES                  M 97
UNITED STATES                  M 97
UNITED STATES                  M 97
UNITED STATES                  M I CARBINE
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1

                                 Page 1623 of 2786

                                      01624
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7096 Page 1628 of
                                     2792
                                    SB23_Kasler
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1

                                 Page 1624 of 2786

                                      01625
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7097 Page 1629 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1 A1
UNITED STATES                  M1 CAR
UNITED STATES                  M1 CAR
UNITED STATES                  M1 CAR
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE

                                 Page 1625 of 2786

                                      01626
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7098 Page 1630 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 GARAND
UNITED STATES                  M10
UNITED STATES                  M10 TELKO
UNITED STATES                  M14
UNITED STATES                  M14
UNITED STATES                  M14
UNITED STATES                  M14 SA
UNITED STATES                  M14 SA
UNITED STATES                  M14A
UNITED STATES                  M14A
UNITED STATES                  M14NM

                                 Page 1626 of 2786

                                      01627
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7099 Page 1631 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M14NM
UNITED STATES                  M14NM
UNITED STATES                  M14NM M1A
UNITED STATES                  M14SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M16SA
UNITED STATES                  M17S
UNITED STATES                  M1918 A3 SLR
UNITED STATES                  M1918 A3 SLR
UNITED STATES                  M1918A3
UNITED STATES                  M1919
UNITED STATES                  M1919
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A
UNITED STATES                  M1A CARBINE
UNITED STATES                  M1A CARBINE
UNITED STATES                  M1A CARBINE
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1
UNITED STATES                  M1A1

                                 Page 1627 of 2786

                                      01628
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7100 Page 1632 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M1A1
UNITED STATES                  M1A1 CARBINE
UNITED STATES                  M1A1 CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M1CARBINE
UNITED STATES                  M21
UNITED STATES                  M59
UNITED STATES                  M59
UNITED STATES                  M60 A4
UNITED STATES                  M60 NM
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96

                                 Page 1628 of 2786

                                      01629
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7101 Page 1633 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96
UNITED STATES                  M96 EXPEDITION
UNITED STATES                  M96 EXPEDITIONARY
UNITED STATES                  M96 EXPEDITIONARY
UNITED STATES                  M96 EXPEDITIONARY
UNITED STATES                  M96 EXPEDITIONARY
UNITED STATES                  M96EXP
UNITED STATES                  M96EXPEDITION
UNITED STATES                  M96EXPEDITIONARY
UNITED STATES                  M96EXPEDITIONARY
UNITED STATES                  M96EXPEDITIONARY
UNITED STATES                  M96EXPEDITIONARY
UNITED STATES                  M96EXPEDITIONARY
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97

                                 Page 1629 of 2786

                                      01630
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7102 Page 1634 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M97
UNITED STATES                  M991
UNITED STATES                  M991
UNITED STATES                  MAADI GRIFFIN MG 6
UNITED STATES                  MAK 90
UNITED STATES                  MAK 90
UNITED STATES                  MAK 91
UNITED STATES                  MAK 91
UNITED STATES                  MAK90
UNITED STATES                  MAK90
UNITED STATES                  MAK90
UNITED STATES                  MARK 45
UNITED STATES                  MARK 45
UNITED STATES                  MARK 45
UNITED STATES                  MARK 45
UNITED STATES                  MARK III
UNITED STATES                  MARKMAN CAL
UNITED STATES                  MARKSMAN
UNITED STATES                  MC5 38 SUPER
UNITED STATES                  MI CARBINE
UNITED STATES                  MI CARBINE
UNITED STATES                  MI CARBINE
UNITED STATES                  MIAI CARBINE
UNITED STATES                  MINI 14
UNITED STATES                  MK 45
UNITED STATES                  MK 9
UNITED STATES                  MOD 68
UNITED STATES                  MOD 68
UNITED STATES                  MODEL 9 CARBINE
UNITED STATES                  MP40
UNITED STATES                  MTM888
UNITED STATES                  MULTI CAL
UNITED STATES                  NMH 91
UNITED STATES                  P50
UNITED STATES                  P50
UNITED STATES                  P50BFG
UNITED STATES                  PARATROOPER
UNITED STATES                  PARATROOPER
UNITED STATES                  PARATROOPER
UNITED STATES                  PM 11
UNITED STATES                  PM5A05
UNITED STATES                  PWA
UNITED STATES                  R1A1
UNITED STATES                  RAU9STD
UNITED STATES                  RAV
UNITED STATES                  RAVAT
UNITED STATES                  RDB96223EXP
UNITED STATES                  REISING CARBINE
UNITED STATES                  REISING M50
UNITED STATES                  ROMIAK 991
UNITED STATES                  RUGER

                                 Page 1630 of 2786

                                      01631
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7103 Page 1635 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  SA
UNITED STATES                  SA
UNITED STATES                  SA
UNITED STATES                  SA
UNITED STATES                  SA 58
UNITED STATES                  SA 58
UNITED STATES                  SA 58
UNITED STATES                  SA 58 STANDARD
UNITED STATES                  SA 60
UNITED STATES                  SA 60
UNITED STATES                  SA 60
UNITED STATES                  SA S8
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA58
UNITED STATES                  SA93
UNITED STATES                  SAM 50
UNITED STATES                  SAM 50
UNITED STATES                  SAP063
UNITED STATES                  SAR 60
UNITED STATES                  SAR 60
UNITED STATES                  SAR 4800
UNITED STATES                  SAR 60
UNITED STATES                  SAR 60
UNITED STATES                  SAR 60
UNITED STATES                  SAR 60
UNITED STATES                  SAR 60
UNITED STATES                  SAR60
UNITED STATES                  SEMI AUTO
UNITED STATES                  SKORPIAN
UNITED STATES                  SKORPION
UNITED STATES                  SKORPION
UNITED STATES                  SKS
UNITED STATES                  SKS
UNITED STATES                  SKS FIXED
UNITED STATES                  SKS FIXED
UNITED STATES                  SLG 95
UNITED STATES                  SLG 95
UNITED STATES                  SLR
UNITED STATES                  SLR 95
UNITED STATES                  SLR A1918
UNITED STATES                  SLR100
UNITED STATES                  SPG3
UNITED STATES                  SPORTER
UNITED STATES                  SPORTER
UNITED STATES                  SPORTER
UNITED STATES                  SPORTER

                                 Page 1631 of 2786

                                      01632
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7104 Page 1636 of
                                     2792
                                   SB23_Kasler
UNITED STATES                  SPORTER M97
UNITED STATES                  SPORTER M97
UNITED STATES                  SPRMATCH
UNITED STATES                  SPRMATCH
UNITED STATES                  SR 25
UNITED STATES                  SR 25
UNITED STATES                  STG 58
UNITED STATES                  STG 58SA
UNITED STATES                  STG 58SA
UNITED STATES                  SURPLUS M 1
UNITED STATES                  SW5
UNITED STATES                  SW5
UNITED STATES                  T15
UNITED STATES                  TACTICAL
UNITED STATES                  TARGET 223
UNITED STATES                  THE EDGE
UNITED STATES                  THE EDGE
UNITED STATES                  THEEDGEAR15
UNITED STATES                  THOMPSON
UNITED STATES                  THOMPSON
UNITED STATES                  THOMPSON 1927 A5
UNITED STATES                  TIGER
UNITED STATES                  TOMMY
UNITED STATES                  TONKIN
UNITED STATES                  TONKIN
UNITED STATES                  TONKIN
UNITED STATES                  UNDERWOOD
UNITED STATES                  UNDERWOOD M1 CARBINE
UNITED STATES                  UNDERWOOD M1 CARBINE
UNITED STATES                  UNKNOWN
UNITED STATES                  UNKNOWN
UNITED STATES                  UNKNOWN
UNITED STATES                  UNKNOWN
UNITED STATES                  UNKNOWN
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE 30 M1
UNITED STATES                  US CARBINE M1
UNITED STATES                  US CARBINE M1
UNITED STATES                  US CARBINE M1
UNITED STATES                  US CARBINE M1A1
UNITED STATES                  US CARBINE M1A1
UNITED STATES                  US M1 CARBINE
UNITED STATES                  USAS 12
UNITED STATES                  USAS 12
UNITED STATES                  USAS 12
UNITED STATES                  USCARBINE
UNITED STATES                  USGI
UNITED STATES                  USGI

                                 Page 1632 of 2786

                                      01633
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7105 Page 1637 of
                                     2792
                                      SB23_Kasler
UNITED STATES                  USM1
UNITED STATES                  VARMINT
UNITED STATES                  VARMINTPRO
UNITED STATES                  VARMINTPRO
UNITED STATES                  VARMIT
UNITED STATES                  VEPR
UNITED STATES                  VEPR
UNITED STATES                  VIPER
UNITED STATES                  VIPER
UNITED STATES                  XC450
UNITED STATES                  XC450
UNITED STATES                  XG35
UNITED STATES                  XG3S
UNITED STATES                  XG3S
UNITED STATES                  XG3S PARS
UNITED STATES                  XM15
UNITED STATES                  XM15A1
UNITED STATES                  XM15E2S
UNITED STATES                  XM177ES
UNITED STATES
UNIVERSAL FIREARM CO           30
UNIVERSAL FIREARM CO                                 1000
UNIVERSAL FIREARM CO           1003
UNIVERSAL FIREARM CO           1003
UNIVERSAL FIREARM CO                                 1003
UNIVERSAL FIREARM CO           3000
UNIVERSAL FIREARM CO           1001 CARBINE
UNIVERSAL FIREARM CO           1003 CARBINE
UNIVERSAL FIREARM CO           30 CAL
UNIVERSAL FIREARM CO           30 CARBINE
UNIVERSAL FIREARM CO           30 CARBINE
UNIVERSAL FIREARM CO           30 ENFORCER
UNIVERSAL FIREARM CO           30 M1 CARBINE
UNIVERSAL FIREARM CO           3000 ENFORCER
UNIVERSAL FIREARM CO           3000ENFORCER
UNIVERSAL FIREARM CO           3010 ENFORCER
UNIVERSAL FIREARM CO           3010 ENFORCER
UNIVERSAL FIREARM CO           30CARBINE
UNIVERSAL FIREARM CO           30M1CARBINE
UNIVERSAL FIREARM CO           CAL 30 M1
UNIVERSAL FIREARM CO           CAR 30 M1
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE M1
UNIVERSAL FIREARM CO           CARBINE M1
UNIVERSAL FIREARM CO           CARBINE M1
UNIVERSAL FIREARM CO           CARBINE M1

                                 Page 1633 of 2786

                                        01634
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7106 Page 1638 of
                                     2792
                                   SB23_Kasler
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER M1
UNIVERSAL FIREARM CO           ENFORCER M1 CARBINE
UNIVERSAL FIREARM CO           FLASH HIDER
UNIVERSAL FIREARM CO           HEALEAH MI
UNIVERSAL FIREARM CO           M
UNIVERSAL FIREARM CO           M
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M 1 CARBINE
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1

                                 Page 1634 of 2786

                                      01635
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7107 Page 1639 of
                                     2792
                                   SB23_Kasler
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE

                                 Page 1635 of 2786

                                      01636
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7108 Page 1640 of
                                     2792
                                      SB23_Kasler
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1A
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           MI
UNIVERSAL FIREARM CO           MI
UNIVERSAL FIREARM CO           MI CARBINE
UNIVERSAL FIREARM CO           ML
UNIVERSAL FIREARM CO           PM30
UNIVERSAL FIREARM CO           US CARBINE
UNIVERSAL FIREARM CO           US CARBINE M1
UNIVERSAL FIREARM CO           US CARBINE M1
UNIVERSAL FIREARM CO           USCARBINEMI
USA                                                   12
USA                                                   12
USA                                                  760
USA                                                  760
USA                            1911
USA                            2011
USA
USA
USA                            1918 A3
USA                            1918 A3
USA                            1918A3
USA                            1927A1
USA                            1927A1
USA                            30 CARBINE
USA                            30 CARBINE
USA                            30 CARBINE
USA                            30 CARBINE
USA                            30 CARBINE

                                 Page 1636 of 2786

                                        01637
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7109 Page 1641 of
                                     2792
                                   SB23_Kasler
USA                            30CARBINE
USA                            30M1
USA                            30M1A1
USA                            AR10
USA                            AR10
USA                            AR10
USA                            AR10
USA                            AR10
USA                            AR10
USA                            AR15
USA                            AT 9
USA                            AT 9
USA                            AT 9
USA                            AT 9
USA                            AT 9
USA                            AVENGER
USA                            BEB
USA                            BFD
USA                            BFD
USA                            BFD
USA                            BFD
USA                            BFD
USA                            BFD
USA                            BROWNING
USA                            CARAR
USA                            CARB M1
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE IBM
USA                            CARBINE M 1
USA                            CARBINE M1
USA                            CARBINE M1
USA                            CARBINE M1
USA                            CARBINE M1
USA                            CARBINE M1
USA                            CARBINE M1A1
USA                            CARBINE M1A1
USA                            CARBINEM1
USA                            CARINE M1
USA                            COMMANDO
USA                            COMMANDO
USA                            COMMEMORATIVE
USA                            COMMEMORATIVE
USA                            CZ75B LUGER
USA                            E3

                                 Page 1637 of 2786

                                      01638
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7110 Page 1642 of
                                     2792
                                   SB23_Kasler
USA                            EDGE
USA                            EDGE
USA                            EXPLORER I I
USA                            FA 91
USA                            FAL
USA                            FSL
USA                            H91200
USA                            HAC 7
USA                            HL
USA                            HOMEMADE BOLT ACTION
USA                            INLAND
USA                            INLAND M1
USA                            JP 15
USA                            L1A1
USA                            L1A1
USA                            L1A1
USA                            LUGER
USA                            LUGER
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1 CARBINE
USA                            M 1A1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1

                                 Page 1638 of 2786

                                      01639
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7111 Page 1643 of
                                     2792
                                    SB23_Kasler
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1

                                 Page 1639 of 2786

                                      01640
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7112 Page 1644 of
                                     2792
                                   SB23_Kasler
USA                            M1
USA                            M1
USA                            M1
USA                            M1 30 CARBINE
USA                            M1 A1
USA                            M1 A1 CARBINE
USA                            M1 CAR
USA                            M1 CAR
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE

                                 Page 1640 of 2786

                                      01641
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7113 Page 1645 of
                                     2792
                                   SB23_Kasler
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE BLUE SKY
USA                            M1 CARBINE PARATROOP
USA                            M1 CARBINE SAGINAW
USA                            M1 GARAND
USA                            M1 IBM
USA                            M1 INLAND MFG
USA                            M1 PARATROOP
USA                            M1 POSTAL METER
USA                            M1 POSTALATOR
USA                            M1 TANKER
USA                            M1 US 30
USA                            M1 US CARBINE
USA                            M14A
USA                            M14S
USA                            M16SA
USA                            M16SA
USA                            M1A
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1

                                 Page 1641 of 2786

                                      01642
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7114 Page 1646 of
                                     2792
                                   SB23_Kasler
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1
USA                            M1A1 CARBINE
USA                            M1A1 CARBINE
USA                            M1A1 CARBINE
USA                            M1A1CARBINE
USA                            M1A1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1CARBINE
USA                            M1USCARBINE
USA                            M1USCARBINE
USA                            M2
USA                            M21 FMP
USA                            M21 FMP
USA                            M3C
USA                            M96
USA                            M96

                                 Page 1642 of 2786

                                      01643
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7115 Page 1647 of
                                     2792
                                   SB23_Kasler
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96
USA                            M96 EXPEDIONARY
USA                            M96EXPEDITIONARY
USA                            M96EXPEDITIONARY
USA                            MAK90SPORTER
USA                            MARK 45
USA                            MARK III
USA                            MARK IV MATCH
USA                            MARK IV MATCH
USA                            MARK IV MATCH
USA                            MARKSMAN
USA                            MARKSMAN
USA                            MARKSMAN
USA                            MI
USA                            MI
USA                            MI
USA                            MI
USA                            MI CARBINE
USA                            MI CARBINE
USA                            MI CARBINE
USA                            MI US CARBINE
USA                            MIAI
USA                            MICARBINE
USA                            MICARBINE
USA                            MICARBINES
USA                            MICARBINES
USA                            MK760
USA                            PARA TROOPER M1
USA                            PARATROOPER USCARBIN
USA                            PARATROOPER USCARBIN
USA                            PARATROOPER USCARBIN
USA                            PISTOL
USA                            PISTOL
USA                            PISTOL
USA                            R1A1 FAL
USA                            ROCKOLA M1
USA                            SA 58
USA                            SA16A 12
USA                            SA58
USA                            SA58
USA                            SAR 60
USA                            SAR 60
USA                            SAR60
USA                            SAR60
USA                            SAR8
USA                            SAR8
USA                            SARGAUIS CARBINE

                                 Page 1643 of 2786

                                      01644
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7116 Page 1648 of
                                     2792
                                    SB23_Kasler
USA                            SEMI AUTOMATIC
USA                            SLR95
USA                            SPORTER
USA                            SPORTER
USA                            STG58C
USA                            THOMPSON1927A5
USA                            UNKNOWN
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            US CARBINE M1
USA                            US CARBINE M1
USA                            US M1 CARBINE
USA                            US30M1
USA                            US30MI CARBINE
USA                            USA 12
USA                            USAS 12
USA                            USAS12
USA                            USCARBINE
USA                            USCARBINE M1
USA                            USCARBINEM1
USA                            USCARBINEM1
USA                            USM1
USA                            XG35
USA                            XG35
USA                            XM 15 E2S
USA                            XM15A1
USA                            XM15E2S
USA                            XM177E2
UZI
UZI                            45 SA
UZI                            A
UZI                            B
UZI                            PARABELLUM
UZI                            UP
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI A
UZI
UZI
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76

                                 Page 1644 of 2786

                                      01645
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7117 Page 1649 of
                                     2792
                                     SB23_Kasler
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY                                     76
VALMET/VALMET OY               82
VALMET/VALMET OY                                     82
VALMET/VALMET OY               308

                                 Page 1645 of 2786

                                       01646
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7118 Page 1650 of
                                     2792
                                   SB23_Kasler
VALMET/VALMET OY               58179
VALMET/VALMET OY               76223
VALMET/VALMET OY
VALMET/VALMET OY
VALMET/VALMET OY
VALMET/VALMET OY
VALMET/VALMET OY                M 76
VALMET/VALMET OY               76 SPORTER
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76S
VALMET/VALMET OY               76S
VALMET/VALMET OY               76S
VALMET/VALMET OY               76S
VALMET/VALMET OY               76S
VALMET/VALMET OY               CAL 308
VALMET/VALMET OY               CAL 308
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76

                                 Page 1646 of 2786

                                       01647
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7119 Page 1651 of
                                     2792
                                   SB23_Kasler
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76 FS
VALMET/VALMET OY               M 82
VALMET/VALMET OY               M 82
VALMET/VALMET OY               M 82
VALMET/VALMET OY               M26
VALMET/VALMET OY               M62
VALMET/VALMET OY               M70
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76

                                 Page 1647 of 2786

                                      01648
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7120 Page 1652 of
                                     2792
                                     SB23_Kasler
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76

                                 Page 1648 of 2786

                                       01649
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7121 Page 1653 of
                                     2792
                                   SB23_Kasler
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 S
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS

                                 Page 1649 of 2786

                                        01650
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7122 Page 1654 of
                                     2792
                                   SB23_Kasler
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76S
VALMET/VALMET OY               M76S
VALMET/VALMET OY               M76WOODEN
VALMET/VALMET OY               M78
VALMET/VALMET OY               M785
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82
VALMET/VALMET OY               M82RKS
VALMET/VALMET OY               RIFLE
VALMET/VALMET OY               SEMI AUTO
VALMET/VALMET OY               SEMI AUTOMATIC
VALMET/VALMET OY               SPORTER
VALMET/VALMET OY               SPORTER
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               VALMET
VALMET/VALMET OY               VALMET SPORTER
VALMET/VALMET OY
VALMET/VALMET OY
VALMET/VALMET OY
VALMET/VALMET OY
VALTRO                         PM SA02
VALTRO                         PSF
VALTRO                         PSF
VALTRO                         PSF
VEKTOR                         HR43323
VICENZO BERNARDELLI            90
VICENZO BERNARDELLI            AMR
VICENZO BERNARDELLI            AMR
VICENZO BERNARDELLI            AMR
VICENZO BERNARDELLI            M1 SUPER 90
VICENZO BERNARDELLI            M1 SUPER 90
VIPER                          308
VIPER                          UNKNOWN
VIPER                          ZDF VEPR
VOLUNTEER ENTRPRISES           CAMMANDO MARK 45

                                 Page 1650 of 2786

                                      01651
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7123 Page 1655 of
                                     2792
                                   SB23_Kasler
VOLUNTEER ENTRPRISES           COMANDO 45
VOLUNTEER ENTRPRISES           COMANDO 45
VOLUNTEER ENTRPRISES           COMM MK III
VOLUNTEER ENTRPRISES           COMM MK III
VOLUNTEER ENTRPRISES           COMMAND MARK III
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO M3
VOLUNTEER ENTRPRISES           COMMANDO M45
VOLUNTEER ENTRPRISES           COMMANDO MARK
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 45
VOLUNTEER ENTRPRISES           COMMANDO MARK 9
VOLUNTEER ENTRPRISES           COMMANDO MARK 9
VOLUNTEER ENTRPRISES           COMMANDO MARK II
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK V

                                 Page 1651 of 2786

                                      01652
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7124 Page 1656 of
                                     2792
                                   SB23_Kasler
VOLUNTEER ENTRPRISES           COMMANDO MARK V
VOLUNTEER ENTRPRISES           COMMANDO MARK V
VOLUNTEER ENTRPRISES           COMMANDO MARK45
VOLUNTEER ENTRPRISES           COMMANDO MARKIII
VOLUNTEER ENTRPRISES           COMMANDO MARKIII
VOLUNTEER ENTRPRISES           COMMANDO MARKIII
VOLUNTEER ENTRPRISES           COMMANDO MARKIII
VOLUNTEER ENTRPRISES           COMMANDO MARKIII
VOLUNTEER ENTRPRISES           COMMANDO MK 45
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MK III
VOLUNTEER ENTRPRISES           COMMANDO MKIII
VOLUNTEER ENTRPRISES           COMMANDO MKIII
VOLUNTEER ENTRPRISES           COMMANDO MKIII
VOLUNTEER ENTRPRISES           COMMANDO45
VOLUNTEER ENTRPRISES           COMMANDOMARK45
VOLUNTEER ENTRPRISES           COMMANDOMARK45
VOLUNTEER ENTRPRISES           COMMANDOMARK45
VOLUNTEER ENTRPRISES           COMMANDOMARK45
VOLUNTEER ENTRPRISES           COMMANDOMARKIII
VOLUNTEER ENTRPRISES           COMMANDOMARKIII
VOLUNTEER ENTRPRISES           COMMANDOMARKIII
VOLUNTEER ENTRPRISES           COMMANDOMARKIII
VOLUNTEER ENTRPRISES           COMMANDOMK45
VOLUNTEER ENTRPRISES           COMMANFDOMARK45
VOLUNTEER ENTRPRISES           INTERPRISE 45
VOLUNTEER ENTRPRISES           M45
VOLUNTEER ENTRPRISES           MARH 45
VOLUNTEER ENTRPRISES           MARH III
VOLUNTEER ENTRPRISES           MARK 3
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45 COMMANDO
VOLUNTEER ENTRPRISES           MARK 45 COMMANDO
VOLUNTEER ENTRPRISES           MARK 45 COMMANDO
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III COMMANDO
VOLUNTEER ENTRPRISES           MARK III COMMANDO
VOLUNTEER ENTRPRISES           MARK IV
VOLUNTEER ENTRPRISES           MARK IX

                                 Page 1652 of 2786

                                      01653
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7125 Page 1657 of
                                     2792
                                   SB23_Kasler
VOLUNTEER ENTRPRISES           MARK V
VOLUNTEER ENTRPRISES           MARK45
VOLUNTEER ENTRPRISES           MARK45 COMMANDO
VOLUNTEER ENTRPRISES           MARKIII
VOLUNTEER ENTRPRISES           MARKIII
VOLUNTEER ENTRPRISES           MARKIII
VOLUNTEER ENTRPRISES           MK 45
VOLUNTEER ENTRPRISES           MK 45
VOLUNTEER ENTRPRISES           MK III
VOLUNTEER ENTRPRISES           MK III
VOLUNTEER ENTRPRISES           MK III
VOLUNTEER ENTRPRISES           MK3
VOLUNTEER ENTRPRISES           MK9
VOLUNTEER ENTRPRISES           THMPSNCMMNDOMARKIII
VOLUNTEER ENTRPRISES           UNKNOWN
WEAVER ARMS                    SAR 60
WEAVER ARMS                    SAR 60
WEAVER ARMS                    SAR 60
WEBLEY SCOTT                   LONDON AND BIRMINGHM
WESCO ORDNANCE                 MK 1V
WESCO ORDNANCE                 MK 4
WESCO ORDNANCE                 MK IV
WESCO ORDNANCE                 MK IV CARBINE
WESTERN ARMS CORP.             FALKE 43
WHITNEY FIREARMS CO.           WOLVERINE
WHITNEY FIREARMS CO.           WOLVERINE
WHITNEY FIREARMS CO.           WOLVERINE
WICHESTER                      1300
WICHESTER                      1300
WICHESTER                      M 1 CARBINE
WICHESTER                      M1 CARBINE
WICHESTER                      M1 CARBINE
WICHESTER                      MIAI CARBINE
WILDEY FIREARMS                                   450
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA

                                 Page 1653 of 2786

                                      01654
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7126 Page 1658 of
                                     2792
                                   SB23_Kasler
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA

                                 Page 1654 of 2786

                                       01655
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7127 Page 1659 of
                                     2792
                                   SB23_Kasler
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA 9 LUGER
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA CARBINE
WILK ARMS CO,DIANE             LINDA LUGER
WILK ARMS CO,DIANE             LINDA LUGER
WILK ARMS CO,DIANE             LINDA LUGER

                                 Page 1655 of 2786

                                      01656
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7128 Page 1660 of
                                     2792
                                      SB23_Kasler
WILK ARMS CO,DIANE             LINDACARBINE
WILK ARMS CO,DIANE             LUGER
WILK ARMS CO,DIANE             LYNDA
WILK ARMS CO,DIANE             LYNDA
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILK ARMS CO,DIANE             TERRY CARBINE
WILKINSON & SONS               LINDA
WILKINSON & SONS               LINDA
WILKINSON & SONS               LINDA
WILKINSON & SONS               LINDA
WILKINSON & SONS               LINDA
WILKINSON & SONS               TERRY CARBINE
WILSON COMBAT                  COMMANDO
WINCHESTER                     12
WINCHESTER                                            22
WINCHESTER                     63
WINCHESTER                                            64
WINCHESTER                     100
WINCHESTER                     100
WINCHESTER                     140
WINCHESTER                                           887
WINCHESTER                     1200
WINCHESTER                     1200
WINCHESTER                     1200
WINCHESTER                     1200
WINCHESTER                                           1200
WINCHESTER                                           1200
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                     1300
WINCHESTER                                           1300
WINCHESTER                                           1300
WINCHESTER                                           1300

                                 Page 1656 of 2786

                                        01657
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7129 Page 1661 of
                                     2792
                                      SB23_Kasler
WINCHESTER                                           1300
WINCHESTER                     1400
WINCHESTER                                           1400
WINCHESTER                                           1500
WINCHESTER                     1886
WINCHESTER                      COMBO 1300
WINCHESTER                     100 SEMI AUTO
WINCHESTER                     1300 DEFENDER
WINCHESTER                     1300 DEFENDER
WINCHESTER                     1300 DEFENDER
WINCHESTER                     1300 DEFENDOR
WINCHESTER                     1300 MARINE
WINCHESTER                     1300DEFENDER
WINCHESTER                     1400 MK
WINCHESTER                     94AE
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE A2
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER 1300
WINCHESTER                     DEFENDER 1300
WINCHESTER                     FAL L1A1 SPORTER
WINCHESTER                     L300 DEFENDER
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M 1 CARBINE
WINCHESTER                     M 1 CARBINE
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1 CAR

                                 Page 1657 of 2786

                                        01658
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7130 Page 1662 of
                                     2792
                                   SB23_Kasler
WINCHESTER                     M1 CAR
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1200
WINCHESTER                     M1300
WINCHESTER                     M1300
WINCHESTER                     M14
WINCHESTER                     M14
WINCHESTER                     M14
WINCHESTER                     M14
WINCHESTER                     M14
WINCHESTER                     M14 M1A
WINCHESTER                     M1400
WINCHESTER                     M14A
WINCHESTER                     M14A
WINCHESTER                     M1A
WINCHESTER                     M1A
WINCHESTER                     M1A
WINCHESTER                     M1A
WINCHESTER                     M1A1
WINCHESTER                     M1A1
WINCHESTER                     M1A1
WINCHESTER                     M1A1 CARBINE
WINCHESTER                     M1CARBINE
WINCHESTER                     M1CARBINE
WINCHESTER                     MARINE S S
WINCHESTER                     MI
WINCHESTER                     MI CARBINE
WINCHESTER                     MI CARBINE
WINCHESTER                     MOD94
WINCHESTER                     PBM59
WINCHESTER                     RANGER
WINCHESTER                     SUPER X
WINCHESTER                     US CARBIN
WINCHESTER                     US CARBINE
WINCHESTER                     US CARBINE
WINCHESTER                     US CARBINE
WINCHESTER                     US CARBINE

                                 Page 1658 of 2786

                                      01659
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7131 Page 1663 of
                                     2792
                                   SB23_Kasler
WINCHESTER                     US CARBINE
WINCHESTER                     US CARBINE
WINCHESTER                     USRA DEFENDER
WINCHESTER                     WINCHESTER
WINCHESTER                     WWII M1
Z. M. WEAPONS                  CR 300
Z. M. WEAPONS                  LR 300
Z. M. WEAPONS                  LR 300
Z. M. WEAPONS                  LR 300
Z. M. WEAPONS                  LR300
Z. M. WEAPONS                  LR300
Z. M. WEAPONS                  LR300
Z. M. WEAPONS                  LR300
Z. M. WEAPONS                  LR300
Z. M. WEAPONS                  LR300SR
ZASTAZA(ZAVODI CRE.)           M 90
ZASTAZA(ZAVODI CRE.)           M 90
ZASTAZA(ZAVODI CRE.)           M90
ZASTAZA(ZAVODI CRE.)           M90
ZASTAZA(ZAVODI CRE.)           M90
ZASTAZA(ZAVODI CRE.)           M90
ZASTAZA(ZAVODI CRE.)           RPK 47




                                 Page 1659 of 2786

                                      01660
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7132 Page 1664 of
                                     2792
                                   Roberti-Roos
             GUN MAKE                 GUN MODEL
A.R.SALES CO.                  M14
AA ARMS CORP                   16
AA ARMS CORP                   AP 9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   AP9
AA ARMS CORP                   FAL
AA ARMS CORP                   FAL
AA ARMS CORP                   FAL FSL
AA ARMS CORP                   M14
AA ARMS CORP                   M14
AA ARMS CORP                   M1A
ACTION 1920 MODEL              308
ACTION 1920 MODEL              AR 15
ADLER WAFFENWERKE              AP84
ADVANCE ARMAMENTS              AR15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ADVANCE ARMAMENTS              M15
ALLIES                         AR 180
AMERICAN ARMS                  SPECTRE
AMERICAN ARMS                  SPECTRE
AMERICAN ARMS CO.              AK
AMERICAN ARMS CO.              AK
AMERICAN ARMS CO.              AK
AMERICAN ARMS CO.              AK
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47

                                 Page 1660 of 2786

                                      01661
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7133 Page 1665 of
                                     2792
                                   Roberti-Roos
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK 47
AMERICAN ARMS CO.              AK47
AMERICAN ARMS CO.              AK47
AMERICAN ARMS CO.              AKF 39
AMERICAN ARMS CO.              AKY 39
AMERICAN ARMS CO.              AKY 39
AMERICAN ARMS CO.              AKY39
AMERICAN ARMS CO.              AKY39
AMERICAN ARMS CO.              AKY39
AMERICAN ARMS CO.              AKY39
AMERICAN ARMS CO.              SKS 56
AMERICAN ARMS CO.              SPECTRE
AMERICAN ARMS CO.              SPECTRE
AMERICAN ARMS CO.              SPECTRE HC
AMERICAN ARMS CO.              SPECTREHC
AMERICAN ARMS INC              180 M1
AMERICAN ARMS INC              180 M1
AMERICAN ARMS INC              SPECTAR
AMERICAN ARMS INT              AN7039SANF
AMERICAN ARMS INT              AN7039SANF
AMERICAN ARMS INT              SPECTRE
AMERICAN ARMS INT              SPECTRE
AMERICAN INDUSTRIES (CALICO)   10
AMERICAN INDUSTRIES (CALICO)   100
AMERICAN INDUSTRIES (CALICO)   900
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   950
AMERICAN INDUSTRIES (CALICO)   AK 47
AMERICAN INDUSTRIES (CALICO)   AKS
AMERICAN INDUSTRIES (CALICO)   AKS
AMERICAN INDUSTRIES (CALICO)   AR180
AMERICAN INDUSTRIES (CALICO)   AR180
AMERICAN INDUSTRIES (CALICO)   AT9
AMERICAN INDUSTRIES (CALICO)   CALICO M 950
AMERICAN INDUSTRIES (CALICO)   CALICO M900
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 100
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900

                                 Page 1661 of 2786

                                      01662
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7134 Page 1666 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 900
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950

                                 Page 1662 of 2786

                                       01663
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7135 Page 1667 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 950
AMERICAN INDUSTRIES (CALICO)   M 951
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100

                                 Page 1663 of 2786

                                       01664
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7136 Page 1668 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100P
AMERICAN INDUSTRIES (CALICO)   M100S
AMERICAN INDUSTRIES (CALICO)   M110
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M900
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950

                                 Page 1664 of 2786

                                       01665
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7137 Page 1669 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950

                                 Page 1665 of 2786

                                      01666
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7138 Page 1670 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950

                                 Page 1666 of 2786

                                      01667
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7139 Page 1671 of
                                     2792
                                   Roberti-Roos
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M950
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   M951
AMERICAN INDUSTRIES (CALICO)   UNKNOWN
AMERICAN SPIRIT ARMS CORP.     UZI
APACHE                         THOMPSON
APACHE                         THOMPSON
APACHE                         THOMPSON
ARKAWA KOGYO K.K.              AR 180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       180
ARMALITE                       950
ARMALITE                       AAL 180
ARMALITE                       AR 10
ARMALITE                       AR 10
ARMALITE                       AR 160

                                 Page 1667 of 2786

                                      01668
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7140 Page 1672 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 18
ARMALITE                       AR 18
ARMALITE                       AR 18
ARMALITE                       AR 18
ARMALITE                       AR 18
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1668 of 2786

                                        01669
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7141 Page 1673 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1669 of 2786

                                        01670
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7142 Page 1674 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1670 of 2786

                                        01671
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7143 Page 1675 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1671 of 2786

                                        01672
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7144 Page 1676 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1672 of 2786

                                        01673
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7145 Page 1677 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1673 of 2786

                                        01674
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7146 Page 1678 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1674 of 2786

                                        01675
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7147 Page 1679 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1675 of 2786

                                        01676
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7148 Page 1680 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1676 of 2786

                                        01677
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7149 Page 1681 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1677 of 2786

                                        01678
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7150 Page 1682 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1678 of 2786

                                        01679
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7151 Page 1683 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1679 of 2786

                                        01680
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7152 Page 1684 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1680 of 2786

                                        01681
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7153 Page 1685 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1681 of 2786

                                        01682
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7154 Page 1686 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180

                                 Page 1682 of 2786

                                        01683
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7155 Page 1687 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180
ARMALITE                       AR 180 BRITISH
ARMALITE                       AR 180 SPORTER
ARMALITE                       AR 180 SPORTER
ARMALITE                       AR 180 SPORTER
ARMALITE                       AR18
ARMALITE                       AR18
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180

                                 Page 1683 of 2786

                                      01684
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7156 Page 1688 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180

                                 Page 1684 of 2786

                                       01685
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7157 Page 1689 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180

                                 Page 1685 of 2786

                                       01686
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7158 Page 1690 of
                                     2792
                                   Roberti-Roos
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180
ARMALITE                       AR180 SPORTER
ARMALITE                       AR7
ARMALITE                       ARMALITE AR 180
ARMALITE                       CARBINE
ARMALITE                       HK 91
ARMALITE                       IMI
ARMALITE                       M1
ARMALITE                       M1
ARMALITE                       M1
ARMALITE                       M 950
ARMALITE                       MODEL A
ARMALITE                       R 180
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI

                                 Page 1686 of 2786

                                      01687
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7159 Page 1691 of
                                     2792
                                   Roberti-Roos
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI
ARMALITE                       UZI MODEL A
ARMALITE                       UZI MODEL B
ARMERIA EL CIERVO              MODEL A
ARMERIA EL CIERVO              UZI
ARMERIA EL CIERVO              UZI
ARMI JAEGER                    AK22
ARMI JAEGER                    AP74
ARMI JAEGER                    AP80
ARMI JAEGER                    AP80
ARMI JAEGER                    AP80
ARMINEX                        AR 10
ARMINEX                        ARM
ARMS CORP OF AMERICA           FAL
ARMS CORP OF AMERICA           FAL
ARMS CORP OF AMERICA           FAL
ARMS CORP OF AMERICA           FM FAL
ARMS CORP OF AMERICA           FM FAL
ARMS CORP OF AMERICA           FM FAL MATCH
ARMS CORP OF AMERICA           FNLSR
ARMS CORP OF AMERICA           LSR FAL
ARMS CORP OF AMERICA           M14
ARMSCOR                        FAL
ARMSCOR                        FAL
ARMSCOR                        FAL PARA
ARMSCOR                        LSR FAL
ARMSCOR                        LSR FAL
ARMSCOR                        M1600R
ARMSCOR                        SA FAL
ARMSCOR                        SKS
ARMSCOR PRECISION              AP9
ARMSCOR PRECISION              FM LSR
AUSTRALIA                      FN L1A1A
AUSTRALIA                      FN SLR
AUSTRALIA                      L1A1
AUSTRALIA                      L1A1A
AUSTRALIA                      L1A1A
AUSTRALIA                      RMS
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIA                      SAP
AUSTRALIAN ARMS                SAP
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1

                                 Page 1687 of 2786

                                      01688
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7160 Page 1692 of
                                     2792
                                   Roberti-Roos
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1
AUTO-ORDNANCE CORP             1927 A1 THOMPSON
AUTO-ORDNANCE CORP             1927 A5
AUTO-ORDNANCE CORP             1927 AL
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1
AUTO-ORDNANCE CORP             1927A1C
AUTO-ORDNANCE CORP             AR 15
AUTO-ORDNANCE CORP             AR 15
AUTO-ORDNANCE CORP             CARBINE
AUTO-ORDNANCE CORP             M1
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON
AUTO-ORDNANCE CORP             THOMPSON 1927 A1
AUTO-ORDNANCE CORP             THOMPSON 1927A1
AUTO-ORDNANCE CORP             UNKNOWN
AUTO-ORDNANCE CORP             UNKNOWN
AUTO-ORDNANCE CORP             VIETAMWARCOMMEMORATI
AUTO-ORDNANCE CORP             VIETNAM COMM
B WEST IMPORTS INC             AK 47S
B WEST IMPORTS INC             AKS
B WEST IMPORTS INC             AKS
B WEST IMPORTS INC             AKS
B WEST IMPORTS INC             AKS
BAHIA                          XM15
BALLISTICS INC                 AT 9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 AT9
BALLISTICS INC                 SAR 180
BARETT FIREARMS MFG            82
BARETT FIREARMS MFG            BM59
BENELLI SPA                    121 M1
BENELLI SPA                    121 M1
BENELLI SPA                    121M
BENELLI SPA                    121M
BENELLI SPA                    121M1
BENELLI SPA                    121M1
BENELLI SPA                    121M1
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M1 SUPER 90
BENELLI SPA                    M3
BENELLI SPA                    M3 SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90

                                 Page 1688 of 2786

                                      01689
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7161 Page 1693 of
                                     2792
                                   Roberti-Roos
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    SUPER 90
BENELLI SPA                    UNKNOWN
BENET ARMS                     S16
BERETTA                        62
BERETTA                        62
BERETTA                        62
BERETTA                        70
BERETTA                        1200 F
BERETTA                        1200F
BERETTA                        70 SPORT
BERETTA                        70 SPORT
BERETTA                        70 SPORT
BERETTA                        70 SPORT AR70
BERETTA                        70SPORT
BERETTA                        84B
BERETTA                        84B
BERETTA                        84B
BERETTA                        92 SB
BERETTA                        92 SBF
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92F
BERETTA                        92S
BERETTA                        950 BS
BERETTA                        950BS
BERETTA                        950BS
BERETTA                        9YF
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70

                                 Page 1689 of 2786

                                      01690
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7162 Page 1694 of
                                     2792
                                   Roberti-Roos
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70

                                 Page 1690 of 2786

                                       01691
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7163 Page 1695 of
                                     2792
                                   Roberti-Roos
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70
BERETTA                        AR 70 SPORT
BERETTA                        AR 70 SPORT
BERETTA                        AR 70 SPORT
BERETTA                        AR 70 SPORT
BERETTA                        AR 701223
BERETTA                        AR 701223
BERETTA                        AR 701223
BERETTA                        AR 70SP
BERETTA                        AR 70SP
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70
BERETTA                        AR70 223
BERETTA                        AR70SPORT
BERETTA                        B 59
BERETTA                        BM 59
BERETTA                        BM 59

                                 Page 1691 of 2786

                                      01692
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7164 Page 1696 of
                                     2792
                                   Roberti-Roos
BERETTA                        BM 59
BERETTA                        BM 59
BERETTA                        BM 59
BERETTA                        BM 59
BERETTA                        BM 59
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM 62
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM59
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        BM62
BERETTA                        M 70
BERETTA                        M59
BERETTA                        M59
BERETTA                        M70 SPORT
BERETTA                        M70 SPORT
BERETTA                        MOD 62
BERETTA                        SHOTGUN
BRESCIA ARMAS                  SPAS 12
BRITARMS OF ENGLAND            45
BRITARMS OF ENGLAND            329
BRITARMS OF ENGLAND            331
BRITARMS OF ENGLAND            372
BRITARMS OF ENGLAND            386
BRITARMS OF ENGLAND            386
BRITARMS OF ENGLAND            392
BRITARMS OF ENGLAND            392
BRITARMS OF ENGLAND            392
BRITARMS OF ENGLAND            392 IMI
BRITARMS OF ENGLAND            45 ACP
BRITARMS OF ENGLAND            45 ACP
BRITARMS OF ENGLAND            45 CARBINE
BRITARMS OF ENGLAND            45 UZI SEMI AUTO
BRITARMS OF ENGLAND            9 MA
BRITARMS OF ENGLAND            9MM PARA
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            A
BRITARMS OF ENGLAND            ACTION ARMS

                                 Page 1692 of 2786

                                      01693
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7165 Page 1697 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            ACTION ARMS
BRITARMS OF ENGLAND            ACTION ARMS
BRITARMS OF ENGLAND            ACTION ARMS GALIL
BRITARMS OF ENGLAND            ACTION ARMS LTD
BRITARMS OF ENGLAND            ACTION ARMS MODEL B
BRITARMS OF ENGLAND            AK
BRITARMS OF ENGLAND            AP9
BRITARMS OF ENGLAND            AR 223
BRITARMS OF ENGLAND            ARM
BRITARMS OF ENGLAND            ARM
BRITARMS OF ENGLAND            ARM GALIL
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI
BRITARMS OF ENGLAND            B UZI SEMI AUTO
BRITARMS OF ENGLAND            B UZI SEMI AUTO
BRITARMS OF ENGLAND            CARBINE
BRITARMS OF ENGLAND            CARBINE
BRITARMS OF ENGLAND            CARBINE
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL

                                 Page 1693 of 2786

                                      01694
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7166 Page 1698 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL
BRITARMS OF ENGLAND            GALIL 329
BRITARMS OF ENGLAND            GALIL 361
BRITARMS OF ENGLAND            GALIL 361
BRITARMS OF ENGLAND            GALIL 372
BRITARMS OF ENGLAND            GALIL 386
BRITARMS OF ENGLAND            GALIL 392
BRITARMS OF ENGLAND            GALIL AR
BRITARMS OF ENGLAND            GALIL AR
BRITARMS OF ENGLAND            GALIL ARM
BRITARMS OF ENGLAND            GALIL ARM
BRITARMS OF ENGLAND            GALIL ARM
BRITARMS OF ENGLAND            GALIL ARM
BRITARMS OF ENGLAND            GALIL ARM 386
BRITARMS OF ENGLAND            GALIL SEMI AUTO
BRITARMS OF ENGLAND            IMI
BRITARMS OF ENGLAND            IMI UZI
BRITARMS OF ENGLAND            LTD 329
BRITARMS OF ENGLAND            M392
BRITARMS OF ENGLAND            MINI
BRITARMS OF ENGLAND            MINI
BRITARMS OF ENGLAND            MINI CARBINE
BRITARMS OF ENGLAND            MINI UZI
BRITARMS OF ENGLAND            MOD 45
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL A
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B

                                 Page 1694 of 2786

                                      01695
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7167 Page 1699 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B
BRITARMS OF ENGLAND            MODEL B UZI
BRITARMS OF ENGLAND            MODEL B UZI
BRITARMS OF ENGLAND            MODEL B UZI
BRITARMS OF ENGLAND            MODEL45
BRITARMS OF ENGLAND            MODELA
BRITARMS OF ENGLAND            MODELB
BRITARMS OF ENGLAND            SA
BRITARMS OF ENGLAND            SEMI AUTO
BRITARMS OF ENGLAND            SEMI AUTO
BRITARMS OF ENGLAND            SEMI AUTOMATIC
BRITARMS OF ENGLAND            TEC 9
BRITARMS OF ENGLAND            USZ
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1695 of 2786

                                      01696
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7168 Page 1700 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1696 of 2786

                                       01697
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7169 Page 1701 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1697 of 2786

                                       01698
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7170 Page 1702 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1698 of 2786

                                       01699
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7171 Page 1703 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1699 of 2786

                                       01700
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7172 Page 1704 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1700 of 2786

                                       01701
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7173 Page 1705 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1701 of 2786

                                       01702
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7174 Page 1706 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1702 of 2786

                                       01703
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7175 Page 1707 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1703 of 2786

                                       01704
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7176 Page 1708 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1704 of 2786

                                       01705
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7177 Page 1709 of
                                     2792
                                     Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI

                                 Page 1705 of 2786

                                       01706
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7178 Page 1710 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI A
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI B
BRITARMS OF ENGLAND            UZI CARB
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE

                                 Page 1706 of 2786

                                      01707
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7179 Page 1711 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE
BRITARMS OF ENGLAND            UZI CARBINE B
BRITARMS OF ENGLAND            UZI CARBINE MODEL B
BRITARMS OF ENGLAND            UZI LTD
BRITARMS OF ENGLAND            UZI MINI CARB
BRITARMS OF ENGLAND            UZI MINI CARB
BRITARMS OF ENGLAND            UZI MINI CARBINE
BRITARMS OF ENGLAND            UZI MINI CARBINE
BRITARMS OF ENGLAND            UZI MOD A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL A
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B

                                 Page 1707 of 2786

                                      01708
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7180 Page 1712 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MODEL B
BRITARMS OF ENGLAND            UZI MOOA
BRITARMS OF ENGLAND            UZI PISTOL
BRITARMS OF ENGLAND            UZI PISTOL
BRITARMS OF ENGLAND            UZI PISTOL
BRITARMS OF ENGLAND            UZI PISTOL
BRITARMS OF ENGLAND            UZI SA CARBINE
BRITARMS OF ENGLAND            UZI SEMI
BRITARMS OF ENGLAND            UZI SEMI A
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO
BRITARMS OF ENGLAND            UZI SEMI AUTO MOD A
BRITARMS OF ENGLAND            UZI SEMI AUTO MOD A
BRITARMS OF ENGLAND            UZI SEMIAUTO MODEL B
BRITARMS OF ENGLAND            UZI SEMIAUTO MODEL B
BRITARMS OF ENGLAND            UZI SIMI A
BRITARMS OF ENGLAND            UZI SUBMACHINE
BRITARMS OF ENGLAND            UZI0
BRITARMS OF ENGLAND            UZI9

                                 Page 1708 of 2786

                                      01709
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7181 Page 1713 of
                                     2792
                                   Roberti-Roos
BRITARMS OF ENGLAND            UZI9MM
BRITARMS OF ENGLAND            UZIA
BRITARMS OF ENGLAND            UZICARBINE
BRITARMS OF ENGLAND            UZIMODELA
BRITARMS OF ENGLAND            ZUI SEMI AUTO
BROWNING ARMS CO               22
BROWNING ARMS CO               50 64
BROWNING ARMS CO               BAR
BROWNING ARMS CO               CHALLENGER II
BROWNING ARMS CO               CITORI
BROWNING ARMS CO               COMPETITION GP
BROWNING ARMS CO               FAL MATCH
BROWNING ARMS CO               FN
BROWNING ARMS CO               FN
BROWNING ARMS CO               FN FAL
BROWNING ARMS CO               FN FAL
BROWNING ARMS CO               FN LAR
BROWNING ARMS CO               FNC
BROWNING ARMS CO               FNC
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HI POWER
BROWNING ARMS CO               HP
BROWNING ARMS CO               UNKNOW
BROWNING ARMS CO               UNKNOWN
BROWNING ARMS CO               UNKNOWN
BROWNING ARMS CO               UNKNOWN
BROWNING ARMS CO               UNKNOWN
BUSHMASTER                     11
BUSHMASTER                     223
BUSHMASTER                     556
BUSHMASTER
BUSHMASTER
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15
BUSHMASTER                     AR 15 M 16
BUSHMASTER                     AR 15A1
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     AR15
BUSHMASTER                     ARM GUN
BUSHMASTER                     ARM GUN
BUSHMASTER                     ARMGUN
BUSHMASTER                     ARMGUN
BUSHMASTER                     ARMGUN
BUSHMASTER                     ARMGUN
BUSHMASTER                     ARMGUN
BUSHMASTER                     ARMGUN BUSHMASTER
BUSHMASTER                     ASSAULT
BUSHMASTER                     ASSAULT RIFLE

                                 Page 1709 of 2786

                                      01710
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7182 Page 1714 of
                                     2792
                                   Roberti-Roos
BUSHMASTER                     ASSAULT RIFLE
BUSHMASTER                     BANGOR
BUSHMASTER                     BULLPOP
BUSHMASTER                     BUSH MASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER

                                 Page 1710 of 2786

                                      01711
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7183 Page 1715 of
                                     2792
                                   Roberti-Roos
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER
BUSHMASTER                     BUSHMASTER ARMS
BUSHMASTER                     BUSHMASTER ASSAULT
BUSHMASTER                     BUSHMASTER ASSAULT
BUSHMASTER                     BUSHMASTER E2
BUSHMASTER                     BUSHMASTER II
BUSHMASTER                     BUSHMASTER PISTOL
BUSHMASTER                     BUSHMASTER PISTOL
BUSHMASTER                     BUSHMASTER PISTOL
BUSHMASTER                     BUSHMASTER PISTOL
BUSHMASTER                     BUSHMASTER PISTOL
BUSHMASTER                     BUSHMASTER RIFLE
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR 15
BUSHMASTER                     CAR AR
BUSHMASTER                     CAR15
BUSHMASTER                     CAR15
BUSHMASTER                     CARAR15A1COMMEM M16
BUSHMASTER                     COMMEMORATIVE AR15
BUSHMASTER                     EA15
BUSHMASTER                     EA15
BUSHMASTER                     FOLDING STOCK
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN
BUSHMASTER                     GWINN ARMS
BUSHMASTER                     M16
BUSHMASTER                     PARA TROOPER
BUSHMASTER                     PARATROOPER
BUSHMASTER                     PISTOL
BUSHMASTER                     PISTOL
BUSHMASTER                     PISTOL
BUSHMASTER                     PISTOL
BUSHMASTER                     PISTOL
BUSHMASTER                     PISTOL
BUSHMASTER                     RIFLE
BUSHMASTER                     SEMI AUTO
BUSHMASTER                     SEMI AUTO
BUSHMASTER                     SEMI AUTO PISTOL
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     UNKNOWN
BUSHMASTER                     X

                                 Page 1711 of 2786

                                      01712
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7184 Page 1716 of
                                     2792
                                   Roberti-Roos
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     X
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15
BUSHMASTER                     XM 15 E2
BUSHMASTER                     XM 15 E2
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15 E2S
BUSHMASTER                     XM 15E2
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15 E2S
BUSHMASTER                     XM15A2
BUSHMASTER                     XM15E2
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E25
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2S
BUSHMASTER                     XM15E2TS
BUSHMASTER                     XMI5 E2S
BUSHMASTER                     XMIS E2S
CALIFORNIA ARMS                AR15A2
CARL WALTHER                   AR AR SGW
CARL WALTHER                   PKKS

                                 Page 1712 of 2786

                                      01713
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7185 Page 1717 of
                                     2792
                                   Roberti-Roos
CARL WALTHER                   PKS
CARL WALTHER                   PPK
CARL WALTHER                   PPS
CENTURY                        37
CENTURY                        37
CENTURY                        37
CENTURY                        37
CENTURY                        37 8 SHOT
CENTURY ARMS INC.              C141
CETME                          G3
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORT
CETME                          SPORTER
CETME                          SPORTER
CETME                          SPORTER
CETME                          X
CHARTER ARMS CORP              38 SPECIAL
CHARTER ARMS CORP              AR 7
CHARTER ARMS CORP              AR 7
CHARTER ARMS CORP              AR7
CHARTER ARMS CORP              ENFORCER
CHARTER ARMS CORP              J15
CLAIR                          GALIL
CLAIR                          UZI
COBRA                          M 11
COBRA                          M 11
COBRAY FIREARMS                M 11
COBRAY FIREARMS                M11
COBRAY FIREARMS                M11
COLT                           223
COLT                           6550
COLT                            AR 15
COLT                            AR 15 SPORTER
COLT                           14 15
COLT                           308MATCH
COLT                           70 SERIES
COLT                           A
COLT                           A 15 SP1
COLT                           A15
COLT                           AB15
COLT                           AE 15
COLT                           AK
COLT                           AK 15
COLT                           AK 15 A 2
COLT                           AK 47
COLT                           AK 47
COLT                           AK15A2

                                 Page 1713 of 2786

                                      01714
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7186 Page 1718 of
                                     2792
                                   Roberti-Roos
COLT                           AK15A2
COLT                           AK15SPORTER
COLT                           AKS
COLT                           AKS
COLT                           AKS 762
COLT                           AL15
COLT                           AP1
COLT                           AR
COLT                           AR
COLT                           AR 15A2
COLT                           AR 14
COLT                           AR 14A2
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1714 of 2786

                                      01715
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7187 Page 1719 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1715 of 2786

                                       01716
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7188 Page 1720 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1716 of 2786

                                       01717
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7189 Page 1721 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1717 of 2786

                                       01718
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7190 Page 1722 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1718 of 2786

                                       01719
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7191 Page 1723 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1719 of 2786

                                       01720
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7192 Page 1724 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1720 of 2786

                                       01721
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7193 Page 1725 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1721 of 2786

                                       01722
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7194 Page 1726 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1722 of 2786

                                       01723
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7195 Page 1727 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1723 of 2786

                                       01724
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7196 Page 1728 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1724 of 2786

                                       01725
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7197 Page 1729 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1725 of 2786

                                       01726
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7198 Page 1730 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1726 of 2786

                                       01727
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7199 Page 1731 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1727 of 2786

                                       01728
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7200 Page 1732 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1728 of 2786

                                       01729
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7201 Page 1733 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1729 of 2786

                                       01730
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7202 Page 1734 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1730 of 2786

                                       01731
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7203 Page 1735 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1731 of 2786

                                       01732
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7204 Page 1736 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1732 of 2786

                                       01733
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7205 Page 1737 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1733 of 2786

                                       01734
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7206 Page 1738 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1734 of 2786

                                       01735
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7207 Page 1739 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1735 of 2786

                                       01736
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7208 Page 1740 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1736 of 2786

                                       01737
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7209 Page 1741 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1737 of 2786

                                       01738
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7210 Page 1742 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1738 of 2786

                                       01739
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7211 Page 1743 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1739 of 2786

                                       01740
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7212 Page 1744 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1740 of 2786

                                       01741
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7213 Page 1745 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1741 of 2786

                                       01742
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7214 Page 1746 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1742 of 2786

                                       01743
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7215 Page 1747 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1743 of 2786

                                       01744
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7216 Page 1748 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1744 of 2786

                                       01745
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7217 Page 1749 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1745 of 2786

                                       01746
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7218 Page 1750 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1746 of 2786

                                       01747
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7219 Page 1751 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1747 of 2786

                                       01748
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7220 Page 1752 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1748 of 2786

                                       01749
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7221 Page 1753 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1749 of 2786

                                       01750
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7222 Page 1754 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1750 of 2786

                                       01751
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7223 Page 1755 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1751 of 2786

                                       01752
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7224 Page 1756 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1752 of 2786

                                       01753
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7225 Page 1757 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1753 of 2786

                                       01754
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7226 Page 1758 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1754 of 2786

                                       01755
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7227 Page 1759 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1755 of 2786

                                       01756
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7228 Page 1760 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1756 of 2786

                                       01757
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7229 Page 1761 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1757 of 2786

                                       01758
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7230 Page 1762 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1758 of 2786

                                       01759
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7231 Page 1763 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1759 of 2786

                                       01760
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7232 Page 1764 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1760 of 2786

                                       01761
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7233 Page 1765 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1761 of 2786

                                       01762
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7234 Page 1766 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1762 of 2786

                                       01763
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7235 Page 1767 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1763 of 2786

                                       01764
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7236 Page 1768 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1764 of 2786

                                       01765
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7237 Page 1769 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1765 of 2786

                                       01766
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7238 Page 1770 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1766 of 2786

                                       01767
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7239 Page 1771 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1767 of 2786

                                       01768
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7240 Page 1772 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1768 of 2786

                                       01769
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7241 Page 1773 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1769 of 2786

                                       01770
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7242 Page 1774 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1770 of 2786

                                       01771
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7243 Page 1775 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1771 of 2786

                                       01772
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7244 Page 1776 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1772 of 2786

                                       01773
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7245 Page 1777 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1773 of 2786

                                       01774
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7246 Page 1778 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1774 of 2786

                                       01775
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7247 Page 1779 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1775 of 2786

                                       01776
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7248 Page 1780 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1776 of 2786

                                       01777
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7249 Page 1781 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1777 of 2786

                                       01778
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7250 Page 1782 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1778 of 2786

                                       01779
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7251 Page 1783 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1779 of 2786

                                       01780
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7252 Page 1784 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1780 of 2786

                                       01781
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7253 Page 1785 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1781 of 2786

                                       01782
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7254 Page 1786 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1782 of 2786

                                       01783
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7255 Page 1787 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1783 of 2786

                                       01784
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7256 Page 1788 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1784 of 2786

                                       01785
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7257 Page 1789 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1785 of 2786

                                       01786
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7258 Page 1790 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1786 of 2786

                                       01787
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7259 Page 1791 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1787 of 2786

                                       01788
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7260 Page 1792 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1788 of 2786

                                       01789
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7261 Page 1793 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1789 of 2786

                                       01790
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7262 Page 1794 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1790 of 2786

                                       01791
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7263 Page 1795 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1791 of 2786

                                       01792
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7264 Page 1796 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1792 of 2786

                                       01793
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7265 Page 1797 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1793 of 2786

                                       01794
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7266 Page 1798 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1794 of 2786

                                       01795
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7267 Page 1799 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1795 of 2786

                                       01796
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7268 Page 1800 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1796 of 2786

                                       01797
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7269 Page 1801 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1797 of 2786

                                       01798
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7270 Page 1802 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1798 of 2786

                                       01799
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7271 Page 1803 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1799 of 2786

                                       01800
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7272 Page 1804 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1800 of 2786

                                       01801
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7273 Page 1805 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1801 of 2786

                                       01802
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7274 Page 1806 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1802 of 2786

                                       01803
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7275 Page 1807 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1803 of 2786

                                       01804
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7276 Page 1808 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1804 of 2786

                                       01805
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7277 Page 1809 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1805 of 2786

                                       01806
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7278 Page 1810 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1806 of 2786

                                       01807
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7279 Page 1811 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1807 of 2786

                                       01808
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7280 Page 1812 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1808 of 2786

                                       01809
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7281 Page 1813 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1809 of 2786

                                       01810
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7282 Page 1814 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1810 of 2786

                                       01811
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7283 Page 1815 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1811 of 2786

                                       01812
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7284 Page 1816 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1812 of 2786

                                       01813
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7285 Page 1817 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1813 of 2786

                                       01814
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7286 Page 1818 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1814 of 2786

                                       01815
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7287 Page 1819 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1815 of 2786

                                       01816
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7288 Page 1820 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1816 of 2786

                                       01817
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7289 Page 1821 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1817 of 2786

                                       01818
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7290 Page 1822 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1818 of 2786

                                       01819
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7291 Page 1823 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1819 of 2786

                                       01820
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7292 Page 1824 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1820 of 2786

                                       01821
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7293 Page 1825 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1821 of 2786

                                       01822
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7294 Page 1826 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1822 of 2786

                                       01823
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7295 Page 1827 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1823 of 2786

                                       01824
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7296 Page 1828 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1824 of 2786

                                       01825
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7297 Page 1829 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1825 of 2786

                                       01826
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7298 Page 1830 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1826 of 2786

                                       01827
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7299 Page 1831 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1827 of 2786

                                       01828
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7300 Page 1832 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1828 of 2786

                                       01829
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7301 Page 1833 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1829 of 2786

                                       01830
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7302 Page 1834 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1830 of 2786

                                       01831
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7303 Page 1835 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1831 of 2786

                                       01832
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7304 Page 1836 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1832 of 2786

                                       01833
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7305 Page 1837 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1833 of 2786

                                       01834
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7306 Page 1838 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1834 of 2786

                                       01835
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7307 Page 1839 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1835 of 2786

                                       01836
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7308 Page 1840 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1836 of 2786

                                       01837
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7309 Page 1841 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1837 of 2786

                                       01838
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7310 Page 1842 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1838 of 2786

                                       01839
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7311 Page 1843 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1839 of 2786

                                       01840
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7312 Page 1844 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1840 of 2786

                                       01841
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7313 Page 1845 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1841 of 2786

                                       01842
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7314 Page 1846 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1842 of 2786

                                       01843
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7315 Page 1847 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1843 of 2786

                                       01844
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7316 Page 1848 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1844 of 2786

                                       01845
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7317 Page 1849 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1845 of 2786

                                       01846
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7318 Page 1850 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1846 of 2786

                                       01847
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7319 Page 1851 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1847 of 2786

                                       01848
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7320 Page 1852 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1848 of 2786

                                       01849
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7321 Page 1853 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1849 of 2786

                                       01850
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7322 Page 1854 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1850 of 2786

                                       01851
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7323 Page 1855 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1851 of 2786

                                       01852
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7324 Page 1856 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1852 of 2786

                                       01853
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7325 Page 1857 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1853 of 2786

                                       01854
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7326 Page 1858 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1854 of 2786

                                       01855
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7327 Page 1859 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1855 of 2786

                                       01856
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7328 Page 1860 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1856 of 2786

                                       01857
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7329 Page 1861 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1857 of 2786

                                       01858
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7330 Page 1862 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1858 of 2786

                                       01859
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7331 Page 1863 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1859 of 2786

                                       01860
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7332 Page 1864 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1860 of 2786

                                       01861
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7333 Page 1865 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1861 of 2786

                                       01862
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7334 Page 1866 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1862 of 2786

                                       01863
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7335 Page 1867 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15

                                 Page 1863 of 2786

                                       01864
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7336 Page 1868 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15
COLT                           AR 15 11 MATCH

                                 Page 1864 of 2786

                                      01865
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7337 Page 1869 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 2
COLT                           AR 15 2
COLT                           AR 15 2
COLT                           AR 15 A
COLT                           AR 15 A 2
COLT                           AR 15 A 2
COLT                           AR 15 A 2
COLT                           AR 15 A 2
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1
COLT                           AR 15 A1 SP1
COLT                           AR 15 A1 SPORTER
COLT                           AR 15 A1 SPORTER
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1865 of 2786

                                      01866
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7338 Page 1870 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1866 of 2786

                                      01867
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7339 Page 1871 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1867 of 2786

                                      01868
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7340 Page 1872 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1868 of 2786

                                      01869
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7341 Page 1873 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1869 of 2786

                                      01870
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7342 Page 1874 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1870 of 2786

                                      01871
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7343 Page 1875 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1871 of 2786

                                      01872
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7344 Page 1876 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1872 of 2786

                                      01873
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7345 Page 1877 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1873 of 2786

                                      01874
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7346 Page 1878 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1874 of 2786

                                      01875
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7347 Page 1879 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1875 of 2786

                                      01876
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7348 Page 1880 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1876 of 2786

                                      01877
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7349 Page 1881 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1877 of 2786

                                      01878
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7350 Page 1882 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1878 of 2786

                                      01879
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7351 Page 1883 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1879 of 2786

                                      01880
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7352 Page 1884 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1880 of 2786

                                      01881
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7353 Page 1885 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1881 of 2786

                                      01882
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7354 Page 1886 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1882 of 2786

                                      01883
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7355 Page 1887 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1883 of 2786

                                      01884
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7356 Page 1888 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1884 of 2786

                                      01885
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7357 Page 1889 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1885 of 2786

                                      01886
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7358 Page 1890 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1886 of 2786

                                      01887
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7359 Page 1891 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1887 of 2786

                                      01888
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7360 Page 1892 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1888 of 2786

                                      01889
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7361 Page 1893 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1889 of 2786

                                      01890
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7362 Page 1894 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1890 of 2786

                                      01891
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7363 Page 1895 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1891 of 2786

                                      01892
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7364 Page 1896 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1892 of 2786

                                      01893
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7365 Page 1897 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1893 of 2786

                                      01894
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7366 Page 1898 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1894 of 2786

                                      01895
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7367 Page 1899 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2

                                 Page 1895 of 2786

                                      01896
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7368 Page 1900 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2
COLT                           AR 15 A2 6550
COLT                           AR 15 A2 CAR
COLT                           AR 15 A2 CAR
COLT                           AR 15 A2 CARBINE
COLT                           AR 15 A2 CARBINE
COLT                           AR 15 A2 CARBINE
COLT                           AR 15 A2 CARBINE
COLT                           AR 15 A2 DELTA

                                 Page 1896 of 2786

                                      01897
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7369 Page 1901 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2 DELTA HBAR
COLT                           AR 15 A2 GOV CARBINE
COLT                           AR 15 A2 GOVT
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR
COLT                           AR 15 A2 H BAR SPORT
COLT                           AR 15 A2 H BAR SPORT
COLT                           AR 15 A2 HB SPORTER
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR

                                 Page 1897 of 2786

                                      01898
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7370 Page 1902 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR

                                 Page 1898 of 2786

                                      01899
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7371 Page 1903 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR
COLT                           AR 15 A2 HBAR SPORT
COLT                           AR 15 A2 HBAR SPORT
COLT                           AR 15 A2 HBAR SPORT
COLT                           AR 15 A2 HBAR SPORT
COLT                           AR 15 A2 SP
COLT                           AR 15 A2 SP
COLT                           AR 15 A2 SPII
COLT                           AR 15 A2 SPORTE II
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER 2
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II

                                 Page 1899 of 2786

                                      01900
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7372 Page 1904 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2 SPORTER II
COLT                           AR 15 A2HBAR
COLT                           AR 15 A2HBAR
COLT                           AR 15 A2HBAR
COLT                           AR 15 A2HBAR
COLT                           AR 15 A2HBAR
COLT                           AR 15 A2HBAR SPORTER
COLT                           AR 15 A2HBAR SPORTER
COLT                           AR 15 A3H BAR
COLT                           AR 15 A52
COLT                           AR 15 A52
COLT                           AR 15 AC
COLT                           AR 15 AI
COLT                           AR 15 AII
COLT                           AR 15 AII
COLT                           AR 15 AII
COLT                           AR 15 AII HB
COLT                           AR 15 AP1
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ

                                 Page 1900 of 2786

                                      01901
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7373 Page 1905 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ
COLT                           AR 15 AZ CARBINE
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CAR
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE
COLT                           AR 15 CARBINE SPORTR
COLT                           AR 15 DELTA H BAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 DELTA HBAR
COLT                           AR 15 EN
COLT                           AR 15 GOVT
COLT                           AR 15 GOVT

                                 Page 1901 of 2786

                                      01902
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7374 Page 1906 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 GOVT
COLT                           AR 15 GOVT
COLT                           AR 15 GOVT CARBINE
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR
COLT                           AR 15 H BAR A2
COLT                           AR 15 H BAR A2
COLT                           AR 15 H BAR SPORTER
COLT                           AR 15 HB
COLT                           AR 15 HB
COLT                           AR 15 HB
COLT                           AR 15 HB
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR

                                 Page 1902 of 2786

                                      01903
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7375 Page 1907 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR

                                 Page 1903 of 2786

                                      01904
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7376 Page 1908 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR

                                 Page 1904 of 2786

                                      01905
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7377 Page 1909 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 HBAR SPORTER
COLT                           AR 15 II
COLT                           AR 15 II
COLT                           AR 15 II
COLT                           AR 15 II
COLT                           AR 15 II
COLT                           AR 15 MD SP1
COLT                           AR 15 MOD SP1
COLT                           AR 15 MOD SP1
COLT                           AR 15 MODEL SP 1
COLT                           AR 15 MODEL SP 1

                                 Page 1905 of 2786

                                      01906
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7378 Page 1910 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 MODEL SP 1
COLT                           AR 15 MODEL SP 1
COLT                           AR 15 MODEL SP 1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 MODEL SP1
COLT                           AR 15 OLYMPIC ARMS
COLT                           AR 15 SEMI AUTO
COLT                           AR 15 SP
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1

                                 Page 1906 of 2786

                                      01907
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7379 Page 1911 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP 1
COLT                           AR 15 SP I
COLT                           AR 15 SP II
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1907 of 2786

                                      01908
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7380 Page 1912 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1908 of 2786

                                      01909
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7381 Page 1913 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1909 of 2786

                                      01910
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7382 Page 1914 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1910 of 2786

                                      01911
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7383 Page 1915 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1911 of 2786

                                      01912
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7384 Page 1916 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1912 of 2786

                                      01913
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7385 Page 1917 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1913 of 2786

                                      01914
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7386 Page 1918 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1914 of 2786

                                      01915
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7387 Page 1919 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1915 of 2786

                                      01916
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7388 Page 1920 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1916 of 2786

                                      01917
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7389 Page 1921 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1917 of 2786

                                      01918
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7390 Page 1922 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1918 of 2786

                                      01919
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7391 Page 1923 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1919 of 2786

                                      01920
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7392 Page 1924 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1920 of 2786

                                      01921
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7393 Page 1925 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1

                                 Page 1921 of 2786

                                      01922
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7394 Page 1926 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1
COLT                           AR 15 SP1 CAR
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SP2
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPI
COLT                           AR 15 SPII
COLT                           AR 15 SPII
COLT                           AR 15 SPII
COLT                           AR 15 SPII
COLT                           AR 15 SPII
COLT                           AR 15 SPII
COLT                           AR 15 SPORSTER
COLT                           AR 15 SPORT
COLT                           AR 15 SPORT
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER

                                 Page 1922 of 2786

                                      01923
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7395 Page 1927 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER

                                 Page 1923 of 2786

                                      01924
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7396 Page 1928 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER
COLT                           AR 15 SPORTER 1
COLT                           AR 15 SPORTER 2
COLT                           AR 15 SPORTER H BAR
COLT                           AR 15 SPORTER H BAR
COLT                           AR 15 SPORTER I
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER II
COLT                           AR 15 SPORTER SP1
COLT                           AR 15 SPORTER TARGET
COLT                           AR 15 SPORTET II
COLT                           AR 15 SPORTET II
COLT                           AR 15 SPORTET II
COLT                           AR 1502
COLT                           AR 155
COLT                           AR 15A
COLT                           AR 15A
COLT                           AR 15A1
COLT                           AR 15A1
COLT                           AR 15A1

                                 Page 1924 of 2786

                                      01925
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7397 Page 1929 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A1
COLT                           AR 15A1 SPORTER
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1925 of 2786

                                      01926
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7398 Page 1930 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1926 of 2786

                                      01927
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7399 Page 1931 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1927 of 2786

                                      01928
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7400 Page 1932 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1928 of 2786

                                      01929
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7401 Page 1933 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1929 of 2786

                                      01930
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7402 Page 1934 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1930 of 2786

                                      01931
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7403 Page 1935 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1931 of 2786

                                      01932
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7404 Page 1936 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1932 of 2786

                                      01933
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7405 Page 1937 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1933 of 2786

                                      01934
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7406 Page 1938 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2

                                 Page 1934 of 2786

                                      01935
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7407 Page 1939 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2
COLT                           AR 15A2 CAR
COLT                           AR 15A2 CARBINE
COLT                           AR 15A2 DELTA HBAR
COLT                           AR 15A2 GOVT CAR
COLT                           AR 15A2 GOVT MODEL
COLT                           AR 15A2 H BAR
COLT                           AR 15A2 H BAR
COLT                           AR 15A2 H BAR

                                 Page 1935 of 2786

                                      01936
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7408 Page 1940 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2 HB
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR

                                 Page 1936 of 2786

                                      01937
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7409 Page 1941 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 HBAR SPORTER
COLT                           AR 15A2 SEMI AUTO
COLT                           AR 15A2 SPECIAL
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER
COLT                           AR 15A2 SPORTER 2
COLT                           AR 15A2 SPORTER HBAR
COLT                           AR 15A2 SPORTER HBAR
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15A2 SPORTER II
COLT                           AR 15AD HBAR
COLT                           AR 15AII
COLT                           AR 15AL
COLT                           AR 15AZ
COLT                           AR 15AZ

                                 Page 1937 of 2786

                                      01938
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7410 Page 1942 of
                                     2792
                                   Roberti-Roos
COLT                           AR 15AZ
COLT                           AR 15C
COLT                           AR 15C
COLT                           AR 15C
COLT                           AR 15C SP1
COLT                           AR 15H BAR
COLT                           AR 15HB
COLT                           AR 15HB
COLT                           AR 15HBAR
COLT                           AR 15HBAR
COLT                           AR 15II
COLT                           AR 15S
COLT                           AR 15S
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SP1
COLT                           AR 15SPI
COLT                           AR 16
COLT                           AR 180
COLT                           AR 180
COLT                           AR 180
COLT                           AR 180
COLT                           AR 5
COLT                           AR A5 A2
COLT                           AR A5A2HBAR
COLT                           AR CAR 15
COLT                           AR CAR 15
COLT                           AR H5
COLT                           AR SPORTER II
COLT                           AR1 5
COLT                           AR115
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1938 of 2786

                                      01939
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7411 Page 1943 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1939 of 2786

                                      01940
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7412 Page 1944 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1940 of 2786

                                      01941
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7413 Page 1945 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1941 of 2786

                                      01942
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7414 Page 1946 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1942 of 2786

                                      01943
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7415 Page 1947 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1943 of 2786

                                      01944
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7416 Page 1948 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1944 of 2786

                                      01945
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7417 Page 1949 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1945 of 2786

                                      01946
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7418 Page 1950 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1946 of 2786

                                      01947
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7419 Page 1951 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1947 of 2786

                                      01948
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7420 Page 1952 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1948 of 2786

                                      01949
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7421 Page 1953 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1949 of 2786

                                      01950
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7422 Page 1954 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1950 of 2786

                                      01951
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7423 Page 1955 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1951 of 2786

                                      01952
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7424 Page 1956 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1952 of 2786

                                      01953
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7425 Page 1957 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1953 of 2786

                                      01954
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7426 Page 1958 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1954 of 2786

                                      01955
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7427 Page 1959 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1955 of 2786

                                      01956
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7428 Page 1960 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1956 of 2786

                                      01957
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7429 Page 1961 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1957 of 2786

                                      01958
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7430 Page 1962 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1958 of 2786

                                      01959
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7431 Page 1963 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1959 of 2786

                                      01960
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7432 Page 1964 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1960 of 2786

                                      01961
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7433 Page 1965 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1961 of 2786

                                      01962
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7434 Page 1966 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1962 of 2786

                                      01963
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7435 Page 1967 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1963 of 2786

                                      01964
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7436 Page 1968 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15

                                 Page 1964 of 2786

                                      01965
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7437 Page 1969 of
                                     2792
                                   Roberti-Roos
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15
COLT                           AR15 A1
COLT                           AR15 A1
COLT                           AR15 A1
COLT                           AR15 A1
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2

                                 Page 1965 of 2786

                                      01966
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7438 Page 1970 of
                                     2792
                                   Roberti-Roos
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2

                                 Page 1966 of 2786

                                      01967
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7439 Page 1971 of
                                     2792
                                   Roberti-Roos
COLT                           AR15 A2
COLT                           AR15 A2
COLT                           AR15 A2 H BAR
COLT                           AR15 A2 HBAR
COLT                           AR15 A2 HBAR
COLT                           AR15 A2 HBAR
COLT                           AR15 A2 HBAR
COLT                           AR15 A2 HBAR
COLT                           AR15 A2 HBAR SPORTER
COLT                           AR15 A2 HBAR SPORTER
COLT                           AR15 A2 HBAR SPORTER
COLT                           AR15 A2 HBAR SPORTER
COLT                           AR15 A2 MATCH
COLT                           AR15 A2 SPORTER HBAR
COLT                           AR15 A2 SPORTER HBAR
COLT                           AR15 A2 SPORTER II
COLT                           AR15 A2 SPORTER II
COLT                           AR15 A2 SPORTER II
COLT                           AR15 A2 SPORTER II
COLT                           AR15 A2 SPORTSTER II
COLT                           AR15 A2R6640
COLT                           AR15 A3
COLT                           AR15 AI SPORTER
COLT                           AR15 AZ
COLT                           AR15 AZ
COLT                           AR15 CAR
COLT                           AR15 CAR
COLT                           AR15 CAR15
COLT                           AR15 CAR15
COLT                           AR15 CARBINE
COLT                           AR15 DELTA MATCH
COLT                           AR15 H BAR
COLT                           AR15 HB
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR
COLT                           AR15 HBAR SPORTER
COLT                           AR15 MODEL SP1
COLT                           AR15 N
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1

                                 Page 1967 of 2786

                                      01968
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7440 Page 1972 of
                                     2792
                                   Roberti-Roos
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1
COLT                           AR15 SP1 SPORTER
COLT                           AR15 SP2
COLT                           AR15 SPI
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER
COLT                           AR15 SPORTER II
COLT                           AR15 TARGET
COLT                           AR1582
COLT                           AR159MMCARBINE
COLT                           AR15A
COLT                           AR15A1
COLT                           AR15A1
COLT                           AR15A1
COLT                           AR15A1SPORTER
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1968 of 2786

                                      01969
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7441 Page 1973 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1969 of 2786

                                      01970
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7442 Page 1974 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1970 of 2786

                                      01971
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7443 Page 1975 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1971 of 2786

                                      01972
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7444 Page 1976 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1972 of 2786

                                      01973
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7445 Page 1977 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2

                                 Page 1973 of 2786

                                      01974
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7446 Page 1978 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2
COLT                           AR15A2 CARBINE
COLT                           AR15A2 DELTA H BAR
COLT                           AR15A2 GOV
COLT                           AR15A2 GOVT
COLT                           AR15A2 H BAR
COLT                           AR15A2 HBAR
COLT                           AR15A2 HBAR R6600
COLT                           AR15A2 HBAR SPORTER
COLT                           AR15A2 HBAR SPORTER
COLT                           AR15A2 HBAR SPORTER
COLT                           AR15A2 HBAR SPORTER
COLT                           AR15A2 SPORTER
COLT                           AR15A2 SPORTER
COLT                           AR15A2 SPORTER HBAR
COLT                           AR15A2 SPORTER II
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBAR
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2HBARSPORTER
COLT                           AR15A2SPORTER
COLT                           AR15A2SPORTER
COLT                           AR15A2SPORTER
COLT                           AR15A2SPORTER
COLT                           AR15A2SPORTERII

                                 Page 1974 of 2786

                                      01975
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7447 Page 1979 of
                                     2792
                                   Roberti-Roos
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERII
COLT                           AR15A2SPORTERIICAR15
COLT                           AR15A2SPOTER11
COLT                           AR15AP1
COLT                           AR15AZ
COLT                           AR15AZ
COLT                           AR15AZ
COLT                           AR15AZ
COLT                           AR15AZ
COLT                           AR15AZHBAR
COLT                           AR15AZHBARSPORTER
COLT                           AR15CAR
COLT                           AR15CAR
COLT                           AR15CAR
COLT                           AR15CARBINE
COLT                           AR15DELTAHBAR
COLT                           AR15GOVERNMENT
COLT                           AR15H
COLT                           AR15H2
COLT                           AR15HB
COLT                           AR15HB
COLT                           AR15HB
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBAR
COLT                           AR15HBARA2
COLT                           AR15HBARMATCH
COLT                           AR15HBARSPORTER
COLT                           AR15II
COLT                           AR15MODELSP1
COLT                           AR15MODELSP1
COLT                           AR15MODELSP1
COLT                           AR15MODELSP1
COLT                           AR15MSP1
COLT                           AR15R
COLT                           AR15R6600
COLT                           AR15SP
COLT                           AR15SP
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1

                                 Page 1975 of 2786

                                      01976
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7448 Page 1980 of
                                     2792
                                   Roberti-Roos
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1

                                 Page 1976 of 2786

                                      01977
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7449 Page 1981 of
                                     2792
                                   Roberti-Roos
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1
COLT                           AR15SP1CAR
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPI
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTER
COLT                           AR15SPORTERCARBINE
COLT                           AR15SPORTERHBAR
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII

                                 Page 1977 of 2786

                                      01978
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7450 Page 1982 of
                                     2792
                                   Roberti-Roos
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR15SPORTERII
COLT                           AR180
COLT                           AR180
COLT                           AR1SAZ
COLT                           AR1SAZ
COLT                           AR45
COLT                           AR45 SP1
COLT                           AR5SP1
COLT                           ARL 15
COLT                           ARR15
COLT                           AT15
COLT                           B6420CCC
COLT                           C AR 15
COLT                           CA 15A2
COLT                           CAMBAT COMMANDER
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1978 of 2786

                                      01979
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7451 Page 1983 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1979 of 2786

                                        01980
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7452 Page 1984 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1980 of 2786

                                        01981
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7453 Page 1985 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1981 of 2786

                                        01982
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7454 Page 1986 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1982 of 2786

                                        01983
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7455 Page 1987 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1983 of 2786

                                        01984
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7456 Page 1988 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1984 of 2786

                                        01985
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7457 Page 1989 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1985 of 2786

                                        01986
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7458 Page 1990 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1986 of 2786

                                        01987
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7459 Page 1991 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15

                                 Page 1987 of 2786

                                        01988
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7460 Page 1992 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15
COLT                           CAR 15 2
COLT                           CAR 15 A1
COLT                           CAR 15 A1 SP1
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2

                                 Page 1988 of 2786

                                      01989
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7461 Page 1993 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2
COLT                           CAR 15 A2 SPORTER II
COLT                           CAR 15 AR 15A2
COLT                           CAR 15 SP
COLT                           CAR 15 SP 1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SP1
COLT                           CAR 15 SPORT
COLT                           CAR 15 SPORTER
COLT                           CAR 15 SPORTER

                                 Page 1989 of 2786

                                      01990
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7462 Page 1994 of
                                     2792
                                   Roberti-Roos
COLT                           CAR 15 SPORTER
COLT                           CAR 15 SPORTER II
COLT                           CAR 15A II
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2
COLT                           CAR 15A2 SPORTER II
COLT                           CAR 15A2 SPORTER II
COLT                           CAR AR
COLT                           CAR AR 15
COLT                           CAR AR 15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15

                                 Page 1990 of 2786

                                      01991
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7463 Page 1995 of
                                     2792
                                   Roberti-Roos
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15
COLT                           CAR15 A2
COLT                           CAR15 SP1
COLT                           CAR15 SPI
COLT                           CAR152
COLT                           CAR152
COLT                           CAR159MM
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15A2
COLT                           CAR15J15
COLT                           CAR15SP1
COLT                           CAR15SP1
COLT                           CAR15SPI
COLT                           CARAR15
COLT                           CARBINE
COLT                           CARBINE
COLT                           CARBINE AR 15
COLT                           CARMODELAR15
COLT                           CLT

                                 Page 1991 of 2786

                                      01992
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7464 Page 1996 of
                                     2792
                                   Roberti-Roos
COLT                           CLT
COLT                           CLT
COLT                           CLT
COLT                           CLT
COLT                           CLT
COLT                           CLT
COLT                           CLT AR15
COLT                           CLTSP1
COLT                           COLDSPORTERDELTA H
COLT                           COLT AR 15 HB
COLT                           COLT HB AR 15
COLT                           COLT SPORTER
COLT                           COLTSP1
COLT                           COLTSPORTER
COLT                           COLTSPORTER
COLT                           COLTSPORTERAR15
COLT                           COLTSPORTERMATCHHBAR
COLT                           COMBAT ELITE
COLT                           COMPET SPORTER HBAR
COLT                           COMPETITION H BAR
COLT                           DELTA
COLT                           DELTA AR 15
COLT                           DELTA AR 15
COLT                           DELTA AR15 SPORTER
COLT                           DELTA H BAR
COLT                           DELTA H BAR
COLT                           DELTA HBAR
COLT                           DELTA HBAR AR 15
COLT                           DELTA HBAR AR15
COLT                           DELTA HBAR SPORTER
COLT                           DELTAHBARLIKEAR15
COLT                           DELTASPORTERHBAR
COLT                           DERRINGER
COLT                           EA 15
COLT                           ER 15
COLT                           FM LSR
COLT                           GOLD CUP
COLT                           GOLD CUP
COLT                           GOVT 45
COLT                           GOVT 45
COLT                           GOVT MDL SER 70
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR
COLT                           H BAR 15
COLT                           H BAR AR 15
COLT                           H BAR AR 15
COLT                           H BAR AR 15 A2
COLT                           H BAR AR15
COLT                           H BAR AR15
COLT                           H BAR AR15
COLT                           H BAR R6600
COLT                           H BAR SPORTER
COLT                           H BAR SPORTER

                                 Page 1992 of 2786

                                      01993
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7465 Page 1997 of
                                     2792
                                   Roberti-Roos
COLT                           HAMMERLESS
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR
COLT                           HBAR 15
COLT                           HBAR 15
COLT                           HBAR 15
COLT                           HBAR 15
COLT                           HBAR 15A2
COLT                           HBAR 15A2
COLT                           HBAR 15A2
COLT                           HBAR AR 15
COLT                           HBAR AR 15
COLT                           HBAR AR 15
COLT                           HBAR AR15
COLT                           HBAR AR15
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER
COLT                           HBAR SPORTER MATCH
COLT                           HBAR15A2
COLT                           HBARAR15
COLT                           HBARSPORTER
COLT                           HBARSPORTER
COLT                           HK94
COLT                           HP1 AR15
COLT                           J 15
COLT                           LAWMAN II
COLT                           M 16
COLT                           M1
COLT                           M1
COLT                           M10
COLT                           M15A1
COLT                           MARKV IV
COLT                           MATCH H BAR
COLT                           MATCH H BAR
COLT                           MATCH SPORTER
COLT                           MATCH TARGET
COLT                           MATCHHEAVYBARREL
COLT                           MDSP1CAR15
COLT                           MK IV
COLT                           MK IV 80 SERIES
COLT                           MTACH H BAR

                                 Page 1993 of 2786

                                      01994
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7466 Page 1998 of
                                     2792
                                   Roberti-Roos
COLT                           MTACH H BAR
COLT                           MUSTANG 300
COLT                           NATL MATCH GOLD CUP
COLT                           PARA TROOPER CARBINE
COLT                           PYTHON
COLT                           PYTHON 357
COLT                           R 15
COLT                           R 15
COLT                           R15
COLT                           R15
COLT                           R6420
COLT                           R6430 SPORTER
COLT                           R6430 SPORTER
COLT                           R6520
COLT                           R6520
COLT                           R6550
COLT                           R6550
COLT                           R6601 AR 15
COLT                           R6601 SPROTER
COLT                           SAR AR 15
COLT                           SEMI AUTO
COLT                           SHORTY
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1

                                 Page 1994 of 2786

                                      01995
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7467 Page 1999 of
                                     2792
                                   Roberti-Roos
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR 15
COLT                           SP 1 AR15
COLT                           SP 1 AR15
COLT                           SP 1 AR15
COLT                           SP 1AR 15
COLT                           SP I
COLT                           SP I
COLT                           SP I
COLT                           SP I
COLT                           SP I
COLT                           SP I
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1

                                 Page 1995 of 2786

                                      01996
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7468 Page 2000 of
                                     2792
                                     Roberti-Roos
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1

                                 Page 1996 of 2786

                                       01997
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7469 Page 2001 of
                                     2792
                                   Roberti-Roos
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15

                                 Page 1997 of 2786

                                      01998
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7470 Page 2002 of
                                     2792
                                   Roberti-Roos
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15

                                 Page 1998 of 2786

                                      01999
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7471 Page 2003 of
                                     2792
                                   Roberti-Roos
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15
COLT                           SP1 AR 15A1
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15

                                 Page 1999 of 2786

                                      02000
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7472 Page 2004 of
                                     2792
                                   Roberti-Roos
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 AR15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP1 CAR 15
COLT                           SP15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15
COLT                           SP1AR15SPORTER
COLT                           SP1AR15TYPE

                                 Page 2000 of 2786

                                      02001
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7473 Page 2005 of
                                     2792
                                   Roberti-Roos
COLT                           SP1CAR15
COLT                           SP1CAR15
COLT                           SP1CAR15
COLT                           SP2
COLT                           SP7 AR15
COLT                           SP7 AR15
COLT                           SPAR15
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI
COLT                           SPI AR 15
COLT                           SPI AR 15
COLT                           SPIAR15
COLT                           SPORT
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 2001 of 2786

                                      02002
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7474 Page 2006 of
                                     2792
                                   Roberti-Roos
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER

                                 Page 2002 of 2786

                                      02003
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7475 Page 2007 of
                                     2792
                                   Roberti-Roos
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER
COLT                           SPORTER 11
COLT                           SPORTER 2 ARMALITE
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15
COLT                           SPORTER AR 15 TYPE
COLT                           SPORTER AR15
COLT                           SPORTER COMP
COLT                           SPORTER COMP
COLT                           SPORTER COMPET HBAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR

                                 Page 2003 of 2786

                                      02004
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7476 Page 2008 of
                                     2792
                                   Roberti-Roos
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER H BAR
COLT                           SPORTER HB
COLT                           SPORTER HB
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR
COLT                           SPORTER HBAR FT
COLT                           SPORTER HBAR MATCH
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II
COLT                           SPORTER II AR 15
COLT                           SPORTER II AR 15 A2
COLT                           SPORTER II AR 15A2
COLT                           SPORTER II AR 15A2
COLT                           SPORTER II AR15A2
COLT                           SPORTER LIGHT WEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LIGHTWEIGHT
COLT                           SPORTER LITE
COLT                           SPORTER LW
COLT                           SPORTER LW
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH
COLT                           SPORTER MATCH BAR
COLT                           SPORTER MATCH BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR

                                 Page 2004 of 2786

                                      02005
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7477 Page 2009 of
                                     2792
                                   Roberti-Roos
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH H BAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER MATCH HBAR
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET
COLT                           SPORTER TARGET MODEL
COLT                           SPORTER11
COLT                           SPORTERAR15
COLT                           SPORTERAR15
COLT                           SPORTERAR15
COLT                           SPORTERAR15II
COLT                           SPORTERAR1K
COLT                           SPORTERARM
COLT                           SPORTERCOMPETION
COLT                           SPORTERELIGHTWEIGHT
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBAR
COLT                           SPORTERHBARMATCH
COLT                           SPORTERHIBAR
COLT                           SPORTERII
COLT                           SPORTERIIAR15A2
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLIGHTWEIGHT
COLT                           SPORTERLW
COLT                           SPORTERMATCH H BAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERMATCHHBAR
COLT                           SPORTERTARGET

                                 Page 2005 of 2786

                                      02006
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7478 Page 2010 of
                                     2792
                                   Roberti-Roos
COLT                           SPORTERTARGET
COLT                           SPORTERTARGETMODEL
COLT                           SPORTERTARGETMODEL
COLT                           SPOTERAR15
COLT                           SPTR MTCH HBAR R6601
COLT                           SUPER 38
COLT                           SUPER MATCH
COLT                           TARGETSPORTER
COLT                           UNKNOWN
COLT                           UNKNOWN
COLT                           UZI
COLT                           UZI
COLT                           X
COLT                           X
COLT                           X
COLT                           X
COLT                           XM15
COLT                           XM15
COLT                           XM15A1
COLT                           XM15E2
CORRIENTES                     CAR 15A2
DAEWOO                         200
DAEWOO                         556
DAEWOO                         110C
DAEWOO                         556 MM
DAEWOO                         A1 K1
DAEWOO                         A1K1
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100

                                 Page 2006 of 2786

                                      02007
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7479 Page 2011 of
                                     2792
                                   Roberti-Roos
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100

                                 Page 2007 of 2786

                                        02008
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7480 Page 2012 of
                                     2792
                                   Roberti-Roos
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100
DAEWOO                         AR 100 K2
DAEWOO                         AR 100 K2
DAEWOO                         AR 100 K2
DAEWOO                         AR 100 MAX 1
DAEWOO                         AR 11
DAEWOO                         AR 11 0C
DAEWOO                         AR 110
DAEWOO                         AR 110
DAEWOO                         AR 110
DAEWOO                         AR 110
DAEWOO                         AR 110C
DAEWOO                         AR 110C

                                 Page 2008 of 2786

                                      02009
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7481 Page 2013 of
                                     2792
                                   Roberti-Roos
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C
DAEWOO                         AR 110C K1 A1
DAEWOO                         AR 110C K1A1
DAEWOO                         AR 110C MAX1
DAEWOO                         AR 15
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100

                                 Page 2009 of 2786

                                      02010
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7482 Page 2014 of
                                     2792
                                   Roberti-Roos
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100

                                 Page 2010 of 2786

                                       02011
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7483 Page 2015 of
                                     2792
                                   Roberti-Roos
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR100
DAEWOO                         AR1002
DAEWOO                         AR1100
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         AR110C
DAEWOO                         CARBINE
DAEWOO                         DAEWOO
DAEWOO                         DAEWOO
DAEWOO                         DAEWOOK2
DAEWOO                         FOLDING
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1

                                 Page 2011 of 2786

                                      02012
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7484 Page 2016 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1A1
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2

                                 Page 2012 of 2786

                                      02013
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7485 Page 2017 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K II
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1

                                 Page 2013 of 2786

                                       02014
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7486 Page 2018 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1
DAEWOO                         K1 A1

                                 Page 2014 of 2786

                                       02015
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7487 Page 2019 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K1 A1
DAEWOO                         K1 A2
DAEWOO                         K1 MAX 1
DAEWOO                         K1A
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1

                                 Page 2015 of 2786

                                      02016
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7488 Page 2020 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1

                                 Page 2016 of 2786

                                      02017
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7489 Page 2021 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K1A1
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2

                                 Page 2017 of 2786

                                      02018
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7490 Page 2022 of
                                     2792
                                    Roberti-Roos
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2

                                 Page 2018 of 2786

                                      02019
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7491 Page 2023 of
                                     2792
                                    Roberti-Roos
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2

                                 Page 2019 of 2786

                                      02020
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7492 Page 2024 of
                                     2792
                                   Roberti-Roos
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2
DAEWOO                         K2 A1 MAX II
DAEWOO                         K2 A2
DAEWOO                         K2 AR 100
DAEWOO                         K2 AR 100
DAEWOO                         K2 AR100
DAEWOO                         K2 MAX
DAEWOO                         KA A1
DAEWOO                         KA A1
DAEWOO                         KIAI
DAEWOO                         KIAI
DAEWOO                         KIAI
DAEWOO                         KIAL
DAEWOO                         KZ
DAEWOO                         M 100
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 1
DAEWOO                         MAX 100
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX 2

                                 Page 2020 of 2786

                                      02021
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7493 Page 2025 of
                                     2792
                                   Roberti-Roos
DAEWOO                         MAX 2
DAEWOO                         MAX 2
DAEWOO                         MAX I
DAEWOO                         MAX I
DAEWOO                         MAX I
DAEWOO                         MAX I
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX II
DAEWOO                         MAX Z
DAEWOO                         MAX1
DAEWOO                         MAX11
DAEWOO                         MAX11
DAEWOO                         MAX2
DAEWOO                         MAXI
DAEWOO                         MAXII
DAEWOO                         MAXII

                                 Page 2021 of 2786

                                        02022
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7494 Page 2026 of
                                     2792
                                   Roberti-Roos
DAEWOO                         MAXII
DAEWOO                         MAXII
DAEWOO                         MAXII
DAEWOO                         MAXII
DAEWOO                         MAXII
DAEWOO                         MK1
DAEWOO                         PRECISION
DAEWOO                         SPORTER
DAEWOO                         UNKNOWN
DANCE BROS. & PARK             AKS
DAVIS INDUSTRIES               D 32
DAVIS INDUSTRIES               P32
DEMRO TAC PRODUCTS             TAC 1
DEMRO TAC PRODUCTS             XF7 WASP
DETONICS
DIAWA                          AR 110C
D-MAX INDUSTRIES
D-MAX INDUSTRIES               P6W
E A BROWN MANUFACTURING        XF7
EAGLE ARMS                     ACTIONMASTER
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15
EAGLE ARMS                     AR 15 J 15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15
EAGLE ARMS                     AR15 E2 HBAR
EAGLE ARMS                     AR15TYPE

                                 Page 2022 of 2786

                                      02023
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7495 Page 2027 of
                                     2792
                                   Roberti-Roos
EAGLE ARMS                     AR15TYPEMDLJ15
EAGLE ARMS                     CAR 15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CAR15
EAGLE ARMS                     CARBINE
EAGLE ARMS                     E2 H BAR
EAGLE ARMS                     EA 1 SPORTER
EAGLE ARMS                     EA 1 SPORTER
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15
EAGLE ARMS                     EA 15 CAR
EAGLE ARMS                     EA 15HB
EAGLE ARMS                     EA 2 HB
EAGLE ARMS                     EA 2 HB
EAGLE ARMS                     EA SPORTER
EAGLE ARMS                     EA SPORTER
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15

                                 Page 2023 of 2786

                                      02024
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7496 Page 2028 of
                                     2792
                                   Roberti-Roos
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15
EAGLE ARMS                     EA15 AK TYPE
EAGLE ARMS                     EAGLE ARMS
EAGLE ARMS                     ER 15
EAGLE ARMS                     ER 15
EAGLE ARMS                     ER 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J 15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15
EAGLE ARMS                     J15 CAR15
EAGLE ARMS                     J15 COLT AR15 TYPE
EAGLE ARMS                     J15AR15
EAGLE ARMS                     XM 15
EAGLE GUN CO.                  J15
ENCOM AMERICA                  MKIV
ENFIELD AMERICA                MARK4
ENFIELD AMERICA                MK IV
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45
ENFIELD AMERICA                MP 45 B

                                 Page 2024 of 2786

                                      02025
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7497 Page 2029 of
                                     2792
                                   Roberti-Roos
ENFIELD AMERICA                MP 4511
ENFIELD AMERICA                MP 45B
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP 9
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45
ENFIELD AMERICA                MP45P
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD AMERICA                MP9
ENFIELD/ENFIELD LOCK           ACP 45
ENFIELD/ENFIELD LOCK           MP45
ENFIELD/ENFIELD LOCK           MP45
ERMA/ERMA WERKE                MP08
ESCODIN                        AR15TYPE
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15
ESSENTIAL ARMS CO              AR 15 MATCH
ESSENTIAL ARMS CO              AR 15 TYPE
ESSENTIAL ARMS CO              AR 15A1
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15

                                 Page 2025 of 2786

                                      02026
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7498 Page 2030 of
                                     2792
                                   Roberti-Roos
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15
ESSENTIAL ARMS CO              AR15 STYLE
ESSENTIAL ARMS CO              AR15A1
ESSENTIAL ARMS CO              AR15TYPE
ESSENTIAL ARMS CO              AR15TYPE
ESSENTIAL ARMS CO              AR15TYPE
ESSENTIAL ARMS CO              BH15 A1
ESSENTIAL ARMS CO              CAR 15
ESSENTIAL ARMS CO              CAR15
ESSENTIAL ARMS CO              D J 15
ESSENTIAL ARMS CO              D J 15
ESSENTIAL ARMS CO              EAJ15
ESSENTIAL ARMS CO              GENERIC AR15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15

                                 Page 2026 of 2786

                                      02027
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7499 Page 2031 of
                                     2792
                                   Roberti-Roos
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15
ESSENTIAL ARMS CO              J 15 AR 15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 2027 of 2786

                                      02028
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7500 Page 2032 of
                                     2792
                                     Roberti-Roos
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 2028 of 2786

                                       02029
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7501 Page 2033 of
                                     2792
                                     Roberti-Roos
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15

                                 Page 2029 of 2786

                                       02030
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7502 Page 2034 of
                                     2792
                                   Roberti-Roos
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15
ESSENTIAL ARMS CO              J15 AR 15
ESSENTIAL ARMS CO              J15 AR15
ESSENTIAL ARMS CO              J15 AR15
ESSENTIAL ARMS CO              J15AR15SERIES
ESSENTIAL ARMS CO              MODJ15AR15TYPE
ESSENTIAL ARMS CO              SH 15 H1
ESSENTIAL ARMS CO              XM15
ESSENTIAL ARMS CO              XM15
ESSENTIAL ARMS CO              XM15
FAB NAT DARMES D GUE           223
FAB NAT DARMES D GUE           308
FAB NAT DARMES D GUE           308
FAB NAT DARMES D GUE           308
FAB NAT DARMES D GUE           308
FAB NAT DARMES D GUE           308
FAB NAT DARMES D GUE           556
FAB NAT DARMES D GUE           1949
FAB NAT DARMES D GUE           1949
FAB NAT DARMES D GUE           5041
FAB NAT DARMES D GUE           5042
FAB NAT DARMES D GUE           5063
FAB NAT DARMES D GUE           5063
FAB NAT DARMES D GUE           5064
FAB NAT DARMES D GUE           223 FNC PARATROOPER
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH

                                 Page 2030 of 2786

                                      02031
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7503 Page 2035 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH
FAB NAT DARMES D GUE           308 MATCH LAR
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCH
FAB NAT DARMES D GUE           308MATCHHERSTAL
FAB NAT DARMES D GUE           50 41
FAB NAT DARMES D GUE           50 41
FAB NAT DARMES D GUE           50 41
FAB NAT DARMES D GUE           50 41
FAB NAT DARMES D GUE           50 42
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63
FAB NAT DARMES D GUE           50 63 FN FAL
FAB NAT DARMES D GUE           50 63 FN FAL
FAB NAT DARMES D GUE           AR
FAB NAT DARMES D GUE           AR
FAB NAT DARMES D GUE           AR 15
FAB NAT DARMES D GUE           ARM
FAB NAT DARMES D GUE           B308MATCH
FAB NAT DARMES D GUE           BELGIN FN
FAB NAT DARMES D GUE           CAL
FAB NAT DARMES D GUE           CAR H BAR
FAB NAT DARMES D GUE           CARBINE FNC
FAB NAT DARMES D GUE           COMPETITION MODEL

                                 Page 2031 of 2786

                                      02032
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7504 Page 2036 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           F
FAB NAT DARMES D GUE           F
FAB NAT DARMES D GUE           FABRICALINONES
FAB NAT DARMES D GUE           FABRIQUE NATIONAL
FAB NAT DARMES D GUE           FABRIQUE NATIONAL
FAB NAT DARMES D GUE           FABRIQUE NATIONALE
FAB NAT DARMES D GUE           FABRIQUE NATIONALE
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL

                                 Page 2032 of 2786

                                      02033
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7505 Page 2037 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL

                                 Page 2033 of 2786

                                       02034
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7506 Page 2038 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL

                                 Page 2034 of 2786

                                       02035
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7507 Page 2039 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL

                                 Page 2035 of 2786

                                       02036
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7508 Page 2040 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL

                                 Page 2036 of 2786

                                       02037
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7509 Page 2041 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL
FAB NAT DARMES D GUE           FAL 50 00
FAB NAT DARMES D GUE           FAL 50 00
FAB NAT DARMES D GUE           FAL 50 41
FAB NAT DARMES D GUE           FAL 50 42
FAB NAT DARMES D GUE           FAL 5041
FAB NAT DARMES D GUE           FAL 5063
FAB NAT DARMES D GUE           FAL COMPETITION
FAB NAT DARMES D GUE           FAL G SERIES
FAB NAT DARMES D GUE           FAL G SERIES
FAB NAT DARMES D GUE           FAL HB
FAB NAT DARMES D GUE           FAL HB
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR

                                 Page 2037 of 2786

                                      02038
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7510 Page 2042 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR
FAB NAT DARMES D GUE           FAL LAR 308 MATCH
FAB NAT DARMES D GUE           FAL LRA
FAB NAT DARMES D GUE           FAL MATCH
FAB NAT DARMES D GUE           FAL MATCH
FAB NAT DARMES D GUE           FAL MATCH
FAB NAT DARMES D GUE           FAL MATCH
FAB NAT DARMES D GUE           FAL MATCH
FAB NAT DARMES D GUE           FAL NUMBER 44
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA
FAB NAT DARMES D GUE           FAL PARA 50 63
FAB NAT DARMES D GUE           FAL PARA 50 63
FAB NAT DARMES D GUE           FAL PARATROOPER
FAB NAT DARMES D GUE           FAL PARATROOPER
FAB NAT DARMES D GUE           FAL SBL
FAB NAT DARMES D GUE           FAL308
FAB NAT DARMES D GUE           FAL50 00
FAB NAT DARMES D GUE           FAL50 00
FAB NAT DARMES D GUE           FAL50 41
FAB NAT DARMES D GUE           FALCOMPETITIONMOD
FAB NAT DARMES D GUE           FALPARA
FAB NAT DARMES D GUE           FALPARA
FAB NAT DARMES D GUE           FAMAS
FAB NAT DARMES D GUE           FCN
FAB NAT DARMES D GUE           FHC
FAB NAT DARMES D GUE           FIN FAL
FAB NAT DARMES D GUE           FIN FAL
FAB NAT DARMES D GUE           FM FAL
FAB NAT DARMES D GUE           FMC
FAB NAT DARMES D GUE           FMLSR
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN

                                 Page 2038 of 2786

                                      02039
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7511 Page 2043 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN
FAB NAT DARMES D GUE           FN 308
FAB NAT DARMES D GUE           FN 308
FAB NAT DARMES D GUE           FN 49
FAB NAT DARMES D GUE           FN 49
FAB NAT DARMES D GUE           FN 762
FAB NAT DARMES D GUE           FN C
FAB NAT DARMES D GUE           FN C PARA
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL

                                 Page 2039 of 2786

                                      02040
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7512 Page 2044 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL

                                 Page 2040 of 2786

                                        02041
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7513 Page 2045 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL

                                 Page 2041 of 2786

                                        02042
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7514 Page 2046 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL

                                 Page 2042 of 2786

                                        02043
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7515 Page 2047 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL
FAB NAT DARMES D GUE           FN FAL 308
FAB NAT DARMES D GUE           FN FAL HB
FAB NAT DARMES D GUE           FN FAL HB
FAB NAT DARMES D GUE           FN FAL HBAR
FAB NAT DARMES D GUE           FN FAL HBAR
FAB NAT DARMES D GUE           FN FAL LAR
FAB NAT DARMES D GUE           FN FAL LAR
FAB NAT DARMES D GUE           FN FAL LAR
FAB NAT DARMES D GUE           FN FAL LAR
FAB NAT DARMES D GUE           FN FAL MATCH
FAB NAT DARMES D GUE           FN FAL MATCH
FAB NAT DARMES D GUE           FN FAL MATCH
FAB NAT DARMES D GUE           FN FAL MATCH
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FAL PARA
FAB NAT DARMES D GUE           FN FALO
FAB NAT DARMES D GUE           FN FALO
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC

                                 Page 2043 of 2786

                                      02044
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7516 Page 2048 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC
FAB NAT DARMES D GUE           FN FNC PARA
FAB NAT DARMES D GUE           FN FOLDER
FAB NAT DARMES D GUE           FN HB FAL
FAB NAT DARMES D GUE           FN LAL 50
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR

                                 Page 2044 of 2786

                                      02045
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7517 Page 2049 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR

                                 Page 2045 of 2786

                                      02046
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7518 Page 2050 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR

                                 Page 2046 of 2786

                                      02047
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7519 Page 2051 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR
FAB NAT DARMES D GUE           FN LAR 308 MATCH
FAB NAT DARMES D GUE           FN LAR 308 MATCH
FAB NAT DARMES D GUE           FN LAR 308 MATCH
FAB NAT DARMES D GUE           FN LAR 50 42
FAB NAT DARMES D GUE           FN LAR 5064
FAB NAT DARMES D GUE           FN LAR HB
FAB NAT DARMES D GUE           FN LAR HB
FAB NAT DARMES D GUE           FN LAR HB
FAB NAT DARMES D GUE           FN LAR HBAR
FAB NAT DARMES D GUE           FN LAR MATCH
FAB NAT DARMES D GUE           FN LAR PARA
FAB NAT DARMES D GUE           FN LAR PARA
FAB NAT DARMES D GUE           FN MATCH
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA
FAB NAT DARMES D GUE           FN PARA 50 64
FAB NAT DARMES D GUE           FN PARATROOPER
FAB NAT DARMES D GUE           FN SPTR
FAB NAT DARMES D GUE           FN STANDARD
FAB NAT DARMES D GUE           FN308
FAB NAT DARMES D GUE           FN49AL
FAB NAT DARMES D GUE           FNB
FAB NAT DARMES D GUE           FNB 308 MATCH
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2047 of 2786

                                      02048
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7520 Page 2052 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2048 of 2786

                                       02049
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7521 Page 2053 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2049 of 2786

                                       02050
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7522 Page 2054 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2050 of 2786

                                       02051
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7523 Page 2055 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2051 of 2786

                                       02052
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7524 Page 2056 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2052 of 2786

                                       02053
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7525 Page 2057 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2053 of 2786

                                       02054
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7526 Page 2058 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC

                                 Page 2054 of 2786

                                       02055
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7527 Page 2059 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC
FAB NAT DARMES D GUE           FNC 223
FAB NAT DARMES D GUE           FNC 223
FAB NAT DARMES D GUE           FNC 223
FAB NAT DARMES D GUE           FNC 223
FAB NAT DARMES D GUE           FNC 223
FAB NAT DARMES D GUE           FNC 556
FAB NAT DARMES D GUE           FNC 556
FAB NAT DARMES D GUE           FNC 556
FAB NAT DARMES D GUE           FNC 556 SPORTER
FAB NAT DARMES D GUE           FNC 556 SPORTER
FAB NAT DARMES D GUE           FNC CARBINE
FAB NAT DARMES D GUE           FNC CARBINE
FAB NAT DARMES D GUE           FNC P
FAB NAT DARMES D GUE           FNC P
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA

                                 Page 2055 of 2786

                                      02056
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7528 Page 2060 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARA
FAB NAT DARMES D GUE           FNC PARATROOPER
FAB NAT DARMES D GUE           FNC PARATROOPER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC SPORTER
FAB NAT DARMES D GUE           FNC223
FAB NAT DARMES D GUE           FNC223
FAB NAT DARMES D GUE           FNC223
FAB NAT DARMES D GUE           FNC223SPORTER
FAB NAT DARMES D GUE           FNC5156
FAB NAT DARMES D GUE           FNC556
FAB NAT DARMES D GUE           FNC556
FAB NAT DARMES D GUE           FNC556
FAB NAT DARMES D GUE           FNC556
FAB NAT DARMES D GUE           FNCAL
FAB NAT DARMES D GUE           FNCARBINE
FAB NAT DARMES D GUE           FNCNATIONALE
FAB NAT DARMES D GUE           FNCP
FAB NAT DARMES D GUE           FNCPARA223
FAB NAT DARMES D GUE           FNCSPORTER
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL
FAB NAT DARMES D GUE           FNFAL308MATCHFABRIQU
FAB NAT DARMES D GUE           FNG
FAB NAT DARMES D GUE           FNHB
FAB NAT DARMES D GUE           FNL
FAB NAT DARMES D GUE           FNL
FAB NAT DARMES D GUE           FNL 223
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR
FAB NAT DARMES D GUE           FNLAR MATCH
FAB NAT DARMES D GUE           FNLAR PARA
FAB NAT DARMES D GUE           FNLAR PARA

                                 Page 2056 of 2786

                                      02057
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7529 Page 2061 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           FNLAR PARA
FAB NAT DARMES D GUE           FNLARHEAVY
FAB NAT DARMES D GUE           FNLARMATCH
FAB NAT DARMES D GUE           FNM
FAB NAT DARMES D GUE           FNREMSPORTER
FAB NAT DARMES D GUE           FSL
FAB NAT DARMES D GUE           FSL
FAB NAT DARMES D GUE           FWC
FAB NAT DARMES D GUE           HERSTAL
FAB NAT DARMES D GUE           HERSTAL
FAB NAT DARMES D GUE           HERSTAL
FAB NAT DARMES D GUE           HERSTAL FN LAR
FAB NAT DARMES D GUE           HERSTAL PARATROOPER
FAB NAT DARMES D GUE           HERSTAL SPORTER
FAB NAT DARMES D GUE           IN
FAB NAT DARMES D GUE           INC 556
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR

                                 Page 2057 of 2786

                                      02058
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7530 Page 2062 of
                                     2792
                                     Roberti-Roos
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR

                                 Page 2058 of 2786

                                       02059
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7531 Page 2063 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR
FAB NAT DARMES D GUE           LAR 308
FAB NAT DARMES D GUE           LAR 50 00
FAB NAT DARMES D GUE           LAR 50 00
FAB NAT DARMES D GUE           LAR 50 63
FAB NAT DARMES D GUE           LAR 50 63
FAB NAT DARMES D GUE           LAR 50 64
FAB NAT DARMES D GUE           LAR 5000
FAB NAT DARMES D GUE           LAR 50000
FAB NAT DARMES D GUE           LAR COMPETITION MODL
FAB NAT DARMES D GUE           LAR COMPITITION MODL
FAB NAT DARMES D GUE           LAR FAL
FAB NAT DARMES D GUE           LAR FAL
FAB NAT DARMES D GUE           LAR FAL
FAB NAT DARMES D GUE           LAR H BAR
FAB NAT DARMES D GUE           LAR H BAR
FAB NAT DARMES D GUE           LAR HB
FAB NAT DARMES D GUE           LAR HB
FAB NAT DARMES D GUE           LAR HB
FAB NAT DARMES D GUE           LAR HB50 42
FAB NAT DARMES D GUE           LAR HB5042
FAB NAT DARMES D GUE           LAR HEAVY MATCH
FAB NAT DARMES D GUE           LAR MATCH
FAB NAT DARMES D GUE           LAR MATCH
FAB NAT DARMES D GUE           LAR MATCH
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA
FAB NAT DARMES D GUE           LAR PARA 50 64
FAB NAT DARMES D GUE           LAR PARATROOPER

                                 Page 2059 of 2786

                                      02060
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7532 Page 2064 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           LAR PARATROOPER
FAB NAT DARMES D GUE           LAR STANDARD
FAB NAT DARMES D GUE           LAR STANDARD
FAB NAT DARMES D GUE           LAR STD
FAB NAT DARMES D GUE           LAR308MATCH
FAB NAT DARMES D GUE           LARA PARA
FAB NAT DARMES D GUE           LARA PARATROOPER
FAB NAT DARMES D GUE           LARCOMP
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR
FAB NAT DARMES D GUE           LSR FAL
FAB NAT DARMES D GUE           LSR FAL
FAB NAT DARMES D GUE           MATCH
FAB NAT DARMES D GUE           MATCH
FAB NAT DARMES D GUE           MATCH
FAB NAT DARMES D GUE           MATCH308
FAB NAT DARMES D GUE           MDC
FAB NAT DARMES D GUE           MINI 14
FAB NAT DARMES D GUE           MINI 14
FAB NAT DARMES D GUE           MODEL C
FAB NAT DARMES D GUE           MODEL C
FAB NAT DARMES D GUE           NATIONAL
FAB NAT DARMES D GUE           NATIONALE
FAB NAT DARMES D GUE           NATIONALE
FAB NAT DARMES D GUE           NATIONALEFAL
FAB NAT DARMES D GUE           NATIONALEFNC
FAB NAT DARMES D GUE           NATIONALEPARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA
FAB NAT DARMES D GUE           PARA LAR
FAB NAT DARMES D GUE           PARATROOP

                                 Page 2060 of 2786

                                      02061
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7533 Page 2065 of
                                     2792
                                   Roberti-Roos
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PARATROOPER
FAB NAT DARMES D GUE           PERA
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REM SPORTER
FAB NAT DARMES D GUE           REMINGTONSPORTERFNC
FAB NAT DARMES D GUE           REMSPORTER
FAB NAT DARMES D GUE           SA FAL
FAB NAT DARMES D GUE           SAR 48
FAB NAT DARMES D GUE           SEMILAR
FAB NAT DARMES D GUE           SIMI AUTO LAR
FAB NAT DARMES D GUE           SPAS 12
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER
FAB NAT DARMES D GUE           SPORTER PARATROOPER
FAB NAT DARMES D GUE           UNKNOWN
FAB NAT DARMES D GUE           UNKNOWN
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FAB NAT DARMES D GUE           X
FABRIQUE DARMES                308 MATCH
FABRIQUE DARMES                308 MATCH
FABRIQUE DARMES                AKS 47 86S
FABRIQUE DARMES                FAL
FABRIQUE DARMES                FAL

                                 Page 2061 of 2786

                                      02062
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7534 Page 2066 of
                                     2792
                                   Roberti-Roos
FABRIQUE DARMES                FAL
FABRIQUE DARMES                FAL
FABRIQUE DARMES                FAL
FABRIQUE DARMES                FAL
FABRIQUE DARMES                FAL 308 MATCH
FABRIQUE DARMES                FAL LSR
FABRIQUE DARMES                FMLSR
FABRIQUE DARMES                FN 308 MATCH
FABRIQUE DARMES                FN FAL
FABRIQUE DARMES                FN FAL
FABRIQUE DARMES                FN FAL
FABRIQUE DARMES                FN FNC
FABRIQUE DARMES                FN LAR
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNC
FABRIQUE DARMES                FNCP
FABRIQUE DARMES                LAR308
FABRIQUE DARMES                PARA
FABRIQUE DARMES                PARATROOPER
FABRIQUE DARMES                PARATROOPER
FABRIQUE DARMES                SAR48
FALCON                         308 MATCH
FALCON                         308 MATCH
FALCON                         FN FAL
FAMAE/FAMAP                    FAL
FBN                            223SPORTER
FBRC MIL DE ARM PORT           FAL
FBRC MIL DE ARM PORT           FAL
FBRC MIL DE ARM PORT           FM LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR
FBRC MIL DE ARM PORT           LSR FAL
FBRC MIL DE ARM PORT           LSR FAL
FED ENGINEERING CORP           XC900
FEDERAL ORDNANCE               1927A
FEDERAL ORDNANCE               M1
FEDERAL ORDNANCE               M1 30 CARBINE
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M14
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M145A
FEDERAL ORDNANCE               M14A
FEDERAL ORDNANCE               M14SA

                                 Page 2062 of 2786

                                      02063
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7535 Page 2067 of
                                     2792
                                   Roberti-Roos
FEDERAL ORDNANCE               M14SA
FEDERAL ORDNANCE               M14SA
FIREARMS CO, LTD               M1 CARBINE
FIREARMS IMP&EXP(FIE           LAW12
FIREARMS IMP&EXP(FIE           SPAS 12
FIREARMS IMP&EXP(FIE           SPECTRE
FIREARMS IMP&EXP(FIE           T2 75
FLORIDA                        KG99
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        12
FRANCHI                        15
FRANCHI                        500
FRANCHI                        12GA
FRANCHI                        12L
FRANCHI                        12L
FRANCHI                        12L
FRANCHI                        12L
FRANCHI                        12L
FRANCHI                        AR 15
FRANCHI                        BRESCIA
FRANCHI                        FAL
FRANCHI                        FAL
FRANCHI                        FIE SPA
FRANCHI                        FN
FRANCHI                        FN FAL
FRANCHI                        FN FAL
FRANCHI                        FN FAL
FRANCHI                        FN FAL
FRANCHI                        FN LAR
FRANCHI                        FNC
FRANCHI                        FNC
FRANCHI                        FNC
FRANCHI                        FNC
FRANCHI                        FRANCHI
FRANCHI                        FRANCHI
FRANCHI                        FRONKI
FRANCHI                        FRONKI
FRANCHI                        LAW
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12

                                 Page 2063 of 2786

                                      02064
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7536 Page 2068 of
                                     2792
                                     Roberti-Roos
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12

                                 Page 2064 of 2786

                                       02065
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7537 Page 2069 of
                                     2792
                                     Roberti-Roos
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12
FRANCHI                        LAW   12

                                 Page 2065 of 2786

                                       02066
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7538 Page 2070 of
                                     2792
                                   Roberti-Roos
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12
FRANCHI                        LAW 12 SPA
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12
FRANCHI                        LAW12FRANCIA
FRANCHI                        LAWS
FRANCHI                        LAWS 12
FRANCHI                        S12
FRANCHI                        SAS 12
FRANCHI                        SAS 12
FRANCHI                        SAS12
FRANCHI                        SPA
FRANCHI                        SPA
FRANCHI                        SPA
FRANCHI                        SPA
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA 12
FRANCHI                        SPA BRESCIA
FRANCHI                        SPA SAS12
FRANCHI                        SPA SPORT
FRANCHI                        SPA12
FRANCHI                        SPA12
FRANCHI                        SPA12
FRANCHI                        SPA12

                                 Page 2066 of 2786

                                      02067
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7539 Page 2071 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPA12
FRANCHI                        SPAA 12
FRANCHI                        SPAAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS
FRANCHI                        SPAS

                                 Page 2067 of 2786

                                      02068
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7540 Page 2072 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS
FRANCHI                        SPAS 10
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2068 of 2786

                                      02069
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7541 Page 2073 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2069 of 2786

                                      02070
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7542 Page 2074 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2070 of 2786

                                      02071
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7543 Page 2075 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2071 of 2786

                                      02072
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7544 Page 2076 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2072 of 2786

                                      02073
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7545 Page 2077 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2073 of 2786

                                      02074
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7546 Page 2078 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2074 of 2786

                                      02075
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7547 Page 2079 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2075 of 2786

                                      02076
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7548 Page 2080 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2076 of 2786

                                      02077
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7549 Page 2081 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2077 of 2786

                                      02078
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7550 Page 2082 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2078 of 2786

                                      02079
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7551 Page 2083 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2079 of 2786

                                      02080
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7552 Page 2084 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12

                                 Page 2080 of 2786

                                      02081
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7553 Page 2085 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12 L
FRANCHI                        SPAS 12L
FRANCHI                        SPAS 12L
FRANCHI                        SPAS 12L
FRANCHI                        SPAS 12L
FRANCHI                        SPAS 15
FRANCHI                        SPAS 15
FRANCHI                        SPAS FIE

                                 Page 2081 of 2786

                                      02082
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7554 Page 2086 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS FRANCHI SHOTGUN
FRANCHI                        SPAS LUIGI FRANCHI
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12

                                 Page 2082 of 2786

                                      02083
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7555 Page 2087 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12

                                 Page 2083 of 2786

                                      02084
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7556 Page 2088 of
                                     2792
                                   Roberti-Roos
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12
FRANCHI                        SPAS12L
FRANCHI                        SPAS12L
FRANCHI                        SPAS12L
FRANCHI                        SPAS12L
FRANCHI                        SPAS12L
FRANCHI                        SPAS12LFRANCHI
FRANCHI                        SPAS12LSPA
FRANCHI                        SPAZ12
FRANCHI                        SPAZ12
FRANCHI                        SPECTRE
FRANCHI                        SPORTER
FRANKFORT ARSNAL INC           AR 15
FRANKFORT ARSNAL INC           AR 15
FRANKFORT ARSNAL INC           MOD 16
FRANKFORT ARSNAL INC           XM 177E2
FRANKFORT ARSNAL INC           XM177
FRANKFORT ARSNAL INC           XM177
GABLNDO/GABLNDO & C            380
GALIL ISRAEL                   233
GALIL ISRAEL                   308
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   323
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329

                                 Page 2084 of 2786

                                      02085
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7557 Page 2089 of
                                     2792
                                     Roberti-Roos
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   329
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   331
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332

                                 Page 2085 of 2786

                                       02086
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7558 Page 2090 of
                                     2792
                                     Roberti-Roos
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   332
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   361
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372
GALIL ISRAEL                   372

                                 Page 2086 of 2786

                                       02087
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7559 Page 2091 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   372
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   386
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   392
GALIL ISRAEL                   00 361
GALIL ISRAEL                   1M1ISRAEL
GALIL ISRAEL                   223 AR
GALIL ISRAEL                   223 ARM
GALIL ISRAEL                   223 ARM
GALIL ISRAEL                   308 AR
GALIL ISRAEL                   308 ARM
GALIL ISRAEL                   308 ARM
GALIL ISRAEL                   308 ARM
GALIL ISRAEL                   308 ARM
GALIL ISRAEL                   323 ARM
GALIL ISRAEL                   323 ARM
GALIL ISRAEL                   323 ARM
GALIL ISRAEL                   323 GALIL
GALIL ISRAEL                   323 SEMI AUTO
GALIL ISRAEL                   329 AR
GALIL ISRAEL                   329 AR
GALIL ISRAEL                   329 SEMI AUTOMATIC
GALIL ISRAEL                   372 GALIAL
GALIL ISRAEL                   372 GALIAL
GALIL ISRAEL                   372 IMI ISRAEL
GALIL ISRAEL                   386 AR
GALIL ISRAEL                   386 GT 55

                                 Page 2087 of 2786

                                      02088
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7560 Page 2092 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   A223AAL
GALIL ISRAEL                   ACTION ARMS
GALIL ISRAEL                   AK 47
GALIL ISRAEL                   AK TYPE
GALIL ISRAEL                   AK TYPE
GALIL ISRAEL                   AKM 223
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR

                                 Page 2088 of 2786

                                      02089
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7561 Page 2093 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR
GALIL ISRAEL                   AR 22
GALIL ISRAEL                   AR 22
GALIL ISRAEL                   AR 22
GALIL ISRAEL                   AR 223
GALIL ISRAEL                   AR 223
GALIL ISRAEL                   AR 223
GALIL ISRAEL                   AR 223
GALIL ISRAEL                   AR 223
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308
GALIL ISRAEL                   AR 308

                                 Page 2089 of 2786

                                        02090
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7562 Page 2094 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   AR 329
GALIL ISRAEL                   AR 329
GALIL ISRAEL                   AR 329
GALIL ISRAEL                   AR 331
GALIL ISRAEL                   AR 331
GALIL ISRAEL                   AR 332
GALIL ISRAEL                   AR 372
GALIL ISRAEL                   AR 372
GALIL ISRAEL                   AR 386
GALIL ISRAEL                   AR 386
GALIL ISRAEL                   AR 386
GALIL ISRAEL                   AR 386
GALIL ISRAEL                   AR 386
GALIL ISRAEL                   AR M
GALIL ISRAEL                   AR M
GALIL ISRAEL                   AR MODEL 329
GALIL ISRAEL                   AR MODEL 386
GALIL ISRAEL                   AR223
GALIL ISRAEL                   AR223
GALIL ISRAEL                   AR308
GALIL ISRAEL                   AR361
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM

                                 Page 2090 of 2786

                                      02091
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7563 Page 2095 of
                                     2792
                                     Roberti-Roos
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM

                                 Page 2091 of 2786

                                       02092
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7564 Page 2096 of
                                     2792
                                     Roberti-Roos
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM

                                 Page 2092 of 2786

                                       02093
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7565 Page 2097 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   ARM
GALIL ISRAEL                   ARM 308
GALIL ISRAEL                   ARM 308
GALIL ISRAEL                   ARM 308
GALIL ISRAEL                   ARM 308
GALIL ISRAEL                   ARM 332
GALIL ISRAEL                   ARM 332
GALIL ISRAEL                   ARM 332
GALIL ISRAEL                   ARM 332
GALIL ISRAEL                   ARM 332
GALIL ISRAEL                   ARM 392
GALIL ISRAEL                   ARM 392
GALIL ISRAEL                   ARM361
GALIL ISRAEL                   B
GALIL ISRAEL                   CARBINE
GALIL ISRAEL                   CAT NO 00361
GALIL ISRAEL                   FOLDING STOCK
GALIL ISRAEL                   GA MR331
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL

                                 Page 2093 of 2786

                                      02094
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7566 Page 2098 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL

                                 Page 2094 of 2786

                                       02095
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7567 Page 2099 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL
GALIL ISRAEL                   GALIL 003320000
GALIL ISRAEL                   GALIL 223
GALIL ISRAEL                   GALIL 308
GALIL ISRAEL                   GALIL 308 AR
GALIL ISRAEL                   GALIL 308 AR
GALIL ISRAEL                   GALIL 308 AR
GALIL ISRAEL                   GALIL 323
GALIL ISRAEL                   GALIL 323
GALIL ISRAEL                   GALIL 323
GALIL ISRAEL                   GALIL 323
GALIL ISRAEL                   GALIL 323
GALIL ISRAEL                   GALIL 329
GALIL ISRAEL                   GALIL 329
GALIL ISRAEL                   GALIL 331
GALIL ISRAEL                   GALIL 331
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332
GALIL ISRAEL                   GALIL 332 ARM
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 372
GALIL ISRAEL                   GALIL 386
GALIL ISRAEL                   GALIL 386
GALIL ISRAEL                   GALIL 386
GALIL ISRAEL                   GALIL 386
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL 392
GALIL ISRAEL                   GALIL AAL
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR

                                 Page 2095 of 2786

                                      02096
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7568 Page 2100 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR
GALIL ISRAEL                   GALIL AR 223
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARM
GALIL ISRAEL                   GALIL ARMS
GALIL ISRAEL                   GALIL ARMS
GALIL ISRAEL                   GALIL ARMS
GALIL ISRAEL                   GALIL ARMS
GALIL ISRAEL                   GALIL CARBINE
GALIL ISRAEL                   GALIL MR332

                                 Page 2096 of 2786

                                      02097
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7569 Page 2101 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   GALIL MR372
GALIL ISRAEL                   GALIL SA
GALIL ISRAEL                   GALIL SNR
GALIL ISRAEL                   GALILAR
GALIL ISRAEL                   GALILARM
GALIL ISRAEL                   GALILARM
GALIL ISRAEL                   GALILMODEL372
GALIL ISRAEL                   GALIS AR
GALIL ISRAEL                   GLI
GALIL ISRAEL                   GLI
GALIL ISRAEL                   GLI
GALIL ISRAEL                   IMI
GALIL ISRAEL                   IMI GALIL
GALIL ISRAEL                   IMIGALILARM
GALIL ISRAEL                   ISREAL MILITARY
GALIL ISRAEL                   LTD IMI
GALIL ISRAEL                   LTD IMI
GALIL ISRAEL                   LTD IMI
GALIL ISRAEL                   M 331
GALIL ISRAEL                   M21 329
GALIL ISRAEL                   M331
GALIL ISRAEL                   MODEL 323
GALIL ISRAEL                   MODEL 329
GALIL ISRAEL                   MODEL 329
GALIL ISRAEL                   MODEL 331
GALIL ISRAEL                   MODEL 331
GALIL ISRAEL                   MODEL 331
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 332
GALIL ISRAEL                   MODEL 361
GALIL ISRAEL                   MODEL 372
GALIL ISRAEL                   MODEL 386
GALIL ISRAEL                   MODEL 392
GALIL ISRAEL                   MODEL329
GALIL ISRAEL                   MODEL372
GALIL ISRAEL                   MR 332
GALIL ISRAEL                   MR 332
GALIL ISRAEL                   MR 361
GALIL ISRAEL                   MR332
GALIL ISRAEL                   MR361
GALIL ISRAEL                   OOI
GALIL ISRAEL                   PARA
GALIL ISRAEL                   PARA TROOPER
GALIL ISRAEL                   SAUTOGALILMODEL386IM
GALIL ISRAEL                   SNIPER
GALIL ISRAEL                   SNIPER
GALIL ISRAEL                   SPORTER
GALIL ISRAEL                   SPORTER 332
GALIL ISRAEL                   UNKNOWN
GALIL ISRAEL                   UZI
GALIL ISRAEL                   UZSG

                                 Page 2097 of 2786

                                      02098
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7570 Page 2102 of
                                     2792
                                   Roberti-Roos
GALIL ISRAEL                   UZSG 361
GALIL ISRAEL                   X
GALIL ISRAEL                   X
GALIL ISRAEL                   X
GALIL ISRAEL                   X
GARRUCHA                       AT 9
GECADO                         GALIL
GILBERT EQU CO                 12
GILBERT EQU CO                 12
GILBERT EQU CO                 12
GILBERT EQU CO                 12
GILBERT EQU CO                 332
GILBERT EQU CO                 392
GILBERT EQU CO                 S 12002
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREET SWEEPER
GILBERT EQU CO                 STREETSWEEPER
GILBERT EQU CO                 STREETSWEEPER
GILBERT EQU CO                 STRIKER
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 STRIKER 12
GILBERT EQU CO                 USAS 12
GILBERT EQU CO                 X
GILBERT EQU CO                 X
GILBERT EQU CO                 X
GILBERT EQU CO                 X
GLOCK,INC                      19
GLOCK,INC                      17L
GLOCK,INC                      GLOCK 17
GM                             M1 CARBINE
GOLDEN STATE ARMS              56S
GOLDEN STATE ARMS              AK 47S
GOLDEN STATE ARMS              AK47
GOLDEN STATE ARMS              AK47S
GOLDEN STATE ARMS              GSAD
GOLDEN STATE ARMS              HK G3

                                 Page 2098 of 2786

                                      02099
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7571 Page 2103 of
                                     2792
                                   Roberti-Roos
GOLDEN STATE ARMS              M1
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59
GOLDEN STATE ARMS              M59 TROOPER
GOLDEN STATE ARMS              SANTA FE
GRIST MILL MFG                 AR15
GROUP INDUSTRIES               HR4322S
GROUP INDUSTRIES               HR4332S
H & H ENTERPRISES              AR 10
HARRINGTON & RICHDSN           88
HARRINGTON & RICHDSN           AR 15
HARRINGTON & RICHDSN           BM59
HARRINGTON & RICHDSN           M1 CARBINE
HARRINGTON & RICHDSN           M60
HECKLER & KOCH                 9
HECKLER & KOCH                 14
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 41
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 43
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2099 of 2786

                                      02100
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7572 Page 2104 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2100 of 2786

                                      02101
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7573 Page 2105 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2101 of 2786

                                      02102
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7574 Page 2106 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2102 of 2786

                                      02103
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7575 Page 2107 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2103 of 2786

                                      02104
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7576 Page 2108 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2104 of 2786

                                      02105
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7577 Page 2109 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2105 of 2786

                                      02106
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7578 Page 2110 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2106 of 2786

                                      02107
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7579 Page 2111 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2107 of 2786

                                      02108
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7580 Page 2112 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2108 of 2786

                                      02109
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7581 Page 2113 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2109 of 2786

                                      02110
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7582 Page 2114 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2110 of 2786

                                      02111
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7583 Page 2115 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91

                                 Page 2111 of 2786

                                      02112
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7584 Page 2116 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 91
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93

                                 Page 2112 of 2786

                                      02113
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7585 Page 2117 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93

                                 Page 2113 of 2786

                                      02114
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7586 Page 2118 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93

                                 Page 2114 of 2786

                                      02115
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7587 Page 2119 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93

                                 Page 2115 of 2786

                                      02116
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7588 Page 2120 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93

                                 Page 2116 of 2786

                                      02117
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7589 Page 2121 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 93
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94

                                 Page 2117 of 2786

                                      02118
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7590 Page 2122 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94

                                 Page 2118 of 2786

                                      02119
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7591 Page 2123 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94

                                 Page 2119 of 2786

                                      02120
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7592 Page 2124 of
                                     2792
                                    Roberti-Roos
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94

                                 Page 2120 of 2786

                                      02121
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7593 Page 2125 of
                                     2792
                                     Roberti-Roos
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 94
HECKLER & KOCH                 512
HECKLER & KOCH                 630
HECKLER & KOCH                 770
HECKLER & KOCH                 901
HECKLER & KOCH                 911
HECKLER & KOCH                 940
HECKLER & KOCH
HECKLER & KOCH                 90 MODEL 3
HECKLER & KOCH                 91 A
HECKLER & KOCH                 91 A
HECKLER & KOCH                 91 A
HECKLER & KOCH                 91 A 2
HECKLER & KOCH                 91 A1
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2

                                 Page 2121 of 2786

                                       02122
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7594 Page 2126 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2

                                 Page 2122 of 2786

                                       02123
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7595 Page 2127 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2
HECKLER & KOCH                 91 A2Z
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3

                                 Page 2123 of 2786

                                        02124
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7596 Page 2128 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 A3
HECKLER & KOCH                 91 AZ
HECKLER & KOCH                 91 AZ
HECKLER & KOCH                 91 AZ
HECKLER & KOCH                 91 AZ
HECKLER & KOCH                 91 CAMO
HECKLER & KOCH                 91 EA3
HECKLER & KOCH                 91 EA3
HECKLER & KOCH                 91 SEMI AUTO
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A
HECKLER & KOCH                 91A1
HECKLER & KOCH                 91A1
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2

                                 Page 2124 of 2786

                                      02125
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7597 Page 2129 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2

                                 Page 2125 of 2786

                                      02126
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7598 Page 2130 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2
HECKLER & KOCH                 91A2 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91A3
HECKLER & KOCH                 91AZ
HECKLER & KOCH                 91AZ
HECKLER & KOCH                 91AZ
HECKLER & KOCH                 91AZ
HECKLER & KOCH                 91EA3
HECKLER & KOCH                 92 A2
HECKLER & KOCH                 92A2
HECKLER & KOCH                 92A2
HECKLER & KOCH                 93 2
HECKLER & KOCH                 93 A
HECKLER & KOCH                 93 A
HECKLER & KOCH                 93 A
HECKLER & KOCH                 93 A
HECKLER & KOCH                 93 A1
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2

                                 Page 2126 of 2786

                                      02127
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7599 Page 2131 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A2
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93 A3
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2

                                 Page 2127 of 2786

                                       02128
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7600 Page 2132 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A2
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A3
HECKLER & KOCH                 93A4
HECKLER & KOCH                 93A4
HECKLER & KOCH                 94 3A
HECKLER & KOCH                 94 3A
HECKLER & KOCH                 94 A 3
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2

                                 Page 2128 of 2786

                                        02129
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7601 Page 2133 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A2
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 A3
HECKLER & KOCH                 94 CARBINE
HECKLER & KOCH                 94A
HECKLER & KOCH                 94A 3
HECKLER & KOCH                 94A 3
HECKLER & KOCH                 94A 3
HECKLER & KOCH                 94A2
HECKLER & KOCH                 94A2
HECKLER & KOCH                 94A2
HECKLER & KOCH                 94A2

                                 Page 2129 of 2786

                                      02130
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7602 Page 2134 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94A3
HECKLER & KOCH                 94AZ
HECKLER & KOCH                 94AZ
HECKLER & KOCH                 94AZ
HECKLER & KOCH                 A048903
HECKLER & KOCH                 A1
HECKLER & KOCH                 A2
HECKLER & KOCH                 A2
HECKLER & KOCH                 A2
HECKLER & KOCH                 A3
HECKLER & KOCH                 A3
HECKLER & KOCH                 A3
HECKLER & KOCH                 A3 91
HECKLER & KOCH                 A3 93
HECKLER & KOCH                 AK 91
HECKLER & KOCH                 AK 91
HECKLER & KOCH                 AK 91

                                 Page 2130 of 2786

                                      02131
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7603 Page 2135 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 AK 91 A2
HECKLER & KOCH                 AK 93 A2
HECKLER & KOCH                 AK91
HECKLER & KOCH                 AK91
HECKLER & KOCH                 AR 15
HECKLER & KOCH                 AR15
HECKLER & KOCH                 BENNELLI
HECKLER & KOCH                 BENNELLI M1
HECKLER & KOCH                 G3
HECKLER & KOCH                 G 3 HK
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3
HECKLER & KOCH                 G3 SA
HECKLER & KOCH                 GOLDEN STATE
HECKLER & KOCH                 H 93
HECKLER & KOCH                 H 93
HECKLER & KOCH                 HK
HECKLER & KOCH                 H K 91
HECKLER & KOCH                 H K 91
HECKLER & KOCH                 H K 91
HECKLER & KOCH                 H93
HECKLER & KOCH                 HEC
HECKLER & KOCH                 HHK91
HECKLER & KOCH                 HK
HECKLER & KOCH                 HK
HECKLER & KOCH                 HK
HECKLER & KOCH                 HK
HECKLER & KOCH                 HK
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 19
HECKLER & KOCH                 HK 19
HECKLER & KOCH                 HK 19A2
HECKLER & KOCH                 HK 223
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 41
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 43
HECKLER & KOCH                 HK 526
HECKLER & KOCH                 HK 90
HECKLER & KOCH                 HK 90
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2131 of 2786

                                      02132
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7604 Page 2136 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2132 of 2786

                                       02133
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7605 Page 2137 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2133 of 2786

                                       02134
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7606 Page 2138 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2134 of 2786

                                       02135
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7607 Page 2139 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2135 of 2786

                                       02136
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7608 Page 2140 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2136 of 2786

                                       02137
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7609 Page 2141 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2137 of 2786

                                       02138
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7610 Page 2142 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2138 of 2786

                                       02139
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7611 Page 2143 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2139 of 2786

                                       02140
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7612 Page 2144 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2140 of 2786

                                       02141
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7613 Page 2145 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2141 of 2786

                                       02142
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7614 Page 2146 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2142 of 2786

                                       02143
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7615 Page 2147 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2143 of 2786

                                       02144
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7616 Page 2148 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2144 of 2786

                                       02145
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7617 Page 2149 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2145 of 2786

                                       02146
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7618 Page 2150 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2146 of 2786

                                       02147
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7619 Page 2151 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2147 of 2786

                                       02148
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7620 Page 2152 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2148 of 2786

                                       02149
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7621 Page 2153 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2149 of 2786

                                       02150
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7622 Page 2154 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2150 of 2786

                                       02151
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7623 Page 2155 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2151 of 2786

                                       02152
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7624 Page 2156 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2152 of 2786

                                       02153
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7625 Page 2157 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2153 of 2786

                                       02154
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7626 Page 2158 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2154 of 2786

                                       02155
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7627 Page 2159 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2155 of 2786

                                       02156
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7628 Page 2160 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2156 of 2786

                                       02157
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7629 Page 2161 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2157 of 2786

                                       02158
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7630 Page 2162 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2158 of 2786

                                       02159
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7631 Page 2163 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2159 of 2786

                                       02160
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7632 Page 2164 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2160 of 2786

                                       02161
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7633 Page 2165 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2161 of 2786

                                       02162
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7634 Page 2166 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2162 of 2786

                                       02163
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7635 Page 2167 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2163 of 2786

                                       02164
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7636 Page 2168 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2164 of 2786

                                       02165
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7637 Page 2169 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2165 of 2786

                                       02166
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7638 Page 2170 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91

                                 Page 2166 of 2786

                                       02167
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7639 Page 2171 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91
HECKLER & KOCH                 HK 91 3
HECKLER & KOCH                 HK 91 A
HECKLER & KOCH                 HK 91 A
HECKLER & KOCH                 HK 91 A
HECKLER & KOCH                 HK 91 A
HECKLER & KOCH                 HK 91 A1
HECKLER & KOCH                 HK 91 A1
HECKLER & KOCH                 HK 91 A1
HECKLER & KOCH                 HK 91 A1
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2

                                 Page 2167 of 2786

                                      02168
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7640 Page 2172 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2

                                 Page 2168 of 2786

                                      02169
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7641 Page 2173 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2

                                 Page 2169 of 2786

                                      02170
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7642 Page 2174 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A2
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3

                                 Page 2170 of 2786

                                      02171
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7643 Page 2175 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A3
HECKLER & KOCH                 HK 91 A4
HECKLER & KOCH                 HK 91 AC
HECKLER & KOCH                 HK 91 AII
HECKLER & KOCH                 HK 91 PSG1
HECKLER & KOCH                 HK 912
HECKLER & KOCH                 HK 912
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A

                                 Page 2171 of 2786

                                      02172
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7644 Page 2176 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A
HECKLER & KOCH                 HK 91A 2
HECKLER & KOCH                 HK 91A1
HECKLER & KOCH                 HK 91A1
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2

                                 Page 2172 of 2786

                                      02173
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7645 Page 2177 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A2
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 91A3
HECKLER & KOCH                 HK 92
HECKLER & KOCH                 HK 92
HECKLER & KOCH                 HK 92
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2173 of 2786

                                      02174
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7646 Page 2178 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2174 of 2786

                                       02175
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7647 Page 2179 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2175 of 2786

                                       02176
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7648 Page 2180 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2176 of 2786

                                       02177
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7649 Page 2181 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2177 of 2786

                                       02178
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7650 Page 2182 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2178 of 2786

                                       02179
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7651 Page 2183 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2179 of 2786

                                       02180
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7652 Page 2184 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2180 of 2786

                                       02181
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7653 Page 2185 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2181 of 2786

                                       02182
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7654 Page 2186 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2182 of 2786

                                       02183
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7655 Page 2187 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93

                                 Page 2183 of 2786

                                       02184
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7656 Page 2188 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93
HECKLER & KOCH                 HK 93 A
HECKLER & KOCH                 HK 93 A
HECKLER & KOCH                 HK 93 A 3
HECKLER & KOCH                 HK 93 A1
HECKLER & KOCH                 HK 93 A1
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2

                                 Page 2184 of 2786

                                      02185
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7657 Page 2189 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A2
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A3
HECKLER & KOCH                 HK 93 A4
HECKLER & KOCH                 HK 93 A4
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A

                                 Page 2185 of 2786

                                      02186
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7658 Page 2190 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A2
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A3
HECKLER & KOCH                 HK 93A4
HECKLER & KOCH                 HK 93A4
HECKLER & KOCH                 HK 93AZ
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2186 of 2786

                                      02187
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7659 Page 2191 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2187 of 2786

                                       02188
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7660 Page 2192 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2188 of 2786

                                       02189
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7661 Page 2193 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2189 of 2786

                                       02190
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7662 Page 2194 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2190 of 2786

                                       02191
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7663 Page 2195 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2191 of 2786

                                       02192
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7664 Page 2196 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2192 of 2786

                                       02193
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7665 Page 2197 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2193 of 2786

                                       02194
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7666 Page 2198 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2194 of 2786

                                       02195
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7667 Page 2199 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94

                                 Page 2195 of 2786

                                       02196
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7668 Page 2200 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A2
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3

                                 Page 2196 of 2786

                                      02197
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7669 Page 2201 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 94 A3
HECKLER & KOCH                 HK 940
HECKLER & KOCH                 HK 94A
HECKLER & KOCH                 HK 94A 3
HECKLER & KOCH                 HK 94A 3
HECKLER & KOCH                 HK 94A2
HECKLER & KOCH                 HK 94A2

                                 Page 2197 of 2786

                                      02198
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7670 Page 2202 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK 94A2
HECKLER & KOCH                 HK 94A2
HECKLER & KOCH                 HK 94A2
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A3
HECKLER & KOCH                 HK 94A5
HECKLER & KOCH                 HK 94S
HECKLER & KOCH                 HK M91
HECKLER & KOCH                 HK MD91
HECKLER & KOCH                 HK SL7
HECKLER & KOCH                 HK SP 89
HECKLER & KOCH                 HK308
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK41
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2198 of 2786

                                      02199
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7671 Page 2203 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2199 of 2786

                                      02200
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7672 Page 2204 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2200 of 2786

                                      02201
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7673 Page 2205 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2201 of 2786

                                      02202
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7674 Page 2206 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2202 of 2786

                                      02203
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7675 Page 2207 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2203 of 2786

                                      02204
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7676 Page 2208 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2204 of 2786

                                      02205
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7677 Page 2209 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91

                                 Page 2205 of 2786

                                      02206
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7678 Page 2210 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A2
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 A3
HECKLER & KOCH                 HK91 TROP
HECKLER & KOCH                 HK910
HECKLER & KOCH                 HK9102
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A
HECKLER & KOCH                 HK91A1
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A2
HECKLER & KOCH                 HK91A21C
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91A3
HECKLER & KOCH                 HK91AZ
HECKLER & KOCH                 HK91HELERKOTH
HECKLER & KOCH                 HK92

                                 Page 2206 of 2786

                                      02207
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7679 Page 2211 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93

                                 Page 2207 of 2786

                                      02208
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7680 Page 2212 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93

                                 Page 2208 of 2786

                                      02209
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7681 Page 2213 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93
HECKLER & KOCH                 HK93 A 2
HECKLER & KOCH                 HK93 A2
HECKLER & KOCH                 HK93 A2
HECKLER & KOCH                 HK93 A2
HECKLER & KOCH                 HK93 A3
HECKLER & KOCH                 HK93 S2
HECKLER & KOCH                 HK93A
HECKLER & KOCH                 HK93A
HECKLER & KOCH                 HK93A
HECKLER & KOCH                 HK93A1
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2
HECKLER & KOCH                 HK93A2

                                 Page 2209 of 2786

                                      02210
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7682 Page 2214 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK93A3
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94

                                 Page 2210 of 2786

                                      02211
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7683 Page 2215 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94
HECKLER & KOCH                 HK94 A2
HECKLER & KOCH                 HK94 A3
HECKLER & KOCH                 HK94 A3
HECKLER & KOCH                 HK94 A3
HECKLER & KOCH                 HK94 A3
HECKLER & KOCH                 HK94 A3
HECKLER & KOCH                 HK94 AB
HECKLER & KOCH                 HK940
HECKLER & KOCH                 HK94A
HECKLER & KOCH                 HK94A2
HECKLER & KOCH                 HK94A2
HECKLER & KOCH                 HK94A2
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3

                                 Page 2211 of 2786

                                      02212
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7684 Page 2216 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A3
HECKLER & KOCH                 HK94A4
HECKLER & KOCH                 HK94C
HECKLER & KOCH                 HK94C
HECKLER & KOCH                 HKM 93
HECKLER & KOCH                 HKPSG1
HECKLER & KOCH                 HKSR9
HECKLER & KOCH                 K 93
HECKLER & KOCH                 KOCH 91
HECKLER & KOCH                 M 1 SUPER 90
HECKLER & KOCH                 M 91
HECKLER & KOCH                 M 91
HECKLER & KOCH                 M 91
HECKLER & KOCH                 M 91
HECKLER & KOCH                 M 93
HECKLER & KOCH                 M 93
HECKLER & KOCH                 M 94
HECKLER & KOCH                 M 94
HECKLER & KOCH                 M1
HECKLER & KOCH                 M41
HECKLER & KOCH                 M41
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91
HECKLER & KOCH                 M91 A2
HECKLER & KOCH                 M91 A2
HECKLER & KOCH                 M91A2
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93
HECKLER & KOCH                 M93A2
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94

                                 Page 2212 of 2786

                                      02213
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7685 Page 2217 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 M94
HECKLER & KOCH                 MDL 94
HECKLER & KOCH                 MDL 94
HECKLER & KOCH                 MOD 91
HECKLER & KOCH                 MOD 94
HECKLER & KOCH                 MOD91
HECKLER & KOCH                 MOD91A2
HECKLER & KOCH                 MOD93
HECKLER & KOCH                 MOD93
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 91
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93

                                 Page 2213 of 2786

                                      02214
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7686 Page 2218 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 93
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94
HECKLER & KOCH                 MODEL 94 A3
HECKLER & KOCH                 MODEL 94 A4
HECKLER & KOCH                 MODEL91
HECKLER & KOCH                 MODEL93
HECKLER & KOCH                 PSG 1
HECKLER & KOCH                 PSG 1
HECKLER & KOCH                 PSG 1
HECKLER & KOCH                 PSG1
HECKLER & KOCH                 PSG1
HECKLER & KOCH                 PSG1
HECKLER & KOCH                 SEMI AUTO
HECKLER & KOCH                 SEMI AUTO
HECKLER & KOCH                 SL7
HECKLER & KOCH                 SP 89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89
HECKLER & KOCH                 SP89

                                 Page 2214 of 2786

                                      02215
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7687 Page 2219 of
                                     2792
                                   Roberti-Roos
HECKLER & KOCH                 SPAS
HECKLER & KOCH                 SPORTER 91
HECKLER & KOCH                 SPORTER 91
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 SUPER 90
HECKLER & KOCH                 UNKNOWN
HECKLER & KOCH                 W GERMAN SR9
HECKLER & KOCH                 X
HI STANDARD                    10
HI STANDARD                    10
HI STANDARD                    M10
HI STANDARD                    M10
HOWA/HOWA LTD.                 AR 180
HOWA/HOWA LTD.                 AR 180
HOWA/HOWA LTD.                 AR 180
HOWA/HOWA LTD.                 AR180
HOWA/HOWA LTD.                 AR180
HOWA/HOWA LTD.                 AR180
HOWA/HOWA LTD.                 AR180
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47
HUNGARIAN ARMS WORK            AK 47 SA85M
HUNGARIAN ARMS WORK            AK 47 SA85M

                                 Page 2215 of 2786

                                      02216
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7688 Page 2220 of
                                     2792
                                   Roberti-Roos
HUNGARIAN ARMS WORK            AK47
HUNGARIAN ARMS WORK            AK47
HUNGARIAN ARMS WORK            AK47
HUNGARIAN ARMS WORK            AK47 AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM
HUNGARIAN ARMS WORK            AKM 47
HUNGARIAN ARMS WORK            AKM 47
HUNGARIAN ARMS WORK            AKM 47
HUNGARIAN ARMS WORK            AKM 47S
HUNGARIAN ARMS WORK            AKM AK 47
HUNGARIAN ARMS WORK            AKM SA
HUNGARIAN ARMS WORK            AKM SA 85
HUNGARIAN ARMS WORK            AKM SA 85
HUNGARIAN ARMS WORK            AKM SA 85
HUNGARIAN ARMS WORK            AKM47
HUNGARIAN ARMS WORK            AKM47
HUNGARIAN ARMS WORK            AKMS
HUNGARIAN ARMS WORK            AKS
HUNGARIAN ARMS WORK            AKS
HUNGARIAN ARMS WORK            AKS 47
HUNGARIAN ARMS WORK            AKS 47
HUNGARIAN ARMS WORK            AKSA85M
HUNGARIAN ARMS WORK            AKSSA85M

                                 Page 2216 of 2786

                                      02217
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7689 Page 2221 of
                                     2792
                                   Roberti-Roos
HUNGARIAN ARMS WORK            ARM
HUNGARIAN ARMS WORK            M 68
HUNGARIAN ARMS WORK            M 68
HUNGARIAN ARMS WORK            M 68
HUNGARIAN ARMS WORK            M 68
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M68
HUNGARIAN ARMS WORK            M85
HUNGARIAN ARMS WORK            M85
HUNGARIAN ARMS WORK            PJK M68
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M

                                 Page 2217 of 2786

                                      02218
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7690 Page 2222 of
                                     2792
                                   Roberti-Roos
HUNGARIAN ARMS WORK            SA 85M
HUNGARIAN ARMS WORK            SA 85M AK 47
HUNGARIAN ARMS WORK            SA 85M AKM
HUNGARIAN ARMS WORK            SA 85M AKM
HUNGARIAN ARMS WORK            SA85 M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M
HUNGARIAN ARMS WORK            SA85M AK 47
HUNGARIAN ARMS WORK            SA85M AK 47
HUNGARIAN ARMS WORK            SA85M AK47
HUNGARIAN ARMS WORK            SA85M AK47
HUNGARIAN ARMS WORK            SA85M AK47
HUNGARIAN ARMS WORK            SA85M AK47
HUNGARIAN ARMS WORK            SA85MM AK47
HUNGARIAN ARMS WORK            SA85MM AK47
HUNGARIAN ARMS WORK            SA85MM AK47
HUNGARIAN ARMS WORK            SA85MM AK47
HUNGARIAN ARMS WORK            SAA 85M
HUNGARIAN ARMS WORK            SEMI AUTO SPORTER
HUNGARIAN ARMS WORK            SM 85M
IMBEL                          FAL
IMBEL                          FAL
IMBEL                          GOV
IMI                            45
IMI                            329
IMI                            329
IMI                            329
IMI                            331
IMI                            332
IMI                            332
IMI                            332
IMI                            332

                                 Page 2218 of 2786

                                      02219
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7691 Page 2223 of
                                     2792
                                   Roberti-Roos
IMI                            332
IMI                            332
IMI                            332
IMI                            332
IMI                            332
IMI                            332
IMI                            361
IMI                            361
IMI                            361
IMI                            361
IMI                            361
IMI                            361
IMI                            372
IMI                            372
IMI                            372
IMI                            372
IMI                            372
IMI                            372
IMI                            372
IMI                            372
IMI                            386
IMI                            392
IMI                            223AR
IMI                            323 GALIL
IMI                            332 ARM
IMI                            332 GALIL
IMI                            372 GALIL
IMI                            386 MDL
IMI                            5 AUTO GALIL
IMI                            556 MM GAIL
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A
IMI                            A UZI
IMI                            A UZI
IMI                            A UZI
IMI                            A UZI SEMI AUTO CARB
IMI                            AR
IMI                            AR
IMI                            AR
IMI                            AR 15

                                 Page 2219 of 2786

                                      02220
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7692 Page 2224 of
                                     2792
                                   Roberti-Roos
IMI                            AR 327
IMI                            AR 332
IMI                            AR GALIL
IMI                            AR M GALIL
IMI                            ARM
IMI                            ARM
IMI                            ARM
IMI                            ARM 223
IMI                            B
IMI                            B
IMI                            B
IMI                            B
IMI                            B
IMI                            B
IMI                            B CARBINE
IMI                            B UZI
IMI                            B UZI
IMI                            B UZI
IMI                            B UZI
IMI                            B UZI
IMI                            B UZI
IMI                            CARBINE
IMI                            CARBINE
IMI                            CARBINE
IMI                            DESERT EAGLE
IMI                            FAL
IMI                            FAL
IMI                            FN LAR
IMI                            GAIL AR
IMI                            GAIL AR
IMI                            GAIL AR
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL

                                 Page 2220 of 2786

                                      02221
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7693 Page 2225 of
                                     2792
                                   Roberti-Roos
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL

                                 Page 2221 of 2786

                                       02222
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7694 Page 2226 of
                                     2792
                                   Roberti-Roos
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL
IMI                            GALIL 323
IMI                            GALIL 323
IMI                            GALIL 329
IMI                            GALIL 329
IMI                            GALIL 329
IMI                            GALIL 331
IMI                            GALIL 331
IMI                            GALIL 331
IMI                            GALIL 332
IMI                            GALIL 332
IMI                            GALIL 332
IMI                            GALIL 332
IMI                            GALIL 332
IMI                            GALIL 332
IMI                            GALIL 332 ARM
IMI                            GALIL 361
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 372
IMI                            GALIL 386
IMI                            GALIL 386
IMI                            GALIL 386
IMI                            GALIL 386
IMI                            GALIL 392
IMI                            GALIL 392
IMI                            GALIL 392 ARM
IMI                            GALIL A2
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR

                                 Page 2222 of 2786

                                      02223
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7695 Page 2227 of
                                     2792
                                   Roberti-Roos
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR
IMI                            GALIL AR 329
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL ARM
IMI                            GALIL M
IMI                            GALIL M329
IMI                            GALIL M329
IMI                            GALIL MODEL 329
IMI                            GALIL MODEL 361
IMI                            GALIL MODEL 372
IMI                            GALIL TYPE 323
IMI                            GALIL TYPE 331
IMI                            GALILAR
IMI                            GALILARM
IMI                            HADARII
IMI                            IMI
IMI                            IMI
IMI                            MINI CARBINE
IMI                            MINI CARBINE
IMI                            MINI CARBINE
IMI                            MINI CARBINE
IMI                            MINI UZI
IMI                            MINI UZI
IMI                            MINI UZI
IMI                            MINI UZI

                                 Page 2223 of 2786

                                      02224
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7696 Page 2228 of
                                     2792
                                   Roberti-Roos
IMI                            MOD 332
IMI                            MODB9
IMI                            MODEL 329
IMI                            MODEL 372
IMI                            MODEL 392
IMI                            MODEL 45
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL A
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B
IMI                            MODEL B UZI
IMI                            MODELB
IMI                            MODELB
IMI                            MODLE386GALIL
IMI                            PISTOL
IMI                            SNR GALIL
IMI                            USI PISTOL
IMI                            UXI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2224 of 2786

                                      02225
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7697 Page 2229 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2225 of 2786

                                       02226
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7698 Page 2230 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2226 of 2786

                                       02227
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7699 Page 2231 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2227 of 2786

                                       02228
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7700 Page 2232 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2228 of 2786

                                       02229
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7701 Page 2233 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2229 of 2786

                                       02230
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7702 Page 2234 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2230 of 2786

                                       02231
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7703 Page 2235 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2231 of 2786

                                       02232
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7704 Page 2236 of
                                     2792
                                     Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI

                                 Page 2232 of 2786

                                       02233
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7705 Page 2237 of
                                     2792
                                   Roberti-Roos
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI
IMI                            UZI 100
IMI                            UZI A
IMI                            UZI A
IMI                            UZI A
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B

                                 Page 2233 of 2786

                                      02234
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7706 Page 2238 of
                                     2792
                                   Roberti-Roos
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B
IMI                            UZI B CARBINE
IMI                            UZI B CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE
IMI                            UZI CARBINE MODEL A
IMI                            UZI CARBINE MODEL B
IMI                            UZI MINI
IMI                            UZI MINI CARBINE
IMI                            UZI MINI CARBINE
IMI                            UZI MINI CARBINE
IMI                            UZI MINI CARBINE
IMI                            UZI MINI CARBINE
IMI                            UZI MOD B
IMI                            UZI MODEEL B
IMI                            UZI MODEL 45
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A

                                 Page 2234 of 2786

                                      02235
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7707 Page 2239 of
                                     2792
                                   Roberti-Roos
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL A
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B

                                 Page 2235 of 2786

                                      02236
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7708 Page 2240 of
                                     2792
                                   Roberti-Roos
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI MODEL B
IMI                            UZI PISTOL
IMI                            UZI PISTOL
IMI                            UZI SA
IMI                            UZI SA 45
IMI                            UZI SA 45
IMI                            UZI SA MODEL A
IMI                            UZI SEMI AUTO
IMI                            UZI SEMI AUTO
IMI                            UZI SEMI AUTO
IMI                            UZI SEMI AUTOMATIC
IMI                            UZI3
IMI                            UZI9MM
IMI                            UZIB
IMI                            UZIB
IMI                            UZIB
IMI                            UZIB
IMI                            UZIMODELB
IMI                            UZIPARA
IMI                            X
INDUST NOT DE ARMAS            MAC 10
INGRAM                         10 A1
INGRAM                         AKS 223
INGRAM                         INGRAM
INGRAM                         INGRAM MIOAIS
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10

                                 Page 2236 of 2786

                                      02237
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7709 Page 2241 of
                                     2792
                                   Roberti-Roos
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 A1
INGRAM                         M 10 SEMI AUTO
INGRAM                         M 10A
INGRAM                         M 10A
INGRAM                         M 10A1
INGRAM                         M 11
INGRAM                         M 11
INGRAM                         M 11
INGRAM                         M 11 A1
INGRAM                         M 11 A1
INGRAM                         M 11 A1
INGRAM                         M 11 A1
INGRAM                         M1
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10 A1
INGRAM                         M10A
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1

                                 Page 2237 of 2786

                                      02238
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7710 Page 2242 of
                                     2792
                                   Roberti-Roos
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A1
INGRAM                         M10A15
INGRAM                         M10A1S
INGRAM                         M11
INGRAM                         M11
INGRAM                         M11
INGRAM                         M11
INGRAM                         M11 A1
INGRAM                         M11 A1
INGRAM                         M11 A1
INGRAM                         M11 A1
INGRAM                         M1A1
INGRAM                         M1S0A1
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10

                                 Page 2238 of 2786

                                      02239
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7711 Page 2243 of
                                     2792
                                   Roberti-Roos
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10

                                 Page 2239 of 2786

                                      02240
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7712 Page 2244 of
                                     2792
                                   Roberti-Roos
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10

                                 Page 2240 of 2786

                                      02241
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7713 Page 2245 of
                                     2792
                                   Roberti-Roos
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10
INGRAM                         MAC 10 A1
INGRAM                         MAC 10 A1
INGRAM                         MAC 10 A1
INGRAM                         MAC 10 A1
INGRAM                         MAC 10 A1
INGRAM                         MAC 10A1
INGRAM                         MAC 10A1
INGRAM                         MAC 10A1
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11

                                 Page 2241 of 2786

                                      02242
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7714 Page 2246 of
                                     2792
                                   Roberti-Roos
INGRAM                         MAC 11
INGRAM                         MAC 11
INGRAM                         MAC 11A1
INGRAM                         MAC 11A1
INGRAM                         MAC II
INGRAM                         MAC10
INGRAM                         MAC10
INGRAM                         MAC10
INGRAM                         MAC10
INGRAM                         MACK 10
INGRAM                         MAX 10
INGRAM                         MIO SM10
INGRAM                         SAP 10
INGRAM                         SAP M10
INGRAM                         SAP M10
INGRAM                         SAP M10
INGRAM                         SAP M10
INGRAM                         SM 10
INGRAM                         SM 11
INGRAM                         SM 11
INGRAM                         SM 11
INGRAM                         SM10
INGRAM                         SM11 A1
INGRAM                         TEC 9
INTERDYNAMIC                   K6 99
INTERDYNAMIC                   K699
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 9
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99
INTERDYNAMIC                   KG 99 MINI
INTERDYNAMIC                   KG 99 MINI
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9

                                 Page 2242 of 2786

                                      02243
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7715 Page 2247 of
                                     2792
                                   Roberti-Roos
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG9
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99
INTERDYNAMIC                   KG99

                                 Page 2243 of 2786

                                      02244
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7716 Page 2248 of
                                     2792
                                   Roberti-Roos
INTERDYNAMIC                   LUGER
INTERNATNL ARMEMENT            AKM 47
INTERNATNL ARMEMENT            AKM 47
INTERNATNL ARMEMENT            AKM 47
INTERNATNL ARMEMENT            AKS 47
INTERNATNL ARMEMENT            AKS 47
INTERNATNL ARMEMENT            M71S
INTERNATNL ARMEMENT            UZI
INTERNATNL ARMEMENT            VALMET
INTERNATNL ARMEMENT            VALMET
INTERNATNL HARVESTER           M1
INTRATEC                       9
INTRATEC                       49915
INTRATEC                       9 MINI
INTRATEC                       AK 47
INTRATEC                       AK 47 6
INTRATEC                       AKS 47
INTRATEC                       INTRAREC 9
INTRATEC                       INTRATEC
INTRATEC                       INTRATEC 9
INTRATEC                       K2
INTRATEC                       K699
INTRATEC                       K699
INTRATEC                       KG 99
INTRATEC                       KG 99
INTRATEC                       KG99
INTRATEC                       KG99
INTRATEC                       KG99
INTRATEC                       KG99
INTRATEC                       M 10
INTRATEC                       M 10
INTRATEC                       M 11
INTRATEC                       M TEC 9
INTRATEC                       MAC 10
INTRATEC                       MAC 10
INTRATEC                       MAC 10 A1
INTRATEC                       MIN TECH 9
INTRATEC                       MINI TEC 9
INTRATEC                       MINI TEC 9
INTRATEC                       MINI TEC 9
INTRATEC                       MINI TEC 9
INTRATEC                       MINI TEC 9
INTRATEC                       MINITEC 9
INTRATEC                       MINITEC9
INTRATEC                       MINITEC9
INTRATEC                       MINTEC9
INTRATEC                       MODEL 9
INTRATEC                       SCORPION
INTRATEC                       SCORPION
INTRATEC                       T9
INTRATEC                       TE 9
INTRATEC                       TEC
INTRATEC                       TEC 22
INTRATEC                       TEC 22
INTRATEC                       TEC 22

                                 Page 2244 of 2786

                                      02245
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7717 Page 2249 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2245 of 2786

                                       02246
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7718 Page 2250 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2246 of 2786

                                       02247
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7719 Page 2251 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2247 of 2786

                                       02248
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7720 Page 2252 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2248 of 2786

                                       02249
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7721 Page 2253 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2249 of 2786

                                       02250
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7722 Page 2254 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2250 of 2786

                                       02251
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7723 Page 2255 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2251 of 2786

                                       02252
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7724 Page 2256 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2252 of 2786

                                       02253
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7725 Page 2257 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2253 of 2786

                                       02254
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7726 Page 2258 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2254 of 2786

                                       02255
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7727 Page 2259 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2255 of 2786

                                       02256
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7728 Page 2260 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2256 of 2786

                                       02257
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7729 Page 2261 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2257 of 2786

                                       02258
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7730 Page 2262 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2258 of 2786

                                       02259
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7731 Page 2263 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2259 of 2786

                                       02260
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7732 Page 2264 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2260 of 2786

                                       02261
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7733 Page 2265 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2261 of 2786

                                       02262
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7734 Page 2266 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2262 of 2786

                                       02263
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7735 Page 2267 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2263 of 2786

                                       02264
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7736 Page 2268 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9

                                 Page 2264 of 2786

                                       02265
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7737 Page 2269 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9
INTRATEC                       TEC 9 KG 99
INTRATEC                       TEC 9 LUGER
INTRATEC                       TEC 9 LUGER
INTRATEC                       TEC 9 M
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 9 MINI
INTRATEC                       TEC 95
INTRATEC                       TEC 95
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9M
INTRATEC                       TEC 9MS
INTRATEC                       TEC 9S
INTRATEC                       TEC 9S
INTRATEC                       TEC 9S
INTRATEC                       TEC 9S
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC22
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9

                                 Page 2265 of 2786

                                      02266
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7738 Page 2270 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9

                                 Page 2266 of 2786

                                      02267
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7739 Page 2271 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9

                                 Page 2267 of 2786

                                      02268
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7740 Page 2272 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9

                                 Page 2268 of 2786

                                      02269
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7741 Page 2273 of
                                     2792
                                   Roberti-Roos
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9
INTRATEC                       TEC9 MINI
INTRATEC                       TEC9 MS
INTRATEC                       TEC95P
INTRATEC                       TEC9M
INTRATEC                       TEC9M
INTRATEC                       TEC9M
INTRATEC                       TEC9M
INTRATEC                       TEC9MM
INTRATEC                       TEC9MS
INTRATEC                       TEC9MS
INTRATEC                       TEC9MS
INTRATEC                       TEC9S
INTRATEC                       TECH 9
INTRATEC                       TECH 9
INTRATEC                       TEL9
INTRATEC                       WIDGER TEC 9
INTRATEC                       X
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC 9
INTRCNTNENTAL ARMS             TEC 9

                                 Page 2269 of 2786

                                      02270
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7742 Page 2274 of
                                     2792
                                   Roberti-Roos
INTRCNTNENTAL ARMS             TEC 9
ITHACA GUNS USA, LLC           37
IVER JOHNSON                   1941
IVER JOHNSON                   1941
IVER JOHNSON                   22 CARBINE
IVER JOHNSON                   5 C 30 F
IVER JOHNSON                   CARBINE
IVER JOHNSON                   CARBINE
IVER JOHNSON                   JOHNSON
IVER JOHNSON                   M 1 CARBINE
IVER JOHNSON                   M 1 CARBINE
IVER JOHNSON                   M 1 CARBINE
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1
IVER JOHNSON                   M1 30
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   M1 CARBINE
IVER JOHNSON                   SS M1
IVER JOHNSON                   SS M1
IVER JOHNSON                   SUPER ENFORCER
IVER JOHNSON                   UNKNOWN
J&R ENGINEERING CO             68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 68
J&R ENGINEERING CO             M 80
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68

                                 Page 2270 of 2786

                                      02271
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7743 Page 2275 of
                                     2792
                                   Roberti-Roos
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M68
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
J&R ENGINEERING CO             M80
JAGER/JAGER & CO.              AP 74
JAGER/JAGER & CO.              AP74
KAHOUT & SPOL                  SA 85M
KASSNAR-FIAS IMPORTS           16
KASSNAR-FIAS IMPORTS           116 MK
KASSNAR-FIAS IMPORTS           116 MK IV
KASSNAR-FIAS IMPORTS           116 MKI
KASSNAR-FIAS IMPORTS           47 TYPE
KASSNAR-FIAS IMPORTS           85M
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47

                                 Page 2271 of 2786

                                      02272
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7744 Page 2276 of
                                     2792
                                   Roberti-Roos
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47
KASSNAR-FIAS IMPORTS           AK 47 AKM
KASSNAR-FIAS IMPORTS           AK 47 TYPE SA 85M
KASSNAR-FIAS IMPORTS           AK 47 TYPE SA 85M
KASSNAR-FIAS IMPORTS           AK 47M
KASSNAR-FIAS IMPORTS           AK 85S AKM
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47
KASSNAR-FIAS IMPORTS           AK47SA85M
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM

                                 Page 2272 of 2786

                                      02273
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7745 Page 2277 of
                                     2792
                                     Roberti-Roos
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM

                                 Page 2273 of 2786

                                       02274
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7746 Page 2278 of
                                     2792
                                   Roberti-Roos
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM 47
KASSNAR-FIAS IMPORTS           AKM F
KASSNAR-FIAS IMPORTS           AKM HUNGARY
KASSNAR-FIAS IMPORTS           AKM PARA
KASSNAR-FIAS IMPORTS           AKM SA 85M
KASSNAR-FIAS IMPORTS           AKM SA 85M
KASSNAR-FIAS IMPORTS           AKM SA85M
KASSNAR-FIAS IMPORTS           AKM SA85M
KASSNAR-FIAS IMPORTS           AKM47
KASSNAR-FIAS IMPORTS           AKM47
KASSNAR-FIAS IMPORTS           AKM47
KASSNAR-FIAS IMPORTS           AKMS
KASSNAR-FIAS IMPORTS           AKMS
KASSNAR-FIAS IMPORTS           AKMSPORTER
KASSNAR-FIAS IMPORTS           AKS
KASSNAR-FIAS IMPORTS           AKS
KASSNAR-FIAS IMPORTS           AKS
KASSNAR-FIAS IMPORTS           AKS
KASSNAR-FIAS IMPORTS           AKS762
KASSNAR-FIAS IMPORTS           AKSPA85M
KASSNAR-FIAS IMPORTS           AMK

                                 Page 2274 of 2786

                                      02275
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7747 Page 2279 of
                                     2792
                                   Roberti-Roos
KASSNAR-FIAS IMPORTS           ARM
KASSNAR-FIAS IMPORTS           ARM
KASSNAR-FIAS IMPORTS           ARM FS
KASSNAR-FIAS IMPORTS           FEG AKM
KASSNAR-FIAS IMPORTS           HUNGARIAN AKM
KASSNAR-FIAS IMPORTS           HUNGARIAN AKM SA 85M
KASSNAR-FIAS IMPORTS           M16
KASSNAR-FIAS IMPORTS           M16
KASSNAR-FIAS IMPORTS           SA
KASSNAR-FIAS IMPORTS           SA 85 M
KASSNAR-FIAS IMPORTS           SA 85 M SPORTER
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M
KASSNAR-FIAS IMPORTS           SA 85M AK 47
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M
KASSNAR-FIAS IMPORTS           SA85M AK 47S
KASSNAR-FIAS IMPORTS           SA85M AKM
KIMEL/KIMEL IND.               AP9
LAKEFIELD SALES                64B
LE MARTINY                     S12002
LE MARTINY                     S12002
LE MARTINY                     STRIKER

                                 Page 2275 of 2786

                                      02276
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7748 Page 2280 of
                                     2792
                                   Roberti-Roos
LEADER DYNAMIS                 AR 15
LEADER DYNAMIS                 MILITARY
LEADER DYNAMIS                 MK 5
LEADER DYNAMIS                 MK V
LEADER DYNAMIS                 MK5
LEADER DYNAMIS                 MK5
LEADER DYNAMIS                 T2 MK 5
LEADER DYNAMIS                 T2 MK V
LEADER DYNAMIS                 T2 MK V
LEADER DYNAMIS                 T2 MK V
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LEADER DYNAMIS                 T2 MK5
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LITHGOW                        L1A1A
LUGER                          AP9
LUGER                          KG99
M D'ARMES ST ETIENNE           FA MAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           FAMAS
M D'ARMES ST ETIENNE           LSR
M D'ARMES ST ETIENNE           LSR
M D'ARMES ST ETIENNE           MAS
M D'ARMES ST ETIENNE           MAS
M D'ARMES ST ETIENNE           MAS
M D'ARMES ST ETIENNE           MAS 223
M D'ARMES ST ETIENNE           MAS 223
M D'ARMES ST ETIENNE           MAS 223
M D'ARMES ST ETIENNE           MAS 223
M D'ARMES ST ETIENNE           MAS 223
M D'ARMES ST ETIENNE           MAS223
M D'ARMES ST ETIENNE           MAS223
M D'ARMES ST ETIENNE           MAS223
MAADI                          308 MATCH
MAADI                          AK
MAADI                          AK
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47

                                 Page 2276 of 2786

                                      02277
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7749 Page 2281 of
                                     2792
                                   Roberti-Roos
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK 47
MAADI                          AK47
MAADI                          AK47
MAADI                          AK47
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM

                                 Page 2277 of 2786

                                       02278
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7750 Page 2282 of
                                     2792
                                   Roberti-Roos
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM
MAADI                          AKM 47
MAADI                          AKM 47S
MAADI                          AR
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM

                                 Page 2278 of 2786

                                      02279
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7751 Page 2283 of
                                     2792
                                   Roberti-Roos
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM
MAADI                          ARM AK 47
MAADI                          HELWAN
MAADI                          S1M1
MACHINE CRAFTERS INC           SKS
MADE IN ARGENTINA              308
MADE IN ARGENTINA              308
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL
MADE IN ARGENTINA              FAL LSR
MADE IN ARGENTINA              FM LSR
MADE IN ARGENTINA              FM LST
MADE IN ARGENTINA              FM LST
MADE IN ARGENTINA              FM LST
MADE IN ARGENTINA              FN FAL
MADE IN ARGENTINA              LSR
MADE IN ARGENTINA              LSR FAL
MADE IN ARGENTINA              SLR
MADE IN AUSTRIA                AUSTRIA
MADE IN BELGIUM                FN LAR PARA
MADE IN BELGIUM                FN49
MADE IN CHINA                  56
MADE IN CHINA                  AK47
MADE IN CHINA                  AK47
MADE IN CHINA                  AKS
MADE IN CHINA                  AKS
MADE IN CHINA                  CSLIA
MADE IN CHINA                  SKS
MADE IN CHINA                  UNKNOWN
MADE IN CHINA                  UNKNOWN
MADE IN EGYPT                  AK 47
MADE IN EGYPT                  ARM
MADE IN ENGLAND                NUMBER 4 MK I
MADE IN FRANCE                 5042
MADE IN FRANCE                 308 MATCH
MADE IN FRANCE                 50 41
MADE IN FRANCE                 50 42
MADE IN FRANCE                 FAL
MADE IN FRANCE                 FAL
MADE IN FRANCE                 FAL

                                 Page 2279 of 2786

                                      02280
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7752 Page 2284 of
                                     2792
                                   Roberti-Roos
MADE IN FRANCE                 FAL
MADE IN FRANCE                 FAL PARA
MADE IN FRANCE                 FN LAR
MADE IN FRANCE                 FN LAR
MADE IN FRANCE                 FN LAR
MADE IN FRANCE                 FNC
MADE IN FRANCE                 FNC
MADE IN FRANCE                 FNC FIXED
MADE IN FRANCE                 FNC PARA
MADE IN FRANCE                 FNCP
MADE IN FRANCE                 PARATROOPER
MADE IN FRANCE                 SPORTER
MADE IN GERMANY                LSR
MADE IN HUNGARY                AK 47
MADE IN HUNGARY                AK 47
MADE IN HUNGARY                AK 47 TYPE
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM
MADE IN HUNGARY                AKM 47
MADE IN HUNGARY                AKM 47
MADE IN HUNGARY                AKM 47S
MADE IN HUNGARY                AKM85
MADE IN HUNGARY                AKS
MADE IN HUNGARY                HUNGARY
MADE IN HUNGARY                KA
MADE IN HUNGARY                SA 85M
MADE IN HUNGARY                SA 85M AK 47
MADE IN HUNGARY                SA 85M AK 47
MADE IN HUNGARY                SA85M AKM
MADE IN ISRAEL                 FAC
MADE IN ISRAEL                 FN
MADE IN ISRAEL                 PHILA PA
MADE IN ISRAEL                 SA FAL
MADE IN ISRAEL                 UZI
MADE IN ITALY                  84BB
MADE IN ITALY                  SPECTRE
MADE IN PORTUGAL               FM LSR
MADE IN PORTUGAL               FM LSR
MADE IN PORTUGAL               FM LSR
MADE IN PORTUGAL               G3SFMP
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN PORTUGAL               LSR
MADE IN SIERRE LEONE           AK47
MADE IN YUGOSLAVIA             AK 47
MADE IN YUGOSLAVIA             AK 47
MADE IN YUGOSLAVIA             AK 47

                                 Page 2280 of 2786

                                      02281
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7753 Page 2285 of
                                     2792
                                   Roberti-Roos
MADE IN YUGOSLAVIA             AK M90
MADE IN YUGOSLAVIA             AKM47
MADE IN YUGOSLAVIA             M 90 AK 47
MADE IN YUGOSLAVIA             M90
MADE IN YUGOSLAVIA             RPK 47
MADE IN YUGOSLAVIA             RPK 47
MADISON IMPORT CO.             AK 47
MADISON IMPORT CO.             RPK 47
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                332
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                372
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                ARM
MAGNUM RESEARCH                GALIL
MAGNUM RESEARCH                GALIL 372
MAGNUM RESEARCH                IMI ISRAEL
MAGNUM RESEARCH                MAGNUM
MANHURIN, S.A.                 PPKS
MANNLICHER/CARCANO             MAC 10
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            9
MARLIN FIREARMS CO.            10
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            45
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            60
MARLIN FIREARMS CO.            25M
MARLIN FIREARMS CO.            336CS
MARLIN FIREARMS CO.            NINE
MARLIN FIREARMS CO.            PAPOOSE
MAUSER                         ASTCFA ANKARA
MAUSER                         JAPANESE
MFG D'ARMES(MAP)               FAMAS
MIKKENGER ARMS                 760
MIKKENGER ARMS                 MK 760
MIL. ARM. CORP.(MAC)           10
MIL. ARM. CORP.(MAC)           10
MIL. ARM. CORP.(MAC)           10
MIL. ARM. CORP.(MAC)           11
MIL. ARM. CORP.(MAC)           11
MIL. ARM. CORP.(MAC)           INGRA MIOAI
MIL. ARM. CORP.(MAC)           INGRAM

                                 Page 2281 of 2786

                                      02282
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7754 Page 2286 of
                                     2792
                                   Roberti-Roos
MIL. ARM. CORP.(MAC)           INGRAM 10A1S
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10
MIL. ARM. CORP.(MAC)           M 10 A1
MIL. ARM. CORP.(MAC)           M 10 A1
MIL. ARM. CORP.(MAC)           M 10 A1
MIL. ARM. CORP.(MAC)           M 10 A1
MIL. ARM. CORP.(MAC)           M 10A1
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11
MIL. ARM. CORP.(MAC)           M 11 A
MIL. ARM. CORP.(MAC)           M 11 A
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 A1
MIL. ARM. CORP.(MAC)           M10 AI
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1

                                 Page 2282 of 2786

                                      02283
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7755 Page 2287 of
                                     2792
                                   Roberti-Roos
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A1
MIL. ARM. CORP.(MAC)           M10A15
MIL. ARM. CORP.(MAC)           M10A1S
MIL. ARM. CORP.(MAC)           M11
MIL. ARM. CORP.(MAC)           M11
MIL. ARM. CORP.(MAC)           M11 A1
MIL. ARM. CORP.(MAC)           M11 A1
MIL. ARM. CORP.(MAC)           M11 A1
MIL. ARM. CORP.(MAC)           MAC
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10

                                 Page 2283 of 2786

                                      02284
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7756 Page 2288 of
                                     2792
                                   Roberti-Roos
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 10 A1
MIL. ARM. CORP.(MAC)           MAC 101A
MIL. ARM. CORP.(MAC)           MAC 10A1
MIL. ARM. CORP.(MAC)           MAC 10A1
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 11
MIL. ARM. CORP.(MAC)           MAC 19
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10
MIL. ARM. CORP.(MAC)           MAC10A1
MIL. ARM. CORP.(MAC)           MAC11
MIL. ARM. CORP.(MAC)           MAC11
MIL. ARM. CORP.(MAC)           MAC11
MIL. ARM. CORP.(MAC)           MC 11
MIL. ARM. CORP.(MAC)           PAR
MIL. ARM. CORP.(MAC)           RPBINDUSTRIESINGRAM
MIL. ARM. CORP.(MAC)           S M 10

                                 Page 2284 of 2786

                                      02285
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7757 Page 2289 of
                                     2792
                                   Roberti-Roos
MIL. ARM. CORP.(MAC)           SM 10
MIL. ARM. CORP.(MAC)           SM 10
MIL. ARM. CORP.(MAC)           SM 10
MIL. ARM. CORP.(MAC)           SM 11
MITCHELL ARMS                  AK
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 22
MITCHELL ARMS                  AK 308
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47

                                 Page 2285 of 2786

                                        02286
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7758 Page 2290 of
                                     2792
                                   Roberti-Roos
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47

                                 Page 2286 of 2786

                                       02287
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7759 Page 2291 of
                                     2792
                                   Roberti-Roos
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47
MITCHELL ARMS                  AK 47S
MITCHELL ARMS                  AK 47S
MITCHELL ARMS                  AK 47S
MITCHELL ARMS                  AK 47S
MITCHELL ARMS                  AK 84
MITCHELL ARMS                  AK AKM
MITCHELL ARMS                  AK22
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47

                                 Page 2287 of 2786

                                      02288
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7760 Page 2292 of
                                     2792
                                   Roberti-Roos
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47
MITCHELL ARMS                  AK47S
MITCHELL ARMS                  AK47S
MITCHELL ARMS                  AKF
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKM
MITCHELL ARMS                  AKS 47
MITCHELL ARMS                  AKS 47
MITCHELL ARMS                  AP80
MITCHELL ARMS                  AR47
MITCHELL ARMS                  AR47
MITCHELL ARMS                  HK
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90
MITCHELL ARMS                  M 90 AK 47
MITCHELL ARMS                  M70 B1
MITCHELL ARMS                  M70 B1
MITCHELL ARMS                  M70 B1
MITCHELL ARMS                  M70 B1
MITCHELL ARMS                  M76
MITCHELL ARMS                  M76
MITCHELL ARMS                  M76
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90

                                 Page 2288 of 2786

                                      02289
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7761 Page 2293 of
                                     2792
                                   Roberti-Roos
MITCHELL ARMS                  M90
MITCHELL ARMS                  M90 AK 47S
MITCHELL ARMS                  M90AK47
MITCHELL ARMS                  MAS22
MITCHELL ARMS                  PPS 50
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK 47
MITCHELL ARMS                  RPK AK
MITCHELL ARMS                  RPK47

                                 Page 2289 of 2786

                                      02290
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7762 Page 2294 of
                                     2792
                                   Roberti-Roos
MITCHELL ARMS                  RPK47
MITCHELL ARMS                  RPK47
MITCHELL ARMS                  RPK47
MITCHELL ARMS                  RPK47
MK ARMS INC                    760
MK ARMS INC                    CARBINE
MK ARMS INC                    CARBINE
MK ARMS INC                    MK760
MK ARMS INC                    MK760
MK ARMS INC                    UNKNOWN
MODELE D'ORDONNANCE            ER15
MODELE D'ORDONNANCE            ER15
MOSSBERG, OF & SONS            12
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            500
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS            590
MOSSBERG, OF & SONS            500 590
MOSSBERG, OF & SONS            500 A
MOSSBERG, OF & SONS            500 A
MOSSBERG, OF & SONS            500 A
MOSSBERG, OF & SONS            500 BULL PUP
MOSSBERG, OF & SONS            500 BULLPUP
MOSSBERG, OF & SONS            500 BULLPUP
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            500A
MOSSBERG, OF & SONS            600 A7
MOSSBERG, OF & SONS            AR
MOSSBERG, OF & SONS            ATP 500
MOSSBERG, OF & SONS            ATP500A
MOSSBERG, OF & SONS            BULLPUP
MOSSBERG, OF & SONS            BULPUP
MOSSBERG, OF & SONS            INTRUDER
MOSSBERG, OF & SONS            MOSSBERG
MOSSBERG, OF & SONS            MOSSBERG
MOSSBERG, OF & SONS            MOSSBERG 12
MOSSBERG, OF & SONS            POLICE SPC
MOSSBERG, OF & SONS            SHOTGUN
NAT. ORDNANCE, INC.            AR 15 A2
NAT. ORDNANCE, INC.            BM 59
NAT. ORDNANCE, INC.            BM 59
NAT. ORDNANCE, INC.            BM 59

                                 Page 2290 of 2786

                                      02291
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7763 Page 2295 of
                                     2792
                                   Roberti-Roos
NAT. ORDNANCE, INC.            BM 59
NAT. ORDNANCE, INC.            BM59
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1
NAT. ORDNANCE, INC.            M1 CARBINE
NAT. ORDNANCE, INC.            OM59
NAT. ORDNANCE, INC.            US CARBINE
NORINCO                        16
NORINCO                        47
NORINCO                        47
NORINCO                        47
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        56
NORINCO                        57
NORINCO                        68
NORINCO                        81
NORINCO                        81
NORINCO                        86
NORINCO                        86
NORINCO                        86
NORINCO                        313
NORINCO                        386
NORINCO                        386
NORINCO                        565
NORINCO                        845
NORINCO                        845
NORINCO                        845
NORINCO                        845
NORINCO                        849
NORINCO                        865
NORINCO                        5651
NORINCO                        5651
NORINCO                        8451
NORINCO                        75657
NORINCO                        75657
NORINCO                        223AKS
NORINCO                        386 SPORTER
NORINCO                        47 S
NORINCO                        47S

                                 Page 2291 of 2786

                                      02292
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7764 Page 2296 of
                                     2792
                                   Roberti-Roos
NORINCO                        54 1
NORINCO                        556MM X 45
NORINCO                        56 1
NORINCO                        56 2
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S
NORINCO                        56 S 1
NORINCO                        56 S 1
NORINCO                        56 S1
NORINCO                        56 S1
NORINCO                        56 S1
NORINCO                        56 S1
NORINCO                        56 S1
NORINCO                        56 SI
NORINCO                        565 1
NORINCO                        565 1
NORINCO                        565 AKS
NORINCO                        5651NHM90
NORINCO                        565SERIES
NORINCO                        565SSPORTER
NORINCO                        569 1
NORINCO                        56AKS
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S

                                 Page 2292 of 2786

                                      02293
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7765 Page 2297 of
                                     2792
                                     Roberti-Roos
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S

                                 Page 2293 of 2786

                                       02294
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7766 Page 2298 of
                                     2792
                                     Roberti-Roos
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S

                                 Page 2294 of 2786

                                       02295
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7767 Page 2299 of
                                     2792
                                     Roberti-Roos
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S

                                 Page 2295 of 2786

                                       02296
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7768 Page 2300 of
                                     2792
                                     Roberti-Roos
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S

                                 Page 2296 of 2786

                                       02297
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7769 Page 2301 of
                                     2792
                                   Roberti-Roos
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1

                                 Page 2297 of 2786

                                       02298
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7770 Page 2302 of
                                     2792
                                   Roberti-Roos
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1

                                 Page 2298 of 2786

                                       02299
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7771 Page 2303 of
                                     2792
                                   Roberti-Roos
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1
NORINCO                        56S 1 NHM 90
NORINCO                        56S 1NHM90
NORINCO                        56S 2
NORINCO                        56S 2 AK 47
NORINCO                        56S AK
NORINCO                        56S AK
NORINCO                        56S AK 47
NORINCO                        56S AK 47
NORINCO                        56S AK 47
NORINCO                        56S AK 47
NORINCO                        56S AK 47
NORINCO                        56S AK47
NORINCO                        56S AK47
NORINCO                        56S AKM
NORINCO                        56S AKM 47
NORINCO                        56S AKS
NORINCO                        56S AKS
NORINCO                        56S AKS
NORINCO                        56S NHM 90
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S1
NORINCO                        56S15
NORINCO                        56S1NHAR90
NORINCO                        56S1NHM90
NORINCO                        56S2
NORINCO                        56S2

                                 Page 2299 of 2786

                                      02300
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7772 Page 2304 of
                                     2792
                                   Roberti-Roos
NORINCO                        56SAK
NORINCO                        56SAK
NORINCO                        56SAK47
NORINCO                        56SNHM90
NORINCO                        66 84S
NORINCO                        756 AK47
NORINCO                        7567S
NORINCO                        756S
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        756S7
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S
NORINCO                        84 S 1
NORINCO                        84 S 3A
NORINCO                        84 S 3A
NORINCO                        84 S 3A

                                 Page 2300 of 2786

                                      02301
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7773 Page 2305 of
                                     2792
                                   Roberti-Roos
NORINCO                        84 S 3A
NORINCO                        84 S 3A
NORINCO                        84 S AK 47
NORINCO                        84 S SERIES
NORINCO                        84 S1
NORINCO                        84 S1
NORINCO                        84 S1
NORINCO                        84 S1
NORINCO                        84 S1
NORINCO                        845 1
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S

                                 Page 2301 of 2786

                                      02302
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7774 Page 2306 of
                                     2792
                                     Roberti-Roos
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S

                                 Page 2302 of 2786

                                       02303
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7775 Page 2307 of
                                     2792
                                     Roberti-Roos
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S

                                 Page 2303 of 2786

                                       02304
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7776 Page 2308 of
                                     2792
                                     Roberti-Roos
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S

                                 Page 2304 of 2786

                                       02305
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7777 Page 2309 of
                                     2792
                                   Roberti-Roos
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1

                                 Page 2305 of 2786

                                       02306
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7778 Page 2310 of
                                     2792
                                   Roberti-Roos
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1
NORINCO                        84S 1 AK
NORINCO                        84S 1 AK 47
NORINCO                        84S 1 AK223F
NORINCO                        84S 3
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A
NORINCO                        84S 3A

                                 Page 2306 of 2786

                                      02307
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7779 Page 2311 of
                                     2792
                                   Roberti-Roos
NORINCO                        84S 3A
NORINCO                        84S 3A AK 47
NORINCO                        84S 5A
NORINCO                        84S 5A
NORINCO                        84S 5A AKS
NORINCO                        84S AK
NORINCO                        84S AK
NORINCO                        84S AK 47
NORINCO                        84S AK 47
NORINCO                        84S AK 47
NORINCO                        84S AK47
NORINCO                        84S AK47
NORINCO                        84S AK47
NORINCO                        84S AK47
NORINCO                        84S AKM
NORINCO                        84S AKM
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1
NORINCO                        84S1 AK 47
NORINCO                        84S1 AK 47
NORINCO                        84S1 AK 47
NORINCO                        84S1AK47
NORINCO                        84S1AKMS
NORINCO                        84S3A
NORINCO                        84S5A
NORINCO                        84SAK
NORINCO                        84SAK
NORINCO                        84SAKVARIANT
NORINCO                        85S 3A
NORINCO                        86 S
NORINCO                        86 S
NORINCO                        86 S BULLPUP AK
NORINCO                        86 S BULLPUP AK
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S

                                 Page 2307 of 2786

                                      02308
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7780 Page 2312 of
                                     2792
                                   Roberti-Roos
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S
NORINCO                        86S AK
NORINCO                        86S AK BULLPUP
NORINCO                        A845 1
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK

                                 Page 2308 of 2786

                                      02309
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7781 Page 2313 of
                                     2792
                                    Roberti-Roos
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK

                                 Page 2309 of 2786

                                      02310
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7782 Page 2314 of
                                     2792
                                    Roberti-Roos
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK

                                 Page 2310 of 2786

                                      02311
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7783 Page 2315 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK
NORINCO                        AK 1747S
NORINCO                        AK 223
NORINCO                        AK 223
NORINCO                        AK 223
NORINCO                        AK 223
NORINCO                        AK 223
NORINCO                        AK 223
NORINCO                        AK 4
NORINCO                        AK 42
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2311 of 2786

                                      02312
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7784 Page 2316 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2312 of 2786

                                       02313
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7785 Page 2317 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2313 of 2786

                                       02314
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7786 Page 2318 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2314 of 2786

                                       02315
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7787 Page 2319 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2315 of 2786

                                       02316
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7788 Page 2320 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2316 of 2786

                                       02317
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7789 Page 2321 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2317 of 2786

                                       02318
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7790 Page 2322 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2318 of 2786

                                       02319
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7791 Page 2323 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2319 of 2786

                                       02320
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7792 Page 2324 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2320 of 2786

                                       02321
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7793 Page 2325 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2321 of 2786

                                       02322
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7794 Page 2326 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2322 of 2786

                                       02323
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7795 Page 2327 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2323 of 2786

                                       02324
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7796 Page 2328 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2324 of 2786

                                       02325
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7797 Page 2329 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2325 of 2786

                                       02326
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7798 Page 2330 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2326 of 2786

                                       02327
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7799 Page 2331 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2327 of 2786

                                       02328
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7800 Page 2332 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2328 of 2786

                                       02329
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7801 Page 2333 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2329 of 2786

                                       02330
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7802 Page 2334 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2330 of 2786

                                       02331
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7803 Page 2335 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2331 of 2786

                                       02332
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7804 Page 2336 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2332 of 2786

                                       02333
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7805 Page 2337 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2333 of 2786

                                       02334
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7806 Page 2338 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2334 of 2786

                                       02335
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7807 Page 2339 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2335 of 2786

                                       02336
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7808 Page 2340 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2336 of 2786

                                       02337
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7809 Page 2341 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2337 of 2786

                                       02338
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7810 Page 2342 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2338 of 2786

                                       02339
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7811 Page 2343 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2339 of 2786

                                       02340
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7812 Page 2344 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2340 of 2786

                                       02341
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7813 Page 2345 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2341 of 2786

                                       02342
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7814 Page 2346 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47

                                 Page 2342 of 2786

                                       02343
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7815 Page 2347 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47
NORINCO                        AK 47 1845
NORINCO                        AK 47 56
NORINCO                        AK 47 56
NORINCO                        AK 47 56
NORINCO                        AK 47 56 S
NORINCO                        AK 47 56 S
NORINCO                        AK 47 56 S1
NORINCO                        AK 47 565
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S
NORINCO                        AK 47 56S 1
NORINCO                        AK 47 56S 1
NORINCO                        AK 47 56S2
NORINCO                        AK 47 84 S1
NORINCO                        AK 47 845
NORINCO                        AK 47 845 1
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S
NORINCO                        AK 47 84S 3A
NORINCO                        AK 47 84S 3A
NORINCO                        AK 47 84S SERIES
NORINCO                        AK 47 84S SERIES
NORINCO                        AK 47 84S1

                                 Page 2343 of 2786

                                      02344
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7816 Page 2348 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47 86S
NORINCO                        AK 47 AKS 56S
NORINCO                        AK 47 BULLPUP
NORINCO                        AK 47 MODEL 56
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S
NORINCO                        AK 47 S1
NORINCO                        AK 47 S1
NORINCO                        AK 47 SEMI AUTO
NORINCO                        AK 47 SPORTER
NORINCO                        AK 47 SPORTER HUNTER
NORINCO                        AK 47 TYPE
NORINCO                        AK 47 TYPE
NORINCO                        AK 47 TYPE 56
NORINCO                        AK 47 TYPE 56
NORINCO                        AK 472
NORINCO                        AK 475
NORINCO                        AK 475
NORINCO                        AK 475
NORINCO                        AK 47565
NORINCO                        AK 47B
NORINCO                        AK 47BULLPUP
NORINCO                        AK 47F
NORINCO                        AK 47M
NORINCO                        AK 47M
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S

                                 Page 2344 of 2786

                                      02345
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7817 Page 2349 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S

                                 Page 2345 of 2786

                                        02346
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7818 Page 2350 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S

                                 Page 2346 of 2786

                                        02347
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7819 Page 2351 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S

                                 Page 2347 of 2786

                                        02348
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7820 Page 2352 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S
NORINCO                        AK 47S 1
NORINCO                        AK 47S1
NORINCO                        AK 47S1
NORINCO                        AK 47S7
NORINCO                        AK 47SA
NORINCO                        AK 56
NORINCO                        AK 56
NORINCO                        AK 56
NORINCO                        AK 565
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 56S 1
NORINCO                        AK 84

                                 Page 2348 of 2786

                                      02349
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7821 Page 2353 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK 84
NORINCO                        AK 84
NORINCO                        AK 84
NORINCO                        AK 84
NORINCO                        AK 84
NORINCO                        AK 845 1
NORINCO                        AK 84A
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S
NORINCO                        AK 84S 1
NORINCO                        AK 84S 1
NORINCO                        AK 84S 1
NORINCO                        AK 84S 1
NORINCO                        AK 84S 1
NORINCO                        AK 84S 1
NORINCO                        AK 84S 3A
NORINCO                        AK 84S1
NORINCO                        AK 84S1
NORINCO                        AK 86S
NORINCO                        AK AKS 56S 47
NORINCO                        AK FOLDING
NORINCO                        AK FOLDING STOCK
NORINCO                        AK M
NORINCO                        AK M 475
NORINCO                        AK MAK 90
NORINCO                        AK NORINCO
NORINCO                        AK RIFLE
NORINCO                        AK S

                                 Page 2349 of 2786

                                      02350
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7822 Page 2354 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK S
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER
NORINCO                        AK SPORTER 1
NORINCO                        AK SPORTER II
NORINCO                        AK SPORTER NHM 90
NORINCO                        AK TYPE 56S
NORINCO                        AK223
NORINCO                        AK223
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2350 of 2786

                                      02351
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7823 Page 2355 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2351 of 2786

                                      02352
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7824 Page 2356 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2352 of 2786

                                      02353
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7825 Page 2357 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2353 of 2786

                                      02354
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7826 Page 2358 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2354 of 2786

                                      02355
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7827 Page 2359 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47

                                 Page 2355 of 2786

                                      02356
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7828 Page 2360 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47
NORINCO                        AK47 56
NORINCO                        AK47 56
NORINCO                        AK47 84S
NORINCO                        AK47 84S
NORINCO                        AK47 84S
NORINCO                        AK47 84S 1
NORINCO                        AK47 S1
NORINCO                        AK47 S1

                                 Page 2356 of 2786

                                      02357
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7829 Page 2361 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47 SEMI
NORINCO                        AK47 TYPE 56S 1
NORINCO                        AK47 TYPE 56S 1
NORINCO                        AK475
NORINCO                        AK475651
NORINCO                        AK4756S
NORINCO                        AK4756S
NORINCO                        AK4756S
NORINCO                        AK4756S
NORINCO                        AK4756S1
NORINCO                        AK4784S
NORINCO                        AK47M
NORINCO                        AK47M
NORINCO                        AK47NORINCO8451
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S

                                 Page 2357 of 2786

                                      02358
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7830 Page 2362 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S
NORINCO                        AK47S RA1
NORINCO                        AK47S7
NORINCO                        AK47SEMI
NORINCO                        AK47SEMI
NORINCO                        AK47SPORTER
NORINCO                        AK47SPORTER
NORINCO                        AK47SPORTER
NORINCO                        AK47SPORTER
NORINCO                        AK47TYPE56
NORINCO                        AK56
NORINCO                        AK56
NORINCO                        AK56
NORINCO                        AK56
NORINCO                        AK56 S
NORINCO                        AK56 S
NORINCO                        AK565
NORINCO                        AK56S
NORINCO                        AK56S
NORINCO                        AK56S
NORINCO                        AK56S
NORINCO                        AK56S
NORINCO                        AK56S
NORINCO                        AK56S 1
NORINCO                        AK56S1
NORINCO                        AK5AK47
NORINCO                        AK74
NORINCO                        AK762SPRTR
NORINCO                        AK84
NORINCO                        AK845
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S

                                 Page 2358 of 2786

                                      02359
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7831 Page 2363 of
                                     2792
                                   Roberti-Roos
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S
NORINCO                        AK84S1
NORINCO                        AK84SA3
NORINCO                        AK86S
NORINCO                        AK86S
NORINCO                        AK86S
NORINCO                        AKA
NORINCO                        AKA
NORINCO                        AKA 47
NORINCO                        AKA 47
NORINCO                        AKA 47
NORINCO                        AKA56S1
NORINCO                        AKHUNTER
NORINCO                        AKL4756S
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM

                                 Page 2359 of 2786

                                      02360
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7832 Page 2364 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM

                                 Page 2360 of 2786

                                       02361
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7833 Page 2365 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM

                                 Page 2361 of 2786

                                       02362
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7834 Page 2366 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM
NORINCO                        AKM 223
NORINCO                        AKM 223
NORINCO                        AKM 223
NORINCO                        AKM 223
NORINCO                        AKM 41S
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47

                                 Page 2362 of 2786

                                      02363
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7835 Page 2367 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47
NORINCO                        AKM 47 56S
NORINCO                        AKM 47 S
NORINCO                        AKM 47 S
NORINCO                        AKM 47 S
NORINCO                        AKM 475
NORINCO                        AKM 475
NORINCO                        AKM 475
NORINCO                        AKM 475
NORINCO                        AKM 475
NORINCO                        AKM 475
NORINCO                        AKM 4784S
NORINCO                        AKM 47F
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S

                                 Page 2363 of 2786

                                      02364
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7836 Page 2368 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S

                                 Page 2364 of 2786

                                      02365
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7837 Page 2369 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S

                                 Page 2365 of 2786

                                      02366
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7838 Page 2370 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S

                                 Page 2366 of 2786

                                      02367
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7839 Page 2371 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 47S
NORINCO                        AKM 556 1
NORINCO                        AKM 56
NORINCO                        AKM 562 47S
NORINCO                        AKM 56S
NORINCO                        AKM 56S
NORINCO                        AKM 56S
NORINCO                        AKM 56S
NORINCO                        AKM 56S
NORINCO                        AKM 56S
NORINCO                        AKM 56S 1
NORINCO                        AKM 56S1
NORINCO                        AKM 57S
NORINCO                        AKM 74S
NORINCO                        AKM 762
NORINCO                        AKM 762
NORINCO                        AKM 84S 3A
NORINCO                        AKM 84S 3A
NORINCO                        AKM 84S3A
NORINCO                        AKM AKS
NORINCO                        AKM AKS47
NORINCO                        AKM CARBINE
NORINCO                        AKM223
NORINCO                        AKM223F
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM47
NORINCO                        AKM475
NORINCO                        AKM475
NORINCO                        AKM475
NORINCO                        AKM475
NORINCO                        AKM475

                                 Page 2367 of 2786

                                      02368
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7840 Page 2372 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKM478
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S
NORINCO                        AKM47S115651
NORINCO                        AKM56S
NORINCO                        AKM74
NORINCO                        AKMS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2368 of 2786

                                      02369
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7841 Page 2373 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2369 of 2786

                                       02370
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7842 Page 2374 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2370 of 2786

                                       02371
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7843 Page 2375 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2371 of 2786

                                       02372
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7844 Page 2376 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2372 of 2786

                                       02373
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7845 Page 2377 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2373 of 2786

                                       02374
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7846 Page 2378 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2374 of 2786

                                       02375
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7847 Page 2379 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2375 of 2786

                                       02376
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7848 Page 2380 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2376 of 2786

                                       02377
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7849 Page 2381 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2377 of 2786

                                       02378
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7850 Page 2382 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2378 of 2786

                                       02379
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7851 Page 2383 of
                                     2792
                                     Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS

                                 Page 2379 of 2786

                                       02380
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7852 Page 2384 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS
NORINCO                        AKS 16
NORINCO                        AKS 223
NORINCO                        AKS 223
NORINCO                        AKS 223
NORINCO                        AKS 39
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47

                                 Page 2380 of 2786

                                      02381
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7853 Page 2385 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47

                                 Page 2381 of 2786

                                        02382
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7854 Page 2386 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47

                                 Page 2382 of 2786

                                        02383
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7855 Page 2387 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47
NORINCO                        AKS 47 56
NORINCO                        AKS 47 86S
NORINCO                        AKS 47 S2
NORINCO                        AKS 475
NORINCO                        AKS 47F
NORINCO                        AKS 47S
NORINCO                        AKS 47SF
NORINCO                        AKS 49
NORINCO                        AKS 49
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56
NORINCO                        AKS 56 1
NORINCO                        AKS 565
NORINCO                        AKS 565
NORINCO                        AKS 565
NORINCO                        AKS 565 1
NORINCO                        AKS 565 1
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S
NORINCO                        AKS 56S1
NORINCO                        AKS 56S1
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762

                                 Page 2383 of 2786

                                      02384
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7856 Page 2388 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762
NORINCO                        AKS 762X39
NORINCO                        AKS 84
NORINCO                        AKS 84
NORINCO                        AKS 84S
NORINCO                        AKS 84S
NORINCO                        AKS 84S
NORINCO                        AKS 84S
NORINCO                        AKS 84S
NORINCO                        AKS 84S 1
NORINCO                        AKS 84S AK 47
NORINCO                        AKS 84S1
NORINCO                        AKS 84S1
NORINCO                        AKS AK 47
NORINCO                        AKS AK 47
NORINCO                        AKS AK 47
NORINCO                        AKS AK47
NORINCO                        AKS AK47
NORINCO                        AKS AK47
NORINCO                        AKS SPORTER
NORINCO                        AKS SPORTER
NORINCO                        AKS SPORTER
NORINCO                        AKS SPORTER
NORINCO                        AKS TYPE 56
NORINCO                        AKS223
NORINCO                        AKS223
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47

                                 Page 2384 of 2786

                                      02385
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7857 Page 2389 of
                                     2792
                                   Roberti-Roos
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47
NORINCO                        AKS47S
NORINCO                        AKS56
NORINCO                        AKS565
NORINCO                        AKS56S
NORINCO                        AKS56S1
NORINCO                        AKSM47
NORINCO                        AKSPORTER
NORINCO                        AKSPORTER
NORINCO                        AKSSPORTIER
NORINCO                        AKSSPORTIER
NORINCO                        AKTYPE56S
NORINCO                        AKTYPE56S1
NORINCO                        APM84S
NORINCO                        AR
NORINCO                        AR 15
NORINCO                        AR 47 56S
NORINCO                        AR15
NORINCO                        AR47
NORINCO                        AVM 47F
NORINCO                        BCI USA
NORINCO                        BCI USA
NORINCO                        BULL PUP 86S
NORINCO                        BULL PUP AK
NORINCO                        BULLPUP
NORINCO                        BULLPUP
NORINCO                        BULLPUP
NORINCO                        BULPUP
NORINCO                        CHINA
NORINCO                        CHINAAK47S
NORINCO                        CHINESE 756S7
NORINCO                        CHINESE AKS
NORINCO                        CS1
NORINCO                        EM 356
NORINCO                        FOLDING STOCK
NORINCO                        HUNTER
NORINCO                        HUNTER
NORINCO                        KALASHNIKOVS
NORINCO                        M 90
NORINCO                        M SPORTER
NORINCO                        M43
NORINCO                        M56 AK 47
NORINCO                        M56S1
NORINCO                        M70B1
NORINCO                        MAC 90
NORINCO                        MAGAZINE RIFLE
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90

                                 Page 2385 of 2786

                                      02386
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7858 Page 2390 of
                                     2792
                                   Roberti-Roos
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK 90 SPORTER
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90
NORINCO                        MAK90AK47
NORINCO                        MAK90SPORTER
NORINCO                        MOD AK
NORINCO                        MOD56
NORINCO                        MODAKM
NORINCO                        MODEL 66
NORINCO                        NDM 86
NORINCO                        NDM 86
NORINCO                        NDM86
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90
NORINCO                        NHM 90 56S
NORINCO                        NHM 90 56S1
NORINCO                        NHM 90 AK SPORTER
NORINCO                        NHM 90 SPORTER
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90
NORINCO                        NHM90SPORTER
NORINCO                        NORINCO
NORINCO                        NORINCO
NORINCO                        NORINCO

                                 Page 2386 of 2786

                                      02387
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7859 Page 2391 of
                                     2792
                                   Roberti-Roos
NORINCO                        NORINCO
NORINCO                        NORINCO AKS
NORINCO                        NORINCOAK47
NORINCO                        NORINCOSKS
NORINCO                        RPK 47
NORINCO                        RPKS
NORINCO                        RULLPUP
NORINCO                        SA85M
NORINCO                        SK5
NORINCO                        SKA47
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2387 of 2786

                                      02388
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7860 Page 2392 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2388 of 2786

                                       02389
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7861 Page 2393 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2389 of 2786

                                       02390
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7862 Page 2394 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2390 of 2786

                                       02391
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7863 Page 2395 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2391 of 2786

                                       02392
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7864 Page 2396 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2392 of 2786

                                       02393
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7865 Page 2397 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2393 of 2786

                                       02394
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7866 Page 2398 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2394 of 2786

                                       02395
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7867 Page 2399 of
                                     2792
                                     Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS

                                 Page 2395 of 2786

                                       02396
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7868 Page 2400 of
                                     2792
                                   Roberti-Roos
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30
NORINCO                        SKS 30 FIXED
NORINCO                        SKS 30R
NORINCO                        SKS 47
NORINCO                        SKS 47
NORINCO                        SKS 47
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56
NORINCO                        SKS 56 1
NORINCO                        SKS 561
NORINCO                        SKS 59
NORINCO                        SKS 68
NORINCO                        SKS 68
NORINCO                        SKS 68

                                 Page 2396 of 2786

                                      02397
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7869 Page 2401 of
                                     2792
                                   Roberti-Roos
NORINCO                        SKS 762
NORINCO                        SKS 762
NORINCO                        SKS AK475
NORINCO                        SKS CARBINE
NORINCO                        SKS CARBINE
NORINCO                        SKS CARBINE
NORINCO                        SKS CLIP
NORINCO                        SKS DETACHABLE MAG
NORINCO                        SKS DETACHABLE MAG
NORINCO                        SKS M 56
NORINCO                        SKS M8
NORINCO                        SKS MAG FED
NORINCO                        SKS MODEL 76
NORINCO                        SKS SPORT
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 56
NORINCO                        SKS TYPE 63
NORINCO                        SKS W MAG
NORINCO                        SKS WITH MAGAZINE
NORINCO                        SKS WITH MAGAZINE
NORINCO                        SKS15
NORINCO                        SKS30RDDETACHABLE
NORINCO                        SKS30RDMAS
NORINCO                        SKS45
NORINCO                        SKS5
NORINCO                        SKS56
NORINCO                        SKS84S
NORINCO                        SKSC
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER
NORINCO                        SPORTER AK47
NORINCO                        SPORTER I AK 47
NORINCO                        SPORTER M90
NORINCO                        SPORTERI
NORINCO                        SPORTERII
NORINCO                        SPORTERII
NORINCO                        T 86S
NORINCO                        T81S 1
NORINCO                        TYPE 56
NORINCO                        TYPE 56

                                 Page 2397 of 2786

                                      02398
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7870 Page 2402 of
                                     2792
                                   Roberti-Roos
NORINCO                        TYPE 56
NORINCO                        TYPE 56
NORINCO                        TYPE 56
NORINCO                        TYPE 56 1 AK 47
NORINCO                        TYPE 56 SKS
NORINCO                        TYPE 56 SKS
NORINCO                        TYPE 56S
NORINCO                        TYPE 56S
NORINCO                        TYPE 56S 1
NORINCO                        TYPE 56S AK
NORINCO                        TYPE 56S AKS
NORINCO                        TYPE 56S AKS
NORINCO                        TYPE 84 SPORTER
NORINCO                        TYPE 845
NORINCO                        TYPE 84S
NORINCO                        TYPE 86S
NORINCO                        TYPE 86S
NORINCO                        TYPE56
NORINCO                        TYPE56
NORINCO                        TYPE56
NORINCO                        TYPE56SKS
NORINCO                        UNKNOWN
NORINCO                        UNKNOWN
NORINCO                        UZI CARBINE
NORINCO                        X
NORINCO                        X
NORINCO                        X
NORMA                          762
NORTH CHINA IND                56
NORTH CHINA IND                56
NORTH CHINA IND                56
NORTH CHINA IND                86
NORTH CHINA IND                762
NORTH CHINA IND                762
NORTH CHINA IND                9192
NORTH CHINA IND
NORTH CHINA IND                56 MAG FEED
NORTH CHINA IND                AK
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47
NORTH CHINA IND                AK 47M
NORTH CHINA IND                AK 47S
NORTH CHINA IND                AK 57
NORTH CHINA IND                AK47
NORTH CHINA IND                AK47S
NORTH CHINA IND                AK47S

                                 Page 2398 of 2786

                                      02399
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7871 Page 2403 of
                                     2792
                                   Roberti-Roos
NORTH CHINA IND                AK47S
NORTH CHINA IND                AKM
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS

                                 Page 2399 of 2786

                                       02400
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7872 Page 2404 of
                                     2792
                                   Roberti-Roos
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS
NORTH CHINA IND                AKS 47
NORTH CHINA IND                AKS 47
NORTH CHINA IND                AKS 762
NORTH CHINA IND                AKS AK47S
NORTH CHINA IND                AKS SEMI AUTO
NORTH CHINA IND                AKS47
NORTH CHINA IND                AKSSEMIAUTO
NORTH CHINA IND                CARBINE
NORTH CHINA IND                CARBINE
NORTH CHINA IND                CHINA SPORT
NORTH CHINA IND                CHINASKS
NORTH CHINA IND                CLAYCOSPORTSAKS
NORTH CHINA IND                NOATTACHEDMAGIZNE
NORTH CHINA IND                NORINCO
NORTH CHINA IND                PARATROOPER
NORTH CHINA IND                SEMAUTOSPORTING
NORTH CHINA IND                SEMI AUTO
NORTH CHINA IND                SJS T56
NORTH CHINA IND                SK 5
NORTH CHINA IND                SK5
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS

                                 Page 2400 of 2786

                                      02401
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7873 Page 2405 of
                                     2792
                                     Roberti-Roos
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS

                                 Page 2401 of 2786

                                       02402
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7874 Page 2406 of
                                     2792
                                     Roberti-Roos
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS

                                 Page 2402 of 2786

                                       02403
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7875 Page 2407 of
                                     2792
                                     Roberti-Roos
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS

                                 Page 2403 of 2786

                                       02404
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7876 Page 2408 of
                                     2792
                                     Roberti-Roos
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS

                                 Page 2404 of 2786

                                       02405
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7877 Page 2409 of
                                     2792
                                   Roberti-Roos
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS
NORTH CHINA IND                SKS 30
NORTH CHINA IND                SKS 30
NORTH CHINA IND                SKS 30
NORTH CHINA IND                SKS 30
NORTH CHINA IND                SKS 30
NORTH CHINA IND                SKS 30 RND MAGAZINE
NORTH CHINA IND                SKS 30 SHOT
NORTH CHINA IND                SKS 45
NORTH CHINA IND                SKS 47
NORTH CHINA IND                SKS 47
NORTH CHINA IND                SKS 47
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 56
NORTH CHINA IND                SKS 68
NORTH CHINA IND                SKS 68
NORTH CHINA IND                SKS 68
NORTH CHINA IND                SKS 68
NORTH CHINA IND                SKS 68
NORTH CHINA IND                SKS 7
NORTH CHINA IND                SKS 762
NORTH CHINA IND                SKS 762
NORTH CHINA IND                SKS 762

                                 Page 2405 of 2786

                                      02406
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7878 Page 2410 of
                                     2792
                                   Roberti-Roos
NORTH CHINA IND                SKS 762
NORTH CHINA IND                SKS 762
NORTH CHINA IND                SKS 81S
NORTH CHINA IND                SKS 86
NORTH CHINA IND                SKS AK 47
NORTH CHINA IND                SKS CARBINE
NORTH CHINA IND                SKS CARBINE
NORTH CHINA IND                SKS CARBINE
NORTH CHINA IND                SKS DETACHABLE MAG
NORTH CHINA IND                SKS DETACHABLE MAG
NORTH CHINA IND                SKS DM
NORTH CHINA IND                SKS SPORTS
NORTH CHINA IND                SKS TYPE 56
NORTH CHINA IND                SKS30
NORTH CHINA IND                SKS56
NORTH CHINA IND                SKS56
NORTH CHINA IND                SKS56
NORTH CHINA IND                SKS68
NORTH CHINA IND                SKS762
NORTH CHINA IND                SKS762
NORTH CHINA IND                SKS762
NORTH CHINA IND                SKS86
NORTH CHINA IND                SKSDETACHABLEMAG
NORTH CHINA IND                SKSMADEINCHINA
NORTH CHINA IND                TEC 9
NORTH CHINA IND                TYPE 56
NORTH CHINA IND                TYPE56
NORTH CHINA IND                TYPE56
NORTH CHINA IND                TYPE56SKS
NORTH CHINA IND                TYPES6
NORTH CHINA IND                UNKNOWN
NORTH CHINA IND                X
NORTH CHINA IND                X
NORTH CHINA IND                X
NORTH CHINA IND                X
NORTH CHINA IND                X
NOVAMATIC                      AKS47
OLYMPIC                        15
OLYMPIC                        AR
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15

                                 Page 2406 of 2786

                                      02407
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7879 Page 2411 of
                                     2792
                                   Roberti-Roos
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15
OLYMPIC                        AR 15 A1
OLYMPIC                        AR 15A1
OLYMPIC                        AR 15A1 COMMANDO
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15

                                 Page 2407 of 2786

                                      02408
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7880 Page 2412 of
                                     2792
                                   Roberti-Roos
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15
OLYMPIC                        AR15 TYPE
OLYMPIC                        AR15A2
OLYMPIC                        AR15CARAR
OLYMPIC                        ARCOR
OLYMPIC                        ARMS CAR AR
OLYMPIC                        ARMSAR15
OLYMPIC                        CAR
OLYMPIC                        CAR
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR 15
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 2408 of 2786

                                      02409
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7881 Page 2413 of
                                     2792
                                   Roberti-Roos
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR

                                 Page 2409 of 2786

                                      02410
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7882 Page 2414 of
                                     2792
                                   Roberti-Roos
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR 15
OLYMPIC                        CAR AR SGW
OLYMPIC                        CAR AR SGW
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR AR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR15
OLYMPIC                        CAR9
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR

                                 Page 2410 of 2786

                                      02411
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7883 Page 2415 of
                                     2792
                                   Roberti-Roos
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR
OLYMPIC                        CARAR15
OLYMPIC                        CARAR15
OLYMPIC                        CARAR15
OLYMPIC                        CARAR15
OLYMPIC                        CARAR15
OLYMPIC                        CARARAR15
OLYMPIC                        CARARAR15A1
OLYMPIC                        COMMANDO
OLYMPIC                        COMMANDO
OLYMPIC                        M16
OLYMPIC                        MODCARAR15
OLYMPIC                        SCW CAR AR
OLYMPIC                        SERVICE MATCH
OLYMPIC                        SGM
OLYMPIC                        SGW
OLYMPIC                        SGWCAR15
OLYMPIC                        ULTRA MATCH SGW
OLYMPIC                        ULTRA MATCH SGW
OLYMPIC                        ULTRAMATCH
OLYMPIC                        ULTRAMATCHHBAR
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15
OLYMPIC                        XM15A1
OLYMPIC                        XM15A1
ORDNANCE DESIGN CO.            AR 15
ORDNANCE DESIGN CO.            AR 15
ORDNANCE DESIGN CO.            AR 15
ORDNANCE DESIGN CO.            EA 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15

                                 Page 2411 of 2786

                                      02412
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7884 Page 2416 of
                                     2792
                                   Roberti-Roos
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER 15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
ORDNANCE DESIGN CO.            ER15
PAC(PACIFIC ARMS CO)           AR15
PACK WEST ARMS                 5 56 COMMANDO
PACK WEST ARMS                 556 COMMANDO
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15

                                 Page 2412 of 2786

                                      02413
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7885 Page 2417 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO

                                 Page 2413 of 2786

                                      02414
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7886 Page 2418 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 COMMANDO
PACK WEST ARMS                 AR 15 TYPE
PACK WEST ARMS                 AR LOWER ONLY
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15

                                 Page 2414 of 2786

                                      02415
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7887 Page 2419 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15
PACK WEST ARMS                 AR15 COMMANDO
PACK WEST ARMS                 AR15CAR
PACK WEST ARMS                 AR15COMMANDO
PACK WEST ARMS                 AR15COMMANDO
PACK WEST ARMS                 AR15COMMANDO
PACK WEST ARMS                 AR15HBAR
PACK WEST ARMS                 AR15LOOKLIKE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 AR15TYPE
PACK WEST ARMS                 BH15A1
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR 15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 CAR15
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMANDO
PACK WEST ARMS                 COMAR
PACK WEST ARMS                 COMAR
PACK WEST ARMS                 COMAR15
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 2415 of 2786

                                      02416
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7888 Page 2420 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO

                                 Page 2416 of 2786

                                      02417
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7889 Page 2421 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO
PACK WEST ARMS                 COMMANDO AR 15

                                 Page 2417 of 2786

                                      02418
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7890 Page 2422 of
                                     2792
                                   Roberti-Roos
PACK WEST ARMS                 COMMANDO AR 15 COPY
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO AR15
PACK WEST ARMS                 COMMANDO K11
PACK WEST ARMS                 COMMANDO MARK 9
PACK WEST ARMS                 COMMANDO XM15
PACK WEST ARMS                 COMMANDOAR15
PACK WEST ARMS                 COMMANDOCAR15
PACK WEST ARMS                 COMMANDOCAR15
PACK WEST ARMS                 CONANDOAR15TYPE
PACK WEST ARMS                 E2COMANDOAR
PACK WEST ARMS                 EA 15
PACK WEST ARMS                 M15
PACK WEST ARMS                 PWA 556MM COMMANDO
PACK WEST ARMS                 PWAAR15
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 SPORTER
PACK WEST ARMS                 STANDARDCOMMANDO
PACK WEST ARMS                 UNKNOWN
PACK WEST ARMS                 UNKOWN
PAGOMA                         BH15A1AR15
PALMETTO                       AR 15
PALMETTO                       AR 15
PALMETTO                       AR 15
PALMETTO                       AR 15
PALMETTO                       AR 15
PALMETTO                       AR 15
PALMETTO                       AR15
PALMETTO                       AR15
PALMETTO                       AR15
PALMETTO                       AR15
PALMETTO                       AR15
PALMETTO                       AR15
PALMETTO                       BH 15 A1
PALMETTO                       BH 15 AI
PALMETTO                       BH 15A1
PALMETTO                       BH 15A1
PALMETTO                       BH 15A1
PALMETTO                       BH15A
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH15A1
PALMETTO                       BH5A1
PALMETTO                       CAR15

                                 Page 2418 of 2786

                                      02419
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7891 Page 2423 of
                                     2792
                                   Roberti-Roos
PALMETTO                       MOD BH 15A
PALMETTO ARMORY                845
PALMETTO ARMORY                AR 15
PALMETTO ARMORY                AR 15
PALMETTO ARMORY                AR 15
PALMETTO ARMORY                AR15
PALMETTO ARMORY                ARMORY
PALMETTO ARMORY                BH 15 A1
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH 15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                BH15A1
PALMETTO ARMORY                CAR 15
PALMETTO ARMORY                CAR 15
PALMETTO ARMORY                H15A1
PALMETTO ARMORY                PALMETTO ARM BH 15A1
PARA ORDNANCE                  ARM 1
PARA ORDNANCE                  FN
PEOPLES REPBLC CHINA           56
PEOPLES REPBLC CHINA           93
PEOPLES REPBLC CHINA           845
PEOPLES REPBLC CHINA           56S
PEOPLES REPBLC CHINA           56S
PEOPLES REPBLC CHINA           56S
PEOPLES REPBLC CHINA           56S 1
PEOPLES REPBLC CHINA           56S 1
PEOPLES REPBLC CHINA           56S AKS
PEOPLES REPBLC CHINA           56S1
PEOPLES REPBLC CHINA           84 S
PEOPLES REPBLC CHINA           84S
PEOPLES REPBLC CHINA           84S
PEOPLES REPBLC CHINA           84S 1
PEOPLES REPBLC CHINA           87US483
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47

                                 Page 2419 of 2786

                                      02420
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7892 Page 2424 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47

                                 Page 2420 of 2786

                                       02421
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7893 Page 2425 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47

                                 Page 2421 of 2786

                                       02422
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7894 Page 2426 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47

                                 Page 2422 of 2786

                                       02423
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7895 Page 2427 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47

                                 Page 2423 of 2786

                                       02424
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7896 Page 2428 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47
PEOPLES REPBLC CHINA           AK 47 56S
PEOPLES REPBLC CHINA           AK 47 S
PEOPLES REPBLC CHINA           AK 47 SPORTER
PEOPLES REPBLC CHINA           AK 47 TYPE 56
PEOPLES REPBLC CHINA           AK 475
PEOPLES REPBLC CHINA           AK 475
PEOPLES REPBLC CHINA           AK 475
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S

                                 Page 2424 of 2786

                                      02425
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7897 Page 2429 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S

                                 Page 2425 of 2786

                                        02426
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7898 Page 2430 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S
PEOPLES REPBLC CHINA           AK 47S 1
PEOPLES REPBLC CHINA           AK 47S 7
PEOPLES REPBLC CHINA           AK 47S A1
PEOPLES REPBLC CHINA           AK 56
PEOPLES REPBLC CHINA           AK 56
PEOPLES REPBLC CHINA           AK 56S
PEOPLES REPBLC CHINA           AK 56S
PEOPLES REPBLC CHINA           AK 84
PEOPLES REPBLC CHINA           AK 845
PEOPLES REPBLC CHINA           AK S
PEOPLES REPBLC CHINA           AK S
PEOPLES REPBLC CHINA           AK S
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47

                                 Page 2426 of 2786

                                      02427
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7899 Page 2431 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47

                                 Page 2427 of 2786

                                      02428
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7900 Page 2432 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47
PEOPLES REPBLC CHINA           AK47 84S
PEOPLES REPBLC CHINA           AK47 S
PEOPLES REPBLC CHINA           AK47 SPORTER
PEOPLES REPBLC CHINA           AK474
PEOPLES REPBLC CHINA           AK475
PEOPLES REPBLC CHINA           AK475
PEOPLES REPBLC CHINA           AK4756S
PEOPLES REPBLC CHINA           AK4756S
PEOPLES REPBLC CHINA           AK47A
PEOPLES REPBLC CHINA           AK47AKM47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S

                                 Page 2428 of 2786

                                      02429
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7901 Page 2433 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S
PEOPLES REPBLC CHINA           AK47S1
PEOPLES REPBLC CHINA           AK56
PEOPLES REPBLC CHINA           AK84S1
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM
PEOPLES REPBLC CHINA           AKM 47
PEOPLES REPBLC CHINA           AKM 47
PEOPLES REPBLC CHINA           AKM 47
PEOPLES REPBLC CHINA           AKM 47
PEOPLES REPBLC CHINA           AKM 47S
PEOPLES REPBLC CHINA           AKM 47S
PEOPLES REPBLC CHINA           AKM 47S
PEOPLES REPBLC CHINA           AKM 47S
PEOPLES REPBLC CHINA           AKM 47S
PEOPLES REPBLC CHINA           AKM47
PEOPLES REPBLC CHINA           AKM47S
PEOPLES REPBLC CHINA           AKM47S
PEOPLES REPBLC CHINA           AKM47S
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS

                                 Page 2429 of 2786

                                      02430
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7902 Page 2434 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS
PEOPLES REPBLC CHINA           AKS 351
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47

                                 Page 2430 of 2786

                                      02431
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7903 Page 2435 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 47
PEOPLES REPBLC CHINA           AKS 56S
PEOPLES REPBLC CHINA           AKS 762
PEOPLES REPBLC CHINA           AKS 762
PEOPLES REPBLC CHINA           AKS 762
PEOPLES REPBLC CHINA           AKS 762
PEOPLES REPBLC CHINA           AKS 84
PEOPLES REPBLC CHINA           AKS 84
PEOPLES REPBLC CHINA           AKS AK 47
PEOPLES REPBLC CHINA           AKS AK47
PEOPLES REPBLC CHINA           AKS47
PEOPLES REPBLC CHINA           AKS47
PEOPLES REPBLC CHINA           AKS47
PEOPLES REPBLC CHINA           AKS47
PEOPLES REPBLC CHINA           AKS7
PEOPLES REPBLC CHINA           AKS762
PEOPLES REPBLC CHINA           AKS762
PEOPLES REPBLC CHINA           AKS762
PEOPLES REPBLC CHINA           AKS762
PEOPLES REPBLC CHINA           AKSAKA7SEMI
PEOPLES REPBLC CHINA           AL 47S
PEOPLES REPBLC CHINA           AR 15
PEOPLES REPBLC CHINA           ARS47
PEOPLES REPBLC CHINA           CARBINE 56
PEOPLES REPBLC CHINA           CHINA
PEOPLES REPBLC CHINA           CHINA
PEOPLES REPBLC CHINA           CHINAK47
PEOPLES REPBLC CHINA           CHINANORINCO
PEOPLES REPBLC CHINA           CHINESEAK47
PEOPLES REPBLC CHINA           M21SKS762X39
PEOPLES REPBLC CHINA           M90
PEOPLES REPBLC CHINA           MAK 90
PEOPLES REPBLC CHINA           NORINCO
PEOPLES REPBLC CHINA           NORINCO
PEOPLES REPBLC CHINA           NORINCO
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS

                                 Page 2431 of 2786

                                      02432
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7904 Page 2436 of
                                     2792
                                   Roberti-Roos
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS
PEOPLES REPBLC CHINA           SKS 45
PEOPLES REPBLC CHINA           SKS 45
PEOPLES REPBLC CHINA           SKS 47
PEOPLES REPBLC CHINA           SKS 54
PEOPLES REPBLC CHINA           SKS 56
PEOPLES REPBLC CHINA           SKS 56
PEOPLES REPBLC CHINA           SKS AK 47
PEOPLES REPBLC CHINA           SKS AK 47
PEOPLES REPBLC CHINA           SKS TYPE
PEOPLES REPBLC CHINA           SKS56
PEOPLES REPBLC CHINA           SKS56
PEOPLES REPBLC CHINA           SKS68
PEOPLES REPBLC CHINA           SPORTER
PEOPLES REPBLC CHINA           SPORTER AK
PEOPLES REPBLC CHINA           T 56S
PEOPLES REPBLC CHINA           TYPE 56
PEOPLES REPBLC CHINA           TYPE 56 SUS
PEOPLES REPBLC CHINA           X
PEOPLES REPBLC CHINA           X
PLAINFIELD MACHNE CO           30
PLAINFIELD MACHNE CO           30 CAL
PLAINFIELD MACHNE CO           30 CAL M1
PLAINFIELD MACHNE CO           30 CARBINE
PLAINFIELD MACHNE CO           30 CARBINE
PLAINFIELD MACHNE CO           30 CARBINE
PLAINFIELD MACHNE CO           30 CARBINE
PLAINFIELD MACHNE CO           30 M 1
PLAINFIELD MACHNE CO           30 M 1
PLAINFIELD MACHNE CO           30 M1
PLAINFIELD MACHNE CO           30 M1

                                 Page 2432 of 2786

                                      02433
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7905 Page 2437 of
                                     2792
                                   Roberti-Roos
PLAINFIELD MACHNE CO           30 M1
PLAINFIELD MACHNE CO           30 M1 CARBINE
PLAINFIELD MACHNE CO           30 MI
PLAINFIELD MACHNE CO           30M1
PLAINFIELD MACHNE CO           AKS
PLAINFIELD MACHNE CO           CAL 30 M1
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CARBINE
PLAINFIELD MACHNE CO           CO M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1

                                 Page 2433 of 2786

                                      02434
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7906 Page 2438 of
                                     2792
                                    Roberti-Roos
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1

                                 Page 2434 of 2786

                                      02435
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7907 Page 2439 of
                                     2792
                                   Roberti-Roos
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE

                                 Page 2435 of 2786

                                      02436
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7908 Page 2440 of
                                     2792
                                   Roberti-Roos
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M 1 CARBINE
PLAINFIELD MACHNE CO           M I CARBINE
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1

                                 Page 2436 of 2786

                                      02437
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7909 Page 2441 of
                                     2792
                                   Roberti-Roos
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1
PLAINFIELD MACHNE CO           M1 30G
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE

                                 Page 2437 of 2786

                                      02438
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7910 Page 2442 of
                                     2792
                                   Roberti-Roos
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1 CARBINE
PLAINFIELD MACHNE CO           M1A1
PLAINFIELD MACHNE CO           MACH US CARBINE
PLAINFIELD MACHNE CO           MI
PLAINFIELD MACHNE CO           MI
PLAINFIELD MACHNE CO           MI CARB
PLAINFIELD MACHNE CO           MI CARBINE
PLAINFIELD MACHNE CO           MI CARBINE
PLAINFIELD MACHNE CO           MI CARBINE
PLAINFIELD MACHNE CO           MS
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINFIELD
PLAINFIELD MACHNE CO           PLAINSFIELD
PLAINFIELD MACHNE CO           PMC
PLAINFIELD MACHNE CO           SAR 48
PLAINFIELD MACHNE CO           X
PLAINFIELD MACHNE CO           X
POLICE AUTO WEAP SER           AR 15
POLICE AUTO WEAP SER           AR 15
POLICE AUTO WEAP SER           ZX6

                                 Page 2438 of 2786

                                      02439
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7911 Page 2443 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               762
POLYTECHNOLOGIES               762
POLYTECHNOLOGIES               47S
POLYTECHNOLOGIES               47S
POLYTECHNOLOGIES               47S
POLYTECHNOLOGIES               47S LEGEND
POLYTECHNOLOGIES               47S LEGEND
POLYTECHNOLOGIES               56S
POLYTECHNOLOGIES               56S
POLYTECHNOLOGIES               56S
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK
POLYTECHNOLOGIES               AK 45 S
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2439 of 2786

                                      02440
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7912 Page 2444 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2440 of 2786

                                       02441
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7913 Page 2445 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2441 of 2786

                                       02442
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7914 Page 2446 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2442 of 2786

                                       02443
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7915 Page 2447 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2443 of 2786

                                       02444
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7916 Page 2448 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2444 of 2786

                                       02445
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7917 Page 2449 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2445 of 2786

                                       02446
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7918 Page 2450 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47

                                 Page 2446 of 2786

                                       02447
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7919 Page 2451 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47
POLYTECHNOLOGIES               AK 47 AKS
POLYTECHNOLOGIES               AK 47 LEGEND
POLYTECHNOLOGIES               AK 47 LEGEND
POLYTECHNOLOGIES               AK 47 NM
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S

                                 Page 2447 of 2786

                                      02448
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7920 Page 2452 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S
POLYTECHNOLOGIES               AK 47 S1
POLYTECHNOLOGIES               AK 47 S1
POLYTECHNOLOGIES               AK 47 S1
POLYTECHNOLOGIES               AK 4715
POLYTECHNOLOGIES               AK 475
POLYTECHNOLOGIES               AK 475
POLYTECHNOLOGIES               AK 475
POLYTECHNOLOGIES               AK 47R
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2448 of 2786

                                      02449
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7921 Page 2453 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2449 of 2786

                                        02450
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7922 Page 2454 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2450 of 2786

                                        02451
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7923 Page 2455 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2451 of 2786

                                        02452
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7924 Page 2456 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2452 of 2786

                                        02453
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7925 Page 2457 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S

                                 Page 2453 of 2786

                                        02454
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7926 Page 2458 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S
POLYTECHNOLOGIES               AK 47S LEGEND
POLYTECHNOLOGIES               AK 47S LEGEND

                                 Page 2454 of 2786

                                      02455
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7927 Page 2459 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK 47SF
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK 762
POLYTECHNOLOGIES               AK NATIONAL MATCH
POLYTECHNOLOGIES               AK S762
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47

                                 Page 2455 of 2786

                                      02456
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7928 Page 2460 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47
POLYTECHNOLOGIES               AK47 S
POLYTECHNOLOGIES               AK47 S
POLYTECHNOLOGIES               AK47 S
POLYTECHNOLOGIES               AK471S
POLYTECHNOLOGIES               AK475
POLYTECHNOLOGIES               AK475
POLYTECHNOLOGIES               AK477S
POLYTECHNOLOGIES               AK47AKS762

                                 Page 2456 of 2786

                                      02457
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7929 Page 2461 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK47AKS762
POLYTECHNOLOGIES               AK47AKS762
POLYTECHNOLOGIES               AK47NATLMATCH
POLYTECHNOLOGIES               AK47NM
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S

                                 Page 2457 of 2786

                                      02458
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7930 Page 2462 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47S
POLYTECHNOLOGIES               AK47SLEGEND
POLYTECHNOLOGIES               AK5
POLYTECHNOLOGIES               AK5
POLYTECHNOLOGIES               AK762
POLYTECHNOLOGIES               AK762
POLYTECHNOLOGIES               AK9 762
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM

                                 Page 2458 of 2786

                                      02459
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7931 Page 2463 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM
POLYTECHNOLOGIES               AKM 47S
POLYTECHNOLOGIES               AKM 47S
POLYTECHNOLOGIES               AKM 47S
POLYTECHNOLOGIES               AKM 47S
POLYTECHNOLOGIES               AKM 47S
POLYTECHNOLOGIES               AKM 762
POLYTECHNOLOGIES               AKM 762
POLYTECHNOLOGIES               AKM 762
POLYTECHNOLOGIES               AKM AK47
POLYTECHNOLOGIES               AKM AK47
POLYTECHNOLOGIES               AKM CARBINE
POLYTECHNOLOGIES               AKM762X38
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS

                                 Page 2459 of 2786

                                      02460
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7932 Page 2464 of
                                     2792
                                     Roberti-Roos
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS

                                 Page 2460 of 2786

                                       02461
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7933 Page 2465 of
                                     2792
                                     Roberti-Roos
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS

                                 Page 2461 of 2786

                                       02462
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7934 Page 2466 of
                                     2792
                                     Roberti-Roos
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS

                                 Page 2462 of 2786

                                       02463
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7935 Page 2467 of
                                     2792
                                     Roberti-Roos
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS

                                 Page 2463 of 2786

                                       02464
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7936 Page 2468 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS
POLYTECHNOLOGIES               AKS 162
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223

                                 Page 2464 of 2786

                                      02465
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7937 Page 2469 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 223
POLYTECHNOLOGIES               AKS 225
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47

                                 Page 2465 of 2786

                                      02466
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7938 Page 2470 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 47
POLYTECHNOLOGIES               AKS 4762
POLYTECHNOLOGIES               AKS 47S
POLYTECHNOLOGIES               AKS 47S
POLYTECHNOLOGIES               AKS 47S
POLYTECHNOLOGIES               AKS 56S1
POLYTECHNOLOGIES               AKS 72
POLYTECHNOLOGIES               AKS 726
POLYTECHNOLOGIES               AKS 76
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2466 of 2786

                                      02467
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7939 Page 2471 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2467 of 2786

                                      02468
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7940 Page 2472 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2468 of 2786

                                      02469
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7941 Page 2473 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2469 of 2786

                                      02470
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7942 Page 2474 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2470 of 2786

                                      02471
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7943 Page 2475 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2471 of 2786

                                      02472
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7944 Page 2476 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2472 of 2786

                                      02473
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7945 Page 2477 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2473 of 2786

                                      02474
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7946 Page 2478 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2474 of 2786

                                      02475
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7947 Page 2479 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2475 of 2786

                                      02476
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7948 Page 2480 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2476 of 2786

                                      02477
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7949 Page 2481 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2477 of 2786

                                      02478
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7950 Page 2482 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762

                                 Page 2478 of 2786

                                      02479
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7951 Page 2483 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762
POLYTECHNOLOGIES               AKS 762 AK 47
POLYTECHNOLOGIES               AKS 762 AK 47
POLYTECHNOLOGIES               AKS 762S
POLYTECHNOLOGIES               AKS 792
POLYTECHNOLOGIES               AKS 85F
POLYTECHNOLOGIES               AKS 962
POLYTECHNOLOGIES               AKS AK 47
POLYTECHNOLOGIES               AKS AK47
POLYTECHNOLOGIES               AKS TYPE S6
POLYTECHNOLOGIES               AKS223
POLYTECHNOLOGIES               AKS223
POLYTECHNOLOGIES               AKS223
POLYTECHNOLOGIES               AKS223
POLYTECHNOLOGIES               AKS362
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47
POLYTECHNOLOGIES               AKS47S
POLYTECHNOLOGIES               AKS74
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762

                                 Page 2479 of 2786

                                      02480
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7952 Page 2484 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762

                                 Page 2480 of 2786

                                      02481
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7953 Page 2485 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762
POLYTECHNOLOGIES               AKS762

                                 Page 2481 of 2786

                                      02482
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7954 Page 2486 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               AKS76239
POLYTECHNOLOGIES               AKS762AK47
POLYTECHNOLOGIES               AKS762AK47
POLYTECHNOLOGIES               AR 15
POLYTECHNOLOGIES               AR 47S
POLYTECHNOLOGIES               AR 47S
POLYTECHNOLOGIES               AR475
POLYTECHNOLOGIES               AR47S
POLYTECHNOLOGIES               AR47S
POLYTECHNOLOGIES               ASK 762
POLYTECHNOLOGIES               ASK762
POLYTECHNOLOGIES               AUG 762
POLYTECHNOLOGIES               KALASHNIKOVS
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND
POLYTECHNOLOGIES               LEGEND AK
POLYTECHNOLOGIES               LEGEND AK
POLYTECHNOLOGIES               LEGEND AK
POLYTECHNOLOGIES               LEGEND AK
POLYTECHNOLOGIES               LEGEND AK
POLYTECHNOLOGIES               LEGEND AK 47
POLYTECHNOLOGIES               LEGEND AK 47
POLYTECHNOLOGIES               LEGEND AK 47
POLYTECHNOLOGIES               LEGEND AK 47S
POLYTECHNOLOGIES               LEGEND AK47
POLYTECHNOLOGIES               MODAKS762
POLYTECHNOLOGIES               NATIONAL MATCH
POLYTECHNOLOGIES               NATIONAL MATCH
POLYTECHNOLOGIES               NATIONALMATCH
POLYTECHNOLOGIES               NATIONALMATCH
POLYTECHNOLOGIES               NATL MATCH LEGEND
POLYTECHNOLOGIES               NM 47S
POLYTECHNOLOGIES               NM 47S
POLYTECHNOLOGIES               NM 47S
POLYTECHNOLOGIES               NM47
POLYTECHNOLOGIES               POLYTECH AKS 762
POLYTECHNOLOGIES               RPK
POLYTECHNOLOGIES               RPK
POLYTECHNOLOGIES               SEMI AUTO
POLYTECHNOLOGIES               SEMI AUTO
POLYTECHNOLOGIES               SKS
POLYTECHNOLOGIES               SKS
POLYTECHNOLOGIES               SKS
POLYTECHNOLOGIES               SKS 762
POLYTECHNOLOGIES               SKS 762
POLYTECHNOLOGIES               SKS56
POLYTECHNOLOGIES               SKS56
POLYTECHNOLOGIES               TECHAKS762

                                 Page 2482 of 2786

                                      02483
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7955 Page 2487 of
                                     2792
                                   Roberti-Roos
POLYTECHNOLOGIES               TECHNOLOGIESAKS
POLYTECHNOLOGIES               TECHNOLOGIESAKS762
POLYTECHNOLOGIES               TYPE 865
POLYTECHNOLOGIES               UNKNOWN
POLYTECHNOLOGIES               X
POLYTECHNOLOGIES               X
POLYTECHNOLOGIES               X
PONY                           AKS 762
QUALITY FIREARMS INC           J 15
RAVEN ARMS CO.                 MP25
RAVEN ARMS CO.                 P25
RAVEN ARMS CO.                 USA
REMNGTN ARMS CO.,INC           277
REMNGTN ARMS CO.,INC           552
REMNGTN ARMS CO.,INC           700
REMNGTN ARMS CO.,INC           700
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           742
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           870
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           1100
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC           7400
REMNGTN ARMS CO.,INC           118705P
REMNGTN ARMS CO.,INC           700 BDL
REMNGTN ARMS CO.,INC           700 BPL
REMNGTN ARMS CO.,INC           M 1 CARBINE
REMNGTN ARMS CO.,INC           M1
REMNGTN ARMS CO.,INC           M71S
REMNGTN ARMS CO.,INC           SPORTSMAN 12
REMNGTN ARMS CO.,INC           SPORTSMAN 58
REMNGTN ARMS CO.,INC           SPORTSMAN 74
REMNGTN ARMS CO.,INC           WING MASTER
REMNGTN ARMS CO.,INC           WING MASTER 870
REMNGTN ARMS CO.,INC           WINGMASTER 870
REMNGTN ARMS CO.,INC           WOODSMAN
RICHARDS, W.                   AR 15
RICHARDS, W.                   AR 15
ROCK ISLAND ARMORY             AR 15
ROCK ISLAND ARMORY             CAR15
ROCK ISLAND ARMORY             INCAR15

                                 Page 2483 of 2786

                                      02484
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7956 Page 2488 of
                                     2792
                                   Roberti-Roos
ROCK ISLAND ARMORY             INCAR15
ROCK ISLAND ARMORY             M15A1
ROCK ISLAND ARMORY             XM15
ROGER                          M10
ROSSI, AMADEO, & CO.           ROSSI
ROSSI, AMADEO, & CO.           ROSSI
ROY WEATHERBY                  MARK IV
ROY WEATHERBY                  MARK IV
RPB INDUSTRIES
RPB INDUSTRIES                 10CB
RPB INDUSTRIES                 5 M11
RPB INDUSTRIES                 CB M 10
RPB INDUSTRIES                 CBM 10
RPB INDUSTRIES                 CBM 10
RPB INDUSTRIES                 CBM10
RPB INDUSTRIES                 CBM10
RPB INDUSTRIES                 CBM10
RPB INDUSTRIES                 INDM10
RPB INDUSTRIES                 INGRAM
RPB INDUSTRIES                 INGRAM MAC10
RPB INDUSTRIES                 INGRAMMAC10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10

                                 Page 2484 of 2786

                                      02485
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7957 Page 2489 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 10
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11
RPB INDUSTRIES                 M 11 A1
RPB INDUSTRIES                 M 11 A1
RPB INDUSTRIES                 M 11 A1
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10

                                 Page 2485 of 2786

                                      02486
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7958 Page 2490 of
                                     2792
                                     Roberti-Roos
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10

                                 Page 2486 of 2786

                                       02487
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7959 Page 2491 of
                                     2792
                                     Roberti-Roos
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10

                                 Page 2487 of 2786

                                       02488
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7960 Page 2492 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10
RPB INDUSTRIES                 M10 45
RPB INDUSTRIES                 M10 SAP
RPB INDUSTRIES                 M10 SAP
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1

                                 Page 2488 of 2786

                                      02489
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7961 Page 2493 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M11 A1
RPB INDUSTRIES                 M119MM
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M11A1
RPB INDUSTRIES                 M19 SAP
RPB INDUSTRIES                 MAC
RPB INDUSTRIES                 MAC
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10

                                 Page 2489 of 2786

                                      02490
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7962 Page 2494 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 10
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11

                                 Page 2490 of 2786

                                      02491
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7963 Page 2495 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11
RPB INDUSTRIES                 MAC 11 A1
RPB INDUSTRIES                 MAC 11 A1
RPB INDUSTRIES                 MAC 510
RPB INDUSTRIES                 MAC II
RPB INDUSTRIES                 MAC M 10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC10
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11

                                 Page 2491 of 2786

                                      02492
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7964 Page 2496 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAC11A1
RPB INDUSTRIES                 MAG 10
RPB INDUSTRIES                 MS10
RPB INDUSTRIES                 RPBINDSM10
RPB INDUSTRIES                 S M11 A1
RPB INDUSTRIES                 S M11 A1
RPB INDUSTRIES                 SA 11 A1
RPB INDUSTRIES                 SAP M 10
RPB INDUSTRIES                 SAP M 10
RPB INDUSTRIES                 SAP M 10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP M10
RPB INDUSTRIES                 SAP MAC10
RPB INDUSTRIES                 SAP MAC10
RPB INDUSTRIES                 SAPM 10
RPB INDUSTRIES                 SAPM 10
RPB INDUSTRIES                 SAPM 10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPM10
RPB INDUSTRIES                 SAPMIO
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10

                                 Page 2492 of 2786

                                      02493
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7965 Page 2497 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10
RPB INDUSTRIES                 SM 10 CAL
RPB INDUSTRIES                 SM 11
RPB INDUSTRIES                 SM 11
RPB INDUSTRIES                 SM 11
RPB INDUSTRIES                 SM 11
RPB INDUSTRIES                 SM 11
RPB INDUSTRIES                 SM 11 A1
RPB INDUSTRIES                 SM 11A1
RPB INDUSTRIES                 SM 11A1
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10

                                 Page 2493 of 2786

                                      02494
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7966 Page 2498 of
                                     2792
                                   Roberti-Roos
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10
RPB INDUSTRIES                 SM10 45
RPB INDUSTRIES                 SM10 45
RPB INDUSTRIES                 SM103
RPB INDUSTRIES                 SM11
RPB INDUSTRIES                 SM11
RPB INDUSTRIES                 SM11
RPB INDUSTRIES                 SM11
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11 A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
RPB INDUSTRIES                 SM11A1
SAUER, J. P., & SONS           16
SAUER, J. P., & SONS           510
SAUER, J. P., & SONS           550

                                 Page 2494 of 2786

                                      02495
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7967 Page 2499 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           550
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           551
SAUER, J. P., & SONS           5502
SAUER, J. P., & SONS           510 7T
SAUER, J. P., & SONS           510 7T
SAUER, J. P., & SONS           550 1
SAUER, J. P., & SONS           550 1 SP
SAUER, J. P., & SONS           550 1SP
SAUER, J. P., & SONS           550 1SP
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2

                                 Page 2495 of 2786

                                      02496
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7968 Page 2500 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2
SAUER, J. P., & SONS           550 2 SP
SAUER, J. P., & SONS           550 25P
SAUER, J. P., & SONS           550 25P
SAUER, J. P., & SONS           550 25P
SAUER, J. P., & SONS           550 25P
SAUER, J. P., & SONS           550 25P
SAUER, J. P., & SONS           550 2SP
SAUER, J. P., & SONS           550 2SP
SAUER, J. P., & SONS           550 2SP
SAUER, J. P., & SONS           550 2SP
SAUER, J. P., & SONS           550 2SP
SAUER, J. P., & SONS           550 SP
SAUER, J. P., & SONS           550 SP
SAUER, J. P., & SONS           5501SP
SAUER, J. P., & SONS           5501SP
SAUER, J. P., & SONS           5502SP
SAUER, J. P., & SONS           550SP
SAUER, J. P., & SONS           550SP
SAUER, J. P., & SONS           550SP
SAUER, J. P., & SONS           550SP
SAUER, J. P., & SONS           551 2
SAUER, J. P., & SONS           551 25P
SAUER, J. P., & SONS           55122SP
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT

                                 Page 2496 of 2786

                                      02497
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7969 Page 2501 of
                                     2792
                                     Roberti-Roos
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT

                                 Page 2497 of 2786

                                       02498
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7970 Page 2502 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT
SAUER, J. P., & SONS           AMT 510
SAUER, J. P., & SONS           AMT 510
SAUER, J. P., & SONS           AMT 510 4
SAUER, J. P., & SONS           AMT 510 SEMI AUTO
SAUER, J. P., & SONS           AUG
SAUER, J. P., & SONS           P 550
SAUER, J. P., & SONS           P 57
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P226
SAUER, J. P., & SONS           P230
SAUER, J. P., & SONS           P230
SAUER, J. P., & SONS           P230
SAUER, J. P., & SONS           P230
SAUER, J. P., & SONS           P550
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57

                                 Page 2498 of 2786

                                      02499
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7971 Page 2503 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE 57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           PE57
SAUER, J. P., & SONS           S14 550
SAUER, J. P., & SONS           S6550 2SP
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550
SAUER, J. P., & SONS           SG 550 1 SP
SAUER, J. P., & SONS           SG 550 1 SP
SAUER, J. P., & SONS           SG 550 1 SP
SAUER, J. P., & SONS           SG 550 2 SP
SAUER, J. P., & SONS           SG 550 2 SP
SAUER, J. P., & SONS           SG 550 2 SP
SAUER, J. P., & SONS           SG 550 2SP
SAUER, J. P., & SONS           SG 550 2SP
SAUER, J. P., & SONS           SG 550 2SP
SAUER, J. P., & SONS           SG 550 2SP
SAUER, J. P., & SONS           SG 550 2SP
SAUER, J. P., & SONS           SG 550 2SP

                                 Page 2499 of 2786

                                      02500
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7972 Page 2504 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           SG 550 SP
SAUER, J. P., & SONS           SG 550 SP
SAUER, J. P., & SONS           SG 550SP
SAUER, J. P., & SONS           SG 551
SAUER, J. P., & SONS           SG 551 2 SP
SAUER, J. P., & SONS           SG 551 2 SP
SAUER, J. P., & SONS           SG 551 2SP
SAUER, J. P., & SONS           SG 57
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550
SAUER, J. P., & SONS           SG550 1SP
SAUER, J. P., & SONS           SG550 25P
SAUER, J. P., & SONS           SG550 25P
SAUER, J. P., & SONS           SG550 28P
SAUER, J. P., & SONS           SG550 2SP
SAUER, J. P., & SONS           SG550 SP
SAUER, J. P., & SONS           SG550SP
SAUER, J. P., & SONS           SG550SP
SAUER, J. P., & SONS           SG550SP
SAUER, J. P., & SONS           SG550SP
SAUER, J. P., & SONS           SG550SP
SAUER, J. P., & SONS           SG551
SAUER, J. P., & SONS           SG551 2
SAUER, J. P., & SONS           SG551 2
SAUER, J. P., & SONS           SG551 2SP
SAUER, J. P., & SONS           SG551 2SP
SAUER, J. P., & SONS           SIG
SAUER, J. P., & SONS           SIG
SAUER, J. P., & SONS           SIG
SAUER, J. P., & SONS           SIG
SAUER, J. P., & SONS           SIG 550
SAUER, J. P., & SONS           SIG 550 2
SAUER, J. P., & SONS           SIG 550 2 SP
SAUER, J. P., & SONS           SIG 550 2 SP
SAUER, J. P., & SONS           SIG 550 2SP
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT

                                 Page 2500 of 2786

                                      02501
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7973 Page 2505 of
                                     2792
                                   Roberti-Roos
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG AMT
SAUER, J. P., & SONS           SIG PE57
SAUER, J. P., & SONS           SIG S51
SAUER, J. P., & SONS           SIG5502SP
SAUER, J. P., & SONS           SP 550
SAUER, J. P., & SONS           SP5502SP
SAUER, J. P., & SONS           SP5502SP
SAUER, J. P., & SONS           SQ550 25P
SAUER, J. P., & SONS           STGW57
SAUER, J. P., & SONS           SWISS
SAVAGE ARMS CORP               69
SAVAGE ARMS CORP               6670H
SAVAGE ARMS CORP               69 RXL
SAVAGE ARMS CORP               69RXLE
SCORPION                       PISTOL
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR 15
SENDRA CORP                    AR15
SENDRA CORP                    AR15
SENDRA CORP                    AR15
SENDRA CORP                    AR15
SENDRA CORP                    AR15XM15A1
SENDRA CORP                    CAR 15
SENDRA CORP                    CAR 15
SENDRA CORP                    CAR 15
SENDRA CORP                    HM 16 E2
SENDRA CORP                    M15
SENDRA CORP                    M15 A1
SENDRA CORP                    M15A1
SENDRA CORP                    M16
SENDRA CORP                    SM15EZ
SENDRA CORP                    XM15
SENDRA CORP                    XM15
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15A1
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENDRA CORP                    XM15E2
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER

                                 Page 2501 of 2786

                                      02502
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7974 Page 2506 of
                                     2792
                                   Roberti-Roos
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 12
SENTINAL ARMS                  STRIKER 2
SENTINAL ARMS                  STRIKER 2
SENTINAL ARMS                  STRYKER
SERNA                          AR 15
SERNA                          AR15
SERNA                          AR15
SERNA                          AR15
SERNA                          AR15
SERNA                          STYKER 12
SERNA                          XM 15 A1
SERNA                          XM 15 E2
SERNA                          XM15A1
SERNA                          XM15E2
SGW ENTERPRISES
SGW ENTERPRISES                15A1
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15
SGW ENTERPRISES                AR 15A1
SGW ENTERPRISES                AR 15A2

                                 Page 2502 of 2786

                                      02503
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7975 Page 2507 of
                                     2792
                                   Roberti-Roos
SGW   ENTERPRISES              AR 1F
SGW   ENTERPRISES              AR CAR
SGW   ENTERPRISES              AR CAR
SGW   ENTERPRISES              AR CAR
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15
SGW   ENTERPRISES              AR15A1
SGW   ENTERPRISES              AR15CLONE
SGW   ENTERPRISES              AR15COPY
SGW   ENTERPRISES              ARCAR
SGW   ENTERPRISES              BH 15 A1
SGW   ENTERPRISES              BH 15A1
SGW   ENTERPRISES              BH 15A1
SGW   ENTERPRISES              BH 15A1
SGW   ENTERPRISES              BH15A1
SGW   ENTERPRISES              BH15A1AR15
SGW   ENTERPRISES              BH15A1AR15
SGW   ENTERPRISES              CALAL
SGW   ENTERPRISES              CALAR
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15

                                 Page 2503 of 2786

                                      02504
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7976 Page 2508 of
                                     2792
                                   Roberti-Roos
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15
SGW   ENTERPRISES              CAR 15A1
SGW   ENTERPRISES              CAR 15A1
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR

                                 Page 2504 of 2786

                                      02505
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7977 Page 2509 of
                                     2792
                                   Roberti-Roos
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR
SGW   ENTERPRISES              CAR AR 15
SGW   ENTERPRISES              CAR AR15
SGW   ENTERPRISES              CAR AR15
SGW   ENTERPRISES              CAR AR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CAR15
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR
SGW   ENTERPRISES              CARAR15
SGW   ENTERPRISES              CARAR15

                                 Page 2505 of 2786

                                      02506
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7978 Page 2510 of
                                     2792
                                   Roberti-Roos
SGW   ENTERPRISES              CARAR15
SGW   ENTERPRISES              COMMANDO
SGW   ENTERPRISES              CR AR
SGW   ENTERPRISES              CR AR
SGW   ENTERPRISES              CR AR
SGW   ENTERPRISES              GARAR15OLYMPICARMS
SGW   ENTERPRISES              HB15A1
SGW   ENTERPRISES              J15
SGW   ENTERPRISES              LOWER RECEIVER
SGW   ENTERPRISES              M15 A1
SGW   ENTERPRISES              MAC 11
SGW   ENTERPRISES              MODCARAR
SGW   ENTERPRISES              MODCARAR
SGW   ENTERPRISES              OLYMPIC ARMS
SGW   ENTERPRISES              OLYMPICARMSCARAR
SGW   ENTERPRISES              SA1 AR15
SGW   ENTERPRISES              ULTRA MATCH
SGW   ENTERPRISES              XJ 15
SGW   ENTERPRISES              XM 15
SGW   ENTERPRISES              XM 15 1A
SGW   ENTERPRISES              XM 15 1A
SGW   ENTERPRISES              XM 15 1A
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM 15 A1
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15
SGW   ENTERPRISES              XM15 A1
SGW   ENTERPRISES              XM15A
SGW   ENTERPRISES              XM15A
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1
SGW   ENTERPRISES              XM15A1

                                 Page 2506 of 2786

                                      02507
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7979 Page 2511 of
                                     2792
                                   Roberti-Roos
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15A1
SGW ENTERPRISES                XM15A1
SILAH MAKINA KLIP SAN          M21
SILE DSTRBUTRS, INC.           AK47
SILE DSTRBUTRS, INC.           AKM 47S
SITES SPECTRE                  ARMS
SITES SPECTRE                  ARMSINC
SITES SPECTRE                  FIE
SITES SPECTRE                  FIE
SITES SPECTRE                  FIE
SITES SPECTRE                  FIE
SITES SPECTRE                  HC
SITES SPECTRE                  HC
SITES SPECTRE                  HCPISTOL
SITES SPECTRE                  NKC
SITES SPECTRE                  SEMI AUTO
SITES SPECTRE                  SEMIAUTO
SITES SPECTRE                  SITE SPECTRE
SITES SPECTRE                  SITES SPECTRE
SITES SPECTRE                  SITES SPECTRE
SITES SPECTRE                  SITESPECTRE
SITES SPECTRE                  SITESSPECTRE
SITES SPECTRE                  SITESSPECTRE
SITES SPECTRE                  SITESSPECTRE
SITES SPECTRE                  SITESSPECTRE
SITES SPECTRE                  SITESSPECTRE
SITES SPECTRE                  SITESSPECTREHC
SITES SPECTRE                  SPECTRA
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE

                                 Page 2507 of 2786

                                      02508
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7980 Page 2512 of
                                     2792
                                   Roberti-Roos
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE

                                 Page 2508 of 2786

                                      02509
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7981 Page 2513 of
                                     2792
                                   Roberti-Roos
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE
SITES SPECTRE                  SPECTRE 9MM
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE HC
SITES SPECTRE                  SPECTRE9MM
SITES SPECTRE                  SPECTREHC
SITES SPECTRE                  SPECTREHCPISTOL
SITES SPECTRE                  STRIKER 12
SITES SPECTRE                  STRIKER 12
SITES SPECTRE                  TEC9
SITES SPECTRE                  X
SITES SPECTRE                  X
SMITH AND WESSON               19
SMITH AND WESSON               39
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               59
SMITH AND WESSON               469
SMITH AND WESSON               586
SMITH AND WESSON               645
SMITH AND WESSON               659
SMITH AND WESSON               659
SMITH AND WESSON               659
SMITH AND WESSON               661
SMITH AND WESSON               662
SMITH AND WESSON               686
SMITH AND WESSON               6906
SMITH AND WESSON               1000P
SMITH AND WESSON               28 2
SMITH AND WESSON               28 2
SMITH AND WESSON               3000 PUMP
SMITH AND WESSON               3000 PUMP
SMITH AND WESSON               9M
SMITH AND WESSON               CAR 15

                                 Page 2509 of 2786

                                      02510
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7982 Page 2514 of
                                     2792
                                   Roberti-Roos
SMITH AND WESSON               K 22
SMITH AND WESSON               K22
SMITH AND WESSON               M629 1
SMITH AND WESSON               MAGNUM
SMITH AND WESSON               MAGNUM 357
SMITH AND WESSON               SHOTGUN
SMITH AND WESSON               UNKNOWN
SMITH AND WESSON               UNKNOWN
SOC REP OF YEMEN               M16
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            47
SOVIET UNION (USSR)            56
SOVIET UNION (USSR)            120
SOVIET UNION (USSR)            565
SOVIET UNION (USSR)            762
SOVIET UNION (USSR)            762
SOVIET UNION (USSR)            762
SOVIET UNION (USSR)            762
SOVIET UNION (USSR)            184S
SOVIET UNION (USSR)            47 SEMI AUTO
SOVIET UNION (USSR)            47S
SOVIET UNION (USSR)            47S
SOVIET UNION (USSR)            47S
SOVIET UNION (USSR)            47S
SOVIET UNION (USSR)            56 S
SOVIET UNION (USSR)            56 S
SOVIET UNION (USSR)            56 S 1
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S
SOVIET UNION (USSR)            56S 1
SOVIET UNION (USSR)            56S 1
SOVIET UNION (USSR)            56S 1

                                 Page 2510 of 2786

                                      02511
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7983 Page 2515 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            56S 16
SOVIET UNION (USSR)            56S AK 47
SOVIET UNION (USSR)            56S1
SOVIET UNION (USSR)            762MMX39
SOVIET UNION (USSR)            762X39MM
SOVIET UNION (USSR)            84S
SOVIET UNION (USSR)            84S
SOVIET UNION (USSR)            84S
SOVIET UNION (USSR)            84S
SOVIET UNION (USSR)            84S 1
SOVIET UNION (USSR)            84S 1
SOVIET UNION (USSR)            84S1
SOVIET UNION (USSR)            84S3A
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK

                                 Page 2511 of 2786

                                      02512
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7984 Page 2516 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK
SOVIET UNION (USSR)            AK 22
SOVIET UNION (USSR)            AK 22
SOVIET UNION (USSR)            AK 22
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2512 of 2786

                                       02513
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7985 Page 2517 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2513 of 2786

                                       02514
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7986 Page 2518 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2514 of 2786

                                       02515
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7987 Page 2519 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2515 of 2786

                                       02516
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7988 Page 2520 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2516 of 2786

                                       02517
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7989 Page 2521 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2517 of 2786

                                       02518
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7990 Page 2522 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2518 of 2786

                                       02519
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7991 Page 2523 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2519 of 2786

                                       02520
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7992 Page 2524 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47

                                 Page 2520 of 2786

                                       02521
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7993 Page 2525 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S
SOVIET UNION (USSR)            AK 47 S1
SOVIET UNION (USSR)            AK 47 SEMI AUTO
SOVIET UNION (USSR)            AK 47 TYPE
SOVIET UNION (USSR)            AK 475
SOVIET UNION (USSR)            AK 47F
SOVIET UNION (USSR)            AK 47M
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S

                                 Page 2521 of 2786

                                      02522
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7994 Page 2526 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S

                                 Page 2522 of 2786

                                        02523
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7995 Page 2527 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S

                                 Page 2523 of 2786

                                        02524
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7996 Page 2528 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S
SOVIET UNION (USSR)            AK 47S 1
SOVIET UNION (USSR)            AK 47S 1
SOVIET UNION (USSR)            AK 47S7
SOVIET UNION (USSR)            AK 47S7
SOVIET UNION (USSR)            AK 5
SOVIET UNION (USSR)            AK 56S
SOVIET UNION (USSR)            AK 56S
SOVIET UNION (USSR)            AK 56S
SOVIET UNION (USSR)            AK 84S
SOVIET UNION (USSR)            AK CHINESE
SOVIET UNION (USSR)            AK HUNTER

                                 Page 2524 of 2786

                                      02525
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7997 Page 2529 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK M90
SOVIET UNION (USSR)            AK S
SOVIET UNION (USSR)            AK S
SOVIET UNION (USSR)            AK SPORTER HUNTER
SOVIET UNION (USSR)            AK TYPE
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47

                                 Page 2525 of 2786

                                      02526
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7998 Page 2530 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47

                                 Page 2526 of 2786

                                      02527
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.7999 Page 2531 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47
SOVIET UNION (USSR)            AK47 S
SOVIET UNION (USSR)            AK47 TYPE 56
SOVIET UNION (USSR)            AK47 TYPE 56
SOVIET UNION (USSR)            AK475
SOVIET UNION (USSR)            AK475
SOVIET UNION (USSR)            AK4756S
SOVIET UNION (USSR)            AK47LEGEND
SOVIET UNION (USSR)            AK47M70FS
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S

                                 Page 2527 of 2786

                                      02528
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8000 Page 2532 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S
SOVIET UNION (USSR)            AK47S1
SOVIET UNION (USSR)            AK47S1
SOVIET UNION (USSR)            AK47S7
SOVIET UNION (USSR)            AK47TYPE56S
SOVIET UNION (USSR)            AK56
SOVIET UNION (USSR)            AK56S
SOVIET UNION (USSR)            AK5762
SOVIET UNION (USSR)            AK58
SOVIET UNION (USSR)            AK762
SOVIET UNION (USSR)            AK84S
SOVIET UNION (USSR)            AK899
SOVIET UNION (USSR)            AK91
SOVIET UNION (USSR)            AKA
SOVIET UNION (USSR)            AKF 39
SOVIET UNION (USSR)            AKF39
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM

                                 Page 2528 of 2786

                                      02529
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8001 Page 2533 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47
SOVIET UNION (USSR)            AKM 47 S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S

                                 Page 2529 of 2786

                                      02530
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8002 Page 2534 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 47S
SOVIET UNION (USSR)            AKM 56S
SOVIET UNION (USSR)            AKM SA 85 M
SOVIET UNION (USSR)            AKM SA 85M
SOVIET UNION (USSR)            AKM SA 85M
SOVIET UNION (USSR)            AKM SA85M
SOVIET UNION (USSR)            AKM47
SOVIET UNION (USSR)            AKM47
SOVIET UNION (USSR)            AKM47S
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS

                                 Page 2530 of 2786

                                      02531
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8003 Page 2535 of
                                     2792
                                     Roberti-Roos
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS

                                 Page 2531 of 2786

                                       02532
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8004 Page 2536 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS
SOVIET UNION (USSR)            AKS 223
SOVIET UNION (USSR)            AKS 223
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47

                                 Page 2532 of 2786

                                      02533
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8005 Page 2537 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47
SOVIET UNION (USSR)            AKS 47 SEMI
SOVIET UNION (USSR)            AKS 56
SOVIET UNION (USSR)            AKS 56
SOVIET UNION (USSR)            AKS 56S
SOVIET UNION (USSR)            AKS 56S
SOVIET UNION (USSR)            AKS 56S
SOVIET UNION (USSR)            AKS 56S
SOVIET UNION (USSR)            AKS 56S 1
SOVIET UNION (USSR)            AKS 7
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762

                                 Page 2533 of 2786

                                      02534
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8006 Page 2538 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 762
SOVIET UNION (USSR)            AKS 84
SOVIET UNION (USSR)            AKS 9
SOVIET UNION (USSR)            AKS AK 47
SOVIET UNION (USSR)            AKS AK 47
SOVIET UNION (USSR)            AKS SA
SOVIET UNION (USSR)            AKS223
SOVIET UNION (USSR)            AKS47
SOVIET UNION (USSR)            AKS47
SOVIET UNION (USSR)            AKS47
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKS762
SOVIET UNION (USSR)            AKSFAL

                                 Page 2534 of 2786

                                      02535
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8007 Page 2539 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            AKSFAL
SOVIET UNION (USSR)            AKSPORTER
SOVIET UNION (USSR)            AKSS
SOVIET UNION (USSR)            AKSU
SOVIET UNION (USSR)            AKY
SOVIET UNION (USSR)            AKY 39
SOVIET UNION (USSR)            AKY39
SOVIET UNION (USSR)            AR 15
SOVIET UNION (USSR)            AR 15
SOVIET UNION (USSR)            AR15
SOVIET UNION (USSR)            AR15A2
SOVIET UNION (USSR)            BILLERICAAKHMA
SOVIET UNION (USSR)            BWESTAK47S
SOVIET UNION (USSR)            CHICOMAK47
SOVIET UNION (USSR)            CLAYCO SPORTS AKS
SOVIET UNION (USSR)            EQUIPMENTCO56
SOVIET UNION (USSR)            FACTORY AK
SOVIET UNION (USSR)            FEG SA 85M
SOVIET UNION (USSR)            FOLDER
SOVIET UNION (USSR)            HK 47S
SOVIET UNION (USSR)            HK 94
SOVIET UNION (USSR)            KAS 47
SOVIET UNION (USSR)            KASSNARAKM
SOVIET UNION (USSR)            LEGEND AK
SOVIET UNION (USSR)            LEGEND AK
SOVIET UNION (USSR)            LEGEND AK
SOVIET UNION (USSR)            LEGEND AK
SOVIET UNION (USSR)            M 90
SOVIET UNION (USSR)            M 90
SOVIET UNION (USSR)            M 90
SOVIET UNION (USSR)            M 90 AK 47
SOVIET UNION (USSR)            M16
SOVIET UNION (USSR)            M90
SOVIET UNION (USSR)            M90
SOVIET UNION (USSR)            M90
SOVIET UNION (USSR)            M90
SOVIET UNION (USSR)            M90 AK TYPE
SOVIET UNION (USSR)            MAK 90
SOVIET UNION (USSR)            MAK90
SOVIET UNION (USSR)            MODEL 47
SOVIET UNION (USSR)            NORINCOSPORTER
SOVIET UNION (USSR)            PARATROOPER
SOVIET UNION (USSR)            PARATROOPER
SOVIET UNION (USSR)            RIFLE
SOVIET UNION (USSR)            RPK
SOVIET UNION (USSR)            RPK 47
SOVIET UNION (USSR)            RPK 47
SOVIET UNION (USSR)            RPK 47
SOVIET UNION (USSR)            RPK 47
SOVIET UNION (USSR)            RPK 47
SOVIET UNION (USSR)            RPK 47 AKM
SOVIET UNION (USSR)            RPK47
SOVIET UNION (USSR)            RPK47
SOVIET UNION (USSR)            S
SOVIET UNION (USSR)            SA 85

                                 Page 2535 of 2786

                                      02536
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8008 Page 2540 of
                                     2792
                                   Roberti-Roos
SOVIET UNION (USSR)            SA 85M
SOVIET UNION (USSR)            SA 85M
SOVIET UNION (USSR)            SA 85M
SOVIET UNION (USSR)            SA85M
SOVIET UNION (USSR)            SA85M AK
SOVIET UNION (USSR)            SK 762
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS
SOVIET UNION (USSR)            SKS 3088
SOVIET UNION (USSR)            SKS SEMI
SOVIET UNION (USSR)            SPORTER
SOVIET UNION (USSR)            TDAK 47WD
SOVIET UNION (USSR)            TYPE 56 AK SERIES
SOVIET UNION (USSR)            TYPE 56 AK SERIES
SOVIET UNION (USSR)            TYPE 56S
SOVIET UNION (USSR)            TYPE 56S
SOVIET UNION (USSR)            TYPE 86
SOVIET UNION (USSR)            TYPE56
SOVIET UNION (USSR)            TYPE56
SOVIET UNION (USSR)            UNKNOWN
SOVIET UNION (USSR)            UZI
SOVIET UNION (USSR)            UZI
SOVIET UNION (USSR)            X
SOVIET UNION (USSR)            X
SOVIET UNION (USSR)            X
SOVIET UNION (USSR)            X
SOVIET UNION (USSR)            XM15E2
SPEC WEAPONS SYSTEMS           M11
SPITFIRE MFG. CO.              45 SIMI AUTO
SPORTING ARMS MFG              M10
SPRINGFIELD ARMORY             48
SPRINGFIELD ARMORY             48
SPRINGFIELD ARMORY             59
SPRINGFIELD ARMORY             59
SPRINGFIELD ARMORY
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA 48 MATCH
SPRINGFIELD ARMORY             1005 SA48 MATCH
SPRINGFIELD ARMORY             1005 SA48 MATCH
SPRINGFIELD ARMORY             1005 SAR 48
SPRINGFIELD ARMORY             1005 SAR 48
SPRINGFIELD ARMORY             1005 SAR 48 MATCH
SPRINGFIELD ARMORY             1005SA48
SPRINGFIELD ARMORY             1005SAR48

                                 Page 2536 of 2786

                                      02537
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8009 Page 2541 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             1911 A1
SPRINGFIELD ARMORY             48LAR
SPRINGFIELD ARMORY             67VR SERIES B
SPRINGFIELD ARMORY             AR 15
SPRINGFIELD ARMORY             B 59
SPRINGFIELD ARMORY             BM 54
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM 59
SPRINGFIELD ARMORY             BM S9
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59

                                 Page 2537 of 2786

                                      02538
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8010 Page 2542 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             BM59
SPRINGFIELD ARMORY             FN
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             G3
SPRINGFIELD ARMORY             GARAND M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M 1A
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A
SPRINGFIELD ARMORY             M1 A14
SPRINGFIELD ARMORY             M1 CARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GARAND
SPRINGFIELD ARMORY             M1 GRAND
SPRINGFIELD ARMORY             M1 GRAND
SPRINGFIELD ARMORY             M1 GRAND
SPRINGFIELD ARMORY             M1 NATL MATCH
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14
SPRINGFIELD ARMORY             M14 A1
SPRINGFIELD ARMORY             M16
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A

                                 Page 2538 of 2786

                                      02539
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8011 Page 2543 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A
SPRINGFIELD ARMORY             M1A 14
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M1A1
SPRINGFIELD ARMORY             M59
SPRINGFIELD ARMORY             M59
SPRINGFIELD ARMORY             M59
SPRINGFIELD ARMORY             M59

                                 Page 2539 of 2786

                                        02540
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8012 Page 2544 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             MATCHSAR48
SPRINGFIELD ARMORY             MI
SPRINGFIELD ARMORY             NO MODEL
SPRINGFIELD ARMORY             PB BM59
SPRINGFIELD ARMORY             SA 48
SPRINGFIELD ARMORY             SA 48
SPRINGFIELD ARMORY             SA 48
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA 48 MATCH
SPRINGFIELD ARMORY             SA48MATCH
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR
SPRINGFIELD ARMORY             SAR 18
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 3
SPRINGFIELD ARMORY             SAR 4
SPRINGFIELD ARMORY             SAR 47 ARM MATCH
SPRINGFIELD ARMORY             SAR 47 ARM MATCH
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2540 of 2786

                                      02541
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8013 Page 2545 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2541 of 2786

                                        02542
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8014 Page 2546 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2542 of 2786

                                        02543
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8015 Page 2547 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2543 of 2786

                                        02544
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8016 Page 2548 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2544 of 2786

                                        02545
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8017 Page 2549 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2545 of 2786

                                        02546
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8018 Page 2550 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2546 of 2786

                                        02547
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8019 Page 2551 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2547 of 2786

                                        02548
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8020 Page 2552 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2548 of 2786

                                        02549
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8021 Page 2553 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2549 of 2786

                                        02550
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8022 Page 2554 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48

                                 Page 2550 of 2786

                                        02551
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8023 Page 2555 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48
SPRINGFIELD ARMORY             SAR 48 BUSH
SPRINGFIELD ARMORY             SAR 48 BUSH
SPRINGFIELD ARMORY             SAR 48 BUSH
SPRINGFIELD ARMORY             SAR 48 BUSH
SPRINGFIELD ARMORY             SAR 48 FN 1005SA48
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB
SPRINGFIELD ARMORY             SAR 48 HB MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 MATCH
SPRINGFIELD ARMORY             SAR 48 NB
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 PARA

                                 Page 2551 of 2786

                                      02552
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8024 Page 2556 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR 48 PARA
SPRINGFIELD ARMORY             SAR 48 STD
SPRINGFIELD ARMORY             SAR 48 STD
SPRINGFIELD ARMORY             SAR 4800
SPRINGFIELD ARMORY             SAR 4800 SPORTER
SPRINGFIELD ARMORY             SAR 48HB
SPRINGFIELD ARMORY             SAR 48HB
SPRINGFIELD ARMORY             SAR 48HB
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR 8 SPORTER
SPRINGFIELD ARMORY             SAR HB
SPRINGFIELD ARMORY             SAR HEAVY BARRELL
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48

                                 Page 2552 of 2786

                                      02553
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8025 Page 2557 of
                                     2792
                                   Roberti-Roos
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR48
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR4800
SPRINGFIELD ARMORY             SAR48HENRYM
SPRINGFIELD ARMORY             SAR48MATCH
SPRINGFIELD ARMORY             SAR48MATCH
SPRINGFIELD ARMORY             SAR48STD
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SAR8
SPRINGFIELD ARMORY             SG 3
SPRINGFIELD ARMORY             SGR4800
SPRINGFIELD ARMORY             SPAS 12
SPRINGFIELD ARMORY             SPH
SPRINGFIELD ARMORY             SPRINGFIELD
SPRINGFIELD ARMORY             SPRINGFIELD
SPRINGFIELD ARMORY             SPRINGFIELD SAR 48
SPRINGFIELD ARMORY             SPRINGFIELDARMORY
SPRINGFIELD ARMORY             SR 48
SPRINGFIELD ARMORY             SR48
SPRINGFIELD ARMS CO.           M1
SPRINGFIELD ARMS CO.           M1A

                                 Page 2553 of 2786

                                      02554
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8026 Page 2558 of
                                     2792
                                   Roberti-Roos
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                16
SQUIRES-BINGHAM                AR 15
SQUIRES-BINGHAM                AR 16
SQUIRES-BINGHAM                M16
SQUIRES-BINGHAM                PPS50
STAR                           STAR 30 PK
STEN                           MKII M87
STERLING                       AR 180
STERLING                       AR 180
STERLING                       AR 180
STERLING                       AR180
STERLING                       AR180
STERLING                       AR180
STERLING                       CARBINE
STERLING                       MARK 6
STERLING                       MARK 6
STERLING                       MARK 6
STERLING                       MARK 6
STERLING                       MK
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6

                                 Page 2554 of 2786

                                      02555
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8027 Page 2559 of
                                     2792
                                   Roberti-Roos
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 6
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK 7
STERLING                       MK VI
STERLING                       MK VII
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK6
STERLING                       MK7
STERLING                       MK7
STERLING                       MK7
STERLING                       MK7
STERLING                       MK7
STERLING                       MK7
STERLING                       MK7 C4
STERLING                       MK7 C4
STERLING                       MK7 C4
STERLING                       MK7 C4C8
STERLING                       MK7 C4C8
STERLING                       MK7 C8
STERLING                       MK7 C8

                                 Page 2555 of 2786

                                      02556
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8028 Page 2560 of
                                     2792
                                   Roberti-Roos
STERLING                       MK7 C8
STERLING                       MK7L8
STERLING                       MKV1
STERLING                       MKVI
STERLING                       MKVI
STERLING                       STEN MK 6
STERLING ARMS                  25
STERLING ARMS                  AR 180
STERLING ARMS                  AR180
STERLING ARMS                  MARK IV
STERLING ARMS                  MK 6
STERLING ARMS                  MK 7
STERLING ARMS                  MK 7
STERLING ARMS                  MK6
STERLING ARMS                  MK6
STERLING ARMS                  MK7
STERLING ARMS                  MK7
STERLING ARMS                  MK7
STERLING ARMS                  STERLING ARMS
STEYR                          AKM
STEYR                          AKM
STEYR                          AKM
STEYR                          AR 180
STEYR                          AR 180
STEYR                          AR 180
STEYR                          AR 180
STEYR                          AR 180
STEYR                          AR 180
STEYR                          AR15
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2556 of 2786

                                      02557
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8029 Page 2561 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2557 of 2786

                                       02558
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8030 Page 2562 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2558 of 2786

                                       02559
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8031 Page 2563 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2559 of 2786

                                       02560
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8032 Page 2564 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2560 of 2786

                                       02561
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8033 Page 2565 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2561 of 2786

                                       02562
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8034 Page 2566 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2562 of 2786

                                       02563
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8035 Page 2567 of
                                     2792
                                     Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG

                                 Page 2563 of 2786

                                       02564
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8036 Page 2568 of
                                     2792
                                   Roberti-Roos
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG
STEYR                          AUG 1 SA
STEYR                          AUG 223
STEYR                          AUG ARMY UNIVASSAULT
STEYR                          AUG HBAR
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA

                                 Page 2564 of 2786

                                      02565
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8037 Page 2569 of
                                     2792
                                   Roberti-Roos
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA

                                 Page 2565 of 2786

                                      02566
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8038 Page 2570 of
                                     2792
                                   Roberti-Roos
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUG SA
STEYR                          AUGSA
STEYR                          AUGSA
STEYR                          AUGSA
STEYR                          BULLPUP AUG
STEYR                          DAIMLER
STEYR                          FN
STEYR                          FN FAL
STEYR                          GB
STEYR                          GB
STEYR                          HK 94
STEYR                          LAR
STEYR                          MARK 6
STEYR                          MARK 7
STEYR                          MK 6

                                 Page 2566 of 2786

                                      02567
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8039 Page 2571 of
                                     2792
                                   Roberti-Roos
STEYR                          MK 6
STEYR                          MK7
STEYR                          RAUG
STEYR                          REM SPORTER
STEYR                          SA
STEYR                          SA 93
STEYR                          SIG AUG
STEYR                          SPECTRE
STEYR                          STE
STEYR                          STEYER
STEYR                          STEYER AUG
STEYR                          STEYER AUG
STEYR                          STEYER AUG
STEYR                          STEYER AUG
STEYR                          STEYR
STEYR                          STEYR
STEYR                          STEYR
STEYR                          STEYR
STEYR                          STEYR AUG
STEYR                          STEYR AUG 900
STEYR                          STEYRAUG
STEYR                          STYER
STEYR                          STYER
STEYR                          STYER
STEYR                          STYER AUG
STEYR                          STYR AUG
STEYR                          USR
STEYR                          X
STEYR                          X
STEYR                          X
STOEGER INDUSTRIES             AUGSA
STRIKER 12                     12
STRIKER 12                     12
STRIKER 12                     CENTENIALARMS
STRIKER 12                     S12002
STRIKER 12                     SENTENIAL ARMS
STRIKER 12                     SITES SPECYRE SA HC
STRIKER 12                     SITES SPECYRE SA HC
STRIKER 12                     SITES SPECYRE SA HC
STRIKER 12                     SPECTRE
STRIKER 12                     SPECTRE
STRIKER 12                     STIKER
STRIKER 12                     STRICKER 12
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER
STRIKER 12                     STRIKER 12

                                 Page 2567 of 2786

                                      02568
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8040 Page 2572 of
                                     2792
                                   Roberti-Roos
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12
STRIKER 12                     STRIKER 12SE
STRIKER 12                     STRIKER S12002
STRIKER 12                     STRIKER S12002
STRIKER 12                     STRIKER12
STRIKER 12                     STRIKER12
STRIKER 12                     STRIKER12
STRIKER 12                     STRIKER12
STRIKER 12                     STRIKER12
STURM, RUGER & CO              22
STURM, RUGER & CO              10 20
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22

                                 Page 2568 of 2786

                                      02569
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8041 Page 2573 of
                                     2792
                                   Roberti-Roos
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22
STURM, RUGER & CO              10 22 CARBINE
STURM, RUGER & CO              10 22LR
STURM, RUGER & CO              AK 47
STURM, RUGER & CO              AK 47
STURM, RUGER & CO              AK 47S
STURM, RUGER & CO              AK47S7
STURM, RUGER & CO              AKS 47
STURM, RUGER & CO              AUTO MATIC
STURM, RUGER & CO              CARBINE
STURM, RUGER & CO              KM 14 5
STURM, RUGER & CO              M 14
STURM, RUGER & CO              M1
STURM, RUGER & CO              M14
STURM, RUGER & CO              M14
STURM, RUGER & CO              MINI
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 2569 of 2786

                                      02570
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8042 Page 2574 of
                                     2792
                                   Roberti-Roos
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 2570 of 2786

                                         02571
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8043 Page 2575 of
                                     2792
                                   Roberti-Roos
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 2571 of 2786

                                         02572
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8044 Page 2576 of
                                     2792
                                   Roberti-Roos
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14

                                 Page 2572 of 2786

                                         02573
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8045 Page 2577 of
                                     2792
                                   Roberti-Roos
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14
STURM, RUGER & CO              MINI 14 GB
STURM, RUGER & CO              MINI 14 RANCH
STURM, RUGER & CO              MINI 14SS
STURM, RUGER & CO              MINI 15
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              MINI 30
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P85
STURM, RUGER & CO              P89
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              RANCH RIFLE
STURM, RUGER & CO              SECURITY SIX
STURM, RUGER & CO              SP
STURM, RUGER & CO              UNKNOWN

                                 Page 2573 of 2786

                                      02574
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8046 Page 2578 of
                                     2792
                                   Roberti-Roos
SWD INC                        9
SWD INC                        11
SWD INC                        11
SWD INC                        12
SWD INC                        911
SWD INC                        11 9MM
SWD INC                        12 SHOT
SWD INC                        BBL5T
SWD INC                        COBRA
SWD INC                        COBRAM11
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11
SWD INC                        COBRAY M 11 NINE MM
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11
SWD INC                        COBRAY M11 9
SWD INC                        COBRAY M11 9
SWD INC                        COBRAY MAC11 NINE MM
SWD INC                        COBRAYM11
SWD INC                        COBRAYM11
SWD INC                        COBRAYM11
SWD INC                        COBRAYM11
SWD INC                        COBRAYM11
SWD INC                        COBRAYM11
SWD INC                        COBRAYM119
SWD INC                        COBRAYM119

                                 Page 2574 of 2786

                                      02575
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8047 Page 2579 of
                                     2792
                                   Roberti-Roos
SWD INC                        COBRAYM11NINE
SWD INC                        COBRAYM11NINE
SWD INC                        COBRAYM11NINE
SWD INC                        COBRAYM11NINEMMSEIMA
SWD INC                        COBRY STREETSWEEPER
SWD INC                        CORBRAYM11NINE
SWD INC                        FOLDING STOCK
SWD INC                        INCORPORATEDM11
SWD INC                        M 10
SWD INC                        M 10
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11

                                 Page 2575 of 2786

                                      02576
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8048 Page 2580 of
                                     2792
                                      Roberti-Roos
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11

                                 Page 2576 of 2786

                                        02577
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8049 Page 2581 of
                                     2792
                                      Roberti-Roos
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11

                                 Page 2577 of 2786

                                        02578
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8050 Page 2582 of
                                     2792
                                      Roberti-Roos
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11

                                 Page 2578 of 2786

                                        02579
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8051 Page 2583 of
                                     2792
                                   Roberti-Roos
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9
SWD INC                        M 11 9 MM
SWD INC                        M 11 9 MM
SWD INC                        M 11 9 MM
SWD INC                        M 11 9MM
SWD INC                        M 11 9MM
SWD INC                        M 11 9MM
SWD INC                        M 11 9MM
SWD INC                        M 11 9MM
SWD INC                        M 11 COBRAY
SWD INC                        M 11 L866513

                                 Page 2579 of 2786

                                      02580
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8052 Page 2584 of
                                     2792
                                   Roberti-Roos
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 11 NINE MM
SWD INC                        M 119
SWD INC                        M 11C
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M10
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2580 of 2786

                                      02581
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8053 Page 2585 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2581 of 2786

                                       02582
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8054 Page 2586 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2582 of 2786

                                       02583
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8055 Page 2587 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2583 of 2786

                                       02584
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8056 Page 2588 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2584 of 2786

                                       02585
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8057 Page 2589 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2585 of 2786

                                       02586
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8058 Page 2590 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2586 of 2786

                                       02587
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8059 Page 2591 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2587 of 2786

                                       02588
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8060 Page 2592 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2588 of 2786

                                       02589
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8061 Page 2593 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2589 of 2786

                                       02590
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8062 Page 2594 of
                                     2792
                                     Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11

                                 Page 2590 of 2786

                                       02591
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8063 Page 2595 of
                                     2792
                                   Roberti-Roos
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11
SWD INC                        M11 9
SWD INC                        M11 9

                                 Page 2591 of 2786

                                       02592
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8064 Page 2596 of
                                     2792
                                   Roberti-Roos
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9

                                 Page 2592 of 2786

                                       02593
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8065 Page 2597 of
                                     2792
                                   Roberti-Roos
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9
SWD INC                        M11 9 FRAME
SWD INC                        M11 9 FRAME
SWD INC                        M11 9M
SWD INC                        M11 9MM
SWD INC                        M11 9MM
SWD INC                        M11 9MM
SWD INC                        M11 9MM
SWD INC                        M11 9MM
SWD INC                        M11 A1
SWD INC                        M11 COBRAY
SWD INC                        M11 COBRAY
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE

                                 Page 2593 of 2786

                                      02594
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8066 Page 2598 of
                                     2792
                                   Roberti-Roos
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE
SWD INC                        M11 NINE MM
SWD INC                        M11 NINE MM
SWD INC                        M11 NINE MM
SWD INC                        M11 NINEMM
SWD INC                        M11 NINEMM
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119

                                 Page 2594 of 2786

                                      02595
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8067 Page 2599 of
                                     2792
                                   Roberti-Roos
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M119MM
SWD INC                        M11CARBINE
SWD INC                        M11COBRAY
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINE
SWD INC                        M11NINEMM
SWD INC                        M11NINEMM
SWD INC                        M11NINEMM

                                 Page 2595 of 2786

                                      02596
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8068 Page 2600 of
                                     2792
                                   Roberti-Roos
SWD INC                        M11NINEMM
SWD INC                        M11SEMIAUTO
SWD INC                        M12M11TYPE
SWD INC                        M911
SWD INC                        M911
SWD INC                        M911
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 10
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11

                                 Page 2596 of 2786

                                      02597
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8069 Page 2601 of
                                     2792
                                   Roberti-Roos
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11
SWD INC                        MAC 11 9
SWD INC                        MAC 11 9
SWD INC                        MAC 11 9
SWD INC                        MAC10
SWD INC                        MAC10
SWD INC                        MAC10
SWD INC                        MAC10
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC11
SWD INC                        MAC119
SWD INC                        MACK 11
SWD INC                        MAX 11
SWD INC                        MC 11
SWD INC                        MC11
SWD INC                        MCC 10
SWD INC                        MD11
SWD INC                        PM11
SWD INC                        SS
SWD INC                        S12
SWD INC                        SIS12GA
SWD INC                        SPORTER
SWD INC                        SS

                                 Page 2597 of 2786

                                      02598
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8070 Page 2602 of
                                     2792
                                   Roberti-Roos
SWD INC                        SS
SWD INC                        SS
SWD INC                        SS 12
SWD INC                        SS 12
SWD INC                        SS 12
SWD INC                        SS 12 GAUGE
SWD INC                        SS 12GA
SWD INC                        SS 18
SWD INC                        SS INE
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12
SWD INC                        SS12GA
SWD INC                        SS12GA
SWD INC                        SS12STREETSWEEPER
SWD INC                        SSFNCSTREETSWEEPER
SWD INC                        SSSTREETSWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER

                                 Page 2598 of 2786

                                      02599
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8071 Page 2603 of
                                     2792
                                   Roberti-Roos
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER

                                 Page 2599 of 2786

                                      02600
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8072 Page 2604 of
                                     2792
                                   Roberti-Roos
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER

                                 Page 2600 of 2786

                                      02601
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8073 Page 2605 of
                                     2792
                                   Roberti-Roos
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER
SWD INC                        STREET SWEEPER SS12
SWD INC                        STREETSLEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER

                                 Page 2601 of 2786

                                      02602
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8074 Page 2606 of
                                     2792
                                   Roberti-Roos
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER

                                 Page 2602 of 2786

                                      02603
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8075 Page 2607 of
                                     2792
                                   Roberti-Roos
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER
SWD INC                        STREETSWEEPER SS 12
SWD INC                        STRIKER
SWD INC                        STRIKER 12
SWD INC                        SWD M 11
SWD INC                        SWD M11

                                 Page 2603 of 2786

                                      02604
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8076 Page 2608 of
                                     2792
                                   Roberti-Roos
SWD INC                        SWD M11
SWD INC                        SWD M11
SWD INC                        SWD M11 9
SWD INC                        SWDINCM11
SWD INC                        SWDM11
SWD INC                        SWEEPER
SWD INC                        SWEEPER
SWD INC                        TERMINATOR
SWD INC                        TERMINATOR
SWD INC                        UNKNOWN
SWD INC                        VH11
SWD INC                        X
SWD INC                        X
SWISS IND GESELLSHFT           550SP
SWISS IND GESELLSHFT           AMT
SWISS IND GESELLSHFT           AMT
SWISS IND GESELLSHFT           AMT
SWISS IND GESELLSHFT           AMT
SWISS IND GESELLSHFT           AMT 510
SYMPATHIQUE                    SPECTRE
TAMPEREEN ASEPAJA              BM 59
TANFOLGLIO,F(TARGA)            TA 90
TAURUS FORJAS                  66
TAURUS FORJAS                  92AF
TAURUS FORJAS                  PT 92
TAURUS FORJAS                  PT92
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AF
TAURUS FORJAS                  PT92AFS
TAURUS FORJAS                  PT99AF
TEHDAS                         M76
THOMPSON CENTER ARMS           45
THOMPSON CENTER ARMS           1927
THOMPSON CENTER ARMS           1911 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1
THOMPSON CENTER ARMS           1927 A1C
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927 A5
THOMPSON CENTER ARMS           1927A1
THOMPSON CENTER ARMS           1927AK
THOMPSON CENTER ARMS           1927AL
THOMPSON CENTER ARMS           A1 1927
THOMPSON CENTER ARMS           A1 DELUXE
THOMPSON CENTER ARMS           COMMANDO MARK 3
THOMPSON CENTER ARMS           COMMANDO MARK 45
THOMPSON CENTER ARMS           KOREA COM
THOMPSON CENTER ARMS           M1 1927

                                 Page 2604 of 2786

                                      02605
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8077 Page 2609 of
                                     2792
                                   Roberti-Roos
THOMPSON CENTER ARMS           M1928A
THOMPSON CENTER ARMS           SEMI AUTO
THOMPSON CENTER ARMS           SEMI AUTO
THOMPSON CENTER ARMS           SEMI AUTO
THOMPSON CENTER ARMS           SEMI AUTO
THOMPSON CENTER ARMS           SEMIAUTO
THOMPSON CENTER ARMS           UNKOWN
UNITED STATES                  37
UNITED STATES                  44
UNITED STATES                  332
UNITED STATES                  1927A1
UNITED STATES                  30 CARBINE
UNITED STATES                  AK 47
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 15
UNITED STATES                  AR 180
UNITED STATES                  AR 7
UNITED STATES                  AR 7
UNITED STATES                  AR 7
UNITED STATES                  BM59
UNITED STATES                  BM59
UNITED STATES                  BUSHMASTER
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  CARBINE
UNITED STATES                  COMMANDO
UNITED STATES                  COMMANDO
UNITED STATES                  COMMANDO MARK III
UNITED STATES                  COMMANDO MK9
UNITED STATES                  FRANKFORD ARSENAL
UNITED STATES                  GARAND
UNITED STATES                  INLAND MFG DIV
UNITED STATES                  KG9
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1

                                 Page 2605 of 2786

                                      02606
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8078 Page 2610 of
                                     2792
                                   Roberti-Roos
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 CARBINE
UNITED STATES                  M1 GARANDE
UNITED STATES                  M10
UNITED STATES                  M10
UNITED STATES                  M10
UNITED STATES                  M10
UNITED STATES                  M10
UNITED STATES                  M11A1
UNITED STATES                  M16
UNITED STATES                  M16
UNITED STATES                  M16
UNITED STATES                  M16
UNITED STATES                  M2
UNITED STATES                  M59
UNITED STATES                  MAC 10
UNITED STATES                  MAC 10 45
UNITED STATES                  MAC 10A1
UNITED STATES                  MAC 11
UNITED STATES                  MARK 45
UNITED STATES                  MARK III
UNITED STATES                  MK 45 COMMANDO
UNITED STATES                  SA FAL
UNITED STATES                  SENTINEL ARMS
UNITED STATES                  SKS
UNITED STATES                  SM11 A1
UNITED STATES                  STEN

                                 Page 2606 of 2786

                                      02607
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8079 Page 2611 of
                                     2792
                                   Roberti-Roos
UNITED STATES                  STRIKER
UNITED STATES                  STRIKER 12
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE
UNITED STATES                  US CARBINE M1
UNITED STATES                  WASP
UNITED STATES                  XR 15
UNIVERSAL FIREARM CO           1003
UNIVERSAL FIREARM CO           1003
UNIVERSAL FIREARM CO           1003
UNIVERSAL FIREARM CO           1103
UNIVERSAL FIREARM CO           30 CAL
UNIVERSAL FIREARM CO           30 M1
UNIVERSAL FIREARM CO           CAL 30 MI
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE
UNIVERSAL FIREARM CO           CARBINE 1003
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER
UNIVERSAL FIREARM CO           ENFORCER M1
UNIVERSAL FIREARM CO           ENFORCER M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M 1 CARBINE
UNIVERSAL FIREARM CO           M 1 CARBINE
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1

                                 Page 2607 of 2786

                                      02608
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8080 Page 2612 of
                                     2792
                                    Roberti-Roos
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1

                                 Page 2608 of 2786

                                      02609
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8081 Page 2613 of
                                     2792
                                   Roberti-Roos
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1
UNIVERSAL FIREARM CO           M1 1003
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1 CARBINE
UNIVERSAL FIREARM CO           M1CARBINE
UNIVERSAL FIREARM CO           MARK 99
UNIVERSAL FIREARM CO           MI
UNIVERSAL FIREARM CO           PARATROOPER
UNIVERSAL FIREARM CO           U1
UNIVERSAL FIREARM CO           UNKNOWN
UNIVERSAL FIREARM CO           US CARBINE
USA                            30
USA                            30
USA                            AK 47
USA                            AR 15
USA                            AR 15
USA                            AR 15
USA                            AR15
USA                            AR15
USA                            AR15
USA                            AR15
USA                            CAR 15
USA                            CARBINE
USA                            CARBINE
USA                            CARBINE
USA                            J15
USA                            JK
USA                            JK
USA                            M1
USA                            M1
USA                            M1
USA                            M 1 CARBINE
USA                            M 15 A1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1
USA                            M1 CARBINE
USA                            M1 CARBINE

                                 Page 2609 of 2786

                                      02610
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8082 Page 2614 of
                                     2792
                                   Roberti-Roos
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M1 CARBINE
USA                            M11
USA                            SAW 15
USA                            U S CARBINE
USA                            US CARBINE
USA                            US CARBINE
USA                            XM 15
USA                            XM 15
USA                            XM15E2
USA                            XM15E2
USA                            XM15E25
USA                            XM15E2S
UZI                            8
UZI                            9
UZI                            9
UZI                            9
UZI                            9
UZI                            9
UZI                            9
UZI                            9
UZI                            9
UZI                            18
UZI                            41
UZI                            41
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45

                                 Page 2610 of 2786

                                      02611
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8083 Page 2615 of
                                     2792
                                   Roberti-Roos
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            45
UZI                            89
UZI                            332
UZI                            332
UZI                            421
UZI                            4243
UZI                            0910000
UZI
UZI                            41AE
UZI                            41AE
UZI                            41BSERIES
UZI                            45 ACP
UZI                            45 ACP
UZI                            45 ACP
UZI                            45 ACP SEMI AUTO
UZI                            45 AND9
UZI                            45 CARBINE
UZI                            45 CARBINE
UZI                            45 CARBINE
UZI                            45 CARBINE
UZI                            45 PACK
UZI                            45 SA
UZI                            45 SA
UZI                            45 SA
UZI                            45ACP
UZI                            45BCARBINE
UZI                            45BSERIES
UZI                            45SA
UZI                            45SA
UZI                            9 CARBINE
UZI                            9 MM
UZI                            9 MM PARA
UZI                            9 MM SEMI AUTO
UZI                            9 PARA
UZI                            9M
UZI                            9MM
UZI                            9MM
UZI                            9MM
UZI                            9MM
UZI                            9MM
UZI                            9MM
UZI                            9MM
UZI                            9MM CARBINE
UZI                            9MM PARA
UZI                            9MM PARA
UZI                            9MM PARA

                                 Page 2611 of 2786

                                      02612
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8084 Page 2616 of
                                     2792
                                   Roberti-Roos
UZI                            9MM PARA
UZI                            9MM PARA
UZI                            9MM PARA
UZI                            9MM PARA
UZI                            9MM SEMI AUTOMATIC
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMPARA
UZI                            9MMRIFLE
UZI                            9MMSEMIAUTO
UZI                            9MMUZI
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A

                                 Page 2612 of 2786

                                      02613
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8085 Page 2617 of
                                     2792
                                     Roberti-Roos
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A

                                   Page 2613 of 2786

                                        02614
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8086 Page 2618 of
                                     2792
                                     Roberti-Roos
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A

                                   Page 2614 of 2786

                                        02615
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8087 Page 2619 of
                                     2792
                                     Roberti-Roos
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A

                                   Page 2615 of 2786

                                        02616
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8088 Page 2620 of
                                     2792
                                     Roberti-Roos
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A

                                   Page 2616 of 2786

                                        02617
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8089 Page 2621 of
                                     2792
                                   Roberti-Roos
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A
UZI                            A1
UZI                            A 1M1 ISRAEL
UZI                            A 9MM
UZI                            A CAR
UZI                            A CARBINE
UZI                            A CARBINE
UZI                            A CARBINE
UZI                            A ISRAEL
UZI                            A PARA
UZI                            A PARA
UZI                            A SEMI AUTO
UZI                            A UZI
UZI                            A UZI
UZI                            A1
UZI                            A9
UZI                            A9MMPARA
UZI                            A9MMPARA
UZI                            A9MMPARA
UZI                            AA
UZI                            ACTION ARMS
UZI                            ACTION ARMS
UZI                            ACTION ARMS
UZI                            ACTION ARMS UZI
UZI                            ACTIONARMLTD
UZI                            ACTIONARMSLTD
UZI                            ACTIONARMSLTD
UZI                            ACTIONARMSLTD
UZI                            ACTIONARMSLTDUZI
UZI                            AP 9
UZI                            AP9
UZI                            AR 15
UZI                            AR 15
UZI                            AR 331
UZI                            AR15
UZI                            ASEMIAUTO
UZI                            ASEMIAUTO
UZI                            AZ25101
UZI                            AZ6239
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                 Page 2617 of 2786

                                      02618
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8090 Page 2622 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2618 of 2786

                                        02619
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8091 Page 2623 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2619 of 2786

                                        02620
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8092 Page 2624 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2620 of 2786

                                        02621
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8093 Page 2625 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2621 of 2786

                                        02622
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8094 Page 2626 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2622 of 2786

                                        02623
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8095 Page 2627 of
                                     2792
                                     Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B

                                   Page 2623 of 2786

                                        02624
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8096 Page 2628 of
                                     2792
                                   Roberti-Roos
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B
UZI                            B 9MM PARA
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B CARBINE
UZI                            B L121
UZI                            B PARA
UZI                            B SEMI AUTO
UZI                            B SEMI AUTO
UZI                            B SEMI AUTO
UZI                            B SEMI AUTO CARBINE
UZI                            B UZI
UZI                            B UZI
UZI                            B UZI
UZI                            B UZI
UZI                            BCARBINE
UZI                            BPASA
UZI                            CARB41AE

                                 Page 2624 of 2786

                                      02625
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8097 Page 2629 of
                                     2792
                                   Roberti-Roos
UZI                            CARBIN
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE

                                 Page 2625 of 2786

                                      02626
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8098 Page 2630 of
                                     2792
                                   Roberti-Roos
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE

                                 Page 2626 of 2786

                                      02627
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8099 Page 2631 of
                                     2792
                                   Roberti-Roos
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE
UZI                            CARBINE 9 PARA
UZI                            CARBINE A
UZI                            CARBINE A
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE B
UZI                            CARBINE MDL R
UZI                            CARBINE MOD A
UZI                            CARBINE MODEL A
UZI                            CARBINE MODEL B
UZI                            CARBINE MODEL B
UZI                            CARBINE UZI
UZI                            CARBINE UZI

                                 Page 2627 of 2786

                                      02628
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8100 Page 2632 of
                                     2792
                                   Roberti-Roos
UZI                            CARBINE UZI
UZI                            CARBINE UZI
UZI                            CARBINEMODB
UZI                            CARBNE
UZI                            CARNBINE
UZI                            GALIL ARM
UZI                            GLI
UZI                            HK 91
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI
UZI                            IMI B
UZI                            IMI CARBINE
UZI                            IMI ISRAEL
UZI                            IMI ISRAEL
UZI                            IMI ISRAEL
UZI                            IMI MODEL A
UZI                            IMI UZI
UZI                            IMIISRAEALUZI
UZI                            INDUSTRIESMILITARYB
UZI                            ISRALE CARBINE
UZI                            ISREL MILITARY
UZI                            ISREL MILITARY
UZI                            LTD IMI
UZI                            LTD IMI
UZI                            LTD IMI
UZI                            LUGAR
UZI                            M 950
UZI                            MB
UZI                            M60A
UZI                            MD13CARBINE
UZI                            MDA
UZI                            MDA
UZI                            MDL A
UZI                            MDLA
UZI                            MDLA
UZI                            MDLB
UZI                            MICRO
UZI                            MICRO
UZI                            MICRO
UZI                            MICRO
UZI                            MICRO

                                 Page 2628 of 2786

                                      02629
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8101 Page 2633 of
                                     2792
                                   Roberti-Roos
UZI                            MICRO
UZI                            MICRO
UZI                            MICRO
UZI                            MICRO PISTOL
UZI                            MIMI CARBINE
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI
UZI                            MINI 9
UZI                            MINI CARB
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI CARBINE
UZI                            MINI UZI
UZI                            MINI UZI
UZI                            MINI UZI
UZI                            MINI UZI
UZI                            MINI UZI CARBINE
UZI                            MINICARBINE
UZI                            MINICARBINE
UZI                            MINICARBINE
UZI                            MINICARBINE

                                 Page 2629 of 2786

                                      02630
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8102 Page 2634 of
                                     2792
                                   Roberti-Roos
UZI                            MINICARBINE
UZI                            MINICARBINE
UZI                            MINICARBINE
UZI                            MINIUZI
UZI                            MINIUZI
UZI                            MOBEL B
UZI                            MOBEL B
UZI                            MOBEL B
UZI                            MOD 8
UZI                            MOD A
UZI                            MOD A
UZI                            MOD A
UZI                            MOD A
UZI                            MOD B
UZI                            MODA
UZI                            MODA
UZI                            MODA
UZI                            MODAL A
UZI                            MODB
UZI                            MODEB
UZI                            MODEL
UZI                            MODEL 41
UZI                            MODEL 41
UZI                            MODEL 41
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45
UZI                            MODEL 45 SA
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A

                                 Page 2630 of 2786

                                      02631
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8103 Page 2635 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A

                                 Page 2631 of 2786

                                      02632
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8104 Page 2636 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A

                                 Page 2632 of 2786

                                      02633
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8105 Page 2637 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A

                                 Page 2633 of 2786

                                      02634
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8106 Page 2638 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A
UZI                            MODEL A CARBINE
UZI                            MODEL A CARBINE
UZI                            MODEL A CARBINE
UZI                            MODEL A CARBINE
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2634 of 2786

                                      02635
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8107 Page 2639 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2635 of 2786

                                      02636
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8108 Page 2640 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2636 of 2786

                                      02637
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8109 Page 2641 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2637 of 2786

                                      02638
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8110 Page 2642 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2638 of 2786

                                      02639
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8111 Page 2643 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B

                                 Page 2639 of 2786

                                      02640
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8112 Page 2644 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B
UZI                            MODEL B CARBINE
UZI                            MODEL B CARBINE
UZI                            MODEL B CARBINE

                                 Page 2640 of 2786

                                      02641
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8113 Page 2645 of
                                     2792
                                   Roberti-Roos
UZI                            MODEL B CARBINE
UZI                            MODEL B CARBINE
UZI                            MODEL45
UZI                            MODEL45
UZI                            MODEL45
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA
UZI                            MODELA9MM
UZI                            MODELAPARA
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELB
UZI                            MODELBUZI
UZI                            P 8504
UZI                            P 8504
UZI                            P8929

                                 Page 2641 of 2786

                                      02642
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8114 Page 2646 of
                                     2792
                                   Roberti-Roos
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARA
UZI                            PARABELLUM
UZI                            PARABELLUM
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            PISTOL
UZI                            R 6 CARBINE
UZI                            SA
UZI                            SA

                                 Page 2642 of 2786

                                      02643
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8115 Page 2647 of
                                     2792
                                   Roberti-Roos
UZI                            SA
UZI                            SEMI
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO
UZI                            SEMI AUTO A
UZI                            SEMI AUTO A
UZI                            SEMI AUTO B
UZI                            SEMI AUTO B
UZI                            SEMI AUTO CARBINE
UZI                            SEMI AUTO CARBINE
UZI                            SEMI AUTO CARBINE
UZI                            SEMI AUTO CARBINE
UZI                            SEMI AUTO CARBINE
UZI                            SEMI AUTO MODEL A
UZI                            SEMI AUTO MODEL A
UZI                            SEMI AUTO MODEL A
UZI                            SEMI AUTO UZI
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMI AUTOMATIC
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTO

                                 Page 2643 of 2786

                                      02644
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8116 Page 2648 of
                                     2792
                                   Roberti-Roos
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTO
UZI                            SEMIAUTOCARBINE
UZI                            SEMIAUTOMATIC
UZI                            SEMIAUTOMATIC
UZI                            SEMIAUTOMATIC
UZI                            SEMIAUTOMODELA
UZI                            SIMIAUTO
UZI                            SN SA
UZI                            STD
UZI                            TAT 7806
UZI                            TEC 9
UZI                            U2
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UNKNOWN
UZI                            UP
UZI                            US1A
UZI                            USI
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1
UZI                            UZ1A
UZI                            UZ1MODELB
UZI                            UZ1PISTOL
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2644 of 2786

                                      02645
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8117 Page 2649 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2645 of 2786

                                       02646
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8118 Page 2650 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2646 of 2786

                                       02647
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8119 Page 2651 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2647 of 2786

                                       02648
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8120 Page 2652 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2648 of 2786

                                       02649
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8121 Page 2653 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2649 of 2786

                                       02650
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8122 Page 2654 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2650 of 2786

                                       02651
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8123 Page 2655 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2651 of 2786

                                       02652
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8124 Page 2656 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2652 of 2786

                                       02653
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8125 Page 2657 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2653 of 2786

                                       02654
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8126 Page 2658 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2654 of 2786

                                       02655
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8127 Page 2659 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2655 of 2786

                                       02656
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8128 Page 2660 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2656 of 2786

                                       02657
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8129 Page 2661 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2657 of 2786

                                       02658
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8130 Page 2662 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2658 of 2786

                                       02659
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8131 Page 2663 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2659 of 2786

                                       02660
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8132 Page 2664 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2660 of 2786

                                       02661
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8133 Page 2665 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2661 of 2786

                                       02662
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8134 Page 2666 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2662 of 2786

                                       02663
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8135 Page 2667 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2663 of 2786

                                       02664
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8136 Page 2668 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2664 of 2786

                                       02665
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8137 Page 2669 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2665 of 2786

                                       02666
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8138 Page 2670 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2666 of 2786

                                       02667
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8139 Page 2671 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2667 of 2786

                                       02668
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8140 Page 2672 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2668 of 2786

                                       02669
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8141 Page 2673 of
                                     2792
                                     Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI

                                 Page 2669 of 2786

                                       02670
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8142 Page 2674 of
                                     2792
                                   Roberti-Roos
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI
UZI                            UZI 41AE SA
UZI                            UZI 45
UZI                            UZI 45
UZI                            UZI 45
UZI                            UZI 45
UZI                            UZI 9
UZI                            UZI 9
UZI                            UZI 9 MM
UZI                            UZI 9MM
UZI                            UZI 9MM CARBINE
UZI                            UZI 9MM PARA
UZI                            UZI 9MM PARA
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI A
UZI                            UZI ACP
UZI                            UZI B

                                 Page 2670 of 2786

                                      02671
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8143 Page 2675 of
                                     2792
                                   Roberti-Roos
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B
UZI                            UZI B CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE
UZI                            UZI CARBINE

                                 Page 2671 of 2786

                                      02672
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8144 Page 2676 of
                                     2792
                                   Roberti-Roos
UZI                            UZI CARBINE
UZI                            UZI MICRO
UZI                            UZI MINI
UZI                            UZI MINI
UZI                            UZI MINI
UZI                            UZI MINI
UZI                            UZI MINI
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI CARBINE
UZI                            UZI MINI NINE
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL A
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B

                                 Page 2672 of 2786

                                      02673
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8145 Page 2677 of
                                     2792
                                   Roberti-Roos
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI MODEL B
UZI                            UZI P
UZI                            UZI PARA
UZI                            UZI PARA
UZI                            UZI PARA
UZI                            UZI PARA
UZI                            UZI PARA TROOPER
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL
UZI                            UZI PISTOL PARA
UZI                            UZI RIFLE
UZI                            UZI SA
UZI                            UZI SA
UZI                            UZI SA
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO

                                 Page 2673 of 2786

                                      02674
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8146 Page 2678 of
                                     2792
                                   Roberti-Roos
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO
UZI                            UZI SEMI AUTO B
UZI                            UZI SEMI AUTO B
UZI                            UZI SEMI AUTO CARB
UZI                            UZI SEMI AUTOMATIC
UZI                            UZI SEMIAUTO
UZI                            UZI SPORTER
UZI                            UZI TYPE B
UZI                            UZI45
UZI                            UZI9MM
UZI                            UZI9MM
UZI                            UZIA
UZI                            UZIB
UZI                            UZIB
UZI                            UZIB
UZI                            UZICARB
UZI                            UZICARBINE
UZI                            UZICARBINE
UZI                            UZICARBINE
UZI                            UZICARBINE
UZI                            UZICARBINE
UZI                            UZIMODELA
UZI                            UZIMODELA
UZI                            UZIMODELA
UZI                            UZIMODELB
UZI                            UZIP
UZI                            UZIPISTOL
UZI                            UZIPISTOL
UZI                            UZIPISTOL
UZI                            UZIPISTOL
UZI                            UZIPISTOL
UZI                            UZIPISTOL
UZI                            UZISEMIAUTO
UZI                            UZISEMIAUTO
UZI                            UZIYR
UZI                            UZIYR
UZI                            V 21
UZI                            V21FAL
UZI                            V21FAL
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X

                                 Page 2674 of 2786

                                      02675
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8147 Page 2679 of
                                     2792
                                   Roberti-Roos
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            X
UZI                            Z UZI
UZI                            ZUI
UZI                            ZUI
VALIANT                        AK 47

                                 Page 2675 of 2786

                                       02676
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8148 Page 2680 of
                                     2792
                                   Roberti-Roos
VALIANT                        M 76
VALIANT                        M62S
VALIANT                        M62S
VALIANT                        M71S
VALIANT                        M71S
VALIANT                        M76 FS
VALIANT                        M78
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               76
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               78
VALMET/VALMET OY               82
VALMET/VALMET OY               178
VALMET/VALMET OY               62 S
VALMET/VALMET OY               62 S
VALMET/VALMET OY               62 S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               62S
VALMET/VALMET OY               71 S
VALMET/VALMET OY               71 S
VALMET/VALMET OY               71 S
VALMET/VALMET OY               71 S
VALMET/VALMET OY               71 S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S

                                 Page 2676 of 2786

                                        02677
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8149 Page 2681 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               71S
VALMET/VALMET OY               72S
VALMET/VALMET OY               75FS
VALMET/VALMET OY               76AKTYPE
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76FS
VALMET/VALMET OY               76M
VALMET/VALMET OY               76S
VALMET/VALMET OY               76S
VALMET/VALMET OY               78 83S
VALMET/VALMET OY               78 A2
VALMET/VALMET OY               78 S
VALMET/VALMET OY               78A2
VALMET/VALMET OY               92 S
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK 47
VALMET/VALMET OY               AK47
VALMET/VALMET OY               BULLPUP
VALMET/VALMET OY               CARBINE
VALMET/VALMET OY               FOLDING STOCK
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HUNTER
VALMET/VALMET OY               HVY BBL
VALMET/VALMET OY               INTERARMS
VALMET/VALMET OY               INTERARMS
VALMET/VALMET OY               M
VALMET/VALMET OY               M 26
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62
VALMET/VALMET OY               M 62

                                 Page 2677 of 2786

                                      02678
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8150 Page 2682 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S
VALMET/VALMET OY               M 62S AK47
VALMET/VALMET OY               M 70
VALMET/VALMET OY               M 71
VALMET/VALMET OY               M 71 S
VALMET/VALMET OY               M 71 S
VALMET/VALMET OY               M 71 S
VALMET/VALMET OY               M 71 S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 71S
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76

                                 Page 2678 of 2786

                                      02679
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8151 Page 2683 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76
VALMET/VALMET OY               M 76 FS
VALMET/VALMET OY               M 76 ST
VALMET/VALMET OY               M 76 STD
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78

                                 Page 2679 of 2786

                                      02680
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8152 Page 2684 of
                                     2792
                                      Roberti-Roos
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78

                                 Page 2680 of 2786

                                        02681
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8153 Page 2685 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78
VALMET/VALMET OY               M 78S
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M62 S
VALMET/VALMET OY               M625
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S

                                 Page 2681 of 2786

                                       02682
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8154 Page 2686 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M62S
VALMET/VALMET OY               M6Z
VALMET/VALMET OY               M7 15
VALMET/VALMET OY               M7 15
VALMET/VALMET OY               M71
VALMET/VALMET OY               M71
VALMET/VALMET OY               M71
VALMET/VALMET OY               M71
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M71 S
VALMET/VALMET OY               M715
VALMET/VALMET OY               M715
VALMET/VALMET OY               M715
VALMET/VALMET OY               M715
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S

                                 Page 2682 of 2786

                                       02683
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8155 Page 2687 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M71S
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76

                                 Page 2683 of 2786

                                      02684
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8156 Page 2688 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76
VALMET/VALMET OY               M76 223
VALMET/VALMET OY               M76 308
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M76 FS
VALMET/VALMET OY               M761FS
VALMET/VALMET OY               M761FS
VALMET/VALMET OY               M761FS
VALMET/VALMET OY               M76F
VALMET/VALMET OY               M76F
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76FS
VALMET/VALMET OY               M76S
VALMET/VALMET OY               M76S
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78

                                 Page 2684 of 2786

                                      02685
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8157 Page 2689 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78
VALMET/VALMET OY               M78 556MM

                                 Page 2685 of 2786

                                      02686
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8158 Page 2690 of
                                     2792
                                   Roberti-Roos
VALMET/VALMET OY               M78 838SAR
VALMET/VALMET OY               M78 83S
VALMET/VALMET OY               M78 A2
VALMET/VALMET OY               M78 A2
VALMET/VALMET OY               M78 A2
VALMET/VALMET OY               M78 LMG
VALMET/VALMET OY               M78 LNG
VALMET/VALMET OY               M78A2
VALMET/VALMET OY               M78A2
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S
VALMET/VALMET OY               M78S HB
VALMET/VALMET OY               M82
VALMET/VALMET OY               M96
VALMET/VALMET OY               MOD 76
VALMET/VALMET OY               MOD 78
VALMET/VALMET OY               MODEL 78
VALMET/VALMET OY               REM
VALMET/VALMET OY               SEMI AUTO
VALMET/VALMET OY               SIMIAUTO
VALMET/VALMET OY               SPORTER
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKNOWN
VALMET/VALMET OY               UNKOWN
VALMET/VALMET OY               X
VOLUNTEER ENTRPRISES           COM MARK 3
VOLUNTEER ENTRPRISES           COMM MARK III
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO
VOLUNTEER ENTRPRISES           COMMANDO MARK II
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           COMMANDO MARK III
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK 45
VOLUNTEER ENTRPRISES           MARK II COMMANDO
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MARK III
VOLUNTEER ENTRPRISES           MK 45 COMMANDO
VOLUNTEER ENTRPRISES           MK3
VOLUNTEER ENTRPRISES           MK3

                                 Page 2686 of 2786

                                      02687
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8159 Page 2691 of
                                     2792
                                   Roberti-Roos
VOLUNTEER ENTRPRISES           UNKNOWN
VOLUNTEER ENTRPRISES           VOLUNTEER
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHT HAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK

                                 Page 2687 of 2786

                                      02688
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8160 Page 2692 of
                                     2792
                                   Roberti-Roos
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    NIGHTHAWK
WEAVER ARMS                    WEAVER ARMS LTD
WEAVER ARMS                    WEAVER NIGHTHAWK
WESCO ORDNANCE                 MK IV
WESCO ORDNANCE                 STEN MKII
WESSON FIREARMS CO             UNKNOWN
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             LINDA
WILK ARMS CO,DIANE             TERRY
WINCHESTER                     50
WINCHESTER                     140
WINCHESTER                     1012
WINCHESTER                     1300
WINCHESTER                     1200 POLICE
WINCHESTER                     1300 DEFENDER
WINCHESTER                     BM59
WINCHESTER                     BM59
WINCHESTER                     CARBINE

                                 Page 2688 of 2786

                                      02689
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8161 Page 2693 of
                                     2792
                                   Roberti-Roos
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE
WINCHESTER                     CARBINE
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     DEFENDER
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1
WINCHESTER                     M1 CARBINE
WINCHESTER                     M1 GARAND
WINCHESTER                     SUPER X2
WINCHESTER                     US
WINCHESTER                     US CARBINE M1
WINFIELD ARMS CO.              C LECT
ZASTAZA(ZAVODI CRE.)           M90 SPORTER




                                 Page 2689 of 2786

                                      02690
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8162 Page 2694 of
                                  Peace Officer
                                     2792

               GUN MAKE                       GUN MODEL
AA ARMS CORP                          AP 9
AMEETEC                               WM15
AMEETEC                               WM15
AMERICA S.A.                          ASA15
AMERICAN INDUSTRIES (CALICO)          M110
AMERICAN INDUSTRIES (CALICO)          M951
AMERICAN SPIRIT ARMS CORP.            ASA 15
AMERICAN SPIRIT ARMS CORP.            ASA15
AMERICAN SPIRIT ARMS CORP.            ASA15
AMERICAN SPIRIT ARMS CORP.            ASA15
ARMALITE                              10T
ARMALITE                              15A4CB
ARMALITE                              AR 10A BN
ARMALITE                              AR 10A4
ARMALITE                              AR 10A4C
ARMALITE                              AR 10T
ARMALITE                              AR 10T
ARMALITE                              AR 15
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10
ARMALITE                              AR10 EAGLE
ARMALITE                              AR10 T
ARMALITE                              AR10 T
ARMALITE                              AR10 T
ARMALITE                              AR10 T
ARMALITE                              AR10A2
ARMALITE                              AR10A2
ARMALITE                              AR10A2
ARMALITE                              AR10A4
ARMALITE                              AR10A4
ARMALITE                              AR10A4
ARMALITE                              AR10A4
ARMALITE                              AR10A4
ARMALITE                              AR10LT
ARMALITE                              AR10T
ARMALITE                              AR10T
ARMALITE                              AR10T
ARMALITE                              AR10T
ARMALITE                              AR15
ARMALITE                              AR180
ARMALITE                              AR180
ARMALITE                              AR180
ARMALITE                              AR180
ARMALITE                              AR180
ARMALITE                              LE15A2CB


                                 Page 2690 of 2786
                                      02691
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8163 Page 2695 of
                                  Peace Officer
                                     2792

ARMALITE                              LEM15A2
ARMALITE                              LEM15A2
ARMALITE                              LEM15A2
ARMALITE                              M14 A4CB
ARMALITE                              M15
ARMALITE                              M15
ARMALITE                              M15
ARMALITE                              M15
ARMALITE                              M15
ARMALITE                              M15
ARMALITE                              M15 A2
ARMALITE                              M15 A2
ARMALITE                              M15 A2
ARMALITE                              M15 A2
ARMALITE                              M15 A2
ARMALITE                              M15 A4
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2


                                 Page 2691 of 2786
                                      02692
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8164 Page 2696 of
                                  Peace Officer
                                     2792

ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2
ARMALITE                              M15A2 NM
ARMALITE                              M15A2C
ARMALITE                              M15A2NM
ARMALITE                              M15A3
ARMALITE                              M15A3
ARMALITE                              M15A3
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4


                                 Page 2692 of 2786
                                      02693
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8165 Page 2697 of
                                  Peace Officer
                                     2792

ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4
ARMALITE                              M15A4 LE
ARMALITE                              M15A4CB
ARMALITE                              M15A4LE
ARMALITE                              M15A4T
ARMALITE                              M4
ARMALITE                              M4C
ARMALITE                              M4C
ARMAMENT TECHNOLOGY                   MPLA
ARMAMENT TECHNOLOGY                   MPLA
ARSENAL COMPANY                       SLR95
ARSENAL INC                           SLR95
ARSENAL INC                           SLR95
AUTO-ORDNANCE CORP                    1927 A1
AUTO-ORDNANCE CORP                    KAHR AOM150
AUTO-ORDNANCE CORP                    M1
AUTO-ORDNANCE CORP                    THOMPSON M1
BENELLI SPA                           M4
BENELLI SPA                           M4
BENELLI SPA                           M4
BERETTA                               1201FP
BERETTA                               CX4
BERETTA                               CX4 STORM
BERETTA                               CX4 STORM
BERETTA                               CX4 STORM CARBINE
BERETTA                               JX49610 CX4 STROM
BRITARMS OF ENGLAND                   UZI
BUSHMASTER                             XM15E2S A3
BUSHMASTER                            134 BCWA3F14 CA
BUSHMASTER                            223 M4 CAR
BUSHMASTER                            4M XM15E2S
BUSHMASTER                            97S
BUSHMASTER                            A2
BUSHMASTER                            A2
BUSHMASTER                            A2 223
BUSHMASTER                            A3
BUSHMASTER                            A3


                                 Page 2693 of 2786
                                      02694
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8166 Page 2698 of
                                  Peace Officer
                                     2792

BUSHMASTER                            A3
BUSHMASTER                            A3
BUSHMASTER                            A3
BUSHMASTER                            A3
BUSHMASTER                            A3
BUSHMASTER                            A3 AR15
BUSHMASTER                            A3 M4 CAR
BUSHMASTER                            A316
BUSHMASTER                            A316
BUSHMASTER                            A3161N223M4
BUSHMASTER                            A3F
BUSHMASTER                            A3F
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            A3M4
BUSHMASTER                            AR 15
BUSHMASTER                            AR XM15E2
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15
BUSHMASTER                            AR15


                                 Page 2694 of 2786
                                      02695
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8167 Page 2699 of
                                  Peace Officer
                                     2792

BUSHMASTER                            AR15
BUSHMASTER                            AR15 16M4
BUSHMASTER                            AR15 A3
BUSHMASTER                            AR15 A3
BUSHMASTER                            AR15 A3
BUSHMASTER                            AR15 A3 M4
BUSHMASTER                            AR15 E2S
BUSHMASTER                            AR15 M4
BUSHMASTER                            AR15 M4
BUSHMASTER                            AR15 M4
BUSHMASTER                            AR15 M4 A3
BUSHMASTER                            AR15 M4 A3
BUSHMASTER                            AR15 M4A3
BUSHMASTER                            AR15 M4A3
BUSHMASTER                            AR15 M4A3
BUSHMASTER                            AR15 M4A3
BUSHMASTER                            AR15 X15E2S
BUSHMASTER                            AR15 XM15
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15 XM15E2S
BUSHMASTER                            AR15A2
BUSHMASTER                            AR15XM15E25
BUSHMASTER                            AZ C15M4PRE
BUSHMASTER                            AZ C15M4PRE
BUSHMASTER                            BCW A3F 16SL
BUSHMASTER                            BCWA 3F 16M4
BUSHMASTER                            BCWA2F16M4
BUSHMASTER                            BCWA3
BUSHMASTER                            BCWA3 F14M4IZ
BUSHMASTER                            BCWA3516
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F
BUSHMASTER                            BCWA3F 14 M4IZ
BUSHMASTER                            BCWA3F 14M4 IZ
BUSHMASTER                            BCWA3F 14M4 IZ
BUSHMASTER                            BCWA3F 14M41Z
BUSHMASTER                            BCWA3F 14M4IZ
BUSHMASTER                            BCWA3F 16 M4


                                 Page 2695 of 2786
                                      02696
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8168 Page 2700 of
                                  Peace Officer
                                     2792

BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4
BUSHMASTER                            BCWA3F 16M4 GP
BUSHMASTER                            BCWA3F 16SL
BUSHMASTER                            BCWA3F AR15
BUSHMASTER                            BCWA3F14
BUSHMASTER                            BCWA3F14
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16
BUSHMASTER                            BCWA3F16144
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4


                                 Page 2696 of 2786
                                      02697
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8169 Page 2701 of
                                  Peace Officer
                                     2792

BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4
BUSHMASTER                            BCWA3F16M4GP
BUSHMASTER                            BSH M4A3
BUSHMASTER                            BSH M4A3
BUSHMASTER                            BSH M4A3
BUSHMASTER                            BSHA3
BUSHMASTER                            BWA3F 16M4
BUSHMASTER                            C15 M4
BUSHMASTER                            CARBINE
BUSHMASTER                            CARBINE
BUSHMASTER                            CARBON
BUSHMASTER                            CARBON 15
BUSHMASTER                            CARBON 15
BUSHMASTER                            CARBON 15 9S
BUSHMASTER                            CARBON 15 M4
BUSHMASTER                            CARBON 15 M4
BUSHMASTER                            CARBON 15 M4
BUSHMASTER                            CARBON 15M4
BUSHMASTER                            E08631 CARBON 15
BUSHMASTER                            E25
BUSHMASTER                            E25A3
BUSHMASTER                            E2SM4A3
BUSHMASTER                            F15E2S
BUSHMASTER                            LE6920
BUSHMASTER                            M175
BUSHMASTER                            M3A3
BUSHMASTER                            M3A4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4


                                 Page 2697 of 2786
                                      02698
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8170 Page 2702 of
                                  Peace Officer
                                     2792

BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4
BUSHMASTER                            M4 XM15E2S
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3
BUSHMASTER                            M4 A3 AR15
BUSHMASTER                            M4 A3 XM15E2S
BUSHMASTER                            M4 AR15
BUSHMASTER                            M4 XM15E2S
BUSHMASTER                            M4 XM15E2S
BUSHMASTER                            M4 XM15E2S
BUSHMASTER                            M4 XM15E2S
BUSHMASTER                            M4233
BUSHMASTER                            M4A2
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3


                                 Page 2698 of 2786
                                      02699
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8171 Page 2703 of
                                  Peace Officer
                                     2792

BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3
BUSHMASTER                            M4A3 AR15
BUSHMASTER                            M4A3 XM15
BUSHMASTER                            M4A3 XM15
BUSHMASTER                            M4A3 XM15E2S
BUSHMASTER                            M4A3 XM15E2S
BUSHMASTER                            M4A3 XM15E2S
BUSHMASTER                            MA A3
BUSHMASTER                            MRA3
BUSHMASTER                            PCWA3Y16SL
BUSHMASTER                            RCWA2F
BUSHMASTER                            RCWA2S
BUSHMASTER                            RCWA3F
BUSHMASTER                            RCWA3F 16M4
BUSHMASTER                            SPORTER
BUSHMASTER                            SUPERLITE A3
BUSHMASTER                            V MATCH VARMINTER
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15


                                 Page 2699 of 2786
                                      02700
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8172 Page 2704 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15
BUSHMASTER                            XM15 A26
BUSHMASTER                            XM15 A2M4
BUSHMASTER                            XM15 A3
BUSHMASTER                            XM15 A3
BUSHMASTER                            XM15 AR15 A3
BUSHMASTER                            XM15 E25
BUSHMASTER                            XM15 M4
BUSHMASTER                            XM15 M4
BUSHMASTER                            XM15 M4
BUSHMASTER                            XM15 M4A3
BUSHMASTER                            XM1523
BUSHMASTER                            XM152ES
BUSHMASTER                            XM152ES
BUSHMASTER                            XM152ES M4
BUSHMASTER                            XM1532S
BUSHMASTER                            XM1532S
BUSHMASTER                            XM1532S
BUSHMASTER                            XM1552S
BUSHMASTER                            XM15A2
BUSHMASTER                            XM15E2


                                 Page 2700 of 2786
                                      02701
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8173 Page 2705 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E2
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25
BUSHMASTER                            XM15E25 M4
BUSHMASTER                            XM15E25 M4
BUSHMASTER                            XM15E26
BUSHMASTER                            XM15E26
BUSHMASTER                            XM15E26
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2701 of 2786
                                      02702
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8174 Page 2706 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2702 of 2786
                                      02703
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8175 Page 2707 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2703 of 2786
                                      02704
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8176 Page 2708 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2704 of 2786
                                      02705
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8177 Page 2709 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2705 of 2786
                                      02706
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8178 Page 2710 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2706 of 2786
                                      02707
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8179 Page 2711 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2707 of 2786
                                      02708
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8180 Page 2712 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2708 of 2786
                                      02709
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8181 Page 2713 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2709 of 2786
                                      02710
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8182 Page 2714 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2710 of 2786
                                      02711
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8183 Page 2715 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2711 of 2786
                                      02712
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8184 Page 2716 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2712 of 2786
                                      02713
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8185 Page 2717 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2713 of 2786
                                      02714
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8186 Page 2718 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2714 of 2786
                                      02715
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8187 Page 2719 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2715 of 2786
                                      02716
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8188 Page 2720 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2716 of 2786
                                      02717
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8189 Page 2721 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S


                                 Page 2717 of 2786
                                      02718
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8190 Page 2722 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S SM4
BUSHMASTER                            XM15E2S A2
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3
BUSHMASTER                            XM15E2S A3 M4
BUSHMASTER                            XM15E2S A3M4
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15
BUSHMASTER                            XM15E2S AR15 A3
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4


                                 Page 2718 of 2786
                                      02719
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8191 Page 2723 of
                                  Peace Officer
                                     2792

BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4 A3
BUSHMASTER                            XM15E2S M4A3
BUSHMASTER                            XM15E2S M4A3
BUSHMASTER                            XM15E2S SHORTY
BUSHMASTER                            XM15E2SA3
BUSHMASTER                            XM15E2SM4
BUSHMASTER                            XM15ES
BUSHMASTER                            XM15EZS
BUSHMASTER                            XM2
BUSHMASTER                            XM51E2S
BUSHMASTER                            XMI5E2S
CALIFORNIA ARMS                       SLR 95
CARL WALTHER                          P22
CARL WALTHER                          P22
CARL WALTHER                          P22
CASPIAN ARMS LTD                      1911
CENTURY                               70
CENTURY                               C15SPORTER
CENTURY                               CETME
CENTURY                               M70
CENTURY                               M70B1
CENTURY ARMS INC.                     CENTURIAN 15
CENTURY ARMS INC.                     CENTURION 99
CENTURY ARMS INC.                     L1A1
CENTURY ARMS INC.                     L1A1
CENTURY ARMS INC.                     WASR10
CENTURY INT ARMS INC                  M70AB
CENTURY INT ARMS INC                  M70AB2
CENTURY INT ARMS INC                  M70B1
CETME                                 SPORTER
CLEMENT-NEUMANN                       N4
CMMG, INC.                            45A
CMMG, INC.                            4SA
CMMG, INC.                            4SA
CMMG, INC.                            4SA


                                 Page 2719 of 2786
                                      02720
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8192 Page 2724 of
                                  Peace Officer
                                     2792

CMMG, INC.                            MOD45A
CMMG, INC.                            MOD45A
CMMG, INC.                            MOD4SA
CMMG, INC.                            MOD4SA
CMMG, INC.                            MOD4SA
CMMG, INC.                            MOD4SA
CMMG, INC.                            MOD4SA AR15
COLT                                  223
COLT                                  6450
COLT                                  6520
COLT                                  6520
COLT                                  6700
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6721
COLT                                  6724
COLT                                  6731
COLT                                  6731
COLT                                  6731
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6920


                                 Page 2720 of 2786
                                      02721
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8193 Page 2725 of
                                  Peace Officer
                                     2792

COLT                                  6920
COLT                                  6920
COLT                                  6920
COLT                                  6922
COLT                                  6400C MT
COLT                                  6400C MT
COLT                                  6601 HBAR
COLT                                  6721 AR15
COLT                                  6721 AR15
COLT                                  6721 AR15A3
COLT                                  6721 AR15A3
COLT                                  6721 MT COMPETITION
COLT                                  6721AR
COLT                                  6920 M4
COLT                                  6920 M4
COLT                                  A2 AR15
COLT                                  A3 AR15
COLT                                  A3 LE6920
COLT                                  A3 TACTICAL
COLT                                  A3MT6721
COLT                                  A6920
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15
COLT                                  AR 15 A3
COLT                                  AR 15 A2
COLT                                  AR 15 A2
COLT                                  AR 15 A2
COLT                                  AR 15 A2
COLT                                  AR 15 A2
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3
COLT                                  AR 15 A3 LE6920
COLT                                  AR 15 MATCH HBAR
COLT                                  AR 15 MATCH TARGET
COLT                                  AR 15 SP1
COLT                                  AR 15 SPORTER
COLT                                  AR 15A3
COLT                                  AR 15A3
COLT                                  AR 15A3


                                 Page 2721 of 2786
                                      02722
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8194 Page 2726 of
                                  Peace Officer
                                     2792

COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR 6721
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15


                                 Page 2722 of 2786
                                      02723
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8195 Page 2727 of
                                  Peace Officer
                                     2792

COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15


                                 Page 2723 of 2786
                                      02724
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8196 Page 2728 of
                                  Peace Officer
                                     2792

COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15
COLT                                  AR15 SPORTER MATCH
COLT                                  AR15 6520
COLT                                  AR15 6721
COLT                                  AR15 6721
COLT                                  AR15 6920
COLT                                  AR15 6922
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2
COLT                                  AR15 A2 A3
COLT                                  AR15 A2 AR6520
COLT                                  AR15 A2 GOVT
COLT                                  AR15 A2 LE6520
COLT                                  AR15 A2 SPORTER II
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3


                                 Page 2724 of 2786
                                      02725
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8197 Page 2729 of
                                  Peace Officer
                                     2792

COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3


                                 Page 2725 of 2786
                                      02726
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8198 Page 2730 of
                                  Peace Officer
                                     2792

COLT                                  AR15 A3
COLT                                  AR15 A3
COLT                                  AR15 A3 6721
COLT                                  AR15 A3 AR6721
COLT                                  AR15 A3 AR6721
COLT                                  AR15 A3 AR6721
COLT                                  AR15 A3 LE6721
COLT                                  AR15 A3 TACTICAL
COLT                                  AR15 A4
COLT                                  AR15 AB
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 AR6721
COLT                                  AR15 CARBINE
COLT                                  AR15 GOVT 1001
COLT                                  AR15 HBAR
COLT                                  AR15 HBAR
COLT                                  AR15 LE6450
COLT                                  AR15 LE6721
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6920
COLT                                  AR15 LE6921
COLT                                  AR15 LW SPORTER
COLT                                  AR15 M16 M4A3
COLT                                  AR15 M4
COLT                                  AR15 M4
COLT                                  AR15 M4
COLT                                  AR15 M4
COLT                                  AR15 M4
COLT                                  AR15 M4 A3
COLT                                  AR15 M4A2
COLT                                  AR15 MATCH TARGET
COLT                                  AR15 MATCH TARGET
COLT                                  AR15 MATCH TARGET
COLT                                  AR15 SP1
COLT                                  AR15 SP1
COLT                                  AR15 SP1
COLT                                  AR15 SP1
COLT                                  AR15 SP1
COLT                                  AR15 SPORTER
COLT                                  AR15 SPORTER
COLT                                  AR15 SPORTER
COLT                                  AR15 SPORTER
COLT                                  AR15 SPORTER II
COLT                                  AR15 TACTICAL A3


                                 Page 2726 of 2786
                                      02727
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8199 Page 2731 of
                                  Peace Officer
                                     2792

COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2
COLT                                  AR15A2 GOVT
COLT                                  AR15A2 SPORTER II
COLT                                  AR15A2 SPORTER II
COLT                                  AR15A2HBAR
COLT                                  AR15A2SPORTERII
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3


                                 Page 2727 of 2786
                                      02728
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8200 Page 2732 of
                                  Peace Officer
                                     2792

COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3


                                 Page 2728 of 2786
                                      02729
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8201 Page 2733 of
                                  Peace Officer
                                     2792

COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3
COLT                                  AR15A3 6721
COLT                                  AR15A3 6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 AR6721
COLT                                  AR15A3 LE6920
COLT                                  AR15A3 TACTICAL
COLT                                  AR15A3 TACTICAL
COLT                                  AR15A3 TACTICAL
COLT                                  AR15LE690
COLT                                  AR15M4
COLT                                  AR15M4
COLT                                  AR3
COLT                                  AR6271
COLT                                  AR6320


                                 Page 2729 of 2786
                                      02730
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8202 Page 2734 of
                                  Peace Officer
                                     2792

COLT                                  AR6450
COLT                                  AR6450
COLT                                  AR6450
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6520
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721


                                 Page 2730 of 2786
                                      02731
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8203 Page 2735 of
                                  Peace Officer
                                     2792

COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721


                                 Page 2731 of 2786
                                      02732
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8204 Page 2736 of
                                  Peace Officer
                                     2792

COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721
COLT                                  AR6721 A3
COLT                                  AR6721 A3
COLT                                  AR6721 A3
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15


                                 Page 2732 of 2786
                                      02733
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8205 Page 2737 of
                                  Peace Officer
                                     2792

COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15
COLT                                  AR6721 AR15 A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6721 AR15A3
COLT                                  AR6920
COLT                                  CAR A3
COLT                                  CAR A3
COLT                                  CAR A3
COLT                                  CAR A3 HBAR
COLT                                  CAR A3 HBAR ELITE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE


                                 Page 2733 of 2786
                                      02734
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8206 Page 2738 of
                                  Peace Officer
                                     2792

COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE
COLT                                  CARBINE 6920
COLT                                  CARBINE 6920
COLT                                  COMP HBAR
COLT                                  COMP HBAR
COLT                                  COMPETITION HBAR II
COLT                                  CR6724
COLT                                  CR6724 MATCH TARGET
COLT                                  CTZAR6721
COLT                                  HBAR
COLT                                  HBAR
COLT                                  HBAR
COLT                                  HBAR
COLT                                  HBAR
COLT                                  HBAR AR15
COLT                                  HBAR II
COLT                                  HBAR II
COLT                                  L6920
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LAW ENFORCEMENT
COLT                                  LE 6920
COLT                                  LE 6920


                                 Page 2734 of 2786
                                      02735
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8207 Page 2739 of
                                  Peace Officer
                                     2792

COLT                                  LE 6920
COLT                                  LE 6920
COLT                                  LE 6920 M4
COLT                                  LE 6922
COLT                                  LE AR15
COLT                                  LE AR15
COLT                                  LE AR15
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE
COLT                                  LE CARBINE 6920
COLT                                  LE CARBINE AR15
COLT                                  LE06920
COLT                                  LE06920
COLT                                  LE6290
COLT                                  LE6520
COLT                                  LE6721
COLT                                  LE6721
COLT                                  LE690
COLT                                  LE692
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2735 of 2786
                                      02736
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8208 Page 2740 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2736 of 2786
                                      02737
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8209 Page 2741 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2737 of 2786
                                      02738
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8210 Page 2742 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2738 of 2786
                                      02739
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8211 Page 2743 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2739 of 2786
                                      02740
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8212 Page 2744 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2740 of 2786
                                      02741
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8213 Page 2745 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2741 of 2786
                                      02742
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8214 Page 2746 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2742 of 2786
                                      02743
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8215 Page 2747 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2743 of 2786
                                      02744
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8216 Page 2748 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2744 of 2786
                                      02745
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8217 Page 2749 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2745 of 2786
                                      02746
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8218 Page 2750 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2746 of 2786
                                      02747
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8219 Page 2751 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2747 of 2786
                                      02748
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8220 Page 2752 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2748 of 2786
                                      02749
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8221 Page 2753 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920


                                 Page 2749 of 2786
                                      02750
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8222 Page 2754 of
                                  Peace Officer
                                     2792

COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15
COLT                                  LE6920 AR15 A3
COLT                                  LE6920 AR6721
COLT                                  LE6920 CARBINE
COLT                                  LE6920 CARBINE
COLT                                  LE6920 CARBINE
COLT                                  LE6920 M16 M4
COLT                                  LE6920 M4
COLT                                  LE6920 M4
COLT                                  LE6920 M4
COLT                                  LE6920 M4
COLT                                  LE6920 M4
COLT                                  LE6920 M4 A3
COLT                                  LE6920 M4A3
COLT                                  LE6920 M4A3
COLT                                  LE6920 PB881
COLT                                  LE6920HB
COLT                                  LE6920HB
COLT                                  LE6921
COLT                                  LE6922
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940


                                 Page 2750 of 2786
                                      02751
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8223 Page 2755 of
                                  Peace Officer
                                     2792

COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE6940
COLT                                  LE920
COLT                                  LE9620
COLT                                  LEAR15
COLT                                  LEAR6920
COLT                                  LECARBINE
COLT                                  LECARBINE
COLT                                  LEM4
COLT                                  LEM4
COLT                                  LEM4A3
COLT                                  LEM4A3
COLT                                  M16 LE6920
COLT                                  M16 M4 A3
COLT                                  M16M4
COLT                                  M16M4
COLT                                  M16M4
COLT                                  M16M4
COLT                                  M16M4
COLT                                  M16M4
COLT                                  M16M4 A3
COLT                                  M16M4 LE6920
COLT                                  M16M41A3
COLT                                  M16M4A3
COLT                                  M16M4A3
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4


                                 Page 2751 of 2786
                                      02752
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8224 Page 2756 of
                                  Peace Officer
                                     2792

COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4
COLT                                  M4 MT6400
COLT                                  M4 6920
COLT                                  M4 6920
COLT                                  M4 6920
COLT                                  M4 A1
COLT                                  M4 A3
COLT                                  M4 A3
COLT                                  M4 AR15
COLT                                  M4 AR15
COLT                                  M4 LE6920
COLT                                  M4 LE6920
COLT                                  M4 LE6920
COLT                                  M4 LE6920 AR15
COLT                                  M46920
COLT                                  M4A3
COLT                                  M4A3
COLT                                  M4A3
COLT                                  M4A3
COLT                                  M4A3 6920
COLT                                  M4AR15
COLT                                  M4LE
COLT                                  M6731
COLT                                  MATCH GRADE COM HBAR
COLT                                  MATCH H BAR
COLT                                  MATCH HBAR
COLT                                  MATCH HBAR
COLT                                  MATCH HBAR
COLT                                  MATCH HBAR
COLT                                  MATCH HBAR
COLT                                  MATCH HBAR
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET
COLT                                  MATCH TARGET


                                 Page 2752 of 2786
                                      02753
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8225 Page 2757 of
                                  Peace Officer
                                     2792

COLT                                  MATCH TARGET 6731
COLT                                  MATCH TARGET AR15
COLT                                  MATCH TARGET AR15
COLT                                  MATCH TARGET COMP
COLT                                  MATCH TARGET COMP
COLT                                  MATCH TARGET COMP
COLT                                  MATCH TARGET COMP
COLT                                  MATCH TARGET COMP HB
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR
COLT                                  MATCH TARGET HBAR I
COLT                                  MATCH TARGET HBAR II
COLT                                  MATCH TARGET HBARII
COLT                                  MATCH TARGET HBARII
COLT                                  MATCH TARGET II
COLT                                  MATCH TARGET LIGHT
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARGET M4
COLT                                  MATCH TARTET
COLT                                  MATCHTARGET H BAR
COLT                                  MATCHTARGET H BAR
COLT                                  MT 6731
COLT                                  MT 6731
COLT                                  MT AR15
COLT                                  MT COMP HBAR 11
COLT                                  MT COMP HBAR II
COLT                                  MT COMP HBAR II
COLT                                  MT H BAR 2 AR15
COLT                                  MT HBAR AR15
COLT                                  MT M4
COLT                                  MT M4
COLT                                  MT SPORTER
COLT                                  MT TACTICAL ELITE
COLT                                  MT6371
COLT                                  MT6400
COLT                                  MT6400
COLT                                  MT6400C
COLT                                  MT6400C
COLT                                  MT6400C
COLT                                  MT6400C
COLT                                  MT6400C
COLT                                  MT6400C
COLT                                  MT6530 A2 SPORTER
COLT                                  MT6601
COLT                                  MT6601


                                 Page 2753 of 2786
                                      02754
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8226 Page 2758 of
                                  Peace Officer
                                     2792

COLT                                  MT6700
COLT                                  MT6700
COLT                                  MT6700
COLT                                  MT6700
COLT                                  MT6700C
COLT                                  MT6700C
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731


                                 Page 2754 of 2786
                                      02755
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8227 Page 2759 of
                                  Peace Officer
                                     2792

COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731
COLT                                  MT6731 AR15
COLT                                  MT6731 AR15
COLT                                  MT6731 COMP HBAR II
COLT                                  MTC HBAR II
COLT                                  MTM6400C
COLT                                  NATO
COLT                                  R6721
COLT                                  S M HBAR AR15
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1
COLT                                  SP1 AR 15
COLT                                  SP1 AR15
COLT                                  SP2
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER


                                 Page 2755 of 2786
                                      02756
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8228 Page 2760 of
                                  Peace Officer
                                     2792

COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER
COLT                                  SPORTER COM HBAR
COLT                                  SPORTER COMP HBAR
COLT                                  SPORTER H BAR
COLT                                  SPORTER HBAR
COLT                                  SPORTER HBAR
COLT                                  SPORTER HBAR
COLT                                  SPORTER HBAR
COLT                                  SPORTER HBAR AR15
COLT                                  SPORTER HBAR AR15
COLT                                  SPORTER II
COLT                                  SPORTER LIGHTWEIGHT
COLT                                  SPORTER LIGHTWEIGHT
COLT                                  SPORTER LW
COLT                                  SPORTER LW
COLT                                  SPORTER MATCH
COLT                                  SPORTER MATCH
COLT                                  SPORTER MATCH
COLT                                  SPORTER MATCH H BAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MATCH HBAR
COLT                                  SPORTER MT6731
COLT                                  SPORTER TARGET
COLT                                  SPORTER TARGET AR15
COLT                                  TACTICAL
COLT                                  TARGET
COLT                                  TARGET COMPETITION


                                 Page 2756 of 2786
                                      02757
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8229 Page 2761 of
                                  Peace Officer
                                     2792

CONNECTICUT ARMS                         AR15
DAEWOO                                   AR100
DAEWOO                                   DR200
DAEWOO                                   K1A1
DAEWOO                                   K2
DAL PHON S A                             BFD
DAL PHON S A                             BFD
DAL PHON S A                             BFD AR15
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AK74 BULGARIAN
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AK74 PARA
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AK74 PARA
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AKM PARA
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AKM POLISH
DAN COONAN INDUSTRIES OR DC INDUSTRIES   AKM ROMANIAN
DAN COONAN INDUSTRIES OR DC INDUSTRIES   M70
DAN COONAN INDUSTRIES OR DC INDUSTRIES   NDS 1
DAN COONAN INDUSTRIES OR DC INDUSTRIES   NDS 1
DAN COONAN INDUSTRIES OR DC INDUSTRIES   NDS 1
DAN COONAN INDUSTRIES OR DC INDUSTRIES   WZ88 POLISH
DEFENSE                                  KR5
DOUBLE STAR CORP                         STAR15
DOUBLE STAR CORP                         STAR15
DOUBLE STAR CORP                         STAR15
DOUBLE STAR CORP                         STAR15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15
DPMS INC                                 A15


                                   Page 2757 of 2786
                                         02758
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8230 Page 2762 of
                                  Peace Officer
                                     2792

DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15


                                 Page 2758 of 2786
                                      02759
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8231 Page 2763 of
                                  Peace Officer
                                     2792

DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15
DPMS INC                              A15 AP4
DPMS INC                              A15 LR0SASF
DPMS INC                              A15 PANTHER
DPMS INC                              A15 RFA2C
DPMS INC                              AFA2
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4
DPMS INC                              AP4 PANTHER
DPMS INC                              AP4 PANTHER
DPMS INC                              AP4 PANTHER A15
DPMS INC                              AP4 PMC
DPMS INC                              AR 15
DPMS INC                              AR10 LRT SASS
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15
DPMS INC                              AR15


                                 Page 2759 of 2786
                                      02760
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8232 Page 2764 of
                                  Peace Officer
                                     2792

DPMS INC                              AR15 24 SPECIAL
DPMS INC                              AR15 PANTHER ARMS
DPMS INC                              CAR15
DPMS INC                              CAR15
DPMS INC                              CAR15
DPMS INC                              CAR15
DPMS INC                              CAR15
DPMS INC                              LR 05LP A15
DPMS INC                              LR 308 T
DPMS INC                              LR 6 5 PANTHER
DPMS INC                              LR 6 5 PANTHER
DPMS INC                              LR308
DPMS INC                              LR308
DPMS INC                              LR308
DPMS INC                              LR308
DPMS INC                              LR308
DPMS INC                              LR308
DPMS INC                              LRT SASS
DPMS INC                              LRT SASS
DPMS INC                              LRT SASS
DPMS INC                              M4 RFA2
DPMS INC                              PANTHER
DPMS INC                              PANTHER AP4
DPMS INC                              PANTHER AP4
DPMS INC                              PANTHER ARMS AR15
DPMS INC                              PANTHER LR 6 5
DPMS INC                              PANTHER M4
DPMS INC                              RFA2 PC AR 16
DPMS INC                              RFA2 PCAR
DPMS INC                              RFA2308AP4
DPMS INC                              RFA3 SASS A15
DPMS INC                              RFAZ
DPMS INC                              USA DPMS
DSA INC.                              2M4
DSA INC.                              DEPUTY SHERIFF
DSA INC.                              DSA ZM4
DSA INC.                              DSA58
DSA INC.                              DSZM4GTC
DSA INC.                              FAL SA58
DSA INC.                              FSL
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58
DSA INC.                              SA58 CARBINE
DSA INC.                              SA58 FAL TACTICAL
DSA INC.                              TP9
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4


                                 Page 2760 of 2786
                                      02761
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8233 Page 2765 of
                                  Peace Officer
                                     2792

DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4
DSA INC.                              ZM4 AR15
DSA INC.                              ZM4 LOWER RECEIVER
EAGLE ARMS                            AR 10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10
EAGLE ARMS                            AR10 ARMALITE
EAGLE ARMS                            ASI AR10 ARMALITE
EAGLE ARMS                            E15
EAGLE ARMS                            EA15
EAGLE ARMS                            EA15
EAGLE ARMS                            EA15 AR15
EAGLE ARMS                            EA900P
EAGLE ARMS                            J 15
EAGLE ARMS                            M15
EAGLE ARMS                            M15
EAGLE ARMS                            M15A2
EAGLE ARMS                            M15A2
EAGLE ARMS                            M15A2
EAGLE ARMS                            M15A2
ENTERPRISE ARMS INC                   JP15VT
ENTERPRISE ARMS INC                   JP15VT
ENTERPRISE ARMS INC                   TYPE 03
ESSENTIAL ARMS CO                     J15
ESSENTIAL ARMS CO                     J15
ESSENTIAL ARMS CO                     J15
ESSENTIAL ARMS CO                     J15


                                 Page 2761 of 2786
                                      02762
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8234 Page 2766 of
                                  Peace Officer
                                     2792

ESSENTIAL ARMS CO                     J15
ESSENTIAL ARMS CO                     J15
ESSENTIAL ARMS CO                     J15F
FAB NAT DARMES D GUE                  2000 FN
FAB NAT DARMES D GUE                  CAI SPORTER
FAB NAT DARMES D GUE                  FN CENTURY ARMS
FAB NAT DARMES D GUE                  FN CENTURY ARMS
FAB NAT DARMES D GUE                  FNC SPORTER
FAB NAT DARMES D GUE                  FNPS90
FAB NAT DARMES D GUE                  FS2000
FAB NAT DARMES D GUE                  FS2000
FAB NAT DARMES D GUE                  FS2000
FAB NAT DARMES D GUE                  P590
FAB NAT DARMES D GUE                  PPS90
FAB NAT DARMES D GUE                  PS 90
FAB NAT DARMES D GUE                  PS 90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FAB NAT DARMES D GUE                  PS90
FRANCHI                               SPA
FULTON ARMORY                         FAR 15
FULTON ARMORY                         FAR15
FULTON ARMORY                         FAR15
FULTON ARMORY                         FAR15
FULTON ARMORY                         FAR15
GALIL ISRAEL                          GOLANI SPORTER
GLOCK,INC                             21
HECKLER & KOCH                        41
HECKLER & KOCH                        91
HECKLER & KOCH                        91
HECKLER & KOCH                        91
HECKLER & KOCH                        93
HECKLER & KOCH                        93
HECKLER & KOCH                        93
HECKLER & KOCH                        94
HECKLER & KOCH                        94
HECKLER & KOCH                        91A2
HECKLER & KOCH                        HK 91
HECKLER & KOCH                        HK 91
HECKLER & KOCH                        HK 94
HECKLER & KOCH                        HK91
HECKLER & KOCH                        HK91
HECKLER & KOCH                        HK91
HECKLER & KOCH                        HK91
HECKLER & KOCH                        HK94
HECKLER & KOCH                        MARK 23
HECKLER & KOCH                        MARK 23
HECKLER & KOCH                        MARK 23


                                 Page 2762 of 2786
                                      02763
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8235 Page 2767 of
                                  Peace Officer
                                     2792

HECKLER & KOCH                        SL8
HECKLER & KOCH                        SL8 1
HECKLER & KOCH                        SP 89
HECKLER & KOCH                        SP89
HECKLER & KOCH                        SP89
HECKLER & KOCH                        SP89
HECKLER & KOCH                        SP89
HECKLER & KOCH                        SR9
HECKLER & KOCH                        TACTICAL USP 45
HECKLER & KOCH                        USC
HECKLER & KOCH                        USC
HECKLER & KOCH                        USC 45
HECKLER & KOCH                        USP 45 TACTICAL
HECKLER & KOCH                        USP TACTICAL
HECKLER & KOCH                        USP TACTICAL
HECKLER & KOCH                        USP TACTICAL
HECKLER & KOCH                        USP TACTICAL
HECKLER & KOCH                        USP TACTICAL
HESSE LTD                             HAR15A2
HI STANDARD                           HAS 15
HI STANDARD                           HSA 15
HI STANDARD                           HSA15
HUNGARIAN ARMS WORK                   AKM SAP5M
HUNGARIAN ARMS WORK                   SA2000M SPORTER
HUNGARIAN ARMS WORK                   SA85
HUNGARIAN ARMS WORK                   SA85M
HUNGARIAN ARMS WORK                   SA85M
IMBEL                                 FAL
IMBEL                                 FAL
IMI                                   B
IMI                                   B
IMI                                   B 41
IMI                                   GALIL
IMI                                   GALIL 329
IMI                                   UZI
IMI                                   UZI
IMI                                   UZI MODEL A
INTRATEC                              AB10
INTRATEC                              TEC 9
INTRATEC                              TEC DC 9
INTRATEC                              TEC DC9
ISRAEL ARMS LTD                       3975
ISRAEL ARMS LTD                       UZI
IVER JOHNSON                          1495
J P ENTERPRISES                       CTR02 AR15
J P ENTERPRISES                       JP 15
J P ENTERPRISES                       JP 15VT
J P ENTERPRISES                       JP15
J P ENTERPRISES                       JP15 VT
J P ENTERPRISES                       N4
J P ENTERPRISES                       N4
J P ENTERPRISES                       N4 AFGHAN
JLD ENTERPRISES                       PTR 91
JLD ENTERPRISES                       PTR 91
JLD ENTERPRISES                       PTR91


                                 Page 2763 of 2786
                                      02764
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8236 Page 2768 of
                                  Peace Officer
                                     2792

KASSNAR-FIAS IMPORTS                  SA 85M
KASSNAR-FIAS IMPORTS                  SA2000M
KASSNAR-FIAS IMPORTS                  SA85 SPORTER
KASSNAR-FIAS IMPORTS                  SA85M
KEL TEC                               PLR 16
KNIGHTS ARMAMENT                      SR 15 MATCH
KNIGHTS ARMAMENT                      SR15
KNIGHTS ARMAMENT                      SR15
KNIGHTS ARMAMENT                      SR15
KNIGHTS ARMAMENT                      SR15 M4 CARBINE
KNIGHTS ARMAMENT                      SR15 M5
KNIGHTS ARMAMENT                      SR25
KNIGHTS ARMAMENT                      SR25
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   GRIZZLY 15
LAR                                   LAR GRIZZLY 15
LAUER CUSTOM WEAPONRY                 AR15
LAUER CUSTOM WEAPONRY                 AR15
LAUER CUSTOM WEAPONRY                 LCW 15
LAUER CUSTOM WEAPONRY                 LCW 15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15
LAUER CUSTOM WEAPONRY                 LCW15 AR15
LEITNER WISE RIFLE CO., INC.          DMR M6A2
LEITNER WISE RIFLE CO., INC.          M6A2
LEITNER WISE RIFLE CO., INC.          M6A2
LEITNER WISE RIFLE CO., INC.          M6A2
LEITNER WISE RIFLE CO., INC.          SSP
LES BAER CUSTOM INC                   T R SPECIAL
LES BAER CUSTOM INC                   THUNDER RANCH
LES BAER CUSTOM INC                   THUNDER RANCH
LES BAER CUSTOM INC                   TR SPECIAL
LES BAER CUSTOM INC                   TR SPECIAL
LES BAER CUSTOM INC                   TR SPECIAL
LES BAER CUSTOM INC                   TR SPECIAL
LES BAER CUSTOM INC                   TR SPECIAL CARBINE


                                 Page 2764 of 2786
                                      02765
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8237 Page 2769 of
                                  Peace Officer
                                     2792

LES BAER CUSTOM INC                   ULTIMATE
LEWIS MACHINE & TOOL CO               AR15
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER 2000
LEWIS MACHINE & TOOL CO               DEFENDER AR15
LEWIS MACHINE & TOOL CO               DEFENDER2000
LEWIS MACHINE & TOOL CO               MRP
LIVIAOITL                             AR15
LIVIAOITL                             AR15
LIVIAOITL                             CQBP516
LIVIAOITL                             DEFENDER
LIVIAOITL                             DEFENDER
LIVIAOITL                             DEFENDER 2000
LIVIAOITL                             HGSTG 16
MAADI                                 MAK 90
MAADI                                 RML
MADE IN CANADA                        LIAI SPORTER
MADE IN CHINA                         AK47
MADE IN CHINA                         AK47
MADE IN CHINA                         AK47S
MADE IN CHINA                         SKS
MADE IN CHINA                         SKS
MADE IN FRANCE                        FS2000
MADE IN FRANCE                        FS2000
MADE IN FRANCE                        FS2000
MADE IN FRANCE                        FS2000
MADE IN FRANCE                        PS90
MADE IN FRANCE                        PS90
MADE IN GERMANY                       GSG5PK
MADE IN ITALY                         SUPER 90
MADE IN YUGOSLAVIA                    AK47
MANNLICHER/CARCANO                    10A1
MERIDIAN FIREARMS CO                  FA91
MSA                                   STG556
NORINCO                               56S
NORINCO                               56S
NORINCO                               56S1
NORINCO                               AK47 SPORTER
NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90


                                 Page 2765 of 2786
                                      02766
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8238 Page 2770 of
                                  Peace Officer
                                     2792

NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90
NORINCO                               MAK 90 SPORTER
NORINCO                               MAK 90 SPORTER
NORINCO                               MAK 90 SPORTER
NORINCO                               MAK 91
NORINCO                               MAK90
NORINCO                               MAK90
NORINCO                               MAK90
NORINCO                               NHM91
NORINCO                               SKS
NORINCO                               SKS 30
NORINCO                               SKS FIXED
NORINCO                               SKS FIXED
OLYMPIC                               AR 15
OLYMPIC                               AR SGW
OLYMPIC                               AR15
OLYMPIC                               AR15
OLYMPIC                               AR15
OLYMPIC                               CAR 15
OLYMPIC                               CAR 15 LE
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR
OLYMPIC                               CAR AR15
OLYMPIC                               CAR15
OLYMPIC                               CARAR
OLYMPIC                               J15
OLYMPIC                               MFR
OLYMPIC                               MFR
OLYMPIC                               MFR
OLYMPIC                               MFR
OLYMPIC                               MFR
OLYMPIC                               MOD 98
OLYMPIC                               MQ356
OLYMPIC                               OA93
OLYMPIC                               OA93
OLYMPIC                               OA93 AR15
OLYMPIC                               OA93LE
OLYMPIC                               OA93LE
OLYMPIC                               PCR
OLYMPIC                               PCR
OLYMPIC                               PCR
OLYMPIC                               PCR
OLYMPIC                               PCR
OLYMPIC                               PCR 00


                                 Page 2766 of 2786
                                      02767
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8239 Page 2771 of
                                  Peace Officer
                                     2792

OLYMPIC                               PCR 02
OLYMPIC                               PCR 02
OLYMPIC                               PCR 98
OLYMPIC                               PCR 98
OLYMPIC                               PCR 99
OLYMPIC                               PCR 99
OLYMPIC                               PCR 99
OLYMPIC                               PCR 99
OLYMPIC                               PCR 99 AR15
OLYMPIC                               PCR02
OLYMPIC                               PCR02
OLYMPIC                               PCR98
OLYMPIC                               PCR98
OLYMPIC                               PCR99
OLYMPIC                               PCR99
OLYMPIC                               PCR99
OLYMPIC                               UM1
PAC(PACIFIC ARMS CO)                  FN FAL
PACK WEST ARMS                        AR15
PACK WEST ARMS                        AR15
PACK WEST ARMS                        COMMANDO
PACK WEST ARMS                        COMMANDO
PACK WEST ARMS                        COMMANDO
PACK WEST ARMS                        COMMANDO
PACK WEST ARMS                        COMMANDO
PACK WEST ARMS                        COMMANDO
PATRIOT ORDNANCE FACTORY              AR15
PATRIOT ORDNANCE FACTORY              GEN III
PATRIOT ORDNANCE FACTORY              GEN III
PATRIOT ORDNANCE FACTORY              P 415
PATRIOT ORDNANCE FACTORY              P 415
PATRIOT ORDNANCE FACTORY              P15 GEN 2 P 145
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415
PATRIOT ORDNANCE FACTORY              P415 AR15
PATRIOT ORDNANCE FACTORY              P416
PATRIOT ORDNANCE FACTORY              XP 308
PATRIOT ORDNANCE FACTORY              XP308
PATRIOT ORDNANCE FACTORY              XP308
PEOPLES REPBLC CHINA                  NHM91
POLYTECHNOLOGIES                      AK47S
POLYTECHNOLOGIES                      MAC 90
PROFESSIONAL ORDNANCE                 CARBON 15
REMNGTN ARMS CO.,INC                  870
REMNGTN ARMS CO.,INC                  R15
REMNGTN ARMS CO.,INC                  R15
REMNGTN ARMS CO.,INC                  R15
REMNGTN ARMS CO.,INC                  R15
REMNGTN ARMS CO.,INC                  R15
REMNGTN ARMS CO.,INC                  R15


                                 Page 2767 of 2786
                                      02768
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8240 Page 2772 of
                                  Peace Officer
                                     2792

REMNGTN ARMS CO.,INC                  R15
ROBINSON ARMAMENT CO                  M96
ROBINSON ARMAMENT CO                  M96
ROBINSON ARMAMENT CO                  XCR
ROCK RIVER ARMS                       A4
ROCK RIVER ARMS                       A4
ROCK RIVER ARMS                       A4 AR15
ROCK RIVER ARMS                       A4 AR15
ROCK RIVER ARMS                       A4 ELITE
ROCK RIVER ARMS                       AR0901C
ROCK RIVER ARMS                       AR1200
ROCK RIVER ARMS                       AR1222
ROCK RIVER ARMS                       AR1225 AR
ROCK RIVER ARMS                       AR1226
ROCK RIVER ARMS                       AR1251
ROCK RIVER ARMS                       AR1251
ROCK RIVER ARMS                       AR1251
ROCK RIVER ARMS                       AR1251
ROCK RIVER ARMS                       AR1251 LAR15
ROCK RIVER ARMS                       AR1251X
ROCK RIVER ARMS                       AR1252
ROCK RIVER ARMS                       AR1263
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15
ROCK RIVER ARMS                       AR15 A2
ROCK RIVER ARMS                       AR15 A4
ROCK RIVER ARMS                       AR15 AR1222
ROCK RIVER ARMS                       AR15 AR1251
ROCK RIVER ARMS                       AR15 CAR A4
ROCK RIVER ARMS                       AR15 GOVT1001
ROCK RIVER ARMS                       AR15 RRA1239
ROCK RIVER ARMS                       ARMS COMPLETE
ROCK RIVER ARMS                       CAR
ROCK RIVER ARMS                       CAR 15
ROCK RIVER ARMS                       CAR 15
ROCK RIVER ARMS                       CAR 15
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR A4
ROCK RIVER ARMS                       CAR AR15


                                 Page 2768 of 2786
                                      02769
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8241 Page 2773 of
                                  Peace Officer
                                     2792

ROCK RIVER ARMS                       CAR ELITE A4
ROCK RIVER ARMS                       CAR UTE AR15
ROCK RIVER ARMS                       CAR15
ROCK RIVER ARMS                       CAR15
ROCK RIVER ARMS                       CAR15 A4
ROCK RIVER ARMS                       CAR15 A4
ROCK RIVER ARMS                       CAR15 A4
ROCK RIVER ARMS                       CARA4
ROCK RIVER ARMS                       CARA4
ROCK RIVER ARMS                       CARA4
ROCK RIVER ARMS                       CARBINE
ROCK RIVER ARMS                       COYOTE
ROCK RIVER ARMS                       ELITE A4
ROCK RIVER ARMS                       ELITE CAR A4
ROCK RIVER ARMS                       ELITE CAR A4 AR15
ROCK RIVER ARMS                       ELITE COMP
ROCK RIVER ARMS                       ELITE COMP
ROCK RIVER ARMS                       ELITE COMP
ROCK RIVER ARMS                       ELITE COMP LAR15
ROCK RIVER ARMS                       ELITE LE TACTICAL
ROCK RIVER ARMS                       ELITE TACT CAR A4
ROCK RIVER ARMS                       ELITEA4
ROCK RIVER ARMS                       ENTRY TACT AR15
ROCK RIVER ARMS                       ENTRY TACTICAL
ROCK RIVER ARMS                       ENTRY TACTICAL
ROCK RIVER ARMS                       ENTRY TACTICAL
ROCK RIVER ARMS                       ENTRY TACTICAL AR15
ROCK RIVER ARMS                       ENTRY TACTICAL LAR15
ROCK RIVER ARMS                       ENTRY TACTICALAR1251
ROCK RIVER ARMS                       GOVT
ROCK RIVER ARMS                       GOVT 1001
ROCK RIVER ARMS                       GOVT AR15
ROCK RIVER ARMS                       GOVT1001 AR15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15


                                 Page 2769 of 2786
                                      02770
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8242 Page 2774 of
                                  Peace Officer
                                     2792

ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15
ROCK RIVER ARMS                       LAR 15 A4
ROCK RIVER ARMS                       LAR 15 ELITE COMP
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15


                                 Page 2770 of 2786
                                      02771
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8243 Page 2775 of
                                  Peace Officer
                                     2792

ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15


                                 Page 2771 of 2786
                                      02772
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8244 Page 2776 of
                                  Peace Officer
                                     2792

ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15


                                 Page 2772 of 2786
                                      02773
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8245 Page 2777 of
                                  Peace Officer
                                     2792

ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15
ROCK RIVER ARMS                       LAR15 A4
ROCK RIVER ARMS                       LAR15 AR1251
ROCK RIVER ARMS                       LAR15 ELITE A4
ROCK RIVER ARMS                       LAR15 ELITE A4
ROCK RIVER ARMS                       LAR15 ENTRY TACTICAL
ROCK RIVER ARMS                       LAR15 M4
ROCK RIVER ARMS                       LAR15 R4
ROCK RIVER ARMS                       LAR15 R4
ROCK RIVER ARMS                       LAR15 RRA 1239
ROCK RIVER ARMS                       LAR15 RRA1239
ROCK RIVER ARMS                       LAR8
ROCK RIVER ARMS                       NMA2
ROCK RIVER ARMS                       PRO GOV EDITION
ROCK RIVER ARMS                       PRO SERIES
ROCK RIVER ARMS                       RRA1239 LAR15
ROCK RIVER ARMS                       TAC CARA4
ROCK RIVER ARMS                       TACTICAL
ROCK RIVER ARMS                       TACTICAL
ROCK RIVER ARMS                       TACTICAL A4
ROCK RIVER ARMS                       TACTICAL ENTRY
ROCK RIVER ARMS                       TACTICAL ENTRY
ROMAK ROMARM CUGIR                    AKM47 WASR10
ROMAK ROMARM CUGIR                    ROMANIAN DRUGANOV
ROMAK ROMARM CUGIR                    WASR10 63
ROMAK ROMARM CUGIR                    WASR2
ROMANIA/RUMANIA                       991
ROMANIA/RUMANIA                       AK47
ROMANIA/RUMANIA                       SAR 1
ROMANIA/RUMANIA                       SAR 1
RUSSIA                                12
RUSSIA                                KREBS KTR 035
RUSSIA                                SAIGA M3
RUSSIA                                SKS
RUSSIA                                SKS
RUSSIA                                SKS


                                 Page 2773 of 2786
                                      02774
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8246 Page 2778 of
                                  Peace Officer
                                     2792

SABRE DEFENCE INDUSTRIES LLC          XR15
SAUER, J. P., & SONS                  516
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556
SAUER, J. P., & SONS                  556407
SAUER, J. P., & SONS                  5565WAT
SAUER, J. P., & SONS                  SIG556
SAUER, J. P., & SONS                  SIG556
SAUER, J. P., & SONS                  SIG556
SAUER, J. P., & SONS                  SIG556
SAUER, J. P., & SONS                  SIG556006
SAUER, J. P., & SONS                  SS6407
SITES SPECTRE                         SPECTRE
SMITH AND WESSON                      AR15 MP 15
SMITH AND WESSON                      AR15 MP15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15
SMITH AND WESSON                      M P 15 T
SMITH AND WESSON                      M P 15A
SMITH AND WESSON                      M P 15A
SMITH AND WESSON                      M P 15T


                                 Page 2774 of 2786
                                      02775
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8247 Page 2779 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P 15T
SMITH AND WESSON                      M P ARR15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15


                                 Page 2775 of 2786
                                      02776
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8248 Page 2780 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15A
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T


                                 Page 2776 of 2786
                                      02777
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8249 Page 2781 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T


                                 Page 2777 of 2786
                                      02778
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8250 Page 2782 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T
SMITH AND WESSON                      MP 15T 811001
SMITH AND WESSON                      MP 15X


                                 Page 2778 of 2786
                                      02779
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8251 Page 2783 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      MP 15X
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15
SMITH AND WESSON                      MP15 T
SMITH AND WESSON                      MP15A
SMITH AND WESSON                      MP15A
SMITH AND WESSON                      MP15A3
SMITH AND WESSON                      MP15I
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T


                                 Page 2779 of 2786
                                      02780
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8252 Page 2784 of
                                  Peace Officer
                                     2792

SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15T
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SMITH AND WESSON                      MP15X
SPEC WEAPONS SYSTEMS                  SW3
SPEC WEAPONS SYSTEMS                  SW5
SPIKE'S TACTICAL                      SL15
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    M1A
SPRINGFIELD ARMORY                    SAR 8
SPRINGFIELD ARMORY                    SAR 8
SPRINGFIELD ARMORY                    SAR48
SPRINGFIELD ARMORY                    SAR4800
SPRINGFIELD ARMORY                    SAR8
SPRINGFIELD ARMORY                    SAR8
SPRINGFIELD ARMORY                    SOCOM 16
SPRINGFIELD ARMORY                    SOCOM 16
SPRINGFIELD FIREARMS                  SPMA9106
STAG ARM                              2
STAG ARM                              2
STAG ARM                              2
STAG ARM                              2
STAG ARM                              2
STAG ARM                               AR15
STAG ARM                              1 AR15


                                 Page 2780 of 2786
                                      02781
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8253 Page 2785 of
                                  Peace Officer
                                     2792

STAG ARM                              15L 2TL
STAG ARM                              2 AR15
STAG ARM                              2 AR15
STAG ARM                              2 AR15
STAG ARM                              2 AR15
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T
STAG ARM                              2T AR15
STAG ARM                              2TL
STAG ARM                              2TL
STAG ARM                              4H STAG 15
STAG ARM                              556 SWAT
STAG ARM                              A2 AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15
STAG ARM                              AR15 2
STAG ARM                              AR15 2T
STAG ARM                              AR15 2TL
STAG ARM                              AR15 A2
STAG ARM                              AR15 MODEL 1
STAG ARM                              AR15 MODEL 2
STAG ARM                              AR15 STG
STAG ARM                              M1
STAG ARM                              M2
STAG ARM                              M2 AR15
STAG ARM                              M2L
STAG ARM                              M2T
STAG ARM                              M4A3 STAG15
STAG ARM                              MODEL 1 AR15
STAG ARM                              MODEL 2
STAG ARM                              MODEL 2
STAG ARM                              MODEL 2 AR15
STAG ARM                              MODEL 2 AR15
STAG ARM                              MODLE 2 AR15
STAG ARM                              S15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15


                                 Page 2781 of 2786
                                      02782
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8254 Page 2786 of
                                  Peace Officer
                                     2792

STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15
STAG ARM                              STAG 15 2T
STAG ARM                              STAG 152L
STAG ARM                              STAG 15L
STAG ARM                              STAG15
STAG ARM                              STAG15
STAG ARM                              STAG15
STAG ARM                              STAG15
STATE ARMS GUN CO                     2T
STEYR                                 AUG
STEYR                                 AUG
STEYR                                 AUG SA
STEYR                                 USR
STINGER MANUFACTURING CORP            STG556
STINGER MANUFACTURING CORP            STG556
STONER, EUGENE                        SR25
STURM, RUGER & CO                     KMINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14
STURM, RUGER & CO                     MINI 14 GB
STURM, RUGER & CO                     MINI 30
STURM, RUGER & CO                     MINI14
SUN DEVIL MANUFACTURING               SD15
SUN DEVIL MANUFACTURING               SD15
SUPERIOR                              S15
SUPERIOR ARMS, INC.                   M4
SUPERIOR ARMS, INC.                   M4


                                 Page 2782 of 2786
                                      02783
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8255 Page 2787 of
                                  Peace Officer
                                     2792

SWD INC                               M11
SWD INC                               M11
SWD INC                               M11 NINE
SWD INC                               M11 NINE
SWD INC                               M12
SWD INC                               M12
SWD INC                               PM11
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556
SWISS IND GESELLSHFT                  556 SAUER
SWISS IND GESELLSHFT                  556 SWAT
SWISS IND GESELLSHFT                  556 SWAT
SWISS IND GESELLSHFT                  556 TAC
SWISS IND GESELLSHFT                  AMT
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG 556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
SWISS IND GESELLSHFT                  SIG556
TACTICAL CUSTOMS, LLC                 RAPTOR
TACTICAL CUSTOMS, LLC                 ST15
UNITED STATES                         556
UNITED STATES                         45A
UNITED STATES                         4SA CMMG
UNITED STATES                         AKM 47 LANCASTER ARM
UNITED STATES                         AR15
UNITED STATES                         AR15


                                 Page 2783 of 2786
                                      02784
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8256 Page 2788 of
                                  Peace Officer
                                     2792

UNITED STATES                         AR15 LARSON
UNITED STATES                         AR15 SPIKES TACTICAL
UNITED STATES                         AR15 SPIKES TACTICAL
UNITED STATES                         CMMG 4SA
UNITED STATES                         CMMG MOD4SA
UNITED STATES                         CMMG MOD4SA
UNITED STATES                         FAR308 FULTON ARMORY
UNITED STATES                         KAISER DEFENSE KR5
UNITED STATES                         KR5
UNITED STATES                         M1
UNITED STATES                         M4A3
UNITED STATES                         MOD 4SA
UNITED STATES                         MOD 4SA CMMG INC
UNITED STATES                         MOD4SA
UNITED STATES                         MOD4SA
UNITED STATES                         MSAR STG556
UNITED STATES                         N4
UNITED STATES                         N4
UNITED STATES                         N4 NOVESKE
UNITED STATES                         N4 NOVESKE
UNITED STATES                         N4 NOVESKE
UNITED STATES                         N4 NOVESKE
UNITED STATES                         N6 NOVESKE
UNITED STATES                         NDS 2
UNITED STATES                         NDS 3
UNITED STATES                         NOVESKE N4
UNITED STATES                         NOVESKE N4
UNITED STATES                         NOVESKE N4
UNITED STATES                         NOVESKE N4
UNITED STATES                         NOVESKE N4
UNITED STATES                         NOVESKE N4 AR15
UNITED STATES                         PTR 91
UNITED STATES                         S15 SUPERIOR ARMS
UNITED STATES                         SOCOM BR15
UNITED STATES                         SP3 CENTER MASS TAC
UNITED STATES                         ST 15
UNITED STATES                         ST 15 AR15
UNITED STATES                         ST15
UNITED STATES                         ST15
UNITED STATES                         ST15
UNITED STATES                         ST15
UNITED STATES                         ST15
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         ST15 SPIKES TACTICAL
UNITED STATES                         SUN DEVIL SD15
UNITED STATES                         THOMPSON 1927A1
UNITED STATES                         WM 15
UNITED STATES                         XM15A1
UNITED STATES                         XR15


                                 Page 2784 of 2786
                                      02785
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8257 Page 2789 of
                                  Peace Officer
                                     2792

UNITED STATES                         XR15 SABER DEFENSE
UNIVERSAL FIREARM CO                  M1 CARBINE
USA                                   AA15
USA                                   AKM47
USA                                   AR15
USA                                   BHT
USA                                   CARBINE
USA                                   CMMG 4SA
USA                                   CMMG 4SA
USA                                   DEFENDER 2000
USA                                   FAB10 SHOELESS V
USA                                   GAT R AR
USA                                   GRIZZLY AR15
USA                                   GRIZZLY AR15
USA                                   GRIZZLY AR15
USA                                   KAISER DEFENSE KR5
USA                                   KAISER DEFENSE KR5
USA                                   KAISER DEFENSE KR5
USA                                   KAISER DEFENSE KR5
USA                                   KR5
USA                                   KR5
USA                                   KR5
USA                                   KR5
USA                                   KR5
USA                                   KR5
USA                                   MEGA MACHINE GATOR
USA                                   N4 NOVESKE
USA                                   N4 NOVESKE
USA                                   N4CARBINE NOVESKE
USA                                   N4CARBINE NOVESKE
USA                                   NOVESKE N4
USA                                   P415
USA                                   STAG15
UZI                                   A
VALMET/VALMET OY                      M76
VALMET/VALMET OY                      M82
VECTOR ARMS                           V53LS
VOLUNTEER ENTRPRISES                  COMMANDO 45
VULCAN                                AR15
VULCAN ARMS, INC.                     AR15
VULCAN ARMS, INC.                     V15
VULCAN ARMS, INC.                     V15
VULCAN ARMS, INC.                     V15
WILSON COMBAT                         AR 15
WILSON COMBAT                         AR15
WILSON COMBAT                         AR15
WILSON COMBAT                         M4
WILSON COMBAT                         TACTICAL CUSTOM
WILSON COMBAT                         TACTICAL CUSTOM
WILSON COMBAT                         TAR15 M4
WILSON COMBAT                         URBAN TACTICAL
WILSON COMBAT                         UT 15
WILSON COMBAT                         UT 15
WILSON COMBAT                         UT 15AQ
WILSON COMBAT                         UT15


                                 Page 2785 of 2786
                                      02786
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8258 Page 2790 of
                                  Peace Officer
                                     2792

WILSON COMBAT                         UT15
WILSON COMBAT                         UTIS




                                 Page 2786 of 2786
                                      02787
Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8259 Page 2791 of
                                     2792




               EXHIBIT "B"
                                     02788
            Case 3:19-cv-01537-BEN-JLB Document 63-2 Filed 11/05/20 PageID.8260 Page 2792 of
                                                     2792
  ---------- Forwarded message ----------
  From: Steve Buford <Steve.Buford@doj.ca.gov>
  Date: Fri, Sep 18, 2009 at 3:23 PM
  Subject: Re: PRA - Assault weapons
  To: Jason Davis <Jason@calgunlawyers.com>, Alison Merrilees <Alison.Merrilees@doj.ca.gov>

  Here's an Excel version of the file Jason.

  >>> Alison Merrilees 9/18/2009 2:28 PM >>>

  I don't know.Â I will ask. Steve, can you find out, please?

  >>> Jason Davis <Jason@CalGunLawyers.com> 9/18/2009 2:25 PM >>>

  Alison,

  Thanks, but can we get it in Excel format as requested?

  Let me know if you have any questions or concerns.

  Thanks,

  Jason A. Davis
  DAVIS & ASSOCIATES
  Attorneys at Law
  27281 Las Ramblas, Suite 200
  Mission Viejo, CA 92691
  Phone: (949) 310-0817
  Fax: (949) 288-6894
  Website: www.CalGunLawyers.com

  On Fri, Sep 18, 2009 at 2:19 PM, Alison Merrilees <Alison.Merrilees@doj.ca.gov> wrote:

  Per your request.




                                                                02789
file:///C/...p%2018,%202009%20email%20from%20CA%20DOJ%20to%20Jason%20Davis%20re%20CA%20AW%20registration%20(1).txt[11/5/2020 3:52:06 PM]
